Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 1 of 330 Page ID #27




                               Exhibit 1
         Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 2 of 330 Page ID #28




     X      THE CINCINNATI INSURANCE COMPANY 0244-10677
                                                                                         KEEP THIS CARD
            THE CINCINNATI CASUALTY COMPANY 0244-28665
                                                                                     IN YOUR MOTOR VEHICLE
            THE CINCINNATI INDEMNITY COMPANY 0244-23280
                                                                                       WHILE IN OPERATION
              AUTOMOBILE LIABILITY I.D. CARD
State                   Date Processed                               We can serve you better if you...
IL                            09-01-2017                             1. Report all claims immediately to the police and to your
Policy No.              Effective Date          Expiration Date         agent.
ETA 045 12 06            08-06-2017               08-06-2018
                                                                     2. Get the names, addresses, and telephone numbers of
Insured: TJBC INC DBA 4204 MAIN STREET BREWING                          all drivers, owners, and occupants of the other cars in-
COMPANY
                                                                        volved.
4204 W MAIN ST                                                       3. Get the names, addresses, and telephone numbers of
BELLEVILLE, IL 62226-5501                                               any witnesses.

                                                                     4. Do not accept responsibility or discuss the accident with
                                                                        anyone except a police officer or a representative of this
                                                                        Company.
                   MOTOR VEHICLE INSURED
Year        Make
                                                                                  SUPPLEMENTARY PAYMENTS
2010        FORD TRANSIT CONNECT
Vehicle Identification No.                                           This Company agrees, through its Representative or oth-
NM0LS7CN0AT015568                                                    erwise, to pay premiums or costs on bonds to release at-
Signature                                                            tachments, also, the premium on or cost of bail bonds not
                                                                     to exceed the limit per bail bond listed in "supplementary
                                                                     payments" in the policy. The Company has no obligation
             IN CASE YOU HAVE AN ACCIDENT. . .                       to apply for or furnish any such bonds.
                    CALL YOUR AGENT. . .                             CONSULT YOUR POLICY FOR ACTUAL COVERAGE IN
MIDWEST INSURANCE SOLUTIONS, LLC 24-043                              FORCE ON SPECIFIC VEHICLES. EXAMINE POLICY
                                                                     EXCLUSIONS CAREFULLY. THIS FORM DOES NOT
1227 FERN RIDGE PKWY
                                                                     CONSTITUTE ANY PART OF YOUR INSURANCE POL-
SAINT LOUIS, MO 63141-4407
                                                                     ICY.
                                                                                         EXCLUDED DRIVERS:

314-832-8010


The Cincinnati Insurance Company
The Cincinnati Casualty Company
The Cincinnati Indemnity Company



P.O. Box 145496, Cincinnati, OH, 45250-5496
(513) 870-2000                                AA 4122 IL (10/06)             SERVICE TO YOU IS OUR MAIN CONCERN
                                                          (cut along line)




                                                    SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000001
         Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 3 of 330 Page ID #29




     X      THE CINCINNATI INSURANCE COMPANY 0244-10677
                                                                                         KEEP THIS CARD
            THE CINCINNATI CASUALTY COMPANY 0244-28665
                                                                                     IN YOUR MOTOR VEHICLE
            THE CINCINNATI INDEMNITY COMPANY 0244-23280
                                                                                       WHILE IN OPERATION
              AUTOMOBILE LIABILITY I.D. CARD
State                   Date Processed                               We can serve you better if you...
IL                            09-01-2017                             1. Report all claims immediately to the police and to your
Policy No.              Effective Date          Expiration Date         agent.
ETA 045 12 06            08-06-2017               08-06-2018
                                                                     2. Get the names, addresses, and telephone numbers of
Insured: TJBC INC DBA 4204 MAIN STREET BREWING                          all drivers, owners, and occupants of the other cars in-
COMPANY
                                                                        volved.
4204 W MAIN ST                                                       3. Get the names, addresses, and telephone numbers of
BELLEVILLE, IL 62226-5501                                               any witnesses.

                                                                     4. Do not accept responsibility or discuss the accident with
                                                                        anyone except a police officer or a representative of this
                                                                        Company.
                   MOTOR VEHICLE INSURED
Year        Make
                                                                                  SUPPLEMENTARY PAYMENTS
2012        AMERICAN TRAILER
Vehicle Identification No.                                           This Company agrees, through its Representative or oth-
5N6200E1XC1035756                                                    erwise, to pay premiums or costs on bonds to release at-
Signature                                                            tachments, also, the premium on or cost of bail bonds not
                                                                     to exceed the limit per bail bond listed in "supplementary
                                                                     payments" in the policy. The Company has no obligation
             IN CASE YOU HAVE AN ACCIDENT. . .                       to apply for or furnish any such bonds.
                    CALL YOUR AGENT. . .                             CONSULT YOUR POLICY FOR ACTUAL COVERAGE IN
MIDWEST INSURANCE SOLUTIONS, LLC 24-043                              FORCE ON SPECIFIC VEHICLES. EXAMINE POLICY
                                                                     EXCLUSIONS CAREFULLY. THIS FORM DOES NOT
1227 FERN RIDGE PKWY
                                                                     CONSTITUTE ANY PART OF YOUR INSURANCE POL-
SAINT LOUIS, MO 63141-4407
                                                                     ICY.
                                                                                         EXCLUDED DRIVERS:

314-832-8010


The Cincinnati Insurance Company
The Cincinnati Casualty Company
The Cincinnati Indemnity Company



P.O. Box 145496, Cincinnati, OH, 45250-5496
(513) 870-2000                                AA 4122 IL (10/06)             SERVICE TO YOU IS OUR MAIN CONCERN
                                                          (cut along line)




                                                    SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000002
         Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 4 of 330 Page ID #30




     X      THE CINCINNATI INSURANCE COMPANY 0244-10677
                                                                                         KEEP THIS CARD
            THE CINCINNATI CASUALTY COMPANY 0244-28665
                                                                                     IN YOUR MOTOR VEHICLE
            THE CINCINNATI INDEMNITY COMPANY 0244-23280
                                                                                       WHILE IN OPERATION
              AUTOMOBILE LIABILITY I.D. CARD
State                   Date Processed                               We can serve you better if you...
IL                            09-01-2017                             1. Report all claims immediately to the police and to your
Policy No.              Effective Date          Expiration Date         agent.
ETA 045 12 06            08-06-2017               08-06-2018
                                                                     2. Get the names, addresses, and telephone numbers of
Insured: TJBC INC DBA 4204 MAIN STREET BREWING                          all drivers, owners, and occupants of the other cars in-
COMPANY
                                                                        volved.
4204 W MAIN ST                                                       3. Get the names, addresses, and telephone numbers of
BELLEVILLE, IL 62226-5501                                               any witnesses.

                                                                     4. Do not accept responsibility or discuss the accident with
                                                                        anyone except a police officer or a representative of this
                                                                        Company.
                   MOTOR VEHICLE INSURED
Year        Make
                                                                                  SUPPLEMENTARY PAYMENTS
2011        HYUNDAI SONATA
Vehicle Identification No.                                           This Company agrees, through its Representative or oth-
5NPEC4AB0H2409830                                                    erwise, to pay premiums or costs on bonds to release at-
Signature                                                            tachments, also, the premium on or cost of bail bonds not
                                                                     to exceed the limit per bail bond listed in "supplementary
                                                                     payments" in the policy. The Company has no obligation
             IN CASE YOU HAVE AN ACCIDENT. . .                       to apply for or furnish any such bonds.
                    CALL YOUR AGENT. . .                             CONSULT YOUR POLICY FOR ACTUAL COVERAGE IN
MIDWEST INSURANCE SOLUTIONS, LLC 24-043                              FORCE ON SPECIFIC VEHICLES. EXAMINE POLICY
                                                                     EXCLUSIONS CAREFULLY. THIS FORM DOES NOT
1227 FERN RIDGE PKWY
                                                                     CONSTITUTE ANY PART OF YOUR INSURANCE POL-
SAINT LOUIS, MO 63141-4407
                                                                     ICY.
                                                                                         EXCLUDED DRIVERS:

314-832-8010


The Cincinnati Insurance Company
The Cincinnati Casualty Company
The Cincinnati Indemnity Company



P.O. Box 145496, Cincinnati, OH, 45250-5496
(513) 870-2000                                AA 4122 IL (10/06)             SERVICE TO YOU IS OUR MAIN CONCERN
                                                          (cut along line)




                                                    SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000003
         Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 5 of 330 Page ID #31




     X      THE CINCINNATI INSURANCE COMPANY 0244-10677
                                                                                         KEEP THIS CARD
            THE CINCINNATI CASUALTY COMPANY 0244-28665
                                                                                     IN YOUR MOTOR VEHICLE
            THE CINCINNATI INDEMNITY COMPANY 0244-23280
                                                                                       WHILE IN OPERATION
              AUTOMOBILE LIABILITY I.D. CARD
State                   Date Processed                               We can serve you better if you...
IL                            09-01-2017                             1. Report all claims immediately to the police and to your
Policy No.              Effective Date          Expiration Date         agent.
ETA 045 12 06            08-06-2017               08-06-2018
                                                                     2. Get the names, addresses, and telephone numbers of
Insured: TJBC INC DBA 4204 MAIN STREET BREWING                          all drivers, owners, and occupants of the other cars in-
COMPANY
                                                                        volved.
4204 W MAIN ST                                                       3. Get the names, addresses, and telephone numbers of
BELLEVILLE, IL 62226-5501                                               any witnesses.

                                                                     4. Do not accept responsibility or discuss the accident with
                                                                        anyone except a police officer or a representative of this
                                                                        Company.
                   MOTOR VEHICLE INSURED
Year        Make
                                                                                  SUPPLEMENTARY PAYMENTS
2011        INTERNATIONAL 4000
Vehicle Identification No.                                           This Company agrees, through its Representative or oth-
1HTMMAAL8BH364081                                                    erwise, to pay premiums or costs on bonds to release at-
Signature                                                            tachments, also, the premium on or cost of bail bonds not
                                                                     to exceed the limit per bail bond listed in "supplementary
                                                                     payments" in the policy. The Company has no obligation
             IN CASE YOU HAVE AN ACCIDENT. . .                       to apply for or furnish any such bonds.
                    CALL YOUR AGENT. . .                             CONSULT YOUR POLICY FOR ACTUAL COVERAGE IN
MIDWEST INSURANCE SOLUTIONS, LLC 24-043                              FORCE ON SPECIFIC VEHICLES. EXAMINE POLICY
                                                                     EXCLUSIONS CAREFULLY. THIS FORM DOES NOT
1227 FERN RIDGE PKWY
                                                                     CONSTITUTE ANY PART OF YOUR INSURANCE POL-
SAINT LOUIS, MO 63141-4407
                                                                     ICY.
                                                                                         EXCLUDED DRIVERS:

314-832-8010


The Cincinnati Insurance Company
The Cincinnati Casualty Company
The Cincinnati Indemnity Company



P.O. Box 145496, Cincinnati, OH, 45250-5496
(513) 870-2000                                AA 4122 IL (10/06)             SERVICE TO YOU IS OUR MAIN CONCERN
                                                          (cut along line)




                                                    SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000004
   Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 6 of 330 Page ID #32


                                                       The Cincinnati Insurance Company
                                                       The Cincinnati Casualty Company
                                                       The Cincinnati Indemnity Company




Policy Number: ETD 045 12 06

Effective Date: 08-06-2017

Named Insured: TJBC INC DBA 4204 MAIN STREET BREWING COMPANY
For professional advice and policy questions or changes, please contact your local independent agency:


MIDWEST INSURANCE SOLUTIONS, LLC
1227 FERN RIDGE PKWY
SAINT LOUIS, MO 63141-4407


314-832-8010

Dear Policyholder:
Thank you
Thank you for trusting The Cincinnati Insurance Companies with your commercial insurance coverage. We
recognize that locally based independent agents have the working knowledge to help you choose the right
insurance company for your needs. Together with your local independent insurance agency, we are committed
to providing you with the highest level of service.
Please review your enclosed policy information to verify your coverage details, as well as deductibles and
coverage amounts. Should your needs change, your agent is available to review and update your policy.
Please promptly report claims
If you experience a policy-related loss, you may report it by contacting your local professional independent
agency representing The Cincinnati Insurance Companies or by directly calling us toll-free at 877-242-2544
and providing your policy number and claim-related information.


Sincerely,




Steve Spray
Senior Vice President - Commercial Lines




IA 4443 04 14
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000005
      Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 7 of 330 Page ID #33




                                                     The Cincinnati Insurance Company n The Cincinnati Indemnity Company
                                                                                         The Cincinnati Casualty Company




                                                Today's Date:    09-01-2017

To:    TJBC INC DBA 4204 MAIN STREET BREWING COMPANY

Policy Number:       ETD 045 12 06
Expiration Date:     08-06-2020
Agency:              MIDWEST INSURANCE SOLUTIONS, LLC 24-043

      Data breach and identity recovery support and resources included with your insurance policy

Dear Policyholder:

Your policy includes Cincinnati Data Defender™ coverage for an additional premium, helping to safeguard
your business against the rising costs of a data breach and offering services to assist you in the event of
identity theft. Please save this information so you can access all the tools and resources that come with your
cyber protection coverage. Refer to Cincinnati Data Defender Coverage Form, HC102, for a complete
statement of coverages, exclusions and limits of insurance.

Policyholder tools and resources
Data breach portal - You gain access to www.eriskhub.com/cic, a website that provides you with the
comprehensive, on-demand resources you need to:
•   Prepare in advance:
    -   Access online resources when you need them
    -   Create your breach response plan from the template
    -   Learn about breach laws that apply to your business
•   Review risk management resources:
    -   Use the compliance reference guide and notification letter examples
    -   Locate credit bureau and government agency notification information
    -   Learn how to contact data risk management experts for more help
•   Manage your breach response:
    -   Call the help line for breach information and assistance
    -   Arrange assistance with notification letters
    -   Access public relations resources to help you respond to the media

The first time you visit this website, please complete new user registration using this information:

                                           Access code = 12116-868

Identity theft services – You also receive case management services and reimbursement for covered
expenses if you, as a business owner, become the victim of identity theft or account takeover. If you suspect
that you may be an identity theft victim or you have questions, please call our Identity Recovery Help Line,
866-219-9831.




IA4463 (01/16)



                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000006
    Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 8 of 330 Page ID #34

Page 2 of 2

Claims services
If you suspect or know that a data breach may have exposed or compromised your organization's private,
customer or personal data, a swift response is critical for your protection. Please note that the Web portal and
help line provide advice and information, and using them does not satisfy any notice of claim requirement. The
only way to report a claim is to contact your independent agent or call us directly, 877-242-2544. Your agent
and Cincinnati Insurance will work with you to preserve your company's goodwill, prevent regulatory sanctions
or fines, avoid civil litigation and safeguard your business reputation.

Please contact your agent representing Cincinnati with questions about this valuable coverage.

Thank you for trusting your agent and Cincinnati to protect your business.

                                              Sincerely,




                                              COMMERCIAL LINES DEPARTMENT
                                              Commercial Lines




IA4463 (01/16)


                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000007
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 9 of 330 Page ID #35

                       NOTICE TO POLICYHOLDERS
                DIRECT BILL ACCOUNT CREDIT PROCEDURE
This is a notice of how an account credit will be applied to your policy or to all of the policies being billed as
single account.
Account Credits
A. If your account is comprised of a single policy and an endorsement or premium audit results in a credit
    (return premium), the credit is applied to that policy. If your account does not have a future installment due
    at the time the endorsement or audit is processed, the credit is refunded to the payor listed for your
    account. If you do not wish for credits to be automatically applied to future unpaid installments, please
    contact us to request a refund. Please note that the amount of the refund may vary based upon the date
    you contact us and your billing schedule.
B. If your account is comprised of more than one policy and an endorsement or premium audit results in a
    credit (return premium), the credit is applied in the following manner:
    •    Payments previously applied to your account are deferred.
    •    The credit that results from the endorsement or audit is applied to the policy generating the credit.
    •    The payments that were deferred are then reapplied to the account in order to satisfy the amount
         due.
    •    Any excess payment that results from the credit is applied proportionately to your policies with a
         future payment or installment due.
    •    If you do not wish for credits to be automatically applied to future unpaid installments, please contact
         us to request a refund. Please note that the amount of the refund may vary based upon the date you
         contact us and your billing schedule.
    •    If your account does not have a future installment or payment due at the time the endorsement or
         audit is processed, the credit is refunded to the payor listed for your account.
(Does not apply to audit return premium for payors located in New York; Does not apply to premiums due
more than 30 days from the date of processing for payors located in New Hampshire. These credits are
automatically refunded to the payor)
To request a refund, contact us at:
Mailing Address                          Toll free phone number               Electronic mail
The Cincinnati Insurance Company               877-942-2455                   CinciBill@cinfin.com
PO Box 14529
Cincinnati, OH 45250-0529




IA 4407 03 13
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000008
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 10 of 330 Page ID #36

          DISCLOSURE OF DIRECT BILL FEES AND CHARGES
NO COVERAGE IS PROVIDED BY THIS DISCLOSURE, nor can it be construed to replace any provision of
your policy. YOU SHOULD READ YOUR POLICY AND REVIEW YOUR DECLARATIONS PAGE CAREFULLY
for complete information on the coverages provided.
Your insurance premium is being paid directly to us rather than to your insurance agency. We appreciate your
prompt payment of the premium. Please note that these fees apply only in the event your payment is late, is
returned to us for insufficient funds, or if your policy was previously canceled for nonpayment of premium and
has been reinstated at either your or your agents request. We are not required to reinstate a policy once
cancellation for nonpayment of premium has become effective. The decision to reinstate coverage is solely at
the discretion of the company.
Not all fees are applicable in all states. The types of fees are listed below. Following the description of each
fee, we list the states where the fee applies and the amount of the fee. Fees are not levied in KY, MD, MT and
NC.
Non-Sufficient Funds (NSF) Charge: The first time a premium payment is returned due to Non-Sufficient
Funds (NSF), the premium due is the installment amount. For each succeeding return of payment while
continuously insured with The Cincinnati Insurance Companies, a charge is added to your next account
statement. The amount of the charge is determined by the fees filed with and approved by the state where the
payor of your account is located.
$10 AK, FL, NJ, RI, and SC;
$15 MA;
$20 NY; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA, WI, WV and WY.
Reinstatement Charge: The first time your account is reinstated for nonpayment of premium, the premium
due is the installment amount. For each succeeding reinstatement due to nonpayment of premium while
continuously insured with The Cincinnati Insurance Companies, a charge is added to your next account
statement. The amount of the charge is determined by the fees filed with and approved by the state where the
payor of your account is located.
$10 AK, RI, and SC;
$15 MA;
$20 NY; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA and WY.
Late Charge: A charge is added to your next account statement each time your payment is received and
processed after the due date as shown on the account statement. This fee will not apply to Electronic Funds
Transfer (EFT). The amount of the charge is determined by the fees filed with and approved by the state where
the payor of your account is located.
$10 AK, FL, RI, and SC;
$15 MA; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA, WI and WY.




IA 4421 03 13
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000009
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 11 of 330 Page ID #37


                                               The Cincinnati Insurance Company
                                                                 A Stock Insurance Company
                                                Headquarters: 6200 S. Gilmore Road, Fairfield, OH 45014-5141
                                                Maili ng address: P. O. Box 145496, Cincinnat i, OH 45250-5496
                                                               www.cinfin.com n 513-870-2000

                                                          NEW
                                                                                        Previous Policy Number


                         CRAFT BEVERAGE PROGRAM
                        COMMON POLICY DECLARATIONS
                                                                Billing Method:
                            POLICY NUMBER ETD 045 12 06 / ETA 045 12 06
 NAMED INSURED TJBC INC DBA 4204 MAIN STREET BREWING COMPANY
               4204 W MAIN ST
 ADDRESS       BELLEVILLE, IL 62226-5501
 (Number & Street,
 Town, County,
 State & Zip Code)


 Policy Period:   At 12:01 A.M., STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE

 All coverages except Automobile and / or Garage
    Policy number: ETD 045 12 06                FROM: 08-06-2017              TO: 08-06-2020
 Automobile and / or Garage
    Policy number: ETA 045 12 06          FROM: 08-06-2017                    TO: 08-06-2018
 Agency     MIDWEST INSURANCE SOLUTIONS, LLC 24-043
 City    SAINT LOUIS, MO

 Legal Entity / Business Description
 ORGANIZATION (ANY OTHER)
 IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
 POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.
 FORMS APPLICABLE TO ALL COVERAGE PARTS: (show numbers)
 IL0017        11/98   COMMON POLICY CONDITIONS
 IA102A        09/08   SUMMARY OF PREMIUMS CHARGED
 IA904         04/04   SCHEDULE OF LOCATIONS
 IA4236        01/15   POLICYHOLDER NOTICE TERRORISM INSURANCE COVERAGE
 IA4399IL      07/11   NOTICE TO POLICYHOLDERS - ILLINOIS RELIGIOUS FREEDOM PROTECTION
                       AND CIVIL UNION ACT
 IA4433IL      03/17   IMPORTANT POLICYHOLDERS NOTICE - ILLINOIS
 IP409IL       01/91   IMPORTANT INFORMATION TO POLICYHOLDERS ILLINOIS
 IP446         08/01   NOTICE TO POLICYHOLDERS
 IA4006        07/10   SPECIAL PER OCCURRENCE DEDUCTIBLE ENDORSEMENT
 IA4156IL      11/16   ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
 IA4210IL      03/16   ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
 IA4238        01/15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
 IA4338        05/11   SIGNATURE ENDORSEMENT
 IA4382IL      07/17   ILLINOIS CHANGES
 IA4395IL      11/15   ILLINOIS CHANGES - CIVIL UNION
 IL0021        11/85   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD FORM)
 FM502         07/08   COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS

IA 536 06 13                                                                                        Page 1 of    2
                                                                      ETD 045 12 06 / ETA 045 12 06
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000010
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 12 of 330 Page ID #38

 FORMS APPLICABLE TO ALL COVERAGE PARTS: (show numbers)
 GA532         07/08   COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS
 GA539         07/08   LIQUOR LIABILITY COVERAGE PART DECLARATIONS
 CA530         06/13   CRAFT BEVERAGE CRIME COVERAGE PART DECLARATIONS
 AA505         03/06   BUSINESS AUTO COVERAGE PART DECLARATIONS
 USC513        05/10   COMMERCIAL UMBRELLA LIABILITY COVERAGE PART DECLARATIONS
 HC502         01/16   CINCINNATI DATA DEFENDER™ COVERAGE PART DECLARATIONS
 HC503         01/16   CINCINNATI NETWORK DEFENDER™ COVERAGE PART DECLARATIONS




09-01-2017 16:15
Countersigned                                   By
                                  (Date)                        (Authorized Representative)




IA 536 06 13                                                                         Page 2 of   2
                                                           ETD 045 12 06 / ETA 045 12 06
                                     SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000011
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 13 of 330 Page ID #39

                          COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.
A.   Cancellation                                                       b.   Give you reports on the conditions
                                                                             we find; and
     1.   The first Named Insured shown in the
          Declarations may cancel this policy by                        c.   Recommend changes.
          mailing or delivering to us advance writ-
          ten notice of cancellation.                              2.   We are not obligated to make any in-
                                                                        spections, surveys, reports or recom-
     2.   We may cancel this policy by mailing or                       mendations and any such actions we do
          delivering to the first Named Insured                         undertake relate only to insurability and
          written notice of cancellation at least:                      the premiums to be charged. We do not
                                                                        make safety inspections. We do not un-
          a.   10 days before the effective date of                     dertake to perform the duty of any person
               cancellation if we cancel for non-                       or organization to provide for the health
               payment of premium; or                                   or safety of workers or the public. And
          b.   30 days before the effective date of                     we do not warrant that conditions:
               cancellation if we cancel for any                        a.   Are safe or healthful; or
               other reason.
                                                                        b.   Comply with laws, regulations, codes
     3.   We will mail or deliver our notice to the                          or standards.
          first Named Insured's last mailing address
          known to us.                                             3.   Paragraphs 1. and 2. of this condition
                                                                        apply not only to us, but also to any rat-
     4.   Notice of cancellation will state the effec-                  ing, advisory, rate service or similar or-
          tive date of cancellation. The policy pe-                     ganization which makes insurance in-
          riod will end on that date.                                   spections, surveys, reports or recom-
     5.   If this policy is cancelled, we will send the                 mendations.
          first Named Insured any premium refund                   4.   Paragraph 2. of this condition does not
          due. If we cancel, the refund will be pro                     apply to any inspections, surveys, reports
          rata. If the first Named Insured cancels,                     or recommendations we may make rela-
          the refund may be less than pro rata.                         tive to certification, under state or munici-
          The cancellation will be effective even if                    pal statutes, ordinances or regulations, of
          we have not made or offered a refund.                         boilers, pressure vessels or elevators.
     6.   If notice is mailed, proof of mailing will be       E.   Premiums
          sufficient proof of notice.
                                                                   The first Named Insured shown in the Decla-
B.   Changes                                                       rations:
     This policy contains all the agreements be-                   1.   Is responsible for the payment of all pre-
     tween you and us concerning the insurance                          miums; and
     afforded. The first Named Insured shown in
     the Declarations is authorized to make                        2.   Will be the payee for any return premi-
     changes in the terms of this policy with our                       ums we pay.
     consent. This policy's terms can be amended
     or waived only by endorsement issued by us               F.   Transfer of Your Rights and Duties Under
     and made a part of this policy.                               this Policy

C.   Examination of Your Books and Records                         Your rights and duties under this policy may
                                                                   not be transferred without our written consent
     We may examine and audit your books and                       except in the case of death of an individual
     records as they relate to this policy at any                  named insured.
     time during the policy period and up to three
     years afterward.                                              If you die, your rights and duties will be
                                                                   transferred to your legal representative but
D.   Inspections and Surveys                                       only while acting within the scope of duties as
                                                                   your legal representative. Until your legal rep-
     1.   We have the right to:                                    resentative is appointed, anyone having
          a.   Make inspections and surveys at any                 proper temporary custody of your property will
               time;                                               have your rights and duties but only with re-
                                                                   spect to that property.



IL 00 17 11 98                    Copyright, Insurance Services Office, Inc., 1998
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000012
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 14 of 330 Page ID #40

                       SUMMARY OF PREMIUMS CHARGED
Attached to and forming part of
POLICY NUMBER: ETD 045 12 06 / ETA 045 12 06                           Effective Date: 08-06-2017

Named Insured:   TJBC INC DBA 4204 MAIN STREET BREWING COMPANY
                       THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE
                        PARTS FOR WHICH A PREMIUM CHARGE IS INDICATED

Commercial Property Coverage Part      W/EBC                                $          15,532
Commercial General Liability Coverage Part                                  $           7,078
Commercial Auto Coverage Part                                               $           4,000
Commercial Umbrella / Excess Liability Coverage Part                        $           3,561
DATA DEFENDER COVERAGE PART                                                 $              186
NETWORK DEFENDER COVERAGE PART                                              $              300
CRAFT BEVERAGE CRIME COVERAGE                                               $              124
MINE SUBSIDENCE                                                             $              580
LIQUOR LIABILITY                                                            $              574
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
Terrorism Coverage                                                          $              218
Installment Charge                                                          $
    ANNUAL TOTAL                                                            $          32,153
PAYMENTS


                                                        First                    Remaining
                                                    Installment                 Installment(s)
              MONTHLY                           *                               *
                                             *SEE BILLING STATEMENT MAILED SEPARATELY
Automobile Coverages, Employers Liability, Employment Practices Liability Coverage, Professional Liability
Coverage, Terrorism Coverage and / or Wrongful Acts Coverage, if included in the policy, are subject to Annual
Adjustment of rates and premium on each anniversary of the policy.
Commercial Umbrella and Excess Liability, if included in the policy, may be subject to Annual Adjustment of
premium on each anniversary. Refer to the Commercial Umbrella or Excess Liability Coverage Part
Declarations form to see if this is applicable.
                        ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED
IA 102 A 09 08
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000013
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 15 of 330 Page ID #41

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       SCHEDULE OF LOCATIONS
LOC. STREET ADDRESS     CITY   STATE    ZIP CODE
1     4204 W MAIN ST
      BELLEVILLE, IL 62226-5501


2     6435 W MAIN ST
      BELLEVILLE, IL 62223-3801




IA 904 04 04
                               SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000014
    Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 16 of 330 Page ID #42

                            POLICYHOLDER NOTICE
                        TERRORISM INSURANCE COVERAGE
THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE
DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT
DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE
UNDER THE POLICY.
Your policy may contain coverage for certain losses caused by terrorism.
Premium:
In accordance with the federal Terrorism Risk Insurance Act, we are required to notify you of the portion of the
premium, if any, attributable to the coverage for terrorist acts certified under the Terrorism Risk Insurance Act.
•     Refer to the SUMMARY OF PREMIUMS CHARGED or DECLARATIONS PAGE for the portion of your
      premium that is attributable to coverage for terrorist acts certified under the Act.
Federal Participation:
The Act also requires us to provide disclosure of federal participation in payment of terrorism losses.
•     Under your policy, any losses caused by certified acts of terrorism would be partially reimbursed by the
      United States Government, Department of Treasury, under a formula established by federal law. Under
      this formula, the federal share equals a percentage, as specified in the Schedule below, of that portion of
      the amount of such insured losses that exceeds the applicable insurer retention. However, if aggregate
      insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
      billion in a calendar year, the Treasury shall not make any payment for any portion of the amount of such
      losses that exceeds $100 billion.
•     Schedule:

            Federal Share of Terrorism Losses
              Percentage       Calendar Year
                  85%                 2015
                  84%                 2016
                  83%                 2017
                  82%                 2018
                  81%                 2019
                  80%                 2020
Cap on Insurer Participation:
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act,
we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion,
and in such case insured losses up to that amount are subject to pro rata allocation in accordance with
procedures established by the Secretary of the Treasury.
NOTE: IF YOUR POLICY IS A RENEWAL POLICY, THIS NOTICE IS PROVIDED TO SATISFY THE
      REQUIREMENTS UNDER THE TERRORISM RISK INSURANCE ACT FOR POLICYHOLDER
      DISCLOSURE: (1) AT THE TIME OF OUR OFFER TO RENEW THE POLICY AND (2) AT THE
      TIME THE RENEWAL IS COMPLETED.




IA 4236 01 15
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000015
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 17 of 330 Page ID #43

                 NOTICE TO POLICY HOLDERS
     ILLINOIS RELIGIOUS FREEDOM PROTECTION AND CIVIL
                         UNION ACT
    This is a notice of a change in your policy. NO COVERAGE IS PROVIDED BY THIS NOTICE nor can it be
    construed to replace any provisions of your policy. YOU SHOULD READ YOUR POLICY AND REVIEW
    YOUR DECLARATIONS PAGE for complete information on the coverage you are provided. If there is any
    conflict between the policy and this notice, THE PROVISIONS OF THE POLICY SHALL PREVAIL.
    As of June 1, 2011, the Illinois Religious Freedom Protection and Civil Union Act (Civil Union Act) allows
    opposite- and same-sex couples to enter into a civil union.
    The Civil Union Act defines a "civil union" as a legal relationship between two persons, either of the same or
    opposite sex. Further, a "party to a civil union" means and shall be included in any definition or use of the
    terms spouse, family, immediate family, dependent, next of kin, and other terms that denote the spousal
    relationship.
    Under the Civil Union Act, a person in a civil union is entitled to the same legal obligations, responsibilities,
    protections and benefits as are afforded or recognized by Illinois law to spouses whether they derive from
    statute, administrative rule, policy, common law or any other source of civil law.
    For purposes of insurance laws, policies, eligibility and benefits governed by Illinois law, all spouses are
    treated identically.




IA 4399 IL 07 11
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000016
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 18 of 330 Page ID #44

            IMPORTANT POLICYHOLDERS NOTICE - ILLINOIS
Part 919 of the Rules of the Illinois Department of Insurance requires that our company advise you that if you
wish to contact the Illinois Department of Insurance, it maintains a Consumer Division at:
122. S. Michigan Ave., 19th Floor, Chicago, Illinois 60603; and
320 West Washington Street, Springfield, Illinois 62767,
You may also reach the Illinois Department of Insurance at http://insurance.illinois.gov; or
312-814-2420 or 217-782-4515.
Should you have any complaints arise regarding this insurance you may contact the following:
Complaint Department of The Cincinnati Insurance Company at P.O. Box 145496, Cincinnati, Ohio, 45250-
5496.
Public Service Section of the Department of Insurance at Illinois Department of Insurance, Consumer Division,
Springfield, Illinois, 62767.




IA 4433 IL 03 17
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000017
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 19 of 330 Page ID #45

                      IMPORTANT INFORMATION TO POLICYHOLDERS
                                                ILLINOIS

In the event you need to contact someone about this policy for any reason, please contact your agent. If you
have additional questions, you may contact the insurance company issuing this policy at the following ad-
dress or telephone collect:
The Cincinnati Insurance Company
P.O. Box 145496
Cincinnati, Ohio 45250-5496
Telephone (513) 870-2278
The Cincinnati Casualty Company
P.O. Box 145496
Cincinnati, Ohio 45250-5496
Telephone (513) 870-2278
The Cincinnati Indemnity Company
P.O. Box 145496
Cincinnati, Ohio 45250-5496
Telephone (513) 870-2278




IP 409IL (1/91)
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000018
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 20 of 330 Page ID #46

           THECINCINNATI INSURANCE COMPANY
          THE CINCINNATI CASUALTY COMPANY
          THE CINCINNATI INDEMNITY COMPANY

                             NOTICE TO POLICYHOLDERS
Please be advised that in your application for insurance you disclosed information to The Cincinnati Insurance
Company, The Cincinnati Casualty Company and The Cincinnati Indemnity Company. The information dis-
closed in the application and all information subsequently collected by any of these companies may be
shared among all three.




IP 446 08 01
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000019
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 21 of 330 Page ID #47

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     SPECIAL PER OCCURRENCE DEDUCTIBLE ENDORSEMENT
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
     COMMERCIAL INLAND MARINE COVERAGE PART
     CRIME AND FIDELITY COVERAGE PART
A.   Special Per Occurrence Deductible
     1.   If an "occurrence" happens to Covered Property under the Commercial Property Coverage Part and
          to Covered Property under at least one of the following:
          a.   The Commercial Inland Marine Coverage Part, and
          b.   The Crime and Fidelity Coverage Part;
          the most we will deduct from any loss or damage in any one "occurrence" is the deductible indicated
          on the COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS.
     2.   This endorsement does not apply to any of the forms listed in Paragraphs a. and b.:
          a.   * Electronic Data Processing Coverage Form, Section III, 2. Deductible, a.(2) Specified
                 Losses Deductible
               * Water Backup from Sewers, Drains, Septic Systems or Sump Pumps Endorsement
               Windstorm or Hail Percentage Deductible Form
               Earthquake and Volcanic Eruption Endorsement
               Earthquake and Volcanic Eruption Endorsement (Sub-Limit Form)
               Flood Coverage Endorsement
               Equipment Breakdown Coverage (Including Production Equipment)
               Equipment Breakdown Coverage (Excluding Production Equipment)
               * Temperature Change Coverage Form
               Commercial Crime Coverage Form, A. Insuring Agreements, 1. Employee Theft, 2. Forgery
               or Alteration, 6. Computer Fraud and 7. Funds Transfer Fraud
               Crime Expanded Coverage (XC® ) Coverage or Expanded Coverage Plus Forms, A.
               Insuring Agreements, 1. Employee Theft and 2. Forgery or Alteration
               Government Crime Coverage Form, A. Insuring Agreements, 1. Employee Theft - Per Loss
               Coverage, 2. Employee Theft - Per Employee Coverage, 3. Forgery or Alteration, 7.
               Computer Fraud and 8. Funds Transfer Fraud
          *    Or such coverage as provided in the CinciPlus® Commercial Property or Commercial Property
               Power Expanded Coverage or Expanded Coverage Plus Forms
          b.      Other




IA 4006 07 10                                                                                   Page 1 of 2
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000020
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 22 of 330 Page ID #48

B.   Definition
     For the purpose of this endorsement only, any definition of "occurrence" is deleted in its entirety and the
     following definition is added to:
     1.   COMMERCIAL PROPERTY CONDITIONS,
     2.   COMMERCIAL INLAND MARINE CONDITIONS,
     3.   COMMERCIAL CRIME COVERAGE FORM,
     4.   CRIME EXPANDED COVERAGE (XC® ) COVERAGE FORM, and
     5.   GOVERNMENT CRIME COVERAGE FORM:
     "Occurrence" means all loss, damage, or a sequence of loss or damage, casualties or disasters arising
     from a single happening or event.




IA 4006 07 10                                                                                      Page 2 of 2
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000021
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 23 of 330 Page ID #49

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART

A. The Cancellation Common Policy Condition is                         ten notice at least 60 days before the ef-
    deleted in its entirety and replaced by the fol-                   fective date of cancellation. When cancel-
    lowing:                                                            lation is for nonpayment of premium, we
                                                                       will mail written notice at least 10 days be-
    CANCELLATION                                                       fore the effective date of cancellation.
    1.   The first Named Insured shown in the                     4.   We will mail our notice to you, any mort-
         Declarations may cancel this policy by                        gagee or lienholder known to us and to
         mailing to us advance written notice of                       the agent or broker.
         cancellation.
                                                                  5.   Notice of cancellation will state the effec-
    2.   If this policy has been in effect for 60 days                 tive date of cancellation. The policy period
         or less, except as provided in Paragraphs                     will end on that date.
         8. and 9. below, we may cancel this policy
         by mailing written notice of cancellation at             6.   If this policy is cancelled, we will send the
         least:                                                        first Named Insured any premium refund
                                                                       due. If we or the first Named Insured can-
         a.   10 days before the effective date of                     cel, the refund will be pro rata. The can-
              cancellation if we cancel for nonpay-                    cellation will be effective even if we have
              ment of premium; or                                      not made or offered a refund.
         b.   30 days before the effective date of                7.   Our notice of cancellation will state the
              cancellation if we cancel for any other                  reason for cancellation.
              reason.
                                                                  8.   Real Property Other Than Residential
    3.   If this policy has been in effect for more                    Properties Occupied by 4 Families or
         than 60 days, except as provided in Para-                     Less
         graphs 8. and 9. below, we may cancel
         this policy only for one or more of the fol-                  The following applies only if this policy co-
         lowing reasons:                                               vers real property other than residential
                                                                       property occupied by 4 families or less:
         a.   Nonpayment of premium;
                                                                       If any one or more of the following condi-
         b.   The policy was obtained through a                        tions exists at any building that is Covered
              material misrepresentation;                              Property in this policy, we may cancel this
         c.   You have violated any of the terms                       policy by mailing to you written notice of
              and conditions of the policy;                            cancellation if:

         d.   The risk originally accepted has                         a.   After a fire loss, permanent repairs to
              measurably increased;                                         the building have not started within
                                                                            60 days of satisfactory adjustment of
         e.   Certification to the Director of Insur-                       loss, unless the delay is due to a la-
              ance of the loss of reinsurance by the                        bor dispute or weather conditions.
              insurer which provided coverage to
              us for all or a substantial part of the                  b.   The building has been unoccupied 60
              underlying risk insured; or                                   or more consecutive days. This does
                                                                            not apply to:
         f.   A determination by the Director that
              the continuation of the policy could                          (1) Seasonal unoccupancy; or
              place us in violation of the insurance                        (2) Buildings under repair, construc-
              laws of this State.                                               tion or reconstruction, if properly
         If we cancel this policy based on one or                               secured against unauthorized
         more of the above reasons except for                                   entry.
         nonpayment of premium, we will mail writ-

                                     Includes copyrighted material of Insurance
IA 4156 IL 11 16                      Services Office, Inc., with its permission.                     Page 1 of 2
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000022
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 24 of 330 Page ID #50

         c.   The building has:                                        b.   The Director of the Illinois Depart-
                                                                            ment of Agriculture (at its Springfield
              (1) An outstanding order to vacate;                           Office);
              (2) An outstanding demolition order;                          60 days' written notice of cancella-
                   or                                                       tion.
              (3) Been declared unsafe in accord-            B. The following is added and supersedes any
                   ance with the law.                             provision to the contrary:
         d.   Heat, water, sewer service or public                NONRENEWAL
              lighting have not been connected to
              the building for 30 consecutive days                1.   If we decide not to renew or continue this
              or more.                                                 policy, we will mail you, your agent or bro-
                                                                       ker, and any mortgagee or lienholder
         The policy will terminate 10 days following                   known to us written notice, stating the
         receipt of the written notice by the named                    reason for nonrenewal, at least 60 days
         insured(s).                                                   before the end of the policy period. If we
    9.   Residential Properties Occupied by 4                          offer to renew or continue and you do not
         Families or Less                                              accept, this policy will terminate at the end
                                                                       of the current policy period. Failure to pay
         The following applies if this policy covers                   the required renewal or continuation pre-
         residential properties occupied by 4 fami-                    mium when due shall mean that you have
         lies or less:                                                 not accepted our offer.
         If this policy has been in effect for 60                      If we fail to mail proper written notice of
         days, or if this is a renewal policy, we may                  nonrenewal and you obtain other insur-
         only cancel this policy for one or more of                    ance, this policy will end on the effective
         the following reasons:                                        date of that insurance.
         a.   Nonpayment of premium;                              2.   The following provision applies only if this
                                                                       policy covers residential properties occu-
         b.   The policy was obtained by misrepre-                     pied by 4 families or less:
              sentation or fraud; or
                                                                       a.   If this policy has been issued to you
         c.   Any act that measurably increases                             and in effect with us for 5 or more
              the risk originally accepted.                                 years, we may not fail to renew this
         If we cancel this policy based on one or                           policy unless:
         more of the above reasons except for                               (1) The policy was obtained by mis-
         nonpayment of premium, we will mail writ-                              representation or fraud;
         ten notice at least 30 days before the ef-
         fective date of cancellation. When cancel-                         (2) The risk originally accepted has
         lation is for nonpayment of premium, we                                measurably increased; or
         will mail written notice at least 10 days be-
         fore the effective date of cancellation.                           (3) You received 60 days' notice of
                                                                                our intent not to renew as pro-
    10. For insurance provided under the Com-                                   vided in 1. above.
         mercial Property Coverage Part, the fol-
         lowing applies:                                               b.   If this policy has been issued to you
                                                                            and in effect with us for less than 5
         GRAIN IN PUBLIC GRAIN WARE-                                        years, we may not fail to renew this
         HOUSES                                                             policy unless you received 30 days’
                                                                            notice as provided in 1. above.
         (Not applicable to grain owned by the
         Commodity Credit Corporation)                       C. The following is added:
         The following applies only with respect to               MAILING OF NOTICES
         grain in public grain warehouses:
                                                                  We will mail cancellation and nonrenewal no-
         The first Named Insured or we may can-                   tices to the last addresses known to us. Proof
         cel this policy at any time by mailing to:               of mailing will be sufficient proof of notice.
         a.   The other; and




                                     Includes copyrighted material of Insurance
IA 4156 IL 11 16                      Services Office, Inc., with its permission.                     Page 2 of 2
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000023
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 25 of 330 Page ID #51

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   ILLINOIS CHANGES - CANCELLATION AND
                               NONRENEWAL
This endorsement modifies insurance provided under the following:


    CHEMICAL DRIFT LIMITED LIABILITY COVERAGE FORM - CLAIMS-MADE
    CINCINNATI CYBER DEFENSE™ COVERAGE PART
    CINCINNATI DATA DEFENDER™ COVERAGE PART
    CINCINNATI NETWORK DEFENDER™ COVERAGE PART
    CLAIMS-MADE EXCESS LIABILITY COVERAGE FORM
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    CONTRACTOR'S ERRORS AND OMISSIONS COVERAGE FORM CLAIMS-MADE
    EMPLOYEE BENEFIT LIABILITY COVERAGE FORM
    EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
    EXCESS LIABILITY COVERAGE FORM
    EXCESS WORKERS COMPENSATION AND EMPLOYERS LIABILITY COVERAGE FORM
    HOLE-IN-ONE COVERAGE FORM
    ILLINOIS CONTRACTORS' LIMITED WORKSITE POLLUTION LIABILITY COVERAGE FORM
    LIQUOR LIABILITY COVERAGE PART
    MANUFACTURER'S ERRORS AND OMISSIONS COVERAGE FORM - CLAIMS-MADE
    POLLUTION LIABILITY COVERAGE PART
    PRODUCT WITHDRAWAL COVERAGE FORM
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PROFESSIONAL LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
    SEPTIC SYSTEMS DESIGN INSPECTION ERRORS AND OMISSIONS COVERAGE PART

A. Cancellation (Common Policy Conditions) is                                   has been in effect for more than
    deleted in its entirety and replaced by the fol-                            60 days.
    lowing:
                                                                  3.   If this policy has been in effect for more
    CANCELLATION                                                       than 60 days, we may cancel only for one
                                                                       or more of the following reasons:
    1.   The first Named Insured shown in the
         Declarations may cancel this policy by                        a.   Nonpayment of premium;
         mailing to us advance written notice of
         cancellation.                                                 b.   The policy was obtained through a
                                                                            material misrepresentation;
    2.   We may cancel this policy by mailing to
         you written notice stating the reason for                     c.   Any insured has violated any of the
         cancellation. If we cancel:                                        terms and conditions of the policy;

         a.   For nonpayment of premium, we will                       d.   The risk originally accepted has
              mail the notice at least 10 days prior                        measurably increased;
              to the effective date of cancellation.                   e.   Certification to the Director of Insur-
         b.   For a reason other than nonpayment                            ance of the loss of reinsurance by the
              of premium, we will mail the notice at                        insurer that provided coverage to us
              least:                                                        for all or a substantial part of the un-
                                                                            derlying risk insured; or
              (1) 30 days prior to the effective
                   date of cancellation if the policy                  f.   A determination by the Director of In-
                   has been in effect for 60 days or                        surance that the continuation of the
                   less.                                                    policy could place us in violation of
                                                                            the insurance laws of this State.
              (2) 60 days prior to the effective
                   date of cancellation if the policy


                                     Includes copyrighted material of Insurance
IA 4210 IL 03 16                      Services Office, Inc., with its permission.                     Page 1 of 2
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000024
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 26 of 330 Page ID #52

    4.   Notice of cancellation will state the effec-                If we offer to renew or continue and you
         tive date of cancellation. The policy period                do not accept, this policy will terminate at
         will end on that date.                                      the end of the current policy period. Fail-
                                                                     ure to pay the required renewal or contin-
    5.   If this policy is cancelled we will send the                uation premium when due shall mean that
         first Named Insured any premium refund                      you have not accepted our offer.
         due. If we or the first Named Insured can-
         cels, the refund will be pro rata. The can-                 If we fail to mail proper written notice of
         cellation will be effective even if we have                 nonrenewal and you obtain other insur-
         not offered a refund.                                       ance, this policy will end on the effective
                                                                     date of that insurance.
B. The following is added and supersedes any
    provision to the contrary:                              C. Mailing of Notices
    1.   NONRENEWAL                                              We will mail cancellation and nonrenewal no-
                                                                 tices to you, and the agent or broker, at the
         If we decide not to renew or continue this              last addresses known to us. Proof of mailing
         policy, we will mail you and your agent or              will be sufficient proof of notice.
         broker written notice, stating the reason
         for nonrenewal, at least 60 days before
         the end of the policy period.




                                    Includes copyrighted material of Insurance
IA 4210 IL 03 16                     Services Office, Inc., with its permission.                   Page 2 of 2
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000025
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 27 of 330 Page ID #53

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:


    All Commercial Lines Coverage Parts, Coverage Forms, Policies and Endorsements subject to the
    federal Terrorism Risk Insurance Act and any amendments and extensions thereto

A. The following definition is added with respect                 ceeds $100 billion, and in such case insured
    to the provisions of this endorsement:                        losses up to that amount are subject to pro ra-
                                                                  ta allocation in accordance with procedures
    "Certified act of terrorism" means an act that is             established by the Secretary of the Treasury.
    certified by the Secretary of the Treasury, in
    accordance with the provisions of the federal            C. Application of Other Exclusions
    Terrorism Risk Insurance Act, to be an act of
    terrorism pursuant to the federal Terrorism                   The terms and limitations of any terrorism ex-
    Risk Insurance Act. The criteria contained in                 clusion, or the inapplicability, omission or ab-
    the Terrorism Risk Insurance Act for a "certi-                sence of a terrorism exclusion, does not serve
    fied act of terrorism" include the following:                 to create coverage for any loss which would
                                                                  otherwise be excluded under this Coverage
    1.   The act resulted in insured losses in ex-                Part, Coverage Form, Policy or Endorsement
         cess of $5 million in the aggregate, attrib-             such as losses excluded by:
         utable to all types of insurance subject to
         the Terrorism Risk Insurance Act; and                    1.   Exclusions that address war, warlike ac-
                                                                       tion, insurrection, rebellion, revolution, mil-
    2.   The act is a violent act or an act that is                    itary action, nuclear hazard, nuclear mate-
         dangerous to human life, property or in-                      rials, nuclear reaction, radiation, or radio-
         frastructure and is committed by an indi-                     active contamination;
         vidual or individuals, as part of an effort to
         coerce the civilian population of the Unit-              2.   Exclusions that address pollutants, con-
         ed States or to influence the policy or af-                   tamination, deterioration, fungi or bacteria;
         fect the conduct of the United States                         or
         Government by coercion.                                  3.   Any other exclusion,
B. Cap On Losses from Certified Acts of Ter-                      regardless if the "certified act of terrorism"
   rorism                                                         contributes concurrently or in any sequence to
    If aggregate insured losses attributable to ter-              the loss.
    rorist acts certified under the Terrorism Risk           D. Sunset Clause
    Insurance Act exceed $100 billion in a calen-
    dar year and we have met our insurer deducti-                 If the federal Terrorism Risk Insurance Act ex-
    ble under the Terrorism Risk Insurance Act,                   pires or is repealed, then this endorsement is
    we shall not be liable for the payment of any                 null and void for any act of terrorism that takes
    portion of the amount of such losses that ex-                 place after the expiration or repeal of the Act.




                                          Includes copyrighted material of ISO
                                      Properties, Inc. and American Association
IA 4238 01 15                        of Insurance Services, with their permission.
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000026
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 28 of 330 Page ID #54

                              SIGNATURE ENDORSEMENT
 IN WITNESS WHEREOF, this policy has been signed by our President and Secretary in the City of Fairfield,
 Ohio, but this policy shall not be binding upon us unless countersigned by an authorized representative of
 ours. The failure to countersign does not void coverage in Arizona, Virginia and Wisconsin.




                      Secretary                                                President


The signature on any form, endorsement, policy, declarations, jacket or application other than the signature of
the President or Secretary named above is deleted and replaced by the above signatures.




IA 4338 05 11
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000027
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 29 of 330 Page ID #55

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       ILLINOIS CHANGES
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART
    STANDARD PROPERTY POLICY

A. When this endorsement is attached to Stand-                   3.   The Concealment, Misrepresentation
   ard Property Policy CP 00 99, the terms Cov-                       or Fraud Condition is replaced by the fol-
    erage Part and Coverage Form in this en-                          lowing:
    dorsement are replaced by the term Policy.
                                                                      CONCEALMENT,            MISREPRESENTA-
B. The following is added to the Legal Action                         TION OR FRAUD
   Against Us Condition:
                                                                      a.   This Coverage Part or Coverage
    The 2 year period for legal action against us is                       Form is void if you or any insured
    extended by the number of days between the                             ("insured") commit fraud or conceal
    date the proof of loss is filed with us and the                        or misrepresent a fact in the process
    date we deny the claim in whole or in part.                            leading to the issuance of this insur-
                                                                           ance, and such fraud, concealment
C. If this policy covers:                                                  or misrepresentation is stated in the
    1.   The following in a. and b., then Para-                            policy or endorsement or in the writ-
         graphs 2. and 3. apply:                                           ten application for this policy and:

         a.   Real property used principally for res-                      (1) Was made with actual intent to
              idential purposes up to and including                            deceive; or
              a four family dwelling; or                                   (2) Materially affected either our de-
         b.   Household or personal property that                              cision to provide this insurance
              is usual or incidental to the occupan-                           or the hazard we assumed.
              cy of any premises used for residen-                         However, this condition will not serve
              tial purposes.                                               as a reason to void this Coverage
    2.   The second paragraph of the Appraisal                             Part or Coverage Form after the
         Condition is deleted and replaced by the                          Coverage Part or Coverage Form
         following:                                                        has been in effect for one year or one
                                                                           policy term, whichever is less.
         a.   Each party will pay its own appraiser
              and bear the other expenses of the                      b.   We do not provide coverage under
              appraisal and umpire equally, except                         this Coverage Part or Coverage Form
              as provided in b. below.                                     to you or any other insured ("in-
                                                                           sured") who, at any time subsequent
         b.   We will pay your appraiser's fee and                         to the issuance of this insurance,
              the umpire's appraisal fee, if the fol-                      commit fraud or intentionally conceal
              lowing conditions exist:                                     or misrepresent a material fact relat-
                                                                           ing to:
              (1) You demanded the appraisal;
                   and                                                     (1) This Coverage Part or Coverage
                                                                               Form;
              (2) The full amount of loss, as set by
                   your appraiser, is agreed to by                         (2) The Covered Property;
                   our appraiser or by the umpire.
                                                                           (3) Your interest in the Covered
                                                                               Property; or
                                                                           (4) A claim under this Coverage Part
                                                                               or Coverage Form.
                                                                      c.   Notwithstanding the limitations stated
                                                                           in 3.a. above, we may cancel the
                                                                           Coverage Part or Coverage Form in

                                    Includes copyrighted material of Insurance
IA 4382 IL 07 17                     Services Office, Inc., with its permission.                    Page 1 of 2
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000028
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 30 of 330 Page ID #56

              accordance with the terms of the                        event will we pay more than the Limit of
              Cancellation Condition.                                 Insurance.
D. For the Commercial Property Coverage Part                E. The Intentional Loss Exclusion in the Caus-
    and the Standard Property Policy, the following              es of Loss Form - Farm Property, Mobile Agri-
    exclusion and related provisions are added to                cultural Machinery And Equipment Coverage
    Paragraph B.2. Exclusions in the Causes of                   Form and Livestock Coverage Form is re-
    Loss Forms and to any Coverage Form or pol-                  placed by the following:
    icy to which a Causes of Loss Form is not at-
    tached:                                                      1.   We will not pay for loss ("loss") or dam-
                                                                      age arising out of any act an "insured"
    1. We will not pay for loss or damage arising                     commits or conspires to commit with the
         out of any act an insured commits or con-                    intent to cause a loss ("loss").
         spires to commit with the intent to cause a
         loss.                                                        In the event of such loss ("loss"), no "in-
                                                                      sured" is entitled to coverage, even "in-
         In the event of such loss, no insured is en-                 sureds" who did not commit or conspire to
         titled to coverage, even insureds who did                    commit the act causing the loss ("loss").
         not commit or conspire to commit the act
         causing the loss.                                       2.   However, this exclusion will not apply to
                                                                      deny payment to an innocent co-"insured"
    2.   However, this exclusion will not apply to                    who did not cooperate in or contribute to
         deny payment to an innocent co-insured                       the creation of the loss ("loss") if:
         who did not cooperate in or contribute to
         the creation of the loss if:                                 a.   The loss ("loss") arose out of a pat-
                                                                           tern of criminal domestic violence;
         a.   The loss arose out of a pattern of                           and
              criminal domestic violence; and
                                                                      b.   The perpetrator of the loss ("loss") is
         b.   The perpetrator of the loss is crimi-                        criminally prosecuted for the act
              nally prosecuted for the act causing                         causing the loss.
              the loss.
                                                                 3.   If we pay a claim pursuant to Paragraph
    3.   If we pay a claim pursuant to Paragraph                      E.2., our payment to the "insured" is lim-
         D.2., our payment to the insured is limited                  ited to that "insured's" insurable interest in
         to that insured's insurable interest in the                  the property less any payments we first
         property less any payments we first made                     made to a mortgagee or other party with a
         to a mortgagee or other party with a legal                   legal secured interest in the property. In
         secured interest in the property. In no                      no event will we pay more than the Limit
                                                                      of Insurance.




                                    Includes copyrighted material of Insurance
IA 4382 IL 07 17                     Services Office, Inc., with its permission.                      Page 2 of 2
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000029
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 31 of 330 Page ID #57

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         ILLINOIS CHANGES - CIVIL UNION
This endorsement modifies insurance provided under the following:


    CHEMICAL DRIFT LIMITED LIABILITY COVERAGE FORM
    COMMERCIAL AUTOMOBILE COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    CONTRACTOR'S ERRORS AND OMISSIONS COVERAGE FORM CLAIMS-MADE
    EMPLOYEE BENEFIT LIABILITY COVERAGE FORM
    EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
    EXCESS LIABILITY COVERAGE FORM
    EXCESS WORKERS COMPENSATION AND EMPLOYERS LIABILITY COVERAGE FORM
    HOLE-IN-ONE COVERAGE FORM
    ILLINOIS CONTRACTORS' LIMITED WORKSITE POLLUTION LIABILITY COVERAGE FORM
    FARM COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    MANUFACTURER'S ERRORS AND OMISSIONS COVERAGE FORM - CLAIMS-MADE
    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART
    PRODUCT WITHDRAWAL COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PROFESSIONAL LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
    SEPTIC SYSTEMS DESIGN INSPECTION ERRORS AND OMISSIONS COVERAGE PART
    UNDERGROUND STORAGE TANK POLICY


A. The term "spouse" is replaced by the following:                 nized under Illinois law, who is a resident of
                                                                   the individual's household, including a ward
    Spouse or party to a civil union recognized un-                or foster child, if the Drive Other Car Cov-
    der Illinois law.                                              erage - Broadened Coverage For Named
B. Under the Commercial Auto Coverage Part, the                    Individual Endorsement is attached.
    term "family member" is replaced by the follow-       C. With respect to coverage for the ownership,
    ing:                                                      maintenance, or use of "covered autos" provid-
    "Family member" means a person related to                 ed under the Commercial Liability Umbrella
    the:                                                      Coverage Part, the term "family member" is re-
                                                              placed by the following:
    1.   Individual Named Insured by blood, adop-
         tion, marriage or civil union recognized un-         "Family member" means a person related to
         der Illinois law, who is a resident of such          you by blood, adoption, marriage or civil union
         Named Insured's household, including a               recognized under Illinois law, who is a resident
         ward or foster child; or                             of your household, including a ward or foster
                                                              child.
    2.   Individual named in the Schedule by blood,
         adoption, marriage or civil union recog-




                                   Includes copyrighted material of Insurance
IA 4395 IL 11 15                    Services Office, Inc., with its permission.
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000030
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 32 of 330 Page ID #58

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                       (Broad Form)
This endorsement modifies insurance provided under the following;
     BUSINESSOWNERS POLICY
     COMMERCIAL AUTO COVERAGE PART
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     FARM COVERAGE PART
     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
     LIQUOR LIABILITY COVERAGE PART
     POLLUTION LIABILITY COVERAGE PART
     OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
     RAILROAD PROTECTIVE LIABILITY COVERAGE PART
     SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY NEW YORK DEPARTMENT OF TRANS-
     PORTATION
                                                                        possessed, handled, used, proc-
1.   The insurance does not apply:                                      essed, stored, transported or dis-
                                                                        posed of by or on behalf of an "in-
     A. Under any Liability Coverage, to "bodily                        sured;" or
         injury" or "property damage:"
                                                                   (3) The "bodily injury" or "property dam-
         (1) With respect to which an "insured"                         age" arises out of the furnishing by
               under the policy is also an insured                      an "insured" of services, materials,
               under a nuclear energy liability policy                  parts or equipment in connection
               issued by Nuclear Energy Liability                       with the planning, construction,
               Insurance       Association,     Mutual                  maintenance, operation or use of
               Atomic Energy Liability Underwriters,                    any "nuclear facility," but if such fa-
               Nuclear Insurance Association of                         cility is located within the United
               Canada or any of their successors,                       States of America, its territories or
               or would be an insured under any                         possessions or Canada, this exclu-
               such policy but for its termination                      sion (3) applies only to "property
               upon exhaustion of its limit of liability;               damage" to such "nuclear facility"
               or                                                       and any property thereat.
         (2) Resulting from the "hazardous prop-          2. As used in this endorsement:
               erties" of "nuclear material" and with
               respect to which (a) any person or            "Hazardous properties" include radioactive,
               organization is required to maintain          toxic or explosive properties;
               financial protection pursuant to the
               Atomic Energy Act of 1954, or any             "Nuclear material," means "source material,"
               law amendatory thereof, or (b) the            "Special nuclear material" or "by-product ma-
               "insured" is, or had this policy not          terial;"
               been issued would be, entitled to in-
               demnity from the United States of             "Source material," "special nuclear material,"
               America, or any agency thereof, un-           and "by-product material" have the meanings
               der any agreement entered into by             given them in the Atomic Energy Act of 1954
               the United States of America, or any          or in any law amendatory thereof;
               agency thereof, with any person or
               organization.                                 "Spent fuel" means any fuel element or fuel
                                                             component, solid or liquid, which has been
     B. Under any Medical Payments coverage,                 used or exposed to radiation in a "nuclear re-
         to expenses incurred with respect to                actor;"
         "bodily injury" resulting from the "hazard-
         ous properties" of "nuclear material" and           "Waste" means any waste material (a) con-
         arising out of the operation of a "nuclear          taining "by-product material" other than the
         facility" by any person or organization.            tailings or wastes produced by the extraction
                                                             or concentration of uranium or thorium from
     C. Under any Liability Coverage, to "bodily             any ore processed primarily for its "source
         injury" or "property damage" resulting              material" content, and (b) resulting from the
         from the "hazardous properties" of "nu-             operation by any person or organization of
         clear material," if:                                any "nuclear facility" included under the first
                                                             two paragraphs of the definition of "nuclear
         (1) The "nuclear material" (a) is at any            facility."
               "nuclear facility" owned by, or oper-
               ated by or on behalf of, an "insured"         "Nuclear facility" means:
               or (b) has been discharged or dis-
               persed therefrom;                                   (a) Any "nuclear reactor;"

         (2) The "nuclear material" is contained in                 (b) Any equipment or device designed
             "spent fuel" or "waste" at any time                        or used for (1) separating the iso-

IL 00 21 11 85             Copyright, Insurance Services Office, Inc., 1983, 1984                  Page 1 of 2
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000031
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 33 of 330 Page ID #59

             topes of uranium or plutonium, (2)                    (d) Any structure, basin, excavation,
             processing or utilizing "spent fuel," or                  premises or place prepared or used
             (3) handling, processing or packag-                       for the storage or disposal of
             ing "waste;"                                              "waste;"
        (c) Any equipment or device used for                   and includes the site on which any of the
            the processing, fabricating or alloy-              foregoing is located, all operations conducted
            ing of "special nuclear material" if at            on such site and all premises used for such
            any time the total amount of such                  operations;
            material in the custody of the "in-
            sured" at the premises where such                  "Nuclear reactor" means any apparatus de-
            equipment or device is located con-                signed or used to sustain nuclear fission in a
            sists of or contains more than 25                  self-supporting chain reaction or to contain a
            grams of plutonium or uranium 233                  critical mass of fissionable material;
            or any combination thereof, or more                "Property damage" includes all forms of ra-
            than 250 grams or uranium 235;                     dioactive contamination of property.




IL 00 21 11 85             Copyright, Insurance Services Office, Inc., 1983, 1984                Page 2 of 2
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000032
         Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 34 of 330 Page ID #60


                        THE   CINCINNATI INSURANCE COMPANY
                                             A Stock Insurance Company
         COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:         ETD 045 12 06
Named Insured is the same as it appears on the Common Policy Declarations unless otherwise stated here.


Loc.     (address)
         REFER TO IA904


                                                                                   OPTIONAL COVERAGES
                    COVERAGE PROVIDED                                        Applicable only when an entry is made
                                                        Coin-  Covered                                                 Business
                                                       surance Cause Of                                                  Income
  Item             Coverage                Limits                Loss                                                  Indemnity
                                                                                             Replace-
                                                                          Inflation Replace- ment Cost Agreed Monthly      Maximum Extended
                                                                           Guard ment Cost Incl. Stock Value     Limit      Period  Period
                                                                             (%)      (x)       (x)     (x)   (fraction)     (X)    (Days)
1-1        BUILDING                         884,000 100%       SPECIAL                X
1-1        MINE SUBSIDENCE -                750,000
           BUILDING

1-1        BUSINESS PERSONAL              1,030,000 100%       SPECIAL                X
           PROPERTY

1-1        BUSINESS INCOME                1,875,000     50%    SPECIAL
           W/EXTRA EXPENSE (b)

1-2        BUILDING                           88,400 100%      SPECIAL                X
1-2        MINE SUBSIDENCE -                  88,400
           BUILDING

1-2        BUSINESS PERSONAL                  41,200 100%      SPECIAL                X
           PROPERTY

1-3        BUILDING                         208,000 100%       SPECIAL                X
1-3        MINE SUBSIDENCE -                208,000
           BUILDING

1-3        BUSINESS PERSONAL                  25,000 100%      SPECIAL                X
           PROPERTY

2-1        BUILDING                       3,750,000 100%       SPECIAL                X
2-1        MINE SUBSIDENCE -                750,000
           BUILDING

2-1        BUSINESS PERSONAL              1,250,000 100%       SPECIAL                X
           PROPERTY

2-1        BUSINESS INCOME                1,000,000     80%    SPECIAL
           W/EXTRA EXPENSE (b)

DEDUCTIBLE: $500.00 unless otherwise stated $       5,000



FM 502 07 08                                   ETD 045 12 06                                                   Page 1 of 2


                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000033
      Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 35 of 330 Page ID #61

MORTGAGE HOLDER
Item         Name and Address
1-1            LIBERTY BANK
               PO BOX 1092
               ALTON, IL 62002-1092
1-2            LIBERTY BANK
               PO BOX 1092
               ALTON, IL 62002-1092
1-3            LIBERTY BANK
               PO BOX 1092
               ALTON, IL 62002-1092
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FM101      04/04 BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES
                 OF LOSS)
FA247IL    10/11 ILLINOIS CHANGES - MINE SUBSIDENCE - NON-RESIDENTIAL BUILDING
FA272      06/13 CRAFT BEVERAGE COMMERCIAL PROPERTY ENDORSEMENT
FA273      06/13 BREWERY PROPERTY ENDORSEMENT
FA276      06/13 RESTAURANT PROPERTY ENDORSEMENT
FA277      09/14 PRODUCT CONTAMINATION AND ADULTERATION
FA283IL    07/10 CRISIS EVENT EXPENSE COVERAGE ENDORSEMENT
FA286      01/13 THE BRIDGE ENDORSEMENT
FA4028IL   04/08 ILLINOIS CHANGES
FA4042     11/07 PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT
FA450      11/04 COMMERCIAL PROPERTY CONDITIONS
FA454      04/04 MANUFACTURER'S SELLING PRICE (FINISHED "STOCK" ONLY)
FA458      04/04 BUSINESS INCOME CHANGES - WAITING PERIOD
FA480      02/16 LOSS PAYABLE PROVISIONS
FA245      05/11 EQUIPMENT BREAKDOWN COVERAGE (INCLUDING PRODUCTION MACHINERY)
FA213      04/04 BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM




FM 502 07 08                          ETD 045 12 06                           Page 2 of 2
                                  SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000034
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 36 of 330 Page ID #62

     BUILDING AND PERSONAL PROPERTY COVERAGE FORM
            (INCLUDING SPECIAL CAUSES OF LOSS)

                                                    TABLE OF CONTENTS
SECTION A. COVERAGE................................................................................................................................ 3
   1. Covered Property................................................................................................................................ 3
       a. Building....................................................................................................................................... 3
       b. Outdoor Signs............................................................................................................................ 3
       c. Outdoor Fences......................................................................................................................... 3
       d. Business Personal Property...................................................................................................... 3
   2. Property Not Covered......................................................................................................................... 4
       a. Accounts, Deeds, Money or Securities .................................................................................... 4
       b. Animals....................................................................................................................................... 4
       c. Automobiles ............................................................................................................................... 4
       d. Contraband .................................................................................................................................4
       e. Electronic Data............................................................................................................................4
       f.  Excavations, Grading & Backfilling ........................................................................................... 4
       g. Foundations ............................................................................................................................... 4
       h. Land, Water or Growing Crops ................................................................................................. 4
       i.  Paved Surfaces ......................................................................................................................... 4
       j.  Property While Airborne or Waterborne ................................................................................... 4
       k. Pilings or Piers ........................................................................................................................... 4
       l.  Property More Specifically Insured ........................................................................................... 4
       m. Retaining Walls .......................................................................................................................... 4
       n. Underground Pipes, Flues or Drains ........................................................................................ 4
       o. Valuable Papers & Records and Cost to Research................................................................. 4
       p. Vehicles or Self-Propelled Machines........................................................................................ 5
       q. Property While Outside of Buildings ......................................................................................... 5
   3. Covered Causes of Loss .................................................................................................................. 5
       a. Risks of Direct Physical Loss .................................................................................................... 5
       b. Exclusions.................................................................................................................................. 5
       c. Limitations ................................................................................................................................ 10
   4. Additional Coverages...................................................................................................................... 11
       a. Change in Temperature or Humidity ...................................................................................... 11
       b. Debris Removal ....................................................................................................................... 11
       c. Fire Department Service Charge ............................................................................................ 12
       d. Fire Protection Equipment Recharge ..................................................................................... 13
       e. Inventory or Appraisal ............................................................................................................. 13
       f.  Key and Lock Expense ........................................................................................................... 13
       g. Ordinance or Law .................................................................................................................... 13
       h. Pollutant Clean Up and Removal............................................................................................ 14
       i.  Preservation of Property.......................................................................................................... 14
       j.  Rewards ................................................................................................................................... 15
   5. Coverage Extensions...................................................................................................................... 15
       a. Accounts Receivable............................................................................................................... 15

                                       Includes copyrighted material of ISO Properties, Inc.,
                                      with its permission. Includes copyrighted material with
FM 101 04 04                        permission of American Association of Insurance Services, Inc.                                           Page 1 of 35
                                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000035
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 37 of 330 Page ID #63

      b. Business Income and Extra Expense.....................................................................................16
      c. Collapse ....................................................................................................................................19
      d. Electronic Data.........................................................................................................................20
      e. Fairs or Exhibitions...................................................................................................................20
      f.    Fences......................................................................................................................................20
      g. Fungi, Wet Rot, Dry Rot, and Bacteria - Limited Coverage ...................................................20
      h. Glass.........................................................................................................................................21
      i.    Newly Acquired or Constructed Property................................................................................22
      j.    Non-Owned Building Damage.................................................................................................23
      k. Outdoor Property .....................................................................................................................23
      l.    Personal Effects .......................................................................................................................23
      m. Property Off Premises..............................................................................................................23
      n. Signs.........................................................................................................................................24
      o. Trailers (Non-Owned Detached) .............................................................................................24
      p. Transportation ..........................................................................................................................24
      q. Utility Services..........................................................................................................................24
      r. Valuable Papers and Records ................................................................................................25
      s. Water, Other Liquids, Powder or Molten Material Damage ...................................................26
SECTION B. LIMITS OF INSURANCE ..........................................................................................................26
SECTION C. DEDUCTIBLE ...........................................................................................................................26
   1. Deductible Examples.......................................................................................................................26
   2. Glass Deductible .............................................................................................................................27
SECTION D. LOSS CONDITIONS.................................................................................................................27
   1. Abandonment ..................................................................................................................................27
   2. Appraisal ..........................................................................................................................................27
   3. Duties in the Event of Loss or Damage..........................................................................................27
   4. Loss Payment..................................................................................................................................28
   5. Recovered Property ........................................................................................................................29
   6. Vacancy ...........................................................................................................................................29
      a. Description of Terms................................................................................................................29
      b. Vacancy Provisions .................................................................................................................30
   7. Valuation ..........................................................................................................................................30
SECTION E. ADDITIONAL CONDITIONS.....................................................................................................31
   1. Coinsurance.....................................................................................................................................31
   2. Mortgage Holders............................................................................................................................32
SECTION F. OPTIONAL COVERAGES ........................................................................................................32
   1. Agreed Value ...................................................................................................................................32
   2. Inflation Guard .................................................................................................................................32
   3. Replacement Cost...........................................................................................................................33
SECTION G. DEFINITIONS ...........................................................................................................................33




                                        Includes copyrighted material of ISO Properties, Inc.,
                                       with its permission. Includes copyrighted material with
FM 101 04 04                         permission of American Association of Insurance Services, Inc.                                           Page 2 of 35
                                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000036
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 38 of 330 Page ID #64

         BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                (INCLUDING SPECIAL CAUSES OF LOSS)

Various provisions in this policy restrict coverage.                     (a) Additions under construction, al-
Read the entire policy carefully to determine rights,                        terations and repairs to a covered
duties and what is and is not covered.                                       building;
Throughout this policy the words "you" and "your"                        (b) Materials, equipment, supplies and
refer to the Named Insured shown in the Declara-                             temporary structures, on or within
tions. The words "we", "us" and "our" refer to the                           1,000 feet of the "premises", used
Company providing this insurance.                                            for making additions, alterations or
Other words and phrases that appear in quotation                             repairs to a covered building.
marks have special meaning. Refer to SECTION G.                 b. Outdoor Signs
DEFINITIONS.
                                                                     Your outdoor signs permanently installed
SECTION A. COVERAGE                                                  and not attached to a covered building, and
We will pay for direct physical "loss" to Covered                    located within 1,000 feet of the "premises".
Property at the "premises" caused by or resulting
from any Covered Cause of Loss.                                 c.   Outdoor Fences

1. Covered Property                                                  Your outdoor fences.

    Covered Property, as used in this Coverage                  d. Business Personal Property
    Part, means the following types of property for                  Your Business Personal Property located in
    which a Limit of Insurance is shown in the Dec-                  or on the building described in the Declara-
    larations:                                                       tions or in the open (or in a vehicle) within
    a.    Building                                                   1,000 feet of the "premises". Your Busi-
                                                                     ness Personal Property consists of the fol-
          Building, means the building or structure                  lowing unless otherwise specified in the
          described in the Declarations, including:                  Declarations or on the BUSINESS PER-
                                                                     SONAL PROPERTY - SEPARATION OF
          (1) Completed additions;                                   COVERAGE ENDORSEMENT.
          (2) Fixtures, including outdoor fixtures;                  (1) Furniture;
          (3) Permanently installed:                                 (2) Machinery and equipment;
              (a) Machinery and equipment;                           (3) "Stock";
              (b) Building glass, including any let-                 (4) All other personal property owned by
                  tering and ornamentation;                              you and used in your business;
              (c) Signs attached to a building or                    (5) The cost of labor, materials or services
                  structure that is Covered Property;                    furnished or arranged by you on per-
              (d) Awnings and canopies;                                  sonal property of others;

          (4) Personal property owned by you that is                 (6) Your use interest as tenant in im-
              used to maintain or service a covered                      provements and betterments.           Im-
              building or its "premises", including:                     provements and betterments are fix-
                                                                         tures, alterations, installations or addi-
              (a) Fire extinguishing equipment;                          tions:
              (b) Outdoor furniture;                                     (a) Made a part of the building or
                                                                             structure you occupy but do not
              (c) Floor coverings; and                                       own; and
              (d) Appliances used for refrigerating,                     (b) You acquired or made at your ex-
                  ventilating, cooking, dishwashing                          pense but cannot legally remove;
                  or laundering;
                                                                     (7) Leased personal property used in your
          (5) If not covered by other insurance:                         business for which you have a con-
                                                                         tractual responsibility to insure. Such
                                                                         leased property is not considered per-

                                Includes copyrighted material of ISO Properties, Inc.,
                               with its permission. Includes copyrighted material with
  FM 101 04 04               permission of American Association of Insurance Services, Inc.         Page 3 of 35
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000037
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 39 of 330 Page ID #65

            sonal property of others in your care,                   tronic Data, "Electronic data". This Para-
            custody or control;                                      graph e. does not apply to your "stock" of
                                                                     prepackaged software.
        (8) Personal Property of Others that is in
            your care, custody or control or for                f.   Excavations, Grading & Backfilling
            which you are legally liable.
                                                                     The cost of excavations, grading, backfilling
            (a) This does not include personal                       or filling;
                effects owned by you, your offi-
                cers, your partners, or if you are a            g. Foundations
                limited liability company, your                      Foundations of buildings, structures, ma-
                members or your managers, or                         chinery or boilers, if their foundations are
                your employees (including leased                     below:
                and temporary workers), except as
                provided in 5. Coverage Exten-                       (1) The lowest basement floor; or
                sions, l. Personal Effects;
                                                                     (2) The surface of the ground, if there is no
            (b) This does not include property of                        basement.
                others for which you are legally li-
                able as:                                        h. Land, Water or Growing Crops
                 1)   A carrier for hire; or                         Land (including land on which the property
                                                                     is located), water, growing crops or lawns;
                 2)   An arranger of transportation,
                      including carloaders, consoli-            i.   Paved Surfaces
                      dators, brokers, freight for-                  Bridges, roadways, walks, patios or other
                      warders, or shipping associa-                  paved surfaces;
                      tions; and
                                                                j.   Property While Airborne or Water-
        (9) Sales samples.                                           borne
2. Property Not Covered                                              Personal property while airborne or water-
   Covered Property does not include:                                borne;

   a.   Accounts, Deeds, Money or Securities                    k.   Pilings or Piers
        Except as provided in SECTION A. COV-                        Pilings, piers, bulkheads, wharves or docks;
        ERAGE, 5. Coverage Extensions, a. Ac-                   l.   Property More Specifically Insured
        counts Receivable, Accounts, bills, cur-
        rency, deeds, food stamps or other evi-                      Property that is covered under another cov-
        dences of debt, "money", notes or "securi-                   erage form of this or any other policy in
        ties";                                                       which it is more specifically described, ex-
                                                                     cept as provided in G. Other Insurance of
   b. Animals                                                        the COMMERCIAL PROPERTY CONDI-
        Animals, unless                                              TIONS;

        (1) Owned by others and boarded by you;                 m. Retaining Walls
            or                                                       Retaining walls that are not part of any
        (2) Owned by you and covered as "stock"                      building described in the Declarations;
            while inside of buildings                           n. Underground Pipes, Flues or Drains
        and then only as provided in 3. Covered                      Underground pipes, flues or drains;
        Causes of Loss, c. Limitations.
                                                                o. Valuable Papers & Records and Cost
   c.   Automobiles                                                to Research
        Automobiles held for sale;                                   Except as provided in SECTION A. COV-
   d. Contraband                                                     ERAGE, 5. Coverage Extensions, r. Valu-
                                                                     able Papers and Records, the cost to re-
        Contraband, or property in the course of il-                 search, replace or restore the information
        legal transportation or trade;                               on "valuable papers and records", including
   e.   Electronic Data                                              those which exist as "electronic data".

        Except as provided in SECTION A. COV-                        This does not apply to "valuable papers and
        ERAGE, 5. Coverage Extensions, d. Elec-                      records" held for sale by you.

                             Includes copyrighted material of ISO Properties, Inc.,
                            with its permission. Includes copyrighted material with
FM 101 04 04              permission of American Association of Insurance Services, Inc.         Page 4 of 35
                                               SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000038
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 40 of 330 Page ID #66

   p. Vehicles or Self-Propelled Machines                      b. Exclusions
        Vehicles or self-propelled machines (in-                   (1) We will not pay for "loss" caused di-
        cluding aircraft or watercraft) that:                          rectly or indirectly by any of the follow-
                                                                       ing, unless otherwise provided. Such
        (1) Are licensed for use on public roads; or                   "loss" is excluded regardless of any
        (2) Are operated principally away from the                     other cause or event that contributes
            "premises".                                                concurrently or in any sequence to the
                                                                       "loss".
        This paragraph does not apply to:
                                                                        (a) Ordinance or Law
        (1) Vehicles or self-propelled machines or
            autos you manufacture, process or                               Except as provided in SECTION A.
            warehouse;                                                      COVERAGE, 4. Additional Cov-
                                                                            erages, g. Ordinance or Law, the
        (2) Vehicles or self-propelled machines,                            enforcement of any ordinance or
            other than autos, you hold for sale;                            law:
        (3) Rowboats or canoes out of water and                             1)   Regulating the construction,
            located at the "premises"; or                                        use or repair of any building or
                                                                                 structure; or
        (4) Trailers, but only as provided in SEC-
            TION A. COVERAGE, 5. Coverage                                   2)   Requiring the tearing down of
            Extensions, o. Trailers (Non-Owned                                   any building or structure, in-
            Detached).                                                           cluding the cost of removing
                                                                                 its debris.
   q. Property While Outside of Buildings
                                                                            This exclusion applies whether
        The following property while outside of                             "loss" results from:
        buildings (except as provided in SECTION
        A. COVERAGE, 5. Coverage Extensions):                               1)   An ordinance or law that is
                                                                                 enforced even if the building
        (1) Grain, hay, straw or other crops;                                    or structure has not been
        (2) Signs, except:                                                       damaged; or

             a)   Signs attached to        a   covered                      2)   The increased costs incurred
                  building or structure;                                         to comply with an ordinance
                                                                                 or law in the course of con-
             b)   Signs for which a Limit of Insur-                              struction, repair, renovation,
                  ance is shown in the Declarations.                             remodeling or demolition of
                                                                                 any building or structure, or
        (3) Outdoor fences, except outdoor fences                                removal of its debris, following
            for which a Limit of Insurance is shown                              a physical "loss" to that build-
            in the Declarations;                                                 ing or structure.
        (4) Radio antennas, television antennas or                      (b) Earth Movement
            satellite dishes; including their lead-in
            wiring, masts, and towers; and                                  1)   Earthquake, including any
                                                                                 earth sinking, rising or shifting
        (5) Trees, shrubs or plants (other than                                  related to such event;
            "stock" of trees, shrubs or plants).
                                                                            2)   Landslide, including any earth
3. Covered Causes of Loss                                                        sinking, rising or shifting re-
   a.   Risks of Direct Physical Loss                                            lated to such event;

        Covered Causes of Loss means RISKS OF                               3)   Mine subsidence, meaning
        DIRECT PHYSICAL LOSS unless the "loss"                                   subsidence of a man-made
        is:                                                                      mine, whether or not mining
                                                                                 activity has ceased;
        (1) Excluded in SECTION A. COVERAGE,
            3. Covered Causes of Loss, b. Ex-                               4)   Earth sinking (other than
            clusions; or                                                         "sinkhole collapse"), rising or
                                                                                 shifting including soil condi-
        (2) Limited in SECTION A. COVERAGE, 3.                                   tions which cause settling,
            Covered Causes of Loss, c. Limita-                                   cracking or other disarrange-
            tions;                                                               ment of foundations or other
                                                                                 parts of realty. Soil conditions
        that follow.
                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.         Page 5 of 35
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000039
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 41 of 330 Page ID #67

                    include contraction, expan-                                    d)   Office furniture that is
                    sion, freezing, thawing, ero-                                       covered Business Per-
                    sion, improperly compacted                                          sonal Property.
                    soil and the action of water
                    under the ground surface.                           (c) Governmental Action

               But if Earth Movement, as de-                                  Seizure or destruction of property
               scribed in (b) 1) through 4) above,                            by order of governmental author-
               results in fire or explosion, we will                          ity. However, we will pay for "loss"
               pay for the "loss" caused by that                              caused by or resulting from acts of
               fire or explosion.                                             destruction ordered by govern-
                                                                              mental authority and taken at the
               5)   Volcanic eruption, explosion                              time of a fire to prevent its spread,
                    or effusion. But if volcanic                              if the fire would be covered under
                    eruption, explosion or effusion                           this Coverage Part.
                    results in fire, building glass
                    breakage or volcanic action,                        (d) Nuclear Hazard
                    we will pay for the "loss"                                Nuclear reaction or radiation, or
                    caused by that fire, building                             radioactive contamination, how-
                    glass breakage or volcanic                                ever caused.
                    action.
                                                                        (e) Utility Services
                    Volcanic action means direct
                    "loss" resulting from the erup-                           1)   Except as provided in SEC-
                    tion of a volcano when the                                     TION A. COVERAGE, 5.
                    "loss" is caused by:                                           Coverage Extensions, q.
                                                                                   Utility Services, the failure of
                    a)     Airborne volcanic blast or                              power or other utility services
                           airborne shock waves;                                   supplied to the "premises",
                    b)     Ash, dust or particulate                                however caused, if the failure
                           matter; or                                              occurs away from the "prem-
                                                                                   ises". Failure includes lack of
                    c)     Lava flow.                                              sufficient capacity and reduc-
                                                                                   tion in supply.
                    All volcanic eruptions that oc-
                    cur within any 168-hour pe-                                    However, if the failure of
                    riod will constitute a single                                  power or other utility service
                    occurrence.                                                    results in a Covered Cause of
                                                                                   Loss, we will pay for that por-
                    Volcanic action does not in-                                   tion of "loss" caused by that
                    clude the cost to remove ash,                                  Covered Cause of Loss.
                    dust or particulate matter that
                    does not cause direct physi-                              2)   This exclusion does not apply
                    cal "loss" to the described                                    to Business Income coverage
                    property.                                                      or Extra Expense coverage.
                                                                                   Instead, SECTION A. COV-
               6)   This exclusion Earth Move-                                     ERAGE, 3. Covered Causes
                    ment does not apply to:                                        of Loss, b. Exclusions, (4)
                    a)     SECTION A. COVER-                                       Special Exclusions applies
                           AGE, 5. Coverage Ex-                                    to these coverages.
                           tensions, a. Accounts                        (f)   War and Military Action
                           Receivable;
                                                                              1)   War, including undeclared or
                    b)     SECTION A. COVER-                                       civil war;
                           AGE, 5. Coverage Ex-
                           tensions, p. Transporta-                           2)   Warlike action by a military
                           tion;                                                   force, including action in hin-
                                                                                   dering or defending against
                    c)     SECTION A. COVER-                                       an actual or expected attack,
                           AGE, 5. Coverage Ex-                                    by any government, sovereign
                           tensions, r. Valuable                                   or other authority using mili-
                           Papers and Records; or                                  tary personnel or other
                                                                                   agents; or



                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.          Page 6 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000040
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 42 of 330 Page ID #68

               3)   Insurrection, rebellion, revolu-                        1)   Presence, growth, prolifera-
                    tion, usurped power, or action                               tion, spread or any activity of
                    taken      by    governmental                                "fungi", wet or dry rot or bacte-
                    authority in hindering or de-                                ria. But if "fungi", wet or dry
                    fending against any of these.                                rot or bacteria results in a
                                                                                 "specified cause of loss", we
           (g) Water                                                             will pay for the "loss" caused
               1)   Flood, surface water, waves,                                 by that "specified cause of
                    tides, tidal waves, overflow of                              loss".
                    any body of water, or their                             2)   This exclusion does not apply:
                    spray, all whether driven by
                    wind or not;                                                 a)   When "fungi", wet or dry
                                                                                      rot or bacteria results
               2)   Mudslide or mudflow;                                              from fire or lightning; or
               3)   Water or waterborne material                                 b)   To the extent that cover-
                    which backs up through or                                         age is provided in SEC-
                    overflows or is discharged                                        TION A. COVERAGE, 5.
                    from a sewer, drain, septic                                       Coverage Extensions, g.
                    system, sump pump or related                                      "Fungi", Wet Rot, Dry
                    equipment; or                                                     Rot and Bacteria - Lim-
               4)   Water or waterborne material                                      ited Coverage with re-
                    under the ground surface                                          spect to "loss" from a
                    pressing on, or flowing or                                        cause of loss other than
                    seeping through:                                                  fire or lightning.

                    a)     Foundations, walls, floors                   Exclusions b.(1)(a) through b.(1)(h)
                           or paved surfaces;                           apply whether or not the "loss" event
                                                                        results in widespread damage or af-
                    b)     Basements,       whether                     fects a substantial area.
                           paved or not; or
                                                                   (2) We will not pay for "loss" caused by or
                    c)     Doors, windows or other                     resulting from any of the following:
                           openings.
                                                                        (a) Electrical Current
               However, if water, as described in
               (g)1) through (g)4) above, results                           Artificially generated electrical cur-
               in fire, explosion or sprinkler leak-                        rent, including electric arcing, that
               age, we will pay for that portion of                         disturbs electrical devices, appli-
               "loss" caused by that fire, explo-                           ances or wires. However, if artifi-
               sion or sprinkler leakage.                                   cially generated electrical current
                                                                            results in fire, we will pay for that
               5)   This exclusion Water does not                           portion of the "loss" caused by that
                    apply to:                                               fire.
                    a)     SECTION A. COVER-                            (b) Delay or Loss of Use
                           AGE, 5. Coverage Ex-
                           tensions, a. Accounts                            Delay, loss of use or loss of mar-
                           Receivable;                                      ket.

                    b)     SECTION A. COVER-                            (c) Smoke, Vapor, Gas
                           AGE, 5. Coverage Ex-                             Smoke, vapor or gas from agri-
                           tensions, p. Transporta-                         cultural smudging or industrial op-
                           tion;                                            erations.
                    c)     SECTION A. COVER-                            (d) Miscellaneous Causes of Loss
                           AGE, 5. Coverage Ex-
                           tensions, r. Valuable                            1)   Wear and tear;
                           Papers and Records; or
                                                                            2)   Rust or other corrosion, de-
                    d)     Office furniture that is                              cay, deterioration, hidden or
                           covered Business Per-                                 latent defect or any quality in
                           sonal Property.                                       property that causes it to
                                                                                 damage or destroy itself;
           (h) "Fungi", Wet Rot, Dry Rot, and
               Bacteria                                                     3)   Smog;

                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.         Page 7 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000041
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 43 of 330 Page ID #69

               4)   Settling, cracking, shrinking or                          through which the gases of com-
                    expansion;                                                bustion pass.
               5)   Nesting or infestation, or dis-                     (f)   Water Seepage
                    charge or release of waste
                    products or secretions, by in-                            Continuous or repeated seepage
                    sects, birds, rodents or other                            or leakage of water or the pres-
                    animals;                                                  ence or condensation of humidity,
                                                                              moisture, or vapor that occurs over
               6)   Mechanical breakdown, in-                                 a period of 14 days or more.
                    cluding rupture or bursting
                    caused by centrifugal force.                        (g) Freezing of Plumbing
                    However,       if    mechanical                           Water, other liquids, powder or
                    breakdown results in elevator                             molten material that leaks or flows
                    collision, we will pay for that                           from plumbing, heating, air condi-
                    portion of "loss" caused by                               tioning or other equipment (except
                    that elevator collision; or                               fire protection systems) caused by
               7)   The following causes of loss                              or resulting from freezing, unless:
                    to personal property:                                     1)   You did your best to maintain
                    a)     Marring or scratching;                                  heat in the building or struc-
                                                                                   ture; or
                    b)     Except as provided in
                           SECTION A. COVER-                                  2)   You drained the equipment
                           AGE, 4. Additional Cov-                                 and shut off the supply if the
                           erages, a. Change in                                    heat was not maintained.
                           Temperature or Humid-                        (h) Dishonest Acts
                           ity and 5. Coverage Ex-
                           tensions,    q.   Utility                          Dishonest or criminal acts by you,
                           Services;                                          anyone else with an interest in the
                                                                              property, any of your or their part-
                           i)    Dampness or dry-                             ners, employees (including leased
                                 ness of atmosphere;                          or temporary workers) directors,
                                 and                                          trustees, authorized representa-
                           ii)   Changes in or ex-                            tives or if you are a limited liability
                                 tremes of tempera-                           company, your members or your
                                 ture.                                        managers, or anyone to whom you
                                                                              entrust the property for any pur-
               However, if an excluded cause of                               pose:
               loss listed in (2)(d) 1) through 7)
               results in a "specified cause of                               1)   Acting alone or in collusion
               "loss" or building glass breakage,                                  with others; or
               we will pay for that portion of "loss"                         2)   Whether or not occurring dur-
               caused by that "specified cause of                                  ing the hours of employment.
               loss" or building glass breakage.
                                                                              This Dishonest Acts exclusion
           (e) Explosion of Steam Apparatus                                   does not apply to acts of destruc-
               Explosion of steam boilers, steam                              tion by your employees (including
               pipes, steam engines or steam                                  leased or temporary workers); ex-
               turbines owned or leased by you,                               cept theft by employees (including
               or operated under your control.                                leased or temporary workers) is
               However, if explosion of steam                                 not covered.
               boilers, steam pipes, steam en-                          (i)   False Pretense
               gines or steam turbines results in
               fire or combustion explosion, we                               Voluntary parting with any property
               will pay for that portion of "loss"                            by you or anyone else to whom
               caused by that fire or combustion                              you have entrusted the property if
               explosion. We will also pay for                                induced to do so by any fraudulent
               "loss" caused by or resulting from                             scheme, trick, device or false pre-
               the explosion of gases or fuel                                 tense.
               within the furnace of any fired ves-
               sel or within the flues or passages                      (j)   Exposure to Weather



                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.           Page 8 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000042
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 44 of 330 Page ID #70

                 Rain, snow, ice or sleet to per-                          (1)(a) through (1)(h) to produce
                 sonal property in the open.                               the "loss".
           (k) Collapse                                                (b) Acts or Decisions
                 Collapse, except as provided in                           Acts or decisions, including the
                 SECTION A. COVERGAE, 5.                                   failure to act or decide, of any per-
                 Coverage Extensions, c. Col-                              son, group, organization or gov-
                 lapse. However, if collapse results                       ernmental body.
                 in a Covered Cause of Loss at the
                 "premises", we will pay for that                      (c) Defects, Errors, and Omissions
                 portion of "loss" caused by that                          1)   An act, error, or omission
                 Covered Cause of Loss.                                         (negligent or not) relating to:
           (l)   Pollutants                                                     a)   Land use;
                 Discharge, dispersal, seepage,                                 b)   Design,     specifications,
                 migration, release, escape or                                       construction, workman-
                 emission of "pollutants" unless the                                 ship;
                 discharge, dispersal, seepage, mi-
                 gration, release, escape or emis-                              c)   Planning, zoning, devel-
                 sion is itself caused by any of the                                 opment, surveying, siting,
                 "specified causes of loss". But if                                  grading, compaction; or
                 the discharge, dispersal, seepage,
                 migration, release, escape or                                  d)   Maintenance, installation,
                 emission of "pollutants" results in a                               renovation, repair, or re-
                 "specified cause of loss", we will                                  modeling
                 pay for the "loss" caused by that                              of part or all of any property
                 "specified cause of loss".                                     on or off the "premises";
                 This exclusion does not apply to                          2)   A defect, weakness, inade-
                 "loss" to glass caused by chemi-                               quacy, fault, or unsoundness
                 cals applied to the glass.                                     in materials used in construc-
           (m) Work Process                                                     tion or repair of part or all of
                                                                                any property on or off the
                 Any processing or work upon                                    "premises"; or
                 Covered Property. But if "loss" by
                 fire results, we will pay for that re-                    3)   The cost to make good any
                 sulting "loss".                                                error in design.

           (n) Neglect                                            (4) Special Exclusions

                 Neglect of an insured to use all                      The Special Exclusions apply only to
                 reasonable means to save and                          SECTION A. COVERAGE, 5. Cover-
                 preserve property from further                        age Extensions, b. Business Income
                 damage at and after the time of                       and Extra Expense; and if attached to
                 "loss".                                               this policy, the following coverage
                                                                       forms: BUSINESS INCOME (AND EX-
       (3) We will not pay for "loss" caused by or                     TRA EXPENSE) COVERAGE FORM,
           resulting from any of the following:                        BUSINESS INCOME (WITHOUT EX-
           (3)(a) through (3)(c). However, if an                       TRA EXPENSE) COVERAGE FORM,
           excluded cause of loss that is listed in                    and EXTRA EXPENSE COVERAGE
           (3)(a) through (3)(c) results in a Cov-                     FORM.
           ered Cause of Loss, we will pay for that
           portion of "loss" caused by that Cov-                       We will not pay for:
           ered Cause of Loss:                                         (a) Except as provided in 5. Coverage
           (a) Weather Conditions                                          Extensions, q. Utility Services,
                                                                           any "loss" caused directly or indi-
                 Weather conditions, but this exclu-                       rectly by the failure of power or
                 sion only applies if weather condi-                       other utility service supplied to the
                 tions contribute in any way with a                        "premises", however caused, if the
                 cause or event excluded in SEC-                           failure occurs outside of a covered
                 TION A. COVERAGE, 3. Covered                              building. Failure includes lack of
                 Causes of Loss, b. Exclusions,                            sufficient capacity and reduction in
                                                                           supply. However, if the failure of

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.        Page 9 of 35
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000043
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 45 of 330 Page ID #71

                  power or other utility service re-               PART DECLARATIONS, unless otherwise
                  sults in a Covered Cause of Loss,                stated:
                  we will pay for that portion of "loss"
                  resulting from that Covered Cause                (1) Limitations - Various Types of Prop-
                  of Loss.                                             erty

            (b) Any "loss" caused by or resulting                       We will not pay for "loss" to property as
                from:                                                   described and limited in this section. In
                                                                        addition, we will not pay for any "loss"
                  1)   Damage or destruction of fin-                    that is a consequence of "loss" as de-
                       ished "stock"; or                                scribed and limited in this section.
                  2)   The time required to repro-                      (a) Steam Apparatus
                       duce finished "stock".
                                                                            Steam boilers, steam pipes, steam
                  This Exclusion (b) does not apply                         engines or steam turbines caused
                  to Extra Expense.                                         by or resulting from any condition
                                                                            or event inside such equipment.
            (c) Any "loss" caused by or resulting                           But we will pay for "loss" to such
                from damage to radio or television                          equipment caused by or resulting
                antennas     (including   satellite                         from an explosion of gases or fuel
                dishes) and their lead-in wiring,                           within the furnace of any fired ves-
                masts or towers.                                            sel or within the flues or passages
            (d) Any increase of "loss" caused by                            through which the gases of com-
                or resulting from:                                          bustion pass.

                  1)   Delay in rebuilding, repairing                   (b) Hot Water Boilers
                       or replacing the property or                         Hot water boilers or other water
                       resuming "operations", due to                        heating equipment caused by or
                       interference at the location of                      resulting from any condition or
                       the rebuilding, repair or re-                        event inside such boilers or
                       placement by strikers or other                       equipment, other than an explo-
                       persons; or                                          sion.
                  2)   Suspension, lapse or cancel-                     (c) Building Interiors
                       lation of any license, lease or
                       contract. However, if the sus-                       The interior of any building or
                       pension, lapse or cancellation                       structure, or to personal property
                       is directly caused by the "sus-                      in the building or structure, caused
                       pension" of "operations", we                         by or resulting from rain, snow,
                       will cover such "loss" that af-                      sleet, ice, sand or dust, whether
                       fects your Business Income                           driven by wind or not, unless:
                       during the "period of restora-
                       tion" and any extension of the                       1)   The building or structure first
                       "period of restoration" in ac-                            sustains damage by a Cov-
                       cordance with the terms of the                            ered Cause of Loss to its roof
                       Extended Business Income                                  or walls through which the
                       Additional Coverage and the                               rain, snow, sleet, ice, sand or
                       Extended Period of Indemnity                              dust enters; or
                       Optional Coverage or any                             2)   The "loss" is caused by or re-
                       variation of these.                                       sults from thawing of snow,
            (e) Any Extra Expense caused by or                                   sleet or ice on the building or
                resulting from suspension, lapse                                 structure.
                or cancellation of any license,                         (d) Building Materials - Theft
                lease or contract beyond the "pe-
                riod of restoration".                                       Building materials and supplies not
                                                                            attached as part of the building or
            (f)   Any other indirect "loss".                                structure, caused by or resulting
   c.   Limitations                                                         from theft.

        The following limitations apply to all policy                       However, this limitation does not
        forms and endorsements shown on the                                 apply to:
        COMMERCIAL PROPERTY COVERAGE                                        1)   Building materials and sup-
                                                                                 plies held for sale by you; or
                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.       Page 10 of 35
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000044
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 46 of 330 Page ID #72

                 2)   Business Income coverage or                      (a) $2,500 for furs, fur garments and
                      Extra Expense coverage.                              garments trimmed with fur.
           (e) Missing Property                                        (b) $2,500 for jewelry, watches, watch
                                                                           movements, jewels, pearls, pre-
                 Property that is missing, where the                       cious and semi-precious stones,
                 only evidence of the "loss" is a                          bullion, gold, silver, platinum and
                 shortage disclosed on taking in-                          other precious alloys or metals.
                 ventory, or other instances where                         This limit does not apply to jewelry
                 there is no physical evidence to                          and watches worth $100 or less
                 show what happened to the prop-                           per item.
                 erty.
                                                                       (c) $2,500 for patterns, dies, molds
           (f)   Gutters and Downspouts                                    and forms.
                 Gutters and downspouts caused                         (d) $250 for stamps, tickets, including
                 by or resulting from weight of                            lottery tickets held for sale, and
                 snow, ice or sleet.                                       letters of credit.
           (g) Transferred Property                                    These special limits are part of, not in
                 Property that has been transferred                    addition to, the Limit of Insurance ap-
                 to a person or to a place outside                     plicable to the Covered Property.
                 the "premises" on the basis of un-      4. Additional Coverages
                 authorized instructions.
                                                              Unless stated otherwise, SECTION C. DE-
       (2) Limitations - Various Property for                 DUCTIBLE does not apply to the Additional
           Specified Causes                                   Coverages. The Additional Coverages Limits of
           We will not pay for "loss" to the follow-          Insurance apply on a per location basis unless
           ing types of property unless caused by             stated otherwise.
           the "specified causes of loss" or build-           a.   Change in Temperature or Humidity
           ing glass breakage:
                                                                   We will pay for "loss" to your covered Busi-
           (a) Animals, and then only if they are                  ness Personal Property caused by a
               killed or their destruction is                      change in temperature or humidity or con-
               deemed necessary.                                   tamination by refrigerant resulting from
           (b) Contractors equipment, machinery                    damage by a Covered Cause of Loss to
               and tools owned by you or en-                       equipment used for refrigerating, cooling,
               trusted to you, provided such                       humidifying, dehumidifying, air conditioning,
               property is Covered Property.                       heating, generating or converting power
                                                                   (including their connections and supply or
                 However, this limitation does not                 transmission lines and pipes) when located
                 apply:                                            on the "premises".
                 1)   If the property is located on or             This Coverage is included within the Limits
                      within 1,000 feet of the                     of Insurance shown in the Declarations.
                      "premises"; or
                                                              b. Debris Removal
                 2)   To Business Income coverage
                      or to Extra Expense coverage.                (1) Subject to Paragraphs (3) and (4) of
                                                                       this Additional Coverage, we will pay
       (3) Limitation - Personal Property Theft                        your expense to remove debris of
                                                                       Covered Property caused by or result-
           This Limitation does not apply to Busi-                     ing from a Covered Cause of Loss that
           ness Income coverage or to Extra Ex-                        occurs during the "coverage term".
           pense coverage.       The special limit                     The expenses will be paid only if they
           shown for each category, (3)(a)                             are reported to us in writing within 180
           through (3)(d), is the most we will pay                     days of the date of direct physical
           for "loss" to all property in that cate-                    "loss".
           gory. The special limit applies to any
           one occurrence of theft, regardless of                  (2) This Additional Coverage does not ap-
           the types or number of articles that are                    ply to costs to:
           lost or damaged in that occurrence.
           The special limits are:                                     (a) Extract "pollutants" from land or
                                                                           water; or


                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.       Page 11 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000045
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 47 of 330 Page ID #73

           (b) Remove, restore or replace pol-             Example #1
               luted land or water.
                                                           Limit of Insurance                    $ 90,000
       (3) Subject to the exceptions in Paragraph          Amount of Deductible                  $    500
           (4), the following provisions apply:            Amount of "Loss"                      $ 50,000
                                                           Amount of "Loss" Payable              $ 49,500
           (a) The most we will pay for the total          ($50,000 - $500)
               of direct physical "loss" plus debris       Debris Removal Expense                $ 10,000
               removal expense is the Limit of In-         Debris Removal Expense
               surance applicable to the Covered            Payable                              $ 10,000
               Property that has sustained "loss".          ($10,000 is 20% of $50,000)
           (b) Subject to (a) above, the amount             The debris removal expense is less than 25% of
               we will pay for debris removal ex-           the sum of the "loss" payable plus the deducti-
               pense is limited to 25% of the sum           ble. The sum of the "loss" payable and the de-
               of the deductible plus the amount            bris removal expense ($49,500 + $10,000 =
               that we pay for direct physical              $59,500) is less than the Limit of Insurance.
               "loss" to the Covered Property that          Therefore, the full amount of debris removal ex-
               has sustained "loss".                        pense is payable in accordance with the terms
       (4) We will pay up to an additional $10,000          of Paragraph (3).
           for debris removal expense, for each             Example #2
           "premises", in any one occurrence of
           physical "loss" to Covered Property, if          Limit of Insurance                   $ 90,000
           one or both of the following circum-             Amount of Deductible                 $    500
           stances apply:                                   Amount of "Loss"                     $ 80,000
                                                            Amount of "Loss" Payable             $ 79,500
           (a) The total of the actual debris re-           ($80,000 - $500)
               moval expense plus the amount                Debris Removal Expense               $ 30,000
               we pay for direct physical "loss"            Debris Removal Expense
               exceeds the Limit of Insurance on             Payable
               the Covered Property that has                            Basic Amount             $ 10,500
               sustained "loss".                                        Additional Amount        $ 10,000
           (b) The actual debris removal ex-                The basic amount payable for debris removal
               pense exceeds 25% of the sum of              expense under the terms of Paragraph (3) is
               the deductible plus the amount               calculated as follows: $80,000 ($79,500 +
               that we pay for direct physical              $500) x .25 = $20,000; capped at $10,500. The
               "loss" to the Covered Property that          cap applies because the sum of the "loss" pay-
               has sustained "loss".                        able ($79,500) and the basic amount payable
           Therefore, if (4)(a) and/or (4)(b) apply,        for debris removal expense ($10,500) cannot
           our total payment for direct physical            exceed the Limit of Insurance ($90,000).
           "loss" and debris removal expense                The additional amount payable for debris re-
           may reach but will never exceed the              moval expense is provided in accordance with
           Limit of Insurance on the Covered                the terms of Paragraph (4), because the debris
           Property that has sustained "loss", plus         removal expense ($30,000) exceeds 25% of the
           $10,000.                                         "loss" payable plus the deductible ($30,000 is
       (5) Examples                                         37.5% of $80,000), and because the sum of the
                                                            "loss" payable and debris removal expense
           The following examples assume that               ($79,500 + $30,000 = $109,500) would exceed
           there is no coinsurance penalty.                 the Limit of Insurance ($90,000). The additional
                                                            amount of covered debris removal expense is
                                                            $10,000, the maximum payable under Para-
                                                            graph (4). Thus the total payable for debris re-
                                                            moval expense in this example is $20,500;
                                                            $9,500 of the debris removal expense is not
                                                            covered.
                                                            c.   Fire Department Service Charge
                                                                 When the fire department is called to save
                                                                 or protect Covered Property from a Covered
                                                                 Cause of Loss, we will pay up to $5,000 in
                                                                 any one occurrence for your liability, which

                         Includes copyrighted material of ISO Properties, Inc.,
                        with its permission. Includes copyrighted material with
FM 101 04 04          permission of American Association of Insurance Services, Inc.        Page 12 of 35
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000046
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 48 of 330 Page ID #74

        is determined prior to "loss", for fire depart-                (d) Billed by and payable to inde-
        ment service charges:                                              pendent or public adjusters; or
        (1) Assumed by contract or agreement; or                       (e) To prepare claims not covered by
                                                                           this Coverage Part.
        (2) Required by local ordinance.
                                                                   The most we will pay under this Additional
        This Coverage is in addition to the Limits of              Coverage for any one occurrence is
        Insurance shown in the Declarations.                       $10,000. This Coverage is in addition to
   d. Fire Protection Equipment Recharge                           the Limits of Insurance shown in the Decla-
                                                                   rations.
        (1) We will pay for the expenses you incur
            to recharge your automatic fire sup-              f.   Key and Lock Expense
            pression system or portable fire extin-                (1) If a key is lost, stolen, or damaged, we
            guishers when the equipment is dis-                        will pay for:
            charged:
                                                                       (a) The actual expense of the new
            (a) To combat a covered fire to which                          keys; and
                this insurance applies;
                                                                       (b) The adjustment of locks to accept
            (b) As a result of another covered                             new keys; or
                Cause of Loss other than fire; or
                                                                       (c) If required, new locks, including
            (c) As a result of an accidental dis-                          the expense of their installation;
                charge.
                                                                       but only for locks at buildings or struc-
        (2) We will not pay your expenses to re-                       tures covered by this Coverage Part.
            charge fire protection equipment as a
            result of a discharge during testing or                (2) This Coverage does not apply to keys
            installation.                                              that were given to former employees.
        (3) If it is less expensive to do so, we will              The most we will pay under this Additional
            pay your costs to replace your auto-                   Coverage is $1,000 per occurrence. This
            matic fire suppression system or port-                 Coverage is in addition to the Limits of In-
            able fire extinguishers rather than re-                surance shown in the Declarations.
            charge that equipment.
                                                              g. Ordinance or Law
        The most we will pay under this Additional
        Coverage is $25,000 in any one occur-                      (1) If a Covered Cause of Loss occurs to a
        rence. This Coverage is in addition to the                     covered building or structure, resulting
        Limits of Insurance shown in the Declara-                      in the enforcement of an ordinance or
        tions.                                                         law that:

   e.   Inventory or Appraisal                                         (a) Requires the demolition of un-
                                                                           damaged parts of covered build-
        (1) We will pay the necessary expenses                             ings or structures that are dam-
            you incur to prepare claim information                         aged or destroyed by a Covered
            as required by this Coverage Part. Ex-                         Cause of Loss; or
            penses must result from:
                                                                       (b) Regulates the construction or re-
            (a) Taking inventories;                                        pair of buildings or structures, or
                                                                           establishes building, zoning, or
            (b) Making appraisals; and                                     land use requirements at the
            (c) Preparing a statement of loss and                          "premises"; and
                other supporting exhibits.                             (c) Is in force at the time that "loss" is
        (2) We will not pay for any expenses:                              sustained;

            (a) Incurred to prove that "loss" is                       we will pay:
                covered;                                               (a) For loss in value of the undam-
            (b) Incurred under SECTION D. LOSS                             aged portion of the building or
                CONDITIONS, 2. Appraisal;                                  structure caused by enforcement
                                                                           of an ordinance or law that re-
            (c) Incurred for examinations under                            quires demolition of undamaged
                oath;                                                      parts of the same building or
                                                                           structure;

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.        Page 13 of 35
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000047
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 49 of 330 Page ID #75

           (b) The cost to demolish and clear the                          neutralize, or in any way respond
               site of undamaged parts of the                              to, or assess the effects of "pollut-
               building or structure; and                                  ants", "fungi", wet or dry rot or
                                                                           bacteria.
           (c) The increased cost to:
                                                                  (3) We will not pay for "loss" due to any
                1)   Repair or reconstruct dam-                       ordinance or law that:
                     aged portions of that building
                     or structure; and                                (a) You were required to comply with
                                                                          before the "loss", even if the
                2)   Reconstruct or remodel un-                           building was undamaged; and
                     damaged portions of that
                     building or structure whether                    (b) With which you failed to comply.
                     or not demolition is required;
                                                                  (4) The terms of this Additional Coverage
                when the increased cost is a con-                     apply separately to each building or
                sequence of enforcement of                            structure covered by this policy.
                building, zoning or land use ordi-
                nance or law. However, this in-                   (5) The most we will pay under this Addi-
                creased cost of construction ap-                      tional Coverage is $10,000 per build-
                plies only if the restored or remod-                  ing. This is in addition to the Limits of
                eled building or structure is in-                     Insurance shown in the Declarations.
                tended for occupancy similar to              h. Pollutant Clean Up and Removal
                the building or structure it re-
                places, unless such occupancy is                  We will pay your expenses to extract "pol-
                not permitted by zoning or land                   lutants" from land or water at the "premises"
                use ordinance or law.                             if the discharge, dispersal, seepage, migra-
                                                                  tion, release, escape or emission of the
           (d) The increased cost to repair or re-                "pollutants" is caused by or results from a
               construct the following:                           Covered Cause of Loss that occurs during
                1)   The cost of excavations,                     the "coverage term". The expenses will be
                     grading, backfilling and filling;            paid only if they are reported to us in writing
                                                                  within 180 days of the date on which the
                2)   Foundation of the building;                  Covered Cause of Loss occurs.
                3)   Pilings;                                     This Additional Coverage does not apply to
                                                                  costs to test for, monitor or assess the ex-
                4)   Underground pipes, flues and                 istence, concentration or effects of "pollut-
                     drains.                                      ants". But we will pay for testing which is
                The items listed in (d)1) through                 performed in the course of extracting the
                (d)4) above are deleted from                      "pollutants" from the land or water.
                SECTION A. COVERAGE, 2.                           The most we will pay under this Additional
                Property Not Covered; but only                    Coverage for each "premises" is $10,000
                with respect to the increased cost                for the sum of all covered expenses arising
                of construction coverage de-                      out of Covered Causes of Loss during each
                scribed in this Additional Cover-                 "coverage term". This is in addition to the
                age.                                              Limits of Insurance shown in the Declara-
       (2) We will not pay for:                                   tions.

           (a) Enforcement of any ordinance or               i.   Preservation of Property
               law which requires the demolition,                 If it is necessary to move Covered Property
               repair, replacement, reconstruc-                   from the "premises" to preserve it from im-
               tion, remodeling or remediation of                 minent "loss" by a Covered Cause of Loss,
               property due to contamination by                   we will pay for any direct physical "loss" to
               "pollutants" or due to the pres-                   that property:
               ence, growth, proliferation, spread
               or any activity of "fungi", wet or dry             (1) While it is being moved or while tempo-
               rot or bacteria; or                                    rarily stored at another location; and
           (b) The costs associated with the en-                  (2) Only if the "loss" occurs within 60 days
               forcement of any ordinance or law                      after the property is first moved.
               which requires any insured or oth-
               ers to test for, monitor, clean up,                This Coverage is included within the Limits
               remove, contain, treat, detoxify or                of Insurance shown in the Declarations.

                          Includes copyrighted material of ISO Properties, Inc.,
                         with its permission. Includes copyrighted material with
FM 101 04 04           permission of American Association of Insurance Services, Inc.         Page 14 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000048
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 50 of 330 Page ID #76

   j.   Rewards                                                   (3) We will extend coverage to include:
        We will pay to provide a reward for informa-                   (a) Removal
        tion that leads to a conviction for arson,
        theft, vandalism, or burglary. The conviction                      If you give us written notice within
        must involve a covered "loss" caused by                            30 days of removal of your records
        arson, theft, vandalism, or burglary. The                          of accounts receivable because of
        most we will pay for "loss" under this Addi-                       imminent danger of "loss" from a
        tional Coverage is $10,000 in any one oc-                          Covered Cause of Loss, we will
        currence. This Coverage is in addition to                          pay for "loss" while they are:
        the Limits of Insurance shown in the Decla-                        1)   At a safe place away from
        rations.                                                                your "premises"; or
5. Coverage Extensions                                                     2)   Being taken to and returned
   Unless amended within the Extension, each                                    from that place.
   Extension applies to property located in or on                          This Removal coverage is in-
   the building described in the Declarations or in                        cluded within the Limit of Insur-
   the open (or in a vehicle) within 1,000 feet of the                     ance applicable to this Coverage
   "premises".                                                             Extension.
   The limits applicable to the Coverage Exten-                        (b) Away From Your Premises
   sions are in addition to the Limits of Insurance
   shown in the Property Declarations. Limits of                           We will pay up to $5,000 in any
   Insurance specified in these Extensions apply                           one occurrence, regardless of the
   per location unless stated otherwise.                                   number of locations, for "loss"
                                                                           caused by a Covered Cause of
   SECTION E. ADDITIONAL CONDITIONS, 1.                                    Loss to Accounts Receivable while
   Coinsurance, does not apply to these Cover-                             they are away from your "prem-
   age Extensions.                                                         ises".
   a.   Accounts Receivable                                                This Away From Premises Limit is
        SECTION C. DEDUCTIBLE does not apply                               in addition to the Limit of Insurance
        to this Coverage Extension.                                        applicable to this Coverage Exten-
                                                                           sion.
        (1) When you sustain "loss" to your ac-
            counts receivable records caused by a                 (4) SECTION A. COVERAGE, 3. Covered
            Covered Cause of Loss, we will pay:                       Causes of Loss, b. Exclusions does
                                                                      not apply to this Coverage Extension,
            (a) All amounts due from your cus-                        except as follows:
                tomers that you are unable to col-
                lect;                                                  (a) Exclusion (1)(c) Governmental
                                                                           Action;
            (b) Interest charges on any loan re-
                quired to offset amounts you are                       (b) Exclusion (1)(d) Nuclear Hazard;
                unable to collect pending our                          (c) Exclusion (1)(f) War and Military
                payment of these amounts;                                  Action.
            (c) Collection expenses in excess of                  (5) In addition to Paragraph (4) of this
                your normal collection expenses                       Coverage Extension, we will not pay for
                that are made necessary by the                        "loss" resulting from any of the follow-
                "loss"; and                                           ing:
            (d) Other reasonable expenses that                         (a) Dishonest or criminal acts by:
                you incur to re-establish your rec-
                ords of accounts receivable.                               1)   You, your partners, employ-
                                                                                ees, directors, trustees or
        (2) Coverage does not apply to:                                         authorized representatives;
            (a) Records of accounts receivable in                          2)   A manager or a member if you
                storage away from the "premises";                               are a limited liability company;
                or
                                                                           3)   Anyone else with an interest
            (b) Contraband, or property in the                                  in the records of accounts re-
                course of illegal transportation or                             ceivable, or their employees
                trade.                                                          or authorized representatives;
                                                                                or
                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.       Page 15 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000049
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 51 of 330 Page ID #77

                 4)   Anyone else entrusted with                  (6) Determination of Receivables:
                      the records of accounts re-
                      ceivable for any purpose.                        (a) If you cannot accurately establish
                                                                           the amount of accounts receivable
                 This Paragraph (5)(a) applies                             outstanding as of the time of
                 whether or not such persons are                           "loss", the following method will be
                 acting alone or in collusion with                         used:
                 other persons or such act occurs
                 during the hours of employment.                           1)   Determine the total of the av-
                                                                                erage monthly amounts of ac-
                 However, this Paragraph (5)(a)                                 counts receivable for the 12
                 does not apply to dishonest acts of                            months immediately preced-
                 a carrier for hire or to acts of de-                           ing the month in which the
                 struction by your employees.                                   "loss" occurs; and
                 However, theft by employees is
                 still not covered.                                        2)   Adjust that total for any normal
                                                                                fluctuations in the amount of
           (b) Alteration, falsification, conceal-                              accounts receivable for the
               ment or destruction of records of                                month in which the "loss" oc-
               accounts receivable done to con-                                 curred or for any demon-
               ceal the wrongful giving, taking or                              strated variance from the av-
               withholding of "money", "securi-                                 erage for that month.
               ties" or other property.
                                                                       (b) The following will be deducted
                 This exclusion applies only to the                        from the total amount of accounts
                 extent of the wrongful giving, tak-                       receivable, however that amount is
                 ing or withholding.                                       established:
           (c) Bookkeeping, accounting or billing                          1)   The amount of the accounts
               errors or omissions.                                             for which there is no "loss";
                                                                                and
           (d) Electrical or magnetic injury, dis-
               turbance or erasure of "electronic                          2)   The amount of the accounts
               data" that is caused by or results                               that you are able to re-
               from:                                                            establish or collect; and
                 1)   Programming errors or faulty                         3)   An amount to allow for prob-
                      machine instructions;                                     able bad debts that you are
                                                                                normally unable to collect; and
                 2)   Faulty installation or mainte-
                      nance of data processing                             4)   All unearned interest       and
                      equipment or component                                    service charges.
                      parts;
                                                                  The most we will pay for "loss" under this
                 3)   An occurrence that took place               Coverage Extension is $25,000 in any one
                      more than 100 feet from your                occurrence.
                      "premises"; or
                                                              b. Business Income and Extra Expense
                 4)   Interruption of electrical power
                      supply, power surge, blackout               SECTION C. DEDUCTIBLE does not apply
                      or brownout if the cause of                 to this Coverage Extension.
                      such occurrence took place                  (1) Business Income
                      more than 100 feet from your
                      "premises".                                      We will pay for the actual loss of "Busi-
                                                                       ness Income" and "Rental Value" you
                 But we will pay for direct "loss"                     sustain due to the necessary "suspen-
                 caused by lightning.                                  sion" of your "operations" during the
           (e) Voluntary parting with any property                     "period of restoration". The "suspen-
               by you or anyone entrusted with                         sion" must be caused by direct physi-
               the property if induced to do so by                     cal "loss" to property at a "premises"
               any fraudulent scheme, trick, de-                       caused by or resulting from any Cov-
               vice or false pretense.                                 ered Cause of Loss. With respect to
                                                                       "loss" to personal property in the open
           (f)   A "loss" that requires any audit of                   or personal property in a vehicle, the
                 records or any inventory computa-                     "premises" include the area within
                 tion to prove its factual existence.

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.       Page 16 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000050
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 52 of 330 Page ID #78

           1000 feet of the site at which the                      (4) Civil Authority
           "premises" are located.
                                                                        We will pay for the actual loss of "Busi-
       (2) Extra Expense                                                ness Income" you sustain and "Extra
                                                                        Expense" you incur caused by action
           We will pay "Extra Expense" you incur                        of civil authority that prohibits access to
           during the "period of restoration":                          the "premises" due to direct physical
           (a) To avoid or minimize the "suspen-                        "loss" to property, other than at the
               sion" of business and to continue                        "premises", caused by or resulting from
               "operations":                                            any Covered Cause of Loss.

               1)   At the "premises"; or                               This coverage will apply for a period of
                                                                        up to 30 consecutive days from the
               2)   At replacement locations or at                      date of that action.
                    temporary locations, including:
                                                                   (5) Alterations and New Buildings
                    a)     Relocation     expenses;
                           and                                          We will pay for the actual loss of "Busi-
                                                                        ness Income" you sustain and "Extra
                    b)     Costs to equip and oper-                     Expense" you incur due to direct
                           ate the replacement or                       physical "loss" at the "premises"
                           temporary locations; or                      caused by or resulting from any Cov-
                                                                        ered Cause of Loss to:
           (b) To minimize the "suspension" of
               business if you cannot continue                          (a) New buildings or structures,
               "operations".                                                whether complete or under con-
                                                                            struction;
           However:
                                                                        (b) Alterations or additions to existing
           (a) We will pay "Extra Expense" to re-                           buildings or structures; and
               pair or replace any property, or to
               research, replace, or restore the                        (c) Machinery, equipment, supplies or
               lost information on damaged                                  building materials located on or
               "valuable papers and records"                                within 1,000 feet of the "premises"
               only to the extent it reduces the                            and:
               amount of "loss" that otherwise
               would have been payable under                                1)   Used in the construction, al-
               this Coverage Part; and                                           terations or additions; or

           (b) If any property obtained for tempo-                          2)   Incidental to the occupancy of
               rary use during the "period of res-                               new buildings.
               toration" remains after the re-                          If such direct physical "loss" delays the
               sumption of normal "operations",                         start of "operations", the "period of
               the amount we will pay under this                        restoration" for Business Income Cov-
               Coverage will be reduced by the                          erage will begin on the date "opera-
               salvage value of that property.                          tions" would have begun if the direct
       (3) Tenant Premises                                              physical "loss" had not occurred.

           If you are a tenant and occupy only                     (6) Newly Acquired Locations
           part of the site at which the "premises"                     We will pay the actual loss of "Business
           are located, for the purpose of this                         Income" you sustain and "Extra Ex-
           Coverage Extension only, your "prem-                         pense" you incur due to direct physical
           ises" is the portion of the building that                    "loss" to Covered Property at any loca-
           you rent, lease or occupy, including:                        tion you acquire caused by or resulting
           (a) Any area within the building or on                       from a Covered Cause of Loss. This
               the site at which the "premises"                         coverage for the Newly Acquired loca-
               are located if that area services or                     tions will end when any of the following
               is used to gain access to the                            first occurs:
               "premises"; and                                          (a) This policy expires;
           (b) Your personal property in the open                       (b) You report values to us;
               (or in a vehicle) within 1,000 feet.
                                                                        (c) 90 days pass from the date you
                                                                            acquire or begin to construct the
                                                                            Covered Property.

                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.        Page 17 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000051
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 53 of 330 Page ID #79

       (7) Extended Business Income                                                   with reasonable speed, to
                                                                                      the level which would
           (a) For "Business Income" Other Than                                       generate the "Rental
               "Rental Value", if the necessary                                       Value" that would have
               "suspension" of your "operations"                                      existed if no direct physi-
               produces a "Business Income" or                                        cal "loss" had occurred;
               "Extra Expense" "loss" payable                                         or
               under this Coverage Part, we will
               pay for the actual loss of "Busi-                                 b)   60 consecutive days after
               ness Income" you sustain and                                           the date determined in
               "Extra Expense" you incur during                                       (b)1) above.
               the period that:
                                                                        However, Extended Business Income
               1)   Begins on the date property                         does not apply to loss of "Rental Value"
                    (except "finished stock") is                        incurred as a result of unfavorable
                    actually repaired, rebuilt or re-                   business conditions caused by the im-
                    placed and "operations" are                         pact of the Covered Cause of Loss in
                    resumed; and                                        the area where the "premises" are lo-
                                                                        cated.
               2)   Ends on the earlier of:
                                                                        Loss of "Rental Value" must be caused
                    a)     The date you could re-                       by direct physical "loss" at the "prem-
                           store your "operations",                     ises" caused by or resulting from any
                           with reasonable speed, to                    Covered Cause of Loss.
                           the level which would
                           generate the business in-               (8) Interruption of Computer Operations
                           come amount that would
                           have existed if no direct                    (a) Subject to all provisions of this
                           physical "loss" had oc-                          Coverage Extension, you may
                           curred; or                                       extend the insurance that applies
                                                                            to Business Income and Extra Ex-
                    b)     60 consecutive days after                        pense to apply to a "suspension"
                           the date determined in                           of "operations" caused by an inter-
                           (a)1) above.                                     ruption in computer operations due
                                                                            to destruction or corruption of
               However, Extended Business In-                               "electronic data" as described in
               come does not apply to loss of                               SECTION A. COVERAGE, 5.
               "Business Income" sustained or                               Coverage Extensions, d. Elec-
               "Extra Expense" incurred as a re-                            tronic Data.
               sult of unfavorable business con-
               ditions caused by the impact of the                      (b) Paragraph (8)(a) does not apply to
               Covered Cause of Loss in the area                            "loss" sustained or expense in-
               where the "premises" are located.                            curred after the end of the "period
                                                                            of restoration", even if the amount
               Loss of "Business Income" must                               of insurance stated in Paragraph
               be caused by direct physical "loss"                          (8)(c) has not been exhausted.
               at the "premises" caused by or re-
               sulting from any Covered Cause of                        (c) The most we will pay under Para-
               Loss.                                                        graph (8) of this Coverage Exten-
                                                                            sion is $2,500 for all "loss" sus-
           (b) For "Rental Value", if the neces-                            tained and expense incurred in the
               sary "suspension" of your "opera-                            "coverage term", regardless of the
               tions" produces a "Rental Value"                             number of interruptions or the
               "loss" payable under this Cover-                             number of "premises" or computer
               age Part, we will pay for the actual                         systems involved. If loss payment
               loss of "Rental Value" you incur                             relating to the first interruption
               during the period that:                                      does not exhaust this amount,
               1)   Begins on the date property is                          then the balance is available for
                    actually repaired, rebuilt or re-                       subsequent interruptions in that
                    placed and tenantability is re-                         "coverage term". A balance re-
                    stored; and                                             maining at the end of a "coverage
                                                                            term" does not carry over to the
               2)   Ends on the earlier of:                                 next "coverage term". With respect
                                                                            to an interruption that begins in a
                    a)     The date you could re-                           "coverage term" and continues or
                           store tenant occupancy,
                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.       Page 18 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000052
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 54 of 330 Page ID #80

                 results in additional "loss" or ex-                         known to an insured prior to col-
                 pense in a subsequent "coverage                             lapse;
                 term", all "loss" and expense is
                 deemed to be sustained in the                         (d) Weight of people or personal
                 "coverage term" in which the inter-                       property;
                 ruption began.                                        (e) Weight of rain that collects on a
                 This $2,500 coverage for Interrup-                        roof;
                 tion of Computer Operations does                      (f)   Use of defective material or meth-
                 not increase the Limit of Insurance                         ods in construction, remodeling, or
                 provided in this Coverage Exten-                            renovation if the collapse occurs
                 sion.                                                       during the course of the construc-
        The most we will pay for "loss" under this                           tion, remodeling, or renovation.
        "Business Income" and "Extra Expense"                                However, if the collapse occurs
        Coverage Extension is $25,000 in any one                             after construction, remodeling, or
        occurrence.                                                          renovation is complete and is
                                                                             caused in part by a cause of loss
   c.   Collapse                                                             listed in (2)(a) through (2)(e) of this
                                                                             Coverage Extension, we will pay
        (1) With respect to buildings:                                       for "loss" even if the use of defec-
            (a) Collapse means an abrupt falling                             tive material or methods, in con-
                down or caving in of a building or                           struction, remodeling or renova-
                any part of a building with the re-                          tion, contributes to the collapse.
                sult that the building or part of the                  The criteria set forth in (1)(a) through
                building cannot be occupied for its                    (1)(c) of this Coverage Extension do
                intended purpose.                                      not limit the coverage otherwise pro-
            (b) A building or any part of a building                   vided for the causes of loss listed in
                that is in imminent danger of col-                     (2)(a), (2)(d), or (2)(e) of this para-
                lapse is not considered to be in a                     graph.
                state of collapse.                                (3) If the following is Covered Property un-
            (c) A building that is standing or any                    der this Coverage Part:
                part of a building that is standing is                 (a) Outdoor radio or television anten-
                not considered to be in state of                           nas (including satellite dishes) and
                collapse even if it:                                       their lead-in wiring, masts or tow-
                 1)   Has separated from another                           ers;
                      part of a building; or                           (b) Awnings, gutters and downspouts;
                 2)   Shows evidence of cracking,                      (c) Yard fixtures;
                      bulging, sagging, bending,
                      leaning, settling, shrinking or                  (d) Outdoor swimming pools;
                      expanding.
                                                                       (e) Fences;
        (2) We will pay for "loss" to Covered Prop-
            erty, caused by collapse of a building                     (f)   Piers, wharves and docks;
            or any part of a building insured under                    (g) Beach or diving platforms; includ-
            this Coverage Part, if the collapse is                         ing their appurtenances;
            caused by one or more of the following:
                                                                       (h) Retaining walls; and
            (a) "Specified Causes of Loss" and
                breakage of building glass as pro-                     (i)   Walks, roadways and other paved
                vided under this Coverage Part.                              surfaces;
            (b) Decay that is hidden from view,                        we will pay for "loss" caused by its col-
                unless the presence of such decay                      lapse, if such "loss" is a direct result of
                is known or should reasonably                          the collapse of a building or structure
                have been known to an insured                          insured under this Coverage Part. That
                prior to collapse;                                     building collapse must be caused by a
                                                                       cause of loss listed in (2)(b) through
            (c) Insect or vermin damage that is                        (2)(f) of this Coverage Extension.
                hidden from view, unless the pres-
                ence of such damage is known or                   (4) If personal property abruptly falls down
                should reasonably have been                           or caves in and such collapse is not the

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.          Page 19 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000053
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 55 of 330 Page ID #81

           result of collapse of a building or                        inspect, design, install, modify, main-
           structure, we will pay for "loss" to Cov-                  tain, repair or replace that system or
           ered Property caused by such collapse                      "electronic data".
           of personal property only if:
                                                                  (3) The most we will pay under this Cover-
           (a) The collapse was caused by a                           age Extension is $2,500 for all "loss"
               cause of loss listed in (2)(a)                         sustained in the "coverage term", re-
               through (2)(f) of this Coverage                        gardless of the number of occurrences
               Extension;                                             of "loss" or the number of "premises" or
                                                                      computer systems involved. If loss
           (b) The personal property that col-                        payment on the first occurrence does
               lapses is inside a building; and                       not exhaust this amount, then the bal-
           (c) The property that collapses is not                     ance is available for subsequent "loss"
               of a kind listed in (3) of this Cover-                 sustained in the "coverage term". A
               age Extension, regardless of                           balance remaining in a "coverage term"
               whether that kind of property is                       does not carry over to the next "cover-
               considered to be personal prop-                        age term". With respect to an occur-
               erty or real property.                                 rence which begins in the "coverage
                                                                      term" and continues or results in addi-
           However, the coverage stated in (4) of                     tional "loss" in a subsequent "coverage
           this Coverage Extension does not ap-                       term", all "loss" is deemed to be sus-
           ply to personal property if marring                        tained in the "coverage term" in which
           and/or scratching is the only damage to                    the occurrence began.
           that personal property caused by the
           collapse.                                         e.   Fairs or Exhibitions
           Collapse of personal property does not                 You may extend the insurance provided by
           mean cracking, bulging, sagging,                       this Coverage Part to apply to "loss" to your
           bending, leaning, settling, shrinking or               Covered Property, including covered prop-
           expanding.                                             erty of others, while it is located at fairs or
                                                                  exhibitions. This Coverage Extension does
       (5) This Coverage Extension shall not in-                  not apply while Covered Property is in tran-
           crease the Limits of Insurance provided                sit to or from the fair or exhibition.
           in this Coverage Part.
                                                                  The most we will pay for "loss" under this
   d. Electronic Data                                             Coverage Extension is $10,000 in any one
                                                                  occurrence.
       (1) We will pay for the cost to replace or
           restore "electronic data" which has                    The Limit of Insurance provided under this
           been destroyed or corrupted by a Cov-                  Coverage Extension does not apply per lo-
           ered Cause of Loss that applies to                     cation.
           SECTION A. COVERAGE, 1. Covered
           Property, d. Business Personal                    f.   Fences
           Property. To the extent that "elec-                    You may extend the insurance provided for
           tronic data" is not replaced or restored,              Buildings to apply to "loss" to outdoor
           the "loss" will be valued at the cost of               fences for which a Limit of Insurance is not
           replacement of the media on which the                  shown in the Declarations that are located
           "electronic data" was stored with blank                within 1,000 feet of the "premises". The
           media of substantially identical type.                 most we will pay for "loss" under this Cov-
       (2) For this Coverage Extension only,                      erage Extension is $5,000 in any one oc-
           Covered Causes of Loss include a vi-                   currence.
           rus, harmful code or similar instruction          g. Fungi, Wet Rot, Dry Rot, and Bacteria
           introduced into or enacted on a com-                 - Limited Coverage
           puter system (including "electronic
           data") or a network to which it is con-                (1) The coverage described in g.(2) and
           nected, that is designed to damage or                      g.(3) only applies when the "fungi", wet
           destroy any part of the system or dis-                     or dry rot or bacteria is the result of a
           rupt its normal operation. However,                        Covered Cause of Loss that occurs
           there is no coverage for "loss" caused                     during the "coverage term" and only if
           by or resulting from manipulation of a                     all reasonable means were used to
           computer system (including "electronic                     save and preserve the property from
           data") by any employee, including a                        further damage at the time of and after
           temporary or leased employee, or by                        that occurrence.
           an entity retained by you or for you to

                          Includes copyrighted material of ISO Properties, Inc.,
                         with its permission. Includes copyrighted material with
FM 101 04 04           permission of American Association of Insurance Services, Inc.         Page 20 of 35
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000054
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 56 of 330 Page ID #82

       (2) We will pay for "loss" by "fungi", wet or                    (a) SECTION A. COVERAGE, 5.
           dry rot or bacteria. As used in this                             Coverage Extensions, c. Col-
           Coverage Extension, the term "loss"                              lapse;
           means:
                                                                        (b) SECTION A. COVERAGE, 5.
            (a) Direct physical "loss" to Covered                           Coverage Extensions, s. Water,
                Property caused by "fungi", wet or                          Other Liquids, Powder or Molten
                dry rot or bacteria, including the                          Material Damage
                cost of removal of the "fungi", wet
                or dry rot or bacteria;                            (6) The following (6)(a) or (6)(b) apply only
                                                                       if Business Income, Rental Value, or
            (b) The cost to tear out and replace                       Extra Expense Coverage applies to the
                any part of the building or other                      "premises" and only if the "suspension"
                property as needed to gain access                      of "operations" satisfies all terms and
                to the "fungi", wet or dry rot or                      conditions of the applicable Business
                bacteria; and                                          Income, Rental Value, or Extra Ex-
                                                                       pense Coverage.
            (c) The cost of testing performed after
                removal, repair, replacement or                         (a) If the "loss" which resulted in
                restoration of the damaged prop-                            "fungi", wet or dry rot or bacteria
                erty is completed, provided there is                        does not in itself necessitate a
                a reason to believe that "fungi",                           "suspension" of "operations", but
                wet or dry rot or bacteria are pres-                        such "suspension" is necessary
                ent.                                                        due to "loss" to property caused by
                                                                            "fungi", wet or dry rot or bacteria,
       (3) The coverage described under g.(2) of                            then our payment under Business
           this Coverage Extension is limited to                            Income and/or Extra Expense is
           $15,000. Regardless of the number of                             limited to the amount of "loss"
           claims, this limit is the most we will pay                       and/or expense sustained in a pe-
           for the total of all "loss" arising out of all                   riod of not more than 30 days.
           occurrences that take place in the                               The days need not be consecu-
           "coverage term". With respect to a                               tive.
           particular occurrence of "loss" which
           results in "fungi", wet or dry rot or bac-                   (b) If a covered "suspension" of "op-
           teria, we will not pay more than a total                         erations" was caused by "loss"
           of $15,000 even if the "fungi", wet or                           other than "fungi", wet or dry rot or
           dry rot or bacteria continues to be pre-                         bacteria but remediation of "fungi",
           sent or active, or recurs, in a subse-                           wet or dry rot or bacteria prolongs
           quent "coverage term".                                           the "period of restoration", we will
                                                                            pay for "loss" and/or expense
       (4) The coverage provided under this                                 sustained during the delay (re-
           Coverage Extension does not increase                             gardless of when such a delay oc-
           the applicable Limit of Insurance on                             curs during the "period of restora-
           any Covered Property. If a particular                            tion"), but such coverage is limited
           occurrence results in "loss" by "fungi",                         to 30 days. The days need not be
           wet or dry rot or bacteria, and other                            consecutive.
           "loss", we will not pay more, for the to-
           tal of all "loss" than the applicable Limit         h. Glass
           of Insurance on the affected Covered
           Property.                                               (1) If a Covered Cause of Loss occurs to
                                                                       building glass that is Covered Property,
            If there is covered "loss" to Covered                      we will also pay necessary expenses
            Property, not caused by "fungi", wet or                    you incur to:
            dry rot or bacteria, loss payment will
            not be limited by the terms of this Cov-                    (a) Put up temporary plates or board
            erage Extension, except to the extent                           up openings if repair or replace-
            that "fungi", wet or dry rot or bacteria                        ment of damaged glass is delayed;
            causes an increase in the "loss". Any                       (b) Repair    or    replace    encasing
            such increase in the "loss" will be sub-                        frames;
            ject to the terms of this Coverage Ex-
            tension.                                                    (c) Remove or replace obstructions
                                                                            (except expenses to remove or
       (5) The terms of this Coverage Extension                             replace window displays); and
           do not increase or reduce the coverage
           provided under:                                              (d) Repair or replace alarm tapes.

                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.       Page 21 of 35
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000055
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 57 of 330 Page ID #83

        (2) If you are a tenant at a covered "prem-                     The most we will pay for "loss" to a
            ises" and:                                                  building under this Coverage Extension
                                                                        is $1,000,000 for each building.
            (a) The building you occupy is not
                Covered Property; and                              (2) Business Personal Property
            (b) You are legally liable for physical                     (a) If this policy provides coverage
                "loss" to the building glass in that                        under SECTION A. COVERAGE,
                building;                                                   1. Covered Property, d. Busi-
                                                                            ness Personal Property, you may
            we will pay up to $5,000 in any one oc-                         extend that insurance to apply to
            currence for "loss" to that building                            "loss" to:
            glass, subject to the deductible as de-
            scribed in SECTION C. DEDUCTIBLE.                               1)   Business personal property,
                                                                                 including such property that
        (3) For this Coverage Extension, SEC-                                    you newly acquire, at any lo-
            TION A. COVERAGE, 3. Covered                                         cation you acquire other than
            Causes of Loss, b. Exclusions does                                   at fairs, trade shows or exhibi-
            not apply to this Coverage Extension                                 tions;
            except as follows:
                                                                            2)   Business personal property,
            (a) Exclusion (1)(b) Earth Move-                                     including such property that
                ment;                                                            you newly acquire, located at
            (b) Exclusion (1)(c) Governmental                                    your newly constructed or ac-
                Action;                                                          quired buildings at a "prem-
                                                                                 ises"; or
            (c) Exclusion (1)(d) Nuclear Hazard;
                                                                            3)   Business personal property
            (d) Exclusion (1)(f) War and Military                                that you newly acquire pro-
                Action;                                                          vided it was already located at
                                                                                 the "premises" at the time of
            (e) Exclusion (2)(d)1) Wear and tear;                                acquisition.
                and
                                                                        (b) This Extension does not apply to:
            (f)   As listed in Exclusion (2)(d)2):
                  Rust or other corrosion, hidden or                        1)   Personal property of others
                  latent defect or any quality in                                that is temporarily in your
                  property that causes it to damage                              possession in the course of
                  or destroy itself.                                             installing or performing work
                                                                                 on such property; or
   i.   Newly Acquired or Constructed Prop-
        erty                                                                2)   Personal property of others
                                                                                 that is temporarily in your
        (1) Buildings                                                            possession in the course of
            If this Coverage Part provides cover-                                your manufacturing or whole-
            age under SECTION A. COVERAGE,                                       saling activities.
            1. Covered Property, a. Building, you                       The most we will pay for "loss" to your
            may extend that insurance to apply to                       Business Personal Property under this
            "loss" to:                                                  Coverage Extension is $500,000 at
            (a) Your new buildings while being                          each building.
                built on the "premises";                           (3) Insurance under this Coverage Exten-
            (b) Buildings you newly acquire cur-                       sion will end when any of the following
                rently at the "premises"; and                          first occurs:

            (c) Buildings you acquire at locations,                     (a) This policy expires.
                other than the "premises", in-                          (b) 90 days pass from the date you
                tended for:                                                 acquire your new building or busi-
                  1)   Similar use as the building                          ness personal property or begin
                       described in the Declarations;                       construction on that part of the
                       or                                                   building that would qualify as Cov-
                                                                            ered Property; or
                  2)   Use as a warehouse.
                                                                        (c) You report values to us.


                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.       Page 22 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000056
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 58 of 330 Page ID #84

        We will charge you additional premium for                     (f)   Falling objects.
        values reported from the date construction
        begins on that part of the building that                      The most we will pay for "loss" under this
        would qualify as Covered Property, or you                     Coverage Extension is $5,000 in any one
        acquire the new property.                                     occurrence, but not more than $1,000 for
                                                                      any one tree, shrub or plant.
   j.   Non-Owned Building Damage
                                                                 l.   Personal Effects
        If you are a tenant, you may extend the in-
        surance provided by this Coverage Part for                    You may extend the insurance that applies
        Business Personal Property to "loss" that                     to your Business Personal Property to apply
        occurs to the building at a "premises" you                    to "loss" to:
        occupy but do not own. Such "loss" must                       Personal effects owned by:
        be caused by theft or attempted theft.
                                                                      (1) You, your officers, or your partners, or
        This Coverage Extension applies only if                           if you are a limited liability company,
        your lease makes you legally responsible                          your members or your managers; or
        for that part of the building sustaining "loss".
                                                                      (2) Your employees (including temporary
        This Coverage Extension does not apply to:                        and leased employees), including tools
        (1) Glass, including lettering and orna-                          owned by your employees that are
            mentation, and also necessary:                                used in your business. However, em-
                                                                          ployee tools are not covered for theft.
            (a) Repair or replacement of encasing
                frames or alarm tapes; and                            This Coverage Extension does not apply to
                                                                      "money" or "securities".
            (b) Expenses incurred to board up
                openings or remove or replace                         If theft is included as a Covered Cause of
                obstruction.                                          Loss under this Coverage Part, then this
                                                                      Coverage Extension has a $500 per occur-
        (2) Building materials and equipment re-                      rence limitation for "loss" by theft.
            moved from the "premises".
                                                                      The most we will pay for "loss" under this
        The most we will pay for "loss" under this                    Coverage Extension is $10,000 in any one
        Coverage Extension is $25,000 in any one                      occurrence.
        occurrence.
                                                                 m. Property Off Premises
   k.   Outdoor Property
                                                                      (1) You may extend the insurance pro-
        You may extend the insurance provided by                          vided by this Coverage Part to apply to
        this Coverage Part to apply to "loss" to your:                    "loss" to your Covered Property, in-
                                                                          cluding personal property of others as
        (1) Radio antennas, television antennas or                        described in SECTION A. COVERAGE,
            satellite dishes (including their lead-in                     1. Covered Property, d. Business
            wiring, masts and towers);                                    Personal Property, while it is away
        (2) Trees, shrubs or plants (other than                           from the "premises", if it is:
            "stock" of trees, shrubs or plants); and                        (a) Temporarily at a location you do
        (3) If you are a tenant, to your awnings                                not own, lease, or operate; or
            that are attached to a building you oc-                         (b) In storage at a location you lease,
            cupy;                                                               provided the lease was executed
        including debris removal expense, but only                              for the first time after the beginning
        if caused by or resulting from any of the                               of the current "coverage term".
        following causes of loss if they are included                 (2) This Coverage Extension does not ap-
        as Covered Causes of Loss under this                              ply to Covered Property at exhibitions
        Coverage Part:                                                    or fairs or in transit.
        (a) Fire;                                                     The most we will pay for "loss" under this
        (b) Lightning;                                                Coverage Extension is $10,000 in any one
                                                                      occurrence.
        (c) Explosion;
                                                                      The Limit of Insurance provided by this
        (d) Riot or Civil Commotion;                                  Coverage Extension does not apply per lo-
                                                                      cation.
        (e) Aircraft; or

                              Includes copyrighted material of ISO Properties, Inc.,
                             with its permission. Includes copyrighted material with
FM 101 04 04               permission of American Association of Insurance Services, Inc.          Page 23 of 35
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000057
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 59 of 330 Page ID #85

   n. Signs                                                       Business Personal Property, while it is in
                                                                  or on a vehicle, including loading and un-
       You may extend the insurance provided by                   loading of the property.
       this Coverage Part, including debris re-
       moval expense, to apply to "loss" to signs                 The most we will pay for "loss" under this
       not otherwise insured by this Coverage                     Coverage Extension is $10,000 in any one
       Part.                                                      occurrence.
       The most we will pay for "loss" under this                 The Limit of Insurance provided by this
       Coverage Extension is $5,000 in any one                    Coverage Extension does not apply per lo-
       occurrence.                                                cation.
       The Limit of Insurance provided by this                q. Utility Services
       Coverage Extension does not apply per lo-
       cation.                                                    You may extend the insurance provided
                                                                  under this Coverage Part, including the in-
   o. Trailers (Non-Owned Detached)                               surance provided in SECTION A. COVER-
                                                                  AGE, 5. Coverage Extensions, b. Busi-
       (1) You may extend the insurance that ap-                  ness Income and Extra Expense, to apply
           plies to your Business Personal Prop-                  to "loss" caused by the partial or complete
           erty to apply to "loss" to trailers that you           suspension of the utility services listed be-
           do not own, provided that:                             low. The partial or complete suspension of
           (a) The trailer is used in your busi-                  services must be caused by direct damage
               ness;                                              to those services from a Covered Cause of
                                                                  Loss.
           (b) The trailer is temporarily in your
               care, custody or control at the                    (1) Power Supply Services, meaning the
               "premises"; and                                        following types of property supplying
                                                                      electricity, steam or natural gas to the
           (c) You have a contractual responsi-                       "premises":
               bility to pay for "loss" to the trailer.
                                                                       (a) Utility generating plants;
       (2) We will not pay for any "loss" that oc-
           curs:                                                       (b) Switching stations;

           (a) While the trailer is attached to any                    (c) Substations;
               motor vehicle or motorized con-                         (d) Transformers; and
               veyance, whether or not the motor
               vehicle or motorized conveyance                         (e) Transmission lines, excluding
               is in motion;                                               overhead transmission and distri-
                                                                           bution lines.
           (b) During hitching or unhitching op-
               erations, or when a trailer be-                    (2) Water Supply Services, meaning the
               comes accidentally unhitched from                      following types of property supplying
               a motor vehicle or motorized con-                      water to the "premises":
               veyance.
                                                                       (a) Pumping stations; and
       (3) This insurance is excess over the
           amount due, whether you can collect                         (b) Water mains.
           on it or not, from any other insurance                 (3) Communication       Supply     Services,
           covering such property.                                    meaning property supplying communi-
       (4) This Coverage Extension does not ap-                       cation services, including telephone,
           ply to any property inside or on the                       radio, microwave, or television services
           trailer.                                                   to the "premises", such as:

       The most we will pay for "loss" under this                      (a) Communication transmission lines
       Coverage Extension is $5,000 in any one                             including fiber optic transmission
       occurrence.                                                         lines, excluding overhead trans-
                                                                           mission and distribution lines;
   p. Transportation
                                                                       (b) Coaxial cables; and
       You may extend the insurance provided by
       this Coverage Part to apply to "loss" to your                   (c) Microwave radio relays, excluding
       Covered Property, including personal prop-                          satellites.
       erty of others as described in SECTION A.                  (4) This Coverage Extension does not ap-
       COVERAGE, 1. Covered Property, d.                              ply to "loss" to "electronic data", in-

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.       Page 24 of 35
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000058
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 60 of 330 Page ID #86

            cluding destruction or corruption of                       (a) Removal
            "electronic data".
                                                                           If you give us written notice within
        The most we will pay for "loss" under this                         30 days of removal of your "valu-
        Coverage Extension is $25,000 in any one                           able papers and records" because
        occurrence.                                                        of imminent danger of "loss" from
                                                                           a Covered Cause of Loss, we will
   r.   Valuable Papers and Records                                        pay for "loss" while they are:
        SECTION C. DEDUCTIBLE does not apply                               1)   At a safe place away from
        to this Coverage Extension.                                             your "premises"; or
        (1) Subject to Paragraph (3) of this Cover-                        2)   Being taken to and returned
            age Extension, we will pay necessary                                from that place.
            costs you incur to research, replace or
            restore lost or damaged information on                         This Removal coverage is in-
            "valuable papers and records" that are                         cluded within the Limits of Insur-
            your property or the property of others                        ance applicable to this Coverage
            in your care, custody or control; result-                      Extension.
            ing from "loss" caused by a Covered                        (b) Away From Your Premises
            Cause of Loss.
                                                                           We will pay up to $5,000 in any
        (2) Coverage does not apply to:                                    one occurrence, regardless of the
            (a) Property that cannot be replaced                           number of locations, for "loss"
                with other property of like kind and                       caused by a Covered Cause of
                quality;                                                   Loss to "valuable papers and rec-
                                                                           ords" while they are away from
            (b) Property held as samples or for                            your "premises".
                delivery after sale;
                                                                           This Away From Premises Limit is
            (c) Property in storage away from the                          in addition to the Limit of Insurance
                "premises", except as provided in                          applicable to this Coverage Exten-
                (4)(b) of this Coverage Extension;                         sion.
            (d) Contraband, or property in the                    (5) SECTION A. COVERAGE, 3. Covered
                course of illegal transportation or                   Causes of Loss, b. Exclusions does
                trade;                                                not apply to this Coverage Extension
                                                                      except as follows:
            (e) "Valuable papers and records" in
                the form of "electronic data", in-                     (a) Exclusion (1)(c) Governmental
                cluding the materials on which the                         Action;
                "electronic data" is recorded.
                                                                       (b) Exclusion (1)(d) Nuclear Hazard;
        (3) The most we will pay for "loss" is the                         and
            least of the following amounts:
                                                                       (c) Exclusion (1)(f) War and Military
            (a) The cost of reasonably restoring                           Action.
                the damaged property to its condi-
                tion immediately before the "loss";               (6) In addition to Paragraph (5) of this
                                                                      Coverage Extension, we will not pay for
            (b) The cost of replacing the damaged                     "loss" resulting from any of the follow-
                property with substantially identical                 ing:
                property; or
                                                                       (a) Dishonest or criminal acts by:
            (c) The actual cash value of the dam-
                aged property at the time of "loss".                       1)   You, your partners, employ-
                                                                                ees, directors, trustees or
            However, we will not pay for "loss" un-                             authorized representatives;
            less or until the damaged property is
            actually replaced or restored; and then                        2)   A manager or a member if you
            only if such replacement or restoration                             are a limited liability company;
            occurs within 36 months from the date                          3)   Anyone else with an interest
            of "loss".                                                          in the records of accounts re-
        (4) We will extend coverage to include:                                 ceivable, or their employees
                                                                                or authorized representatives;
                                                                                or

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.       Page 25 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000059
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 61 of 330 Page ID #87

                 4)   Anyone else entrusted with                       However, this Paragraph s.(2) does not
                      the records of accounts re-                      apply to Business Income coverage or
                      ceivable for any purpose.                        to Extra Expense coverage.
                 This Paragraph (6)(a) applies           SECTION B. LIMITS OF INSURANCE
                 whether or not such persons are
                 acting alone or in collusion with       The most we will pay for "loss" in any one occur-
                 other persons or such act occurs        rence is the applicable Limit of Insurance shown in
                 during the hours of employment.         the Declarations, except as amended in SECTION A.
                                                         COVERAGE:
                 However, this Paragraph (6)(a)
                 does not apply to dishonest acts of     1.   3. Covered Causes of Loss, c. Limitations.
                 a carrier for hire or to acts of de-    2.   4. Additional Coverages, and
                 struction by your employees.
                 However, theft by employees is          3.   5. Coverage Extensions.
                 still not covered.
                                                         SECTION C. DEDUCTIBLE
             (b) Errors or omissions in processing
                 or copying. However, we will pay        Except as otherwise provided, in any one occur-
                 for that portion of direct "loss"       rence of "loss", we will first reduce the amount of
                 caused by resulting fire or explo-      "loss" if required by SECTION E. ADDITIONAL
                 sion if these causes of loss would      CONDITIONS, 1. Coinsurance or F. OPTIONAL
                 be covered by this Coverage Part.       COVERAGES, 1. Agreed Value. If the adjusted
                                                         amount of "loss" is less than or equal to the Deducti-
             (c) Electrical or magnetic injury, dis-     ble, we will not pay for that "loss". If the adjusted
                 turbance or erasure of electronic       amount of "loss" exceeds the Deductible, we will
                 recordings. But we will pay for         then subtract the Deductible from the adjusted
                 "loss" caused by lightning.             amount of "loss", and will pay the resulting amount or
                                                         the Limit of Insurance, whichever is less.
             (d) Voluntary parting with any property
                 by you or anyone entrusted with         When the occurrence involves "loss" to more than
                 the property if induced to do so by     one item of Covered Property and separate Limits of
                 any fraudulent scheme, trick, de-       Insurance apply, the losses will not be combined in
                 vice or false pretense.                 determining application of the Deductible. But the
                                                         Deductible will be applied only once per occurrence.
        The most we will pay for "loss" under this
        Coverage Extension is $25,000 in any one         1. Deductible Examples
        occurrence.
                                                              Example No. 1:
   s.   Water, Other Liquids, Powder or Mol-
        ten Material Damage                                   (This example assumes there is no coinsurance
                                                              penalty as outlined in SECTION E. ADDI-
        (1) If a covered "loss" to which this insur-          TIONAL CONDITIONS, 1. Coinsurance).
            ance applies was caused by or re-
            sulted from water or other liquid, pow-           Deductible:                         $250
            der or molten material damage, we will            Limit of Insurance - Bldg. 1:    $60,000
            also pay the cost to tear out and re-             Limit of Insurance - Bldg. 2:    $80,000
            place any part of the building or struc-
            ture to repair damage to the system or            "Loss" to Bldg. 1:               $60,100
            appliance from which the water or other           "Loss" to Bldg. 2:               $90,000
            substance escapes.
                                                              The amount of "loss" to Bldg. 1 ($60,100) is less
        (2) We will not pay the cost to repair any            than the sum ($60,250) of the Limit of Insurance
            defect to a system or appliance from              applicable to Bldg. 1 plus the Deductible.
            which water, other liquid, powder or
            molten material escapes. But we will              The Deductible will be subtracted from the
            pay the cost to repair or replace dam-            amount of "loss" in calculating the "loss" payable
            aged parts of fire extinguishing equip-           for Bldg. 1:
            ment if the damage:                               $60,100 - $250 = $59,850 "Loss" Payable -
                                                              Bldg. 1
             (a) Results in discharge of any sub-
                 stance from an automatic fire pro-           The Deductible applies once per occurrence
                 tection system; or                           and therefore is not subtracted in determining
                                                              the amount of "loss" payable for Bldg. 2. "Loss"
             (b) Is directly caused by freezing.              payable for Bldg. 2 is the Limit of Insurance of
                                                              $80,000.

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.        Page 26 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000060
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 62 of 330 Page ID #88

    Total amount of "loss" payable:         $59,850 +          b.   Bear the other expenses of the appraisal
    80,000 = $139,850.                                              and umpire equally.
Example No. 2:                                                 If there is an appraisal, we still retain our right to
                                                               deny the claim.
(This example also assumes there is no coinsurance
penalty).                                                  3. Duties In The Event of Loss or Dam-
                                                              age
The Deductible and Limits of Insurance are the same
as those in Example No. 1:                                     a.   In the event of "loss" to Covered Property,
                                                                    you must see that the following are done in
    "Loss" to Bldg. 1:       $70,000                                order for coverage to apply:
    (Exceeds Limit of Insurance plus Deductible)                    (1) Notify the police if a law may have
    "Loss" to Bldg. 2:       $90,000                                    been broken.

    (Exceeds Limit of Insurance plus Deductible)                    (2) Give us prompt notice of the "loss". In-
                                                                        clude a description of the property in-
    "Loss" Payable - Bldg. 1:      $60,000                              volved.
                            (Limit of Insurance)                    (3) As soon as possible, give us a descrip-
                                                                        tion of how, when and where the "loss"
    "Loss" Payable - Bldg. 2:      $80,000                              occurred.
                            (Limit of Insurance)                    (4) Take all reasonable steps to protect
Total amount of "loss" payable: $140,000.                               the Covered Property from further
                                                                        damage. If feasible, set the damaged
2. Glass Deductible                                                     property aside and in the best possible
                                                                        order for examination. Keep a record
    When "loss" to Covered Property only involves                       of your expenses necessary to protect
    building glass, the Deductible for that "loss" will                 the Covered Property for consideration
    be the lesser of:                                                   in the settlement of the claim. This will
    a.   $500; or                                                       not increase your limit of insurance.
                                                                        However, in no event will we pay for
    b.   The Deductible shown in the Declarations-                      any subsequent "loss" resulting from a
         for that Covered Property.                                     cause of loss that is not a Covered
                                                                        Cause of Loss.
SECTION D. LOSS CONDITIONS
                                                                    (5) At our request, give us complete in-
The following conditions apply in addition to the                       ventories of the damaged and undam-
COMMON POLICY CONDITIONS and the COM-                                   aged property.     Include quantities,
MERCIAL PROPERTY CONDITIONS.                                            costs, values and amount of "loss"
1. Abandonment                                                          claimed.

    There can be no abandonment of any property                     (6) As often as may be reasonably re-
    to us.                                                              quired, permit us to inspect the prop-
                                                                        erty proving the "loss" and examine
2. Appraisal                                                            your books and records.
    If we and you disagree on the value of the prop-                     Also permit us to take samples of dam-
    erty, the amount of Net Income and operating                         aged and undamaged property for in-
    expense, or the amount of "loss", either may                         spection, testing and analysis and
    make written demand for an appraisal of the                          permit us to make copies from your
    "loss". In this event, each party will select a                      books and records.
    competent and impartial appraiser. The two ap-
    praisers will select an umpire. If they cannot                  (7) Submit a signed sworn proof of loss
    agree, either may request that selection be                         containing the information we request
    made by a judge of a court having jurisdiction.                     to investigate the claim. You must do
    The appraisers will state separately the value of                   this within 60 days after our request.
    the property, the amount of Net Income and op-                      We will supply you with the necessary
    erating expense, and amount of "loss". If they                      forms.
    fail to agree, they will submit their differences to            (8) Cooperate with us in the investigation
    the umpire. A decision agreed to by any two will                    or settlement of the claim.
    be binding. Each party will:
    a.   Pay its chosen appraiser; and

                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.          Page 27 of 35
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000061
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 63 of 330 Page ID #89

        (9) If you intend to continue your business,          g.   We may elect to defend you against suits
            you must resume all or part of your                    arising from claims of owners of property.
            "operations" as quickly as possible.                   We will do this at our expense.
   b.   We may examine any insured under oath,                h.   We will pay for insured "loss" within 30 days
        while not in the presence of any other in-                 after we receive the sworn proof of loss if
        sured and at such times as may be rea-                     you have complied with all of the terms of
        sonably required about any matter relating                 this Coverage Part; and
        to this insurance or the claim, including an
        insured's books and records. In the event                  (1) We have reached agreement with you
        of an examination, an insured's answers                        on the amount of "loss"; or
        must be signed.                                            (2) An appraisal award has been made.
4. Loss Payment                                               i.   Loss Payment - Ordinance or Law.
   a.   In the event of "loss" insured by this Cover-              With respect to SECTION A. COVERAGE,
        age Part, at our option, we will either:                   4. Additional Coverages, g. Ordinance or
        (1) Pay the value of lost or damaged prop-                 Law:
            erty;                                                  (1) "Loss" to the building, including loss in
        (2) Pay the cost of repairing or replacing                     value of the undamaged portion of the
            the lost or damaged property;                              building due to enforcement of an ordi-
                                                                       nance or law, will be determined as
        (3) Take all or any part of the property at                    follows:
            an agreed or appraised value; or
                                                                       (a) If the Replacement Cost option is
        (4) Repair, rebuild or replace the property                        indicated in the Declarations and
            with other property of like kind and                           the property is repaired or re-
            quality.                                                       placed, on the same "premises" or
                                                                           another premises; we will not pay
        We will determine the value of lost or dam-                        more than the amount you actually
        aged property, or the cost of its repair or re-                    spend to repair, rebuild or recon-
        placement, in accordance with the applica-                         struct the building, but not for more
        ble terms of SECTION D. LOSS CONDI-                                than the amount it would cost to
        TIONS, 7. Valuation or any applicable pro-                         restore the building on the same
        vision that amends or supercedes this                              "premises" and to the same
        valuation condition.                                               height, floor area, style and com-
   b.   The cost of repair or replacement does not                         parable quality of the original
        include the increased cost attributable to                         property insured; or
        enforcement of any ordinance or law regu-                      (b) If the Replacement Cost option is
        lating the construction, use or repair of any                      shown in the Declarations and the
        property, except as provided in SECTION                            property is not repaired or re-
        A. COVERAGE, 4. Additional Coverages,                              placed, or if the Replacement Cost
        g. Ordinance or Law.                                               Coverage Option does not apply,
   c.   We will give notice of our intentions within                       we will not pay more than the ac-
        30 days after we receive the sworn proof of                        tual cash value of the building at
        loss.                                                              the time of "loss".

   d.   We will not pay you more than your financial               (2) For Demolition Cost, we will not pay
        interest in the Covered Property.                              more than the amount you actually
                                                                       spend to demolish and clear the site of
   e.   We may adjust "losses" with the owners of                      the "premises".
        lost or damaged property if other than you.
        If we pay the owners, such payments will                   (3) With respect to the Increased Cost of
        satisfy your claims against us for the own-                    Construction:
        ers' property. We will not pay the owners                      (a) We will not pay for the increased
        more than their financial interest in the Cov-                     cost of construction until the prop-
        ered Property.                                                     erty is actually repaired or re-
   f.   Our payment for "loss" to personal property                        placed, at the same "premises" or
        of others and personal effects will only be                        another premises; and unless the
        for the account of the owner of the property.                      repairs or replacement are made
                                                                           as soon as reasonably possible
                                                                           after the "loss", not to exceed two
                                                                           years.
                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.       Page 28 of 35
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000062
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 64 of 330 Page ID #90

              (b) If the building is repaired or re-                        had occurred. We will deduct from
                  placed at the same "premises", or                         the total of such expenses:
                  if you elect to rebuild at another
                  premises, the most we will pay for                        1)   The salvage value that re-
                  the increased cost of construction                             mains of any property bought
                  is the increased cost of construc-                             for temporary use during the
                  tion at the same "premises".                                   "period of restoration", once
                                                                                 "operations" are resumed;
              (c) If the ordinance or law requires                               and
                  relocation to another premises, the
                  most we will pay for the increased                        2)   Any "Extra Expense" that is
                  cost of construction is the in-                                paid for by other insurance,
                  creased cost of construction at the                            except for insurance that is
                  new premises.                                                  written subject to the same
                                                                                 plan, terms, conditions and
   j.   Loss Determination - Business Income and                                 provisions as this insurance;
        Extra Expense                                                            and
        With respect to SECTION A. COVERAGE,                            (b) Necessary expenses that reduce
        5. Coverage Extensions, b. Business In-                             the "Business Income" and "Rental
        come and Extra Expense,                                             Value" "loss" that otherwise would
                                                                            have been incurred.
        (1)    The amount of "Business Income" and
               "Rental Value" "loss" will be deter-                 (3) Resumption of Operations
               mined based on:
                                                                        We will reduce the amount of your:
              (a) The Net Income of the business
                  before the direct physical "loss"                     (a) "Business Income" and "Rental
                  occurred;                                                 Value" "loss", other than "Extra
                                                                            Expense", to the extent you can
              (b) The likely Net Income of the busi-                        resume your "operations", in whole
                  ness if no physical "loss" had oc-                        or in part, by using damaged or
                  curred, but not including any Net                         undamaged property (including
                  Income that would likely have                             merchandise or "stock") at the
                  been earned as a result of an in-                         "premises" or elsewhere.
                  crease in the volume of business
                  due to favorable business condi-                      (b) "Extra Expense" "loss" to the ex-
                  tions caused by the impact of the                         tent you can return "operations" to
                  Covered Cause of Loss on cus-                             normal and discontinue such "Ex-
                  tomers or on other businesses;                            tra Expense".

              (c) The operating expenses, including                 (4) If you do not resume "operations", or
                  payroll expenses, necessary to re-                    do not resume "operations" as quickly
                  sume "operations" with the same                       as possible, we will pay based on the
                  quality of service that existed just                  length of time it would have taken to
                  before the direct physical "loss";                    resume "operations" as quickly as pos-
                  and                                                   sible.

              (d) Other relevant sources of informa-      5. Recovered Property
                  tion, including;                             If either you or we recover any property after
                  1)   Your financial records and ac-          loss settlement, that party must give the other
                       counting procedures;                    prompt notice. At your option, the property will
                                                               be returned to you. You must then return to us
                  2)   Bills, invoices    and   other          the amount we paid to you for the property. We
                       vouchers; and                           will pay recovery expenses and the expenses to
                                                               repair the recovered property, subject to the
                  3)   Deeds, liens or contracts.              Limit of Insurance.
        (2) The amount of "Extra Expense" will be         6. Vacancy
            determined based on:
                                                               a.   Description of Terms
              (a) All expenses that exceed the nor-
                  mal operating expenses that would                 (1) As used in this Vacancy Condition, the
                  have been incurred by "opera-                         term building and the term vacant have
                  tions" during the "period of resto-                   the meanings set forth in (1)(a) and
                  ration" if no direct physical "loss"                  (1)(b) below:

                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.      Page 29 of 35
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000063
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 65 of 330 Page ID #91

            (a) When this Coverage Part is issued              b.   If the Limit of Insurance for Building satisfies
                to a tenant, and with respect to                    SECTION E. ADDITIONAL CONDITIONS,
                that tenant's interest in Covered                   1. Coinsurance, and the cost to repair or
                Property, building means the unit                   replace the damaged building property is
                or suite rented or leased to the                    $2,500 or less, we will pay the cost of
                tenant. Such building is vacant                     building repairs or replacement.
                when it does not contain enough
                business personal property to                       The cost of building repairs or replacement
                conduct customary operations.                       does not include the increased cost attrib-
                                                                    utable to enforcement of any ordinance or
            (b) When this Coverage Part is issued                   law regulating the construction, use or re-
                to the owner or general lessee of a                 pair of any property. However, the following
                building, building means the entire                 property will be valued at actual cash value
                building. Such building is vacant                   even when attached to the building:
                unless at least 31% of its total
                square footage is:                                  (1) Awnings or floor coverings;

                  1)   Rented to a lessee or sub-                   (2) Appliances for refrigerating, ventilating,
                       lessee and used by them to                       cooking, dishwashing or laundering; or
                       conduct their customary op-                  (3) Outdoor equipment or furniture.
                       erations; or
                                                               c.   "Stock" you have sold but not delivered at
                  2)   Used by the building owner to                the selling price less discounts and ex-
                       conduct customary opera-                     penses you otherwise would have had.
                       tions.
                                                               d.   Glass at the cost of replacement with safety
        (2) Buildings under construction or reno-                   glazing material if required by law.
            vation are not considered vacant.
                                                               e.   Tenant's Improvements and Betterments at:
   b. Vacancy Provisions
                                                                    (1) "Actual Cash Value" of the lost or dam-
        If the building where "loss" occurs has been                    aged property if you make repairs
        vacant for more than 60 consecutive days                        promptly.
        before that "loss", we will:
                                                                    (2) A proportion of your original cost if you
        (1) Not pay for any "loss" caused by any of                     do not make repairs promptly. We will
            the following, even if they are Covered                     determine the proportionate value as
            Causes of Loss:                                             follows:
            (a) Vandalism;                                              (a) Multiply the original cost by the
            (b) Sprinkler leakage, unless you                               number of days from the "loss" or
                have protected the system against                           damage to the expiration of the
                freezing;                                                   lease; and

            (c) Building glass breakage;                                (b) Divide the amount determined in
                                                                            (a) above by the number of days
            (d) Water damage;                                               from the installation of improve-
                                                                            ments to the expiration of the
            (e) Theft; or                                                   lease.
            (f)   Attempted theft.                                      If your lease contains a renewal option,
        (2) Reduce the amount we would other-                           the expiration of the renewal option pe-
            wise pay for the "loss" by 15% with re-                     riod will replace the expiration of the
            spect to Covered Causes of Loss other                       lease in this procedure.
            than those listed in b.(1)(a) through                   (3) Nothing if others pay for repairs or re-
            b.(1)(f) of this Loss Condition.                            placement.
7. Valuation                                                        (4) For the purposes of valuation, tenants'
   We will determine the value of Covered Property                      improvements and betterments are not
   in the event of "loss" as follows:                                   considered to be the personal property
                                                                        of others.
   a.   At "Actual Cash Value" as of the time of
        "loss", except as provided in b., c., d., and
        e. below.



                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.         Page 30 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000064
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 66 of 330 Page ID #92

SECTION E. ADDITIONAL CONDITIONS                                    Example No. 2 (Adequate Insurance):
The following conditions apply in addition to the                   The value of the property is:  $250,000
COMMON POLICY CONDITIONS and the COM-                               The coinsurance percentage is:     80%
MERCIAL PROPERTY CONDITIONS.                                        The Limit of Insurance is:     $200,000
                                                                    The Deductible is:                $250
1. Coinsurance                                                      The amount of "loss" is:        $40,000
    If a Coinsurance percentage is shown in the                     Step (1):
    Declarations, the following condition applies.
                                                                        $250,000 X 80% = $200,000 (the
    a.   We will not pay the full amount of any "loss"                  minimum amount of insurance to meet
         if the value of Covered Property at the time                   your Coinsurance requirements)
         of "loss" times the Coinsurance percentage
         shown for it in the Declarations is greater                Step (2):
         than the Limit of Insurance for the property.
                                                                        $200,000 : $200,000 = 1.00
         Instead, we will determine the most we will
         pay using the following steps:                             Step (3):

         (1) Multiply the value of Covered Property                     $40,000 X 1.00 = $40,000
             at the time of "loss" by the Coinsurance               Step (4):
             percentage;
                                                                        $40,000 - $250 = $39,750.
         (2) Divide the Limit of Insurance of the
             property by the figure determined in                   We will pay no more than $39,750 "loss" in
             step (1);                                              excess of the Deductible. No penalty ap-
                                                                    plies.
         (3) Multiply to the total amount of "loss",
             before the application of any deducti-            b.   If one Limit of Insurance applies to two or
             ble, by the figure determined in step                  more separate items, this condition will ap-
             (2); and                                               ply to the total of all property to which the
                                                                    limit applies.
         (4) Subtract the deductible from the figure
             determined in step (3).                                Example No. 3:
         We will pay the amount determined in step                  The values of the property are:
         (4) or the Limit of Insurance, whichever is
         less. For the remainder, you will either                       Bldg. at Location No. 1:       $75,000
         have to rely on other insurance or absorb                      Bldg. at Location No. 2:      $100,000
         the "loss" yourself.                                           Personal Property at
         Example No. 1 (Underinsurance):                                Location No. 2:                $75,000

         The value of the property is:  $250,000                                                       250,000
         The coinsurance percentage is:     80%                     The coinsurance percentage is:        90%
         The Limit of Insurance is:     $100,000                    The Limit of Insurance for
         The Deductible is:                $250                         Buildings and Personal
         The amount of "loss" is:        $40,000
                                                                        Property at Location
         Step (1):                                                      Nos. 1 and 2 is:              $180,000
             $250,000 X 80% = $200,000 (the                         The Deductible is:                  $1,000
             minimum amount of insurance to                         The amount of "loss" is:
             meet your Coinsurance requirements)                        Bldg. at Location No. 2:       $30,000
                                                                        Personal Property at
         Step (2):                                                      Location No. 2:                $20,000
                                                                                                       $50,000
             $100,000 : $200,000 = .50
                                                                    Step (1):
         Step (3):
                                                                        $250,000 X 90% = $225,000
             $40,000 X .50 = $20,000                                    (the minimum amount of insurance to
         Step (4):                                                      meet your Coinsurance requirements
                                                                        and to avoid the penalty shown below)
             $20,000 - $250 = $19,750.
                                                                    Step (2):
         We will pay no more than $19,750. The re-                      $180,000 : $225,000 = .80
         maining $20,250 is not covered.

                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.        Page 31 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000065
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 67 of 330 Page ID #93

        Step (3):                                             f.   If we cancel this policy, we will give written
                                                                   notice to the mortgage holder at least:
            $50,000 X .80 = $40,000
                                                                   (1) 10 days before the effective date of
        Step (4):                                                      cancellation if we cancel for your non-
            $40,000 - $1,000 = $39,000.                                payment of premium; or

        We will pay no more than $39,000.        The               (2) 30 days before the effective date of
        remaining $11,000 is not covered.                              cancellation if we cancel for any other
                                                                       reason.
2. Mortgage Holders
                                                              g.   If we elect not to renew this policy, we will
   a.   The term "mortgage holder" includes trus-                  give written notice to the mortgage holder at
        tee.                                                       least ten days before the expiration date of
                                                                   this policy.
   b.   We will pay for covered "loss" to buildings
        or structures to each mortgage holder            SECTION F. OPTIONAL COVERAGES
        shown in the Declarations in their order of
        precedence, as interests may appear.             If shown as applicable in the Declarations, the fol-
                                                         lowing Optional Coverages apply separately to each
   c.   The mortgage holder has the right to re-         item.
        ceive loss payment even if the mortgage
        holder has started foreclosure or similar ac-    1. Agreed Value
        tion on the building or structure.                    a.   The Additional Condition, Coinsurance,
   d.   If we deny your claim because of your acts                 does not apply to Covered Property to
        or because you have failed to comply with                  which this Optional Coverage applies. We
        the terms of this Coverage Part, the mort-                 will pay no more for "loss" to that property
        gage holder will still have the right to re-               than the proportion that the Limit of Insur-
        ceive loss payment if the mortgage holder:                 ance under this Coverage Part for the
                                                                   property bears to the Agreed Value shown
        (1) Pays any premium due under this                        for it in the Declarations.
            Coverage Part at our request if you
            have failed to do so;                             b.   If the Agreed Value Optional Coverage is
                                                                   deleted from the policy, the Additional Con-
        (2) Submits a signed, sworn statement of                   dition, Coinsurance, is reinstated and this
            loss within 60 days after receiving no-                Optional Coverage does not apply.
            tice from us of your failure to do so;
            and                                               c.   The terms of this Optional Coverage apply
                                                                   only to "loss" that occurs:
        (3) Has notified us of any change in own-
            ership, occupancy or substantial                       (1) On or after the effective date of this
            change in risk known to the mortgage                       Optional Coverage; and
            holder.                                                (2) Before the policy expiration date.
        All of the terms of this Coverage Part will           d.   This Agreed Value Optional Coverage does
        then apply directly to the mortgage holder.                not apply to SECTION A. COVERAGE, 5.
   e.   If we pay the mortgage holder for any "loss"               Coverage Extensions, b. Business In-
        and deny payment to you because of your                    come and Extra Expense.
        acts or because you have failed to comply        2. Inflation Guard
        with the terms of this Coverage Part:
                                                              a.   The Limit of Insurance for property to which
        (1) The mortgage holder's rights under the                 this Optional Coverage applies will auto-
            mortgage will be transferred to us to                  matically increase by the annual percent-
            the extent of the amount we pay; and                   age shown in the Declarations.
        (2) The mortgage holder's right to recover            b.   The amount of increase will be:
            the full amount of the mortgage
            holder's claim will not be impaired.                   (1) The Limit of Insurance that applied on
                                                                       the most recent of the Coverage Part
        At our option, we may pay to the mortgage                      inception date, the Coverage Part an-
        holder the whole principal on the mortgage                     niversary date, or any other Coverage
        plus any accrued interest. In this event,                      Part change amending the Limit of In-
        your mortgage and note will be transferred                     surance, multiplied by
        to us and you will pay your remaining mort-
        gage debt to us.                                           (2) The percentage of annual increase
                                                                       shown in the Declarations, expressed
                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.        Page 32 of 35
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000066
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 68 of 330 Page ID #94

            as a decimal (example:        8% is .08),              basis instead of on a replacement cost ba-
            multiplied by                                          sis. In the event you elect to have "loss"
                                                                   settled on an "Actual Cash Value" basis,
        (3) The number of days since the begin-                    you may still make a claim for the additional
            ning of the current "coverage term" or                 coverage this Optional Coverage provides if
            the effective date of the most recent                  you notify us of your intent to do so within
            policy change amending the Limit of                    180 days after the "loss".
            Insurance, divided by 365.
                                                              d.   We will not pay on a replacement cost basis
            Example:                                               for any "loss":
            If:   The applicable Limit of Insurance                (1) Until the lost or damaged property is
                  is: $100,000                                         actually repaired or replaced with other
                  The Annual percentage increase                       property of generally the same con-
                  is: 8%                                               struction and used for the same pur-
                                                                       pose as the lost or damaged property;
                  The number of days since the be-                     and
                  ginning of the policy year (or last
                  policy change) is: 146                           (2) Unless the repairs or replacement have
                                                                       been completed or at least underway
                  The amount of increase is                            within 2 years following the date of
                  $100,000 X .08 X 146 : 365 =                         "loss".
                  $3,200
                                                              e.   We will not pay more for "loss" on a re-
3. Replacement Cost                                                placement cost basis than the least of:
   a.   Replacement Cost (without deduction for                    (1) The Limit of Insurance applicable to the
        depreciation) replaces "Actual Cash Value"                     lost or damaged property;
        in SECTION D. LOSS CONDITIONS, 7.
        Valuation of this BUILDING AND PER-                        (2) The cost to replace, on the same
        SONAL PROPERTY COVERAGE FORM.                                  "premises", the lost or damaged prop-
                                                                       erty with other property:
   b.   This Optional Coverage does not apply to:
                                                                       (a) Of comparable material and qual-
        (1) Personal Property of others, except                            ity; and
            leased personal property as described
            in SECTION A. COVERAGE, 1. Cov-                            (b) Used for the same purpose; or
            ered Property, d.(7). The valuation of                 (3) The amount you actually spend that is
            such leased personal property will be                      necessary to repair or replace the lost
            based on the amount for which you are                      or damaged property.
            liable under the lease, but not to ex-
            ceed the replacement cost of the                  f.   The cost of repair or replacement does not
            leased item.                                           include the increased cost attributable to
                                                                   enforcement of any ordinance or law regu-
        (2) Personal effects;                                      lating the construction, use, or repair of any
        (3) Contents of a residence;                               building or structure except as provided in
                                                                   SECTION A. COVERAGE, 4. Additional
        (4) Manuscripts;                                           Coverages, g. Ordinance or Law.
        (5) Works of art, antiques or rare articles,     SECTION G. DEFINITIONS
            including etchings, pictures, statuary,
            marbles, bronzes, porcelains and bric-       1.   "Actual Cash Value" means replacement cost
            a-brac;                                           less a deduction that reflects depreciation, age,
                                                              condition and obsolescence.
        (6) "Stock" unless the Replacement Cost
            including "Stock" option is shown in the     2.   "Business Income" means the:
            Declarations; or
                                                              a.   Net Income (net profit or loss before income
        (7) Property, that at the time of "loss":                  taxes) that would have been earned or in-
                                                                   curred; and
            (a) Is outdated, or obsolete and is
                stored or not being used; or                  b.   Continuing normal operating expenses in-
                                                                   curred, including payroll.
            (b) Has no practical value to you.
                                                         3.   "Computer programs" means a set of related
   c.   You may make a claim for "loss" covered by            electronic instructions which direct the opera-
        this insurance on an "Actual Cash Value"              tions and functions of a computer or device

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.        Page 33 of 35
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000067
     Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 69 of 330 Page ID #95

      connected to it, which enable the computer or               a.   Currency, coins and bank notes whether or
      device to receive, process, store, retrieve or                   not in current use; and
      send data.
                                                                  b.   Travelers checks, registered checks and
4.    "Coverage term" means the following individual                   money orders held for sale to the public.
      increment, or if a multi-year policy period, incre-
      ments, of time, which comprise the policy period        11. "Operations" means:
      of this Coverage Part:                                      a.   Your business activities occurring at the
      a.    The year commencing on the Effective Date                  "premises"; and
            of this Coverage Part at 12:01 A.M. stan-             b.   The tenantability of the "premises", if cover-
            dard time at your mailing address shown in                 age for "Business Income" including "Rental
            the Declarations, and if a multi-year policy               Value" or "Rental Value" applies.
            period, each consecutive annual period
            thereafter, or portion thereof if any period is   12. "Period of Restoration" means the period of
            for a period of less than 12 months, consti-          time that:
            tute individual "coverage terms". The last
            "coverage term" ends at 12:00 A.M. stan-              a.   Begins at the time of direct physical "loss".
            dard time at your mailing address shown in            b.   Ends on the earlier of:
            the Declarations on the earlier of:
                                                                       (1) The date when the property at the
           (1)   The day the policy period shown in the                    "premises" should be repaired, rebuilt
                 Declarations ends; or                                     or replaced with reasonable speed and
           (2)   The day the policy to which this Cover-                   similar quality; or
                 age Part is attached is terminated or                 (2) The date when business is resumed at
                 cancelled.                                                a new permanent location.
      b. However, if after the issuance of this Cover-            c.   "Period of restoration" does not include any
         age Part, any "coverage term" is extended                     increased period required due to the en-
         for an additional period of less than 12                      forcement of any ordinance or law that:
         months, that additional period of time will be
         deemed to be part of the last preceding                       (1) Regulates the construction, use or re-
         "coverage term".                                                  pair, or requires the tearing down of
                                                                           any property; or
5.    "Electronic data" means information, facts or
      "computer programs" stored as or on, created or                  (2) Requires any insured or others to test
      used on, or transmitted to or from computer                          for, monitor, clean up, remove, contain,
      software (including systems and applications                         treat, detoxify or neutralize, or in any
      software), on hard or floppy disks, CD-ROMs,                         way respond to or assess the effects of
      tapes, drives, cells, data processing devices or                     "pollutants".
      any other repositories of computer software
      which are used with electronically controlled               d.   The expiration date of the policy will not cut
      equipment.                                                       short the "period of restoration".

6.    "Extra Expense" means necessary expenses                13. "Pollutants" means any solid, liquid, gaseous
      you incur during the "period of restoration" that           or thermal irritant or contaminant, including
      you would not have incurred if there had been               smoke, vapor, soot, fumes, acids, alkalis,
      no direct physical "loss" to property caused by             chemicals, petroleum and petroleum by-
      or resulting from a Covered Cause of Loss.                  products, and waste. Waste includes materials
                                                                  to be recycled, reconditioned or reclaimed.
7.    "Finished Stock" means "stock" you have                     "Pollutants" include but are not limited to sub-
      manufactured, except "stock" you have manu-                 stances which are generally recognized in in-
      factured that is held for sale on the "premises" of         dustry or government to be harmful or toxic to
      any retail outlet insured under this Coverage               persons, property, or the environment regard-
      Part.                                                       less of whether injury or damage is caused di-
                                                                  rectly or indirectly by the "pollutants" and
8.    "Fungi" means any type or form of fungus, and               whether:
      includes, but is not limited to, any form or type of
      mold, mushroom or mildew and any mycotoxins,                a.   You are regularly or otherwise engaged in
      spores, scents or byproducts produced or re-                     activities which taint or degrade the envi-
      leased by fungi.                                                 ronment; or
9.    "Loss" means accidental loss or damage.                     b.   You use, generate or produce the "pollut-
                                                                       ant".
10. "Money" means:

                               Includes copyrighted material of ISO Properties, Inc.,
                              with its permission. Includes copyrighted material with
FM 101 04 04                permission of American Association of Insurance Services, Inc.        Page 34 of 35
                                               SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000068
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 70 of 330 Page ID #96

14. "Premises" means the Location of Premises                   c.   The value of the land.
    described in the Declarations.
                                                           18. "Specified Causes of Loss" means fire; light-
15. "Rental Value" means "Business Income" that                ning; explosion; windstorm or hail; smoke; air-
    consists of :                                              craft or vehicles; riot or civil commotion; vandal-
                                                               ism; leakage from fire extinguishing equipment;
    a.   Net Income (Net Profit or Loss before in-             "sinkhole collapse"; volcanic action; falling ob-
         come taxes) that would have been earned               jects; weight of snow, ice or sleet; water dam-
         or incurred as rental income from tenant              age.
         occupancy of the "premises" described in
         the Declarations as furnished and equipped             a.   Falling objects does not include "loss" to:
         by you, including fair rental value of any
         portion of the "premises" which is occupied                 (1) Personal property in the open; or
         by you; and                                                 (2) The interior of a building or structure, or
    b.   Continuing normal operating expenses in-                        property inside a building or structure,
         curred in connection with that "premises",                      unless the roof or an outside wall of the
         including:                                                      building or structure is first damaged by
                                                                         a falling object.
         (1) Payroll; and
                                                                b.   Water damage means accidental discharge
         (2) The amount of charges, which are the                    or leakage of water or steam as the direct
             legal obligation of the tenant(s) but                   result of the breaking apart or cracking of
             would otherwise be your obligations.                    any part of a system or appliance (other
                                                                     than a sump system including its related
16. "Securities" means negotiable and non-                           equipment and parts) containing water or
    negotiable instruments or contracts represent-                   steam.
    ing either "money" or other property and in-
    cludes:                                                19. "Stock" means merchandise held in storage or
                                                               for sale, raw materials and in-process or finished
    a.   Tokens, tickets, revenue and other stamps             goods, including supplies used in their packing
         whether or not in current use; and                    or shipping.
    b.   Evidences of debt issued in connection with       20. "Suspension" means:
         credit or charge cards, which are not of your
         own issue:                                             a.   The slowdown or cessation of your busi-
                                                                     ness activities; and
    but does not include "money". Lottery tickets
    held for sale are not "securities" or evidences of          b.   That a part or all of the "premises" is ren-
    debt.                                                            dered untenantable.
17. "Sinkhole collapse" means the sudden settle-           21. "Valuable Papers and Records" means in-
    ment or collapse of earth supporting the Cov-              scribed, printed or written documents, manu-
    ered Property into subterranean voids created              scripts or records, including abstracts, books,
    by the action of water on a limestone or similar           card index systems, deeds, drawings, films,
    rock formation. This does not include:                     maps, mortgages, or proprietary information.
    a.   The cost of filling sinkholes;                         But "valuable papers and records" does not
                                                                mean "money" or "securities" or "electronic
    b.   Sinking or collapse of land into man-made              data", including the materials on which the
         subterranean cavities; or                              "electronic data" is recorded.




                             Includes copyrighted material of ISO Properties, Inc.,
                            with its permission. Includes copyrighted material with
FM 101 04 04              permission of American Association of Insurance Services, Inc.        Page 35 of 35
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000069
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 71 of 330 Page ID #97

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                   ILLINOIS CHANGES - MINE SUBSIDENCE -
                         NON-RESIDENTIAL BUILDING
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART
The coverage form to which this endorsement applies is extended to insure against direct "loss" by Mine Sub-
sidence.
A. COVERAGE                                                                 c.   Driveways,    parking    lots   and
                                                                                 sidewalks.
    1.   Covered Property
                                                             B. MINE SUBSIDENCE COVERAGE
         For this endorsement only, BUILDING
         AND PERSONAL PROPERTY COVER-                             1.   Covered Cause of Loss
         AGE FORM, SECTION A. COVERAGE,
         1. Covered Property is deleted in its en-                     For this endorsement only, BUILDING
         tirety and replaced by the following:                         AND PERSONAL PROPERTY COVER-
                                                                       AGE FORM, SECTION A. COVERAGE,
         1.   Covered Property                                         3. Covered Causes of Loss, a. Risks of
                                                                       Direct Physical Loss is deleted in its en-
              Covered Property, as used in this en-                    tirety and replaced by the following:
              dorsement, means the following type
              of property for which a Limit of Insur-                  a.   Risks of Direct Physical Loss
              ance is shown in the Mine Subsi-
              dence Schedule or Declarations:                               We will pay for direct physical "loss"
                                                                            to Commercial Buildings at the
              Commercial Building - meaning any                             "premises" described in the Mine
              building, other than a residence,                             Subsidence Schedule or in the Decla-
              permanently affixed to realty, includ-                        rations caused by or resulting from
              ing:                                                          Mine Subsidence.
              a.   Cost of excavation, grading or                           Mine Subsidence means "loss"
                   fillings;                                                caused by lateral or vertical ground
                                                                            movement, caused by a failure initi-
              b.   The foundation, basements and                            ated at the mine level of man-made
                   footings of buildings;                                   underground mines, including, but
              c.   Septic systems directly servicing                        not limited to, coal mines, clay mines,
                   the buildings;                                           limestone mines and fluorspar mines,
                                                                            that directly damages Commercial
              d.   Pilings, piers, pipes, flues and                         Buildings. Mine Subsidence does not
                   drains, all of which are under-                          mean lateral or vertical ground
                   ground; and                                              movement caused by:
              e.   Pilings which are below the low-                         (1) Earthquake, landslide, volcanic
                   water mark.                                                   eruption;
    2.   Property Not Covered                                               (2) Soil conditions, soil erosion, soil
                                                                                 freezing or thawing, improperly
         For this endorsement only, BUILDING                                     compacted soil, construction de-
         AND PERSONAL PROPERTY COVER-                                            fects, roots of trees or shrubs; or
         AGE FORM, SECTION A. COVERAGE,
         2. Property Not Covered is deleted in its                          (3) Collapse of storm or sewer
         entirety and replaced by the following:                                 drains or rapid transit tunnels.
         2.   Property Not Covered                                          All "loss" caused by a single mine
                                                                            subsidence event, or several mine
              Covered Property does not include:                            subsidence events that are continu-
              a.   Land, trees, plants, crops or ag-                        ous, will constitute one mine subsi-
                   ricultural field drainage tile;                          dence occurrence.

              b.   Personal Property; or

                                     Includes copyrighted material of Insurance
FA 247 IL 10 11                       Services Office, Inc., with its permission.                     Page 1 of 2
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000070
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 72 of 330 Page ID #98

    2.   Exclusions                                                 FORM, SECTION B. LIMITS OF INSURANCE
                                                                    is deleted in its entirety and replaced by the
         a.   For this endorsement only, BUILD-                     following:
              ING AND PERSONAL PROPERTY
              COVERAGE FORM, SECTION A.                             1.   The most we will pay for "loss" to any one
              COVERAGE, 3. Covered Causes of                             Commercial Building caused by Mine
              Loss, b. Exclusions, (1)(b) Earth                          Subsidence in any one occurrence, in-
              Movement, Paragraph 3) is deleted.                         cluding debris removal, is the Limit of In-
                                                                         surance for Mine Subsidence shown in
         b.   For this endorsement only, BUILD-                          the Mine Subsidence Schedule or in the
              ING AND PERSONAL PROPERTY                                  Declarations, subject to C.2. below.
              COVERAGE FORM, SECTION A.
              COVERAGE, 3. Covered Causes of                        2.   Regardless of any Limit of Insurance
              Loss, b. Exclusions is amended to                          stated in this policy, including this en-
              include the following:                                     dorsement, loss payment will not exceed
                                                                         the amount reinsured by the appropriate
              We will not pay for:                                       sub-fund of the Illinois Mine Subsidence
              (1) Indirect or consequential "loss";                      Insurance Fund at the time the damage
                  or                                                     caused to the Commercial Building by
                                                                         Mine Subsidence first became reasonably
              (2) Loss of use;                                           observable, and will be further limited by
                                                                         the amount available in the appropriate
              caused by or resulting from Mine                           sub-fund of the Illinois Mine Subsidence
              Subsidence.                                                Insurance Fund to reimburse us.
    3.   Additional Coverage - Mine Subsi-                     D. ADDITIONAL CONDITIONS
         dence Debris Removal
                                                                    BUILDING AND PERSONAL PROPERTY
         For this endorsement only, BUILDING                        COVERAGE FORM, SECTION E. ADDI-
         AND PERSONAL PROPERTY COVER-                               TIONAL CONDITIONS, 1. Coinsurance does
         AGE FORM, SECTION A. COVERAGE,                             not apply to this endorsement.
         4. Additional Coverages, b. Debris Re-
         moval is deleted in its entirety and re-              E. OTHER INSURANCE - MINE SUBSIDENCE
         placed by the following:
                                                                    In the event of "loss" to any Commercial Build-
         b.   Debris Removal                                        ing insured by this endorsement in excess of
                                                                    the deductible amount, we shall be liable for
              We will pay your expense to remove                    no greater portion of such "loss" than the
              debris of Covered Property caused                     amount provided by this endorsement shall
              by or resulting from Mine Subsi-                      bear to all Mine Subsidence Coverage,
              dence.                                                whether collectible or not.
C. LIMITS OF INSURANCE
    For this endorsement only, BUILDING AND
    PERSONAL           PROPERTY          COVERAGE




                                       Includes copyrighted material of Insurance
FA 247 IL 10 11                         Services Office, Inc., with its permission.                   Page 2 of 2
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000071
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 73 of 330 Page ID #99

CRAFT BEVERAGE COMMERCIAL PROPERTY ENDORSEMENT
                                                                TABLE OF CONTENTS
                                                                                                                                            Begins on Page
Schedule of Coverage Limits.....................................................................................................................2
A. Accounts Receivable...........................................................................................................................4
B. Brands and Labels ...............................................................................................................................4
C. Business Income and Extra Expense ................................................................................................4
D. Contract Cancellation Expense ..........................................................................................................8
E. Contract Penalties................................................................................................................................9
F. Debris Removal ....................................................................................................................................9
G. Electronic Data Processing Property.................................................................................................9
H. Emergency Vacating Expenses........................................................................................................13
I. Fairs and Exhibitions.........................................................................................................................13
J. Fences.................................................................................................................................................13
K. Fine Arts..............................................................................................................................................13
L. Fire Department Service Charge ......................................................................................................14
M. Fire Protection Equipment Recharge...............................................................................................14
N. Fungi, Wet Rot, Dry Rot, and Bacteria - Limited Coverage ...........................................................14
O. Increased Real Estate Tax Assessment Expense...........................................................................14
P. Inflation Guard....................................................................................................................................14
Q. Key and Lock Expense ......................................................................................................................14
R. Nonowned Building Damage ............................................................................................................15
S. Ordinance or Law...............................................................................................................................15
T. Outdoor Property ...............................................................................................................................15
U. Paved Surfaces...................................................................................................................................15
V. Peak Season .......................................................................................................................................16
W. Personal Effects .................................................................................................................................16
X. Personal Property of Others .............................................................................................................16
Y. Pollutant Clean Up and Removal......................................................................................................17
Z. Property Off Premises .......................................................................................................................17
AA. Signs....................................................................................................................................................17
BB. Temperature Change .........................................................................................................................17
CC. Tenant Move Back Expenses............................................................................................................19
DD. Transportation ....................................................................................................................................19
EE. Underground Property.......................................................................................................................19
FF. Unintentional Error in Description ...................................................................................................20
GG.Unscheduled Appurtenant Buildings and Structures ....................................................................20
HH. Utility Services....................................................................................................................................20
II. Valuable Papers and Records...........................................................................................................21
JJ. Water Backup from Sewers, Drains or Sumps................................................................................21
KK. Water Under the Ground Surface .....................................................................................................22
LL. Blanket Coverage Limit .....................................................................................................................22




FA 272 06 13                                                                                                                                     Page 1 of 22
                                                               SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000072
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 74 of 330 Page ID #100

CRAFT BEVERAGE COMMERCIAL PROPERTY ENDORSEMENT
            CRAFT BEVERAGE SCHEDULE OF COVERAGE LIMITS
                 Blanket Coverages:                         Blanket Coverage Limit:
                                                     $ 1,000,000
                                                     per the terms of COVERAGE EXTENSION
                                                     LL. Blanket Coverage Limit except as
                                                     otherwise noted in this endorsement

      Accounts Receivable
      Debris Removal
      Electronic Data Processing Property
        Duplicate and Backup "Electronic Data"       $2,000 in addition to the Blanket Coverage
                                                     Limit
        In Transit or Away From Premises             $10,000 sublimit included in the Blanket
                                                     Coverage Limit
        Malicious Code                               $25,000 sublimit included in the Blanket
                                                     Coverage Limit
        Newly Acquired Electronic Data Processing    $10,000 in addition to the Blanket Coverage
        Property                                     Limit
         Worldwide Laptop Coverage
      Ordinance or Law
      Peak Season
      Personal Property of Others
      Tenant Move Back Expenses
      Valuable Papers and Records




                  Other Coverages:                              Limit of Insurance:
          (not subject to Blanket Coverage Limit):
      Brands and Labels                              $25,000
      Business Income and Extra Expense              $100,000
        Business Income       from    Dependent      $100,000 (24 hour waiting period)
        Properties
        Food Contamination Business Interruption     $50,000 sublimit (24 hour waiting period)
        Ingress and Egress                           $50,000 sublimit
        Interruption of Computer Operations          $25,000 sublimit (24 hour waiting period)
        Newly Acquired Locations                     $100,000




FA 272 06 13                                                                               Page 2 of 22
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000073
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 75 of 330 Page ID #101

               Other Coverages (Cont'd):                         Limit of Insurance (Cont'd):
           (not subject to Blanket Coverage Limit):
      Contract Cancellation Expense                         $10,000
      Contract Penalties                                    $25,000
      Emergency Vacating Expenses                           $25,000
      Fairs and Exhibitions                                 $50,000
      Fences                                                $15,000
      Fine Arts                                             $25,000
      Fire Department Service Charge                        $25,000
      Fungi, Wet Rot, Dry Rot, and Bacteria - Limited       $50,000
      Coverage
      Increased    Real      Estate     Tax    Assessment   $50,000
      Expense
      Inflation Guard                                       4% on covered Buildings
      Key and Lock Expense                                  $2,500
      Nonowned Building Damage                              $25,000
         Loss caused by theft, burglary or robbery          Up to the Business Personal Property (BPP)
                                                            Limit of Insurance
         Loss by any other Covered Cause of Loss            $25,000 or the BPP Limit of Insurance
                                                            (whichever is less)
      Outdoor Property                                      $25,000 ($1,000 per tree, shrub or plant)
      Personal Effects                                      $25,000 ($2,500 for any one person and
                                                            $1,000 per occurrence for theft)
      Pollutant Clean Up and Removal                        $50,000
      Property Off Premises                                 $50,000 ($10,000 any one item)
      Signs                                                 $25,000
      Temperature Change                                    $25,000
      Transportation                                        $50,000
      Unscheduled         Appurtenant     Buildings   and   $10,000
      Structures
      Utility Services:
         Direct and Indirect Damage                         $75,000
         Overhead Power Lines                               $5,000 sublimit (24 hour waiting period)
      Water Backup from Sewers, Drains or Sumps             $100,000
      Water Under the Ground Surface                        $10,000




FA 272 06 13                                                                                      Page 3 of 22
                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000074
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 76 of 330 Page ID #102

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
CRAFT BEVERAGE COMMERCIAL PROPERTY ENDORSEMENT
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART
The insurance coverage and Limits of Insurance provided by this endorsement are excess of, and
apply in addition to, any similar or identical coverage provided by any other endorsement attached to
this Coverage Part, or by any other Coverage Part forming a part of the policy of insurance of which
this Coverage Part forms a component.

A. Accounts Receivable                                       (1) Stamp the       word "salvage" on the
                                                                    merchandise or its containers, if the
    For the purposes of this endorsement only,
                                                                    stamp will not physically damage the
    1.   In   BUILDING    AND    PERSONAL                           merchandise; or
         PROPERTY       COVERAGE     FORM,                   (2) Remove the brands or labels, if doing so
         SECTION A. COVERAGE, 5. Coverage                           will   not    physically damage     the
         Extensions, a. Accounts Receivable,                        merchandise. You must relabel the
         the last paragraph is deleted in its entirety
                                                                    merchandise or its containers to comply
         and replaced by the following:
                                                                    with the law.
         The most we will pay for "loss" under               The most we will pay for "loss" is the Brands
         Accounts Receivable is the Blanket                  and Labels Limit of Insurance indicated in the
         Coverage Limit indicated in the Craft               Craft Beverage Schedule of Coverage Limits
         Beverage Schedule of Coverage Limits in
                                                             in any one occurrence.
         any one occurrence. Amounts payable
         under 5. Coverage Extensions, a.                C. Business Income and Extra Expense
         Accounts Receivable, (3)(b) Away
         From Your Premises are subject to a                 For the purposes of this endorsement only,
         separate Away From Your Premises Limit              BUILDING AND PERSONAL PROPERTY
         and are not included within the Blanket             COVERAGE      FORM,   SECTION     A.
         Coverage Limit.                                     COVERAGE, 5. Coverage Extensions, b.
                                                             Business Income and Extra Expense is
    2.   In   BUILDING     AND    PERSONAL                   modified as follows:
         PROPERTY       COVERAGE       FORM,
         SECTION A. COVERAGE, 5. Coverage                    1.     Business Income From Dependent
         Extensions, a. Accounts Receivable,                        Properties
         the second paragraph in (3)(b) Away
                                                                    a.   For   Business Income From
         From Your Premises is deleted in its                            Dependent Properties only, b.
         entirety and replaced by the following:
                                                                         Business Income and Extra
         The $5,000 Away From Your Premises                              Expense, (1) is deleted in its entirety
         Limit is not included within the Blanket                        and replaced by the following:
         Coverage Limit. This Away From Your
                                                                         (1) We will pay for the actual loss of
         Premises Limit is separate from the
                                                                               "Business Income" you sustain
         Blanket Coverage Limit.
                                                                               due      to     the     necessary
B. Brands and Labels                                                           "suspension"         of      your
                                                                               "operations" during the "period
    For the purposes of this endorsement only,                                 of restoration". The "suspension"
    BUILDING AND PERSONAL PROPERTY                                             must be caused by direct
    COVERAGE    FORM,    SECTION     A.                                        physical "loss" to "dependent
    COVERAGE, 5. Coverage Extensions is                                        property" caused by or resulting
    amended to include the following:                                          from any Covered Cause of
                                                                               Loss.
    Brands and Labels
                                                                               However, coverage under this
    If branded or labeled merchandise that is
                                                                               endorsement does not apply
    Covered Property is damaged by a Covered
                                                                               when the only "loss" to
    Cause of Loss, we may take all or any part                                 "dependent property" is "loss" to
    of the property at an agreed or appraised
                                                                               "electronic  data",    including
    value. If so, you may:
                                                                               destruction or corruption of
                                                                               "electronic  data".     If   the
                                                                               "dependent property" sustains

FA 272 06 13                                                                                      Page 4 of 22
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000075
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 77 of 330 Page ID #103

                "loss" to "electronic data" and                           (3) Communication Supply
                other property, coverage under                                Services,       including
                this endorsement will not                                     services relating to
                continue once the other property                              internet    access     or
                is repaired, rebuilt, or replaced.                            access       to      any
                                                                              electronic network;
       b.   Loss Determination for Dependent
            Properties                                               b.   Accept your products or
                                                                          services;
            For this Coverage Extension only,
            BUILDING   AND   PERSONAL                                c.   Manufacture products for
            PROPERTY COVERAGE FORM,                                       delivery to your customers
            SECTION D. LOSS CONDITIONS,                                   under contract of sale; or
            4. Loss Payment, j. Loss
            Determination - Business Income                          d.   Attract customers to your
            and Extra Expense, (3) Resumption                             business.
            of Operations, is deleted in its                     (2) For Business Income From
            entirety and replaced by the                             Dependent Properties only,
            following:                                               BUILDING AND PERSONAL
            (3) Resumption of Operations                             PROPERTY          COVERAGE
                                                                     FORM,        SECTION        G.
                We will reduce the amount of                         DEFINITIONS,     "Period    of
                your:                                                Restoration", is deleted in its
                                                                     entirety and replaced by the
                (a) "Business Income" "loss",                        following:
                     other than "Extra Expense",
                     to the extent you can                           "Period of Restoration" means
                     resume "operations", in                         the period of time that:
                     whole or in part, by using
                     any other available:                            a.   Begins 24 hours after the
                                                                          time of direct physical "loss"
                     1)   Source of materials; or                         caused by or resulting from
                                                                          any Covered Cause of Loss
                     2)   Outlet    for      your                         at the premises of the
                          products.                                       "dependent property"; and
                (b) "Extra Expense" "loss" to                        b.   Ends on the date when the
                     the extent you can return                            property at the premises of
                     "operations" to normal and                           the "dependent property"
                     discontinue such "Extra                              should be repaired, rebuilt
                     Expense".                                            or replaced with reasonable
       c.   Definitions                                                   speed and similar quality.

            (1) BUILDING AND PERSONAL                                "Period of Restoration" does not
                PROPERTY       COVERAGE                              include any increased period
                FORM,      SECTION     G.                            required due to the enforcement
                DEFINITIONS is amended to                            of any ordinance or law that:
                include the following:                               a.   Regulates the construction,
                "Dependent Property" means                                use or repair, or requires
                property operated by others                               the tearing down of any
                whom you depend on to:                                    property; or

                a.   Deliver materials or services                   b.   Requires any insured or
                     to you or to others for your                         others to test for, monitor,
                     account         (Contributing                        clean up, remove, contain,
                     Locations). But any property                         treat, detoxify or neutralize,
                     which delivers the following                         or in any way respond to, or
                     services     is     not     a                        assess the effects of
                     Contributing Location with                           "pollutants".
                     respect to such services:                       The expiration date of this
                     (1) Water Supply Services;                      Coverage Part will not cut short
                                                                     the "period of restoration".
                     (2) Power Supply Services;
                          or                                  The most we will pay is the Business
                                                              Income From Dependent Properties
                                                              sublimit of insurance indicated in the

FA 272 06 13                                                                             Page 5 of 22
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000076
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 78 of 330 Page ID #104

        Craft Beverage Schedule of Coverage                             b.    Notify any public authority
        Limits in any one occurrence. This                                    that may have jurisdiction
        sublimit of insurance is included within,                             over the incident;
        and is not in addition to, the Limit of
        Insurance for the Business Income and                           c.    As soon as possible, give
        Extra Expense Coverage Extension.                                     us a description of how,
                                                                              when and where the "food
   2.   Food       Contamination          Business                            contamination" was first
        Interruption                                                          discovered;
        a.   For Food Contamination Business                            d.    Resume      all   of    your
             Interruption only, b. Business                                   "operations" as quickly as
             Income and Extra Expense, (1) is                                 possible. We will pay based
             deleted in its entirety and replaced by                          on the time it would have
             the following:                                                   taken       to       resume
                                                                              "operations" as quickly as
             (1) We will pay for the actual loss of                           possible;
                  "Business Income" you sustain
                  due      to     the     necessary                     e.    Send us a signed, sworn
                  "suspension"         of       your                          proof of loss containing the
                  "operations" during the "period                             information we request to
                  of restoration". The "suspension"                           investigate the claim. You
                  must be caused directly by "food                            must do this within 60 days
                  contamination" declared by the                              after our request;
                  Board of Health or other
                  governmental      body     at    a                    f.    Cooperate with us in the
                  "premises".                                                 investigation or settlement
                                                                              of the claim; and
        b.   For Food Contamination Business
             Interruption only, BUILDING AND                            g.    Do, or have done on your
             PERSONAL              PROPERTY                                   behalf, all things reasonably
             COVERAGE FORM, SECTION A.                                        practical     to   avoid   or
             COVERAGE, 3. Covered Causes of                                   diminish the loss.
             Loss, b. Exclusions, Paragraph (1)               d.   With    respect  only  to  Food
             is amended to include the following:                  Contamination           Business
             Fines or Penalties                                    Interruption,   BUILDING    AND
                                                                   PERSONAL              PROPERTY
             Fines or penalties of any kind due to                 COVERAGE FORM, SECTION G.
             "food contamination".                                 DEFINITIONS is amended as
                                                                   follows:
        c.   For Food Contamination Business
             Interruption only, BUILDING AND                       1.   The following     definitions are
             PERSONAL                PROPERTY                           added:
             COVERAGE FORM, SECTION D.
             LOSS CONDITIONS, Condition 3.                              a.     "Communicable
             Duties in the Event of Loss or                                    disease"     means      a
             Damage is deleted in its entirety and                             bacterial   microorganism
             replaced by the following:                                        transmitted       through
                                                                               human contact to food.
             3.   Duties in the Event of Loss or
                  Damage                                                b.    "Food       contamination"
                                                                              means the actual or alleged
                  You must see that the following                             food poisoning or suspected
                  are done in the event of "food                              food poisoning of one or
                  contamination" declared by the                              more of your customers.
                  Board of Health or other                                    The food contamination
                  governmental    body    at    a                             must have resulted from
                  "premises":                                                 tainted food purchased by
                                                                              you    or    "communicable
                  a.   Give us prompt notice of the                           disease" transmitted by one
                       declaration by the Board of                            or more of your employees.
                       Health        or      other
                       governmental          body,                 2.   The definition for "Business
                       identifying the "premises"                       Income" is deleted in its entirety
                       involved;                                        and replaced by the following:
                                                                        "Business Income" means the:

FA 272 06 13                                                                                Page 6 of 22
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000077
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 79 of 330 Page ID #105

                  a.   Net Income (net profit or                            of Health or other governmental
                       loss before income taxes)                            body;
                       that would have been
                       earned or incurred;                             (3) Necessary medical tests and
                                                                            vaccines for affected employees
                  b.   Continuing         operating                         as required by the Board of
                       expenses            incurred,                        Health or other governmental
                       including payroll expenses,                          body. This coverage is primary
                       necessary     to      resume                         to any other insurance coverage;
                       "operations" with the same                           and
                       quality of service that
                       existed just before the                         (4) Reimbursement        of   infected
                       declaration     of      "food                        patrons for       medical care,
                       contamination" by the Board                          hospitalization   and necessary
                       of     Health    or     other                        blood testing.
                       governmental body at the                    The most we will pay is the Food
                       "premises"; and                             Contamination Business Interruption
                                                                   sublimit of insurance referenced in the
                  c.   Extra advertising cost to
                                                                   Craft Beverage Schedule of Coverage
                       restore the reputation of
                       your business.                              Limits in any one occurrence. This
                                                                   sublimit of insurance is included within,
             3.   The definition for "Period of                    and is not in addition to, the Limit of
                  Restoration" is amended as                       Insurance for the Business Income and
                  follows:                                         Extra Expense Coverage Extension.
                  Paragraphs a. and b. are                    3.   Ingress and Egress
                  deleted in their entirety and
                  replaced by the following:                       a. For Ingress and Egress only, b.
                                                                      Business Income and Extra
                  a.   Begins 24 hours after the                      Expense, (1) is deleted in its entirety
                       declaration     of    "food                     and replaced by the following:
                       contamination"     at     a
                       "premises" by the Board of                      (1) We will pay for the actual loss of
                                                                            "Business Income" you sustain
                       Health       or       other
                       governmental body.                                   due      to     the     necessary
                                                                            "suspension"         of      your
                  b.   Ends the earlier of:                                 "operations" during the "period
                                                                            of restoration". The "suspension"
                       (1) The date when the                                must be caused by the
                           "premises" is cleared to                         prevention of existing ingress or
                           reopen for business, or                          egress at a "premises" shown in
                           should have been but                             the Declarations as the result of
                           for the lack of your due                         direct physical "loss" by a
                           diligence, by the Board                          Covered Cause of Loss at a
                           of Health or other                               location contiguous to such
                           governmental body; or                            "premises".
                       (2) The       date    when                           This    coverage     will  begin
                           business is resumed at                           immediately after the time of the
                           a     new     permanent                          direct physical "loss" and will
                           location.                                        continue for a period up to thirty
                                                                            (30) consecutive days.
        e.     You may use up to $10,000 of the
               Food Contamination Business                         b. For Ingress and Egress only, b.
               Interruption sublimit of insurance                     Business Income and Extra
               after a declaration of "food                           Expense, Paragraph (2) is deleted in
               contamination" at a "premises" by                       its entirety and replaced by the
               the Board of Health or other                            following:
               governmental body to pay for:
                                                                       (2) We will pay for the actual and
             (1) Your     cost to clean your                               necessary "Extra Expense" you
                  equipment at the "premises"                              incur due to the necessary
                  according to local Board of                              "suspension" of your "operations"
                  Health requirements;                                     during the "period of restoration".
                                                                           The "suspension" must be
             (2) Your     costs     to    replace
                                                                           caused by the prevention of
                  consumable goods declared
                  contaminated by the local Board                          existing ingress or egress at a

FA 272 06 13                                                                                    Page 7 of 22
                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000078
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 80 of 330 Page ID #106

                   "premises"   shown    in  the            6.   Business Income and Extra Expense
                   Declarations as the result of                 Revised Limits of Insurance
                   direct physical "loss" by a
                   covered Cause of Loss at a                    The last paragraph is deleted in its
                   location contiguous to such                   entirety and replaced by the following:
                   "premises."
                                                                 The most we will pay for "loss" as
             However, "Extra Expense" coverage                   described in Paragraphs C.1 through C.5
             does not apply if ingress or egress                 of this Business Income and Extra
             from     described      "premises" is               Expense Coverage Extension is the
             prohibited by civil authority.                      Business Income and Extra Expense
                                                                 Limit of Insurance indicated in the Craft
             This coverage will begin at time of the             Beverage Schedule of Coverage Limits in
             direct physical "loss" and will continue            any one occurrence.
             for thirty (30) consecutive days or
             whenever your Business Income               D. Contract Cancellation Expense
             coverage ends, whichever occurs
             first.                                          For the purposes of this endorsement only,
                                                             BUILDING AND PERSONAL PROPERTY
        c. Limit of Insurance Ingress and                    COVERAGE    FORM,     SECTION     A.
           Egress                                            COVERAGE, 4. Additional Coverages is
                                                             amended to include the following:
             The most we will pay under Ingress
             and Egress is the sublimit of                   Contract Cancellation Expense
             insurance indicated in the Craft
             Beverage Schedule of Coverage                   We will pay "contract cancellation expense"
             Limits in any one occurrence. This              resulting from the "cancellation of a covered
             sublimit of insurance is included               contract".
             within, and is not in addition to, the          The following definitions apply in addition to
             Limit of Insurance for the Business             BUILDING AND PERSONAL PROPERTY
             Income      and     Extra      Expense          COVERAGE     FORM,       SECTION      G.
             Coverage Extension.                             DEFINITIONS but only with respect to the
                                                             coverage provided       by   this   Additional
   4.   Interruption of Computer Operations
                                                             Coverage.
        a.   For   Interruption of Computer
             Operations only, all references to              1. "Contract cancellation expense" means
             $2,500 in b. Business Income and                    reasonable and necessary attorney fees,
             Extra Expense, (8)(c) are deleted                   marketing expenses and professional
             and replaced      with   the   following            image restoration expenses you incur
             phrase:                                             after the "cancellation of a covered
                                                                 contract".
             the Limit of Insurance indicated in the
             Craft    Beverage      Schedule      of         2. "Cancellation of a covered contract"
             Coverage Limits.                                    means the cancellation of a written
                                                                 contract you entered into with another
        b.   For  Interruption of Computer                       party prior to "loss" whereby you agreed
             Operations only, BUILDING AND                       to the availability of your product. The
             PERSONAL             PROPERTY                       failure of your product to be available
             COVERAGE FORM, SECTION G.                           must be the direct result of a Covered
             DEFINITIONS,      "Period   of                      Cause of Loss causing "loss" to Covered
             Restoration", Paragraph a. is                       Property and the cancellation or breach of
             deleted in its entirety and replaced by             the contract must have been initiated by
             the following:                                      the other party to the contract.

             a.    Begins 24 hours after the time of         BUILDING AND PERSONAL PROPERTY
                   direct physical "loss".                   COVERAGE    FORM,   SECTION   C.
                                                             DEDUCTIBLE does not apply to this
   5.   Newly Acquired Locations                             Additional Coverage.
        For Newly Acquired Locations only, b.                The most we will pay for all "loss" under
        Business Income and Extra Expense,                   Contract Cancellation Expense is the Limit
        (6)(c) is deleted in its entirety and                of Insurance indicated in the Craft Beverage
        replaced by the following:                           Schedule of Coverage Limits in any one
        (c) 180 days pass from the date you                  "coverage term". The Limit of Insurance
             acquire or begin to construct the               provided by this Coverage Extension does not
             Covered Property.                               apply per location.


FA 272 06 13                                                                                 Page 8 of 22
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000079
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 81 of 330 Page ID #107

E. Contract Penalties                                        (d) "Electronic data", but only as excess
                                                                    over what is valid and collectible
    For the purposes of this endorsement only,                      under BUILDING AND PERSONAL
    BUILDING AND PERSONAL PROPERTY                                  PROPERTY COVERAGE FORM,
    COVERAGE    FORM,     SECTION     A.                            SECTION A. COVERAGE, 5.
    COVERAGE, 4. Additional Coverages is                            Coverage       Extensions, d.
    amended to include the following:                               Electronic Data;
    Contract Penalties                                       (e) Media, meaning materials on which
    We will pay for written contract penalties you                  "electronic data" is recorded, such as
    are required to pay due to your failure to                      magnetic tapes, disc packs, paper
    provide your product or service as a direct                     tapes and cards, floppy discs and
    result of "loss" from a Covered Cause of Loss                   compact discs used in processing
    to Covered Property.                                            units; and

    The most we will pay for all penalties is the            (f) Property of others in your care,
    Contract Penalties       Limit of Insurance                     custody or control that is similar to
    indicated in the Craft Beverage Schedule of                     property described in (1)(a) through
    Coverage limits in any one "coverage term".                     (e) above.
    The Limit of Insurance provided by this              (2) Property Not Covered
    Coverage Extension does not apply per
    location.                                                This  Electronic Data Processing
                                                             Property Coverage Extension does not
F. Debris Removal                                            apply to:
   For the purposes of this endorsement only,                (a) Accounts, records, documents and
   BUILDING AND PERSONAL PROPERTY                                   other "valuable papers and records"
   COVERAGE    FORM,    SECTION     A.                              unless they are        programming
   COVERAGE, 5. Coverage Extensions is                              documentation      or     instruction
   amended to include the following:                                manuals.
   In the event that the limits of insurance stated                 However, we will cover these items
   in BUILDING AND PERSONAL PROPERTY                                once they are converted to
   COVERAGE      FORM,         SECTION         A.                   "electronic data" form.
   COVERAGE, 4. Additional Coverages, b.
   Debris Removal are insufficient to fully cover            (b) "Electronic data" or media that
   a "loss" insured thereunder, you may apply                       cannot be replaced with           similar
   the Blanket Coverage Limit indicated in the                      property of equal quality.
   Craft Beverage Schedule of Coverage Limits
   of this endorsement to such "loss" as is                  (c) Your property that you have rented or
   insured under Additional Coverage b. Debris                      leased to someone else and that
   Removal.                                                         property is not at your "premises".

G. Electronic Data Processing Property                       (d) Any machine or apparatus that is
                                                                    used     for    research,   medical,
   For the purposes of this endorsement only,                       diagnostic,   surgical,   dental or
   BUILDING AND PERSONAL PROPERTY                                   pathological purposes.
   COVERAGE    FORM,    SECTION     A.
   COVERAGE, 5. Coverage Extensions is                       (e) "Production equipment".
   amended to include the following:                     (3) Exclusions
   Electronic Data Processing Property                       (a) For this Coverage Extension only,
   (1) Covered Property                                          BUILDING     AND      PERSONAL
                                                                 PROPERTY COVERAGE FORM,
       You may extend the Coverage provided                      SECTION A. COVERAGE, 3.
       by this Coverage Part to apply to "loss" to               Covered Causes of Loss, b.
       Covered Property consisting of your:                      Exclusions does not apply except as
                                                                    follows:
       (a) Data processing equipment;
                                                                    1)   Exclusion (1)(c) Governmental
       (b) Air conditioning and other electrical                         Action;
            equipment, used exclusively with
            your data processing equipment;                         2)   Exclusion     (1)(d)     Nuclear
                                                                         Hazard;
       (c) Programming      documentation     and
            instruction manuals;                                    3)   Exclusion (1)(f)       War     and
                                                                         Military Action;


FA 272 06 13                                                                                Page 9 of 22
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000080
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 82 of 330 Page ID #108

             4)   Exclusion (2)(b) Delay or Loss                      2)   While at a location that is not
                  of Use;                                                  your "premises".
             5)   Exclusion (2)(d) Miscellaneous                (b) This In Transit or Away From
                  Causes of Loss, 1) Wear and                       Premises coverage does not apply
                  tear;                                               per location.
             6)   Exclusion      (2)(h)   Dishonest             The most we will pay for "loss" is the
                  Acts;                                         Electronic Data Processing Property,
                                                                In Transit or Away From Premises
             7)   Exclusion (3)(b)         Acts     or          sublimit of insurance indicated in the Craft
                  Decisions; and                                Beverage Schedule of Coverage Limits in
             8)   Exclusion   (3)(c)   Defects,                 any one occurrence. This Limit of
                  Errors and Omissions.                         Insurance for In Transit or Away From
                                                                Premises coverage is not in addition to
       (b) In addition to Paragraph G.(3)(a) of                 the other limits provided by this Coverage
             this Coverage Extension, we will not               Extension.
             pay for the following:
                                                            (6) Malicious Code
             Hidden or latent defect, gradual
             deterioration,     and  depreciation.              (a) We will pay for all "loss", loss of
             However, if "loss" by a Covered                          "business    income"     or   "extra
             Cause of Loss results, we will pay for                   expense"     resulting   from    the
             that resulting "loss".                                   introduction of "malicious code" to
                                                                      your "electronic media and records"
   (4) Duplicate      and   Backup        "Electronic                 or "hardware" by any person or
       Data"                                                          organization other than:
       We will pay for "loss" resulting from any of                   1)   You;
       the Covered Causes of Loss to duplicate
       and backup "electronic data" that you                          2)   Your partners;
       store at a premises not described in the                       3)   Your directors;
       Commercial Property Coverage Part
       Declarations providing such "electronic                        4)   Your officers;
       data" is not covered by another policy.
       The most we will pay for "loss" is the                         5)   Your trustees;
       Electronic Data Processing Property,                           6)   Your members, if you are a
       Duplicate and Backup "Electronic                                    limited liability company; or
       Data" sublimit of insurance indicated in
       the Craft Beverage Schedule of Coverage                        7)   A person or organization, other
       Limits in any one occurrence. This Limit                            than your employees, to whom
       of Insurance for Duplicate and Backup                               you have entrusted Covered
       "Electronic Data" is in addition to the                             Property.
       other limits provided by this Coverage
       Extension.                                               (b) The most we will pay for "loss" is the
                                                                    Electronic    Data      Processing
   (5) In Transit or Away From Premises                             Property, Malicious Code sublimit
                                                                      of insurance indicated in the Craft
       For     this   Coverage     Extension      only,               Beverage Schedule of Coverage
       BUILDING        AND        PERSONAL                            Limits in any one occurrence. This
       PROPERTY        COVERAGE         FORM,                         Limit of Insurance for "Malicious
       SECTION A. COVERAGE, 5. Coverage                               Code" coverage is not in addition to
       Extensions, e. Fairs or Exhibitions, m.                        the other limits provided by this
       Property Off Premises and p.                                   Coverage Extension.
       Transportation are deleted in their
       entirety and replaced by the following:              (7) Newly Acquired Electronic                Data
                                                                Processing Property
       (a) You may extend the insurance
             provided by this Coverage Extension                For    this   Coverage       Extension   only,
             to apply to Covered Property as                    BUILDING       AND       PERSONAL
             described in Paragraph G.(1) of this               PROPERTY      COVERAGE        FORM,
             Coverage Extension:                                SECTION A. COVERAGE, 5. Coverage
                                                                Extensions, i. Newly Acquired or
             1)   While in or on a vehicle,                     Constructed Property is deleted in its
                  including loading and unloading;              entirety and replaced by the following:
                  or
                                                                (a) We will pay for "loss" from a Covered
                                                                      Cause of Loss to newly acquired

FA 272 06 13                                                                                  Page 10 of 22
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000081
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 83 of 330 Page ID #109

           Covered Property described in                       (b) This Worldwide Laptop Coverage
           Paragraph G.(1) of this Coverage                          does not apply per location.
           Extension while at:
                                                           (9) Electronic Data Processing Property
           1)   Any newly acquired location;                   Deductible
           2)   Any newly constructed           or             For    this   Coverage      Extension     only,
                acquired     buildings at        a             BUILDING     AND      PERSONAL
                "premises"; or                                 PROPERTY     COVERAGE     FORM,
                                                               SECTION C. DEDUCTIBLE is amended
           3)   Any "premises" described in the                to include the following:
                Commercial Property Coverage
                Part Declarations.                             We will not pay, in any one occurrence,
                                                               for "loss" unless the amount of "loss"
       (b) Insurance     under this Coverage                   exceeds the Deductible shown in the
           Extension for such newly acquired                   Commercial Property Coverage Part
           property, or Covered Property                       Declarations. We will then pay the
           already insured by this Coverage                    amount of "loss" in excess of the
           Extension which is moved to a newly                 Deductible, up to the Limit of Insurance
           acquired location, will end when any                provided by this Coverage Extension.
           of the following first occurs:
                                                               However, "loss" caused by or resulting
           1)   This Coverage Part expires;                    from any of the following Causes of Loss
           2)   90 days pass from the date you                 will have the greater of the Deductible
                acquire your new property or                   shown in the Commercial Property
                move Covered Property to a                     Coverage Part Declarations or $1,000 as
                newly acquired location; or                    the applicable deductible:

           3)   You report values to us.                       a. "Loss" caused by faulty construction,
                                                                     error in design or processing, or
       The most we will pay for "loss" is the                        service or work upon the data
       Electronic Data Processing Property,                          processing system;
       Newly Acquired Electronic Data
       Processing    Property sublimit of                      b. "Loss"     resulting     in mechanical
       insurance indicated in the Craft Beverage                     breakdown, short circuiting, blowout,
       Schedule of Coverage Limits in any one                        or other electrical damage, unless
       occurrence. This Limit of Insurance in any                    caused by lightning; or
       one occurrence for Newly Acquired                       c. "Loss" caused by or resulting from
       Electronic Data Processing Property is                        interruption of power supply, power
       in addition to the other limits provided by                   surge, blackout or brownout.
       this Coverage Extension.
                                                           (10) Electronic Data Processing Property
   (8) Worldwide Laptop Coverage                                Valuation
       (a) You may extend the insurance                        For    this   Coverage      Extension     only,
           provided by this Coverage Extension                 BUILDING        AND         PERSONAL
           to apply to your laptops, notebooks                 PROPERTY        COVERAGE          FORM,
           and similar highly portable personal                SECTION D. LOSS CONDITIONS, 7.
           computers, including their peripherals              Valuation is deleted in its entirety and
           and accessories, while such specific                replaced by the following:
           Covered Property is:
                                                               7.    Valuation of Electronic             Data
           1)   In your or your employee's care,                     Processing Property
                custody and control;
                                                                     In the event of "loss", we will
           2)   Not located at a premises you                        determine the value of Covered
                own or lease; and                                    Property as described in Paragraph
           3)   Not located in the coverage                          G.(1) of this Coverage Extension as
                territory stated in Paragraph 2.                     follows:
                of the Commercial Property                           a.   Except for "electronic data"
                Condition H. POLICY PERIOD,
                COVERAGE            TERRITORY,                            (1) If you repair or replace this
                provided that location is not                                 Electronic Data Processing
                under      a     United     States                            Property       within      a
                Department of State trade or                                  reasonable time following
                travel restriction at the time of                             the "loss", the property will
                "loss".

FA 272 06 13                                                                                Page 11 of 22
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000082
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 84 of 330 Page ID #110

                    be valued at the full cost of            For this Coverage Extension only, the
                    repair or replacement.                   following definitions are added to
                                                             BUILDING      AND       PERSONAL
                    However, the most we will                PROPERTY     COVERAGE      FORM,
                    pay is the least of the                  SECTION G. DEFINITIONS:
                    following:
                                                             (a) "Electronic media and records"
                    (a) The      actual cost to                  means information, facts, instructions,
                         repair or restore the                   concepts and programs converted
                         property with materials                 and stored in a form usable in
                         of like kind and quality;               "hardware". It also includes the
                    (b) The cost of replacing                    materials, such as magnetic tapes,
                         that    property     with               disc packs, paper tapes and cards,
                         property     of   similar               floppy discs and compact discs, upon
                         quality and function;                   which     such   information,    facts,
                                                                 instructions, concepts and programs
                    (c) The       amount   you                   are recorded and stored.
                         actually          and
                         necessarily spend to                (b) "Computer       system" means a
                         repair or replace the                   configuration of "hardware" and
                         property; or                            "electronic media and records",
                                                                 including         "telecommunications
                    (d) The Limit of Insurance                   equipment" which may be integrated
                         applicable      to   the                into or connected to such "hardware",
                         property.                               purposely designed to perform a
                                                                 particular function or functions.
                (2) If you do not repair or
                    replace this Electronic Data             (c) "Hardware" means an assemblage
                    Processing Property within                   of electronic machine components
                    a reasonable time following                  capable of accepting and processing
                    a "loss", the most we will                   "electronic media and records" for the
                    pay will be the least of the                 purpose of producing desired results.
                    following:
                                                                 However, "hardware" does not
                    (a) "Actual cash value" of                   include      "telecommunications
                         the property;                           equipment".
                    (b) "Actual cash value" of               (d) "Malicious code" means a computer
                         repairs with material of                code created for the purpose of
                         like kind and quality; or               destroying, corrupting or otherwise
                                                                 adversely affecting a "computer
                    (c) The Limit of Insurance                   system".
                         applicable      to   the
                         property.                           (e) "Production equipment" means any
                                                                 machinery and related components,
                    We reserve the right to                      including any integrated or dedicated
                    repair   or   replace  the                   computer system, which is used, or
                    property or to pay for the                   can be used, to produce or process
                    property in money.                           other tangible property.
                    In the event of "loss", the              (f) "Telecommunications equipment"
                    value of property will be                    means telephones, including any
                    determined at the time of                    related switching systems or similar
                    "loss".                                      equipment, fax machines and other
           b.   For "electronic data"                            similar equipment used to transmit
                                                                 voice or "electronic media and
                We will not pay more than the                    records"     communication     over
                actual reproduction costs of your                telephone lines, data lines or air
                "electronic data". If you do not                 waves.
                replace or reproduce your
                "electronic data" following the                  However,         "telecommunications
                "loss", the most we will pay is                  equipment"     does     not  include
                the cost of blank media as                       "hardware".
                described in Paragraph G.(1)(e)          The most we will pay for "loss" for coverages
                of this Coverage Extension.              described in Paragraphs G.(1), G.(5), G.(6),
   (11) Electronic Data Processing Property              and G.(8) for Electronic Data Processing
        Additional Definitions                           Property is the Blanket Coverage Limit

FA 272 06 13                                                                            Page 12 of 22
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000083
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 85 of 330 Page ID #111

     indicated in the Craft Beverage Schedule of                     The Limit of Insurance provided by this
     Coverage Limits in any one occurrence                           Coverage Extension does not apply per
                                                                     location.
H. Emergency Vacating Expenses
                                                           J.   Fences
     For the purposes of this endorsement only,
     BUILDING AND PERSONAL PROPERTY                             For the purposes of this endorsement only,
     COVERAGE    FORM,    SECTION     A.                        BUILDING AND PERSONAL PROPERTY
     COVERAGE, 5. Coverage Extensions is                        COVERAGE        FORM,         SECTION       A.
     amended to include the following:                          COVERAGE, 5. Coverage Extensions, f.
                                                                Fences is deleted in its entirety and replaced
     Emergency Vacating Expenses                                by the following:
     We will pay your actual and reasonable                     f.   Fences
     expenses      to   temporarily vacate the
     "premises", if vacating:                                        You may extend the insurance provided
                                                                     for Buildings to apply to "loss" to outdoor
     (a) Is    necessary to prevent additional                       fences for which a Limit of Insurance is
          physical injury or threatened physical                     not shown in the Commercial Property
          injury to persons on "premises"; or                        Declarations that are located within 1,000
     (b) Is required by civil authority.                             feet of the "premises". The most we will
                                                                     pay for "loss" is the Fences Limit of
     The Emergency Vacating Expenses only                            Insurance indicated in the Craft Beverage
     applies if there is actual or threatened "loss" to              Schedule of Coverage Limits in any one
     Covered Property by a Covered Cause of                          occurrence.
     Loss.
                                                           K. Fine Arts
     The most we will pay for "loss" is the
     Emergency Vacating Expenses Limit of                       For the purposes of this endorsement only,
     Insurance indicated in the Craft Beverage                  BUILDING AND PERSONAL PROPERTY
     Schedule of Coverage Limits in any one                     COVERAGE    FORM,    SECTION     A.
     occurrence.                                                COVERAGE, 5. Coverage Extensions is
                                                                amended to include the following:
I.   Fairs or Exhibitions
                                                                Fine Arts
     For the purposes of this endorsement only,
     BUILDING AND PERSONAL PROPERTY                             (1) You may extend the insurance provided
     COVERAGE         FORM,      SECTION          A.                 by this Coverage Part to "loss" from a
     COVERAGE, 5. Coverage Extensions, e.                            Covered Cause of Loss to apply to
     Fairs or Exhibitions is deleted in its entirety                 paintings, etchings, pictures, tapestries,
     and replaced by the following:                                  art glass windows, and other authentic
                                                                     works of art of rarity, historical value, or
     e.   Fairs or Exhibitions                                       artistic merit.
          (1) You may extend the insurance                      (2) The following exclusions in BUILDING
              provided by this Coverage Part to                     AND       PERSONAL          PROPERTY
              apply to "loss" from a covered Cause                  COVERAGE FORM, SECTION A.
              of Loss to your Covered Property,                     COVERAGE, 3. Covered Causes of
              including covered property of others,                 Loss, b. Exclusions are deleted:
              while on temporary public display, or
              while it is located at fairs, exhibitions,             (a) Exclusion (1)(b) Earth Movement;
              expositions or trade shows.                                and

          (2) This Coverage Extension does not                       (b) Exclusion (1)(g) Water.
              apply:                                            (3) BUILDING        AND         PERSONAL
              (a) While Covered Property is in                      PROPERTY        COVERAGE          FORM,
                   transit to or from            these              SECTION D. LOSS CONDITIONS, 7.
                   temporary sites; or                              Valuation is deleted in its entirety and
                                                                     replaced by the following:
              (b) To property insured by any other
                   coverage under this Coverage                      We will determine the value of Covered
                   Part.                                             Property in the event of "loss" as the
                                                                     market value at the time of "loss".
          The most we will pay for "loss" is the
          Fairs and Exhibitions Limit of Insurance              The most we will pay for "loss" is the Fine
          indicated in the Craft Beverage Schedule              Arts Limit of Insurance indicated in the Craft
          of Coverage Limits in any one                         Beverage Schedule of Coverage Limits in any
          occurrence.                                           one occurrence regardless of the number or
                                                                types of fine arts damaged.
FA 272 06 13                                                                                      Page 13 of 22
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000084
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 86 of 330 Page ID #112

L. Fire Department Service Charge                              to a particular occurrence of "loss" which
                                                               results in "fungi", wet or dry rot, or
   For the purposes of this endorsement only,                  bacteria, we will not pay more than a total
   BUILDING AND PERSONAL PROPERTY                              of the Fungi, Wet Rot, Dry Rot, and
   COVERAGE       FORM,     SECTION       A.                   Bacteria - Limited Coverage Limit of
   COVERAGE, 4. Additional Coverages, c.                       Insurance referenced in the Craft
   Fire Department Service Charge is deleted                   Beverage Schedule of Coverage Limits
   in its entirety and replaced by the following:              even if the "fungi", wet or dry rot, or
   When the fire department is called to save or               bacteria continues to be present or active,
   protect Covered Property from a Covered                     or recurs, in a subsequent "coverage
   Cause of Loss, the most we will pay for "loss"              term".
   is the Fire Department Service Charge Limit          O. Increased Real Estate Tax Assessment
   of Insurance indicated in the Craft Beverage            Expense
   Schedule of Coverage Limits in any one
   occurrence for your liability, which is                 For the purposes of this endorsement only,
   determined prior to "loss", for fire department         BUILDING AND PERSONAL PROPERTY
   service charges:                                        COVERAGE    FORM,    SECTION     A.
                                                           COVERAGE, 5. Coverage Extensions is
   (1) Assumed by contract or agreement; or                amended to include the following:
   (2) Required by local ordinance.                        Increased Real Estate Tax Assessment
   This Coverage is in addition to the Limits of           Expense
   Insurance shown in the Commercial Property              We will pay the first increased real estate tax
   Coverage Part Declarations.                             liability directly attributable to the increased
M. Fire Protection Equipment Recharge                      real estate tax assessment resulting directly
                                                           from the repair or reconstruction of a Covered
   For the purposes of this endorsement only,              Property that is damaged by a Covered Cause
   BUILDING AND PERSONAL PROPERTY                          of Loss that occurs during the "coverage
   COVERAGE       FORM,    SECTION    A.                   term". This Coverage Extension will apply only
   COVERAGE, 4. Additional Coverages, d.                   if:
   Fire Protection Equipment Recharge is
   amended as follows:                                     (a) The real estate tax increase is assessed
                                                               within 2 years of the covered loss; and
   The last paragraph is deleted in its entirety
   and replaced by the following:                          (b) The repair or reconstruction can be
                                                               shown to be the cause of the Real Estate
   The most we will pay under Fire Protection                  Tax Assessment Increase.
   Equipment Recharge is the actual cost you
   incur in any one occurrence to recharge your            The most we will pay under this Coverage
   automatic fire suppression system or portable           Extension is the lesser of the first increased
   fire extinguishers. This Coverage is in addition        real estate tax assessment or the Increased
   to the Limits of Insurance shown in the                 Real Estate Tax Assessment Expense Limit
   Commercial       Property    Coverage      Part         of Insurance referenced in the Craft Beverage
   Declarations.                                           Schedule of Coverage Limits in any one
                                                           occurrence.
N. Fungi, Wet Rot, Dry Rot, and Bacteria -              P. Inflation Guard
   Limited Coverage
                                                           For the purposes of this endorsement only,
   For the purposes of this endorsement only,              the COMMERCIAL PROPERTY COVERAGE
   BUILDING AND PERSONAL PROPERTY                          PART DECLARATIONS is amended to show
   COVERAGE       FORM,     SECTION        A.              "4%" in the OPTIONAL COVERAGES -
   COVERAGE, 5. Coverage Extensions, g.                    Inflation Guard column for each scheduled
   Fungi, Wet Rot, Dry Rot, and Bacteria -                 Building Property. If an Inflation Guard
   Limited Coverage, Paragraph (3) is deleted              percentage is already indicated on the
   in its entirety and replaced by the following:          Commercial        Property    Coverage       Part
    (3) The coverage described under g.(2) of              Declarations for that Building property, this 4%
       this Coverage Extension is limited to the           is excess of that Inflation Guard percentage
       Fungi, Wet Rot, Dry Rot, and Bacteria -             for that Building property.
       Limited Coverage Limit of Insurance              Q. Key and Lock Expense
       referenced in the Craft Beverage
       Schedule of Coverage Limits. Regardless             For the purposes of this endorsement only,
       of the number of claims, this limit is the          BUILDING AND PERSONAL PROPERTY
       most we will pay for the total of all "loss"        COVERAGE    FORM,      SECTION     A.
       arising out of all occurrences that take            COVERAGE, 4. Additional Coverages, f.
       place in the "coverage term". With respect

FA 272 06 13                                                                               Page 14 of 22
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000085
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 87 of 330 Page ID #113

   Key and Lock Expense is deleted in its                    (1) The actual "loss" sustained up to the
   entirety and replaced by the following:                        applicable Limit of Insurance for Business
                                                                  Personal Property for "loss" caused by
   f.   Key and Lock Expense                                      theft, burglary or robbery, or the attempt
        (1) If a key or master key to a building or               of the foregoing; or
            structure covered by this Coverage               (2) The applicable Limit of Insurance for
            Part is lost, stolen, damaged or                      Business   Personal    Property      or   the
            otherwise compromised, we will pay                    Nonowned Building Damage Limit of
            for the lesser of the cost to:                        Insurance indicated in the Craft Beverage
            (a) Re-key the lock;                                  Schedule of Coverage Limits, whichever
                                                                  is less, for "loss" caused by any other
            (b) Install a new lock cylinder;                      Covered Cause of Loss, not referenced in
                                                                  (1) above.
            (c) Provide new master key; or
                                                          S. Ordinance or Law
            (d) Replace the existing lock with a
                  new lock of like kind and quality.         For the purposes of this endorsement only,
                                                             BUILDING AND PERSONAL PROPERTY
        (2) This Coverage does not apply to                  COVERAGE     FORM,      SECTION     A.
            keys that were given to former                   COVERAGE, 4. Additional Coverages, g.
            employees.                                       Ordinance or Law, (5) is deleted in its
   The most we will pay for "loss" is the Key and            entirety and replaced by the following:
   Lock Expense Limit of Insurance indicated in              (5) The most we will pay under this Additional
   the Craft Beverage Schedule of Coverage                        Coverage in any one occurrence is the
   Limits in any one occurrence. This Coverage                    following:
   is in addition to the Limits of Insurance shown
   in the Commercial Property Coverage Part                       (a) For g.(1), second (a), this coverage
   Declarations.                                                      is included within the Limit of
                                                                      Insurance shown in the Commercial
R. Nonowned Building Damage                                           Property Coverage Part Declarations
   For the purposes of this endorsement only,                         as applicable to the covered Building
   BUILDING AND PERSONAL PROPERTY                                     property. This does not increase the
   COVERAGE     FORM,     SECTION       A.                            Limit of Insurance.
   COVERAGE, 5. Coverage Extensions, j.                           (b) For g.(1), second (b) and second (c),
   Non-Owned Building Damage is deleted in                            and (d) combined, the Blanket
   its entirety and replaced by the following:                        Coverage Limit indicated in the Craft
   If you are a tenant, you may extend the                            Beverage Schedule of Coverage
   insurance provided by this Coverage Part for                       Limits per building. This is in addition
   Business Personal Property to "loss" that                          to the Limits of Insurance shown in
   occurs to the building at a "premises" you                         the Commercial Property Coverage
   occupy but do not own.                                             Part Declarations.

   This Coverage Extension applies only if your           T. Outdoor Property
   lease makes you legally responsible for that               For the purposes of this endorsement only, in
   part of the building sustaining "loss".
                                                              BUILDING AND PERSONAL PROPERTY
   This Coverage Extension does not apply to:                 COVERAGE     FORM,      SECTION      A.
                                                              COVERAGE, 5. Coverage Extensions, k.
   (1) Glass,     including     lettering        and          Outdoor Property, the last paragraph is
        ornamentation, and also necessary:                    deleted in its entirety and replaced by the
        (a) Repair or replacement of encasing                 following:
            frames or alarm tapes; and                        The most we will pay for "loss" is the Outdoor
        (b) Expenses incurred to board up                     Property Limit of Insurance indicated in the
            openings or      remove     or    replace         Craft Beverage Schedule of Coverage Limits
            obstruction.                                      in any one occurrence, but not more than
                                                              $1,000 for any one tree, shrub, or plant.
   (2) Building    materials  and    equipment
        removed from the "premises".                      U. Paved Surfaces
   The most we will pay for "loss" under                     For the purposes of this endorsement only,
   Nonowned Building Damage in any one                       BUILDING AND PERSONAL PROPERTY
   occurrence is:                                            COVERAGE    FORM,     SECTION     A.
                                                             COVERAGE, 4. Additional Coverages is
                                                             amended to include the following:

FA 272 06 13                                                                                 Page 15 of 22
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000086
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 88 of 330 Page ID #114

   Paved Surfaces                                           Personal Effects is deleted in its entirety and
                                                            replaced by the following:
   (1) We will pay for "loss" resulting from any
         Covered Causes of Loss to bridges,                 I.   Personal Effects
         roadways, walks, patios or other paved
         surfaces.                                               You may extend the insurance that
                                                                 applies to Your Business Personal
   (2) For this Additional Coverage, SECTION                     Property to apply to personal effects
       A. COVERAGE, 2. Property Not                              owned by you, your officers, your
       Covered, i. Paved Surfaces is deleted                     partners, or if you are a limited liability
         and replaced by the following:                          company, your members or your
                                                                 managers, or your employees (including
         i.   Paved Surfaces                                     temporary and leased employees).
              Bridges, roadways, walks, patios or                Personal effects include employees tools
              other paved surfaces;                              used in the course of their employment
                                                                 while on the "premises". Our payment for
              except as provided in SECTION A.
                                                                 "loss" will only be for the account of the
              COVERAGE,           4.      Additional
                                                                 owner of the personal effects.
              Coverages.
                                                                 This Coverage Extension does not apply
   (3) The most we will pay for "loss" under
                                                                 to "money" or "securities".
       Paved Surfaces is the Building Limit of
         Insurance applicable to the Covered                     If theft is included as a Covered Cause of
         Property stated in the Commercial                       Loss under this Coverage Part, then this
         Property Coverage Part Declarations in                  Coverage Extension has a $1,000 per
         any one occurrence. This does not act to                occurrence limitation for "loss" by theft.
         increase the limit of insurance applicable
         to the damaged property.                                The most we will pay for "loss" is the
                                                                 Personal Effects Limit of Insurance
V. Peak Season                                                   indicated in the Craft Beverage Schedule
                                                                 of Coverage Limits in any one occurrence
   For the purposes of this endorsement only,
                                                                 but not more than $2,500 for the personal
   BUILDING AND PERSONAL PROPERTY
                                                                 effects of any one person.
   COVERAGE    FORM,    SECTION     A.
   COVERAGE, 5. Coverage Extensions is                   X. Personal Property of Others
   amended to include the following:
                                                            For the purposes of this endorsement only,
   Peak Season                                              BUILDING AND PERSONAL PROPERTY
   (1) In the event that the limit of insurance             COVERAGE    FORM,    SECTION     A.
         stated in the Declarations for Business            COVERAGE, 5. Coverage Extensions is
                                                            amended to include the following:
         Personal Property is insufficient to fully
         insure a covered "loss" due to a Peak              Personal Property of Others
         Season Demand for your inventory, you
         may apply the Blanket Coverage Limit               (1) In the event that the limit of insurance
         indicated in the Craft Beverage Schedule                stated in the Commercial Property
         of Coverage Limits to that "loss".                      Coverage Part Declarations for Business
                                                                 Personal Property is insufficient to fully
   (2) Peak      Season Demand means a                           insure a covered "loss" to both your
         temporary (90 consecutive days or less)                 Covered Personal Property and property
         increase in your inventory to meet a                    described in SECTION A. COVERAGE,
         seasonal demand as verified by:                         1. Covered Property, d. Business
         (a) Your previous inventory records for                 Personal Property, Paragraph (8), you
                                                                 may apply the Blanket Coverage Limit
              that historical period of time; and
                                                                 indicated in the Craft Beverage Schedule
         (b) Custom and practice in your industry.               of Coverage Limits to such property as
                                                                 described in SECTION A. COVERAGE,
W. Personal Effects                                              1. Covered Property, d. Business
   For    the purposes of this endorsement only,                 Personal Property, (8).
   BUILDING AND PERSONAL PROPERTY                           (2) For Personal Property of Others only, if
   COVERAGE FORM, SECTION F. OPTIONAL                            Replacement Cost coverage replaces
   COVERAGES, 3. Replacement Cost, b.(2)                         "Actual Cash Value" as outlined in
   Personal Effects is deleted in its entirety.
                                                                 SECTION F. OPTIONAL COVERAGES,
   BUILDING AND PERSONAL PROPERTY                                3. Replacement Cost, then SECTION F.
   COVERAGE    FORM,    SECTION     A.                           OPTIONAL       COVERAGES,              3.
   COVERAGE, 5. Coverage Extensions, l.                          Replacement Cost, b.(1) is deleted in its
                                                                 entirety.

FA 272 06 13                                                                                Page 16 of 22
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000087
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 89 of 330 Page ID #115

Y. Pollutant Clean Up and Removal                         COVERAGE        FORM,      SECTION        A.
                                                          COVERAGE, 5. Coverage Extensions, n.
   For the purposes of this endorsement only, in          Signs, the second paragraph is deleted in its
   BUILDING AND PERSONAL PROPERTY                         entirety and replaced by the following:
   COVERAGE        FORM,   SECTION       A.
   COVERAGE, 4. Additional Coverages, h.                  The most we will pay for "loss" is the Signs
   Pollutant Clean Up and Removal, the last               Limit of Insurance indicated in the Craft
   paragraph is deleted in its entirety and               Beverage Schedule of Coverage Limits in any
   replaced by the following:                             one occurrence.
   The most we will pay for each "premises" is         BB. Temperature Change
   the Pollutant Clean Up and Removal Limit of
   Insurance indicated in the Craft Beverage              For the purposes of this endorsement only,
   Schedule of Coverage Limits. This limit                BUILDING AND PERSONAL PROPERTY
   includes the sum of all covered expenses               COVERAGE    FORM,    SECTION     A.
   arising out of Covered Causes of Loss during           COVERAGE, 5. Coverage Extensions is
   each "coverage term". This is in addition to the       amended to include the following:
   Limits of Insurance shown in the Commercial            Temperature Change
   Property Coverage Part Declarations.
                                                          1.   Coverage
Z. Property Off Premises
                                                               a.   BUILDING    AND      PERSONAL
   For the purposes of this endorsement only,                       PROPERTY COVERAGE FORM,
   BUILDING AND PERSONAL PROPERTY                                   SECTION A. COVERAGE, 1.
   COVERAGE      FORM,     SECTION     A.                           Covered Property is deleted in its
   COVERAGE, 5. Coverage Extensions, m.                             entirety and       replaced     by    the
   Property Off Premises is deleted in its                          following:
   entirety and replaced by the following:
                                                                    Covered Property means "perishable
   m. Property Off Premises                                         stock" located in a building at a
       (1) You may extend the insurance                             "premises".
            provided    by this Coverage Part to               b.   BUILDING     AND     PERSONAL
            apply to      "loss" to your Covered                    PROPERTY COVERAGE FORM,
            Property,   including personal property                 SECTION A. COVERAGE, 2.
            of others    as described in SECTION                    Property Not Covered is deleted in
            A. COVERAGE, 1. Covered                                 its entirety and replaced by the
            Property, d. Business Personal                          following:
            Property, while it is away from the
            "premises", if it is:                                   2.   Property Not Covered
            (a) Temporarily at a location you do                         Covered    Property      does    not
                 not own, lease, or operate; or                          include:
            (b) In storage at a location you                             "Perishable     Stock"     not    in
                 lease, provided the lease was                           Buildings
                 executed for the first time after
                 the beginning of the current                            This coverage extension does
                 "coverage term".                                        not apply to "perishable stock"
                                                                         located on buildings, in or on
       (2) This Coverage Extension does not                              vehicles, or otherwise in the
            apply to Covered Property             at                     open.
            exhibitions or fairs or in transit.
                                                          2.   Covered Causes of Loss
       The most we will pay for "loss" is the
       Property Off Premises Limit of                          BUILDING       AND         PERSONAL
       Insurance indicated in the Craft Beverage               PROPERTY       COVERAGE         FORM,
       Schedule of Coverage Limits in any one                  SECTION A. COVERAGE, 3. Covered
       occurrence, but not more than $10,000                   Causes of Loss, a. Risks of Direct
       for any one item.                                       Physical Loss is deleted in its entirety
                                                               and replaced by the following:
       The Limit of Insurance provided by this
       Coverage Extension does not apply per                   a.   Risks of Direct Physical Loss
       location.                                                    Covered Causes of Loss means
AA. Signs                                                           "loss" from "temperature change" to
                                                                    "perishable stock" unless "loss" is:
   For the purposes of this endorsement only, in
   BUILDING AND PERSONAL PROPERTY                                   (1) Excluded in        SECTION A.
                                                                        COVERAGE,          3.   Covered
FA 272 06 13                                                                               Page 17 of 22
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000088
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 90 of 330 Page ID #116

                 Causes     of          Loss,      b.      4.   Limits of Insurance
                 Exclusions; or
                                                                BUILDING      AND       PERSONAL
             (2) Limited   in    SECTION     A.                 PROPERTY      COVERAGE     FORM,
                 COVERAGE,        3.    Covered                 SECTION B. LIMITS OF INSURANCE is
                 Causes       of     Loss,    c.                deleted in its entirety and replaced by the
                 Limitations.                                   following:
   3.   Excluded Causes of Loss                                 SECTION B. LIMITS OF INSURANCE
        a.   BUILDING     AND      PERSONAL                     a.   The most we will pay for all "loss" is
             PROPERTY COVERAGE FORM,                                 the Temperature Change Limit of
             SECTION A. COVERAGE, 3.                                 Insurance indicated in the Craft
             Covered Causes of Loss, b.                              Beverage Schedule of Coverage
             Exclusions does not apply except as                     Limits in any one occurrence
             follows:                                                including any applicable "business
                                                                     income" and "extra expense".
             (1) Exclusion        (1)(b)        Earth
                 Movement;                                      b.   The Temperature Change Limit of
                                                                     Insurance is not an additional amount
             (2) Exclusion (1)(c) Governmental                       of insurance and will not increase the
                 Action;                                             Limit of Insurance shown in the
             (3) Exclusion      (1)(d)     Nuclear                   Commercial Property Coverage Part
                 Hazard;                                             Declarations for Business Personal
                                                                     Property or "stock".
             (4) Exclusion (1)(f)        War     and
                 Military Action;                          5.   Duties in the Event of Loss
             (5) Exclusion (1)(g) Water; or                     BUILDING            AND          PERSONAL
                                                                PROPERTY           COVERAGE            FORM,
             (6) Exclusion (1)(h) "Fungi", Wet                  SECTION D. LOSS CONDITIONS, 3.
                 Rot, Dry Rot, and Bacteria.                    Duties in the Event of Loss or Damage,
        b.   In addition to Paragraph 3.a. of this              a.(2) is deleted in its entirety and replaced
             Coverage Extension, we will not pay                by the following:
             for "loss" caused by or resulting from             (2) All claims under this "Temperature
             any of the following:                                  Change" Coverage Extension should
             (1) The    disconnecting of any                         be    reported   immediately upon
                 heating, refrigerating, cooling or                  occurrence. Include a description of
                 humidity control system from the                    the damaged "stock". All damaged
                 source of its power;                                "stock" must be available for
                                                                     inspection and verification.
             (2) The deactivation of electrical
                 power       caused      by   the          6.   Definitions
                 manipulation of any switch or                  BUILDING            AND         PERSONAL
                 other device (on "premises")                   PROPERTY           COVERAGE           FORM,
                 used to control the flow of                    SECTION G. DEFINITIONS is amended
                 electrical power or current;                   to include the following definitions:
             (3) The inability of an Electrical                 a.   "Perishable stock" means personal
                 Utility Company or other power                      property:
                 source to provide sufficient
                 power due to:                                       (1) Preserved and maintained under
                                                                         climate    controlled   conditions;
                 (a) Lack of fuel; or                                    and
                 (b) Governmental order;                             (2) Susceptible to "loss" if the
             (4) The inability of a power source                         controlled conditions change.
                 at the "premises" to provide                   b.   "Temperature change" means:
                 sufficient power due to the lack
                 of generating capacity to meet                      (1) The      fluctuation   or    total
                 demand; or                                              interruption of electrical power,
                                                                         either on or off "premises",
             (5) Breaking of any glass that is a                         resulting from conditions beyond
                 permanent part of any heating,                          your control.
                 refrigeration, cooling or humidity
                 control unit.                                       (2) Mechanical breakdown of any
                                                                         refrigerating      or       cooling

FA 272 06 13                                                                                Page 18 of 22
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000089
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 91 of 330 Page ID #117

                apparatus or equipment (on                    Craft Beverage Schedule of Coverage
                "premises")       including the               Limits in any one occurrence.
                blowing of any fuse, fuses, or
                circuit breakers.                     DD. Transportation

           (3) Contamination by refrigerant.             For the purposes of this endorsement only,
                                                         BUILDING AND PERSONAL PROPERTY
           (4) The     freezing of "perishable           COVERAGE        FORM,       SECTION        A.
                stock" resulting from the faulty         COVERAGE, 5. Coverage Extensions, p.
                operation of any stationary              Transportation is deleted in its entirety and
                heating    plant, when such              replaced by the following:
                "perishable stock" is contained
                within a building       at the           p.   Transportation
                "premises".                                   You may extend the insurance provided
CC. Tenant Move Back Expenses                                 by this Coverage Part to apply to "loss" to
                                                              your    Covered    Property,     including
   For the purposes of this endorsement only,                 personal property of others as described
   BUILDING AND PERSONAL PROPERTY                             in SECTION A. COVERAGE, 1. Covered
   COVERAGE    FORM,    SECTION     A.                        Property, d. Business Personal
   COVERAGE, 5. Coverage Extensions is                        Property, while it is in or on a vehicle,
   amended to include the following:                          including loading and unloading of the
                                                              property.
   Tenant Move Back Expenses
                                                              The most we will pay for "loss" is the
   (1) We will reimburse you for expenses you                 Transportation       Limit of Insurance
       pay for Covered Move Back Costs of your                indicated in the Craft Beverage Schedule
       tenants who temporarily vacate a portion               of Coverage Limits in any one
       of the building at a "premises". The                   occurrence.
       vacancy must have occurred while the
       portion of the building rented by your                 The Limit of Insurance provided by this
       tenant could not be occupied due to direct             Coverage Extension does not apply per
       physical "loss" to your Covered Property               location.
       caused by or resulting from a Covered
       Cause of Loss during the "coverage             EE. Underground Property
       term". The move back must be completed            For the purposes of this endorsement only,
       within 60 calendar days after the portion         BUILDING AND PERSONAL PROPERTY
       of the building rented by your tenant has         COVERAGE    FORM,    SECTION     A.
       been repaired or rebuilt and is ready for         COVERAGE, 5. Coverage Extensions is
       occupancy.                                        amended to include the following:
   (2) Covered Move Back Costs means only                Underground Property
       documented, reasonable and necessary
       costs of:                                         (1) We will pay for "loss" resulting from a
                                                              Covered Causes of Loss to:
       (a) Packing, insuring and transporting
           business personal property;                        (a) Foundations of covered buildings,
                                                                   structures, machinery or boilers, if
       (b) Re-establishing electric utility and                    their foundations are below the
           communication services, less refunds                    lowest basement floor or the surface
           from discontinued services;                             of the ground if there is no basement;
       (c) Assembling and setting up fixtures                      and
           and equipment; or                                  (b) Underground pipes, flues or drains if
       (d) Unpacking and re-shelving stock and                     they are     attached    to   Covered
           supplies.                                               Property.

   (3) If your tenants have valid and collectible        (2) SECTION A. COVERAGE, 2. Property
       insurance for Covered Move Back Costs,                Not Covered, g. Foundations is deleted
       we will pay only for the amount of                     in its entirety and replaced by the
       Covered Move Back Costs in excess of                   following:
       the amount payable from such other                     g.   Foundations
       insurance.
                                                                   Foundations of buildings, structures,
   (4) The most we will pay for "loss" under                       machinery or boilers, if their
       Tenant Move Back Expenses is the                            foundations are below:
       Blanket Coverage Limit indicated in the
                                                                   (1) The lowest basement floor; or

FA 272 06 13                                                                               Page 19 of 22
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000090
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 92 of 330 Page ID #118

             (2) The surface of the ground, if                   (d) Pump houses; or
                  there is no basement;
                                                                 (e) Above ground tanks;
             except as provided in SECTION A.
             COVERAGE,           5.       Coverage               which have not been specifically
             Extensions.                                         scheduled in the Commercial Property
                                                                 Coverage Part Declarations.
    (3) SECTION A. COVERAGE, 2. Property
        Not Covered, n. Underground Pipes,                  (2) Payments made under Appurtenant
        Flues or Drains is deleted in its entirety              Buildings and Structures are in addition
        and replaced by the following:                           to the Building Limit of Insurance at the
                                                                 "premises" where the unscheduled
        n.   Underground      Pipes,      Flues   or             appurtenant building or structure is
             Drains                                              located.
             Underground pipes, flues or drains,            The most we will pay for "loss" is the
             except as provided in SECTION A.               Unscheduled Appurtenant Buildings and
             COVERAGE,           5.       Coverage          Structures Limit of Insurance indicated in the
             Extensions.                                    Craft Beverage Schedule of Coverage Limits
                                                            in any one occurrence. The Limit of Insurance
    (4) The most we will pay for "loss" under               provided by Unscheduled Appurtenant
        Underground Property is the Building                Buildings and Structures does not apply per
        Limit of Insurance applicable to the                location.
        Covered    Property stated      in   the
        Commercial Property Coverage Part               HH. Utility Services
        Declarations in any one occurrence. This
        does not act to increase the limit of               For the purposes of this endorsement only,
        insurance applicable to the damaged                 BUILDING AND PERSONAL PROPERTY
        property.                                           COVERAGE         FORM,       SECTION         A.
                                                            COVERAGE, 5. Coverage Extensions, q.
FF. Unintentional Error in Description                      Utility Services is deleted in its entirety and
                                                            replaced by the following:
    For the purposes of this endorsement only,
    BUILDING AND PERSONAL PROPERTY                          q.   Utility Services
    COVERAGE    FORM,    SECTION     E.                          You may extend the insurance provided
    ADDITIONAL CONDITIONS is amended to                          under this Coverage Part, including the
    include the following:                                       insurance provided in SECTION A.
    An unintentional error in the description of the             COVERAGE, 5. Coverage Extensions,
    occupancy or address of Covered Property                     b. Business Income and Extra
    will not impair this insurance, provided you                 Expense, to apply to "loss" caused by the
    report the error to us as soon as practicable                partial or complete suspension of the
    after the error becomes known to you.                        utility services listed below. The partial or
                                                                 complete suspension of services must be
GG.Unscheduled Appurtenant Buildings and                         caused by direct damage to those
   Structures                                                    services from a Covered Cause of Loss.
    For the purposes of this endorsement only,                   (1) Power Supply Services, meaning the
    BUILDING AND PERSONAL PROPERTY                                   following types of property supplying
    COVERAGE    FORM,    SECTION     A.                              electricity, steam or natural gas to the
    COVERAGE, 5. Coverage Extensions is                              "premises":
    amended to include the following:
                                                                     (a) Utility generating plants;
    Appurtenant Buildings and Structures
                                                                     (b) Switching stations;
    (1) You may extend the insurance that
        applies to Building Covered Property to                      (c) Substations;
        apply to your unscheduled incidental
                                                                     (d) Transformers; and
        appurtenant buildings or structures that
        are located within 1,000 feet of that                        (e) Transmission       lines, including
        building "premises".                                              overhead       transmission   and
                                                                          distribution lines.
        Incidental appurtenant        buildings   or
        structures include:                                      (2) Water Supply Services, meaning the
                                                                     following types of property supplying
        (a) Storage buildings;                                       water to the "premises":
        (b) Carports;                                                (a) Pumping stations; and
        (c) Garages;                                                 (b) Water mains.
FA 272 06 13                                                                                 Page 20 of 22
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000091
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 93 of 330 Page ID #119

        (3) Communication       Supply Services,        II.   Valuable Papers and Records
             meaning        property      supplying
             communication services, including                (1) For the purposes of this endorsement
             telephone, radio, microwave, or                      only, in BUILDING AND PERSONAL
             television services to the "premises",               PROPERTY        COVERAGE         FORM,
             such as:                                             SECTION A. COVERAGE, 5. Coverage
                                                                  Extensions, r. Valuable Papers and
             (a) Communication         transmission               Records, the last paragraph is deleted in
                 lines including       fiber  optic               its entirety and replaced by the following:
                 transmission lines, including
                 overhead       transmission   and                The most we will pay for "loss" under
                 distribution lines;                              Valuable Papers and Records is the
                                                                  Blanket Coverage Limit indicated in the
             (b) Coaxial cables; and                              Craft Beverage Schedule of Coverage
                                                                  Limits in any one occurrence. The $5,000
             (c) Microwave        radio      relays,              Away From Your Premises Limit is not
                 excluding satellites.                            included within the Blanket Coverage
        (4) This Coverage Extension does not                      Limit. This Away From Your Premises
             apply to "loss" to "electronic data",                Limit is separate from the Blanket
             including destruction or corruption of               Coverage Limit.
             "electronic data".                         JJ. Water Backup from Sewers, Drains or
        (5) When "loss" from the partial or                 Sumps
             complete interruption        of utility          For the purposes of this endorsement only,
             services to a "premises" is caused by            BUILDING AND PERSONAL PROPERTY
             loss or damage to overhead                       COVERAGE    FORM,    SECTION     A.
             transmission or distribution lines:              COVERAGE, 5. Coverage Extensions is
             (a) The most we will pay for direct              amended to include the following:
                 "loss" and loss of "Business                 Water Backup from Sewers, Drains or
                 Income" and "Extra Expense" is               Sumps
                 $5,000 in any one occurrence.
                 This limit is part of, not in                You may extend the insurance provided by
                 addition to, the limits provided by          this Coverage Part to apply to "loss" caused
                 this Coverage Extension; and                 by or resulting from water or waterborne
                                                              material that backs up through or overflows or
             (b) For this Paragraph (5) only,                 is discharged from a sewer, drain, septic
                 BUILDING AND PERSONAL                        system, sump, sump pump or related
                 PROPERTY         COVERAGE                    equipment.
                 FORM,       SECTION       G.
                 DEFINITIONS, 12. Period of                   (1) For Water Backup from Sewers, Drains
                 Restoration, Paragraph a. is                     or Sumps only, BUILDING AND
                 deleted in its entirety        and               PERSONAL PROPERTY COVERAGE
                 replaced by the following:                       FORM, SECTION A. COVERAGE, 3.
                                                                  Covered    Causes      of     Loss,     b.
                 a.   Begins:                                     Exclusions, (1)(g) Water, 3) is deleted in
                      (1) 24 hours after the time                 its entirety and replaced by the following:
                           of direct physical "loss"              3)   Water or waterborne material which
                           for Business Income                         backs up through or overflows or is
                           Coverage; or                                discharged from a sewer, drain,
                      (2) Immediately after the                        septic system, sump, sump pump or
                           time of direct physical                     related   equipment,   except   as
                           "loss"    for    Extra                      provided     in   SECTION       A.
                           Expense Coverage.                           COVERAGE,         5.   Coverage
                                                                       Extensions, Water Backup from
   The most we will pay for "loss" is the Utility                      Sewers, Drains, or Sumps.
   Services Limit of Insurance indicated in the
   Craft Beverage Schedule of Coverage Limits in              (2) For this Coverage Extension only,
   any one occurrence. However, we will pay the                   BUILDING     AND      PERSONAL
   actual loss of "Business Income" sustained in                  PROPERTY     COVERAGE      FORM,
   the first 24 hours after direct physical "loss" to             SECTION C. DEDUCTIBLE is amended
   property at a "premises" only if the necessary                 to include the following:
   "suspension" of your "operations" exceeds 24                   We will not pay for "loss" in any one
   hours from the direct physical "loss" caused by                occurrence caused by or resulting from
   or resulting from a Covered Cause of Loss.                     water or waterborne material which backs

FA 272 06 13                                                                                  Page 21 of 22
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000092
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 94 of 330 Page ID #120

       up or overflows from a sewer, drain,                        c)   Doors,    windows     or   other
       septic system, sump, sump pump or                                openings.
       related equipment, until the amount of
       "loss" exceeds the Deductible shown in             (2) You may extend this insurance to apply to
       the Commercial Property Coverage Part                  direct physical "loss" to your Covered
       Declarations, or $2,500, whichever is                  Property caused by or resulting from
       greater. We will then pay the amount of                water or waterborne material under the
       "loss" in excess of that deductible, up to             ground surface pressing on, flowing or
       the applicable limit indicated in Paragraph            seeping through:
       (3) of this extension.                                 (a) Foundations, walls, floors or paved
   (3) The most we will pay for "loss" under                       surfaces;
       Water Backup from Sewers, Drains or                    (b) Basements, whether paved or not; or
       Sumps is the Limit of Insurance indicated
       in the Craft Beverage Schedule of                      (c) Doors, windows or other openings.
       Coverage Limits in any one occurrence
       including any applicable "business                 (3) If there is a covered "loss" to which this
       income" and "extra expense".                           Coverage Extension applies, we will also
                                                              pay the cost to tear out and replace any
KK. Water Under the Ground Surface                            part of the building or structure to repair
                                                              damage to the system or appliance from
   For the purposes of this endorsement only,                 which the water or waterborne material
   BUILDING AND PERSONAL PROPERTY                             escapes.
   COVERAGE    FORM,    SECTION     A.
   COVERAGE, 5. Coverage Extensions is                        We will not pay the cost to repair any
   amended to include the following:                          defect to a system or appliance from
                                                              which water or waterborne material
   Water Under the Ground Surface                             escapes. However, this paragraph does
   (1) For Water Under the Ground Surface                     not apply to Business Income coverage or
       only, BUILDING AND PERSONAL                            to Extra Expense coverage.
       PROPERTY        COVERAGE          FORM,            The most we will pay for "loss" is the Water
       SECTION A. COVERAGE, 3. Covered                    Under the Ground Surface Limit of
       Causes of Loss, b. Exclusions, (1)(g)              Insurance indicated in the Craft Beverage
       Water, 4) is deleted in its entirety and           Schedule of Coverage Limits in any one
       replaced by the following:                         occurrence including any applicable "business
       4)   Except as provided in SECTION A.              income" and "extra expense".
            COVERAGE,        5.          Coverage      LL. Blanket Coverage Limit
            Extensions, Water          Under the
            Ground     Surface,    water     or           We will pay up to the Limit of Insurance stated
            waterborne material under the                 in the Craft Beverage Schedule of Coverage
            ground surface pressing on, flowing           Limits in total in any one occurrence for the
            or seeping through:                           sum of all "loss" insured by the Blanket
                                                          Coverages. You may apportion this Limit
            a)   Foundations, walls, floors or            among these Blanket Coverages as you
                 paved surfaces;                          choose.
            b) Basements, whether paved or
                 not; or




FA 272 06 13                                                                             Page 22 of 22
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000093
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 95 of 330 Page ID #121

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      BREWERY PROPERTY ENDORSEMENT
 This endorsement modifies insurance provided under the following:
      COMMERCIAL PROPERTY COVERAGE PART
                                      SCHEDULE OF COVERAGE LIMITS
     Coverage                                           Limit of Insurance
     Key Employee Replacement Expense                   $50,000
     Processing Water Loss Extra Expense                $50,000
     Tank Collapse                                      Included
     Tank Leakage                                       $50,000

A.   For the purposes of this endorsement only,                      including, but not limited to, over-
     BUILDING AND PERSONAL PROPERTY                                  time pay, costs to verify the back-
     COVERAGE FORM, SECTION A. COV-                                  ground and references of the ap-
     ERAGE, 1. Covered Property, a. Building                         plicants and legal expenses in-
     is amended to include the following:                            curred to draw up employment
                                                                     contracts.
     Equipment and appliances used in the pro-
     duction of beverages.                                 (3) For Key Employee Replacement Ex-
                                                               pense only, BUILDING AND PER-
B. Key Employee Replacement Expense                            SONAL PROPERTY COVERAGE
     For the purposes of this endorsement only,                FORM, SECTION G. DEFINITIONS is
     BUILDING AND PERSONAL PROPERTY                             amended to include the following defini-
     COVERAGE FORM, SECTION A. COV-                             tion:
     ERAGE, 5. Coverage Extensions is                           "Key employee" means your Head
     amended to include the following:                          Brewer or Brewmaster.
     Key Employee Replacement Expense                      (4) The most we will pay for "replacement
     (1) We will pay reasonable "replacement                   expenses" is the Key Employee Re-
         expenses" you incur, with our prior                   placement Expense Limit of Insurance
         consent, for the hiring of a "key em-                 indicated in the BREWERY PROP-
         ployee" if your incumbent "key em-                    ERTY ENDORSEMENT Schedule of
         ployee" is unable to continue due to                   Coverage Limits in any one "coverage
         death or permanent disability resulting                term".
         from an injury that takes place during        C. Processing Water Loss Extra Expense
         the "coverage term".
                                                           For Processing Water Loss Extra Ex-
     (2) For Key Employee Replacement Ex-                  pense only, BUILDING AND PERSONAL
         pense only, BUILDING AND PER-                     PROPERTY COVERAGE FORM, SEC-
         SONAL PROPERTY COVERAGE                           TION A. COVERAGE, 5. Coverage Exten-
         FORM, SECTION G. DEFINITIONS is                   sions, b. Business Income and Extra Ex-
         amended to include the following defini-          pense is modified as follows:
         tion:
                                                           Processing Water Loss Extra Expense
         "Replacement expenses" means:
                                                           a.   For Processing Water Loss Extra
         (a) Costs of advertising the employ-                   Expense only, paragraph (2) is deleted
             ment position opening;                             in its entirety and replaced by the fol-
         (b) Travel, lodging, and meals in-                     lowing:
             curred in interviewing job appli-                    (2) Processing Water Loss Extra
             cants for the employment position                        Expense
             opening; and
                                                                     We will pay "Extra Expense" you
         (c) Reasonable extra expenses in-                           incur during the "period of restora-
             curred in finding, interviewing and                     tion" due to a loss or lack of proc-
             negotiating with the job applicants                     essing water caused by Covered

 FA 273 06 13                                                                                     Page 1 of 2
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000094
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 96 of 330 Page ID #122


               Cause of Loss to Covered Prop-                 any part of a building insured under this
               erty in order:                                 Coverage Part, if the collapse is
                                                              caused by implosion or inward collapse
               (a) To avoid or minimize the                   of a tank due to the failure of a pres-
                    "suspension" of business                  sure relief device on the tank.
                    and to continue "operations":
                                                       E. Tank Leakage
                    1)   At the "premises"; or
                                                          For the purposes of this endorsement only,
                    2)   At replacement loca-             BUILDING AND PERSONAL PROPERTY
                         tions or at temporary lo-        COVERAGE FORM, SECTION A. COV-
                         cations, including:              ERAGE, 5. Coverage Extensions is
                         a)   Relocation         ex-      amended to include the following:
                              penses; and                 Tank Leakage
                         b) Costs to equip and            You may extend the insurance provided by
                              operate the re-             this Coverage Part to apply to "loss" to your
                              placement or tem-           Covered Property, due to beverage leakage
                              porary locations; or        of finished or in-process beverage from a
               (b) To minimize the "suspen-               tank, vessel or barrel used to process or
                    sion" of business if you can-         store the beverage product, or from a com-
                    not continue "operations".            ponent part of, or connection to or from the
                                                          tank, vessel or barrel due to direct physical
   b.   The most we will pay for Processing               damage caused by or resulting from:
        Water Loss Extra Expense is the
        Processing Water Loss Extra Ex-                   (1) A Covered Cause of Loss;
        pense Limit of Insurance indicated in             (2) The implosion or inward collapse of the
        the BREWERY PROPERTY EN-                              tank, vessel or barrel due to the failure
        DORSEMENT Schedule of Coverage                        of a pressure relief device on the tank,
        Limits in any one occurrence. This                    vessel or barrel; or
        amount is in addition to and excess
        over any other Business Income and                (3) Improper maintenance, repair or con-
        Extra Expense coverage available to                   struction of the tank, vessel or barrel by
        the Commercial Property Coverage                      you or your employee.
        Part.
                                                          However, we will not pay for any "loss" un-
D. Tank Collapse                                          der Tank Leakage caused by beverage
                                                          leakage that can reasonably be considered
   For Tank Collapse only, BUILDING AND                   normal and customary to the brewery trade
   PERSONAL PROPERTY COVERAGE                             or operation.
   FORM, SECTION A. COVERAGE, 5. Cov-
   erage Extensions, c. Collapse, paragraph               The most we will pay for "loss" under Tank
   (2) is deleted in its entirety and replaced by         Leakage is the Tank Leakage Limit of In-
   the following:                                         surance indicated in the BREWERY
                                                          PROPERTY ENDORSEMENT Schedule of
   (2) We will pay for "loss" to Covered Prop-            Coverage Limits in any one occurrence.
        erty, caused by collapse of a building or




FA 273 06 13                                                                                   Page 2 of 2

                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000095
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 97 of 330 Page ID #123

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 RESTAURANT PROPERTY ENDORSEMENT
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART
The insurance coverage and Limits of Insurance provided by this endorsement are excess of, and ap-
ply in addition to, any similar or identical coverage provided by any other endorsement attached to
this Coverage Part, or by any other Coverage Part forming a part of the policy of insurance of which
this Coverage Part forms a component.

                                   SCHEDULE OF COVERAGE LIMITS
    Coverage                                             Limit of Insurance
    Customers' Property                                  $5,000 ($1,500 limit per customer)
    Goods on Consignment                                 $7,500 ($2,500 limit per item)
    Key Employee Replacement Expense                     $50,000

A. Customers' Property                                       (4) For this Coverage Extension, BUILDING
                                                                 AND PERSONAL PROPERTY COVER-
    For purposes of coverage under Customers'                    AGE FORM, SECTION A. COVERAGE,
    Property only, BUILDING AND PERSONAL                         3. Covered Causes of Loss, b.(2) Ex-
    PROPERTY COVERAGE FORM, SECTION                              clusions is amended to include the fol-
    A. COVERAGE, 5. Coverage Extensions is                          lowing:
    amended to include the following:
                                                                    (a) Damage or expense resulting from
    Customers' Property                                                  your release of any other person or
    (1) We will pay for "loss" to "customers'                            organization from legal liability.
        property" for which you are legally liable                  (b) "Loss" to any property contained in or
        while the property is inside the "premises"                      on a vehicle.
        or in your possession.
                                                             (5) For this Coverage Extension, BUILDING
    (2) If you are sued for refusing to pay for                  AND PERSONAL PROPERTY COVER-
        "loss" of or damage to "customers' prop-                 AGE FORM, SECTION A. COVERAGE,
        erty", and you have our written consent to               3. Covered Causes of Loss, c. Limita-
        defend against the suit, we will pay for                 tions, (1)(e) Missing Property is deleted
        any reasonable legal expenses that you                      in its entirety.
        incur and pay in that defense. The
        amount that we will pay is in addition to            (6) For this Coverage Extension, BUILDING
        the applicable Customers' Property                       AND PERSONAL PROPERTY COVER-
        Limit of Insurance shown in the Schedule                 AGE FORM, SECTION A. COVERAGE,
        of Coverage Limits.                                      3. Covered Causes of Loss, c. Limita-
                                                                 tions, (3) Limitation – Personal Prop-
    (3) The most we will pay for "loss" under                    erty Theft is deleted in its entirety.
        Customers' Property is the Customers'
        Property Limit of Insurance indicated in             (7) For this Coverage Extension, BUILDING
        the RESTAURANT PROPERTY EN-                              AND PERSONAL PROPERTY COVER-
        DORSEMENT Schedule of Coverage                           AGE FORM, SECTION G. DEFINITIONS
        Limits in any one occurrence but not more                   is amended to include the following defini-
        than $1,500 for any one customer. A                         tion:
        $500 deductible applies per occurrence.
                                                                    "Customers' Property" means personal
        The most we will pay for all "customers'                    property belonging to customers patroniz-
        property" is the Customers' Property                        ing your restaurant business.
        Limit of Insurance indicated in the RES-
        TAURANT PROPERTY ENDORSE-                        B. Goods on Consignment
        MENT Schedule of Coverage Limits in                  For the purposes of this endorsement only,
        any one "coverage term". The Limit of In-            BUILDING AND PERSONAL PROPERTY
        surance provided by this Coverage Ex-                COVERAGE FORM, SECTION A. COVER-
        tension does not apply per location.


FA 276 06 13                                                                                     Page 1 of 2
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000096
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 98 of 330 Page ID #124

   AGE, 5. Coverage Extensions is amended to            AGE, 5. Coverage Extensions is amended to
   include the following:                               include the following:
   Goods on Consignment                                 Key Employee Replacement Expense
   (1) We will pay for "loss" from a Covered            (1) We will pay reasonable "replacement ex-
       Cause of Loss to goods of others for                 penses" you incur, with our prior consent,
       which you have entered into a consign-               for the hiring of a "key employee" if your
       ment agreement. However, we will only                incumbent "key employee" is unable to
       pay for those consigned goods for which              continue due to death or permanent dis-
       you have a contractual responsibility to             ability resulting from an injury that takes
       insure.                                              place during the "coverage term".
   (2) For this Coverage Extension, BUILDING            (2) For Key Employee Replacement Ex-
       AND PERSONAL PROPERTY COVER-                         pense only, the following definitions are
       AGE FORM, SECTION D. LOSS CON-                       added to BUILDING AND PERSONAL
       DITIONS, 7. Valuation is deleted in its              PROPERTY COVERAGE FORM, SEC-
       entirety and replaced by the following:              TION G. DEFINITIONS:
       Goods on consignment are not considered              (a) "Replacement expenses" means:
       personal property of others in your care,
       custody or control.                                       1) Costs of advertising the em-
                                                                      ployment position opening;
       We will determine the value of Covered
       Property in the event of "loss" at the mar-               2) Travel, lodging, and meals in-
       ket value at the time of "loss".                               curred in interviewing job appli-
                                                                      cants for the employment posi-
   (3) The most we will pay for "loss" under                          tion opening; and
       Goods on Consignment is the Goods
       on Consignment Limit of Insurance indi-                   3) Reasonable extra expenses in-
       cated in the RESTAURANT PROPERTY                               curred in finding, interviewing
       ENDORSEMENT Schedule of Coverage                               and negotiating with the job ap-
       Limits in any one occurrence but not more                      plicants including, but not limited
       than $2,500 for any one item. A $500 de-                       to, overtime pay, costs to verify
       ductible applies per occurrence.                               the background and references
                                                                      of the applicants and legal ex-
       The Goods on Consignment Limit of In-                          penses incurred to draw up em-
       surance indicated in the RESTAURANT                            ployment contracts.
       PROPERTY ENDORSEMENT Schedule
       of Coverage Limits is the most we will pay           (b) "Key employee" means your Head
       for all "loss" in any one "coverage term"                 Chef or General Manager.
       regardless of the number of occurrences.         (3) The most we will pay for "loss" under Key
C. Key Employee Replacement Expense                         Employee Replacement Expense is the
                                                            Key Employee Replacement Expense
   For the purposes of this endorsement only,               Limit of Insurance indicated in the RES-
   BUILDING AND PERSONAL PROPERTY                           TAURANT PROPERTY ENDORSE-
   COVERAGE FORM, SECTION A. COVER-                         MENT Schedule of Coverage Limits in
                                                            any one "coverage term".




FA 276 06 13                                                                               Page 2 of 2
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000097
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 99 of 330 Page ID #125

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          PRODUCT CONTAMINATION AND ADULTERATION
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART

                                                 SCHEDULE

                                                              Limit of Insurance
                          Per Occurrence:                     $ 10,000
                          Annual Aggregate:                   $ 20,000

                                         Deductible: $ 1,000

A. Insuring Agreement                                   B. Definitions
   For the purposes of this endorsement only,               For the purposes of this endorsement only,
   BUILDING AND PERSONAL PROPERTY                           BUILDING AND PERSONAL PROPERTY
   COVERAGE FORM, SECTION A. COVER-                         COVERAGE FORM, SECTION G. DEFINI-
   AGE, 3. Covered Causes of Loss is amended                TIONS is amended to include the following:
   to include the following:
                                                            "Contamination" means significant deteriora-
    Product Contamination                                   tion or adulteration of your food or beverage
                                                            product caused by a foreign substance, bacte-
    We will pay for "loss" to your food or beverage         ria, organism or enzymes that produce a no-
    product while located on the "premises" due to:         ticeable change in the color, taste, appearance
   (1) "Contamination"; or                                  or texture of your food or beverage product.
                                                            "Contamination" does not mean a change in
   (2) Contact of your food or beverage product             color, taste, appearance or texture of your food
       with residual cleaning solvents within your          or beverage product caused by variations,
       tanks, vessels, barrels, food processing or          whether expected or unexpected, in the quality
       cooking equipment, including their compo-            of your ingredients.
       nent parts and connections, used for proc-
       essing or storage.                               C. Limit of Insurance and Deductible
    The "contamination" must result from accidental         1.   Limit of Insurance
    introduction of a foreign substance, organism or             The Limits of Insurance indicated in the
    agent during the fermentation, aging, bottling,              Schedule above and the rules below fix the
    processing or manufacturing process of your                  most we will pay for any "loss".
    food or beverage product which causes your
    product to become diminished in value or use.                a.   The Annual Aggregate Limit of Insur-
                                                                      ance is the most we will pay for all
                                                                      "loss" in any one "coverage term".
    We will not pay:
                                                                 b. Subject to paragraph a. above, the
    (1) When the "contamination" is caused by an                      most we will pay for any one occur-
        error or mistake in your:                                     rence is the Per Occurrence Limit of
        (a) Selection of ingredients;                                 Insurance indicated in the Schedule
                                                                      above.
        (b) Selection of the quantity of ingredients;
             or                                             2.   Deductible

        (c) Fermenting, aging, bottling, processing              We will not pay for "loss" in any one occur-
             or manufacturing,                                   rence until the amount of the adjusted
                                                                 "loss" before applying the applicable Limits
        of your food or beverage products; or                    of Insurance exceeds the Deductible
                                                                 shown in the Schedule above. We will then
    (2) If your food or beverage products are not                pay the amount of the adjusted "loss" in
        used or sold before any use-by-date, sell-               excess of the Deductible, up to the appli-
        by-date or expiration date.                              cable Limit of Insurance.

FA 277 09 14
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000098
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 100 of 330 Page ID #126

            CRISIS EVENT EXPENSE COVERAGE ENDORSEMENT
                                                             TABLE OF CONTENTS

A. Crisis Event Response Communication Expense..................................................................................2
B. Post Crisis Event Expense.....................................................................................................................2
C. Crisis Event Business Income and Extra Expense ................................................................................2
D. Exclusions ..............................................................................................................................................3
      1.     Exclusions Deleted for Crisis Event Expense Coverage Endorsement..........................................3
      2.     Additional Exclusions Applicable to Crisis Event Expense Coverage Endorsement ......................4
             a. Any Loss Not Specifically Covered Under the Definition of Covered Crisis Event ..................4
             b. Illegal or Criminal Acts .............................................................................................................4
             c. Third Party Bodily Injury or Property Damage..........................................................................4
             d. Communicable Disease or Virus .............................................................................................4
             e. Fines or Penalties ....................................................................................................................4
             f. Perpetrator...............................................................................................................................4
             g. Ransom ...................................................................................................................................4
E. Annual Aggregate Limit of Insurance .....................................................................................................4
F.    Loss Conditions......................................................................................................................................5
      1.     Appraisal .........................................................................................................................................5
      2.     Duties in the Event of Loss .............................................................................................................5
      3.     Loss Determination .........................................................................................................................6
      4.     Loss Payment .................................................................................................................................6
G. Additional Conditions..............................................................................................................................6
      1.     Coinsurance....................................................................................................................................7
      2.     Deductibles .....................................................................................................................................7
      3.     Loss or Damage Covered by this Endorsement .............................................................................7
H. Definitions...............................................................................................................................................7
      1.     "Covered communicable diseases" ................................................................................................7
      2.     "Covered crisis event".....................................................................................................................7
      3.     "Covered location"...........................................................................................................................8
      4.     "Crisis event business income".......................................................................................................8
      5.     "Crisis event extra expense" ...........................................................................................................8
      6.     "Crisis event period of restoration"..................................................................................................8
      7.     "Crisis event response communication expense"...........................................................................8
      8.     "Fungi".............................................................................................................................................8
      9.     "Operations"....................................................................................................................................9
      10.    "Post crisis event expense".............................................................................................................9
      11.    "Rental value"..................................................................................................................................9
      12.    "Suspension"...................................................................................................................................9




                                                      Includes copyrighted material of Insurance
FA 283 IL 07 10                                        Services Office, Inc., with its permission.                                                   Page 1 of 9
                                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000099
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 101 of 330 Page ID #127

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        CRISIS EVENT EXPENSE COVERAGE ENDORSEMENT
This endorsement modifies insurance provided under the following:
    BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES OF
     LOSS)
The provisions of the BUILDING AND PERSONAL PROPERTY COVERAGE FORM apply except as other-
wise provided in this endorsement. All numbers and letters used to designate paragraphs in this endorsement
are specific to this endorsement only.
                                                   SCHEDULE
                  Coverage                               Limits of Insurance            Deductible or
                                                                                        Waiting Period
A. Crisis Event Response Communication             $10,000                                  None
   Expense
B. Post Crisis Event Expense                       $10,000                                   None
C. Crisis Event Business Income and                $10,000                             24 hours waiting
   Extra Expense                                                                       period applies to
                                                                                       Business Income.
                                                                                    No waiting period ap-
                                                                                    plies to Extra Expense
                                                   Annual Aggregate Limit:
                                                   $

                                                   ¨
                                                   X No Annual Aggregate
                                                         Limit applies when
                                                         this box is checked.

A. Crisis Event Response Communication                            tional Coverage will begin immediately after
   Expense                                                        the "covered crisis event" and apply for up to
                                                                  sixty (60) consecutive days but will not exceed
    BUILDING AND PERSONAL PROPERTY                                the Limit of Insurance shown in the Schedule
    COVERAGE FORM, SECTION A. COVER-                              for Coverage B. Post Crisis Event Expense.
    AGE, 4. Additional Coverages is amended to
    include the following:                                    C. Crisis Event Business Income and Extra
                                                                 Expense
    Crisis Event Response Communication
    Expense                                                       BUILDING AND PERSONAL                PROPERTY
                                                                  COVERAGE FORM, SECTION               A. COVER-
    We will pay your "crisis event response com-                  AGE, 5. Coverage Extensions,         b. Business
    munication expense" resulting from a "covered                 Income and Extra Expense is          amended as
    crisis event" at your "covered location" for sixty            follows for this endorsement only:
    (60) consecutive days after a "covered crisis
    event" occurs. Payment of all "loss" covered                  Crisis Event Business Income and Extra
    under this Additional Coverage shall not ex-                  Expense
    ceed the Limit of Insurance shown in the
    Schedule for Coverage A. Crisis Event Re-                     For Crisis Event Business Income and Ex-
    sponse Communication Expense.                                 tra Expense only, Paragraphs (1) and (2) are
                                                                  deleted in their entirety and replaced by the fol-
B. Post Crisis Event Expense                                      lowing:
    BUILDING AND PERSONAL PROPERTY                                (1) Crisis Event Business Income and Ex-
    COVERAGE FORM, SECTION A. COVER-                                  tended Business Income
    AGE, 4. Additional Coverages is amended to
    include the following:                                            (a) Crisis Event Business Income

    Post Crisis Event Expense                                              We will pay for the actual loss of "cri-
                                                                           sis event business income" you sus-
    We will pay your "post crisis event expense"                           tain due to the necessary "suspen-
    resulting from a "covered crisis event" at your                        sion" of your "operations" during the
    "covered location". Payment under this Addi-                           "crisis event period of restoration".

                                     Includes copyrighted material of Insurance
FA 283 IL 07 10                       Services Office, Inc., with its permission.                      Page 2 of 9
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000100
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 102 of 330 Page ID #128

            The "suspension" must be caused by                   (2) Crisis Event Extra Expense
            or result from a "covered crisis event"
            at your "covered location". This cov-                     (a) We will pay "crisis event extra ex-
            erage will begin after the Waiting Pe-                         pense" you incur during the "crisis
            riod shown in item C. of the Schedule                          event period of restoration" caused
            and end the earlier of:                                        by or resulting from a "covered crisis
                                                                           event" to:
            1)    The date you could restore your
                  "operations", with reasonable                            1)   Avoid or minimize the "suspen-
                  speed, to the level which would                               sion" of your business and to
                  generate the business income                                  continue "operations" at the
                  amount that would have existed                                "premises" or at replacement or
                  if no "covered crisis event" oc-                              temporary locations, including
                  curred; or                                                    relocation expenses and costs to
                                                                                equip and operate the replace-
            2)    Sixty (60) consecutive days after                             ment or temporary location; or
                  the "covered crisis event" oc-
                  curred.                                                  2)   Minimize the "suspension" of
                                                                                business if you cannot continue
        (b) Extended Business Income                                            "operations".
            If the necessary "suspension" of your                     (b) We will not pay for the cost to repair
            "operations" caused by or resulting                            or replace property.
            from a "covered crisis event" pro-
            duces a "crisis event business in-                        (c) This coverage will end the earlier of:
            come" "loss" payable under this en-                            1)   The date your "operations" are
            dorsement, we will pay for the actual                               restored to a condition similar to
            loss of "crisis event business income"                              that which would have existed
            you incur during the period that:                                   had there been no "covered cri-
            1)    Begins on the date "operations"                               sis event"; or
                  are resumed or tenantability of                          2)   Sixty (60) consecutive days after
                  your "covered location" is re-                                the "covered crisis event" oc-
                  stored; and                                                   curs.
            2)    Ends on the earlier of:                        The most we will pay for all "loss" covered un-
                  a)   The date you could restore                der the Crisis Event Business Income and Ex-
                       your "operations", with rea-              tra Expense Coverage shall not exceed the
                       sonable speed, to the level               Limit of Insurance shown in the Schedule for
                       which would generate the                  Coverage C. Crisis Event Business Income
                       business income amount                    and Extra Expense. The Limit of Insurance
                       that would have existed had               applies regardless of the number of "covered
                       no "covered crisis event"                 locations" affected.
                       occurred; or                         D. Exclusions
                  b) The date you could restore                  1.   Exclusions Deleted for Crisis Event
                       tenant occupancy, with rea-                    Expense Coverage Endorsement
                       sonable speed, to a level
                       that would have generated                      The following Exclusions from the BUILD-
                       the "rental value" that would                  ING AND PERSONAL PROPERTY
                       have existed if the "covered                   COVERAGE FORM are deleted but only
                       crisis event" had not oc-                      as respects to the coverage provided by
                       curred; or                                     this CRISIS EVENT EXPENSE COVER-
                                                                      AGE ENDORSEMENT. Otherwise, all
                  c)   Thirty (30) consecutive days                   Exclusions continue to apply to all other
                       after the date determined in                   "loss" claimed under this policy unless
                       (b)1) above.                                   specifically stated otherwise.
        "Crisis Event Business Income" and Ex-                        a.   "Fungi", Wet Rot, Dry Rot, and Bac-
        tended Business Income do not apply to                             teria
        loss of business income or loss of "rental
        value" incurred as a result of unfavorable                    b.   Dishonest Acts
        business conditions caused by the impact
        of the "covered crisis event" in the area                     c.   Acts or Decisions
        where the described "premises" are lo-
        cated.

                                    Includes copyrighted material of Insurance
FA 283 IL 07 10                      Services Office, Inc., with its permission.                    Page 3 of 9
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000101
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 103 of 330 Page ID #129

    2.   Additional Exclusions Applicable to                               Francisella Tularensis, Influenza,
         Crisis Event Expense Coverage En-                                 Lassa Fever, Marburg Hemorrhagic
         dorsement                                                         Fever,      Meningococcal   disease,
                                                                           Plague, Rift Valley Fever, Severe
         In addition to any other Exclusions which                         Acute Respiratory Syndrome, Small-
         apply to this policy, the following Exclu-                        pox, Tularemia, Yellow Fever or any
         sions apply only to this CRISIS EVENT                             pandemic or similar influenza which
         EXPENSE COVERAGE ENDORSE-                                         is defined by the United States Cen-
         MENT. We will not pay for "loss" caused                           ter for Disease Control as virulent
         directly or indirectly by any of the follow-                      human influenza that may cause
         ing. Such "loss" is excluded regardless of                        global outbreak, or pandemic, or se-
         any other cause or event that contributes                         rious illness.
         concurrently or in any sequence to the
         "loss".                                                      e.   Fines or Penalties
         a.   Any Loss Not Specifically Covered                            Fines or penalties levied against you
              Under the Definition of Covered                              by a Board of Health or any other
              Crisis Event                                                 governmental authority.
              Any "loss" or consequential "loss"                      f.   Perpetrator
              that is not specifically covered under
              the definition of a "covered crisis                          Any cost, loss or expense incurred di-
              event".                                                      rectly or indirectly by any person, or
                                                                           the family or associates of such per-
         b.   Illegal or Criminal Acts                                     son, who directly or indirectly insti-
                                                                           gated, funded, threatened, perpe-
              Illegal, dishonest or criminal acts by                       trated, participated in or otherwise
              you or any of your partners, directors,                      supported the "covered crisis event"
              officers, trustees, employees (includ-                       or who supported any activities lead-
              ing leased or temporary workers), au-                        ing to the "covered crisis event".
              thorized representatives or if you are
              a limited liability company, your                       g.   Ransom
              members or your managers:
                                                                           Any cost, loss, expense or payment
              (1) Whether acting alone or in collu-                        of ransom or reward, directly or indi-
                  sion with others; or                                     rectly, to actual or alleged perpetra-
                                                                           tors causing or threatening to cause
              (2) Whether or not occurring during                          a "covered crisis event".
                  the hours of employment.
                                                             E. Annual Aggregate Limit of Insurance
         c.   Third Party Bodily Injury or Prop-
              erty Damage                                         The Annual Aggregate Limit shown in the
                                                                  Schedule is the most we will pay under this
              Any claim or suit by a third party for              endorsement for all covered "loss" sustained
              bodily injury or property damage in-                in the "coverage term", regardless of the num-
              cluding defense costs related to bod-               ber of "covered crisis events" and the number
              ily injury or property damage, except               of "covered locations" involved. If a "loss"
              for those expenses which are specifi-               payment does not exhaust this amount, then
              cally provided as a "post crisis event              the balance is available for subsequent "loss"
              expense".                                           sustained during the "coverage term". A bal-
         d.   Communicable Disease or Virus                       ance remaining in a "coverage term" does not
                                                                  carry over to the next "coverage term". With
              Except as provided as a "covered                    respect to a "covered crisis event" which be-
              communicable disease" in item                       gins in the "coverage term" and continues or
              H.2.b. Premises Contamination,                      results in additional "loss" in a subsequent
              this endorsement does not apply to                  "coverage term", all "loss" is deemed to be
              any "loss" directly or indirectly caused            sustained in the "coverage term" in which the
              by or resulting from any virus, bacte-              "covered crisis event" began.
              rium or other microorganism that in-
              duces or is capable of inducing                F.   Loss Conditions
              physical distress, illness or disease.              The COMMON POLICY CONDITIONS and
              This Exclusion applies to, but is not               the COMMERCIAL PROPERTY CONDI-
              limited to, any "loss" directly or indi-            TIONS apply to the coverages provided by this
              rectly attributable to Anthrax, Avian               endorsement. The following Loss Conditions
              Influenza, Crimean-Congo Hemor-                     are amended as described below, but only
              rhagic Fever, Dengue Hemorrhagic
              Fever, Ebola Hemorrhagic Fever,
                                     Includes copyrighted material of Insurance
FA 283 IL 07 10                       Services Office, Inc., with its permission.                   Page 4 of 9
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000102
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 104 of 330 Page ID #130

    with respect to the coverages provided by this                               (d) Nature and location of any
    endorsement.                                                                     physical damage        to   the
                                                                                     "premises"; and
    1.   Appraisal
                                                                                 (e) Response activities under-
         If we and you disagree on the amount of                                     taken by you, emergency
         the Net Income and operating expense or                                     responders or others.
         the amount of "loss", either may make
         written demand for an appraisal of the                             (4) Take all reasonable steps to pro-
         "loss". Each party will then select a com-                              tect persons from further harm
         petent and impartial appraiser.                                         and to protect property from fur-
                                                                                 ther damage and keep a record
         The two appraisers will select an umpire.                               of your expenses necessary to
         If they cannot agree, either may request                                do so for consideration in the
         that selection be made by a judge of a                                  settlement of the claim. If feasi-
         court having jurisdiction. The appraisers                               ble, set the damaged property
         will state separately the amount of Net In-                             aside and in the best possible
         come and operating expense or amount                                    order for examination. This will
         of "loss". If they fail to agree, they will                             not increase your Limit of Insur-
         submit their differences to the umpire. A                               ance as shown in the Schedule
         decision agreed to by any two will be bind-                             for Crisis Event Expense Cover-
         ing. Each party will:                                                   age. However, we will not pay for
         a.   Pay its chosen appraiser; and                                      any subsequent "loss" resulting
                                                                                 from other than a "covered crisis
         b.   Bear the other expenses of the ap-                                 event".
              praisal and umpire equally.
                                                                            (5) As often as may be reasonably
         If there is an appraisal, we will still retain                          required, permit us to inspect the
         our right to deny the claim.                                            property proving the "loss" or
                                                                                 damage and permit us to exam-
    2.   Duties in the Event of Loss                                             ine your books and records.
         a.   In the event of a "covered crisis                                  Also permit us to take samples
              event" you must:                                                   of damaged and undamaged
              (1) Notify law enforcement if a law                                property for inspection, testing
                  may have been broken.                                          and analysis and permit us to
                                                                                 make copies from your books
              (2) Notify us of any "covered crisis                               and records.
                  event" or any event that is likely
                  to lead to a "covered crisis                              (6) Submit a signed sworn proof of
                  event" within forty-eight (48)                                 "loss" containing the information
                  hours of first becoming aware of                               we request to investigate the
                  the event. Notification does not                               claim. You must do this within 60
                  guarantee that a "covered crisis                               days after our request. We will
                  event" has occurred.                                           supply you with the necessary
                                                                                 forms.
              (3) Provide a written notification, at
                  our request, immediately after                            (7) Cooperate with us in the investi-
                  the verbal notification. The writ-                             gation or settlement of the claim.
                  ten notification shall include:                           (8) If you intend to continue your
                  (a) A description of how, when                                 business, you must resume all or
                       and where the "covered cri-                               part of your "operations" as
                       sis event" occurred or is oc-                             quickly as possible.
                       curring;                                             (9) Allow us to examine any insured
                  (b) Name, address and other                                    under oath, outside the presence
                       pertinent information, includ-                            of any other insured and at such
                       ing the cause, nature, loca-                              times as may be reasonably re-
                       tion and extent of injury to                              quired, about any matter relating
                       any injured persons;                                      to this insurance or the claim, in-
                                                                                 cluding an insured's books and
                  (c) Name, address and other                                    records. In the event of an ex-
                       pertinent information of any                              amination, an insured's answers
                       witnesses to the event;                                   must be signed.
                                                                   3.   Loss Determination

                                      Includes copyrighted material of Insurance
FA 283 IL 07 10                        Services Office, Inc., with its permission.                    Page 5 of 9
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000103
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 105 of 330 Page ID #131

        a.   The amount of "crisis event business                                 come" "loss" that otherwise
             income" "loss" will be determined                                    would have been incurred.
             based on:
                                                                         c.   Resumption of Operations
             (1) The Net Income of the business
                  before the "covered crisis event"                           We will reduce the amount of your:
                  occurred;                                                   (1) "Crisis event business income"
             (2) The likely Net Income of the                                     "loss", other than "crisis event
                  business if no "covered crisis                                  extra expense", to the extent you
                  event" had occurred, but not in-                                can resume your "operations", in
                  cluding any Net Income that                                     whole or in part, at the affected
                  would have been earned as a                                     "covered location" or elsewhere;
                  result of an increase in the vol-                           (2) "Crisis event extra expense"
                  ume of business due to favor-                                   "loss" to the extent you can re-
                  able business conditions caused                                 turn "operations" to normal and
                  by the impact of the "covered                                   discontinue such "crisis event
                  crisis event" on customers or                                   extra expense".
                  other businesses;
                                                                         d.   If you do not resume "operations", or
             (3) The operating expenses, includ-                              do not resume "operations" as quickly
                  ing payroll expenses, necessary                             as possible, we will pay based on the
                  to resume "operations" with the                             length of time it would have taken to
                  same quality of service that ex-                            resume "operations" as quickly as
                  isted just before the "covered                              possible.
                  crisis event"; and
                                                                         e.   The amount of "crisis event response
             (4) Other relevant sources of infor-                             communication expense" "loss" will
                  mation, including:                                          be determined based on the addi-
                  (a) Your financial records and                              tional expenses incurred by you to
                      accounting procedures;                                  manage your organization's commu-
                                                                              nications to your employees, share-
                  (b) Bills, invoices and other                               holders, customers, government au-
                      vouchers; and                                           thorities, news media and other
                                                                              members of the public after the "cov-
                  (c) Deeds, liens or contracts.                              ered crisis event".
        b.   The amount of "crisis event extra ex-                  4.   Loss Payment
             pense" will be determined based on:
                                                                         We will pay for "covered crisis event"
             (1) All necessary expenses that ex-                         within 30 days after we receive the sworn
                  ceed the normal operating ex-                          proof of "loss", if you have complied with
                  penses that would have been in-                        all of the terms of this endorsement, and:
                  curred by "operations" during the
                  "crisis event period of restora-                       a.   We have reached agreement with
                  tion" if no "covered crisis event"                          you on the amount of "loss"; or
                  had occurred. We will deduct
                  from the total of such expenses:                       b.   An appraisal award has been made.

                  (a) The salvage value that re-               G. Additional Conditions
                      mains of any property                         The COMMON POLICY CONDITIONS and
                      bought for temporary use                      the COMMERCIAL PROPERTY CONDI-
                      during the "crisis event pe-                  TIONS apply to the coverages provided by this
                      riod of restoration", once                    endorsement. The following Conditions are
                      "operations" are resumed;                     amended but only with respect to the cover-
                      and                                           ages provided by this endorsement.
                  (b) Any Extra Expense that is                     1.   Coinsurance
                      paid for by other insurance
                      that is written subject to the                     The Coinsurance Additional Condition
                      same plan, terms, condi-                           does not apply.
                      tions and provisions as this
                      insurance; and                                2.   Deductibles

             (2) Necessary expenses that reduce                          Policy deductibles do not apply to the
                  the "crisis event business in-                         coverage provided by this endorsement
                                                                         other than the Waiting Period shown in

                                       Includes copyrighted material of Insurance
FA 283 IL 07 10                         Services Office, Inc., with its permission.                   Page 6 of 9
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000104
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 106 of 330 Page ID #132

         the Schedule of Coverages applicable to                          you are a limited liability company,
         "crisis event business income".                                  your members or your managers.
                                                                          Any such act, attempt or threat must
    3.   Loss or Damage Covered by this En-                               be determined to have been credible.
         dorsement
                                                                     b.   Premises Contamination
         "Loss" or damage by a "covered crisis
         event" only applies to the coverage pro-                         The necessary closure of all or part
         vided specifically by this endorsement.                          of your "covered location" due to any
         "Covered crisis event" does not apply to                         sudden, accidental and unintentional
         any other insurance provided by this pol-                        contamination or impairment of the
         icy, including but not limited to any cover-                     "covered location" which results in
         age for Business Income and Extra Ex-                            clear, identifiable, internal or external
         pense. A "covered crisis event" is not a                         visible symptoms of bodily injury, ill-
         Covered Cause of Loss in any Coverage                            ness or death of any person. This in-
         Form unless specifically added by another                        cludes "covered locations" contami-
         endorsement as a Covered Cause of                                nated by a "covered communicable
         Loss to that Coverage Form.                                      disease" or Legionnaires' disease,
                                                                          but it does not include "covered loca-
H. Definitions                                                            tions" contaminated in whole or in
    The following definitions apply in addition to                        part by other "pollutants", "fungi" or
    SECTION G. DEFINITIONS but only with re-                              bacteria except as provided by "cov-
    spect to the coverages provided by this en-                           ered communicable disease".
    dorsement.                                                       c.   Contaminated Food
    1.   "Covered     communicable       diseases"                        1)   The necessary closure of all or
         means any disease or any related or re-                               part of your "covered location"
         sulting diseases, viruses, complexes,                                 ordered by a Board of Health or
         symptoms, manifestations, effects, condi-                             any other governmental authority
         tions or illnesses, except this endorse-                              as a result of the discovery or
         ment does not apply to any "loss" directly                            belief that contaminated food or
         or indirectly attributable to Anthrax, Avian                          drink has been served to patrons
         Influenza, Crimean-Congo Hemorrhagic                                  at your "covered location".
         Fever, Dengue Hemorrhagic Fever, Ebola
         Hemorrhagic Fever, Francisella Tularen-                          2)   The necessary announcement
         sis, Influenza, Lassa Fever, Marburg                                  by you, the Board of Health or
         Hemorrhagic Fever, Meningococcal dis-                                 any other governmental authority
         ease, Plague, Rift Valley Fever, Severe                               warning the public of a health
         Acute Respiratory Syndrome, Smallpox,                                 hazard at your "covered location"
         Tularemia, Yellow Fever or any pandemic                               because of the discovery or veri-
         or similar influenza which is defined by the                          fied belief that contaminated
         United States Center for Disease Control                              food or drink has been served to
         as virulent human influenza that may                                  your patrons.
         cause global outbreak, or pandemic, or
         serious illness.                                            d.   Child Abduction or Kidnap

    2.   "Covered crisis event" means the fol-                            A felony act, attempt or threat to un-
         lowing:                                                          lawfully seize and detain a person
                                                                          under the age of sixteen (16) from
         a.   Violent Act                                                 your "covered location" by someone
                                                                          other than the person's parent or
              A malicious act, attempt or threat                          guardian. Any such act, attempt or
              committed on your "premises"                                threat must be determined to have
              against any person that results in                          been credible.
              physical injury or death to such per-
              son or an innocent bystander. This                     e.   Stalking
              includes the direct physical "loss" or
              damage to your "premises" or the                            A felony act, attempt or threat by a
              property of others on your "premises"                       person directed at one or more of
              resulting from such act, attempt or                         your employees or customers, while
              threat. This does not include such                          on your "covered location", who ex-
              acts, attempts or threats committed                         presses or implies a credible intent to
              by you or by any of your partners, di-                      place your employee or customer in
              rectors, officers, trustees, employees                      reasonable fear of death or serious
              (including leased or temporary work-                        bodily harm.
              ers), authorized representatives or if
                                    Includes copyrighted material of Insurance
FA 283 IL 07 10                      Services Office, Inc., with its permission.                     Page 7 of 9
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000105
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 107 of 330 Page ID #133

         f.   Sexual Assault                                                        "crisis event business income"
                                                                                    following the date of the "cov-
              A felony act, attempt or threat of sex-                               ered crisis event" at your "cov-
              ual assault that is directed at one or                                ered location"; or
              more persons while on your "covered
              location". Any such act, attempt or                              2)   Immediately on the date of the
              threat must be determined to have                                     "covered crisis event" at your
              been credible.                                                        "covered location" for "crisis
                                                                                    event extra expense"; and
         g.   Criminal Use of a Firearm
                                                                          b.   Ends on the earlier of the date when,
              A felony act, attempt or threat that in-                         using reasonable speed, "operations"
              volves the unlawful use of a firearm                             at your "covered location" should be
              or device designed to cause harm or                              returned to the condition that would
              damage while on your "covered loca-                              have existed had the "covered crisis
              tion". Any such act, attempt or threat                           event" not occurred.
              must be determined to have been
              credible.                                              7.   "Crisis event response communication
                                                                          expense" means:
         h.   Other Emergency Events
                                                                          a.   Reasonable fees and expenses you
              When any of the following events oc-                             necessarily incur after a "covered cri-
              cur at your "covered location" and re-                           sis event" occurs for the services of a
              sult in injury or damage causing sig-                            public relations or similar professional
              nificant regional or national news                               crisis management organization to
              media coverage of you or your "op-                               assist or advise you in order to mini-
              erations":                                                       mize negative publicity and restore or
              1)   Fire or explosion;                                          otherwise positively communicate the
                                                                               image of your "operations"; and
              2)   Construction accident;
                                                                          b.   The reasonable additional expense
              3)   Equipment failure; or                                       you necessarily incur after a "covered
                                                                               crisis event" occurs above your nor-
              4)   Workplace accident.                                         mal expenses to minimize negative
    3.   "Covered location" means that part of a                               publicity and restore or otherwise
         "premises" you occupy, including the area                             positively communicate the image of
         within 1,000 feet thereof. If you have more                           your "operations";
         than one "covered location", the term                            c.   Any expense incurred for services
         "covered location" means only the location                            beyond sixty (60) consecutive days
         at which the "covered crisis event" oc-                               after a "covered crisis event" occurs
         curred.                                                               is not covered by this endorsement.
    4.   "Crisis event business income" means                        8.   "Fungi" means any type or form of fun-
         the:                                                             gus, and includes, but is not limited to,
         a.   Net income (net profit or loss before                       any form or type of mold, mushroom or
              income taxes), including rental value,                      mildew and any mycotoxins, spores,
              that would have been earned or in-                          scents or byproducts produced or re-
              curred before the "covered crisis                           leased by fungi. However, "fungi" does not
              event"; and                                                 include "fungi" on food for human con-
                                                                          sumption.
         b.   Continuing normal operating ex-
              penses incurred, including payroll.                    9.   "Operations" means:

    5.   "Crisis event extra expense" means                               a.   Your business activities occurring at
         necessary expenses you incur during the                               the "covered location"; and
         "crisis event period of restoration" that you                    b.   The ability to rent your "premises" for
         would not have incurred if there had been                             "rental value".
         no "covered crisis event" at your "covered
         location".                                                  10. "Post crisis event expense" means rea-
                                                                          sonable and necessary expenses incurred
    6.   "Crisis event period of restoration"                             by your employees, customers or other
         means the period of time that:                                   persons:
         a.   Begins:                                                     a.   Who were physically on your "cov-
              1)   After the Waiting Period shown                              ered location" at the time and at the
                   in item C. of the Schedule for
                                        Includes copyrighted material of Insurance
FA 283 IL 07 10                          Services Office, Inc., with its permission.                     Page 8 of 9
                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000106
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 108 of 330 Page ID #134

             specific location where the "covered                         secutive days after the "covered cri-
             crisis event" occurred; and                                  sis event" occurred.
        b.   Who suffered physical harm or other                 11. "Rental value" means "business income"
             medically-based harm directly due to                    that consists of:
             the "covered crisis event" that results
             in:                                                     a.   Net income (net profit of loss before
                                                                          income taxes) that would have been
             1)   First aid or emergency care at                          earned or incurred as rental income
                  the time of the "covered crisis                         from tenant occupancy of the "cov-
                  event";                                                 ered location" as furnished and
                                                                          equipped by you, including fair rental
             2)   Medical treatment;                                      value of any portion of the "covered
             3)   Professional     psychological                          location" which is occupied by you;
                  counseling or other necessary                           and
                  professional  mental   health                      b.   Continuing normal operating ex-
                  treatment;                                              penses incurred in connection with
             4)   Ambulance or transportation                             that "covered location", including:
                  costs to and from a local pro-                          1)   Payroll; and
                  vider of such treatments; or
                                                                          2)   The amount of charges which
             5)   Funeral and burial expenses for                              are the legal obligation of the
                  those persons who died as a re-                              tenants but would otherwise be
                  sult of the "covered crisis event".                          your obligations.
             Coverage applies only to those                      12. "Suspension" means:
             whose treatment or expense arises
             directly from the "covered crisis                       a.   The slowdown or cessation of your
             event".                                                      business activities; or
             All covered treatments and expenses                     b.   That part or all of the "covered loca-
             must take place within sixty (60) con-                       tion" is rendered untenantable.




                                    Includes copyrighted material of Insurance
FA 283 IL 07 10                      Services Office, Inc., with its permission.                   Page 9 of 9
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000107
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 109 of 330 Page ID #135




                                            THE BRIDGE ENDORSEMENT
                                               TABLE OF CONTENTS
                                                                                                                                        Begins on Page:
 Schedule of Coverage Limits ................................................................................................................2
 SECTION I - COVERAGES......................................................................................................................3
 A. Business Travel Benefit ..................................................................................................................3
 B. Conference Cancellation.................................................................................................................3
 C. Donation Security ............................................................................................................................4
 D. Emergency Travel Expense ............................................................................................................5
 E. Fundraising Event Cancellation Expense .....................................................................................5
 F. Image Restoration and Counseling Expense................................................................................6
 G. Key Individual Replacement Expense............................................................................................6
 H. Kidnap Expense ...............................................................................................................................7
 I.   Lease Assessment...........................................................................................................................7
 J. Leasehold Improvements................................................................................................................8
 K. Political Unrest Evacuation Expense.............................................................................................8
 L. Premises Boundary Increase..........................................................................................................9
 M. Temporary Meeting Space Expense ..............................................................................................9
 N. Travel Delay Expense ......................................................................................................................9
 O. Unauthorized Business Card Use ................................................................................................10
 P. Unintentional Error in Description ...............................................................................................10
 Q. Workplace Violence Counseling Expense...................................................................................10
 R. Deductible.......................................................................................................................................11
 SECTION II - CONDITIONS...................................................................................................................11




 FA 286 01 13                                                                                                                                 Page 1 of 12
                                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000108
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 110 of 330 Page ID #136

                          THE BRIDGE ENDORSEMENT
                   BRIDGE SCHEDULE OF COVERAGE LIMITS

                     Coverages:                              Limit of Insurance:

      Business Travel Benefit                      $50,000
      Conference Cancellation                      $25,000
      Donation Security                            $50,000
      Emergency Travel Expense                     $50,000
      Fundraising Event Cancellation Expense       $25,000
      Image Restoration and Counseling Expense     $50,000
      Key Individual Replacement Expense           $50,000
      Kidnap Expense                               $50,000
      Lease Assessment                             $2,500
      Leasehold Improvements                       $25,000
      Political Unrest Evacuation Expense          $25,000 ($5,000 per employee)
      Temporary Meeting Space Expense              $25,000
      Travel Delay Expense                         $1,500
      Unauthorized Business Card Use               $1,500
      Workplace Violence Counseling Expense        $50,000

                                            Deductible:
                                               $500.00




FA 286 01 13                                                                       Page 2 of 12
                                   SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000109
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 111 of 330 Page ID #137

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               THE BRIDGE ENDORSEMENT
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART
The insurance coverage and Limits of Insurance provided by this endorsement are excess of, and ap-
ply in addition to, any similar or identical coverage provided by any other endorsement attached to this
Coverage Part, or by any other Coverage Part forming a part of the policy of insurance of which this
Coverage Part forms a component.

SECTION I - COVERAGES                                               c.    Accidental total loss of sight, speech
                                                                          or hearing.
A. Business Travel Benefit
                                                                    The "injury" outlined in Paragraphs a., b.,
    BUILDING AND PERSONAL PROPERTY                                  and c. above must physically occur to the
    COVERAGE FORM, SECTION A. COVER-                                current "director or officer".
    AGE, 5. Coverage Extensions is amended to
    include the following:                                    4.    For Business Travel Benefit only,
                                                                    BUILDING AND PERSONAL PROP-
    Business Travel Benefit                                         ERTY COVERAGE FORM, SECTION G.
    1.   We will pay you the business travel bene-                  DEFINITIONS, is amended to include the
         fit if your current "director or officer" while            following:
         occupying, as a fare-paying passenger, a                   "Director or officer" means that particular
         public conveyance provided and operated                    current director or current officer for which
         by a commercial transportation carrier for                 coverage under this Coverage Extension
         regular passenger service by land, water,                  is sought.
         or air suffers "injury" while traveling for
         purposes related to your business pur-               The most we will pay for all "injury" under
         suits during the "coverage term".                    Business Travel Benefit in any one "cover-
                                                              age term" is the Limit of Insurance indicated in
    2.   We will not pay business travel benefit for          the Bridge Schedule of Coverage Limits.
         "injury" caused directly or indirectly by any
         of the following:                                    Section I, R. Deductible applies.
         a.    An intentional injury by the insured,       B. Conference Cancellation
               "director or officer" or decedent;
                                                              BUILDING AND PERSONAL PROPERTY
         b.    An act of suicide or attempted suicide         COVERAGE FORM, SECTION A. COVER-
               by the insured, "director or officer" or       AGE, 5. Coverage Extensions is amended to
               decedent;                                      include the following:
         c.    An act of war; or                              Conference Cancellation
         d.    A disease process the insured, "di-            1.    We will reimburse the insured for any
               rector or officer" or decedent was di-               "business-related conference expense"
               agnosed with prior to the suffered "in-              incurred and not reimbursed by any other
               jury" for which coverage under this                  source as the result of a cancellation of a
               Coverage Extension is sought.                        conference or convention. The cancella-
                                                                    tion must be the direct result of an order
    3.   For Business Travel Benefit only,                          made by a civil authority responding to a
         BUILDING AND PERSONAL PROP-                                "natural catastrophe" or to a "communica-
         ERTY COVERAGE FORM, SECTION G.                             ble disease" outbreak during the "cover-
         DEFINITIONS, is amended to include the                     age term".
         following:
                                                              2.    For  Conference Cancellation only,
         "Injury" means:                                            BUILDING AND PERSONAL PROP-
         a.    Accidental loss of life caused by                    ERTY COVERAGE FORM, SECTION G.
               physical injury to the body;                         DEFINITIONS is amended to include the
                                                                    following:
         b.    Accidental loss of limbs or multiple
               fingers; or

FA 286 01 13                                                                                      Page 3 of 12
                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000110
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 112 of 330 Page ID #138

        a.   "Business-related conference ex-                    "Failed donation" means notice to the in-
             pense" means those expenses in-                     sured during the "coverage term" of:
             curred by you for your em-
             ployee(s)scheduled to attend a con-                 a.   The bankruptcy or reorganization of
             ference or convention provided that                      any donor whereby such bankruptcy
             the employee(s) was (were) regis-                        or reorganization prevents the donor
             tered for the conference or conven-                      from honoring a written pledge, made
             tion at least 30 days prior to the con-                  during the "coverage term", of funds
             ference’s or convention’s cancella-                      or other measurable, tangible prop-
             tion.                                                    erty to the insured provided that the
                                                                      donor has never been in bankruptcy
        b.   "Communicable disease " means any                        or filed for bankruptcy/reorganization
             disease or any related or resulting                      prior to the time the donor’s pledge
             diseases, viruses, complexes, symp-                      was made to you; or
             toms, manifestations, effects, condi-
             tions or illnesses, except this en-                 b.   The unemployment or "incapacita-
             dorsement does not apply to any                          tion" of an individual donor during the
             "loss" directly or indirectly attributable               "coverage term" preventing the donor
             to Anthrax, Avian Influenza, Crimean-                    from honoring a prior written pledge
             Congo Hemorrhagic Fever, Dengue                          of funds or other measurable, tangi-
             Hemorrhagic Fever, Ebola Hemor-                          ble property to the insured provided
             rhagic Fever, Francisella Tularensis,                    that, if the donor is an individual who
             Influenza, Lassa Fever, Marburg                          becomes unemployed or "incapaci-
             Hemorrhagic Fever, Meningococcal                         tated":
             disease, Plague, Rift Valley Fever,
                                                                      (1) Neither you nor the donor shall
             Severe Acute Respiratory Syndrome,
                                                                          have had reason to believe the
             Smallpox, Tularemia, Yellow Fever or
                                                                          donor would become unem-
             any pandemic or similar influenza                            ployed or "incapacitated" prior to
             which is defined by the United States                        the donation date;
             Center for Disease Control as virulent
             human influenza that may cause                           (2) The individual donor is unem-
             global outbreak, or pandemic, or se-                         ployed or "incapacitated" for at
             rious illness.                                               least 60 days before payment is
                                                                          made by the Company; and
        c.   "Natural catastrophe" means hurri-
             cane, tornado, earthquake or flood.                      (3) There is a written pledge of
                                                                          funds or other measurable, tan-
   The most we will pay for all "business related                         gible property dated during the
   conference expense" under Conference Can-                              "coverage term".
   cellation in any one "coverage term" is the
   Limit of Insurance indicated in the Bridge               4.   For Donation Security only, BUILDING
   Schedule of Coverage Limits.                                  AND PERSONAL PROPERTY COVER-
                                                                 AGE FORM, SECTION G. DEFINITIONS
   Section I, R. Deductible applies.
                                                                 is amended to include the following:
C. Donation Security                                             "Incapacitated or incapacitation" means a
   BUILDING AND PERSONAL PROPERTY                                person who is impaired by physical injury,
   COVERAGE FORM, SECTION A. COVER-                              physical illness, or physical disability. The
   AGE, 5. Coverage Extensions is amended to                     cause of the physical injury, physical ill-
   include the following:                                        ness or physical disability must be acci-
                                                                 dental.
   Donation Security
                                                            5.   A donation amount which is to be col-
   1.   We will reimburse you for a "failed dona-                lected by you over a period of more than
        tion" incurred and not reimbursed by any                 12 months will be deemed a single dona-
        other source.                                            tion.
   2.   For non-cash donations, the value of the            The most we will pay for all "failed donations"
        "failed donation" will be determined based          under Donation Security in any one "cover-
        on the fair market value of the non-cash            age term" is the Limit of Insurance indicated in
        item at the time of the "failed donation".          the Bridge Schedule of Coverage Limits.
   3.   For Donation Security only, BUILDING                Section I, R. Deductible applies.
        AND PERSONAL PROPERTY COVER-
        AGE FORM, SECTION G. DEFINITIONS
        is amended to include the following:

FA 286 01 13                                                                                   Page 4 of 12
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000111
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 113 of 330 Page ID #139

D. Emergency Travel Expense                                                 Terrorism Risk Insurance Act;
                                                                            and
   BUILDING AND PERSONAL PROPERTY
   COVERAGE FORM, SECTION A. COVER-                                   (2) The act is a violent act or an act
   AGE, 5. Coverage Extensions is amended to                              that is dangerous to human life,
   include the following:                                                 property or infrastructure and is
                                                                          committed by an individual or indi-
   Emergency Travel Expense
                                                                          viduals, as part of an effort to co-
   1.   We will reimburse the reasonable "emer-                           erce the civilian population of the
        gency travel expense", while traveling for                        United States or to influence the
        purposes related to your business pur-                            policy of affect the conduct of the
        suits during the "coverage term", incurred                        United States Government by co-
        by your current director or officer and ne-                       ercion.
        cessitated by a "certified act of terrorism"
        which:                                              The most we will pay for all emergency travel
                                                            expenses under Emergency Travel Expense
        a.   Occurs during the "coverage term";             in any one "coverage term" is the Limit of In-
             or                                             surance indicated in the Bridge Schedule of
        b.   Begins to occur during the "coverage           Coverage Limits.
             term".                                         Section I, R. Deductible applies.
   2.   For Emergency Travel Expense only,               E. Fundraising Event Cancellation Expense
        BUILDING AND PERSONAL PROP-
        ERTY COVERAGE FORM, SECTION G.                      BUILDING AND PERSONAL PROPERTY
        DEFINITIONS is amended to include the               COVERAGE FORM, SECTION A. COVER-
        following:                                          AGE, 5. Coverage Extensions is amended to
                                                            include the following:
        a.   "Emergency travel expense" means:
                                                            Fundraising Event Cancellation Expense
             (1) Hotel expense incurred, and not
                 reimbursed by any other source,            1.   We will reimburse you for fundraising
                 as the result of the cancellation               event related expense incurred, and not
                 of scheduled transportation by a                reimbursed by any other source, due to
                 commercial transportation carrier               the cancellation of a fundraising event.
                 for regular passenger service by                However:
                 land, water, or air. The cancella-
                 tion must occur within forty-eight              a.    The canceled fundraising event must
                 hours of a "certified act of terror-                  not be rescheduled within the "cover-
                 ism"; and                                             age term"; and

             (2) The increased amount incurred                   b.    The fundraising event cancellation
                 and not reimbursed by any other                       must be the direct result of an order
                 source for air or train fare result-                  made by a civil authority responding
                 ing from cancelling and re-                           to a "natural catastrophe" or a "com-
                 scheduling a form of transporta-                      municable disease" outbreak during
                 tion to replace a similarly sched-                    the "coverage term".
                 uled form of transportation can-           2.   For Fundraising Event Cancellation
                 celed by a commercial transpor-                 Expense only, BUILDING AND PER-
                 tation carrier.                                 SONAL   PROPERTY    COVERAGE
        b.   "Certified act of terrorism" means an               FORM, SECTION G. DEFINITIONS is
             act that is certified by the Secretary of           amended to include the following:
             the Treasury, in concurrence with the               a.    "Communicable disease" means any
             Secretary of State and the Attorney                       disease or any related or resulting
             General of the United States, to be                       diseases, viruses, complexes, symp-
             an act of terrorism pursuant to the                       toms, manifestations, effects, condi-
             federal Terrorism Risk Insurance Act.                     tions or illnesses, except this en-
             The criteria contained in the Terror-                     dorsement does not apply to any
             ism Risk Insurance Act for a "certified                   "loss" directly or indirectly attributable
             act of terrorism" include the following:                  to Anthrax, Avian Influenza, Crimean-
                                                                       Congo Hemorrhagic Fever, Dengue
             (1) The act resulted in insured
                 losses in excess of $5 million in                     Hemorrhagic Fever, Ebola Hemor-
                 the aggregate, attributable to all                    rhagic Fever, Francisella Tularensis,
                 types of insurance subject to the                     Influenza, Lassa Fever, Marburg
                                                                       Hemorrhagic Fever, Meningococcal

FA 286 01 13                                                                                     Page 5 of 12
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000112
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 114 of 330 Page ID #140

               disease, Plague, Rift Valley Fever,                    (2) Legal counseling and profes-
               Severe Acute Respiratory Syndrome,                         sional psychological counseling
               Smallpox, Tularemia, Yellow Fever or                       or other necessary professional
               any pandemic or similar influenza                          mental health treatment for you,
               which is defined by the United States                      any of your partners, directors,
               Center for Disease Control as virulent                     officers or employees as a result
               human influenza that may cause                             of a "covered event". These "im-
               global outbreak, or pandemic, or se-                       age restoration and counseling
               rious illness.                                             expenses" are payable only if
                                                                          and when the accused is acquit-
          b.   "Natural catastrophe" means hurri-                         ted or is discharged from being
               cane, tornado, earthquake or flood.                        accused of committing the "cov-
     The most we will pay for all fundraising event                       ered event".
     cancellation expenses under Fundraising                          (3) The recruitment of a replace-
     Event Cancellation Expense in any one                                ment for an officer who has been
     "coverage term" is the Limit of Insurance indi-                      relieved of their duties in your
     cated in the Bridge Schedule of Coverage Lim-                        "operations" as a result of the
     its.                                                                 "covered event".
     Section I, R. Deductible applies.                      The most we will pay for all "image restoration
F.   Image Restoration and Counseling Ex-                   and counseling expense" under Image Resto-
     pense                                                  ration and Counseling Expense in any one
                                                            "coverage term" is the Limit of Insurance indi-
     BUILDING AND PERSONAL PROPERTY                         cated in the Bridge Schedule of Coverage Lim-
     COVERAGE FORM, SECTION A. COVER-                       its.
     AGE, 4. Additional Coverages is amended to
     include the following:                                 Section I, R. Deductible applies.

     Image Restoration and Counseling Ex-                G. Key Individual Replacement Expense
     pense                                                  BUILDING AND PERSONAL PROPERTY
     1.   We will pay your "image restoration and           COVERAGE FORM, SECTION A. COVER-
          counseling expense" resulting from a              AGE, 5. Coverage Extensions is amended to
          "covered event" that occurs during the            include the following:
          "coverage term".                                  Key Individual Replacement Expense
     2.   For Image Restoration and Counseling              1.   We will pay the reasonable "replacement
          Expense only, BUILDING AND PER-                        expense" incurred, and not reimbursed by
          SONAL   PROPERTY    COVERAGE                           any other source, to replace your Chief
          FORM, SECTION G. DEFINITIONS is                        Executive Officer or your Executive Direc-
          amended to include the following:                      tor if your incumbent Chief Executive Offi-
          a.   "Covered event" means an actual or                cer or Executive Director is unable to con-
               alleged act, attempt or threat of sex-            tinue due to death or permanent disability
               ual misconduct or sexual molestation              resulting from an injury that takes place
               directed at one or more of your cli-              during the "coverage term".
               ents while in your care, custody and         2.   For Key Individual Replacement Ex-
               control, committed by you, any of                 pense only, BUILDING AND PERSONAL
               your partners, directors, officers, em-           PROPERTY COVERAGE FORM, SEC-
               ployees, independent contractors or               TION G. DEFINITIONS, is amended to
               volunteers.                                       include the following:
          b.   "Image restoration and counseling                 "Replacement expense" means:
               expense" means reasonable fees
               and expenses you necessarily incur                a.   Costs of advertising the employment
               after a "covered event" occurs for:                    position opening;
               (1) The services of a public relations            b.   Travel, lodging, and meals incurred in
                   or similar professional image                      interviewing job applicants for the po-
                   restoration organization to assist                 sition opening; and
                   or advise you in order to mini-
                   mize negative publicity and re-               c.   Reasonable extra expenses incurred
                   store or otherwise positively                      with our prior consent in finding, in-
                   communicate the image of your                      terviewing and negotiating with the
                   "operations".                                      job applicants including, but not lim-
                                                                      ited to, overtime pay, costs to verify

FA 286 01 13                                                                                  Page 6 of 12
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000113
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 115 of 330 Page ID #141

             the background and references of the                     (3) Travel and accommodation ex-
             applicants and legal expenses in-                             penses incurred by any current
             curred to draw up employment con-                             director or officer of the named
             tracts.                                                       insured;
   The most we will pay for all "replacement ex-                      (4) Reward paid by the insured, with
   pense" under Key Individual Replacement                                 our prior approval, to an "infor-
   Expense in any one "coverage term" is the                               mant" for information which
   Limit of Insurance indicated in the Bridge                              leads to the arrest and conviction
   Schedule of Coverage Limits.                                            of parties responsible for a "kid-
                                                                           napping", provided that the offer
   Section I, R. Deductible applies.                                       of such reward is approved by
H. Kidnap Expense                                                          the local law enforcement offi-
                                                                           cials; and
   BUILDING AND PERSONAL PROPERTY
   COVERAGE FORM, SECTION A. COVER-                                   (5) Gross salary including bonuses
   AGE, 5. Coverage Extensions is amended to                               and allowances paid by you to
   include the following:                                                  your "kidnapped" director or offi-
                                                                           cer which is contractually due at
   Kidnap Expense                                                          the time the "kidnapping" occurs.
                                                                           The salary will be paid for a pe-
   1.   We will pay the reasonable "kidnap ex-                             riod beginning on the date of the
        pense" incurred by you or your current di-                         "kidnap" and will end upon the
        rector or officer as a result of the "kidnap"                      earlier of:
        of a "covered person" that takes place
        during the "coverage term".                                        (a) Up to 30 days after the re-
                                                                                lease of the director or offi-
        This coverage does not apply to any "kid-                               cer, if the director or officer
        napping" by or at the direction of any past                             has not yet returned to work;
        or present family member of the "covered
        person".                                                           (b) The discovery of the death
                                                                                of the director or officer;
   2.   For Kidnap Expense only, BUILDING
        AND PERSONAL PROPERTY COVER-                                       (c) 120 days after we receive
        AGE FORM, SECTION G. DEFINITIONS                                        the last credible evidence
        is amended to include the following:                                    following the "kidnapping"
                                                                                that the director or officer is
        a.   "Covered person" means:                                            still alive;
             (1) Any current director or officer of                        (d) 12 months after the date of
                 the named insured; or                                          the "kidnapping"; or
             (2) The spouse, parent, or child of a                         (e) The exhaustion of the kid-
                 current director or officer of                                 nap expense limit.
                 the named insured.
                                                                 d.   "Ransom" means money or other
        b.   "Kidnap", "kidnapped", or "kidnap-                       consideration demanded or paid for
             ping" means the illegal taking and                       the release of a "covered person".
             holding of a "covered person" by an
             individual who demands a "ransom".              The most we will pay for all "kidnap expense"
             The "ransom" must specifically be               under Kidnap Expense in any one "coverage
             demanded from your assets as a                  term" is the Limit of Insurance indicated in the
             condition for the release of the "cov-          Bridge Schedule of Coverage Limits.
             ered person".
                                                             Section I, R. Deductible applies.
        c.   "Kidnap expense" means:
                                                        I.   Lease Assessment
             (1) Fees and expenses of an inde-
                 pendent negotiator you have                 BUILDING AND PERSONAL PROPERTY
                 hired with our prior approval;              COVERAGE FORM, SECTION A. COVER-
                                                             AGE, 4. Additional Coverages is amended to
             (2) Incurred interest of loans taken            include the following:
                 for the purpose of paying "ran-
                 som", provided that the loan is             Lease Assessment
                 repaid within seven days of the             Your Business Personal Property insurance
                 insured receiving reimbursement             coverage is extended to apply to your share of
                 from us;                                    any assessment charged to all tenants by the
                                                             building owner as a result of direct physical
FA 286 01 13                                                                                    Page 7 of 12
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000114
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 116 of 330 Page ID #142

     damage caused by or resulting from a Cov-                    rest" must occur during the "coverage
     ered Cause of Loss that occurs during the                    term".
     "coverage term" to building property you oc-
     cupy at a "premises" as agreed to in your writ-              No coverage is granted for travel to coun-
     ten lease agreement.                                         tries in a state of "political unrest" at the
                                                                  time of departure of the travel or countries
     The most we will pay for all "loss" under Lease              under a United States Department of
     Assessment in any one "coverage term" is the                 State trade or travel restriction at the time
     Limit of Insurance indicated in the Bridge                   of incident of "political unrest".
     Schedule of Coverage Limits.
                                                             2.   For Political Unrest Evacuation Ex-
     Section I, R. Deductible applies.                            pense only, BUILDING AND PERSONAL
                                                                  PROPERTY COVERAGE FORM, SEC-
J.   Leasehold Improvements                                       TION G. DEFINITIONS is amended to in-
     BUILDING AND PERSONAL PROPERTY                               clude the following:
     COVERAGE FORM, SECTION A. COVER-                             a.   "Emergency        evacuation   expense"
     AGE, 4. Additional Coverages is amended to                        means:
     include the following:
                                                                       (1) Additional lodging expenses;
     Leasehold Improvements
                                                                       (2) Additional transportation costs;
     If your lease is cancelled in accordance with a
     valid lease provision as the direct result of a                   (3) The cost of obtaining replace-
     Covered Cause of Loss to property during the                          ment of lost or stolen travel
     "coverage term" at a "premises" you occupy as                         documents         necessary  for
     a tenant, and you cannot legally remove Ten-                          evacuation from the area of "po-
     ant Improvements and Betterments, as de-                              litical unrest"; and
     scribed in SECTION A. COVERAGE, 1. Cov-
     ered Property, d. Business Personal Prop-                         (4) Translation services, message
     erty, (6) we will extend your Business Per-                           transmittals and other communi-
     sonal Property insurance coverage to apply to                         cation expenses provided that
     the unamortized value of Tenant Improvement                           these expenses are not other-
     and Betterment that remain and that you were                          wise reimbursable.
     forced to abandon.                                           b.   "Political unrest" means:
     The most we will pay for all "loss" under                         (1) A short-term condition of distur-
     Leasehold Improvements in any one "cover-                             bance, turmoil or agitation within
     age term" is the Limit of Insurance indicated in                      a foreign country that poses im-
     the Bridge Schedule of Coverage Limits.                               minent risks to the security of
     Section I, R. Deductible applies.                                     citizens of the United States;

K. Political Unrest Evacuation Expense                                 (2) A long-term condition of distur-
                                                                           bance, turmoil or agitation that
     BUILDING AND PERSONAL PROPERTY                                        makes a foreign country danger-
     COVERAGE FORM, SECTION A. COVER-                                      ous or unstable for citizens of the
     AGE, 5. Coverage Extensions is amended to                             United States; or
     include the following:
                                                                       (3) A condition of disturbance, tur-
     Political Unrest Evacuation Expense                                   moil or agitation in a foreign
                                                                           country that constrains the
     1.   We will reimburse any current director, of-                      United States Government’s abil-
          ficer, employee or volunteer of the named                        ity to assist citizens of the United
          insured for "emergency evacuation ex-                            States, due to the closure or in-
          pense" that is incurred as the direct result                     accessibility of an embassy or
          of "political unrest" outside of the United                      consulate or because of a reduc-
          States of America, its territories and pos-                      tion of its staff for which either an
          sessions, Puerto Rico or Canada. We will                         alert or travel warning has been
          only pay "emergency evacuation expense"                          issued by the United States De-
          directly related to traveling for your busi-                     partment of State.
          ness pursuits and we will only pay "emer-
          gency evacuation expenses" not reim-               The most we will pay for all "emergency
          bursed by any other source. The "political         evacuation expenses" under Political Unrest
          unrest" must occur in the country where            Evacuation Expense in any one "coverage
          your current director, officer, employee or        term" is the Limit of Insurance indicated in the
          volunteer is traveling and the "political un-      Bridge Schedule of Coverage Limits.


FA 286 01 13                                                                                     Page 8 of 12
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000115
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 117 of 330 Page ID #143

     Section I, R. Deductible applies.                      The most we will pay for all temporary meeting
                                                            space rental expenses under Temporary
L.   Premises Boundary Increase                             Meeting Space Expense in any one "cover-
     Any reference to 1,000 feet in BUILDING AND            age term" is the Limit of Insurance indicated in
     PERSONAL         PROPERTY           COVERAGE           the Bridge Schedule of Coverage Limits.
     FORM,                                                  Section I, R. Deductible applies.
     1.   SECTION A. COVERAGE, 1. Covered                N. Travel Delay Expense
          Property, a. Building, (5)(b); or
                                                            BUILDING AND PERSONAL PROPERTY
     2.   SECTION A. COVERAGE, 1. Covered                   COVERAGE FORM, SECTION A. COVER-
          Property, b. Outdoor Signs; or                    AGE, 5. Coverage Extensions is amended to
     3.   SECTION A. COVERAGE, 1. Covered                   include the following:
          Property, d. Business Personal Prop-              Travel Delay Expense
          erty; or
                                                            1.   We will reimburse your current director or
     4.   SECTION A. COVERAGE, 3. Covered                        officers any "travel delay expense" in-
          Causes of Loss, c. Limitations, (2)                    curred, and not reimbursed by any other
          Limitations - Various Property for                     source, as a result of delay or cancellation
          Specified Causes, (b), 1); or                          of any regularly scheduled travel on a
     5.   SECTION A. COVERAGE, 5. Coverage                       commercial transportation carrier. The
          Extensions; or                                         regularly scheduled travel must be directly
                                                                 related to your business pursuits and the
     6.   SECTION A. COVERAGE, 5. Coverage                       cause of the cancellation must occur dur-
          Extensions, b. Business Income and                     ing the "coverage term". However, we will
          Extra Expense, (1) Business Income; or                 only pay for "travel delay expense" first in-
                                                                 curred seventy-two (72) hours after the
     7.   SECTION A. COVERAGE, 5. Coverage                       cancellation occurred.
          Extensions, b. Business Income and
          Extra Expense, (3) Tenant Premises,                    We will not pay for "travel delay expense"
          (b); or                                                due to a "certified act of terrorism".
     8.   SECTION A. COVERAGE, 5. Coverage                  2.   For Travel Delay Expense only, BUILD-
          Extensions, b. Business Income and                     ING AND PERSONAL PROPERTY COV-
          Extra Expense, (5) Alterations and New                 ERAGE FORM, SECTION G. DEFINI-
          Buildings, (c); or                                     TIONS is amended to include the follow-
                                                                 ing:
     9.   SECTION A. COVERAGE, 5. Coverage
          Extensions, f. Fences;                                 a.     "Certified act of terrorism" means an
                                                                        act that is certified by the Secretary of
     is increased to 1,800 feet.                                        the Treasury, in concurrence with the
M. Temporary Meeting Space Expense                                      Secretary of State and the Attorney
                                                                        General of the United States, to be
     BUILDING AND PERSONAL PROPERTY                                     an act of terrorism pursuant to the
     COVERAGE FORM, SECTION A. COVER-                                   federal Terrorism Risk Insurance Act.
     AGE, 5. Coverage Extensions is amended to                          The criteria contained in the Terror-
     include the following:                                             ism Risk Insurance Act for a "certified
                                                                        act of terrorism" include the following:
     Temporary Meeting Space Expense
                                                                        (1) The act resulted in insured
     We will reimburse you the meeting space                                losses in excess of $5 million in
     rental expense incurred, and not reimbursed                            the aggregate, attributable to all
     by any other source, due to the temporary un-                          types of insurance subject to the
     availability of your primary meeting office                            Terrorism Risk Insurance Act;
     space on the "premises". The unavailability of                         and
     your primary meeting space must be the result
     of direct physical loss to a climate control sys-                  (2) The act is a violent act or an act
     tem or hot water heater during the "coverage                           that is dangerous to human life,
     term". However, Temporary Meeting Space                                property or infrastructure and is
     Expense does not apply to the renting of a                             committed by an individual or in-
     temporary meeting space solely for use by                              dividuals, as part of an effort to
     you, your "employees", your officers or direc-                         coerce the civilian population of
     tors unless the temporary meeting space is                             the United States or to influence
     also required for meeting with vendors, clients                        the policy of affect the conduct of
     or customers outside your organization.

FA 286 01 13                                                                                     Page 9 of 12
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000116
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 118 of 330 Page ID #144

                 the United States Government                    indicated in the Bridge Schedule of Cov-
                 by coercion.                                    erage Limits.
        b.   "Travel delay expense" means the                    Section I, R. Deductible applies.
             following travel-related expense for
             which your director or officer pro-        P. Unintentional Error in Description
             duces a receipt:                               BUILDING AND PERSONAL PROPERTY
             (1) Meals and lodging;                         COVERAGE FORM, SECTION E. ADDI-
                                                            TIONAL CONDITIONS is amended to include
             (2) Alternative transportation;                the following:
             (3) Clothing and necessary toiletries;         An unintentional error in the description of the
                 or                                         occupancy or address of Covered Property will
                                                            not impair this insurance, provided you report
             (4) Emergency      prescription and            the error to us as soon as practicable after the
                 non-prescription drug expenses.            error becomes known to you.
   The most we will pay for all "travel delay ex-       Q. Workplace Violence Counseling Expense
   pense" under Travel Delay Expense in any
   once "coverage term" is the Limit of Insur-              BUILDING AND PERSONAL PROPERTY
   ance indicated in the Bridge Schedule of Cov-            COVERAGE FORM, SECTION A. COVER-
   erage Limits.                                            AGE, 4. Additional Coverages is amended to
                                                            include the following:
   Section I, R. Deductible applies.
                                                            Workplace Violence Counseling Expense
O. Unauthorized Business Card Use
                                                            1.   We will reimburse you for emotional
   BUILDING AND PERSONAL PROPERTY                                counseling expense incurred and not re-
   COVERAGE FORM, SECTION A. COVER-                              imbursed by any other source resulting
   AGE, 4. Additional Coverages is amended to                    from a "workplace violence" incident at
   include the following:                                        your "premises" during the "coverage
   Unauthorized Business Card Use                                term". The emotional counseling ex-
                                                                 penses incurred must have been for:
   1.   We will pay for your loss of "money" or
        charges and costs you incur that result di-              a.   Your employees who were victims of,
        rectly from the unauthorized use of credit,                   or witnesses to the "workplace vio-
        debit or charge cards issued in your busi-                    lence";
        ness name, including:                                    b.   The spouse, parents or children of
        (a) Fund transfer cards;                                      your employees who were victims of,
                                                                      or witnesses to the "workplace vio-
        (b) Charge plates; or                                         lence"; and
        (c) Telephone cards.                                     c.   Any other person or persons who di-
                                                                      rectly witnessed the "workplace vio-
   2.   For this endorsement only, BUILDING                           lence" incident.
        AND PERSONAL PROPERTY COVER-
        AGE FORM, SECTION A. COVERAGE,                      2.   For Workplace Violence Counseling
        2. Property Not Covered, a. Accounts,                    Expense only, BUILDING AND PER-
        Deeds, Money or Securities is deleted in                 SONAL   PROPERTY    COVERAGE
        its entirety and replaced with the following:            FORM, SECTION G. DEFINITIONS is
                                                                 amended to include:
             Accounts, Deeds, Money or Secu-
             rities                                              "Workplace violence" means any inten-
                                                                 tional use of deadly force by any person
             Except as provided in SECTION A.                    with intent to cause harm and that results
             COVERAGE, 4. Additional Cover-                      in physical injury or death of any person
             ages, Unauthorized Business Card                    while on the insured’s "premises".
             Use; and 5. Coverage Extensions,
             a. Accounts Receivable, Accounts,              The most we will pay for all emotional counsel-
             bills, currency, deeds, food stamps or         ing expense under Workplace Violence
             other evidences of debt, "money",              Counseling Expense in any one "coverage
             notes or "securities".                         term" is the Limit of Insurance indicated in the
                                                            Bridge Schedule of Coverage Limits.
   3.   The most we will pay for all loss of money
        or charges and costs under Unauthor-                Section I, R. Deductible applies.
        ized Business Card Use in any one
        "coverage term" is the Limit of Insurance

FA 286 01 13                                                                                Page 10 of 12
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000117
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 119 of 330 Page ID #145

R. Deductible                                                              quantities, costs, values and the
                                                                           amount claimed as the result of
    For this endorsement only, BUILDING AND                                the insured event.
    PERSONAL    PROPERTY     COVERAGE
    FROM, SECTION C. DEDUCTIBLE is deleted                             (6) As often as may be reasonably
    in its entirety and replaced by the following:                         required, permit us to inspect
                                                                           any property proving the insured
   We will not pay for an insured event in any one                         event and examine your books
   occurrence until the amount of the insured                              and records.
   event exceeds the Deductible indicated in the
   Bridge Schedule of Coverage Limits. We will                             Also permit us to take samples
   then pay the amount of the insured event in                             of damaged and undamaged
   excess of the Deductible, up to the applicable                          property for inspection, testing
   Limit of Insurance in the Bridge Schedule of                            and analysis and permit us to
                                                                           make copies from your books
   Coverage Limits in this endorsement.
                                                                           and records.
SECTION II - CONDITIONS
                                                                       (7) Submit a signed sworn proof of
A. For purposes of this endorsement only,                                  loss containing the information
   BUILDING AND PERSONAL PROPERTY                                          we request to investigate the
   COVERAGE FORM, SECTION D. LOSS                                          claim. You must do this within 60
   CONDITIONS, 3. Duties In The Event of                                   days after our request. We will
   Loss or Damage, is deleted in its entirety and                          supply you with the necessary
    replaced by the following:                                             forms.

    3.   Duties In The Event of an Insured                             (8) Cooperate with us in the investi-
         Event                                                             gation or settlement of the claim.

         a.   In the event of an insured event for                     (9) If you intend to continue your
              which this coverage is sought, you                           business, you must resume all or
              must see that the following are done                         part of your "operations" as
              in order for coverage to apply:                              quickly as possible.

              (1) Notify the police if a law may                  b.   We may examine any insured under
                  have been broken; however, this                      oath, while not in the presence of any
                  does not apply to SECTION I -                        other insured and at such times as
                  COVERAGES, H. KIDNAP EX-                             may be reasonably required about
                  PENSE.                                               any matter relating to this insurance
                                                                       or the claim, including an insured's
              (2) Give us prompt notice of the in-                     books and records. In the event of an
                  sured event. Include a descrip-                      examination, an insured's answers
                  tion of any property involved.                       must be signed.
              (3) As soon as possible, give us a         B. For purposes of this endorsement only,
                  description of how, when and              BUILDING AND PERSONAL PROPERTY
                  where the insured event oc-               COVERAGE FORM, SECTION D. LOSS
                  curred.                                   CONDITIONS, 3. Loss Payment, paragraphs
              (4) Take all reasonable steps to pro-         a. through h. are deleted in their entirety and
                                                             replaced by the following:
                  tect any property involved from
                  further damage. If feasible, set           a.   In the event of an event insured by this
                  the damaged property aside and                  Coverage Part, at our option, we will ei-
                  in the best possible order for ex-              ther:
                  amination. Keep a record of your
                  expenses necessary to protect                   (1) Pay the value of lost or damaged
                  any property involved for consid-                    property;
                  eration in the settlement of the
                  claim. This will not increase your              (2) Pay the cost of repairing or replacing
                                                                       the lost or damaged property;
                  limit of insurance. However, in
                  no event will we pay for any sub-               (3) Take all or any part of the property at
                  sequent insured event resulting                      an agreed or appraised value; or
                  from a cause of loss that is not a
                  Covered Cause of Loss.                          (4) Repair, rebuild or replace the prop-
                                                                       erty with other property of like kind
              (5) At our request, give us complete                     and quality.
                  inventories of any damaged and
                  undamaged property. Include

FA 286 01 13                                                                                 Page 11 of 12
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000118
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 120 of 330 Page ID #146

        We will determine the value of lost or             f.   Our payment for "loss" to personal prop-
        damaged property, or the cost of its repair             erty of others and personal effects will
        or replacement, in accordance with the                  only be for the account of the owner of the
        applicable terms of SECTION D. LOSS                     property.
        CONDITIONS, 7. Valuation or any appli-
        cable provision that amends or super-              g.   We may elect to defend you against suits
        cedes this valuation condition.                         arising from claims of owners of property.
                                                                We will do this at our expense.
   b.   The cost of repair or replacement does
        not include the increased cost attributable        h.   We will pay for an insured event within 30
        to enforcement of any ordinance or law                  days after we receive the sworn proof of
        regulating the construction, use or repair              loss if you have complied with all of the
        of any property, except as provided in                  terms of this Coverage Part; and
        SECTION A. COVERAGE, 4. Additional                      (1) We have reached agreement with
        Coverages, g. Ordinance or Law.                              you on the amount of the insured
   c.   We will give notice of our intentions within                 event; or
        30 days after we receive the sworn proof                (2) An appraisal award has been made.
        of loss.
                                                       C. For purposes of this endorsement only,
   d.   We will not pay you more than your finan-         BUILDING AND PERSONAL PROPERTY
        cial interest in any property for which cov-      COVERAGE FORM, SECTION D. LOSS
        erage is sought.                                  CONDITIONS, 7. Valuation, the first sentence
   e.   We may adjust amounts payable as the               is deleted in its entirety and replaced by the
        result of an insured event with the owners         following:
        of lost or damaged property if other than          7.   Valuation
        you. If we pay the owners, such payments
        will satisfy your claims against us for the             We will determine the value of any property
        owners' property. We will not pay the                   involved in the event of an insured event
        owners more than their financial interest               as follows:
        in the property for which coverage is
        sought.                                                 a.   At "Actual Cash Value" as of the time
                                                                     of the insured event, except as pro-
                                                                     vided in b., c., d., and e. below.




FA 286 01 13                                                                               Page 12 of 12
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000119
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 121 of 330 Page ID #147

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     ILLINOIS CHANGES
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART
Exclusion (1)(d) Nuclear Hazard in SECTION A. COVERAGE, 3. Covered Causes of Loss, b. Exclusions
of the BUILDING AND PERSONAL PROPERTY COVERAGE FORM is deleted in its entirety and replaced by
the following:
(1)(d) Nuclear Hazard
Nuclear reaction or radiation, or radioactive contamination, however caused. However, if nuclear reaction or
radiation, or radioactive contamination, results in fire, we will pay for the "loss" caused by that fire.




FA 4028 IL 04 08
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000120
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 122 of 330 Page ID #148

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ ITCAREFULLY.

                            PROPERTY COVERAGE PART
                            AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
     MORTGAGE HOLDER'S INSURANCE COVERAGE PART
A.   Gutters and Downspouts
     BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES OF
     LOSS), SECTION A. COVERAGE, 3. Covered Causes of Loss, c. Limitations, (1) Limitations -
     Various Types of Property, (f) Gutters and Downspouts is deleted in its entirety.
B.   Pollutant Definition
     BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES OF
     LOSS), SECTION G. DEFINITIONS, 13. "Pollutants" and MORTGAGE HOLDER'S INSURANCE
     COVERAGE FORM, SECTION V. DEFINITIONS, 18. "Pollutants" are deleted in their entirety and
     replaced by the following definition:
     "Pollutants" means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor,
     soot, fumes, acids, alkalis, chemicals, petroleum, petroleum products and petroleum by-products, and
     waste. Waste includes materials to be recycled, reconditioned or reclaimed. "Pollutants" include but are
     not limited to substances which are generally recognized in industry or government to be harmful or toxic
     to persons, property, or the environment regardless of whether injury or damage is caused directly or
     indirectly by the "pollutants" and whether:
     a.   You are regularly or otherwise engaged in activities which taint or degrade the environment; or
     b.   You use, generate or produce the "pollutant".




FA 4042 11 07
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000121
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 123 of 330 Page ID #149

                      COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.
A.   Concealment, Misrepresentation or Fraud               F.   No Benefit to Bailee
     This Coverage Part is void in any case of                  No person or organization, other than you,
     fraud by you as it relates to this Coverage                having custody of Covered Property will
     Part at any time. It is also void if you or any            benefit from this insurance.
     other insured, at any time, intentionally con-
     ceal or misrepresent a material fact concern-         G. Other Insurance
     ing:                                                       1.   You may have other insurance subject to
     1.   This Coverage Part;                                        the same plan, terms, conditions and
                                                                     provisions as the insurance under this
     2.   The Covered Property;                                      Coverage Part. If you do, we will pay our
                                                                     share of the covered "loss". Our share is
     3.   Your interest in the Covered Property; or                  the proportion that the applicable Limit of
     4.   A claim under this Coverage Part.                          Insurance under this Coverage Part
                                                                     bears to the Limits of Insurance of all in-
B.   Control of Property                                             surance covering on the same basis.
     Any act or neglect of any person other than                2.   If there is other insurance covering the
     you beyond your direction or control will not                   same "loss", other than that described in
     affect this insurance.                                          1. above, we will pay only for the amount
                                                                     of covered "loss" in excess of the amount
     The breach of any condition of this Coverage                    due from that other insurance, whether
     Part at any one or more locations will not af-                  you can collect on it or not. However, we
     fect coverage at any location where, at the                     will not reimburse any deductible or
     time of "loss", the breach of condition does                    difference between Actual Cash Value
     not exist.                                                      and Replacement Cost valuations. We
C.   Insurance Under Two or More Coverages                           will not pay more than the applicable Limit
                                                                     of Insurance.
     If two or more of this policy's coverages apply
     to the same "loss", we will not pay more than         H.   Policy Period, Coverage Territory
     the actual amount of the "loss".                           Under this Coverage Part:
D.   Legal Action Against Us                                    1.   We cover "loss" commencing:
     No one may bring a legal action against us                      a.   During the policy period shown in the
     under this Coverage Part unless:                                     Declarations; and
     1.   There has been full compliance with all of                 b.   Within the coverage territory.
          the terms of this Coverage Part; and
                                                                2.   The coverage territory:
     2.   The action is brought within 2 years after
          the date on which the direct physical                      a.   The United States of America (in-
          "loss" occurred.                                                cluding its territories and posses-
                                                                          sions);
E.   Liberalization
                                                                     b.   Puerto Rico; and
     If, within 60 days prior to the beginning of this
     Coverage Part or during the policy period, we                   c.   Canada.
     make any changes to any forms or endorse-
     ments of this Coverage Part for which there is        I.   Transfer of Rights of Recovery Against
     currently no separate premium charge, and                  Others to Us
     that change provides more coverage than this               If any person or organization to or for whom
     Coverage Part, the change will be considered               we make payment under this Coverage Part
     as included until the end of the current policy            has rights to recover damages from another,
     period. We will make no additional premium                 those rights are transferred to us to the extent
     charge for this additional coverage during the             of our payment. That person or organization
     interim.                                                   must do everything necessary to secure our
                                                                rights and must do nothing after "loss" to im-



                                  Includes copyrighted material of ISO Commercial
FA 450 11 04                           Risk Services, Inc., with its permission.                    Page 1 of 2
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000122
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 124 of 330 Page ID #150

   pair them. But you may waive your rights                             (1) Owned or controlled by you; or
   against another party in writing:
                                                                        (2) That owns or controls you; or
   1.   Prior to a "loss" to your Covered Property
        or Covered Income.                                         c.   Your tenant.

   2.   After a "loss" to your Covered Property or            This will not restrict your insurance.
        Covered Income only if, at time of "loss",       J.   Definitions
        that party is one of the following:
                                                              1.   "Loss" means accidental loss or damage.
        a.   Someone insured by this insurance;
        b.   A business firm:




                                Includes copyrighted material of ISO Commercial
FA 450 11 04                         Risk Services, Inc., with its permission.                     Page 2 of 2
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000123
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 125 of 330 Page ID #151

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         MANUFACTURER' S SELLING PRICE
                            (FINISHED "STOCK" ONLY)
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
The following is added to BUILDING AND PERSONAL PROPERTY COVERAGE FORM, SECTION D. LOSS
CONDITIONS, 7. Valuation:
We will determine the value of finished "stock" you manufacture, in the event of "loss" at:
A.   The selling price, as if no "loss" occurred;
B.   Less discounts and expenses you otherwise would have had.




                                  Includes copyrighted material of ISO Commercial
FA 454 04 04                           Risk Services, Inc., with its permission.
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000124
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 126 of 330 Page ID #152

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               BUSINESS INCOME CHANGES - WAITING PERIOD
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
                                                    SCHEDULE
                                      "Period of Restoration" Waiting Period

                         24 hours                      48 hours                   X   72 hours

A.   Applicable Coverage Forms                                      caused by or resulting from any Covered
                                                                    Cause of Loss at the "premises"; and
     This endorsement applies to the following Cov-
     erage Forms:                                                   b.   Ends on the earlier of:
     1.   BUSINESS INCOME (AND EXTRA EX-                                 (1) The date when the property at the
          PENSE) COVERAGE FORM, and                                          "premises" should be repaired, re-
                                                                             built or replaced with reasonable
     2.   BUSINESS INCOME (WITHOUT EXTRA                                     speed and similar quality; or
          EXPENSE) COVERAGE FORM
                                                                         (2) The date when business is re-
B.   SECTION F. DEFINITIONS, 7. "Period of Res-                              sumed at a new permanent loca-
     toration", is deleted in its entirety and replaced                      tion.
     with the following:
                                                                         "Period of restoration" does not include
     7.   "Period of Restoration" means the period                       any increased period required due to
          of time that:                                                  the enforcement of any ordinance or
          a.   Begins:                                                   law that:

               (1) After the number of hours selected                    (1) Regulates the construction, use or
                   and shown in the Schedule have                            repair, or requires the tearing
                   passed from the time of direct                            down of any property; or
                   physical "loss" for Business In-                      (2) Requires any insured or others to
                   come coverage; or                                         test for, monitor, clean up, remove,
               (2) Immediately after the time of direct                      contain, treat, detoxify or neutral-
                   physical "loss" for Extra Expense                         ize, or in any way respond to, or
                   coverage;                                                 assess the effects of "pollutants".
                                                                         The expiration date of this policy will
                                                                         not cut short the "period of restoration".




                                    Includes copyrighted material of ISO Commercial
FA 458 04 04                             Risk Services, Inc., with its permission.
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000125
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 127 of 330 Page ID #153

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                        SCHEDULE
                                                                                 Applicable Clause
Loc                Bldg            Loss Payee Name and Address:                  (Enter B, C, D or E):
1                  1                                                                       B

LIBERTY BANK
PO BOX 1092
ALTON, IL 62002-1092




A. Nothing in this endorsement increases the appli-                         c.    Bills of lading;
      cable Limit of Insurance. We will not pay any
      Loss Payee more than their financial interest in                      d.    Financing statements; or
      the Covered Property, and we will not pay more                        e.    Mortgages, deeds of trust, or security
      than the applicable Limit of Insurance on the                               agreements.
      Covered Property.
                                                                       2.   For Covered Property in which both you and
      For the purposes of this endorsement only, the                        a Loss Payee have an insurable interest:
      following are added to BUILDING AND PER-
      SONAL PROPERTY COVERAGE FORM, SEC-                                    a.    We will pay for covered "loss" to each
      TION D. LOSS CONDITIONS, 4. Loss Pay-                                       Loss Payee in their order of prece-
      ment, as indicated in the Schedule of this en-                              dence, as interests may appear.
      dorsement.
                                                                            b.    The Loss Payee has the right to receive
B. Loss Payable                                                                   loss payment even if the Loss Payee
                                                                                  has started foreclosure or similar action
      For Covered Property in which both you and a                                on the Covered Property.
      Loss Payee shown in the Schedule of this en-
      dorsement have an insurable interest, we will:                        c.    If we deny your claim because of your
                                                                                  acts or because you have failed to
      1.    Adjust losses with you; and                                           comply with the terms of the Coverage
      2.    Pay any claim for "loss" jointly to you and the                       Part, the Loss Payee will still have the
            Loss Payee, as interests may appear.                                  right to receive loss payment if the Loss
                                                                                  Payee:
C. Lender's Loss Payable
                                                                                  (1) Pays any premium due under this
      1.    The Loss Payee shown in the Schedule of                                    Coverage Part at our request if you
            this endorsement is a creditor, including a                                have failed to do so;
            mortgageholder or trustee, whose interest in
            Covered Property is established by such                               (2) Submits a signed, sworn proof of
            written instruments as:                                                    loss within 60 days after receiving
                                                                                       notice from us of your failure to do
            a.   Warehouse receipts;                                                   so; and
            b.   A contract for deed;

                                        Includes copyrighted material of Insurance
FA 480 02 16                             Services Office, Inc., with its permission.                     Page 1 of 2
                                                 SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000126
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 128 of 330 Page ID #154

               (3) Has notified us of any change in                 4.   If we elect not to renew this policy, we will
                   ownership, occupancy or substan-                      give written notice to the Loss Payee at least
                   tial change in risk known to the                      10 days before the expiration date of this
                   Loss Payee.                                           policy.
               All of the terms of this Coverage Part          D. Contract of Sale
               will then apply directly to the Loss Pay-
               ee.                                                  1.   The Loss Payee shown in the Schedule of
                                                                         this endorsement is a person or organization
        d.   If we pay the Loss Payee for any "loss"                     you have entered a contract with for the sale
             and deny payment to you because of                          of Covered Property.
             your acts or because you have failed to
             comply with the terms of this Coverage                 2.   For Covered Property in which both you and
             Part:                                                       the Loss Payee have an insurable interest
                                                                         we will:
               (1) The Loss Payee's rights will be
                   transferred to us to the extent of                    a.   Adjust losses with you; and
                   the amount we pay; and                                b.   Pay any claim for "loss" jointly to you
               (2) The Loss Payee's rights to recover                         and the Loss Payee, as interests may
                   the full amount of the Loss Payee's                        appear.
                   claim will not be impaired.                      3.   For Covered Property that is the subject of a
             At our option, we may pay to the Loss                       contract of sale, the word "you" includes the
             Payee the whole principal on the debt                       Loss Payee.
             plus any accrued interest. In this event,         E. Building Owner Loss Payable Clause
             you will pay your remaining debt to us.
                                                                    1.   The Loss Payee shown in the Schedule of
   3.   If we cancel this policy, we will give written                   this endorsement is the owner of the build-
        notice to the Loss Payee at least:                               ing in which you are a tenant.
        a.     10 days before the effective date of                 2.   We will adjust losses to the building with the
               cancellation if we cancel for your non-                   Loss Payee. Any loss payment made to the
               payment of premium; or                                    Loss Payee will satisfy your claims against
        b.     30 days before the effective date of                      us for the owner's property.
               cancellation if we cancel for any other              3.   We will adjust losses to tenants' improve-
               reason.                                                   ments and betterments with you, unless the
                                                                         lease provides otherwise.




                                     Includes copyrighted material of Insurance
FA 480 02 16                          Services Office, Inc., with its permission.                   Page 2 of 2
                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000127
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 129 of 330 Page ID #155

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                        SCHEDULE
                                                                                 Applicable Clause
Loc                Bldg            Loss Payee Name and Address:                  (Enter B, C, D or E):
1                  2                                                                       B

LIBERTY BANK
PO BOX 1092
ALTON, IL 62002-1092




A. Nothing in this endorsement increases the appli-                         c.    Bills of lading;
      cable Limit of Insurance. We will not pay any
      Loss Payee more than their financial interest in                      d.    Financing statements; or
      the Covered Property, and we will not pay more                        e.    Mortgages, deeds of trust, or security
      than the applicable Limit of Insurance on the                               agreements.
      Covered Property.
                                                                       2.   For Covered Property in which both you and
      For the purposes of this endorsement only, the                        a Loss Payee have an insurable interest:
      following are added to BUILDING AND PER-
      SONAL PROPERTY COVERAGE FORM, SEC-                                    a.    We will pay for covered "loss" to each
      TION D. LOSS CONDITIONS, 4. Loss Pay-                                       Loss Payee in their order of prece-
      ment, as indicated in the Schedule of this en-                              dence, as interests may appear.
      dorsement.
                                                                            b.    The Loss Payee has the right to receive
B. Loss Payable                                                                   loss payment even if the Loss Payee
                                                                                  has started foreclosure or similar action
      For Covered Property in which both you and a                                on the Covered Property.
      Loss Payee shown in the Schedule of this en-
      dorsement have an insurable interest, we will:                        c.    If we deny your claim because of your
                                                                                  acts or because you have failed to
      1.    Adjust losses with you; and                                           comply with the terms of the Coverage
      2.    Pay any claim for "loss" jointly to you and the                       Part, the Loss Payee will still have the
            Loss Payee, as interests may appear.                                  right to receive loss payment if the Loss
                                                                                  Payee:
C. Lender's Loss Payable
                                                                                  (1) Pays any premium due under this
      1.    The Loss Payee shown in the Schedule of                                    Coverage Part at our request if you
            this endorsement is a creditor, including a                                have failed to do so;
            mortgageholder or trustee, whose interest in
            Covered Property is established by such                               (2) Submits a signed, sworn proof of
            written instruments as:                                                    loss within 60 days after receiving
                                                                                       notice from us of your failure to do
            a.   Warehouse receipts;                                                   so; and
            b.   A contract for deed;

                                        Includes copyrighted material of Insurance
FA 480 02 16                             Services Office, Inc., with its permission.                     Page 1 of 2
                                                 SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000128
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 130 of 330 Page ID #156

               (3) Has notified us of any change in                 4.   If we elect not to renew this policy, we will
                   ownership, occupancy or substan-                      give written notice to the Loss Payee at least
                   tial change in risk known to the                      10 days before the expiration date of this
                   Loss Payee.                                           policy.
               All of the terms of this Coverage Part          D. Contract of Sale
               will then apply directly to the Loss Pay-
               ee.                                                  1.   The Loss Payee shown in the Schedule of
                                                                         this endorsement is a person or organization
        d.   If we pay the Loss Payee for any "loss"                     you have entered a contract with for the sale
             and deny payment to you because of                          of Covered Property.
             your acts or because you have failed to
             comply with the terms of this Coverage                 2.   For Covered Property in which both you and
             Part:                                                       the Loss Payee have an insurable interest
                                                                         we will:
               (1) The Loss Payee's rights will be
                   transferred to us to the extent of                    a.   Adjust losses with you; and
                   the amount we pay; and                                b.   Pay any claim for "loss" jointly to you
               (2) The Loss Payee's rights to recover                         and the Loss Payee, as interests may
                   the full amount of the Loss Payee's                        appear.
                   claim will not be impaired.                      3.   For Covered Property that is the subject of a
             At our option, we may pay to the Loss                       contract of sale, the word "you" includes the
             Payee the whole principal on the debt                       Loss Payee.
             plus any accrued interest. In this event,         E. Building Owner Loss Payable Clause
             you will pay your remaining debt to us.
                                                                    1.   The Loss Payee shown in the Schedule of
   3.   If we cancel this policy, we will give written                   this endorsement is the owner of the build-
        notice to the Loss Payee at least:                               ing in which you are a tenant.
        a.     10 days before the effective date of                 2.   We will adjust losses to the building with the
               cancellation if we cancel for your non-                   Loss Payee. Any loss payment made to the
               payment of premium; or                                    Loss Payee will satisfy your claims against
        b.     30 days before the effective date of                      us for the owner's property.
               cancellation if we cancel for any other              3.   We will adjust losses to tenants' improve-
               reason.                                                   ments and betterments with you, unless the
                                                                         lease provides otherwise.




                                     Includes copyrighted material of Insurance
FA 480 02 16                          Services Office, Inc., with its permission.                   Page 2 of 2
                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000129
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 131 of 330 Page ID #157

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                        SCHEDULE
                                                                                 Applicable Clause
Loc                Bldg            Loss Payee Name and Address:                  (Enter B, C, D or E):
1                  3                                                                       B

LIBERTY BANK
PO BOX 1092
ALTON, IL 62002-1092




A. Nothing in this endorsement increases the appli-                         c.    Bills of lading;
      cable Limit of Insurance. We will not pay any
      Loss Payee more than their financial interest in                      d.    Financing statements; or
      the Covered Property, and we will not pay more                        e.    Mortgages, deeds of trust, or security
      than the applicable Limit of Insurance on the                               agreements.
      Covered Property.
                                                                       2.   For Covered Property in which both you and
      For the purposes of this endorsement only, the                        a Loss Payee have an insurable interest:
      following are added to BUILDING AND PER-
      SONAL PROPERTY COVERAGE FORM, SEC-                                    a.    We will pay for covered "loss" to each
      TION D. LOSS CONDITIONS, 4. Loss Pay-                                       Loss Payee in their order of prece-
      ment, as indicated in the Schedule of this en-                              dence, as interests may appear.
      dorsement.
                                                                            b.    The Loss Payee has the right to receive
B. Loss Payable                                                                   loss payment even if the Loss Payee
                                                                                  has started foreclosure or similar action
      For Covered Property in which both you and a                                on the Covered Property.
      Loss Payee shown in the Schedule of this en-
      dorsement have an insurable interest, we will:                        c.    If we deny your claim because of your
                                                                                  acts or because you have failed to
      1.    Adjust losses with you; and                                           comply with the terms of the Coverage
      2.    Pay any claim for "loss" jointly to you and the                       Part, the Loss Payee will still have the
            Loss Payee, as interests may appear.                                  right to receive loss payment if the Loss
                                                                                  Payee:
C. Lender's Loss Payable
                                                                                  (1) Pays any premium due under this
      1.    The Loss Payee shown in the Schedule of                                    Coverage Part at our request if you
            this endorsement is a creditor, including a                                have failed to do so;
            mortgageholder or trustee, whose interest in
            Covered Property is established by such                               (2) Submits a signed, sworn proof of
            written instruments as:                                                    loss within 60 days after receiving
                                                                                       notice from us of your failure to do
            a.   Warehouse receipts;                                                   so; and
            b.   A contract for deed;

                                        Includes copyrighted material of Insurance
FA 480 02 16                             Services Office, Inc., with its permission.                     Page 1 of 2
                                                 SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000130
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 132 of 330 Page ID #158

               (3) Has notified us of any change in                 4.   If we elect not to renew this policy, we will
                   ownership, occupancy or substan-                      give written notice to the Loss Payee at least
                   tial change in risk known to the                      10 days before the expiration date of this
                   Loss Payee.                                           policy.
               All of the terms of this Coverage Part          D. Contract of Sale
               will then apply directly to the Loss Pay-
               ee.                                                  1.   The Loss Payee shown in the Schedule of
                                                                         this endorsement is a person or organization
        d.   If we pay the Loss Payee for any "loss"                     you have entered a contract with for the sale
             and deny payment to you because of                          of Covered Property.
             your acts or because you have failed to
             comply with the terms of this Coverage                 2.   For Covered Property in which both you and
             Part:                                                       the Loss Payee have an insurable interest
                                                                         we will:
               (1) The Loss Payee's rights will be
                   transferred to us to the extent of                    a.   Adjust losses with you; and
                   the amount we pay; and                                b.   Pay any claim for "loss" jointly to you
               (2) The Loss Payee's rights to recover                         and the Loss Payee, as interests may
                   the full amount of the Loss Payee's                        appear.
                   claim will not be impaired.                      3.   For Covered Property that is the subject of a
             At our option, we may pay to the Loss                       contract of sale, the word "you" includes the
             Payee the whole principal on the debt                       Loss Payee.
             plus any accrued interest. In this event,         E. Building Owner Loss Payable Clause
             you will pay your remaining debt to us.
                                                                    1.   The Loss Payee shown in the Schedule of
   3.   If we cancel this policy, we will give written                   this endorsement is the owner of the build-
        notice to the Loss Payee at least:                               ing in which you are a tenant.
        a.     10 days before the effective date of                 2.   We will adjust losses to the building with the
               cancellation if we cancel for your non-                   Loss Payee. Any loss payment made to the
               payment of premium; or                                    Loss Payee will satisfy your claims against
        b.     30 days before the effective date of                      us for the owner's property.
               cancellation if we cancel for any other              3.   We will adjust losses to tenants' improve-
               reason.                                                   ments and betterments with you, unless the
                                                                         lease provides otherwise.




                                     Includes copyrighted material of Insurance
FA 480 02 16                          Services Office, Inc., with its permission.                   Page 2 of 2
                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000131
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 133 of 330 Page ID #159

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      EQUIPMENT BREAKDOWN COVERAGE
                                    (Including Production Machinery)

This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE FORM
                                                                      apply. These limits apply to direct
A. COVERAGE                                                           damage only.
    1.   BUILDING AND PERSONAL PROP-                                  (1) Ammonia Contamination Limi-
         ERTY COVERAGE FORM, SECTION A.                                   tation
         COVERAGE is amended by adding the
         following:                                                        If Covered Property is contami-
                                                                           nated by ammonia as a result of
         We will pay for direct damage to Covered                          an "accident" to Covered Prop-
         Property caused by or resulting from an                           erty at the "premises", the most
         "accident" at the "premises".                                     we will pay for this kind of dam-
    2.   BUILDING AND PERSONAL PROP-                                       age, including salvage expense,
         ERTY COVERAGE FORM, SECTION A.                                    is $50,000 per location.
         COVERAGE, 3. Covered Causes of                               (2) Data, Media and Software Res-
         Loss, b. Exclusions is amended by:                               toration
         a.   Adding the following to (1)(e) Utility                       If "electronic data" is destroyed
              Services, (1)(g) Water 1), (2)(a)                            or corrupted as a result of an
              Electrical Current, (2)(d) Miscella-                         "accident" to covered equipment,
              neous Causes of Loss, (2)(j) Expo-                           the most we will pay for the ex-
              sure to Weather, (3)(a) Weather                              penses incurred by you for the
              Conditions, (3)(b) Acts or Deci-                             restoration of that "electronic
              sions, and (3)(c) Defects, Errors,                           data" is $50,000 for all loss sus-
              and Omissions:                                               tained in the "coverage term",
              However, this exclusion does not ap-                         regardless of the number of "ac-
              ply if these causes of loss are caused                       cidents" or the number of "prem-
              by, or result from, an "accident" to                         ises" involved.
              Covered Property at the "premises".                     (3) "Hazardous Substance" Limi-
         b.   Deleting in its entirety (2)(e) Explo-                      tation
              sion of Steam Apparatus.                                     The following applies despite the
    3.   BUILDING AND PERSONAL PROP-                                       operation of the Ordinance or
         ERTY COVERAGE FORM, SECTION A.                                    Law Exclusion.
         COVERAGE, 3. Covered Causes of                                    If Covered Property is damaged,
         Loss, c. Limitations is amended:                                  contaminated or polluted by a
                                                                           "hazardous substance" as a re-
         a.   By deleting in its entirety:
                                                                           sult of an "accident" to Covered
              (1) (1)(a) Steam Apparatus; and                              Property at the "premises", the
                                                                           most we will pay for any addi-
              (2) (1)(b) Hot Water Boilers,                                tional expenses incurred by you
                                                                           for clean up, repair, replacement
         b.   And by adding the following:
                                                                           or disposal of that property is
              The following limitations apply only to                      $50,000. As used here, addi-
              "loss" covered by this endorsement.                          tional expenses mean expenses
              The sublimits provided in Paragraphs                         incurred beyond those for which
              (1), (2) and (3) below are included                          we would be liable if no "hazard-
              within, and are not in addition to, the                      ous substance" had been in-
              Limit of Insurance shown in the Dec-                         volved.
              larations as applicable to the Covered
              Property. These limits, or the appli-       B. Additional Coverages
              cable Limit of Insurance shown in the           For the purposes of the coverages in this en-
              Declarations as applicable to the               dorsement only, BUILDING AND PERSONAL
              Covered Property, whichever is less,            PROPERTY COVERAGE FORM, SECTION
FA 245 05 11                                                                                   Page 1 of 3
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000132
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 134 of 330 Page ID #160

   A. COVERAGE, 4. Additional Coverages is                to the lost or damaged Covered Property,
   amended as follows:                                    whichever is greater.
   1.   The first paragraph is deleted in its en-      D. Conditions
        tirety and replaced with the following:
                                                          For the purposes of the coverages in this en-
        All other terms and conditions of this Cov-       dorsement only, BUILDING AND PERSONAL
        erage Part, including Limits of Insurance         PROPERTY COVERAGE FORM, SECTION
        and deductibles, apply to these Additional        E. ADDITIONAL CONDITIONS is amended by
        Coverages.                                        adding the following:
   2.   The following is added:                           1.   Suspension
        a.   Drying Out                                        Whenever any covered equipment is
                                                               found to be in, or exposed to, a danger-
             If electrical equipment included in               ous condition, any of our representatives
             Covered Property requires "drying                 may immediately suspend the insurance
             out" as a result of a "flood", the rea-           against "loss" from an "accident" to that
             sonable expense incurred for the
                                                               covered equipment. This can be done by
             "drying out" will be covered. This Ad-            delivering or mailing a written notice of
             ditional Coverage is included within              suspension to:
             the Limit of Insurance shown in the
             Declarations as applicable to the                 a.   Your last known address; or
             Covered Property.
                                                               b.   The address where the covered
        b.   Expediting Expenses                                    equipment is located.
             With respect to "loss" covered by this            Once suspended in this way, your insur-
             endorsement, and with respect to                  ance can be reinstated only by written no-
             your damaged Covered Property, we                 tice from us.
             will pay the reasonable extra cost to:
                                                               If we suspend your insurance, you will get
             (1) Make temporary repairs;                       a pro rata refund of premium for that cov-
                                                               ered equipment. However, the suspension
             (2) Expedite permanent repairs; and               will be effective even if we have not yet
             (3) Expedite    permanent     replace-            made or offered a refund.
                  ment.
                                                          2.   Inspection
        c.   Non-Owned Utility Service Equip-                  If any Covered Property requires inspec-
             ment                                              tion to comply with state or municipal
             We will pay for indirect loss resulting           boiler and pressure vessel regulations, we
             from an "accident" to non-owned util-             agree to perform such inspection on your
             ity equipment described in E. Defini-             behalf.
             tions, 1.a.(6) but we will not pay for    E. Definitions
             any expense to repair or replace di-
             rect damage to non-owned utility             For the purposes of the coverages in this en-
             equipment that:                              dorsement only, BUILDING AND PERSONAL
                                                          PROPERTY COVERAGE FORM, SECTION
             (1) You do not own, lease or rent, or        G. DEFINITIONS is amended by adding the
             (2) That is not in your care custody         following:
                  and control.
                                                          1. a."Accident" means a sudden and acci-
        This Additional Coverage is included                   dental breakdown of the following covered
        within the Limit of Insurance shown in the             equipment:
        Declarations as applicable to the Covered
                                                               (1) Any boiler;
        Property.
                                                               (2) Any fired or unfired pressure vessel
C. Deductible                                                       subject to vacuum or internal pres-
   For the purposes of the coverages in this en-                    sure other than the static pressure of
   dorsement only, BUILDING AND PERSONAL                            its contents;
   PROPERTY COVERAGE FORM, SECTION                             (3) Any piping and its accessory equip-
   C. DEDUCTIBLE is amended by adding the                           ment;
   following:
                                                               (4) Any refrigeration or air conditioning
   The deductible applicable to "loss" covered by
                                                                    system; or
   this endorsement is $500, or the deductible in-
   dicated in the Declarations as being applicable

FA 245 05 11                                                                                 Page 2 of 3
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000133
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 135 of 330 Page ID #161

          (5) Any mechanical or electrical machine            moval of excess moisture from that equipment
              or apparatus used for the generation,           including:
              transmission or utilization of me-
              chanical or electrical power.                   a.   Application of heat or controlled electrical
                                                                   current, circulation of air, or use of dehu-
          (6) Equipment of a type described in                     midification equipment, after rinsing the
              definition a.(1) through (5) above                   electrical equipment with clean fresh wa-
              which you do not own, lease or rent                  ter if necessary to flush away "flood" de-
              and is not in your care, custody or                  bris;
              control that is on or within one mile of
              a covered "location", and is supplying          b.   "Drying out" can be done in place or
              you with electricity, gas, water,                    equipment can be disconnected and re-
              steam, heat, refrigeration, air condi-               moved to a repair facility for drying if nec-
              tioning or communication services.                   essary.

          At the time the breakdown occurs, it must           c.   "Drying out" does not include or apply to:
          become apparent by physical damage                       (1) Replacement or repair of any electri-
          that requires repair or replacement of the                   cal equipment or parts thereof; or
          covered equipment or part thereof.
                                                                   (2) Any expense related to deconstruc-
     b.   None of the following is an "accident":                      tion, demolition, or reconstruction of
          (1) Depletion, deterioration, corrosion or                   any building component, structure or
              erosion, wear and tear;                                  part thereof to gain access to electri-
                                                                       cal equipment.
          (2) Leakage at any valve, fitting, shaft
              seal, gland packing, joint or connec-      3.   "Flood" means a general and temporary con-
              tion;                                           dition of partial or complete inundation of nor-
                                                              mally dry land areas due to:
          (3) The functioning of any safety or pro-
              tective device; or                              a.   The overflow of inland or tidal waters;

          (4) The breakdown of any structure or               b.   The unusual or rapid accumulation or
              foundation.                                          runoff of surface waters from any source;
                                                                   or
     c.   None of the following are covered equip-
          ment:                                               c.   Mudslides or mudflows, which are caused
                                                                   by flooding as defined above in Paragraph
          (1) Any sewer piping, underground gas                    3.b. For the purpose of this Covered
              piping, or piping forming a part of a                Cause of Loss, a mudslide or mudflow in-
              sprinkler system;                                    volves a river of liquid and flowing mud on
                                                                   the surface of normally dry land areas as
          (2) Water piping other than boiler feed                  when earth is carried by a current of water
              water piping, boiler condensate return               and deposited along the path of the cur-
              piping or water piping forming a part                rent.
              of a refrigeration or air conditioning
              system;                                              All flooding in a continuous or protracted
                                                                   event will constitute a single "flood".
          (3) Insulating or refractory material;
                                                         4.   "Hazardous Substance" means a substance
          (4) Vehicle, elevator, escalator, con-              declared to be hazardous to health by a gov-
              veyor, hoist or crane; or                       ernmental agency.
          (5) Felt, wire, screen, die, extrusion         5.   "Production Machinery" means:
              plate, swing hammer, grinding disc,
              cutting blade, non-electrical cable,            a.   Production or process machine or appara-
              chain, belt, rope, clutch plate, brake               tus that processes, forms, cuts, shapes
              pad, nonmetallic part, or any part or                grinds or conveys raw material, material in
              tool subject to periodic replacement.                process or finished products, and the
                                                                   computers and their peripherals that con-
     d.   If a strike, riot, civil commotion, act of               trol or operate such a machine or appara-
          sabotage or vandalism results in an "acci-               tus.
          dent", this insurance applies. However,
          the War and Military Action Exclusion and           b.   Machine or apparatus used for research,
          the conditions of this Coverage Part still               medical, diagnostic, surgical, dental or
          apply.                                                   pathological purposes, and computers
                                                                   and their peripherals that control or oper-
2.   "Drying out" means restoration of electrical                  ate such a machine or apparatus.
     equipment to service following a "flood" by re-


FA 245 05 11                                                                                      Page 3 of 3
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000134
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 136 of 330 Page ID #162

                  BUSINESS INCOME (AND EXTRA EXPENSE)
                             COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
and what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION F. DEFI-
NITIONS.

SECTION A. COVERAGE                                                     the building which you rent, lease or oc-
                                                                        cupy, including:
Coverage is provided as described and limited be-
low for one or more of the following options for                        (1) Any area within the building or on the
which a Limit of Insurance is shown in the Declara-                         site at which the "premises" are lo-
tions:                                                                      cated if that area services or is used
                                                                            to gain access to the described
a.   Business Income including "Rental Value".                              "premises".
b.   Business Income other than "Rental Value".                         (2) Your personal property in the open
c.   "Rental Value".                                                        (or in a vehicle) within 1,000 feet.

If option a. above is selected, the term Business             2.   Extra Expense
Income will include "Rental Value". If option c.                   a.   We will pay the actual and necessary Ex-
above is selected, the term Business Income will                        tra Expense you incur due to direct physi-
mean "Rental Value" only.                                               cal "loss" to property at a "premises"
If Limits of Insurance are shown under more than                        which is described in the Declarations and
one of the above options, the provisions of this                        for which an Extra Expense Limit of In-
Coverage Part apply separately to each.                                 surance is shown in the Declarations.
                                                                        The "loss" must be caused by or result
1.   Business Income                                                    from a Covered Cause of Loss. With re-
                                                                        spect to "loss" to personal property in the
     a.   We will pay for the actual loss of Business                   open or personal property in a vehicle, the
          Income you sustain due to the necessary                       "premises" include the area within 1,000
          "suspension" of your "operations" during                      feet of the site at which the "premises" are
          the "period of restoration". The "suspen-                     located.
          sion" must be caused by direct physical
          "loss" to property at a "premises" which is              b.   Extra Expense means necessary ex-
          described in the Declarations and for                         penses you incur during the "period of
          which a Business Income Limit of Insur-                       restoration" that you would not have in-
          ance is shown in the Declarations. The                        curred if there had been no direct physical
          "loss" must be caused by or result from a                     "loss" to property caused by or resulting
          Covered Cause of Loss. With respect to                        from a Covered Cause of Loss. Coverage
          "loss" to personal property in the open or                    pertains to expenses incurred (other than
          personal property in a vehicle, the "prem-                    the expense to repair or replace property)
          ises" include the area within 1,000 feet of                   to:
          the site at which the "premises" are lo-
          cated.                                                        (1) Avoid or minimize the "suspension" of
                                                                            business and to continue "opera-
     b.   Business Income means the:                                        tions":
          (1) Net Income (Net Profit or Loss before                         (a) At the "premises"; or
              income taxes) that would have been
              earned or incurred; and                                       (b) At replacement locations or at
                                                                                  temporary locations, including:
          (2) Continuing normal operating           ex-
              penses incurred, including payroll.                                 1)   Relocation expenses; and

     c.   If you are a tenant and occupy only part of                             2)   Costs to equip and operate
          the site at which the "premises" are lo-                                     the replacement or tempo-
          cated, for the purposes of this Coverage                                     rary locations.
          Part only, your "premises" is the portion of


                                        Includes copyrighted material of ISO
FA 213 04 04                             Properties, Inc., with its permission.                        Page 1 of 9
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000135
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 137 of 330 Page ID #163

          (2) Minimize the "suspension" of busi-               5.   Additional Coverages
              ness if you cannot continue "opera-
              tions".                                               The Additional Coverages are not additional
                                                                    Limits of Insurance.
          (3) To the extent it reduces the amount
              of "loss" that otherwise would have                   a.   Civil Authority
              been payable under this Coverage                           We will pay for the actual loss of Business
              Part, we will pay any Extra Expense                        Income you sustain and necessary Extra
              to:                                                        Expense caused by action of civil author-
              (a) Repair or replace any property;                        ity that prohibits access to the "premises"
                   or                                                    due to direct physical "loss" to property,
                                                                         other than at the "premises", caused by or
              (b) Research, replace or restore the                       resulting from any Covered Cause of
                   lost information on damaged                           Loss.
                   "valuable papers and records".
                                                                         This coverage for Business Income will
          However, if any property obtained for                          begin immediately after the time of that
          temporary use during the "period of resto-                     action and will apply for a period of up to
          ration" remains after the resumption of                        30 days from the date of that action.
          normal "operations", the amount we will
          pay under this Coverage will be reduced                        This coverage for Extra Expense will be-
          by the salvage value of that property.                         gin immediately after the time of that ac-
                                                                         tion and will end:
     c.   If you are a tenant and occupy only part of
          the site at which the "premises" are lo-                       (1) 30 consecutive days after the time of
          cated, for the purposes of this Coverage                           that action; or
          Part only, your "premises" is the portion of                   (2) When your Business Income cover-
          the building which you rent, lease or oc-                          age ends;
          cupy, including:
                                                                         whichever is later.
          (1) Any area within the building or on the
              site at which the "premises" are lo-                  b.   Alterations and New Buildings
              cated if that area services or is used
              to gain access to the described                            We will pay for the actual loss of Business
              "premises".                                                Income you sustain and necessary Extra
                                                                         Expense you incur due to direct physical
          (2) Your personal property in the open                         "loss" at the "premises" caused by or re-
              (or in a vehicle) within 1,000 feet.                       sulting from any Covered Cause of Loss
                                                                         to:
3.   Covered Causes of Loss
                                                                         (1) New buildings or structures, whether
     See BUILDING AND PERSONAL PROP-                                         complete or under construction;
     ERTY COVERAGE FORM, SECTION A.
     COVERAGE, 3. Covered Causes of Loss.                                (2) Alterations or additions to existing
                                                                             buildings or structures; and
4.   Limitation for Electronic Data
                                                                         (3) Machinery, equipment, supplies or
     a.   Coverage for Business Income does not                              building materials located on or within
          apply when a "suspension" of "operations"                          1,000 feet of the "premises" and:
          is caused by destruction or corruption of
          "electronic data", or any "loss" to "elec-                         (a) Used in the construction, altera-
          tronic data", except as provided under                                   tions or additions; or
          SECTION A. COVERAGE, 5. Additional
          Coverages, d. Interruption of Computer                             (b) Incidental to the occupancy of
          Operations.                                                              new buildings.

     b.   Coverage for Extra Expense does not ap-                        If such direct physical "loss" delays the
          ply when action is taken to avoid or mini-                     start of "operations", the "period of resto-
          mize a "suspension" of "operations"                            ration" for Business Income Coverage will
          caused by destruction or corruption of                         begin on the date "operations" would have
          "electronic data", or any "loss" to "elec-                     begun if the direct physical "loss" had not
          tronic data", except as provided under                         occurred.
          SECTION A. COVERAGE, 5. Additional                        c.   Extended Business Income
          Coverages, d. Interruption of Computer
          Operations.                                                    (1) Business Income Other Than "Rental
                                                                             Value"


                                         Includes copyrighted material of ISO
FA 213 04 04                              Properties, Inc., with its permission.                            Page 2 of 9
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000136
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 138 of 330 Page ID #164

            If the necessary "suspension" of your                         However, Extended Business Income
            "operations" produces a Business In-                          does not apply to loss of "Rental
            come loss payable under this Cover-                           Value" incurred as a result of unfa-
            age Part, we will pay for the actual                          vorable business conditions caused
            loss of Business Income you incur                             by the impact of the Covered Cause
            during the period that:                                       of Loss in the area where the "prem-
                                                                          ises" are located.
            (a) Begins on the date property (ex-
                cept "finished stock") is actually                        Loss of "Rental Value" must be
                repaired, rebuilt or replaced and                         caused by direct physical "loss" at the
                "operations" are resumed; and                             described "premises" caused by or
                                                                          resulting from any Covered Cause of
            (b) Ends on the earlier of:                                   Loss.
                (i) The date you could restore                   d.   Interruption of Computer Operations
                     your "operations", with rea-
                     sonable speed, to the level                      (1) Subject to all provisions of this Addi-
                     which would generate the                             tional Coverage, you may extend the
                     business income amount                               insurance that applies to Business
                     that would have existed if no                        Income and Extra Expense to apply
                     direct physical "loss" had                           to a "suspension" of "operations"
                     occurred; or                                         caused by an interruption in computer
                                                                          operations due to destruction or cor-
                (ii) 60 consecutive days after                            ruption of "electronic data" due to a
                     the     date   determined   in                       Covered Cause of Loss.
                     (1)(a) above.
                                                                      (2) The Covered Causes of Loss include
            However, Extended Business Income                             a virus, harmful code or similar in-
            does not apply to loss of Business In-                        struction introduced into or enacted
            come incurred as a result of unfavor-                         on a computer system (including
            able business conditions caused by                            "electronic data") or a network to
            the impact of the Covered Cause of                            which it is connected, designed to
            Loss in the area where the "prem-                             damage or destroy any part of the
            ises" are located.                                            system or disrupt its normal opera-
            Loss of Business Income must be                               tion. But there is no coverage for an
            caused by direct physical "loss" at the                       interruption related to manipulation of
            "premises" caused by or resulting                             a computer system (including "elec-
            from any Covered Cause of Loss.                               tronic data") by any employee, includ-
                                                                          ing a temporary or leased employee,
        (2) "Rental Value"                                                or by an entity retained by you or for
                                                                          you to inspect, design, install, main-
            If the necessary "suspension" of your                         tain, repair or replace that system.
            "operations" produces a "Rental
            Value" loss payable under this Cov-                       (3) The most we will pay under this Addi-
            erage Part, we will pay for the actual                        tional Coverage - Interruption of
            loss of "Rental Value" you incur dur-                         Computer Operations is $2,500 for
            ing the period that:                                          all "loss" sustained and expense in-
                                                                          curred in any "coverage term", re-
            (a) Begins on the date property is                            gardless of the number of interrup-
                actually repaired, rebuilt or re-                         tions or the number of "premises", lo-
                placed and tenantability is re-                           cations or computer systems in-
                stored; and                                               volved. If loss payment relating to
            (b) Ends on the earlier of:                                   the first interruption does not exhaust
                                                                          this amount, then the balance is
                (i) The date you could restore                            available for "loss" or expense sus-
                     tenant occupancy, with rea-                          tained or incurred as a result of sub-
                     sonable speed, to the level                          sequent interruptions in that "cover-
                     which would generate the                             age term". A balance remaining at
                     "Rental Value" that would                            the end of a "coverage term" does
                     have existed if no direct                            not increase the amount of insurance
                     physical "loss" had oc-                              in the next "coverage term". With re-
                     curred; or                                           spect to any interruption which begins
                                                                          in one "coverage term" and continues
                (ii) 60 consecutive days after                            or results in additional loss or ex-
                     the     date   determined   in                       pense in that subsequent "coverage
                     (2)(a) above.                                        term", all "loss" and expense is
                                      Includes copyrighted material of ISO
FA 213 04 04                           Properties, Inc., with its permission.                      Page 3 of 9
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000137
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 139 of 330 Page ID #165

                deemed to be sustained or incurred                  of "loss", either may make written demand for
                in the "coverage term" in which the                 an appraisal of the "loss". In this event, each
                interruption began.                                 party will select a competent and impartial ap-
                                                                    praiser.
          (4) This Additional Coverage - Interrup-
              tion in Computer Operations does                      The two appraisers will select an umpire. If
                not apply to "loss" sustained or ex-                they cannot agree, either may request that se-
                pense incurred after the end of the                 lection be made by a judge of a court having
                "period of restoration", even if the                jurisdiction. The appraisers will state sepa-
                amount of insurance stated in para-                 rately the amount of Net Income and operating
                graph (3) of this Additional Coverage               expense or amount of "loss". If they fail to
                has not been exhausted.                             agree, they will submit their differences to the
                                                                    umpire. A decision agreed to by any two will
6.   Coverage Extension                                             be binding. Each party will:
     The limit applicable to the Coverage Extension                 a.   Pay its chosen appraiser; and
     is in addition to the Limit of Insurance. SEC-
     TION D. ADDITIONAL CONDITION, 1. Coin-                         b.   Bear the other expenses of the appraisal
     surance does not apply to this Coverage Ex-                         and umpire equally.
     tension.
                                                                    If there is an appraisal, we will still retain our
     Newly Acquired Locations                                       right to deny the claim.
     a. You may extend your Business Income                    2.   Duties in the Event of Loss
          and Extra Expense Coverages to apply to
          property at any location you acquire other                a.   You must see that the following are done
          than property situated at fairs or exhibi-                     in the event of "loss":
          tions.                                                         (1) Notify the police if a law may have
     b.   The most we will pay for "loss" under this                         been broken.
          Extension for the sum of Business In-                          (2) Give us prompt notice of the direct
          come loss and Extra Expense incurred is                            physical "loss". Include a description
          $100,000 at each location.                                         of the property involved.
     c.   Insurance under this Extension for each                        (3) As soon as possible, give us a de-
          newly acquired location will end when any                          scription of how, when, and where
          of the following first occurs:                                     the direct physical "loss" occurred.
          (1) This policy expires;                                       (4) Take all reasonable steps to protect
          (2) 90 days pass from the date you ac-                             the Covered Property from further
                quire your new building or business                          damage, and keep a record of your
                personal property or begin construc-                         expenses necessary to protect the
                tion on that part of the building that                       Covered Property, for consideration
                would qualify as Covered Property; or                        in the settlement of the claim. This
                                                                             will not increase the Limit of Insur-
          (3) You report values to us.                                       ance. However, we will not pay for
                                                                             any subsequent "loss" resulting from
          We will charge you additional premium for                          a cause of loss that is not a Covered
          values reported from the date construc-                            Cause of Loss. Also, if feasible, set
          tion begins on that part of the building that                      the damaged property aside and in
          would qualify as Covered Property, or you                          the best possible order for examina-
          acquire the new property.                                          tion.
SECTION B. LIMITS OF INSURANCE                                           (5) As often as may be reasonably re-
The most we will pay for "loss" in any one occur-                            quired, permit us to inspect the prop-
rence is the applicable Limit of Insurance shown in                          erty proving the "loss" and examine
the Declarations.                                                            your books and records.

SECTION C. LOSS CONDITIONS                                                   Also permit us to take samples of
                                                                             damaged and undamaged property
The following conditions apply in addition to the                            for inspection, testing and analysis,
COMMON POLICY CONDITIONS and the COM-                                        and permit us to make copies from
MERCIAL PROPERTY CONDITIONS.                                                 your books and records.
1.   Appraisal                                                           (6) Send us a signed, sworn proof of loss
                                                                             containing the information we request
     If we and you disagree on the amount of Net                             to investigate the claim. You must do
     Income and operating expense or the amount
                                         Includes copyrighted material of ISO
FA 213 04 04                              Properties, Inc., with its permission.                        Page 4 of 9
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000138
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 140 of 330 Page ID #166

              this within 60 days after our request.                        (a) The salvage value that remains
              We will supply you with the necessary                               of any property bought for tem-
              forms.                                                              porary use during the "period of
                                                                                  restoration", once "operations"
          (7) Cooperate with us in the investigation                              are resumed; and
              or settlement of the claim.
                                                                            (b) Any Extra Expense that is paid
          (8) If you intend to continue your busi-                                for by other insurance, except for
              ness, you must resume all or part of                                insurance that is written subject
              your "operations" as quickly as pos-                                to the same plan, terms, condi-
              sible.                                                              tions and provisions as this in-
     b.   We may examine any insured under oath,                                  surance; and
          while not in the presence of any other in-                    (2) Necessary expenses that reduce the
          sured and at such times as may be rea-                            Business Income "loss" that other-
          sonably required, about any matter relat-                         wise would have been incurred.
          ing to this insurance or the claim, includ-
          ing an insured's books and records. In                   c.   Resumption of Operations
          the event of an examination, an insured's
          answers must be signed.                                       We will reduce the amount of your:

3.   Loss Determination                                                 (1) Business Income "loss", other than
                                                                            Extra Expense, to the extent you can
     a.   The amount of Business Income "loss"                              resume your "operations", in whole or
          will be determined based on:                                      in part, by using damaged or undam-
                                                                            aged property (including merchandise
          (1) The Net Income of the business be-                            or stock) at the "premises" or else-
              fore the direct physical "loss" oc-                           where.
              curred;
                                                                        (2) Extra Expense "loss" to the extent
          (2) The likely Net Income of the business                         you can return "operations" to normal
              if no physical "loss" had occurred, but                       and discontinue such Extra Expense.
              not including any Net Income that
              would likely have been earned as a                   d.   If you do not resume "operations", or do
              result of an increase in the volume of                    not resume "operations" as quickly as
              business due to favorable business                        possible, we will pay based on the length
              conditions caused by the impact of                        of time it would have taken to resume
              the Covered Cause of Loss on cus-                         "operations" as quickly as possible.
              tomers or on other businesses;
                                                              4.   Loss Payment
          (3) The operating expenses, including
              payroll expenses, necessary to re-                   We will pay for insured "loss" within 30 days
              sume "operations" with the same                      after we receive the sworn proof of loss, if you
              quality of service that existed just be-             have complied with all of the terms of this
              fore the direct physical "loss"; and                 Coverage Part and

          (4) Other relevant sources of informa-                   a.   We have reached agreement with you on
              tion, including;                                          the amount of "loss"; or

              (a) Your financial records and ac-                   b.   An appraisal award has been made.
                   counting procedures;                       SECTION D. ADDITIONAL CONDITION
              (b) Bills, invoices and other vouch-            1.   Coinsurance
                   ers; and
                                                                   If a Coinsurance percentage is shown in the
              (c) Deeds, liens or contracts.                       Declarations, the following condition applies in
     b.   The amount of Extra Expense will be de-                  addition to the COMMON POLICY CONDI-
          termined based on:                                       TIONS and the COMMERCIAL PROPERTY
                                                                   CONDITIONS.
          (1) All expenses that exceed the normal
              operating expenses that would have                   We will not pay the full amount of any Busi-
              been incurred by "operations" during                 ness Income "loss" if the Limit of Insurance for
              the "period of restoration" if no direct             Business Income is less than:
              physical "loss" had occurred. We will                a.   The Coinsurance percentage shown for
              deduct from the total of such ex-                         Business Income in the Declarations;
              penses:                                                   times
                                                                   b.   The sum of:
                                        Includes copyrighted material of ISO
FA 213 04 04                             Properties, Inc., with its permission.                       Page 5 of 9
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000139
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 141 of 330 Page ID #167

        (1) The Net Income (Net Profit or Loss                      11. All ordinary payroll expenses or the
            before income taxes), and                                   amount of payroll expense excluded (if
                                                                        form FA 465 is attached); and
        (2) Operating expenses, including payroll
            expenses,                                               12. Special deductions for mining properties
                                                                        (royalties unless specifically included in
        that would have been earned or incurred                         coverage; actual depletion commonly
        (had no "loss" occurred) by your "opera-                        known as unit or cost depletion - not per-
        tions" at the "premises" for the 12 months                      centage depletion; welfare and retirement
        following the inception, or last previous                       fund charges based on tonnage; hired
        anniversary date, of this Coverage Part                         trucks).
        (whichever is later).
                                                               Example No. 1 (Underinsurance):
   Instead, we will determine the most we will pay             When:    The Net Income and
   using the following steps:                                           operating expenses
   1.   Multiply the Net Income and operating ex-                       for the 12 months
        pense for the 12 months following the in-                       following the inception,
        ception, or last previous anniversary date,                     or last previous anni-
        of this Coverage Part by the Coinsurance                        versary date of this
        percentage;                                                     Coverage Part at the "premises"
                                                                        would have been                 $400,000
   2.   Divide the Limit of Insurance for the de-
        scribed "premises" by the figure deter-                         The Coinsurance
        mined in Step 1.; and                                           percentage is                       50%

   3.   Multiply the total amount of "loss" by the                      The Limit of Insurance
        figure determined in Step 2.                                    is                              $150,000

   We will pay the amount determined in Step 3.                         The amount of "loss" is          $80,000
   or the limit of insurance, whichever is less.               Step 1: $400,000 X 50% = $200,000
   For the remainder, you will either have to rely                     (the minimum amount of insurance to
   on other insurance or absorb the "loss" your-                       meet your Coinsurance requirements)
   self.
                                                               Step 2: $150,000 ÷ $200,000 = .75
   In determining operating expenses for the pur-
   pose of applying the Coinsurance condition,                 Step 3: $ 80,000 X .75 = $60,000
   the following expenses, if applicable, shall be
   deducted from the total of all operating ex-                We will pay no more than $60,000. The remaining
   penses:                                                     $20,000 is not covered.

   1.   Prepaid freight - outgoing;                            Example No. 2 (Adequate Insurance):

   2.   Returns and allowances;                                When:    The Net Income and
                                                                        operating expenses
   3.   Discounts;                                                      for the 12 months
                                                                        following the inception,
   4.   Bad debts;                                                      or last previous
   5.   Collection expenses;                                            anniversary date of
                                                                        this Coverage Part at the
   6.   Cost of raw stock and factory supplies                          "premises" would
        consumed    (including   transportation                         have been                       $400,000
        charges);
                                                                        The Coinsurance
   7.   Cost of merchandise           sold (including                   percentage is                       50%
        transportation charges);
                                                                        The Limit of Insurance
   8.   Cost of other supplies consumed (includ-                        is                              $200,000
        ing transportation charges);
                                                                        The amount of "loss" is          $80,000
   9.   Cost of services purchased from outsid-
        ers (not employees) to resell, that do not                 The minimum amount of insurance to meet
        continue under contract;                                   your Coinsurance requirement is $200,000
                                                                   ($400,000 x 50%). Therefore, the Limit of In-
   10. Power, heat and refrigeration expenses                      surance in this Example is adequate and no
        that do not continue under contract (if                    penalty applies. We will pay no more than
        form CP 15 11 is attached);                                $80,000 (amount of "loss").



                                         Includes copyrighted material of ISO
FA 213 04 04                              Properties, Inc., with its permission.                     Page 6 of 9
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000140
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 142 of 330 Page ID #168

     This condition does not apply to Extra Ex-                          Days       61-90                   30,000
     pense.                                                                                                $80,000
SECTION E. OPTIONAL COVERAGES                                            The remaining $10,000 is not
                                                                         covered.
If shown as applicable in the Declarations, the fol-
lowing Optional Coverages apply separately to                  3.   Business Income Agreed Value
each item.
                                                                    a.   To activate this Optional Coverage:
1.   Maximum Period of Indemnity
                                                                         (1) A Business Income Report/Work
     a.   SECTION D. ADDITIONAL CONDI-                                       Sheet must be made a part of this
          TIONS, 1. Coinsurance does not apply to                            Coverage Part and must show finan-
          this Coverage Part at the "premises" to                            cial data for your "operations":
          which this Optional Coverage applies.
                                                                             (a) During the 12 months prior to the
     b.   The most we will pay for the total of Busi-                              date of the Work Sheet; and
          ness Income "loss" and Extra Expense is
          the lesser of:                                                     (b) Estimated for the 12 months
                                                                                   immediately following the incep-
          (1) The amount of Business income                                        tion of this Optional Coverage.
               "loss" sustained and Extra Expense
               incurred during the 120 days imme-                        (2) The Declarations must indicate that
               diately following the beginning of the                        the Business Income Agreed Value
               "period of restoration"; or                                   Optional Coverage applies, and an
                                                                             Agreed Value must be shown on the
          (2) The Limit of Insurance shown in the                            Declarations.    The Agreed Value
               Declarations.                                                 should be at least equal to:
2.   Monthly Limit of Indemnity                                              (a) The      Coinsurance percentage
                                                                                   shown in the Declarations; multi-
     a.   SECTION D. ADDITIONAL CONDI-                                             plied by
          TIONS, 1. Coinsurance does not apply to
          this Coverage Part at the "premises" to                            (b) The amount of Net Income and
          which this Optional Coverage applies.                                    Operating Expenses for the fol-
                                                                                   lowing 12 months you report on
     b.   The most we will pay for loss of Business                                the Work Sheet.
          Income in each period of 30 consecutive
          days after the beginning of the "period of                b.   Except as noted in c. below, the ADDI-
          restoration" is:                                               TIONAL CONDITION Coinsurance, is
                                                                         suspended until the expiration date of this
          (1) The Limit of Insurance, multiplied by                      Coverage Part.
          (2) The fraction shown in the Declara-                    c.   We will reinstate the ADDITIONAL CON-
               tions for this Optional Coverage.                         DITION Coinsurance, automatically if
Example:                                                                 you do not submit a new Work Sheet and
                                                                         Agreed Value:
When:     The Limit of Insurance is        $120,000
                                                                         (1) When you request a change in your
          The fraction shown in                                              Business Income Limit of Insurance;
          the Declarations for                                               or
          this Optional Coverage is                1/4
                                                                         (2) When you request the coinsurance
          The most we will pay                                               percentage be changed on the Work
          for "loss" in each period                                          Sheet.
          of 30 consecutive days is:
                                                                    d.   If the Business Income Limit of Insurance
          $120,000 X 1/4 = $30,000                                       is less than the Agreed Value, we will not
                                                                         pay more of any "loss" than the amount of
          If, in this   example, the actual amount of                    "loss" multiplied by:
          "loss" is:
          Days           1-30               $40,000                      (1) The Business Income Limit of Insur-
          Days          31-60                20,000                          ance; divided by
          Days          61-90                30,000
                                            $90,000                      (2) The Agreed Value.
          We will pay:                                         Example:
          Days           1-30                $30,000           When:     The Limit of Insurance
          Days          31-60                 20,000                     is                                $100,000

                                         Includes copyrighted material of ISO
FA 213 04 04                              Properties, Inc., with its permission.                        Page 7 of 9
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000141
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 143 of 330 Page ID #169

          The Agreed Value is                $200,000           4.   "Finished Stock" means stock you have
                                                                     manufactured.
          The amount of "loss" is             $ 80,000
                                                                     "Finished Stock" also includes whiskey and al-
Step (a): $100,000 ÷ $200,000 = .50                                  coholic products being aged, unless there is a
Step (b): .50 X $80,000 = $40,000                                    Coinsurance percentage shown for Business
                                                                     Income in the Declarations.
We will pay $40,000. The remaining $40,000 is not
covered.                                                             "Finished stock" does not include stock you
                                                                     have manufactured that is held for sale on the
4.   Extended Period of Indemnity                                    "premises" of any retail outlet insured under
                                                                     this Coverage Part.
     In SECTION A. COVERAGE, 5. Additional
     Coverages, c. Extended Business Income,                    5.   "Loss" means accidental loss or damage.
     the number "60" in Subparagraphs (1)(b) and
     (2)(b) is replaced by the number shown in the              6.   "Operations" means:
     Declarations for this Optional Coverage.                        a.   Your business activities occurring at the
SECTION F. DEFINITIONS                                                    "premises"; and

1.   "Computer programs" means a set of re-                          b.   The tenantability of the "premises", if cov-
     lated electronic instructions which direct the                       erage for Business Income including
     operations and functions of a computer or de-                        "Rental Value" or "Rental Value" applies.
     vice connected to it, which enable the com-                7.   "Period of Restoration" means the period of
     puter or device to receive, process, store, re-                 time that:
     trieve or send data.
                                                                     a.   Begins at the time of direct physical
2.   "Coverage term" means the following individ-                         "loss".
     ual increment, or if a multi-year policy period,
     increments, of time, which comprise the policy                  b.   Ends on the earlier of:
     period of this Coverage Part:
                                                                          (1) The date when the property at the
     a.   The year commencing on the Effective                                "premises" should be repaired, rebuilt
          Date of this Coverage Part at 12:01 A.M.                            or replaced with reasonable speed
          standard time at your mailing address                               and similar quality; or
          shown in the Declarations, and if a multi-
          year policy period, each consecutive an-                        (2) The date when business is resumed
          nual period thereafter, or portion thereof if                       at a new permanent location.
          any period is for a period of less than 12                 c.   "Period of restoration" does not include
          months, constitute individual "coverage                         any increased period required due to the
          terms". The last "coverage term" ends at                        enforcement of any ordinance or law that:
          12:00 A.M. standard time at your mailing
          address shown in the Declarations on the                        (1) Regulates the construction, use or
          earlier of:                                                         repair, or requires the tearing down of
                                                                              any property; or
          (1) The day the policy period shown in
              the Declarations ends; or                                   (2) Requires any insured or others to test
                                                                              for, monitor, clean up, remove, con-
          (2) The day the policy to which this Cov-                           tain, treat, detoxify or neutralize, or in
              erage Part is attached is terminated                            any way respond to or assess the ef-
              or cancelled.                                                   fects of "pollutants".
     b.   However, if after the issuance of this Cov-                d.   The expiration date of the Coverage Part
          erage Part, any "coverage term" is ex-                          will not cut short the "period of restora-
          tended for an additional period of less                         tion".
          than 12 months, that additional period of
          time will be deemed to be part of the last            8.   "Pollutants" means any solid, liquid, gaseous
          preceding "coverage term".                                 or thermal irritant or contaminant, including
                                                                     smoke, vapor, soot, fumes, acids, alkalis,
3.   "Electronic data" means information, facts or                   chemicals, petroleum and petroleum by-
     "computer programs" stored as or on, created                    products, and waste. Waste includes materi-
     or used on, or transmitted to or from computer                  als to be recycled, reconditioned or reclaimed.
     software (including systems and applications                    "Pollutants" include but are not limited to sub-
     software), on hard or floppy disks, CD-ROMs,                    stances which are generally recognized in in-
     tapes, drives, cells, data processing devices or                dustry or government to be harmful or toxic to
     any other repositories of computer software                     persons, property, or the environment regard-
     which are used with electronically controlled                   less of whether injury or damage is caused di-
     equipment.
                                          Includes copyrighted material of ISO
FA 213 04 04                               Properties, Inc., with its permission.                        Page 8 of 9
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000142
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 144 of 330 Page ID #170

     rectly or indirectly by the "pollutants" and                       (1) Payroll; and
     whether:
                                                                        (2) The amount of charges, which are
     a.   You are regularly or otherwise engaged in                         the legal obligation of the tenant(s)
          activities which taint or degrade the envi-                       but would otherwise be your obliga-
          ronment; or                                                       tions.
     b.   You use, generate or produce the "pollut-           11. "Suspension" means:
          ant".
                                                                   a.   The slowdown or cessation of your busi-
9.   "Premises" means the Location of Premises                          ness activities; and
     described in the Declarations.
                                                                   b.   That a part or all of the "premises" is ren-
10. "Rental Value" means Business Income that                           dered untenantable if coverage for Busi-
     consists of:                                                       ness Income including "Rental Value" or
                                                                        "Rental Value" applies.
     a.   Net Income (Net Profit or Loss before in-
          come taxes) that would have been earned             12. "Valuable Papers and Records" means in-
          or incurred as rental income from tenant                 scribed, printed or written documents, manu-
          occupancy of the "premises" described in                 scripts or records, including abstracts, books,
          the Declarations as furnished and                        card index systems, deeds, drawings, films,
          equipped by you, including fair rental                   maps, mortgages, or proprietary information.
          value of any portion of the "premises"                   But "valuable papers and records" does not
          which is occupied by you; and                            mean "money" or "securities" or "electronic
                                                                   data", including the materials on which the
     b.   Continuing normal operating expenses in-                 "electronic data" is recorded.
          curred in connection with that "premises",
          including:




                                        Includes copyrighted material of ISO
FA 213 04 04                             Properties, Inc., with its permission.                       Page 9 of 9
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000143
    Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 145 of 330 Page ID #171


                  THE CINCINNATI                      INSURANCE COMPANY
                                            A Stock Insurance Company


                  COMMERCIAL GENERAL LIABILITY COVERAGE
                           PART DECLARATIONS
 Attached to and forming part of POLICY NUMBER: ETD 045 12 06
 Named Insured is the same as it appears in the Common Policy Declarations
 LIMITS OF INSURANCE
  EACH OCCURRENCE LIMIT                                         $ 1,000,000
  GENERAL AGGREGATE LIMIT                                       $ 2,000,000
  PRODUCTS-COMPLETED OPERATIONS AGGREGATE LIMIT                 $ 2,000,000
  PERSONAL & ADVERTISING INJURY LIMIT                           $ 1,000,000              ANY ONE PERSON OR
                                                                                         ORGANIZATION
  DAMAGE TO PREMISES RENTED TO YOU LIMIT                                                 ANY ONE
  $100,000 limit unless otherwise indicated herein:             $ SEE GA227              PREMISES
  MEDICAL EXPENSE LIMIT
  $5,000 limit unless otherwise indicated herein:               $                        ANY ONE PERSON



        CLASSIFICATION           CODE       PREMIUM                 RATE                    ADVANCE PREMIUM
                                  NO.        BASE
                                          A - Area          Products /       All Other    Products /     All Other
                                          B - Payroll       Completed                     Completed
                                          C - Gross Sales   Operations                    Operations
                                          D - Units
                                          E - Other
LOC. 1 - IL
BEVERAGE STORES - SOFT          10146 C IF ANY                      .072          .762          STA              STA
DRINKS

RESTAURANTS                     16910 C 3,000,000                   .078        1.950           234           5,850

STORES-NO FOOD OR DRINK         18437 C IF ANY                      .502          .588          STA              STA
- OT NFP

APPLIANCES & ACCESSORIES 91150 B 50,000                          8.270          2.882           414              144
SERVICE OR REPAIR -
COMMERCIAL

LOC. 2 - IL
BEVERAGE STORES - SOFT          10146 C IF ANY                      .072          .762          STA              STA
DRINKS

RESTAURANTS                     16910 C IF ANY                      .078        1.950           STA              STA

STORES-NO FOOD OR DRINK         18437 C IF ANY                      .502          .588          STA              STA
- OT NFP

BEER, ALE OR MALT LIQUOR 51351 C IF ANY                             .088          .185          STA              STA
MFG.

BEER, ALE OR MALT LIQUOR 51352 C IF ANY                             .373          .258          STA              STA
MFG.


     GA 532 07 08                           ETD 045 12 06                                       Page 1 of 2

                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000144
    Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 146 of 330 Page ID #172

       CLASSIFICATION             CODE        PREMIUM                RATE                      ADVANCE PREMIUM
                                   NO.         BASE
                                           A - Area          Products /     All Other        Products /       All Other
                                           B - Payroll       Completed                       Completed
                                           C - Gross Sales   Operations                      Operations
                                           D - Units
                                           E - Other
EXTENDED LIABILITY               20296                                                  2%                            133

BI EXCEPTIONS TO                 20410                                                  2%                            120
POLLUTANT EXCLUSION

PRODUCT RECALL EXPENSE           21142                                                             183
 The General Liability Coverage Part is subject to an
 annual minimum premium.
                                                                 TOTAL ANNUAL PREMIUM               $ 7,078
 FORMS AND / OR ENDORSEMENTS APPLICABLE TO COMMERCIAL GENERAL LIABILITY COVERAGE PART:
 GA101    12/04      COMMERCIAL GENERAL LIABILITY COVERAGE FORM
 CG2407   01/96      PRODUCTS/COMPLETED OPERATIONS HAZARD REDEFINED
 GA227    02/07      COMMERCIAL GENERAL LIABILITY EXTENDED LIABILITY ENDORSEMENT
 GA3024   05/14      EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                     INFORMATION AND DATA-RELATED LIABILITY - WITH LIMITED BODILY
                     INJURY EXCEPTION
 GA4205IL 10/01      ILLINOIS CHANGES - KNOWN INJURY OR DAMAGE
 GA478    12/04      BODILY INJURY EXCEPTIONS TO POLLUTANT EXCLUSION
 GA226IL  03/12      ILLINOIS PRODUCT RECALL EXPENSE COVERAGE ENDORSEMENT
 GA4403   03/13      PRODUCT RECALL EXPENSE COVERAGE SUPPLEMENTAL SCHEDULE




    GA 532 07 08                             ETD 045 12 06                                         Page 2 of 2
                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000145
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 147 of 330 Page ID #173

          COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this Coverage Part restrict                      SUPPLEMENTARY PAYMENTS - COV-
this insurance. Read the entire Coverage Part                          ERAGES A AND B.
carefully to determine rights, duties and what is
and is not covered.                                               b.   This insurance applies to "bodily injury"
                                                                       and "property damage" only if:
Throughout this Coverage Part the words "you"
and "your" refer to the Named Insured shown in                         (1) The "bodily injury" or "property dam-
the Declarations, and any other person or organi-                          age" is caused by an "occurrence"
zation qualifying as a Named Insured under this                            that takes place in the "coverage ter-
Coverage Part. The words "we", "us" and "our"                              ritory";
refer to the Company providing this insurance.                         (2) The "bodily injury" or "property dam-
The word "insured" means any person or organi-                             age" occurs during the policy period;
zation qualifying as such under SECTION II - WHO                           and
IS AN INSURED.                                                         (3) Prior to the "coverage term" in which
Other words and phrases that appear in quotation                           "bodily injury" or "property damage"
marks have special meaning. Refer to SECTION                               occurs, you did not know, per Para-
V - DEFINITIONS.                                                           graph 1.d. below, that the "bodily in-
                                                                           jury" or "property damage" had oc-
SECTION I - COVERAGES                                                      curred or had begun to occur, in
                                                                           whole or in part.
COVERAGE A. BODILY INJURY AND PROP-
ERTY DAMAGE LIABILITY                                             c.   "Bodily injury" or "property damage"
                                                                       which:
1.   Insuring Agreement
                                                                       (1) Occurs during the "coverage term";
     a.   We will pay those sums that the insured                          and
          becomes legally obligated to pay as
          damages because of "bodily injury" or                        (2) Was not, prior to the "coverage
          "property damage" to which this insur-                           term", known by you, per Paragraph
          ance applies. We will have the right and                         1.d. below, to have occurred;
          duty to defend the insured against any
          "suit" seeking those damages. However,                       includes any continuation, change or re-
          we will have no duty to defend the in-                       sumption of that "bodily injury" or "prop-
          sured against any "suit" seeking dam-                        erty damage" after the end of the "cover-
          ages for "bodily injury" or "property dam-                   age term" in which it first became known
          age" to which this insurance does not                        by you.
          apply. We may, at our discretion, investi-              d.   You will be deemed to know that "bodily
          gate any "occurrence" and settle any                         injury" or "property damage" has oc-
          claim or "suit" that may result. But:                        curred at the earliest time when any
          (1) The amount we will pay for damages                       "authorized representative":
              is limited as described in SECTION                       (1) Reports all, or any part, of the "bodily
              III - LIMITS OF INSURANCE; and                               injury" or "property damage" to us or
          (2) Our right and duty to defend ends                            any other insurer;
              when we have used up the applica-                        (2) Receives a written or verbal demand
              ble limit of insurance in the payment                        or claim for damages because of the
              of judgments or settlements under                            "bodily injury" or "property damage";
              SECTION I - COVERAGES, COV-
              ERAGE A. BODILY INJURY AND                               (3) First observes, or reasonably should
              PROPERTY DAMAGE LIABILITY;                                   have first observed, the "bodily in-
              SECTION I - COVERAGES, COV-                                  jury" or "property damage";
              ERAGE B. PERSONAL AND AD-
              VERTISING INJURY LIABILITY; or                           (4) Becomes aware, or reasonably
              medical expenses under SECTION I                             should have become aware, by any
              - COVERAGES, COVERAGE C.                                     means other than as described in (3)
              MEDICAL PAYMENTS.                                            above, that "bodily injury" or "prop-
                                                                           erty damage" had occurred or had
          No other obligation or liability to pay sums                     begun to occur; or
          or perform acts or services is covered
          unless expressly provided for under                          (5) Becomes aware, or reasonably
                                                                           should have become aware, of a

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                     Page 1 of 22
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000146
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 148 of 330 Page ID #174

              condition from which "bodily injury"                     (3) Any statute, ordinance or regulation
              or "property damage" is substantially                        relating to the sale, gift, distribution
              certain to occur.                                            or use of alcoholic beverages.
     e.   Damages because of "bodily injury" in-                       This exclusion applies only if you are in
          clude damages claimed by any person or                       the business of manufacturing, distribut-
          organization for care, loss of services or                   ing, selling, serving or furnishing alcoholic
          death resulting at any time from the "bod-                   beverages.
          ily injury".
                                                                  d.   Workers' Compensation and Similar
2.   Exclusions                                                        Laws
     This insurance does not apply to:                                 Any obligation of the insured under a
                                                                       workers' compensation, disability benefits
     a.   Expected or Intended Injury                                  or unemployment compensation law or
          "Bodily injury" or "property damage"                         any similar law.
          which may reasonably be expected to re-                 e.   Employer's Liability
          sult from the intentional or criminal acts of
          the insured or which is in fact expected or                  "Bodily injury" to:
          intended by the insured, even if the injury
          or damage is of a different degree or type                   (1) An "employee" of the insured sus-
          than actually expected or intended. This                         tained in the "workplace";
          exclusion does not apply to "bodily injury"                  (2) An "employee" of the insured arising
          resulting from the use of reasonable force                       out of the performance of duties re-
          to protect persons or property.                                  lated to the conduct of the insured's
     b.   Contractual Liability                                            business; or

          "Bodily injury" or "property damage" for                     (3) The spouse, child, parent, brother or
          which the insured is obligated to pay                            sister of that "employee" as a conse-
          damages by reason of the assumption of                           quence of Paragraphs (1) or (2)
          liability in a contract or agreement. This                       above.
          exclusion does not apply to liability for                    This exclusion applies:
          damages:
                                                                       (1) Whether the insured may be liable
          (1) That the insured would have in the                           as an employer or in any other ca-
              absence of the contract or agree-                            pacity; and
              ment; or
                                                                       (2) To any obligation to share damages
          (2) Assumed in a contract or agreement                           with or repay someone else who
              that is an "insured contract", pro-                          must pay damages because of the
              vided the "bodily injury" or "property                       injury.
              damage" occurs subsequent to the
              execution of the contract or agree-                      This exclusion does not apply to liability
              ment. When a claim for such "bodily                      assumed by the insured under an "in-
              injury" or "property damage" is                          sured contract".
              made, we will defend that claim pro-
              vided the insured has assumed the                   f.   Pollutant
              obligation to defend such claim in the                   (1) "Bodily injury" or "property damage"
              "insured contract". Such defense                             arising out of the actual, alleged or
              payments will not reduce the limits of                       threatened discharge, dispersal,
              insurance.                                                   seepage, migration, release, escape
     c.   Liquor Liability                                                 or emission of "pollutants":

          "Bodily injury" or "property damage" for                          (a) At or from any premises, site or
          which any insured may be held liable by                               location which is or was at any
          reason of:                                                            time owned or occupied by, or
                                                                                rented or loaned to, any insured.
          (1) Causing or contributing to the intoxi-                            However, Paragraph (a) does
              cation of any person;                                             not apply to:
          (2) The furnishing of alcoholic bever-                                  1)   "Bodily injury" to any person
              ages to a person under the legal                                         injured while on any prem-
              drinking age or under the influence                                      ises, site or location owned
              of alcohol; or                                                           or occupied by, or rented or
                                                                                       loaned to, you provided:

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                      Page 2 of 22
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000147
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 149 of 330 Page ID #175

                a)   The injury is caused by                                   airborne irritants or con-
                     the inadequate ventila-                                   taminants used in a manu-
                     tion of vapors;                                           facturing process or which
                                                                               is the product or by-product
                b)   The person injured is                                     of any manufacturing proc-
                     first exposed to such                                     ess;
                     vapors during the pol-
                     icy period; and                                      2)   "Bodily injury" or "property
                                                                               damage" for which you may
                c)   Within 30 days of such                                    be held liable, if you are a
                     first exposure, the per-                                  contractor, and the owner
                     son injured is clinically                                 or lessee of such premises,
                     diagnosed or treated                                      site or location has been
                     by a physician for the                                    added to this Coverage Part
                     medical          condition                                as an additional insured
                     caused by the expo-                                       with respect to your ongo-
                     sure to such vapors.                                      ing operations or "your
                     However, Paragraph c)                                     work" performed for that
                     does not apply if the                                     additional insured at that
                     "bodily injury" is caused                                 premises, site or location
                     by vapors produced by                                     and such premises, site or
                     or     originating   from                                 location is not and never
                     equipment that is used                                    was owned or occupied by,
                     to heat, cool or dehu-                                    or rented or loaned to, any
                     midify the building, or                                   insured, other than that ad-
                     equipment that is used                                    ditional insured; or
                     to heat water for per-
                     sonal use, by the                                    3)   "Bodily injury" or "property
                     building's occupants or                                   damage" arising out of heat,
                     their guests.                                             smoke or fumes from a
                                                                               "hostile fire";
                This exception 1) shall ap-
                ply only to Named Insureds;                        (b) At or from any premises, site or
                we shall have no duty to                               location which is or was at any
                defend or pay damages for                              time used by or for any insured
                any person or organization                             or others for the handling, stor-
                that is not a Named In-                                age, disposal, processing or
                sured. However, this para-                             treatment of waste;
                graph does not apply if the
                "bodily injury" is caused by                       (c) Which are or were at any time
                vapors produced by or                                  transported, handled, stored,
                originating from equipment                             treated, disposed of, or proc-
                that is used to heat, cool or                          essed as waste by or for:
                dehumidify the building, or                               1)   Any insured; or
                equipment that is used to
                heat water for personal use,                              2)   Any person or organization
                by the building's occupants                                    for whom you may be le-
                or their guests.                                               gally responsible;
                For the purpose of the ex-                         (d) At or from any premises, site or
                ception granted in Para-                               location on which any insured or
                graph 1) only, vapors                                  any contractors or subcontrac-
                means any gaseous or air-                              tors working directly or indirectly
                borne irritant or airborne                             on any insured's behalf are
                contaminant,       including                           performing operations if the
                smoke, fumes, vapor or                                 "pollutants" are brought on or to
                soot, but excluding asbes-                             the premises, site or location in
                tos, which is discharged,                              connection with such operations
                dispersed,    emitted,    re-                          by such insured, contractor or
                leased or escapes from                                 subcontractor. However, Para-
                materials, machinery or                                graph (d) does not apply to:
                equipment used in the
                service or maintenance of                                 1)   "Bodily injury" or "property
                the premises. Vapors does                                      damage" arising out of the
                not mean any gaseous or                                        discharge, dispersal, seep-
                                                                               age, migration, release, es-
                           Includes copyrighted material of Insurance
GA 101 12 04                Services Office, Inc., with its permission.                      Page 3 of 22
                                    SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000148
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 150 of 330 Page ID #176

                    cape or emission of fuels,                                erations are to test for, monitor,
                    lubricants or other operating                             clean up, remove, contain, treat,
                    fluids, or exhaust gases,                                 detoxify or neutralize, or in any
                    which are needed to per-                                  way respond to, or assess the
                    form, or are the result of,                               effects of, "pollutants".
                    the normal electrical, hy-
                    draulic or mechanical func-                    (2) Any loss, cost or expense arising out
                    tions necessary for the op-                        of any:
                    eration of "mobile equip-                          (a) Request, demand, order or
                    ment" or its parts, if such                            statutory or regulatory require-
                    fuels, lubricants or other                             ment that any insured or others
                    operating fluids, or exhaust                           test for, monitor, clean up, re-
                    gases, escape, seep or mi-                             move, contain, treat, detoxify or
                    grate, or are discharged,                              neutralize, or in any way re-
                    dispersed,     released     or                         spond to, or assess the effects
                    emitted from a vehicle part                            of, "pollutants"; or
                    designed to hold, store or
                    receive them. This excep-                          (b) Claim or suit by or on behalf of a
                    tion does not apply if the fu-                         governmental authority for dam-
                    els, lubricants or other op-                           ages because of testing for,
                    erating fluids, or exhaust                             monitoring, cleaning up, remov-
                    gases, escape, seep or mi-                             ing, containing, treating, detoxi-
                    grate, or are discharged,                              fying or neutralizing, or in any
                    dispersed,     released     or                         way responding to, or assessing
                    emitted with the intent to                             the effects of, "pollutants".
                    cause "bodily injury" or
                    "property damage" or with                          However, Paragraphs (2)(a) and (b)
                    the knowledge that "bodily                         do not apply to liability for damages
                    injury" or "property damage"                       because of "property damage" that
                    is substantially certain to                        the insured would have in the ab-
                    occur, or if such fuels, lubri-                    sence of such request, demand, or-
                    cants or other operating                           der or statutory or regulatory re-
                    fluids, or exhaust gases,                          quirement, or such claim or "suit" by
                    are brought on or to the                           or on behalf of a governmental
                    premises, site or location                         authority.
                    with such intent to escape,               g.   Aircraft, Auto or Watercraft
                    seep or migrate, or be dis-
                    charged, dispersed, re-                        "Bodily injury" or "property damage" aris-
                    leased or emitted as part of                   ing out of the ownership, maintenance,
                    the operations being per-                      use or entrustment to others of any air-
                    formed by such insured,                        craft, "auto" or watercraft owned or oper-
                    contractor or subcontractor;                   ated by or rented or loaned to any in-
                                                                   sured.     Use includes operation and
               2)   "Bodily injury" or "property                   "loading or unloading".
                    damage" sustained within a
                    building and caused by the                     This exclusion applies even if the claims
                    release of gases, fumes or                     against any insured allege negligence or
                    vapors      from    materials                  other wrongdoing in the supervision, hir-
                    brought into that building in                  ing, employment, training or monitoring of
                    connection with operations                     others by that insured, if the "occurrence"
                    being performed by you or                      which caused the "bodily injury" or "prop-
                    on your behalf by a con-                       erty damage" involved the ownership,
                    tractor or subcontractor; or                   maintenance, use or entrustment to oth-
                                                                   ers of any aircraft, "auto" or watercraft
               3)   "Bodily injury" or "property                   that is owned or operated by or rented or
                    damage" arising out of heat,                   loaned to any insured.
                    smoke or fumes from a
                    "hostile fire"; or                             This exclusion does not apply to:
           (e) At or from any premises, site or                    (1) A watercraft while ashore on prem-
               location on which any insured or                        ises you own or rent;
               any contractors or subcontrac-
               tors working directly or indirectly                 (2) A watercraft you do not own that is:
               on any insured's behalf are                             (a) Less than 51 feet long; and
               performing operations if the op-

                               Includes copyrighted material of Insurance
GA 101 12 04                    Services Office, Inc., with its permission.                      Page 4 of 22
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000149
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 151 of 330 Page ID #177

              (b) Not being used to carry persons                         governmental authority in hindering
                  or property for a charge;                               or defending against any of these.
        (3) Parking an "auto" on, or on the ways                 j.   Damage to Property
            next to, premises you own or rent,
            provided the "auto" is not owned by                       "Property damage" to:
            or rented or loaned to you or the in-                     (1) Property you own, rent or occupy,
            sured;                                                        including any costs or expenses in-
        (4) Liability assumed under any "insured                          curred by you, or any other person,
            contract" for the ownership, mainte-                          organization or entity, for repair, re-
            nance or use of aircraft or watercraft;                       placement, enhancement, restora-
            or                                                            tion or maintenance of such property
                                                                          for any reason, including prevention
        (5) "Bodily injury" or "property damage"                          of injury to a person or damage to
            arising out of:                                               another's property;
              (a) The operation of machinery or                       (2) Premises you sell, give away or
                  equipment that is on, attached                          abandon, if the "property damage"
                  to, or part of, a land vehicle that                     arises out of any part of those prem-
                  would qualify under the defini-                         ises;
                  tion of "mobile equipment" if it
                  were not subject to a compul-                       (3) Property loaned to you;
                  sory or financial responsibility                    (4) Personal property in the care, cus-
                  law or other motor vehicle insur-                       tody or control of an insured;
                  ance law in the state where it is
                  licensed or principally garaged;                    (5) That particular part of real property
                  or                                                      on which you or any contractors or
                                                                          subcontractors working directly or
              (b) The operation of any of the ma-                         indirectly on your behalf are per-
                  chinery or equipment listed in                          forming operations, if the "property
                  Paragraph f.(2) or f.(3) of the                         damage" arises out of those opera-
                  definition of "mobile equipment".                       tions; or
   h.   Mobile Equipment                                              (6) That particular part of any property
        "Bodily injury" or "property damage" aris-                        that must be restored, repaired or
        ing out of:                                                       replaced because "your work" was
                                                                          incorrectly performed on it.
        (1) The transportation of "mobile equip-
            ment" by an "auto" owned or oper-                         Paragraphs (1), (3) and (4) of this exclu-
            ated by or rented or loaned to any                        sion do not apply to "property damage"
            insured; or                                               (other than damage by fire or explosion)
                                                                      to premises, including the contents of
        (2) The use of "mobile equipment" in, or                      such premises, rented to you for a period
            while in practice for, or while being                     of 7 or fewer consecutive days, for which
            prepared for, any prearranged rac-                        the amount we will pay is limited to the
            ing, speed, demolition, or stunting                       Damage To Premises Rented To You
            activity.                                                 Limit as described in SECTION III - LIM-
                                                                      ITS OF INSURANCE.
   i.   War
                                                                      Paragraph (2) of this exclusion does not
        "Bodily injury" or "property damage",                         apply if the premises are "your work" and
        however caused, arising, directly or indi-                    were never occupied, rented or held for
        rectly, out of:                                               rental by you.
        (1) War, including undeclared or civil                        Paragraphs (3), (4), (5) and (6) of this ex-
            war;                                                      clusion do not apply to liability assumed
        (2) Warlike action by a military force, in-                   under a sidetrack agreement.
            cluding action in hindering or de-                        Paragraph (6) of this exclusion does not
            fending against an actual or ex-                          apply to "property damage" included in
            pected attack, by any government,                         the "products-completed operations haz-
            sovereign or other authority using                        ard".
            military personnel or other agents; or
                                                                 k.   Damage to Your Product
        (3) Insurrection, rebellion, revolution,
            usurped power, or action taken by                         "Property damage" to "your product"
                                                                      arising out of it or any part of it.
                                  Includes copyrighted material of Insurance
GA 101 12 04                       Services Office, Inc., with its permission.                     Page 5 of 22
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000150
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 152 of 330 Page ID #178

   l.   Damage to Your Work                                     q.   Employment-Related Practices
        "Property damage" to "your work" arising                     "Bodily injury" to:
        out of it or any part of it and included in
        the "products-completed operations haz-                      (1) A person arising out of any:
        ard".                                                             (a) Refusal to employ that person;
        This exclusion does not apply if the dam-                         (b) Termination of      that person's
        aged work or the work out of which the                                employment; or
        damage arises was performed on your
        behalf by a subcontractor.                                        (c) Other employment-related prac-
                                                                              tices, policies, acts or omissions
   m. Damage to Impaired Property or Prop-                                    including but not limited to coer-
      erty Not Physically Injured                                             cion,      criticism,    demotion,
        "Property damage" to "impaired property"                              evaluation, failure to promote,
        or property that has not been physically                              reassignment, discipline, defa-
        injured, arising out of:                                              mation, harassment, humiliation
                                                                              or discrimination directed at that
        (1) A defect, deficiency, inadequacy or                               person; or
            dangerous condition in "your prod-
            uct" or "your work"; or                                  (2) The spouse, child, parent, brother or
                                                                         sister of that person as a conse-
        (2) A delay or failure by you or anyone                          quence of "bodily injury" to that per-
            acting on your behalf to perform a                           son at whom any of the employment-
            contract or agreement in accordance                          related practices described in Para-
            with its terms.                                              graphs (a), (b) or (c) above is di-
                                                                         rected.
        This exclusion does not apply to the loss
        of use of other property arising out of                      This exclusion applies:
        sudden and accidental physical injury to
        "your product" or "your work" after it has                   (1) Whether the insured may be liable
        been put to its intended use.                                    as an employer or in any other ca-
                                                                         pacity; and
   n.   Recall of Products, Work or Impaired
        Property                                                     (2) To any obligation to share damages
                                                                         with or repay someone else who
        Any liability or damages claimed for any                         must pay damages because of the
        loss, cost or expense incurred by you or                         injury.
        others for the loss of use, withdrawal, re-
        call, inspection, repair, replacement, ad-              r.   Additional Insured Prior Knowledge
        justment, removal or disposal of:                            An additional insured added by attach-
        (1) "Your product";                                          ment of an endorsement to this Coverage
                                                                     Part that is seeking coverage for a claim
        (2) "Your work"; or                                          or "suit", if that additional insured knew,
                                                                     per the following paragraph, that "bodily
        (3) "Impaired property";                                     injury" or "property damage" had oc-
        if such product, work or property is with-                   curred or had begun to occur, in whole or
        drawn or recalled from the market or from                    in part, prior to the "coverage term" in
        use by any person or organization be-                        which such "bodily injury" or "property
        cause of a known or suspected defect,                        damage" occurs or begins to occur.
        deficiency, inadequacy or dangerous                          An additional insured added by attach-
        condition in it.                                             ment of an endorsement to this Coverage
   o.   Personal and Advertising Injury                              Part will be deemed to have known that
                                                                     "bodily injury" or "property damage" has
        "Bodily injury" arising out of "personal and                 occurred or has begun to occur at the
        advertising injury".                                         earliest time when that additional insured,
                                                                     or any one of its owners, members, part-
   p.   Asbestos                                                     ners, managers, executive officers, "em-
        "Bodily injury" or "property damage" aris-                   ployees" assigned to manage that addi-
        ing out of, attributable to, or any way re-                  tional insured's insurance program, or
        lated to asbestos in any form or trans-                      "employees" assigned to give or receive
        mitted in any manner.                                        notice of an "occurrence", "personal and
                                                                     advertising injury" offense, claim or "suit":



                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                      Page 6 of 22
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000151
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 153 of 330 Page ID #179

          (1) Reports all, or any part, of the "bodily              a.   We will pay those sums that the insured
              injury" or "property damage" to us or                      becomes legally obligated to pay as
              any other insurer;                                         damages because of "personal and ad-
                                                                         vertising injury" to which this insurance
          (2) Receives a written or verbal demand                        applies. We will have the right and duty
              or claim for damages because of the                        to defend the insured against any "suit"
              "bodily injury" or "property damage";                      seeking those damages. However, we
          (3) First observes, or reasonably should                       will have no duty to defend the insured
              have first observed, the "bodily in-                       against any "suit" seeking damages for
              jury" or "property damage";                                "personal and advertising injury" to which
                                                                         this insurance does not apply. We may,
          (4) Becomes aware, or reasonably                               at our discretion, investigate any offense
              should have become aware, by any                           and settle any claim or "suit" that may re-
              means other than as described in (3)                       sult. But:
              above, that "bodily injury" or "prop-
              erty damage" had occurred or had                           (1) The amount we will pay for damages
              begun to occur; or                                             is limited as described in SECTION
                                                                             III - LIMITS OF INSURANCE; and
          (5) Becomes aware, or reasonably
              should have become aware, of a                             (2) Our right and duty to defend ends
              condition from which "bodily injury"                           when we have used up the applica-
              or "property damage" is substantially                          ble limit of insurance in the payment
              certain to occur.                                              of judgments or settlements under
                                                                             SECTION I - COVERAGES, COV-
     s.   Electronic Data                                                    ERAGE A. BODILY INJURY AND
                                                                             PROPERTY DAMAGE LIABILITY;
          Damages arising out of the loss of, loss                           SECTION I - COVERAGES, COV-
          of use of, damage to, corruption of, in-                           ERAGE B. PERSONAL AND AD-
          ability to access, or inability to manipulate                      VERTISING INJURY LIABILITY; or
          "electronic data".                                                 medical expenses under SECTION I
     t.   Distribution of Material in Violation of                           - COVERAGES, COVERAGE C.
          Statutes                                                           MEDICAL PAYMENTS.

          "Bodily injury" or "property damage" aris-                     No other obligation or liability to pay sums
          ing directly or indirectly out of any action                   or perform acts or services is covered
          or omission that violates or is alleged to                     unless expressly provided for under
          violate:                                                       SUPPLEMENTARY PAYMENTS - COV-
                                                                         ERAGES A AND B.
          a.   The Telephone Consumer Protection
               Act (TCPA), including any amend-                     b.   This insurance applies to "personal and
               ment of or addition to such law; or                       advertising injury" only if:

          b.   The CAN-SPAM Act of 2003, includ-                         (1) The "personal and advertising injury"
               ing any amendment of or addition to                           is caused by an offense arising out
               such law; or                                                  of your business; and

          c.   Any statute, ordinance or regulation,                     (2) The "personal and advertising injury"
               other than the TCPA or CAN-SPAM                               offense was committed in the "cov-
               Act of 2003, that prohibits or limits the                     erage territory" during the policy pe-
               sending, transmitting, communicating                          riod; and
               or distribution of material or informa-                   (3) Prior to the "coverage term" in which
               tion.                                                         the "personal and advertising injury"
     Exclusions c. through q. do not apply to                                offense is committed, you did not
     "property damage" by fire or explosion to                               know, per Paragraph 1.d. below, that
     premises while rented to you or temporarily                             the offense had been committed or
     occupied by you with permission of the owner,                           had begun to be committed, in whole
     for which the amount we will pay is limited to                          or in part.
     the Damage to Premises Rented To You Limit                     c.   "Personal and advertising injury" caused
     as described in SECTION III - LIMITS OF IN-                         by an offense which:
     SURANCE.
                                                                         (1) Was committed during the "coverage
COVERAGE B. PERSONAL AND ADVERTISING                                         term"; and
INJURY LIABILITY
1.   Insuring Agreement

                                     Includes copyrighted material of Insurance
GA 101 12 04                          Services Office, Inc., with its permission.                     Page 7 of 22
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000152
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 154 of 330 Page ID #180

          (2) Was not, prior to the "coverage                            (1) The inception of this Coverage Part;
              term", known by you, per Paragraph                             or
              1.d. below, to have been committed;
                                                                         (2) The "coverage term" in which insur-
          includes any continuation, change or re-                           ance coverage is sought.
          sumption of that offense after the end of
          the "coverage term" in which it first be-                 d.   Criminal Acts
          came known by you.                                             "Personal and advertising injury" arising
     d.   You will be deemed to know that a "per-                        out of a criminal act committed by or at
          sonal and advertising injury" offense has                      the direction of the insured.
          been committed at the earliest time when                  e.   Contractual Liability
          any "authorized representative":
                                                                         "Personal and advertising injury" for
          (1) Reports all, or any part, of the "per-                     which the insured is obligated to pay
              sonal and advertising injury" to us or                     damages by reason of the assumption of
              any other insurer;                                         liability in a contract or agreement. This
          (2) Receives a written or verbal demand                        exclusion does not apply to liability for
              or claim for damages because of the                        damages:
              "personal and advertising injury";                         (1) That the insured would have in the
          (3) First observes, or reasonably should                           absence of the contract or agree-
              have first observed, the offense that                          ment; or
              caused the "personal and advertis-                         (2) Assumed in a contract or agreement
              ing injury";                                                   that is an "insured contract", pro-
          (4) Becomes aware, or reasonably                                   vided the "personal and advertising
              should have become aware, by any                               injury" is caused by or arises out of
              means, other than as described in                              an offense committed subsequent to
              (3) above, that the offense had been                           the execution of the contract or
              committed or had begun to be com-                              agreement. When a claim for such
              mitted; or                                                     "personal and advertising injury" is
                                                                             made, we will defend that claim, pro-
          (5) Becomes aware, or reasonably                                   vided the insured has assumed the
              should have become aware, of a                                 obligation to defend such claim in the
              condition from which "personal and                             "insured contract". Such defense
              advertising injury" is substantially                           payments will not reduce the limits of
              certain to occur.                                              insurance.
2.   Exclusions                                                     f.   Breach of Contract
     This insurance does not apply to:                                   "Personal and advertising injury" arising
                                                                         out of a breach of contract, except an im-
     a.   Knowing Violation of Rights of Another                         plied contract to use another's advertising
          "Personal and advertising injury" caused                       idea in your "advertisement".
          by or at the direction of the insured with                g.   Quality or Performance of Goods -
          the knowledge that the act would violate                       Failure to Conform to Statements
          the rights of another and would inflict
          "personal and advertising injury".                             "Personal and advertising injury" arising
                                                                         out of the failure of goods, products or
     b.   Material Published With Knowledge of                           services to conform with any statement of
          Falsity                                                        quality or performance made in your "ad-
          "Personal and advertising injury" arising                      vertisement".
          out of oral or written publication of mate-               h.   Wrong Description of Prices
          rial, if done by or at the direction of the in-
          sured with knowledge of its falsity.                           "Personal and advertising injury" arising
                                                                         out of the wrong description of the price
     c.   Material Published Prior to Coverage                           of goods, products or services stated in
          Term                                                           your "advertisement".
          "Personal and advertising injury" arising                 i.   Infringement of Copyright,         Patent,
          out of oral or written publication of mate-                    Trademark or Trade Secret
          rial whose first publication took place be-
          fore the later of the following:                               "Personal and advertising injury" arising
                                                                         out of the infringement of copyright, pat-


                                     Includes copyrighted material of Insurance
GA 101 12 04                          Services Office, Inc., with its permission.                    Page 8 of 22
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000153
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 155 of 330 Page ID #181

        ent, trademark, trade secret or other in-                               or discrimination directed at that
        tellectual property rights.                                             person; or
        However, this exclusion does not apply to                    (2) The spouse, child, parent, brother or
        infringement, in your "advertisement", of                        sister of that person as a conse-
        copyright, trade dress or slogan.                                quence of "personal and advertising
                                                                         injury" to that person at whom any of
   j.   Insureds in Media and Internet Type                              the employment-related practices
        Businesses                                                       described in Paragraphs (a), (b) or
        "Personal and advertising injury" com-                           (c) above is directed.
        mitted by an insured whose business is:                      This exclusion applies:
        (1) Advertising, broadcasting, publishing                    (1) Whether the insured may be liable
            or telecasting;                                              as an employer or in any other ca-
        (2) Designing or determining content of                          pacity; and
            web-sites for others; or                                 (2) To any obligation to share damages
        (3) An Internet search, access, content                          with or repay someone else who
            or service provider.                                         must pay damages because of the
                                                                         injury.
        However, this exclusion does not apply to
        Paragraphs 17. a., b. and c. of "personal               n.   Pollutant
        and advertising injury" under SECTION V                      "Personal and advertising injury" arising
        - DEFINITIONS.                                               out of the actual, alleged or threatened
        For the purposes of this exclusion, the                      discharge, dispersal, seepage, migration,
        placing of frames, borders or links, or ad-                  release, escape or emission of "pollut-
        vertising, for you or others anywhere on                     ants" at any time.
        the Internet is not, by itself, considered              o.   Pollutant-Related
        the business of advertising, broadcasting,
        publishing or telecasting.                                   Any loss, cost or expense arising out of
                                                                     any:
   k.   Electronic    Chatrooms      or    Bulletin
        Boards                                                       (1) Request, demand, order or statutory
                                                                         or regulatory requirement that any
        "Personal and advertising injury" arising                        insured or others test for, monitor,
        out of an electronic chatroom or bulletin                        clean up, remove, contain, treat,
        board any insured hosts, owns, or over                           detoxify or neutralize, or in any way
        which any insured exercises control.                             respond to, or assess the effects of,
   l.   Unauthorized Use of Another's Name                               "pollutants"; or
        or Product                                                   (2) Claim or suit by or on behalf of a
        "Personal and advertising injury" arising                        governmental authority for damages
        out of the unauthorized use of another's                         because of testing for, monitoring,
        name or product in your e-mail address,                          cleaning up, removing, containing,
        domain name or metatag, or any other                             treating, detoxifying or neutralizing,
        similar tactics to mislead another's poten-                      or in any way responding to, or as-
        tial customers.                                                  sessing the effects of, "pollutants".

   m. Employment Related Practices                              p.   Asbestos

        "Personal and advertising injury" to:                        "Personal and advertising injury" arising
                                                                     out of, attributable to, or any way related
        (1) A person arising out of any:                             to asbestos in any form or transmitted in
                                                                     any manner.
            (a) Refusal to employ that person;
                                                                q.   Additional Insured Prior Knowledge
            (b) Termination of that person's
                employment; or                                       An additional insured added by attach-
                                                                     ment of an endorsement to this Coverage
            (c) Other employment-related prac-                       Part that is seeking coverage for a claim
                tices, policies, acts or omissions                   or "suit", if that additional insured knew,
                including but not limited to coer-                   per the following paragraph, that a "per-
                cion,      criticism,    demotion,                   sonal and advertising injury" offense had
                evaluation, failure to promote,                      been committed or had begun to be
                reassignment, discipline, defa-                      committed, in whole or in part, prior to the
                mation, harassment, humiliation                      "coverage term" in which such offense
                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                      Page 9 of 22
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000154
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 156 of 330 Page ID #182

        was committed or began to be commit-                          "Personal and advertising injury" arising
        ted.                                                          directly or indirectly out of any action or
                                                                      omission that violates or is alleged to
        An additional insured added by attach-                        violate:
        ment of an endorsement to this Coverage
        Part will be deemed to have known that a                     a.   The Telephone Consumer Protection
        "personal and advertising injury" offense                         Act (TCPA), including any amend-
        has been committed or has begun to be                             ment of or addition to such law; or
        committed at the earliest time when that
        additional insured, or any one of its own-                   b.   The CAN-SPAM Act of 2003, includ-
        ers, members, partners, managers, ex-                             ing any amendment of or addition to
        ecutive officers, "employees" assigned to                         such law; or
        manage that additional insured's insur-                      c.   Any statute, ordinance or regulation,
        ance program, or "employees" assigned                             other than the TCPA or CAN-SPAM
        to give or receive notice of an "occur-                           Act of 2003, that prohibits or limits the
        rence", "personal and advertising injury"                         sending, transmitting, communicating
        offense, claim or "suit":                                         or distribution of material or informa-
        (1) Reports all, or any part, of the "per-                        tion.
            sonal and advertising injury" to us or         COVERAGE C. MEDICAL PAYMENTS
            any other insurer;
                                                           1.   Insuring Agreement
        (2) Receives a written or verbal demand
            or claim for damages because of the                 a.    We will pay medical expenses as de-
            "personal and advertising injury";                        scribed below for "bodily injury" caused
                                                                      by an accident:
        (3) First observes, or reasonably should
            have first observed, the offense that                     (1) On premises you own or rent;
            caused the "personal and advertis-
            ing injury";                                              (2) On ways next to premises you own
                                                                          or rent; or
        (4) Becomes aware, or reasonably
            should have become aware, by any                          (3) Because of your operations;
            means other than as described in (3)                      provided that:
            above, that the "personal and adver-
            tising injury" offense had been com-                      (1) The accident takes place in the
            mitted or had begun to be commit-                             "coverage territory" and during the
            ted; or                                                       policy period;
        (5) Becomes aware, or reasonably                              (2) The expenses are incurred and re-
            should have become aware, of a                                ported to us within three years of the
            condition from which "personal and                            date of the accident; and
            advertising injury" is substantially
            certain to occur.                                         (3) The injured person submits to ex-
                                                                          amination, at our expense, by physi-
   r.   War                                                               cians of our choice as often as we
                                                                          reasonably require.
        "Personal and advertising injury", how-
        ever caused, arising, directly or indirectly,           b.    We will make these payments regardless
        out of:                                                       of fault. These payments will not exceed
                                                                      the applicable limit of insurance. We will
        (1) War, including undeclared or civil                        pay reasonable expenses for:
            war;
                                                                      (1) First aid administered at the time of
        (2) Warlike action by a military force, in-                       an accident;
            cluding action in hindering or de-
            fending against an actual or ex-                          (2) Necessary medical, surgical, x-ray
            pected attack, by any government,                             and dental services, including pros-
            sovereign or other authority using                            thetic devices; and
            military personnel or other agents; or
                                                                      (3) Necessary ambulance, hospital,
        (3) Insurrection, rebellion, revolution,                          professional nursing and funeral
            usurped power, or action taken by                             services.
            governmental authority in hindering
            or defending against any of these.             2.   Exclusions

   s.   Distribution of Material in Violation of                We will not pay expenses for "bodily injury":
        Statutes

                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                     Page 10 of 22
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000155
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 157 of 330 Page ID #183

     a.   Any Insured                                             cluding actual loss of earnings up to $250 a
                                                                  day because of time off from work.
          To any insured, except "volunteer work-
          ers".                                              5.   All costs taxed against the insured in the
                                                                  "suit".
     b.   Hired Person
                                                             6.   Prejudgment interest awarded against the
          To a person hired to do work for or on                  insured on that part of the judgment we be-
          behalf of any insured or a tenant of any                come obligated to pay and which falls within
          insured.                                                the applicable limit of insurance. If we make
     c.   Injury on Normally Occupied Premises                    an offer to pay the applicable limit of insur-
                                                                  ance, we will not pay any prejudgment interest
          To a person injured on that part of prem-               based on that period of time after the offer.
          ises you own or rent that the person nor-
          mally occupies.                                    7.   All interest on the full amount of any judgment
                                                                  that accrues after entry of the judgment and
     d.   Workers' Compensation and Similar                       before we have paid, offered to pay, or de-
          Laws                                                    posited in court the part of the judgment that
                                                                  is within the applicable limit of insurance.
          To a person, whether or not an "em-
          ployee" of any insured, if benefits for the        These payments will not reduce the limits of insur-
          "bodily injury" are payable or must be             ance.
          provided under a workers' compensation
          or disability benefits law or a similar law.       SECTION II - WHO IS AN INSURED

     e.   Athletic Activities                                1.   If you are designated in the Declarations as:

          To any person injured while officiating,                a.   An individual, you and your spouse are
          coaching, practicing for, instructing or                     insureds, but only with respect to the
          participating in any physical exercises or                   conduct of a business of which you are
          games, sports, or athletic contests or ex-                   the sole owner.
          hibitions of an athletic or sports nature.              b.   A partnership or joint venture, you are an
     f.   Products-Completed Operations Haz-                           insured. Your members, your partners,
          ard                                                          and their spouses are also insureds, but
                                                                       only with respect to the conduct of your
          Included within the "products-completed                      business.
          operations hazard".
                                                                  c.   A limited liability company, you are an in-
     g.   Coverage A Exclusions                                        sured. Your members are also insureds,
                                                                       but only with respect to the conduct of
          Excluded under COVERAGE A. BODILY                            your business. Your managers are in-
          INJURY AND PROPERTY DAMAGE LI-                               sureds, but only with respect to their du-
          ABILITY.                                                     ties as your managers.
SUPPLEMENTARY PAYMENTS - COVERAGES                                d.   An organization other than a partnership,
A AND B                                                                joint venture or limited liability company,
We will pay, with respect to any claim we investi-                     you are an insured. Your "executive offi-
gate or settle, or any "suit" against an insured we                    cers" and directors are insureds, but only
defend:                                                                with respect to their duties as your offi-
                                                                       cers or directors. Your stockholders are
1.   All expenses we incur.                                            also insureds, but only with respect to
                                                                       their liability as stockholders.
2.   Up to $250 for cost of bail bonds required be-
     cause of accidents or traffic law violations                 e.   A trust, you are an insured. Your trustees
     arising out of the use of any vehicle to which                    are also insureds, but only with respect to
     the Bodily Injury Liability Coverage applies.                     their duties as trustees.
     We do not have to furnish these bonds.
                                                             2.   Each of the following is also an insured:
3.   The cost of bonds to release attachments, but
     only for bond amounts within the applicable                  a.   Your "volunteer workers" only while per-
     limit of insurance. We do not have to furnish                     forming duties related to the conduct of
     these bonds.                                                      your business, or your "employees",
                                                                       other than either your "executive officers"
4.   All reasonable expenses incurred by the in-                       (if you are an organization other than a
     sured at our request to assist us in the inves-                   partnership, joint venture or limited liability
     tigation or defense of the claim or "suit", in-                   company) or your managers (if you are a
                                                                       limited liability company), but only for acts
                                                                       within the scope of their employment by
                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                     Page 11 of 22
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000156
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 158 of 330 Page ID #184

        you or while performing duties related to               d.   Your legal representative if you die, but
        the conduct of your business. However,                       only with respect to duties as such. That
        none of these "employees" or "volunteer                      representative will have all your rights
        workers" are insureds for:                                   and duties under this Coverage Part.
        (1) "Bodily injury" or "personal and ad-           3.   Any organization you newly acquire or form,
            vertising injury":                                  other than a partnership, joint venture or lim-
                                                                ited liability company, and over which you
            (a) To you, to your partners or                     maintain ownership or majority interest, will
                members (if you are a partner-                  qualify as a Named Insured if there is no other
                ship or joint venture), to your                 similar insurance available to that organiza-
                members (if you are a limited li-               tion. However:
                ability company), to a co-
                "employee" while in the course                  a.   Insurance under this provision is afforded
                of his or her employment or                          only until the 90th day after you acquire
                performing duties related to the                     or form the organization or the end of the
                conduct of your business, or to                      policy period, whichever is earlier;
                your other "volunteer workers"
                while performing duties related                 b.   COVERAGE A. BODILY INJURY AND
                to the conduct of your business;                     PROPERTY DAMAGE LIABILITY does
                                                                     not apply to "bodily injury" or "property
            (b) To the spouse, child, parent,                        damage" that occurred before you ac-
                brother or sister of that co-                        quired or formed the organization; and
                "employee"     or    "volunteer
                worker" as a consequence of                     c.   COVERAGE B. PERSONAL AND AD-
                Paragraph (1)(a) above;                              VERTISING INJURY LIABILITY does not
                                                                     apply to "personal and advertising injury"
            (c) For which there is any obligation                    arising out of an offense committed be-
                to share damages with or repay                       fore you acquired or formed the organi-
                someone else who must pay                            zation.
                damages because of the injury
                described in Paragraphs (1)(a)             No person or organization is an insured with re-
                or (b) above; or                           spect to the conduct of any current or past part-
                                                           nership, joint venture or limited liability company
            (d) Arising out of his or her provid-          that is not shown as a Named Insured in the Dec-
                ing or failing to provide profes-          larations.
                sional health care services.
                                                           SECTION III - LIMITS OF INSURANCE
        (2) "Property damage" to property:
                                                           1.   The Limits of Insurance shown in the Declara-
            (a) Owned, occupied or used by; or                  tions and the rules below fix the most we will
                                                                pay regardless of the number of:
            (b) Rented to, in the care, custody
                or control of, or over which                    a.   Insureds;
                physical control is being exer-
                cised for any purpose by,                       b.   Claims made or "suits" brought; or

            you, any of your "employees", "vol-                 c.   Persons or organizations making claims
            unteer workers", any partner or                          or bringing "suits".
            member (if you are a partnership or            2.   a.   The General Aggregate Limit is the most
            joint venture), or any member (if you                    we will pay for the sum of:
            are a limited liability company).
                                                                     (1) Medical expenses under COVER-
   b.   Any person (other than your "employee"                           AGE C. MEDICAL PAYMENTS;
        or "volunteer worker"), or any organiza-
        tion while acting as your real estate man-                   (2) Damages under COVERAGE A.
        ager.                                                            BODILY INJURY AND PROPERTY
                                                                         DAMAGE LIABILITY, except dam-
   c.   Any person or organization having proper                         ages because of "bodily injury" or
        temporary custody of your property if you                        "property damage" included in the
        die, but only:                                                   "products-completed     operations
        (1) With respect to liability arising out of                     hazard"; and
            the maintenance or use of that prop-                     (3) Damages under COVERAGE B.
            erty; and                                                    PERSONAL AND ADVERTISING
        (2) Until your legal representative has                          INJURY LIABILITY.
            been appointed.                                          This General Aggregate Limit will not ap-
                                                                     ply if either the Location General Aggre-

                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                  Page 12 of 22
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000157
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 159 of 330 Page ID #185

        gate Limit of Insurance, Paragraph 2.b.,                        your behalf at the same location for
        or the Construction Project General Ag-                         the same persons or organizations,
        gregate Limit of Insurance, Paragraph                           no matter how often or under how
        2.c. applies.                                                   many different contracts, will be
                                                                        deemed to be a single construction
   b.   A separate Location General Aggregate                           project.
        Limit of Insurance, equal to the amount of
        the General Aggregate Limit shown in the          3.   The Products-Completed Operations Aggre-
        Declarations, shall apply to each location             gate Limit is the most we will pay under COV-
        owned by, or rented or leased to you and               ERAGE A. BODILY INJURY AND PROP-
        is the most we will pay for the sum of:                ERTY DAMAGE LIABILITY for damages be-
                                                               cause of "bodily injury" and "property dam-
        (1) Damages under COVERAGE A.                          age" included in the "products-completed op-
            BODILY INJURY AND PROPERTY                         erations hazard".
            DAMAGE LIABILITY, except dam-
            ages because of "bodily injury" or            4.   Subject to 2.a. above, the Personal and Ad-
            "property damage" included in the                  vertising Injury Limit is the most we will pay
            "products-completed     operations                 under COVERAGE B. PERSONAL AND AD-
            hazard"; and                                       VERTISING INJURY LIABILITY for the sum of
                                                               all damages because of all "personal and ad-
        (2) Medical expenses under COVER-                      vertising injury" sustained by any one person
            AGE C. MEDICAL PAYMENTS,                           or organization.
        which can be attributed to operations at          5.   Subject to 2. or 3. above, whichever applies,
        only a single location owned by, or rented             the Each Occurrence Limit is the most we will
        or leased to you.                                      pay for the sum of:
   c.   A separate Construction Project General                a.   Damages under COVERAGE A. BODILY
        Aggregate Limit of Insurance, equal to                      INJURY AND PROPERTY DAMAGE LI-
        the amount of the General Aggregate                         ABILITY; and
        Limit shown in the Declarations, shall ap-
        ply to each construction project and is the            b.   Medical expenses under COVERAGE C.
        most we will pay for the sum of:                            MEDICAL PAYMENTS;
        (1) Damages under COVERAGE A.                          because of all "bodily injury" and "property
            BODILY INJURY AND PROPERTY                         damage" arising out of any one "occurrence".
            DAMAGE LIABILITY, except dam-
            ages because of "bodily injury" or            6.   Subject to 5. above, the Damage to Premises
            "property damage" included in the                  Rented to You Limit is the most we will pay
            "products-completed     operations                 under COVERAGE A. BODILY INJURY AND
            hazard"; and                                       PROPERTY DAMAGE LIABILITY for dam-
                                                               ages because of "property damage" to any
        (2) Medical expenses under COVER-                      one premises, while rented to you, or in the
            AGE C. MEDICAL PAYMENTS;                           case of damage by fire or explosion, while
                                                               rented to you or temporarily occupied by you
        which can be attributed only to ongoing                with permission of the owner.
        operations and only at a single construc-
        tion project.                                     7.   Subject to 5. above, the Medical Expense
                                                               Limit is the most we will pay under COVER-
   d.   Only for the purpose of determining which              AGE C. MEDICAL PAYMENTS for all medical
        General Aggregate Limit of Insurance,                  expenses because of "bodily injury" sustained
        2.a., 2.b., or 2.c., applies:                          by any one person.
        (1) Location means premises involving             The Limits of Insurance of this Coverage Part ap-
            the same or connecting lots, or               ply separately to each "coverage term".
            premises, whose connection is inter-
            rupted only by a street, roadway,             SECTION IV - COMMERCIAL GENERAL LI-
            waterway or right-of-way of a rail-           ABILITY CONDITIONS
            road.
                                                          1.   Bankruptcy
        (2) Construction project means a loca-
            tion you do not own, rent or lease                 Bankruptcy or insolvency of the insured or of
            where ongoing improvements, al-                    the insured's estate will not relieve us of our
            terations, installation, demolition or             obligations under this Coverage Part.
            maintenance work is performed by              2.   Duties in the Event of Occurrence, Offense,
            you or on your behalf. All connected               Claim or Suit
            ongoing improvements, alterations,
            installation, demolition or mainte-                a.   You must see to it that we are notified as
            nance work performed by you or on                       soon as practicable of an "occurrence" or

                                Includes copyrighted material of Insurance
GA 101 12 04                     Services Office, Inc., with its permission.                  Page 13 of 22
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000158
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 160 of 330 Page ID #186

          a "personal and advertising injury" of-                 under the terms of this Coverage Part or that
          fense which may result in a claim. To the               are in excess of the applicable limit of insur-
          extent possible, notice should include:                 ance. An agreed settlement means a settle-
                                                                  ment and release of liability signed by us, the
          (1) How, when and where the "occur-                     insured and the claimant or the claimant's le-
              rence" or offense took place;                       gal representative.
          (2) The names and addresses of any                 4.   Liberalization
              injured persons and witnesses; and
                                                                  If, within 60 days prior to the beginning of this
          (3) The nature and location of any injury               Coverage Part or during the policy period, we
              or damage arising out of the "occur-                make any changes to any forms or endorse-
              rence" or offense.                                  ments of this Coverage Part for which there is
     b.   If a claim is made or "suit" is brought                 currently no separate premium charge, and
          against any insured, you must:                          that change provides more coverage than this
                                                                  Coverage Part, the change will automatically
          (1) Immediately record the specifics of                 apply to this Coverage Part as of the latter of:
              the claim or "suit" and the date re-
              ceived; and                                         a.   The date we implemented the change in
                                                                       your state; or
          (2) Notify us as soon as practicable.
                                                                  b.   The date this Coverage Part became ef-
          You must see to it that we receive written                   fective; and
          notice of the claim or "suit" as soon as
          practicable.                                            will be considered as included until the end of
                                                                  the current policy period. We will make no
     c.   You and any other involved insured must:                additional premium charge for this additional
                                                                  coverage during the interim.
          (1) Immediately send us copies of any
              demands, notices, summonses or                 5.   Other Insurance
              legal papers received in connection
              with the claim or "suit";                           If other valid and collectible insurance is
                                                                  available to the insured for a loss we cover
          (2) Authorize us to obtain records and                  under COVERAGE A. BODILY INJURY AND
              other information;                                  PROPERTY DAMAGE LIABILITY or COV-
                                                                  ERAGE B. PERSONAL AND ADVERTISING
          (3) Cooperate with us in the investiga-                 INJURY LIABILITY of this Coverage Part, our
              tion or settlement of the claim or de-              obligations are limited as follows:
              fense against the "suit"; and
                                                                  a.   Primary Insurance
          (4) Assist us, upon our request, in the
              enforcement of any right against any                     This insurance is primary except when b.
              person or organization which may be                      below applies. If this insurance is pri-
              liable to the insured because of in-                     mary, our obligations are not affected
              jury or damage to which this insur-                      unless any of the other insurance is also
              ance may also apply.                                     primary. Then, we will share with all that
                                                                       other insurance by the method described
     d.   No insured will, except at that insured's                    in c. below.
          own cost, voluntarily make a payment,
          assume any obligation, or incur any ex-                 b.   Excess Insurance
          pense, other than for first aid, without our
          consent.                                                     This insurance is excess over:

3.   Legal Action Against Us                                           (1) Any of the other insurance, whether
                                                                           primary, excess, contingent or on
     No person or organization has a right under                           any other basis:
     this Coverage Part:
                                                                           (a) That is Fire, Extended Cover-
     a.   To join us as a party or otherwise bring                             age, Builder's Risk, Installation
          us into a "suit" asking for damages from                             Risk or similar insurance for
          an insured; or                                                       "your work";
     b.   To sue us on this Coverage Part unless                           (b) That is Fire or Explosion insur-
          all of its terms have been fully complied                            ance for premises rented to you
          with.                                                                or temporarily occupied by you
                                                                               with permission of the owner;
     A person or organization may sue us to re-
     cover on an agreed settlement or on a final                           (c) That is insurance purchased by
     judgment against an insured; but we will not                              you to cover your liability as a
     be liable for damages that are not payable                                tenant for "property damage" to

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                   Page 14 of 22
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000159
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 161 of 330 Page ID #187

                premises rented to you or tem-                      shown in the Declarations of this Cover-
                porarily occupied by you with                       age Part.
                permission of the owner; or
                                                               c.   Method of Sharing
           (d) If the loss arises out of the
               maintenance or use of aircraft,                      If all of the other insurance permits con-
               "autos" or watercraft to the ex-                     tribution by equal shares, we will follow
               tent not subject to SECTION I -                      this method also. Under this approach
               COVERAGES, COVERAGE A.                               each insurer contributes equal amounts
               BODILY INJURY AND PROP-                              until it has paid its applicable limit of in-
               ERTY DAMAGE LIABILITY, 2.                            surance or none of the loss remains,
               Exclusions, g. Aircraft, Auto or                     whichever comes first.
               Watercraft.                                          If any of the other insurance does not
       (2) Any other primary insurance avail-                       permit contribution by equal shares, we
           able to the insured covering liability                   will contribute by limits.         Under this
           for damages arising out of the                           method, each insurer's share is based on
           premises or operations, or the prod-                     the ratio of its applicable limit of insurance
           ucts and completed operations, for                       to the total applicable limits of insurance
           which the insured has been added                         of all insurers.
           as an additional insured by attach-            6.   Premium Audit
           ment of an endorsement.
                                                               a.   We will compute all premiums for this
       (3) Any other insurance:                                     Coverage Part in accordance with our
           (a) Whether primary, excess, con-                        rules and rates.
               tingent or on any other basis,                  b.   Premium shown in this Coverage Part as
               except when such insurance is                        advance premium is a deposit premium
               written specifically to be excess                    only. At the close of each audit period we
               over this insurance; and                             will compute the earned premium for that
           (b) That is a consolidated (wrap-up)                     period and send notice to the first Named
               insurance program which has                          Insured. The due date for audit and ret-
               been provided by the prime                           rospective premiums is the date shown
               contractor/project manager or                        as the due date on the bill. If:
               owner of the consolidated proj-                      (1) The earned premium is less than the
               ect in which you are involved.                           deposit premium, we will return the
       When this insurance is excess, we will                           excess to the first Named Insured; or
       have no duty under COVERAGE A.                               (2) The earned premium is greater than
       BODILY INJURY AND PROPERTY                                       the deposit premium, the difference
       DAMAGE LIABILITY or COVERAGE B.                                  will be due and payable to us by the
       PERSONAL AND ADVERTISING IN-                                     first Named Insured upon notice from
       JURY LIABILITY to defend the insured                             us.
       against any "suit" if any other insurer has
       a duty to defend the insured against that               c.   The first Named Insured must keep rec-
       "suit". If no other insurer defends, we will                 ords of the information we need for pre-
       undertake to do so, but we will be entitled                  mium computation, and send us copies at
       to the insured's rights against all those                    such times as we may request.
       other insurers.
                                                          7.   Representations
       When this insurance is excess over other
       insurance, we will pay only our share of                By accepting this Coverage Part, you agree:
       the amount of the loss, if any, that ex-                a.   The statements in the Declarations are
       ceeds the sum of:                                            accurate and complete;
       (1) The total amount that all such other                b.   Those statements are based upon repre-
           insurance would pay for the loss in                      sentations you made to us; and
           the absence of this insurance; and
                                                               c.   We have issued this Coverage Part in re-
       (2) The total of all deductible and self-                    liance upon your representations.
           insured amounts under all that other
           insurance.                                     8.   Separation of Insureds
       We will share the remaining loss, if any,               Except with respect to the Limits of Insurance,
       with any other insurance that is not de-                and any rights or duties specifically assigned
       scribed in this Excess Insurance provi-                 in this Coverage Part to the first Named In-
       sion and was not bought specifically to                 sured, this insurance applies:
       apply in excess of the Limits of Insurance

                                Includes copyrighted material of Insurance
GA 101 12 04                     Services Office, Inc., with its permission.                     Page 15 of 22
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000160
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 162 of 330 Page ID #188

     a.   As if each Named Insured were the only                       (1) An individual, you and your spouse
          Named Insured; and                                               are "authorized representatives".
     b.   Separately to each insured against whom                      (2) A partnership or joint venture, your
          claim is made or "suit" is brought.                              members, your partners, and their
                                                                           spouses are "authorized representa-
9.   Transfer of Rights of Recovery Against                                tives".
     Others to Us
                                                                       (3) A limited liability company, your
     If the insured has rights to recover all or part                      members and your managers are
     of any payment we have made under this                                "authorized representatives".
     Coverage Part, those rights are transferred to
     us. The insured must do nothing after loss to                     (4) An organization other than a part-
     impair them. At our request, the insured will                         nership, joint venture or limited liabil-
     bring "suit" or transfer those rights to us and                       ity company, your "executive offi-
     help us enforce them.                                                 cers" and directors are "authorized
                                                                           representatives". Provided you are
10. Two or More Coverage Forms or Policies                                 not a publicly traded organization,
    Issued by Us                                                           your stockholders are also "author-
     If this Coverage Part and any other Coverage                          ized representatives".
     Form, Coverage Part or policy issued to you                       (5) A trust, your trustees are "authorized
     by us or any company affiliated with us apply                         representatives".
     to the same "occurrence" or "personal and
     advertising injury" offense, the aggregate                   b.   Your "employees":
     maximum limit of insurance under all the Cov-
     erage Forms, Coverage Parts or policies shall                     (1) Assigned to manage your insurance
     not exceed the highest applicable limit of in-                        program; or
     surance under any one Coverage Form, Cov-                         (2) Responsible for giving or receiving
     erage Part or policy. This condition does not                         notice of an "occurrence", "personal
     apply to any Coverage Form, Coverage Part                             and advertising injury" offense, claim
     or policy issued by us or an affiliated company                       or "suit";
     specifically to apply as excess insurance over
     this Coverage Part.                                               are also "authorized representatives".
11. When We Do Not Renew                                     3.   "Auto" means:
     If we decide not to renew this Coverage Part,                a.   A land motor vehicle, trailer or semitrailer
     we will mail or deliver to the first Named In-                    designed for travel on public roads, in-
     sured shown in the Declarations written notice                    cluding any attached machinery or
     of the nonrenewal not less than 30 days be-                       equipment; or
     fore the expiration date.
                                                                  b.   Any other land vehicle that is subject to a
     If notice is mailed, proof of mailing will be suf-                compulsory or financial responsibility law
     ficient proof of notice.                                          or other motor vehicle insurance law in
                                                                       the state where it is licensed or principally
SECTION V - DEFINITIONS                                                garaged.
1.   "Advertisement" means a notice that is broad-                However, "auto" does not include "mobile
     cast, telecast or published to the general pub-              equipment".
     lic or specific market segments about your
     goods, products or services for the purpose of          4.   "Bodily injury" means bodily injury, sickness or
     attracting customers or supporters. "Adver-                  disease sustained by a person, including
     tisement" includes a publicity article. For pur-             death resulting from any of these at any time.
     poses of this definition:
                                                             5.   "Coverage term" means the following individ-
     a.   Notices that are published include mate-                ual increment, or if a multi-year policy period,
          rial placed on the Internet or on similar               increments, of time, which comprise the policy
          electronic means of communication; and                  period of this Coverage Part:
     b.   Regarding web-sites, only that part of a                a.   The year commencing on the Effective
          web-site that is about your goods, prod-                     Date of this Coverage Part at 12:01 AM
          ucts or services for the purposes of at-                     standard time at your mailing address
          tracting customers or supporters is con-                     shown in the Declarations, and if a multi-
          sidered an "advertisement".                                  year policy period, each consecutive an-
                                                                       nual period thereafter, or portion thereof if
2.   "Authorized representative" means:                                any period is for a period of less than 12
     a.   If you are designated in the Declarations                    months, constitute individual "coverage
          as:                                                          terms". The last "coverage term" ends at

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                    Page 16 of 22
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000161
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 163 of 330 Page ID #189

          12:00 AM standard time at your mailing             10. "Hostile fire" means one which becomes un-
          address shown in the Declarations on the               controllable or breaks out from where it was
          earlier of:                                            intended to be.
          (1) The day the policy period shown in             11. "Impaired property" means tangible property,
              the Declarations ends; or                          other than "your product" or "your work", that
                                                                 cannot be used or is less useful because:
          (2) The day the policy to which this Cov-
              erage Part is attached is terminated                a.   It incorporates "your product" or "your
              or cancelled.                                            work" that is known or thought to be de-
                                                                       fective, deficient, inadequate or danger-
     b.   However, if after the issuance of this                       ous; or
          Coverage Part, any "coverage term" is
          extended for an additional period of less               b.   You have failed to fulfill the terms of a
          than 12 months, that additional period of                    contract or agreement;
          time will be deemed to be part of the last
          preceding "coverage term".                              if such property can be restored to use by:

6.   "Coverage territory" means:                                  a.   The repair, replacement, adjustment or
                                                                       removal of "your product" or "your work";
     a.   The United States of America (including                      or
          its territories and possessions), Puerto
          Rico and Canada;                                        b.   Your fulfilling the terms of the contract or
                                                                       agreement.
     b.   International waters or airspace, but only
          if the injury or damage occurs in the              12. "Insured contract" means:
          course of travel or transportation between              a.   A contract for a lease of premises. How-
          any places included in a. above; or                          ever, that portion of the contract for a
     c.   All other parts of the world if the injury or                lease of premises that indemnifies any
          damage arises out of:                                        person or organization for "property
                                                                       damage" by fire or explosion to premises
          (1) Goods or products made or sold by                        while rented to you or temporarily occu-
              you in the territory described in a.                     pied by you with permission of the owner
              above;                                                   is not an "insured contract";
          (2) The activities of a person whose                    b.   A sidetrack agreement;
              home is in the territory described in
              a. above, but is away for a short time              c.   Any easement or license agreement, ex-
              on your business; or                                     cept in connection with construction or
                                                                       demolition operations on or within 50 feet
          (3) "Personal and advertising injury" of-                    of a railroad;
              fenses that take place through the
              Internet or similar electronic means                d.   An obligation, as required by ordinance,
              of communication,                                        to indemnify a municipality, except in
                                                                       connection with work for a municipality;
          provided the insured's responsibility to
          pay damages is determined in a "suit" on                e.   An elevator maintenance agreement;
          the merits, in the territory described in a.            f.   That part of any other contract or agree-
          above or in a settlement to which we                         ment pertaining to your business (includ-
          agree.                                                       ing an indemnification of a municipality in
7.   "Electronic data" means information, facts or                     connection with work performed for a
     programs stored as or on, created or used on,                     municipality) under which you assume
     or transmitted to or from computer software,                      the tort liability of another party to pay for
     including systems and applications software,                      "bodily injury", "property damage" or
     hard or floppy disks, CD-ROMs, tapes, drives,                     "personal and advertising injury" to a third
     cells, data processing devices or any other                       person or organization.          Tort liability
     media which are used with electronically con-                     means a liability that would be imposed
     trolled equipment.                                                by law in the absence of any contract or
                                                                       agreement.
8.   "Employee" includes a "leased worker". "Em-
     ployee" does not include a "temporary                             Paragraph f. does not include that part of
     worker".                                                          any contract or agreement:

9.   "Executive officer" means a person holding                        (1) That indemnifies a railroad for "bodily
     any of the officer positions created by your                          injury", "property damage" or "per-
     charter, constitution, by-laws or any other                           sonal and advertising injury" arising
     similar governing document.                                           out of construction or demolition op-
                                                                           erations, within 50 feet of any rail-

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                     Page 17 of 22
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000162
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 164 of 330 Page ID #190

           road property and affecting any rail-                       engines; marketing analysis; and
           road bridge or trestle, tracks, road-                       providing access to the Internet or
           beds, tunnel, underpass or crossing;                        other similar networks; or
       (2) That indemnifies an architect, engi-                    (7) Under which the insured, if a web-
           neer or surveyor for injury or damage                       site designer or content provider, or
           arising out of:                                             Internet search, access, content or
                                                                       service provider, assumes liability for
           (a) Preparing, approving, or failing                        injury or damage arising out of the
               to prepare or approve, maps,                            insured's rendering or failure to ren-
               shop drawings, opinions, re-                            der Internet services, including those
               ports, surveys, field orders,                           listed in Paragraph (6), above.
               change orders or drawings and
               specifications; or                        13. "Leased worker" means a person leased to
                                                             you by a labor leasing firm under an agree-
           (b) Giving directions or instructions,            ment between you and the labor leasing firm,
               or failing to give them, if that is           to perform duties related to the conduct of
               the primary cause of the injury               your business. "Leased worker" includes su-
               or damage;                                    pervisors furnished to you by the labor leasing
       (3) Under which the insured, if an archi-             firm. "Leased worker" does not include a
           tect, engineer or surveyor, assumes               "temporary worker".
           liability for an injury or damage aris-       14. "Loading or unloading" means the handling of
           ing out of the insured's rendering or             property:
           failure to render professional serv-
           ices, including those listed in Para-              a.   After it is moved from the place where it is
           graph (2) above and supervisory, in-                    accepted for movement into or onto an
           spection, architectural or engineering                  aircraft, watercraft or "auto";
           activities;
                                                              b.   While it is in or on an aircraft, watercraft
       (4) That indemnifies an advertising, pub-                   or "auto"; or
           lic relations or media consulting firm
           for "personal and advertising injury"              c.   While it is being moved from an aircraft,
           arising out of the planning, execution                  watercraft or "auto" to the place where it
           or failure to execute marketing com-                    is finally delivered;
           munications programs. Marketing                    but "loading or unloading" does not include
           communications programs include                    the movement of property by means of a me-
           but are not limited to comprehensive               chanical device, other than a hand truck, that
           marketing campaigns; consumer,                     is not attached to the aircraft, watercraft or
           trade and corporate advertising for                "auto".
           all media; media planning, buying,
           monitoring and analysis; direct mail;         15. "Mobile equipment" means any of the follow-
           promotion; sales materials; design;               ing types of land vehicles, including any at-
           presentations; point-of-sale materi-              tached machinery or equipment:
           als; market research; public relations
           and new product development;                       a.   Bulldozers, farm machinery, forklifts and
                                                                   other vehicles designed for use princi-
       (5) Under which the insured, if an adver-                   pally off public roads;
           tising, public relations or media con-
           sulting firm, assumes liability for                b.   Vehicles maintained for use solely on or
           "personal and advertising injury"                       next to premises you own or rent;
           arising out of the insured's rendering             c.   Vehicles that travel on crawler treads;
           or failure to render professional
           services, including those services                 d.   Vehicles, whether self-propelled or not,
           listed in Paragraph (4), above;                         maintained primarily to provide mobility to
                                                                   permanently mounted:
       (6) That indemnifies a web-site designer
           or content provider, or Internet                        (1) Power cranes, shovels, loaders, dig-
           search, access, content or service                          gers or drills; or
           provider for injury or damage arising
           out of the planning, execution or fail-                 (2) Road construction or resurfacing
           ure to execute Internet services.                           equipment such as graders, scrap-
           Internet services include but are not                       ers or rollers;
           limited to design, production, distri-
                                                              e.   Vehicles not described in a., b., c. or d.
           bution, maintenance and administra-                     above that are not self-propelled and are
           tion of web-sites and web-banners;
                                                                   maintained primarily to provide mobility to
           hosting web-sites; registering do-
           main names; registering with search

                               Includes copyrighted material of Insurance
GA 101 12 04                    Services Office, Inc., with its permission.                    Page 18 of 22
                                       SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000163
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 165 of 330 Page ID #191

         permanently attached equipment of the                   d.   Oral or written publication, in any manner,
         following types:                                             of material that slanders or libels a per-
                                                                      son or organization or disparages a per-
         (1) Air compressors, pumps and gen-                          son's or organization's goods, products or
             erators, including spraying, welding,                    services;
             building cleaning, geophysical explo-
             ration, lighting and well servicing                 e.   Oral or written publication, in any manner,
             equipment; or                                            of material that violates a person's right of
                                                                      privacy;
         (2) Cherry pickers and similar devices
             used to raise or lower workers;                     f.   The use of another's advertising idea in
                                                                      your "advertisement"; or
    f.   Vehicles not described in a., b., c. or d.
         above maintained primarily for purposes                 g.   Infringing upon another's copyright, trade
         other than the transportation of persons                     dress or slogan in your "advertisement".
         or cargo.
                                                            18. "Pollutant" means any solid, liquid, gaseous or
         However, self-propelled vehicles with the              thermal irritant or contaminant, including
         following types of permanently attached                smoke, vapor, soot, fumes, acids, alkalis,
         equipment are not "mobile equipment"                   chemicals, petroleum, petroleum products
         but will be considered "autos":                        and petroleum by-products, and waste.
                                                                Waste includes materials to be recycled, re-
         (1) Equipment designed primarily for:                  conditioned or reclaimed. "Pollutants" include
             (a) Snow removal;                                  but are not limited to substances which are
                                                                generally recognized in industry or govern-
             (b) Road maintenance, but not con-                 ment to be harmful or toxic to persons, prop-
                 struction or resurfacing; or                   erty or the environment regardless of whether
                                                                the injury or damage is caused directly or indi-
             (c) Street cleaning;                               rectly by the "pollutants" and whether:
         (2) Cherry pickers and similar devices                  a.   The insured is regularly or otherwise en-
             mounted on automobile or truck                           gaged in activities which taint or degrade
             chassis and used to raise or lower                       the environment; or
             workers; and
                                                                 b.   The insured uses, generates or produces
         (3) Air compressors, pumps and gen-                          the "pollutant".
             erators, including spraying, welding,
             building cleaning, geophysical explo-          19. "Products-completed operations hazard":
             ration, lighting and well servicing
             equipment.                                          a.   Includes all "bodily injury" and "property
                                                                      damage" occurring away from premises
    However, "mobile equipment" does not in-                          you own or rent and arising out of "your
    clude any land vehicles that are subject to a                     product" or "your work" except:
    compulsory or financial responsibility law or
    other motor vehicle insurance law in the state                    (1) Products that are still in your physical
    where it is licensed or principally garaged.                          possession; or
    Land vehicles subject to a compulsory or fi-                      (2) Work that has not yet been com-
    nancial responsibility law or other motor vehi-                       pleted or abandoned.         However,
    cle insurance law are considered "autos".                             "your work" will be deemed com-
16. "Occurrence" means an accident, including                             pleted at the earliest of the following
    continuous or repeated exposure to substan-                           times:
    tially the same general harmful conditions.                           (a) When all of the work called for in
17. "Personal and advertising injury" means in-                               your contract has been com-
    jury, including consequential "bodily injury",                            pleted; or
    arising out of one or more of the following of-                       (b) When all of the work to be done
    fenses:                                                                   at the job site has been com-
    a.   False arrest, detention or imprisonment;                             pleted if your contract calls for
                                                                              work at more than one job site;
    b.   Malicious prosecution;                                               or
    c.   The wrongful eviction from, wrongful entry                       (c) When that part of the work done
         into, or invasion of the right of private oc-                        at a job site has been put to its
         cupancy of a room, dwelling or premises                              intended use by any person or
         that a person occupies, committed by or                              organization other than another
         on behalf of its owner, landlord or lessor;                          contractor    or   subcontractor
                                                                              working on the same project.


                                  Includes copyrighted material of Insurance
GA 101 12 04                       Services Office, Inc., with its permission.                    Page 19 of 22
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000164
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 166 of 330 Page ID #192

             Work that may need service, main-                  her work and acts at the direction of and
             tenance, correction, repair or re-                 within the scope of duties determined by you,
             placement, but which is otherwise                  and is not paid a fee, salary or other compen-
             complete, will be treated as com-                  sation by you or anyone else for their work
             pleted.                                            performed for you.
    b.   Does not include "bodily injury" or "prop-        24. "Workplace" means that place and during
         erty damage" arising out of:                          such hours to which the "employee" sustain-
                                                               ing "bodily injury" was assigned by you, or
         (1) The transportation of property, un-               any other person or entity acting on your be-
             less the injury or damage arises out              half, to work on the date of "occurrence".
             of a condition in or on a vehicle not
             owned or operated by you, and that            25. "Your product":
             condition was created by the "load-
             ing or unloading" of that vehicle by               a.   Means:
             any insured;                                            (1) Any goods or products, other than
         (2) The existence of tools, uninstalled                         real property, manufactured, sold,
             equipment or abandoned or unused                            handled, distributed or disposed of
             materials; or                                               by:

         (3) Products or operations for which the                        (a) You;
             classification, listed in the Declara-                      (b) Others trading under your name;
             tions or in a schedule, states that                             or
             products-completed operations are
             included.                                                   (c) A person or organization whose
                                                                             business or assets you have
20. "Property damage" means:                                                 acquired; and
    a.   Physical injury to tangible property, in-                   (2) Containers (other than vehicles),
         cluding all resulting loss of use of that                       materials, parts or equipment fur-
         property. All such loss of use shall be                         nished in connection with such
         deemed to occur at the time of the physi-                       goods or products.
         cal injury that caused it; or
                                                                b.   Includes:
    b.   Loss of use of tangible property that is
         not physically injured. All such loss of                    (1) Warranties or representations made
         use shall be deemed to occur at the time                        at any time with respect to the fit-
         of the "occurrence" that caused it.                             ness, quality, durability, performance
                                                                         or use of "your product"; and
    For the purposes of this insurance, "electronic
    data" is not tangible property.                                  (2) The providing of or failure to provide
                                                                         warnings or instructions.
21. "Suit" means a civil proceeding in which
    money damages because of "bodily injury",                   c.   Does not include vending machines or
    "property damage" or "personal and advertis-                     other property rented to or located for the
    ing injury" to which this insurance applies are                  use of others but not sold.
    alleged. "Suit" includes:
                                                           26. "Your work":
    a.   An arbitration proceeding in which such
         damages are claimed and to which the                   a.   Means:
         insured must submit or does submit with                     (1) Work or operations performed by
         our consent;                                                    you or on your behalf; and
    b.   Any other alternative dispute resolution                    (2) Materials, parts or equipment fur-
         proceeding in which such damages are                            nished in connection with such work
         claimed and to which the insured submits                        or operations.
         with our consent; or
                                                                b.   Includes:
    c.   An appeal of a civil proceeding.
                                                                     (1) Warranties or representations made
22. "Temporary worker" means a person who is                             at any time with respect to the fit-
    furnished to you to substitute for a permanent                       ness, quality, durability, performance
    "employee" on leave or to meet seasonal or                           or use of "your work"; and
    short-term workload conditions.
                                                                     (2) The providing of or failure to provide
23. "Volunteer worker" means a person who is                             warnings or instructions.
    not your "employee", and who donates his or



                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                   Page 20 of 22
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000165
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 167 of 330 Page ID #193

                   NUCLEAR ENERGY LIABILITY EXCLUSION
                              (Broad Form)
1.   The insurance does not apply:                                          an insured of services, materials,
                                                                            parts or equipment in connection
     A.   Under any Liability Coverage, to "bodily                          with the planning, construction,
          injury" or "property damage":                                     maintenance, operation or use of
          (1) With respect to which an insured un-                          any "nuclear facility", but if such fa-
              der this Coverage Part is also an in-                         cility is located within the United
              sured under a nuclear energy liability                        States of America, its territories or
              policy issued by Nuclear Energy Li-                           possessions or Canada, this Exclu-
              ability Insurance Association, Mutual                         sion (3) applies only to "property
              Atomic Energy Liability Underwriters,                         damage" to such "nuclear facility"
              Nuclear Insurance Association of                              and any property thereat.
              Canada, or any of their successors,             2.   As used in this exclusion:
              or would be an insured under any
              such policy but for its termination                  "Hazardous properties" includes radioactive,
              upon exhaustion of its limit of liability;           toxic or explosive properties.
              or
                                                                   "Nuclear material" means "source material",
          (2) Resulting from the "hazardous prop-                  "special nuclear material" or "by-product ma-
              erties" of "nuclear material" and with               terial".
              respect to which (a) any person or
              organization is required to maintain                 "Source material", "special nuclear material",
              financial protection pursuant to the                 and "by-product material" have the meanings
              Atomic Energy Act of 1954, or any                    given them in the Atomic Energy Act of 1954
              law amendatory thereof, or (b) the                   or in any law amendatory thereof.
              insured is, or had this Coverage Part                "Spent fuel" means any fuel element or fuel
              not been issued would be, entitled to                component, solid or liquid, which has been
              indemnity from the United States of                  used or exposed to radiation in a "nuclear re-
              America, or any agency thereof, un-                  actor".
              der any agreement entered into by
              the United States of America, or any                 "Waste" means any waste material (a) con-
              agency thereof, with any person or                   taining "by-product material" other than the
              organization.                                        tailings or wastes produced by the extraction
                                                                   or concentration of uranium or thorium from
     B.   Under any Medical Payments coverage,                     any ore processed primarily for its "source
          to expenses incurred with respect to                     material" content, and (b) resulting from the
          "bodily injury" resulting from the "hazard-              operation by any person or organization of
          ous properties" of "nuclear material" and                any "nuclear facility" included under the first
          arising out of the operation of a "nuclear               two paragraphs of the definition of "nuclear
          facility" by any person or organization.                 facility".
     C.   Under any Liability Coverage, to "bodily                 "Nuclear facility" means:
          injury" or "property damage" resulting
          from the "hazardous properties" of "nu-                  A.   Any "nuclear reactor";
          clear material", if:
                                                                   B.   Any equipment or device designed or
          (1) The "nuclear material" (a) is at any                      used for (1) separating the isotopes of
              "nuclear facility" owned by, or oper-                     uranium or plutonium, (2) processing or
              ated by or on behalf of, an insured,                      utilizing "spent fuel", or (3) handling,
              or (b) has been discharged or dis-                        processing or packaging "waste";
              persed therefrom;
                                                                   C.   Any equipment or device used for the
          (2) The "nuclear material" is contained in                    processing, fabricating or alloying of
              "spent fuel" or "waste" at any time                       "special nuclear material" if at any time
              possessed, handled, used, proc-                           the total amount of such material in the
              essed, stored, transported or dis-                        custody of the insured at the premises
              posed of, by or on behalf of an in-                       where such equipment or device is lo-
              sured; or                                                 cated consists of or contains more than
                                                                        25 grams of plutonium or uranium 233 or
          (3) The "bodily injury" or "property dam-                     any combination thereof, or more than
              age" arises out of the furnishing by                      250 grams of uranium 235;

                                    Includes copyrighted material of Insurance
GA 101 12 04                         Services Office, Inc., with its permission.                   Page 21 of 22
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000166
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 168 of 330 Page ID #194

   D.   Any structure, basin, excavation, prem-               "Nuclear reactor" means any apparatus de-
        ises or place prepared or used for the                signed or used to sustain nuclear fission in a
        storage or disposal of "waste";                       self-supporting chain reaction or to contain a
                                                              critical mass of fissionable material.
   and includes the site on which any of the
   foregoing is located, all operations conducted             "Property damage" includes all forms of ra-
   on such site and all premises used for such                dioactive contamination of property.
   operations.




                               Includes copyrighted material of Insurance
GA 101 12 04                    Services Office, Inc., with its permission.                 Page 22 of 22
                                       SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000167
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 169 of 330 Page ID #195


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            PRODUCTS/COMPLETED OPERATIONS HAZARD
                         REDEFINED
This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                                                  SCHEDULE
Description of Premises and Operations:
 FOOD SERVICES




(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)
With respect to "bodily injury" or "property damage"    Paragraph a. of the definition of "Products - com-
arising out of "your products" manufactured, sold,      pleted operations hazard"       in the DEFINITIONS
handled or distributed:                                 Section is replaced by the following:
1.   On, from or in connection with the use of any           "Products-completed operations hazard":
     premises described in the Schedule, or
                                                             a.   Includes all "bodily injury" and "property
2.   In connection with the conduct of any operation              damage" that arises out of "your products"
     described in the Schedule, when conducted by                 if the "bodily injury" or "property damage"
     you or on your behalf,                                       occurs after you have relinquished pos-
                                                                  session of those products.




CG 24 07 01 96                Copyright, Insurance Services Office, Inc., 1994

                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000168
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 170 of 330 Page ID #196

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 COMMERCIAL GENERAL LIABILITY EXTENDED
                        LIABILITY ENDORSEMENT
This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
A.   Endorsement - Table of Contents:
     Coverage:                                                                                                                    Begins on Page:
     1.  Employee Benefit Liability Coverage ...................................................................................................2
     2.  Unintentional Failure to Disclose Hazards ...........................................................................................8
     3.  Damage to Premises Rented to You....................................................................................................8
     4.  Supplementary Payments ....................................................................................................................9
     5.  180 Day Coverage for Newly Formed or Acquired Organizations .....................................................9
     6.  Waiver of Subrogation ..........................................................................................................................9
     7.  Automatic Additional Insured - Specified Relationships: ...................................................................10
         •             Managers or Lessors of Premises;
           •           Lessor of Leased Equipment;
             •         Vendors; and
               •       State or Political Subdivisions - Permits Relating to Premises
     8. Property Damage to Borrowed Equipment ..........................................................................................12
     9. Employees as Insureds - Specified Health Care Services: ...............................................................13
                 •     Nurses;
                   •   Emergency Medical Technicians; and
                     • Paramedics
     10. Broadened Notice of Occurrence.........................................................................................................13


B.   Limits of Insurance:
     The Commercial General Liability Limits of Insurance apply to the insurance provided by this endorse-
     ment, except as provided below:
     1.    Employee Benefit Liability Coverage
           Each Employee Limit:                $ 1,000,000
           Aggregate Limit:                    $ 3,000,000
           Deductible:                         $     1,000
     3.    Damage to Premises Rented to You
           The lesser of:
           a.     The Each Occurrence Limit shown in the Declarations; or
           b.    $500,000 unless otherwise stated $
     4.    Supplementary Payments
           a.     Bail bonds:                  $        1,000
           b.     Loss of earnings:            $           350
     8.    Property Damage to Borrowed Equipment
           Each Occurrence Limit               $      10,000
           Deductible                          $         250




                                                Includes copyrighted material of Insurance
GA 227 02 07                                     Services Office, Inc., with its permission.                                           Page 1 of 13
                                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000169
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 171 of 330 Page ID #197

C.   Coverages                                                                     2)   Occurred prior to the
                                                                                        effective date of this
     1.   Employee Benefit Liability Coverage                                           endorsement provided:
          a.   The following is added to SECTION I                                      a)   You did not have
               - COVERAGES: Employee Benefit                                                 knowledge of a
               Liability Coverage.                                                           claim or "suit" on
               (1) Insuring Agreement                                                        or before the ef-
                                                                                             fective date of this
                   (a) We will pay those sums that                                           endorsement.
                       the insured becomes legally
                       obligated to pay as dam-                                               You      will       be
                       ages caused by any act, er-                                            deemed to         have
                       ror or omission of the in-                                             knowledge        of a
                       sured, or of any other per-                                            claim or         "suit"
                       son for whose acts the in-                                             when               any
                       sured is legally liable, to                                            "authorized     repre-
                       which this insurance ap-                                               sentative";
                       plies. We will have the right                                         i)    Reports all, or
                       and duty to defend the in-                                                  any part, of the
                       sured against any "suit"                                                    act, error or
                       seeking those damages.                                                      omission to us
                       However, we will have no                                                    or any other
                       duty to defend against any                                                  insurer;
                       "suit" seeking damages to
                       which this insurance does                                             ii)   Receives     a
                       not apply. We may, at our                                                   written or ver-
                       discretion, investigate any                                                 bal demand or
                       report of an act, error or                                                  claim for dam-
                       omission and settle any                                                     ages because
                       claim or "suit" that may re-                                                of the act, er-
                       sult. But:                                                                  ror or omis-
                                                                                                   sion; and
                       1)   The amount we will pay
                            for damages is limited                                      b)   There is no other
                            as described in SEC-                                             applicable  insur-
                            TION III - LIMITS OF                                             ance.
                            INSURANCE; and
                                                                          (2) Exclusions
                       2)   Our right and duty to
                            defend ends when we                               This insurance does not apply
                            have used up the appli-                           to:
                            cable limit of insurance                          (a) Bodily Injury, Property
                            in the payment of judg-                               Damage or Personal and
                            ments or settlements.                                 Advertising Injury
                       No other obligation or liabil-                              "Bodily injury", "property
                       ity to pay sums or perform                                  damage" or "personal and
                       acts or services is covered                                 advertising injury".
                       unless explicitly provided for
                       under Supplementary Pay-                               (b) Dishonest,      Fraudulent,
                       ments.                                                     Criminal or Malicious Act
                   (b) This insurance applies to                                   Damages arising out of any
                       damages only if the act, er-                                intentional,        dishonest,
                       ror or omission, is negli-                                  fraudulent, criminal or mali-
                       gently committed in the                                     cious act, error or omission,
                       "administration" of    your                                 committed by any insured,
                       "employee benefit program";                                 including the willful or reck-
                       and                                                         less violation of any statute.
                       1)   Occurs during the pol-
                            icy period; or


                                    Includes copyrighted material of Insurance
GA 227 02 07                         Services Office, Inc., with its permission.                    Page 2 of 13
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000170
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 172 of 330 Page ID #198

               (c) Failure to Perform a Con-                                      available, with reasonable
                   tract                                                          effort and cooperation of the
                                                                                  insured, from the applicable
                     Damages arising out of fail-                                 funds accrued or other col-
                     ure of performance of con-                                   lectible insurance.
                     tract by any insurer.
                                                                            (i)   Taxes, Fines or Penalties
               (d) Insufficiency of Funds
                                                                                  Taxes, fines or penalties, in-
                     Damages arising out of an                                    cluding those imposed un-
                     insufficiency of funds to                                    der the Internal Revenue
                     meet any obligations under                                   Code or any similar state or
                     any plan included in the                                     local law.
                     "employee benefit program".
                                                                            (j)   Employment-Related Prac-
               (e) Inadequacy of Perform-                                         tices
                   ance of Investment / Ad-
                   vice Given with Respect to                                     Any liability arising out of
                   Participation                                                  any:
                     Any claim based upon:                                        (1) Refusal to employ;
                     1)   Failure of any invest-                                  (2) Termination     of   em-
                          ment to perform;                                            ployment;
                     2)   Errors in providing in-                                 (3) Coercion,       demotion,
                          formation on past per-                                      evaluation,     reassign-
                          formance of investment                                      ment, discipline, defa-
                          vehicles; or                                                mation,      harassment,
                                                                                      humiliation, discrimina-
                     3)   Advice given to any                                         tion or other employ-
                          person with respect to                                      ment - related prac-
                          that person's decision                                      tices, acts or omissions;
                          to participate or not to                                    or
                          participate in any plan
                          included in the "em-                                    (4) Consequential liability
                          ployee benefit pro-                                         as a result of (1), (2) or
                          gram".                                                      (3) above.
               (f)   Workers'    Compensation                                     This     exclusion   applies
                     and Similar Laws                                             whether the insured may be
                                                                                  held liable as an employer
                     Any claim arising out of your                                or in any other capacity and
                     failure to comply with the                                   to any obligation to share
                     mandatory provisions of any                                  damages with or repay
                     workers' compensation, un-                                   someone else who must
                     employment compensation                                      pay damages because of
                     insurance, social security or                                the injury.
                     disability benefits law or any
                     similar law.                                       (3) Supplementary Payments
               (g) ERISA                                                    SECTION I - COVERAGES,
                                                                            SUPPLEMENTARY PAYMENTS
                     Damages for which any in-                              - COVERAGES A AND B also
                     sured is liable because of li-                         apply to this Coverage.
                     ability imposed on a fiduci-
                     ary by the Employee Re-                       b.   Who is an Insured
                     tirement Income Security
                     Act of 1974, as now or                             As respects Employee Benefit Liabil-
                     hereafter amended, or by                           ity Coverage, SECTION II - WHO IS
                     any similar federal, state or                      AN INSURED is deleted in its entirety
                     local laws.                                        and replaced by the following:

               (h) Available Benefits                                   (1) If you are designated in the
                                                                            Declarations as:
                     Any claim for benefits to the
                     extent that such benefits are                          (a) An individual, you and your
                                                                                spouse are insureds, but

                                  Includes copyrighted material of Insurance
GA 227 02 07                       Services Office, Inc., with its permission.                   Page 3 of 13
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000171
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 173 of 330 Page ID #199

                   only with respect to the con-                      (3) Any organization you newly ac-
                   duct of a business of which                            quire or form, other than a part-
                   you are the sole owner.                                nership, joint venture or limited
                                                                          liability company, and over which
               (b) A partnership or joint ven-                            you maintain ownership or ma-
                   ture, you are an insured.                              jority interest, will qualify as a
                   Your members, your part-                               Named Insured if no other simi-
                   ners, and their spouses are                            lar insurance applies to that or-
                   also insureds but only with                            ganization. However, coverage
                   respect to the conduct of                              under this provision:
                   your business.
                                                                          (a) Is afforded only until the
               (c) A limited liability company,                               180th day after you acquire
                   you are an insured. Your                                   or form the organization or
                   members are also insureds,                                 the end of the policy period,
                   but only with respect to the                               whichever is earlier; and
                   conduct of your business.
                   Your managers are in-                                  (b) Does not apply to any act,
                   sureds, but only with respect                              error or omission that was
                   to their duties as your man-                               committed before you ac-
                   agers.                                                     quired or formed the organi-
                                                                              zation.
               (d) An organization other than a
                   partnership, joint venture or                 c.   Limits of Insurance
                   limited liability company, you
                   are an insured. Your "ex-                          As respects Employee Benefit Liabil-
                   ecutive officers" and direc-                       ity Coverage, SECTION III - LIMITS
                   tors are insureds, but only                        OF INSURANCE is deleted in its en-
                   with respect to their duties                       tirety and replaced by the following:
                   as your officers or directors.                     (1) The Limits of Insurance shown in
                   Your stockholders are also                             Section B. Limits of Insurance,
                   insureds, but only with re-                            1. Employee Benefit Liability
                   spect to their liability as                            Coverage and the rules below
                   stockholders.                                          fix the most we will pay regard-
               (e) A trust, you are an insured.                           less of the number of:
                   Your trustees are also in-                             (a) Insureds;
                   sureds, but only with respect
                   to their duties as trustees.                           (b) Claims made        or   "suits"
                                                                              brought;
           (2) Each of the following is also an
               insured:                                                   (c) Persons or organizations
                                                                              making claims or bringing
               (a) Each of your "employees"                                   "suits";
                   who is or was authorized to
                   administer your "employee                              (d) Acts, errors or omissions; or
                   benefit program".
                                                                          (e) Benefits included in your
               (b) Any persons, organizations                                 "employee benefit program".
                   or    "employees"     having
                   proper temporary authoriza-                        (2) The Aggregate Limit shown in
                   tion to administer your "em-                           Section B. Limits of Insurance,
                   ployee benefit program" if                             1. Employee Benefit Liability
                   you die, but only until your                           Coverage of this endorsement is
                   legal representative is ap-                            the most we will pay for all dam-
                   pointed.                                               ages because of acts, errors or
                                                                          omissions negligently committed
               (c) Your legal representative if                           in the "administration" of your
                   you die, but only with re-                             "employee benefit program".
                   spect to duties as such.
                   That representative      will                      (3) Subject to the limit described in
                   have all your rights and du-                           (2) above, the Each Employee
                   ties under this Coverage                               Limit shown in Section B. Limits
                   Part.                                                  of Insurance, 1. Employee
                                                                          Benefit Liability Coverage of
                                                                          this endorsement is the most we

                                Includes copyrighted material of Insurance
GA 227 02 07                     Services Office, Inc., with its permission.                 Page 4 of 13
                                      SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000172
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 174 of 330 Page ID #200

               will pay for all damages sus-                                   apply irrespective of the ap-
               tained by any one "employee",                                   plication of the deductible
               including damages sustained by                                  amount.
               such "employee's" dependents
               and beneficiaries, as a result of:                         (d) We may pay any part or all
                                                                              of the deductible amount to
               (a) An act, error or omission; or                              effect settlement of any
                                                                              claim or "suit" and, upon no-
               (b) A series of related acts, er-                              tification of the action taken,
                   rors or omissions, regard-                                 you shall promptly reim-
                   less of the amount of time                                 burse us for such part of the
                   that lapses between such                                   deductible amount as we
                   acts, errors or omissions.                                 have paid.
               negligently committed in the                      d.   Additional Conditions
               "administration" of your "em-
               ployee benefit program".                               As respects Employee Benefit Li-
                                                                      ability Coverage, SECTION IV -
               However, the amount paid under                         COMMERCIAL GENERAL LIABIL-
               this endorsement shall not ex-                         ITY CONDITIONS is amended as
               ceed, and will be subject to the                       follows:
               limits and restrictions that apply
               to the payment of benefits in any                      (1) Item 2. Duties in the Event of
               plan included in the "employee                             Occurrence, Offense, Claim or
               benefit program."                                          Suit is deleted in its entirety and
                                                                          replaced by the following:
           (4) Deductible Amount
                                                                          2.   Duties in the Event of an
               (a) Our obligation to pay dam-                                  Act, Error or Omission, or
                   ages on behalf of the in-                                   Claim or Suit
                   sured applies only to the
                   amount of damages in ex-                                    a.   You must see to it that
                   cess of the deductible                                           we are notified as soon
                   amount stated in the Decla-                                      as practicable of an act,
                   rations as applicable to                                         error or omission which
                   Each Employee. The limits                                        may result in a claim.
                   of insurance shall not be re-                                    To the extent possible,
                   duced by the amount of this                                      notice should include:
                   deductible.
                                                                                    (1) What the act, error
               (b) The     deductible   amount                                          or omission was
                   stated in the Declarations                                           and when it oc-
                   applies to all damages sus-                                          curred; and
                   tained by any one "em-
                   ployee", including      such                                     (2) The names and
                   "employee's"     dependents                                          addresses of any-
                   and beneficiaries, because                                           one who may suf-
                   of all acts, errors or omis-                                         fer damages as a
                   sions to which this insur-                                           result of the act,
                   ance applies.                                                        error or omission.

               (c) The terms of this insurance,                                b.   If a claim is made or
                   including those with respect                                     "suit" is brought against
                   to:                                                              any insured, you must:

                   1)   Our right and duty to                                       (1) Immediately record
                        defend the insured                                              the specifics of the
                        against   any  "suits"                                          claim or "suit" and
                        seeking those dam-                                              the date received;
                        ages; and                                                       and

                   2)   Your duties, and the                                        (2) Notify us as soon
                        duties of any other in-                                         as practicable.
                        volved insured, in the                                      You must see to it that
                        event of an act, error or                                   we receive written no-
                        omission, or claim,

                                Includes copyrighted material of Insurance
GA 227 02 07                     Services Office, Inc., with its permission.                  Page 5 of 13
                                      SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000173
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 175 of 330 Page ID #201

                         tice of the claim or "suit"                                  insurance is primary,
                         as soon as practicable.                                      our obligations are not
                                                                                      affected unless any of
                    c.   You and any other in-                                        the other insurance is
                         volved insured must:                                         also primary. Then, we
                         (1) Immediately send                                         will share with all that
                             us copies of any                                         other insurance by the
                             demands, notices,                                        method described in b.
                             summonses or le-                                         below.
                             gal papers re-                                      b.   Method of Sharing
                             ceived in connec-
                             tion with the claim                                      If all of the other insur-
                             or "suit";                                               ance permits contribu-
                                                                                      tion by equal shares,
                         (2) Authorize us to                                          we will follow this
                             obtain records and                                       method also.       Under
                             other information;                                       this approach each in-
                         (3) Cooperate with us                                        surer contributes equal
                             in the investigation                                     amounts until it has
                             or settlement of the                                     paid its applicable limit
                             claim or defense                                         of insurance or none of
                             against the "suit";                                      the      loss    remains,
                             and                                                      whichever comes first.

                         (4) Assist us, upon our                                      If any of the other in-
                             request, in the                                          surance does not per-
                             enforcement       of                                     mit      contribution  by
                             any right against                                        equal shares, we will
                             any person or or-                                        contribute by limits.
                             ganization which                                         Under this method,
                             may be liable to                                         each insurer's share is
                             the insured be-                                          based on the ratio of its
                             cause of an act,                                         applicable limit of insur-
                             error or omission                                        ance to the total appli-
                             to which this insur-                                     cable limits of insurance
                             ance may also ap-                                        of all insurers.
                             ply.                                                c.   No Coverage
                    d.   No insured will, except                                      This insurance shall not
                         at that insured's own                                        cover any loss for which
                         cost, voluntarily make a                                     the insured is entitled to
                         payment, assume any                                          recovery under any
                         obligation, or incur any                                     other insurance in force
                         expense without our                                          previous to the effective
                         consent.                                                     date of this Coverage
           (2) Item 5. Other Insurance is de-                                         Part.
               leted in its entirety and replaced                  e.   Additional Definitions
               by the following:
                                                                        As respects Employee Benefit Li-
               5.   Other Insurance                                     ability Coverage, SECTION V -
                    If other valid and collectible                      DEFINITIONS is amended as follows:
                    insurance is available to the                       (1) The following      definitions   are
                    insured for a loss we cover                             added:
                    under this Coverage Part,
                    our obligations are limited                             1.   "Administration" means:
                    as follows:
                                                                                 a.   Providing information to
                    a.   Primary Insurance                                            "employees", including
                                                                                      their dependents and
                         This insurance is pri-                                       beneficiaries, with re-
                         mary except when c.                                          spect to eligibility for or
                         below applies. If this

                                  Includes copyrighted material of Insurance
GA 227 02 07                       Services Office, Inc., with its permission.                   Page 6 of 13
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000174
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 176 of 330 Page ID #202

                         scope of "employee                                     b.   Profit sharing plans,
                         benefit programs";                                          employee         savings
                                                                                     plans, employee stock
                    b.   Interpreting the    "em-                                    ownership plans, pen-
                         ployee benefit       pro-                                   sion plans and stock
                         grams";                                                     subscription plans, pro-
                    c.   Handling records in                                         vided that no one other
                         connection with the                                         than an "employee"
                         "employee benefit pro-                                      may subscribe to such
                         grams"; or                                                  benefits    and    such
                                                                                     benefits are made gen-
                    d.   Effecting, continuing or                                    erally available to all
                         terminating any "em-                                        "employees" who are
                         ployee's" participation                                     eligible under the plan
                         in any benefit included                                     for such benefits;
                         in the "employee bene-
                         fit program".                                          c.   Unemployment insur-
                                                                                     ance, social security
                    However,     "administration"                                    benefits, workers' com-
                    does not include:                                                pensation and disability
                                                                                     benefits; and
                    a.   Handling payroll deduc-
                         tions; or                                              d.   Vacation plans, includ-
                                                                                     ing buy and sell pro-
                    b.   The failure to effect or                                    grams; leave of ab-
                         maintain any insurance                                      sence programs, in-
                         or adequate limits of                                       cluding military, mater-
                         coverage of insurance,                                      nity, family, and civil
                         including but not limited                                   leave; tuition assistance
                         to unemployment in-                                         plans;      transportation
                         surance, social security                                    and health club subsi-
                         benefits, workers' com-                                     dies.
                         pensation and disability
                         benefits.                                     (2) The following definitions are de-
                                                                           leted in their entirety and re-
               2.   "Cafeteria plans" means                                placed by the following:
                    plans authorized by appli-
                    cable law to allow "employ-                            21. "Suit" means a civil pro-
                    ees" to elect to pay for cer-                              ceeding in which money
                    tain benefits with pre-tax                                 damages because of an act,
                    dollars.                                                   error or omission to which
                                                                               this insurance applies are
               3.   "Employee     benefit    pro-                              alleged. "Suit" includes:
                    grams" means a program
                    providing some of all of the                                a.   An arbitration proceed-
                    following benefits to "em-                                       ing in which such dam-
                    ployees", whether provided                                       ages are claimed and
                    through a "cafeteria plan" or                                    to which the insured
                    otherwise:                                                       must submit or does
                                                                                     submit with our con-
                    a.   Group life insurance;                                       sent;
                         group      accident     or
                         health insurance; den-                                 b.   Any other alternative
                         tal, vision and hearing                                     dispute resolution pro-
                         plans;     and    flexible                                  ceeding in which such
                         spending       accounts;                                    damages are claimed
                         provided that no one                                        and to which the in-
                         other than an "em-                                          sured submits with our
                         ployee" may subscribe                                       consent; or
                         to such benefits and
                         such benefits are made                                 c.   An appeal of a civil pro-
                         generally available to                                      ceeding.
                         those "employees" who                             8.   "Employee" means a person
                         satisfy the plan's eligi-                              actively employed, formerly
                         bility requirements;

                                 Includes copyrighted material of Insurance
GA 227 02 07                      Services Office, Inc., with its permission.                  Page 7 of 13
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000175
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 177 of 330 Page ID #203

                      employed, on leave of ab-                                   2)   Loss caused by or re-
                      sence or disabled, or retired.                                   sulting from any of the
                      "Employee"     includes     a                                    following:
                      "leased worker".        "Em-
                      ployee" does not include a                                       a)   Wear and tear;
                      "temporary worker".                                              b)   Rust,     corrosion,
   2.   Unintentional Failure to Disclose Haz-                                              fungus,      decay,
        ards                                                                                deterioration, hid-
                                                                                            den or latent de-
        SECTION IV - COMMERCIAL GENERAL                                                     fect or any quality
        LIABILITY CONDITIONS, 7. Representa-                                                in property that
        tions is hereby amended by the addition                                             causes it to dam-
        of the following:                                                                   age or destroy it-
                                                                                            self;
        Based on our dependence upon your rep-
        resentations as to existing hazards, if un-                                    c)   Smog;
        intentionally you should fail to disclose all
        such hazards at the inception date of your                                     d)   Mechanical break-
        policy, we will not reject coverage under                                           down        including
        this Coverage Part based solely on such                                             rupture or bursting
        failure.                                                                            caused by cen-
                                                                                            trifugal force;
   3.   Damage to Premises Rented to You
                                                                                       e)   Settling, cracking,
        a.   The last Subparagraph of Paragraph                                             shrinking or ex-
             SECTION I - COVERAGES, COV-                                                    pansion; or
             ERAGE A. BODILY INJURY AND
             PROPERTY DAMAGE LIABILITY 2.,                                             f)   Nesting or infesta-
             Exclusions is hereby deleted and                                               tion, or discharge
             replaced by the following:                                                     or release of waste
                                                                                            products or secre-
             Exclusions c. through q. do not apply                                          tions, by insects,
             to damage by fire, explosion, light-                                           birds, rodents or
             ning, smoke or soot to premises                                                other animals.
             while rented to you or temporarily oc-
             cupied by you with permission of the                            (b) Loss caused directly or indi-
             owner.                                                              rectly by any of the follow-
                                                                                 ing:
        b.   The insurance provided under SEC-
             TION I - COVERAGES, COVERAGE                                         1)   Earthquake,    volcanic
             A. BODILY INJURY AND PROP-                                                eruption, landslide or
             ERTY DAMAGE LIABILITY applies                                             any other earth move-
             to "property damage" arising out of                                       ment;
             water damage to premises that are                                    2)   Water that backs up or
             both rented to and occupied by you.                                       overflows from a sewer,
             (1) As respects Water Damage Le-                                          drain or sump;
                 gal Liability, as provided in Para-                              3)   Water under the ground
                 graph 3.b. above:                                                     surface pressing on, or
                 The exclusions under SECTION                                          flowing   or   seeping
                 I - COVERAGES, COVERAGE                                               through:
                 A. BODILY INJURY AND                                                  a)   Foundations, walls,
                 PROPERTY DAMAGE LIABIL-                                                    floors or paved
                 ITY, 2. Exclusions, other than i.                                          surfaces;
                 War and the Nuclear Energy
                 Liability Exclusion, are deleted                                      b)   Basements,
                 and the following are added:                                               whether paved or
                                                                                            not; or
                 This insurance does not apply
                 to:                                                                   c)   Doors, windows or
                                                                                            other openings.
                 (a) "Property damage":
                                                                             (c) Loss caused by or resulting
                      1)   Assumed in any con-                                   from water that leaks or
                           tract; or

                                   Includes copyrighted material of Insurance
GA 227 02 07                        Services Office, Inc., with its permission.                  Page 8 of 13
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000176
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 178 of 330 Page ID #204

                     flows from plumbing, heat-               4.   Supplementary Payments
                     ing, air conditioning, or fire
                     protection systems caused                     Under SECTION I - COVERAGE, SUP-
                     by or resulting from freezing,                PLEMENTARY PAYMENTS - COVER-
                     unless:                                       AGES A AND B:

                     1)   You did your best to                     a.   Paragraph 2. is replaced by the fol-
                          maintain heat in the                          lowing:
                          building or structure; or                     Up to the limit shown in Section B.
                     2)   You drained the equip-                        Limits of Insurance, 4.a. Bail Bonds
                          ment and shut off the                         of this endorsement for cost of bail
                          water supply if the heat                      bonds required because of accidents
                          was not maintained.                           or traffic law violations arising out of
                                                                        the use of any vehicle to which the
                (d) Loss to or damage to:                               Bodily Injury Liability Coverage ap-
                                                                        plies. We do not have to furnish
                     1)   Plumbing, heating, air                        these bonds.
                          conditioning, fire pro-
                          tection systems, or                      b.   Paragraph 4. is replaced by the fol-
                          other equipment or ap-                        lowing:
                          pliances; or
                                                                        All reasonable expenses incurred by
                     2)   The interior of any                           the insured at our request to assist
                          building or structure, or                     us in the investigation or defense of
                          to personal property in                       the claim or "suit", including actual
                          the building or structure                     loss of earnings up to the limit shown
                          caused by or resulting                        in Section B. Limits of Insurance,
                          from rain, snow, sleet or                     4.b. Loss of Earnings of this en-
                          ice, whether driven by                        dorsement per day because of time
                          wind or not.                                  off from work.
       c.   Limit of Insurance                                5.   180 Day Coverage for Newly Formed or
                                                                   Acquired Organizations
            The Damage to Premises Rented to
            You Limit as shown in the Declara-                     SECTION II - WHO IS AN INSURED is
            tions is amended as follows:                           amended as follows:
            (2) Paragraph 6. of SECTION III -                      Subparagraph a. of Paragraph 4. is
                LIMITS OF INSURANCE is                             hereby deleted and replaced by the fol-
                hereby deleted and replaced by                     lowing:
                the following:
                                                                   a.   Insurance under this provision is af-
                6.   Subject to 5. above, the                           forded only until the 180th day after
                     Damage       to     Premises                       you acquire or form the organization
                     Rented to You Limit is the                         or the end of the policy period,
                     most we will pay under                             whichever is earlier;
                     COVERAGE A. BODILY
                     INJURY AND PROPERTY                      6.   Waiver of Subrogation
                     DAMAGE LIABILITY for                          SECTION IV - COMMERCIAL GENERAL
                     damages because of "prop-                     LIABILITY CONDITIONS, 9. Transfer of
                     erty damage" to premises                      Rights of Recovery Against Others to
                     while rented to you or tem-                   Us is hereby amended by the addition of
                     porarily occupied by you                      the following:
                     with permission of the
                     owner, arising out of any                     We waive any right of recovery we may
                     one "occurrence" to which                     have because of payments we make for
                     this insurance applies.                       injury or damage arising out of your on-
                                                                   going operations or "your work" done un-
            (3) The most we will pay is limited as                 der a written contract requiring such
                described in Section B. Limits of                  waiver with that person or organization
                Insurance, 3. Damage to                            and included in the "products-completed
                Premises Rented to You of this                     operations hazard". However, our rights
                endorsement.                                       may only be waived prior to the "occur-
                                                                   rence" giving rise to the injury or damage
                                                                   for which we make payment under this

                                  Includes copyrighted material of Insurance
GA 227 02 07                       Services Office, Inc., with its permission.                   Page 9 of 13
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000177
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 179 of 330 Page ID #205

        Coverage Part. The insured must do                                        part of a premises leased to
        nothing after a loss to impair our rights. At                             you, subject to the following
        our request, the insured will bring "suit" or                             additional exclusions:
        transfer those rights to us and help us
        enforce those rights.                                                     This insurance does not ap-
                                                                                  ply to:
   7.   Automatic Additional Insured - Speci-
        fied Relationships                                                        1)   Any "occurrence" which
                                                                                       takes place after you
        a.   The following is hereby added to                                          cease to be a tenant in
             SECTION II - WHO IS AN INSURED:                                           that premises.
             (1) Any person or organization de-                                   2)   Structural  alterations,
                 scribed in Paragraph 7.a.(2) be-                                      new construction or
                 low (hereinafter referred to as                                       demolition operations
                 additional insured) whom you                                          performed by or on be-
                 are required to add as an addi-                                       half of such additional
                 tional insured under this Cover-                                      insured.
                 age Part by reason of:
                                                                             (b) Any person or organization
                 (a) A written contract or agree-                                from which you lease
                     ment; or                                                    equipment with whom you
                                                                                 have agreed per Paragraph
                 (b) An oral agreement or con-                                   7.a.(1) above to provide in-
                     tract where a certificate of                                surance. Such person(s) or
                     insurance showing that per-                                 organization(s) are insureds
                     son or organization as an                                   solely with respect to their
                     additional insured has been                                 liability arising out of the
                     issued,                                                     maintenance, operation or
                 is an insured, provided:                                        use by you of equipment
                                                                                 leased to you by such per-
                 (a) The written or oral contract                                son(s) or organization(s).
                     or agreement is:                                            However, this insurance
                                                                                 does not apply to any "oc-
                      1)   Currently in effect or                                currence" which takes place
                           becomes effective dur-                                after the equipment lease
                           ing the policy period;                                expires.
                           and
                                                                             (c) Any person or organization
                      2)   Executed prior to an                                  (referred to below as ven-
                           "occurrence" or offense                               dor) with whom you have
                           to which this insurance                               agreed      per    Paragraph
                           would apply; and                                      7.a.(1) above to provide in-
                 (b) They are not specifically                                   surance, but only with re-
                     named as an additional in-                                  spect to "bodily injury" or
                     sured under any other pro-                                  "property damage" arising
                     vision of, or endorsement                                   out of "your products" which
                     added to, this Coverage                                     are distributed or sold in the
                     Part.                                                       regular course of the ven-
                                                                                 dor's business, subject to
             (2) Only the following persons or or-                               the following additional ex-
                 ganizations are additional in-                                  clusions:
                 sureds under this endorsement,
                 and insurance coverage pro-                                      1)   The insurance afforded
                 vided to such additional insureds                                     the vendor does not
                 is limited as provided herein:                                        apply to:

                 (a) The manager or lessor of a                                        a)   "Bodily injury" or
                     premises leased to you with                                            "property damage"
                     whom you have agreed per                                               for which the ven-
                     Paragraph 7.a.(1) above to                                             dor is obligated to
                     provide insurance, but only                                            pay damages by
                     with respect to liability aris-                                        reason of the as-
                     ing out of the ownership,                                              sumption of liability
                     maintenance or use of that                                             in a contract or

                                   Includes copyrighted material of Insurance
GA 227 02 07                        Services Office, Inc., with its permission.                 Page 10 of 13
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000178
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 180 of 330 Page ID #206

                        agreement.       This                                       or substance by or
                        exclusion does not                                          for the vendor.
                        apply to liability for
                        damages that the                                  2)   This insurance does not
                        vendor would have                                      apply to any insured
                        in the absence of                                      person or organization:
                        the contract or                                        a)   From whom you
                        agreement;                                                  have       acquired
                   b)   Any express war-                                            such products, or
                        ranty unauthorized                                          any      ingredient,
                        by you;                                                     part or container,
                                                                                    entering into, ac-
                   c)   Any physical or                                             companying       or
                        chemical change                                             containing     such
                        in   the   product                                          products; or
                        made intentionally
                        by the vendor;                                         b)   When liability in-
                                                                                    cluded within the
                   d)   Repackaging, un-                                            "products-
                        less      unpacked                                          completed opera-
                        solely for the pur-                                         tions hazard" has
                        pose of inspection,                                         been excluded un-
                        demonstration,                                              der this Coverage
                        testing, or the sub-                                        Part with respect to
                        stitution of parts                                          such products.
                        under instructions
                        from the manu-                               (d) Any state or political subdi-
                        facturer, and then                               vision with which you have
                        repackaged in the                                agreed     per     Paragraph
                        original container;                              7.a.(1) above to provide in-
                                                                         surance, subject to the fol-
                   e)   Any failure to make                              lowing additional provision:
                        such inspections,
                        adjustments, tests                                This insurance applies only
                        or servicing as the                               with respect to the following
                        vendor has agreed                                 hazards for which the state
                        to make or nor-                                   or political subdivision has
                        mally undertakes                                  issued a permit in connec-
                        to make in the                                    tion with premises you own,
                        usual course of                                   rent or control and to which
                        business, in con-                                 this insurance applies:
                        nection with the                                  1)   The existence, mainte-
                        distribution or sale                                   nance, repair, construc-
                        of the products;                                       tion, erection, or re-
                   f)   Demonstration, in-                                     moval of advertising
                        stallation, servicing                                  signs, awnings, cano-
                        or repair opera-                                       pies, cellar entrances,
                        tions, except such                                     coal holes, driveways,
                        operations       per-                                  manholes, marquees,
                        formed at the ven-                                     hoist away openings,
                        dor's premises in                                      sidewalk vaults, street
                        connection       with                                  banners, or decorations
                        the sale of the                                        and similar exposures;
                        product;                                               or

                   g)   Products      which,                              2)   The construction, erec-
                        after distribution or                                  tion, or removal of ele-
                        sale by you, have                                      vators; or
                        been labeled or                                   3)   The ownership, mainte-
                        relabeled or used                                      nance, or use of any
                        as a container,                                        elevators covered by
                        part or ingredient                                     this insurance.
                        of any other thing

                           Includes copyrighted material of Insurance
GA 227 02 07                Services Office, Inc., with its permission.                 Page 11 of 13
                                  SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000179
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 181 of 330 Page ID #207

                 (3) Any insurance provided to                         BODILY INJURY AND PROPERTY
                     an additional insured desig-                      DAMAGE LIABILITY:
                     nated under Paragraph
                     7.a.(2) Subparagraphs (a),                        Paragraphs (3) and (4) of this exclu-
                     (b) and (d) does not apply to                     sion do not apply to tools or equip-
                     "bodily injury", "property                        ment loaned to you, provided they
                     damage" or, "personal and                         are not being used to perform opera-
                     advertising injury" arising                       tions at the time of loss.
                     out of the sole negligence or                b.   With respect to the insurance pro-
                     willful misconduct of the ad-                     vided by this section of the endorse-
                     ditional insured or their                         ment, the following additional provi-
                     agents, "employees" or any                        sions apply:
                     other representative of the
                     additional insured.                               (1) The Limits of Insurance shown in
                                                                           the Declarations are replaced by
        b.   SECTION IV - COMMERCIAL GEN-                                  the limits designated in Property
             ERAL LIABILITY CONDITIONS is                                  Damage to Borrowed Equip-
             hereby amended as follows:                                    ment Section B. Limits of In-
             Condition 5. Other Insurance is                               surance, 8. Property Damage
             amended to include:                                           to Borrowed Equipment of this
                                                                           endorsement with respect to
             (1) Where required by a written                               coverage provided by this en-
                 contract or agreement, this in-                           dorsement. These limits are in-
                 surance is primary and / or non-                          clusive of and not in addition to
                 contributory as respects any                              the limits being replaced. The
                 other insurance policy issued to                          Limits of Insurance shown in
                 the additional insured, and such                          Section B. Limits of Insurance,
                 other insurance policy shall be                           8. Property Damage to Bor-
                 excess and / or noncontributing,                          rowed Equipment of this en-
                 whichever applies, with this in-                          dorsement fix the most we will
                 surance.                                                  pay in any one "occurrence" re-
                                                                           gardless of the number of:
             (2) Any insurance provided by this
                 endorsement shall be primary to                           (a) Insureds;
                 other insurance available to the
                 additional insured except:                                (b) Claims made        or   "suits"
                                                                               brought; or
                 (a) As otherwise provided in
                     SECTION IV - COMMER-                                  (c) Persons or organizations
                     CIAL GENERAL LIABILITY                                    making claims or bring
                     CONDITIONS, 5. Other In-                                  "suits".
                     surance, b. Excess Insur-                         (2) Deductible Clause
                     ance; or
                                                                           (a) Our obligation to pay dam-
                 (b) For any other valid and col-                              ages on your behalf applies
                     lectible insurance available                              only to the amount of dam-
                     to the additional insured as                              ages for each "occurrence"
                     an additional insured by at-                              which are in excess of the
                     tachment of an endorse-                                   deductible amount stated in
                     ment to another insurance                                 Section B. Limits of Insur-
                     policy that is written on an                              ance, 8. Property Damage
                     excess basis. In such case,                               to Borrowed Equipment of
                     the coverage provided un-                                 this endorsement. The lim-
                     der this endorsement shall                                its of insurance will not be
                     also be excess.                                           reduced by the application
   8.   Property Damage to Borrowed Equip-                                     of such deductible amount.
        ment                                                               (b) SECTION I - COMMERCIAL
        a.   The following is hereby added to Ex-                              LIABILITY CONDITIONS 2.
             clusion j. Damage to Property of                                  Duties in the Event of Oc-
             Paragraph 2., Exclusions SECTION                                  currence, Offense, Claim
             I - COVERAGES, COVERAGE A. -                                      or Suit, applies to each
                                                                               claim or "suit" irrespective of
                                                                               the amount.

                                 Includes copyrighted material of Insurance
GA 227 02 07                      Services Office, Inc., with its permission.                Page 12 of 13
                                       SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000180
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 182 of 330 Page ID #208

                 (c) We may pay any part or all                10. Broadened Notice of Occurrence
                     of the deductible amount to
                     effect settlement of any                       Paragraph a. of Condition 2. Duties in the
                     claim or "suit" and, upon no-                  Event of Occurrence, Offense, Claim or
                     tification of the action taken,                Suit (SECTION IV - COMMERCIAL
                     you shall promptly reim-                       GENERAL LIABILITY CONDITIONS) is
                     burse us for such part of the                  hereby deleted and replaced by the fol-
                     deductible amount as has                       lowing:
                     been paid by us.                               a.   You must see to it that we are notified
   9.   Employees as Insureds - Specified                                as soon as practicable of an "occur-
        Health Care Services                                             rence" or an offense which may re-
                                                                         sult in a claim. To the extent possi-
        It is hereby agreed that Paragraph 2.a.(1)                       ble, notice should include:
        (d) of SECTION II - WHO IS AN IN-
        SURED, does not apply to your "employ-                           (1) How, when and where the "oc-
        ees" who provide professional health care                            currence" or offense took place;
        services on your behalf as duly licensed:                        (2) The names and addresses of
        a.   Nurses;                                                         any injured persons and wit-
                                                                             nesses; and
        b.   Emergency Medical Technicians; or
                                                                         (3) The nature and location of any
        c.   Paramedics,                                                     injury or damage arising out of
                                                                             the "occurrence" or offense.
        in the jurisdiction where an "occurrence"
        or offense to which this insurance applies                       This requirement applies only when
        takes place.                                                     the "occurrence" or offense is known
                                                                         to an "authorized representative".




                                   Includes copyrighted material of Insurance
GA 227 02 07                        Services Office, Inc., with its permission.                 Page 13 of 13
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000181
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 183 of 330 Page ID #209

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXCLUSION - ACCESS OR DISCLOSURE OF
          CONFIDENTIAL OR PERSONAL INFORMATION AND
                 DATA-RELATED LIABILITY - WITH
               LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:


    COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Exclusion 2.s. of Section I - Coverage A -                             ing out of that which is described in
   Bodily Injury and Property Damage Liability                            Paragraph (1) or (2) above.
    is replaced by the following:
                                                                          However, unless Paragraph (1)
    2.   Exclusions                                                       above applies, this exclusion does
                                                                          not apply to damages because of
         This insurance does not apply to:                                "bodily injury".
         s.   Access or Disclosure of Confiden-             B. The following is added to Paragraph 2. Exclu-
              tial or Personal Information and                 sions of Section I - Coverage B - Personal
              Data-Related Liability                           and Advertising Injury Liability:
              Damages arising out of:                            2.   Exclusions
              (1) Any access to or disclosure of                      This insurance does not apply to:
                  any person's or organization's
                  confidential or personal informa-                   Access or Disclosure of Confidential or
                  tion, including patents, trade se-                  Personal Information
                  crets, processing methods, cus-
                  tomer lists, financial information,                 "Personal and advertising injury" arising
                  credit card information, health in-                 out of any access to or disclosure of any
                  formation or any other type of                      person's or organization's confidential or
                  nonpublic information; or                           personal information, including patents,
                                                                      trade secrets, processing methods, cus-
              (2) The loss of, loss of use of, dam-                   tomer lists, financial information, credit
                  age to, corruption of, inability to                 card information, health information or any
                  access, or inability to manipulate                  other type of nonpublic information.
                  electronic data.
                                                                      This exclusion applies even if damages
              This exclusion applies even if dam-                     are claimed for notification costs, credit
              ages are claimed for notification                       monitoring expenses, forensic expenses,
              costs, credit monitoring expenses, fo-                  public relations expenses or any other
              rensic expenses, public relations ex-                   loss, cost or expense incurred by you or
              penses or any other loss, cost or ex-                   others arising out of any access to or dis-
              pense incurred by you or others aris-                   closure of any person's or organization's
                                                                      confidential or personal information.




                                    Includes copyrighted material of Insurance
GA 3024 05 14                        Services Office, Inc., with its permission.

                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000182
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 184 of 330 Page ID #210

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           ILLINOIS CHANGES - KNOWN INJURY OR DAMAGE
This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE PART

A.   Paragraph d. of SECTION I - COVERAGES,                            ners, managers, executive officers, "em-
     COVERAGE A. BODILY INJURY AND                                     ployees" assigned to manage that addi-
     PROPERTY DAMAGE LIABILITY, 1. Insur-                              tional insured's insurance program, or
     ing Agreement is deleted in its entirety and                      "employees" assigned to give or receive
     replaced by the following:                                        notice of an "occurrence", "personal and
                                                                       advertising injury" offense, claim or "suit":
     d.   You will be deemed to know that "bodily
          injury" or "property damage" has oc-                         (1) Reports all, or any part, of the "bodily
          curred at the earliest time when any                             injury" or "property damage" to us or
          "authorized representative":                                     any other insurer;
          (1) Reports all, or any part, of the "bodily                 (2) Receives a written or verbal demand
              injury" or "property damage" to us or                        or claim for damages because of the
              any other insurer;                                           "bodily injury" or "property damage";
          (2) Receives a written or verbal demand                      (3) First observes the "bodily injury" or
              or claim for damages because of the                          "property damage";
              "bodily injury" or "property damage";
                                                                       (4) Becomes aware by any means other
          (3) First observes the "bodily injury" or                        than as described in (3) above, that
              "property damage";                                           "bodily injury" or "property damage"
                                                                           had occurred or had begun to occur;
          (4) Becomes aware by any means other                             or
              than as described in (3) above, that
              "bodily injury" or "property damage"                     (5) Becomes aware of a condition from
              had occurred or had begun to occur;                          which "bodily injury" or "property
              or                                                           damage" was substantially certain to
                                                                           occur.
          (5) Becomes aware of a condition from
              which "bodily injury" or "property             C.   COVERAGE B. PERSONAL AND ADVER-
              damage" was substantially certain to                TISING INJURY LIABILITY, 1. Insuring
              occur.                                              Agreement is deleted in its entirety and re-
                                                                  placed by the following:
B.   SECTION I - COVERAGES, COVERAGE A.                           1.   Insuring Agreement
     BODILY INJURY AND PROPERTY DAMAGE
     LIABILITY, 2. Exclusions, r. Additional In-                       a.   We will pay those sums that the in-
     sured Prior Knowledge is deleted in its en-                            sured becomes legally obligated to
     tirety and replaced by the following:                                  pay as damages because of "per-
     r.   Additional Insured Prior Knowledge                                sonal and advertising injury" to which
                                                                            this insurance applies. We will have
          An additional insured added by attach-                            the right and duty to defend the in-
                                                                            sured against any "suit" seeking
          ment of an endorsement to this Coverage                           those damages. However, we will
          Part that is seeking coverage for a claim                         have no duty to defend the insured
          or "suit", if that additional insured knew,                       against any "suit" seeking damages
          per the following paragraph, that "bodily                         for "personal and advertising injury"
          injury" or "property damage" had oc-                              to which this insurance does not ap-
          curred or had begun to occur, in whole or                         ply. We may, at our discretion, in-
          in part, prior to the "coverage term" in                          vestigate any offense and settle any
                                                                            claim or "suit" that may result. But:
          which such "bodily injury" or "property
          damage" occurs or begins to occur.                                (1) The amount we will pay for
                                                                                damages is limited as described
          An additional insured added by attach-                                in SECTION III - LIMITS OF IN-
          ment of an endorsement to this Coverage                               SURANCE; and
          Part will be deemed to have known that                            (2) Our right and duty to defend
          "bodily injury" or "property damage" has                              ends when we have used up the
          occurred or has begun to occur at the                                 applicable limit of insurance in
          earliest time when that additional insured,                           the payment of judgments or
          or any one of its owners, members, part-                              settlements under SECTION I -

                                     Includes copyrighted material of Insurance
GA 4205 IL 10 01                      Services Office, Inc., with its permission.                     Page 1 of 2
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000183
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 185 of 330 Page ID #211

                   COVERAGES, COVERAGE A.                               for under SUPPLEMENTARY PAY-
                   BODILY INJURY AND PROP-                              MENTS - COVERAGES A AND B.
                   ERTY DAMAGE LIABILITY;
                   SECTION I - COVERAGES,                          b.   This insurance applies to "personal
                   COVERAGE B. PERSONAL                                 and advertising injury" only if:
                   AND ADVERTISING INJURY
                   LIABILITY; or medical expenses                       (1) The "personal and advertising
                   under SECTION I - COVER-                                 injury" is caused by an offense
                   AGES, COVERAGE C. MEDI-                                  arising out of your business; and
                   CAL PAYMENTS.
            No other obligation or liability to pay                     (2) The "personal and advertising
            sums or perform acts or services is                             injury" offense was committed in
            covered unless expressly provided                               the "coverage territory" during
                                                                            the policy period.
                                                          D.   COVERAGE B. PERSONAL AND ADVER-
                                                               TISING INJURY LIABILITY, 2. Exclusions, q.
                                                               Additional Insured Prior Knowledge is de-
                                                               leted in its entirety.




                                  Includes copyrighted material of Insurance
GA 4205 IL 10 01                   Services Office, Inc., with its permission.                  Page 2 of 2
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000184
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 186 of 330 Page ID #212

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

     BODILY INJURY EXCEPTIONS TO POLLUTANT EXCLUSION
This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
For purposes of insurance provided by this endorsement:
1.   Sudden and Accidental Exception                             b.   The injured person is clinically diagnosed
                                                                      or treated by a physician for the "bodily
     Exclusion f. Pollutant, (1)(a) and (1)(d) of                     injury" caused by the exposure to "gase-
     SECTION I - COVERAGES, COVERAGE A.                               ous or airborne pollutants" within one
     BODILY INJURY AND PROPERTY DAMAGE                                year of such first exposure.
     LIABILITY do not apply to "bodily injury" pro-
     vided:                                                 4.   Amended Who Is An Insured
     a.   The "release" of "pollutants" from which               As respects the insurance provided by Para-
          the "bodily injury" arises is "sudden" and             graphs 1. and 3. of this endorsement, the
          "accidental"; and                                      Sudden and Accidental Exception and the
                                                                 Off Premises Exception, SECTION II - WHO
     b.   The injured person's first exposure to                 IS AN INSURED is deleted in its entirety and
          such "pollutants" occurred during the                  replaced by the following:
          policy period; and
                                                                 The coverage afforded shall apply only to
     c.   The injured person is clinically diagnosed             Named Insureds. We shall have no duty to
          or treated by a physician for the "bodily              defend or pay damages for any person or or-
          injury" caused by exposure to such "pol-               ganization that is not a Named Insured.
          lutants" within one year of such first ex-
          posure.                                           5.   SECTION IV - COMMERCIAL GENERAL LI-
                                                                 ABILITY CONDITIONS 5. Other Insurance
2.   Amendment to On Premises Exception                          b. Excess Insurance is amended to include
     The on premises exception to the Pollutant                  the following:
     Exclusion, f.(1)(a)1) c) of SECTION I - COV-                The insurance provided by Paragraphs 1.
     ERAGES, COVERAGE A. BODILY INJURY                           Sudden and Accidental Exception and 3.
     AND PROPERTY DAMAGE LIABILITY, is                           Off Premises Exception, of this endorsement
     deleted in its entirety and replaced by the fol-            is excess over any other valid and collectible
     lowing:                                                     insurance, whether primary, excess, contin-
     c)   Within one year of such first exposure,                gent or on any other basis, except insurance
          the person injured is clinically diagnosed             written specifically to cover as excess over the
          or treated by a physician for the medical              limits of insurance that apply in this endorse-
          condition caused by the exposure to such               ment.
          vapors. However, Paragraph c) does not            6.   As respects the insurance provided by Para-
          apply if the "bodily injury" is caused by              graphs 1. and 3. of this endorsement, SEC-
          vapors produced by or originating from                 TION V - DEFINITIONS is amended to add
          equipment that is used to heat, cool or                the following:
          dehumidify the building, or equipment
          that is used to heat water for personal                1.   "Accidental" means unintended and un-
          use, by the building's occupants or their                   expected.
          guests.
                                                                 2.   "Gaseous or airborne pollutants" means
3.   Off Premises Exception                                           "pollutants" which:
     Exclusion f. Pollutant (1)(d) of SECTION I -                     (a) Are a gas, smoke, fume, vapor or
     COVERAGES, COVERAGE A. BODILY IN-                                    other similar airborne substance; and
     JURY AND PROPERTY DAMAGE LIABILITY
     does not apply to "bodily injury" that is caused                 (b) Are the result of the "release" of such
     by "gaseous or airborne pollutants" provided:                        "pollutants" from materials, machin-
                                                                          ery or equipment brought on or to
     a.   The injured person's first exposure to                          the "work site" by any Named In-
          "gaseous or airborne pollutants" occurred                       sured or any "employees", contrac-
          during the policy period; and                                   tors or subcontractors working di-


                                    Includes copyrighted material of Insurance
GA 478 12 04                         Services Office, Inc., with its permission.                    Page 1 of 2
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000185
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 187 of 330 Page ID #213

            rectly or indirectly on any Named In-                  "pollutant" which results from a series of
            sured's behalf.                                        ongoing events which constitute a course
                                                                   of conduct or course of business is not
        "Gaseous or airborne pollutants" does                      "sudden".
        not include asbestos or lead.
                                                              5.   "Work site" means any premises, site or
   3.   "Release" means actual discharge, dis-                     location while a Named Insured or a
        persal, seepage, migration, release, es-                   Named Insured's "employees", contrac-
        cape or emission.                                          tors or subcontractors are performing op-
   4.   "Sudden" means abrupt, immediate and                       erations directly or indirectly on the
        brief as well as unexpected and without                    Named Insured's behalf, provided the
        prior notice. "Sudden" has a temporal                      premises, site or location is not owned or
        element which requires that the "release"                  occupied by or rented or loaned to a
        of "pollutants" begins and ends within a                   Named Insured.
        brief period of time. A "release" of a




                                 Includes copyrighted material of Insurance
GA 478 12 04                      Services Office, Inc., with its permission.                    Page 2 of 2
                                       SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000186
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 188 of 330 Page ID #214

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      ILLINOIS PRODUCT RECALL EXPENSE
                           COVERAGE ENDORSEMENT
This endorsement modifies insurance provided under the following:


     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The provisions of this endorsement apply only as respects the Product Recall Expense Coverage afforded
hereunder.
                                                   SCHEDULE
                                                                                                Limits of Insurance
Product Recall Expense Limit - Each Recall:                                                       $ 100,000
Product Recall Expense Aggregate Limit:                                                           $ 200,000
Customer Approval Advertising Costs and Cost to Repair or Replace
Limit - Each Recall:                                                                              $ 50,000

Customer Approval Advertising Costs and Cost to Repair or Replace
Aggregate Limit:                                                                                  $ 100,000

DEDUCTIBLE - EACH RECALL: $1,000 unless stated otherwise hereon.                                  $
Cut off Date: 08/06/2017
        Classification                Code No.            Premium Basis                Rate     Advance Premium
REFER TO GA4403




                                                                    Total Annual Premium: $ INCL
THIS ENDORSEMENT ONLY PROVIDES THE COVERAGE INDICATED AND DOES NOT PROVIDE ANY
LIABILITY COVERAGE FOR THE COST OR EXPENSE OF DEFENDING ANY CLAIM, SUIT, ADMINISTRA-
TIVE ACTION OR OTHER CIVIL OR CRIMINAL PROCEEDING.

I.   The following is added to SECTION I - COVER-                         erage territory". We will only pay for
     AGES:                                                                "product recall expense" arising out of
                                                                          "your products":
     PRODUCT RECALL EXPENSE
                                                                          (1) Which have been physically relin-
     1.   Insuring Agreement                                                      quished to others; and
          a.   We will pay your "product recall ex-                       (2) Which were manufactured, sold,
               pense" arising out of a "product recall"                           distributed or handled by you no
               which occurs during the "coverage
               term" and that takes place in the "cov-

                                        Includes copyrighted material of ISO
GA 226 IL 03 12                          Properties, Inc., with its permission.                            Page 1 of 6
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000187
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 189 of 330 Page ID #215

                  earlier than the Cut off Date desig-                The amount we will pay for "product recall
                  nated in the Schedule.                              expense", "customer approval advertising
                                                                      costs" and cost to repair or replace your
        b.   We will pay your "product recall ex-                     product is limited as described in SECTION
             penses" only if:                                         III - LIMITS OF INSURANCE of this en-
             (1) The expenses are incurred within                     dorsement. No other obligation or liability to
                  one year of the date the "product                   pay sums or perform acts or services is
                  recall" was initiated; and                          covered.

             (2) The expenses are reported to us                 3.   Exclusions
                  within one year of the date the ex-                 The insurance provided by this endorse-
                  penses were incurred.                               ment does not apply to any "product recall
        c.   The initiation of a "product recall" will be             expense" arising out of:
             deemed to have been made only at the                     a.   Asbestos
             earliest of the following times:
                                                                           Any "product recall" arising out of or al-
             (1) When you first announced, in any                          leged to have arisen out of any asbes-
                  manner, to the general public, your                      tos or any asbestos-related injury or
                  vendors or to your "employees"                           damage including, but not limited to,
                  (other than those "employees" in-                        any injury or damage arising out of or
                  volved in making the determina-                          alleged to have arisen out of any act,
                  tion) your decision to conduct or                        error, omission, failure to warn or other
                  participate in a "product recall".                       duty involving asbestos, its use, expo-
                  This applies regardless of whether                       sure, existence, detection, removal,
                  the determination to conduct a                           elimination or avoidance.
                  "product recall" is made by you or
                  is requested by a third party; or                   b.   Banned Products
             (2) When you first received, either                           A recall when "your product" or a com-
                  orally or in writing, notification of an                 ponent contained within "your product"
                  order from an authorized govern-                         has been:
                  ment entity to conduct a "product
                  recall".                                                 (1) Banned from the market by an au-
                                                                                   thorized government entity prior to
        d.   "Product recall expenses" incurred to                                 the inception of this endorsement;
             withdraw "your products" which contain                                or
             the same or substantially similar "de-
             fects" will be deemed to have arisen out                      (2) Distributed or sold by you subse-
             of the same "product recall".                                         quent to any governmental ban.

        e.   We will also pay                                         c.   Deterioration, Decomposition             or
                                                                           Chemical Transformation
             (1) Your "customer approval advertis-
                  ing costs" during or after that                          Any "product recall" initiated due to
                  "product recall"; and                                    transformation of a chemical nature,
                                                                           deterioration or decomposition of "your
             (2) The cost to repair or replace your                        product". This exclusion does not apply
                  recalled product subject to the                          if such deterioration, decomposition or
                  lesser of:                                               transformation is caused by:
                  (a) Your net costs to repair or re-                      (1) An accidental error or omission by
                       place the recalled products                                 an insured in the design, manufac-
                       with like products not to ex-                               turing, labeling, storage or trans-
                       ceed the original cost of goods                             portation of "your product"; or
                       sold; or
                                                                           (2) Actual or alleged intentional, mali-
                  (b) Substitutes not to exceed the                                cious or wrongful alteration or con-
                       original cost of goods sold.                                tamination of "your product" by
                                                                                   someone other than you.
                  We will only pay your "customer
                  approval advertising costs" and the                 d.   Excluded Products
                  cost to repair or replace recalled
                  products if we also pay "product                         The recall of any specific products for
                  recall expenses" arising out of a                        which "bodily injury" or "property dam-
                  "product recall".                                        age" is excluded under COVERAGE A.
                                                                           BODILY INJURY AND PROPERTY
                                                                           DAMAGE LIABILITY by endorsement.
                                         Includes copyrighted material of ISO
GA 226 IL 03 12                           Properties, Inc., with its permission.                         Page 2 of 6
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000188
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 190 of 330 Page ID #216

        e.   Faulty Formula or Specifications                                     Exclusion j. Pollutant applies to
                                                                                  every "product recall" caused di-
             Improper, inadequate or faulty formula                               rectly or indirectly by "pollutants"
             or specifications.                                                   regardless of whether:
        f.   Intellectual Property                                                (a) The insured is regularly or
             Copyright, patent, trade secret, trade                                   otherwise engaged in activities
             dress or trademark infringements.                                        which taint or degrade the en-
                                                                                      vironment; or
        g.   Intended Purpose
                                                                                  (b) The insured uses, generates
             Failure of "your product" to accomplish                                  or produces the "pollutant".
             its intended purpose, including any
             breach of warranty or fitness, quality,                  k.   Prior Knowledge
             efficacy or efficiency, whether written or                    Any fact, circumstance or situation
             implied.                                                      which existed on or before the inception
             This exclusion does not apply if such                         date of this endorsement and which you
             failure has caused or is reasonably ex-                       were aware of, or could reasonably
             pected to cause "bodily injury" or "prop-                     have foreseen, that would have re-
             erty damage" to tangible property other                       sulted in a "product recall".
             than "your product".                                     l.   Shelf Life
        h.   Legal Defense                                                 Recall resulting solely from "your prod-
             The defense of any claim or "suit"                            uct" exceeding its designated shelf life.
             against any insured.                                     m. Similar Product
        i.   Market Share                                                  The withdrawal of similar products or
             Loss of "profit", reputation, customer                        batches that are not defective, when a
             faith or approval, or any costs incurred                      "defect" in another product or batch has
             to regain market share, approval or any                       been found.
             other consequential damages, except                      n.   Third Party Damages, Fines and
             as provided under Section I, Paragraph                        Penalties
             e.(1) "Customer Approval Advertising
             Costs".                                                       Any compensatory damages claimed,
                                                                           owed or awarded in a civil or other pro-
        j.   Pollutant                                                     ceeding, fines, penalties, punitive or
             Any:                                                          exemplary or other non-compensatory
                                                                           damages imposed upon the insured or
             (1) Actual, alleged or threatened dis-                        others acting on behalf of any insured.
                    charge, dispersal, seepage, migra-
                    tion, emission, release or escape      II.   For the purposes of the insurance provided by
                    of "pollutants" at any time; or              this endorsement only, SECTION III - LIMITS
                                                                 OF INSURANCE is deleted and replaced by the
             (2) Loss, cost or expense arising out               following:
                    of any:
                                                                 SECTION III - LIMITS OF INSURANCE
                    (a) Request, demand or order
                        that any insured or others test          1.   Limits of Insurance
                        for, monitor, clean up, remove,               a.   The Limits of Insurance and Deductible
                        contain, treat, detoxify or neu-                   shown in the Product Recall Expense
                        tralize, or in any way respond                     Coverage Schedule and the rules be-
                        to, or assess the effects of,                      low, determine the most we will pay,
                        "pollutants"; or                                   regardless of the number of:
                    (b) Claim or suit by or on behalf of                   (1) Insureds covered under this insur-
                        a governmental authority for                              ance;
                        damages because of testing
                        for, monitoring, cleaning up,                      (2) Persons or organizations who sus-
                        removing, containing, treating,                           tain expenses; and
                        detoxifying or neutralizing, or
                        in any way responding to, or                       (3) Types, classes, models or prod-
                        assessing the effects of, "pol-                           ucts simultaneously recalled.
                        lutants".                                     b.   The Product Recall Expense Aggregate
                                                                           Limit shown in the Product Recall Ex-

                                        Includes copyrighted material of ISO
GA 226 IL 03 12                          Properties, Inc., with its permission.                         Page 3 of 6
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000189
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 191 of 330 Page ID #217

              pense Coverage Schedule is the most                                   (2) The names and addresses of
              we will pay for the sum of all "product                                   injured persons or witnesses;
              recall expense" you incur as a result of                                  and
              all "product recalls".
                                                                                    (3) The estimated "product recall
         c.   Subject to b. above, and in excess of                                     expense".
              the Deductible shown in the Product
              Recall Expense Coverage Schedule,                             b.      You should promptly take all steps
              the Product Recall Expense Limit -                                    to minimize the expenses associ-
              Each Recall is the most we will pay for                               ated with a "product recall". Any
              "product recall expense" you incur for                                "profit" that you receive from miti-
              any one "product recall".                                             gating the expenses will be de-
                                                                                    ducted from the amount of pay-
         d.   The "Customer Approval Advertising                                    ment that you will receive for
              Costs" and Costs to Repair or Replace                                 "product recall expenses".
              Aggregate Limit as shown in the Prod-
              uct Recall Expense Coverage Schedule                          c.      You must cooperate with us and
              is the most we will pay for the sum of all                            upon request, assist in enforcing
              "customer approval advertising costs"                                 any right of contribution or indem-
              and costs to repair or replace you incur                              nity against any person or organi-
              as a result of all "product recalls".                                 zation, other than an insured here-
                                                                                    under, who may be liable to the in-
         e.   Subject to d. above, and in excess of                                 sured.
              the Deductible shown in the Product
              Recall Expense Coverage Schedule,                             d.      You must provide us with proof of
              the "Customer Approval Advertising                                    loss and any other required docu-
              Costs" and Cost to Repair or Replace                                  ments within 60 days of our re-
              Limit - Each Recall is the most we will                               quest. You must also permit us to
              pay for "customer approval advertising                                examine and copy any of your
              costs" and costs to repair or replace                                 books and records at any reason-
              you incur for any one "product recall".                               able time and place that we
                                                                                    choose. And you, your "employ-
         The Limits of Insurance of this coverage                                   ees" and your agent must, if we
         apply separately to each "coverage term".                                  require you to, submit to examina-
                                                                                    tion under oath at such times as
    2.   Deductible                                                                 may be required, and sign a copy
         Our obligation to pay "product recall ex-                                  of the examination.
         penses" applies only to the amount of                    B. Condition 3. Legal Action Against Us, is
         "product recall expenses", "customer ap-                      amended to add the following:
         proval advertising costs" and costs to repair
         or replace the recalled products in excess of                 3.   Legal Action Against Us
         the Deductible amount stated in the Product
         Recall Expense Coverage Schedule as ap-                            No one may bring a legal action against
         plicable to each recall.                                           us under this coverage:

III. For the purposes of the insurance provided by                          a.      Until there has been full compli-
     this endorsement only, SECTION IV - CONDI-                                     ance with all the terms of this Cov-
     TIONS is amended as follows:                                                   erage Part; and

    A. Condition 2. Duties in the Event of Occur-                           b.      More than 2 years after you first
       rence, Offense, Claim or Suit, is deleted                                    file a sworn proof of “loss” docu-
         and replaced by the following:                                             ment with our agent or us. But, we
                                                                                    will extend this 2-year period by the
         2.   Insured's Duties in the Event of Re-                                  number of days between the date
              call                                                                  you filed a sworn proof of “loss”
                                                                                    document and the date the claim is
              a.   You must see to it that we are noti-                             denied in whole or in part by us.
                   fied as soon as practicable in writ-
                   ing in the event of an incident that           C. Condition 5. Other Insurance is replaced
                   appears reasonably likely to cause                  by the following:
                   you to incur a "product recall ex-
                   pense" whether or not such inci-                    5.   Other Insurance
                   dent appears to involve us. Notice                       If the insured has insurance provided
                   should include:                                          by other companies against a loss cov-
                   (1) How, when and where the in-                          ered by this endorsement, the company
                       cident took place;                                   shall not be liable under this endorse-

                                          Includes copyrighted material of ISO
GA 226 IL 03 12                            Properties, Inc., with its permission.                          Page 4 of 6
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000190
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 192 of 330 Page ID #218

             ment for a greater proportion of such                   1.   "Customer approval advertising costs"
             loss than the applicable limit of liability                  means those advertising costs paid for
             stated in the declarations bears to the                      the specific purpose of regaining cus-
             total applicable limit of liability of all                   tomer approval or faith in "your product
             valid and collectible insurance against                      as a result of a "product recall".
             such loss.
                                                                     2.   "Defect" means a flaw, deficiency, in-
    D. The following Condition is added:                                  adequacy or dangerous condition.
        Concealment or Fraud                                         3.   "Product recall" means a withdrawal or
                                                                          removal from the market of "your prod-
        We will not provide coverage under Section                        uct" based on the determination by you
        I. of this endorsement to you, or any other                       or any regulatory or governmental
        insured, who at any time:                                         agency that the use or consumption of
        1.   Engaged in fraudulent conduct; or                            "your product" has caused, could cause
                                                                          or will cause actual or alleged "bodily
        2.   Intentionally concealed or misrepre-                         injury" or "property damage" to tangible
             sented a material fact concerning a                          property other than "your product".
             "product recall", "product recall ex-                        Such determination requires you to re-
             penses", "customer approval advertis-                        cover possession or control of "your
             ing costs" or costs to repair or replace                     product" from any distributor, purchaser
             your recalled products incurred by you                       or user, or to destroy "your product",
             under Section I. of this endorsement.                        but only if "your product" is unfit for use
                                                                          or consumption or is hazardous as a
IV. For the purposes of the insurance provided by                         result of:
    this endorsement only, SECTION V - DEFINI-
    TIONS is amended as follows:                                          a.      An accidental error or omission by
                                                                                  an insured in the design, manufac-
    A. The definition of "Coverage territory" is re-                              turing, processing, labeling, stor-
        placed by the following:                                                  age or transportation of "your
        "Coverage territory" means the United                                     product"; or
        States of America (including its territories                      b.      Actual or alleged intentional, mali-
        and possessions), Puerto Rico and Canada.                                 cious or wrongful alteration or con-
    B. The definition of "Property damage" is re-                                 tamination of "your product" by
        placed by the following:                                                  someone other than you.

        "Property damage" means physical injury to                   4.   "Product recall expense" means rea-
        tangible property.                                                sonable and necessary expenses for:

        For the purposes of this insurance, "elec-                        a.      Communication, including but not
        tronic data" is not tangible property.                                    limited to electronic or print media,
                                                                                  including stationary, envelopes and
    C. The definition of "Your product" is replaced                               postage;
        by the following:
                                                                          b.      Transporting recalled products
        "Your product" means:                                                     from any purchaser, distributor or
                                                                                  user, to locations designated by
        a.   Goods or products manufactured, sold                                 you;
             or handled by you or distributed by you
             or others trading under your name in-                        c.      Remuneration paid to your "em-
             cluding any container (other than a ve-                              ployees" for overtime, as well as
             hicle), when possession of these goods                               remuneration paid to additional
             or products have been relinquished to                                "employees" or "temporary work-
             others.                                                              ers" you hire;
        b.   Any property incorporating your product                      d.      Computer time;
             only when physical possession of these
             goods or products have been relin-                           e.      Hiring independent contractors;
             quished to others.                                           f.      The actual cost of disposal of "your
        "Your product" does not include vending                                   products", but only to the extent
        machines or other property rented to or lo-                               that specific methods of destruc-
        cated for the use of others but not sold.                                 tion, other than those usually em-
                                                                                  ployed for trash discarding or dis-
    D. The following definitions are added:                                       posal, are required to avoid "bodily
                                                                                  injury" or "property damage" as a
                                                                                  result of such disposal;
                                        Includes copyrighted material of ISO
GA 226 IL 03 12                          Properties, Inc., with its permission.                          Page 5 of 6
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000191
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 193 of 330 Page ID #219

            g.    Rental expense incurred for tem-                     i.      Inspection and testing of "your
                  porary locations used to store re-                           products" to determine whether or
                  called products;                                             not they may be subject to a
                                                                               "product recall";
            h.    Extra expenses incurred by your
                  "employees" including transporta-                    as a result of a "product recall".
                  tion, meals and accommodation
                  expenses; and                                   5.   "Profit" means the positive gain from
                                                                       business operation after subtracting all
                                                                       expenses.




                                     Includes copyrighted material of ISO
GA 226 IL 03 12                       Properties, Inc., with its permission.                        Page 6 of 6
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000192
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 194 of 330 Page ID #220

                PRODUCT RECALL EXPENSE COVERAGE
                    SUPPLEMENTAL SCHEDULE

Attached to and forming part of POLICY NUMBER:ETD 045 12 06     Effective Date: 08-06-2017


                                                                               ADVANCE
CLASSIFICATION                  CODE NO.     PREMIUM BASIS       RATE          PREMIUM
LOC. 1 - IL
BEVERAGE STORES - SOFT            10146    C IF ANY                       INCL
DRINKS

RESTAURANTS                       16910    C 3,000,000        0.024       72

STORES-NO FOOD OR DRINK           18437    C IF ANY                       INCL
- OT NFP

APPLIANCES & ACCESSORIES          91150    B 50,000           2.219       111
SERVICE OR REPAIR -
COMMERCIAL

LOC. 2 - IL
BEVERAGE STORES - SOFT            10146    C IF ANY                       INCL
DRINKS

RESTAURANTS                       16910    C IF ANY                       INCL

STORES-NO FOOD OR DRINK           18437    C IF ANY                       INCL
- OT NFP

BEER, ALE OR MALT LIQUOR          51351    C IF ANY                       INCL
MFG.

BEER, ALE OR MALT LIQUOR          51352    C IF ANY                       INCL
MFG.




GA 4403 03 13       ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED              Page 1 of   1
                                    SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000193
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 195 of 330 Page ID #221

                THE CINCINNATI                  INSURANCE COMPANY
                                      A Stock Insurance Company


        LIQUOR LIABILITY COVERAGE PART DECLARATIONS
 Attached to and forming part of POLICY NUMBER: ETD 045 12 06
 Named Insured is the same as it appears in the Common Policy Declarations
 Legal Entity / Business Description
 ORGANIZATION (ANY OTHER)
 LIMITS OF INSURANCE
   Each Common Cause Limit                $ 1,000,000
   Aggregate Limit                        $ 2,000,000
       CLASSIFICATION                CODE NO.     PREMIUM BASE          RATE     ADVANCE PREMIUM
  RESTAURANTS, TAVERNS,               58162           630,000          0.911          574
  HOTELS, MOTELS

                                                            TOTAL PREMIUM      $ 574
FORMS AND / OR ENDORSEMENTS APPLICABLE TO LIQUOR LIABILITY COVERAGE PART:
GA115       12/04      LIQUOR LIABILITY COVERAGE FORM
GA4206IL    10/01      ILLINOIS CHANGES - KNOWN INJURY OR DAMAGE




 GA 539 07 08                           ETD 045 12 06                                  Page 1 of 1
                                      SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000194
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 196 of 330 Page ID #222

                        LIQUOR LIABILITY COVERAGE FORM
Various provisions in this Coverage Part restrict                           jury" had occurred or had begun to
this insurance. Read the entire Coverage Part                               occur, in whole or in part.
carefully to determine rights, duties and what is
and is not covered.                                                c.   "Injury" which:

Throughout this Coverage Part the words "you"                           (1) Occurs during the "coverage term";
and "your" refer to the Named Insured shown in                              and
the Declarations, and any other person or organi-                       (2) Was not, prior to the "coverage
zation qualifying as a Named Insured under this                             term", known by you, per Paragraph
Coverage Part. The words "we", "us" and "our"                               1.d. below, to have occurred;
refer to the Company providing this insurance.
                                                                        includes any continuation, change or re-
The word "insured" means any person or organi-                          sumption of that "injury" after the end of
zation qualifying as such under SECTION II - WHO                        the "coverage term" in which it first be-
IS AN INSURED.                                                          came known by you.
Other words and phrases that appear in quotation                   d.   You will be deemed to know that "injury"
marks have special meaning. Refer to SECTION                            has occurred at the earliest time when
V - DEFINITIONS.                                                        any "authorized representative":
SECTION I - LIQUOR LIABILITY COVERAGE                                   (1) Reports all, or any part, of the "injury"
1.   Insuring Agreement                                                     to us or any other insurer;

     a.   We will pay those sums that the insured                       (2) Receives a written or verbal demand
          becomes legally obligated to pay as                               or claim for damages because of the
          damages because of "injury" to which this                         "injury";
          insurance applies if liability for such "in-                  (3) First observes, or reasonably should
          jury" is imposed on the insured by reason                         have first observed, the "injury";
          of the selling, serving or furnishing of any
          alcoholic beverage. We will have the                          (4) Becomes aware, or reasonably
          right and duty to defend the insured                              should have become aware, by any
          against any "suit" seeking those dam-                             means other than as described in (3)
          ages. However, we will have no duty to                            above, that "injury" had occurred or
          defend the insured against any "suit"                             had begun to occur; or
          seeking damages for "injury" to which this
          insurance does not apply. We may, at                          (5) Becomes aware, or reasonably
          our discretion, investigate any "injury"                          should have become aware, of a
          and settle any claim or "suit" that may re-                       condition from which "injury" is sub-
          sult. But:                                                        stantially certain to occur.

          (1) The amount we will pay for damages              2.   Exclusions
              is limited as described in SECTION                   This insurance does not apply to:
              III - LIMITS OF INSURANCE; and
                                                                   a.   Expected or Intended Injury
          (2) Our right and duty to defend ends
              when we have used up the applica-                         "Injury" which may reasonably be ex-
              ble limit of insurance in the payment                     pected to result from the intentional or
              of judgments or settlements.                              criminal acts of the insured or which is in
                                                                        fact expected or intended by the insured,
          No other obligation or liability to pay sums                  even if the "injury" is of a different degree
          or perform acts or services is covered                        or type than actually expected or in-
          unless expressly provided for under                           tended. This exclusion does not apply to
          SUPPLEMENTARY PAYMENTS.                                       "bodily injury" resulting from the use of
     b.   This insurance applies to "injury" only if:                   reasonable force to protect persons or
                                                                        property.
          (1) The "injury" occurs during the policy
              period in the "coverage territory";                  b.   Workers' Compensation and Similar
              and                                                       Laws

          (2) Prior to the "coverage term" in which                     Any obligation of the insured under a
              "injury" occurs, you did not know, per                    workers' compensation, disability benefits
              Paragraph 1.d. below, that the "in-                       or unemployment compensation law or
                                                                        any similar law.

                                      Includes copyrighted material of Insurance
GA 115 12 04                           Services Office, Inc., with its permission.                     Page 1 of 7
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000195
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 197 of 330 Page ID #223

    c.   Employer's Liability                                        (1) War, including undeclared or civil
                                                                         war;
         "Bodily injury" to:
                                                                     (2) Warlike action by a military force, in-
         (1) An "employee" of the insured sus-                           cluding action in hindering or de-
             tained in the "workplace";                                  fending against an actual or ex-
         (2) An "employee" of the insured arising                        pected attack, by any government,
             out of the performance of duties re-                        sovereign or other authority using
             lated to the conduct of the insured's                       military personnel or other agents; or
             business; or                                            (3) Insurrection, rebellion, revolution,
         (3) The spouse, child, parent, brother or                       usurped power, or action taken by
             sister of that "employee" as a conse-                       governmental authority in hindering
             quence of Paragraphs (1) or (2)                             or defending against any of these.
             above.                                        SUPPLEMENTARY PAYMENTS
         This exclusion applies:                           We will pay, with respect to any claim we investi-
         (1) Whether the insured may be liable             gate or settle, or any "suit" against an insured we
             as an employer or in any other ca-            defend:
             pacity; and                                   1.   All expenses we incur.
         (2) To any obligation to share damages            2.   The cost of bonds to release attachments, but
             with or repay someone else who                     only for bond amounts within the applicable
             must pay damages because of the                    limit of insurance. We do not have to furnish
             "injury".                                          these bonds.
    d.   Liquor License Not in Effect                      3.   All reasonable expenses incurred by the in-
         "Injury" arising out of any alcoholic bev-             sured at our request to assist us in the inves-
         erage sold, served or furnished while any              tigation or defense of the claim or "suit", in-
         required license is not in effect.                     cluding actual loss of earnings up to $250 a
                                                                day because of time off from work.
    e.   Your Product
                                                           4.   All costs taxed against the insured in the
         "Injury" arising out of "your product". This           "suit".
         exclusion does not apply to "injury" for
         which the insured or the insured's indem-         5.   Prejudgment interest awarded against the
         nitees may be held liable by reason of:                insured on that part of the judgment we be-
                                                                come obligated to pay and which falls within
         (1) Causing or contributing to the intoxi-             the applicable limit of insurance. If we make
             cation of any person;                              an offer to pay the applicable limit of insur-
                                                                ance, we will not pay any prejudgment interest
         (2) The furnishing of alcoholic bever-                 based on that period of time after the offer.
             ages to a person under the legal
             drinking age or under the influence           6.   All interest on the full amount of any judgment
             of alcohol; or                                     that accrues after entry of the judgment and
                                                                before we have paid, offered to pay, or de-
         (3) Any statute, ordinance or regulation               posited in court the part of the judgment that
             relating to the sale, gift, distribution           is within the applicable limit of insurance.
             or use of alcoholic beverages.
                                                           7.   Expenses incurred by the insured for first aid
    f.   Other Insurance                                        administered to others at the time of an event
         Any "injury" with respect to which other               to which this insurance applies.
         insurance is afforded, or would be af-            These payments will not reduce the limits of insur-
         forded but for the exhaustion of the limits       ance.
         of insurance.
                                                           SECTION II - WHO IS AN INSURED
         This exclusion does not apply if the other
         insurance responds to liability for "injury"      1.   If you are designated in the Declarations as:
         imposed on the insured by reason of the
         selling, serving or furnishing of any alco-            a.   An individual, you and your spouse are
         holic beverage.                                             insureds.

    g.   War                                                    b.   A partnership or joint venture, you are an
                                                                     insured. Your members, your partners,
       "Injury", however caused, arising, directly                   and their spouses are also insureds, but
       or indirectly, out of:                                        only with respect to the conduct of your
                                                                     business.
                                Includes copyrighted material of Insurance
GA 115 12 04                      Services Office, Inc., with its permission.                      Page 2 of 7
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000196
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 198 of 330 Page ID #224

     c.   A limited liability company, you are an in-            b.   Any person or organization having proper
          sured. Your members are also insureds,                      temporary custody of your property if you
          but only with respect to the conduct of                     die, but only:
          your business. Your managers are in-
          sureds, but only with respect to their du-                  (1) With respect to liability arising out of
          ties as your managers.                                          the maintenance or use of that prop-
                                                                          erty; and
     d.   An organization other than a partnership,
          joint venture or limited liability company,                 (2) Until your legal representative has
          you are an insured. Your "executive offi-                       been appointed.
          cers" and directors are insureds, but only             c.   Your legal representative if you die, but
          with respect to their duties as your offi-                  only with respect to duties as such. That
          cers or directors. Your stockholders are                    representative will have all your rights
          also insureds, but only with respect to                     and duties under this Coverage Part.
          their liability as stockholders.
                                                            3.   Any organization you newly acquire or form,
2.   Each of the following is also an insured:                   other than a partnership, joint venture or lim-
     a.   Your "employees", other than either your               ited liability company, and over which you
          "executive officers" (if you are an organi-            maintain ownership or majority interest, will
          zation other than a partnership, joint                 qualify as a Named Insured if there is no other
          venture or limited liability company) or               similar insurance available to that organiza-
          your managers (if you are a limited liabil-            tion. However:
          ity company), but only for acts within the             a.   Insurance under this provision is afforded
          scope of their employment by you or                         only until the 90th day after you acquire
          while performing duties related to the                      or form the organization or the end of the
          conduct of your business.         However,                  policy period, whichever is earlier; and
          none of these "employees" is an insured
          for:                                                   b.   This insurance does not apply to "injury"
                                                                      that occurred before you acquired or
          (1) "Injury":                                               formed the organization.
              (a) To you, to your partners or               No person or organization is an insured with re-
                  members (if you are a partner-            spect to the conduct of any current or past part-
                  ship or joint venture), to your           nership, joint venture or limited liability company
                  members (if you are a limited li-         that is not shown as a Named Insured in the Dec-
                  ability company), or to a co-             larations.
                  "employee" while that co-
                  "employee" is either in the               SECTION III - LIMITS OF INSURANCE
                  course of his or her employment
                  or performing duties related to           1.   The Limits of Insurance shown in the Declara-
                  the conduct of your business;                  tions and the rules below fix the most we will
                                                                 pay regardless of the number of:
              (b) To the spouse, child, parent,
                  brother or sister of that co-                  a.   Insureds;
                  "employee" as a consequence                    b.   Claims made or "suits" brought; or
                  of Paragraph (1)(a) above; or
                                                                 c.   Persons or organizations making claims
              (c) For which there is any obligation                   or bringing "suits".
                  to share damages with or repay
                  someone else who must pay                 2.   The Aggregate Limit is the most we will pay
                  damages because of the "injury"                for all "injury" as the result of the selling,
                  described in Paragraphs (1)(a)                 serving or furnishing of alcoholic beverages.
                  or (b) above.
                                                            3.   Subject to the Aggregate Limit, the Each
          (2) "Property damage" to property:                     Common Cause Limit is the most we will pay
                                                                 for all "injury" sustained by one or more per-
              (a) Owned or occupied by; or                       sons or organizations as the result of the
              (b) Rented or loaned,                              selling, serving or furnishing of any alcoholic
                                                                 beverage to any one person.
              to that "employee", any of your other
              "employees", by any of your partners          The Limits of Insurance of this Coverage Part ap-
              or members (if you are a partnership          ply separately to each "coverage term".
              or joint venture), or by any of your          SECTION IV - LIQUOR LIABILITY
              members (if you are a limited liability       CONDITIONS
              company).
                                                            1.   Bankruptcy
                                    Includes copyrighted material of Insurance
GA 115 12 04                         Services Office, Inc., with its permission.                    Page 3 of 7
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000197
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 199 of 330 Page ID #225

     Bankruptcy or insolvency of the insured or of                 b.   To sue us on this Coverage Part unless
     the insured's estate will not relieve us of our                    all of its terms have been fully complied
     obligations under this Coverage Part.                              with.
2.   Duties in the Event of Injury, Claim or Suit                  A person or organization may sue us to re-
                                                                   cover on an agreed settlement or on a final
     a.   You must see to it that we are notified as               judgment against an insured; but we will not
          soon as practicable of an "injury" which                 be liable for damages that are not payable
          may result in a claim. To the extent pos-                under the terms of this Coverage Part or that
          sible, notice should include:                            are in excess of the applicable limit of insur-
          (1) How, when and where the "injury"                     ance. An agreed settlement means a settle-
              took place;                                          ment and release of liability signed by us, the
                                                                   insured and the claimant or the claimant's le-
          (2) The names and addresses of any                       gal representative.
              injured persons and witnesses; and
                                                              4.   Liberalization
          (3) The nature and location of any "in-
              jury".                                               If, within 60 days prior to the beginning of this
                                                                   Coverage Part or during the policy period, we
     b.   If a claim is made or "suit" is brought                  make any changes to any forms or endorse-
          against any insured, you must:                           ments of this Coverage Part for which there is
                                                                   currently no separate premium charge, and
          (1) Immediately record the specifics of                  that change provides more coverage than this
              the claim or "suit" and the date re-                 Coverage Part, the change will automatically
              ceived; and                                          apply to this Coverage Part as of the latter of:
          (2) Notify us as soon as practicable.                    a.   The date we implemented the change in
          You must see to it that we receive written                    your state; or
          notice of the claim or "suit" as soon as                 b.   The date this Coverage Part became ef-
          practicable.                                                  fective; and
     c.   You and any other involved insured must:                 will be considered as included until the end of
          (1) Immediately send us copies of any                    the current policy period. We will make no
              demands, notices, summonses or                       additional premium charge for this additional
              legal papers received in connection                  coverage during the interim.
              with the claim or "suit";                       5.   Other Insurance
          (2) Authorize us to obtain records and                   If other valid and collectible insurance is
              other information;                                   available to the insured for a loss we cover
          (3) Cooperate with us in the investiga-                  under this Coverage Part, our obligations are
              tion or settlement of the claim or de-               limited as follows:
              fense against the "suit"; and                        a.   Primary Insurance
          (4) Assist us, upon our request, in the                       This insurance is primary. Our obliga-
              enforcement of any right against any                      tions are not affected unless any of the
              person or organization which may be                       other insurance is also primary. Then,
              liable to the insured because of "in-                     we will share with all that other insurance
              jury" to which this insurance may                         by the method described in b. below.
              also apply.
                                                                   b.   Method of Sharing
     d.   No insured will, except at that insured's
          own cost, voluntarily make a payment,                         If all of the other insurance permits con-
          assume any obligation, or incur any ex-                       tribution by equal shares, we will follow
          pense, other than for first aid, without our                  this method also. Under this approach
          consent.                                                      each insurer contributes equal amounts
                                                                        until it has paid its applicable limit of in-
3.   Legal Action Against Us                                            surance or none of the loss remains,
     No person or organization has a right under                        whichever comes first.
     this Coverage Part:                                              If any of the other insurance does not
   a. To join us as a party or otherwise bring                        permit contribution by equal shares, we
       us into a "suit" asking for damages from                       will contribute by limits.         Under this
       an insured; or                                                 method,    each  insurer's share   is based on
                                                                      the ratio of its applicable limit of insurance
                                                                      to the total applicable limits of insurance
                                                                      of all insurers.
                                  Includes copyrighted material of Insurance
GA 115 12 04                       Services Office, Inc., with its permission.                          Page 4 of 7
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000198
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 200 of 330 Page ID #226

6.   Premium Audit                                               If this Coverage Part and any other Coverage
                                                                 Form, Coverage Part or policy issued to you
     a.   We will compute all premiums for this                  by us or any company affiliated with us apply
          Coverage Part in accordance with our                   to the same "injury", the aggregate maximum
          rules and rates.                                       limit of insurance under all the Coverage
     b.   Premium shown in this Coverage Part as                 Forms, Coverage Parts or policies shall not
          advance premium is a deposit premium                   exceed the highest applicable limit of insur-
          only. At the close of each audit period we             ance under any one Coverage Form, Cover-
          will compute the earned premium for that               age Part or policy. This condition does not
          period and send notice to the first Named              apply to any Coverage Form, Coverage Part
          Insured. The due date for audit and ret-               or policy issued by us or an affiliated company
          rospective premiums is the date shown                  specifically to apply as excess insurance over
          as the due date on the bill. If:                       this Coverage Part.

          (1) The earned premium is less than the           11. When We Do Not Renew
              deposit premium, we will return the                If we decide not to renew this Coverage Part,
              excess to the first Named Insured; or              we will mail or deliver to the first Named In-
          (2) The earned premium is greater than                 sured shown in the Declarations written notice
              the deposit premium, the difference                of the nonrenewal not less than 30 days be-
              will be due and payable to us by the               fore the expiration date.
              first Named Insured upon notice from               If notice is mailed, proof of mailing will be suf-
              us.                                                ficient proof of notice.
     c.   The first Named Insured must keep rec-            SECTION V - DEFINITIONS
          ords of the information we need for pre-
          mium computation, and send us copies at           1.   "Authorized representative" means:
          such times as we may request.
                                                                 a.   If you are designated in the Declarations
7.   Representations                                                  as:
     By accepting this Coverage Part, you agree:                      (1) An individual, you and your spouse
                                                                          are "authorized representatives".
     a.   The statements in the Declarations are
          accurate and complete;                                      (2) A partnership or joint venture, your
                                                                          members, your partners, and their
     b.   Those statements are based upon repre-                          spouses are "authorized representa-
          sentations you made to us; and                                  tives".
     c.   We have issued this Coverage Part in re-                    (3) A limited liability company, your
          liance upon your representations.                               members and your managers are
8.   Separation of Insureds                                               "authorized representatives".

     Except with respect to the Limits of Insurance,                  (4) An organization other than a part-
     and any rights or duties specifically assigned                       nership, joint venture or limited liabil-
     in this Coverage Part to the first Named In-                         ity company, your "executive offi-
     sured, this insurance applies:                                       cers" and directors are "authorized
                                                                          representatives". Provided you are
     a.   As if each Named Insured were the only                          not a publicly traded organization,
          Named Insured; and                                              your stockholders are also "author-
                                                                          ized representatives".
     b.   Separately to each insured against whom
          claim is made or "suit" is brought.                    b.   Your "employees":
9.   Transfer of Rights of Recovery Against                           (1) Assigned to manage your insurance
     Others to Us                                                         program; or
     If the insured has rights to recover all or part                 (2) Responsible for giving or receiving
     of any payment we have made under this                               notice of an "injury", claim or "suit";
     Coverage Part, those rights are transferred to
     us. The insured must do nothing after loss to                    are also "authorized representatives".
     impair them. At our request, the insured will          2.   "Bodily injury" means bodily injury, sickness or
     bring "suit" or transfer those rights to us and             disease sustained by a person, including
     help us enforce them.                                       death resulting from any of these at any time.
10. Two or More Coverage Forms or Policies                  3.   "Coverage term" means the following individ-
    Issued by Us                                                 ual increment, or if a multi-year policy period,

                                    Includes copyrighted material of Insurance
GA 115 12 04                         Services Office, Inc., with its permission.                     Page 5 of 7
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000199
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 201 of 330 Page ID #227

     increments, of time, which comprise the policy            damage", and including damages for care,
     period of this Coverage Part:                             loss of services or loss of support. "Injury"
                                                               does not include civil or criminal fines or pen-
     a.   The year commencing on the Effective                 alties imposed by law.
          Date of this Coverage Part at 12:01 AM
          standard time at your mailing address           8.   "Leased worker" means a person leased to
          shown in the Declarations, and if a multi-           you by a labor leasing firm under an agree-
          year policy period, each consecutive an-             ment between you and the labor leasing firm,
          nual period thereafter, or portion thereof if        to perform duties related to the conduct of
          any period is for a period of less than 12           your business. "Leased worker" includes su-
          months, constitute individual "coverage              pervisors furnished to you by the labor leasing
          terms". The last "coverage term" ends at             firm. "Leased worker" does not include a
          12:00 AM standard time at your mailing               "temporary worker".
          address shown in the Declarations on the
          earlier of:                                     9.   "Property damage" means:

          (1) The day the policy period shown in               a.   Physical injury to tangible property, in-
              the Declarations ends; or                             cluding all resulting loss of use of that
                                                                    property. All such loss of use shall be
          (2) The day the policy to which this Cov-                 deemed to occur at the time of the physi-
              erage Part is attached is terminated                  cal injury that caused it; or
              or cancelled.
                                                               b.   Loss of use of tangible property that is
     b.   However, if after the issuance of this                    not physically injured. All such loss of
          Coverage Part, any "coverage term" is                     use shall be deemed to occur at the time
          extended for an additional period of less                 of the occurrence that caused it.
          than 12 months, that additional period of
          time will be deemed to be part of the last      10. "Suit" means a civil proceeding in which
          preceding "coverage term".                          money damages because of "injury" to which
                                                              this insurance applies are alleged. "Suit" in-
4.   "Coverage territory" means:                              cludes:
     a.   The United States of America (including              a.   An arbitration proceeding in which such
          its territories and possessions), Puerto                  damages are claimed and to which the
          Rico and Canada;                                          insured must submit or does submit with
                                                                    our consent;
     b.   International waters or airspace, but only
          if the "injury" occurs in the course of              b.   Any other alternative dispute resolution
          travel or transportation between any                      proceeding in which such damages are
          places included in a. above; or                           claimed and to which the insured submits
                                                                    with our consent; or
     c.   All other parts of the world if the "injury"
          arises out of:                                       c.   An appeal of a civil proceeding.
          (1) Goods or products made or sold by           11. "Temporary worker" means a person who is
              you in the territory described in a.            furnished to you to substitute for a permanent
              above; or                                       "employee" on leave or to meet seasonal or
                                                              short-term workload conditions.
          (2) The activities of a person whose
              home is in the territory described in       12. "Workplace" means that place and during
              a. above, but is away for a short time          such hours to which the "employee" sustain-
              on your business provided the in-               ing "bodily injury" was assigned by you, or
              sured's responsibility to pay dam-              any other person or entity acting on your be-
              ages is determined in a "suit" on the           half, to work on the date of "injury".
              merits, in the territory described in a.
              above or in a settlement to which we        13. "Your product":
              agree.                                           a.   Means:
5.   "Employee" includes a "leased worker". "Em-                    (1) Any goods or products, other than
     ployee" does not include a "temporary                              real property, manufactured, sold,
     worker".                                                           handled, distributed or disposed of
6.   "Executive Officer" means a person holding                         by:
     any of the officer positions created by your                       (a) You;
     charter, constitution, by-laws or any other
     similar governing document.                                        (b) Others trading under your name;
                                                                            or
7. "Injury" means all damages, including dam-
   ages because of "bodily injury" and "property
                                 Includes copyrighted material of Insurance
GA 115 12 04                      Services Office, Inc., with its permission.                    Page 6 of 7
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000200
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 202 of 330 Page ID #228

            (c) A person or organization whose                   (1) Warranties or representations made
                business or assets you have                          at any time with respect to the fit-
                acquired; and                                        ness, quality, durability, performance
                                                                     or use of "your product"; and
        (2) Containers (other than vehicles),
            materials, parts or equipment fur-                   (2) The providing of or failure to provide
            nished in connection with such                           warnings or instructions.
            goods or products.
                                                            c.   Does not include vending machines or
   b.   Includes:                                                other property rented to or located for the
                                                                 use of others but not sold.




                               Includes copyrighted material of Insurance
GA 115 12 04                    Services Office, Inc., with its permission.                    Page 7 of 7
                                    SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000201
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 203 of 330 Page ID #229

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          ILLINOIS CHANGES - KNOWN INJURY OR DAMAGE
This endorsement modifies insurance provided under the following:
    LIQUOR LIABILITY COVERAGE PART
Paragraph d. of SECTION I - LIQUOR LIABILITY                          (3) First observes the "injury";
COVERAGE, 1. Insuring Agreement in the is de-
leted in its entirety and replaced by the following:                  (4) Becomes aware by any means other
                                                                          than as described in (3) above, that
    d.   You will be deemed to know that "injury"                         "injury" had occurred or had begun
         has occurred at the earliest time when                           to occur; or
         any "authorized representative":
                                                                      (5) Becomes aware of a condition from
         (1) Reports all, or any part, of the "injury"                    which "injury" was substantially cer-
             to us or any other insurer;                                  tain to occur.
         (2) Receives a written or verbal demand
             or claim for damages because of the
             "injury";




                                     Includes copyrighted material of Insurance
GA 4206 IL 10 01                      Services Office, Inc., with its permission.
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000202
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 204 of 330 Page ID #230

                         The Cincinnati Insurance Company
                                        A Stock Insurance Company


                            CRAFT BEVERAGE CRIME
                         COVERAGE PART DECLARATIONS

Attached to and forming part of POLICY NUMBER:       ETD 045 12 06
Named Insured is the same as it appears in the Common Policy Declarations.
Employee Benefit Plan(s) Included as Insureds:




Coverage is Written:
¨
X Primary                ¨ Excess                      ¨ Coindemnity                 ¨ Concurrent
Coverage is provided only for the Crime Coverage for which a Limit of Insurance is shown below:
                                                                  Limit of                        Deductible
Insuring Agreements Forming Part of This Coverage Part            Insurance                       Amount
                                                                   Per Occurrence/          Per
                                                                   Coverage Term            Occurrence

1.   Employee Theft                                                $25,000                  $1,000
2.   Forgery or Alteration                                         $25,000                  $1,000
3.   Inside the Premises - Theft of Money and Securities           $25,000                  $1,000
4.   Outside the Premises - Theft of Money and Securities          $10,000                  $1,000
5.   Computer Fraud                                                $25,000                  $1,000
6.   Funds Transfer Fraud                                          $25,000                  $1,000
7.   Money Orders And Counterfeit Money                            $25,000                  $1,000

If added by Endorsement, Insuring Agreement(s):
                                                                   $                        $
                                                                   $                        $
                                                                   $                        $

Forms and endorsements applicable to this Coverage Part at policy inception:
CR0020        05/06     COMMERCIAL CRIME COVERAGE FORM (DISCOVERY FORM)
CA440         08/07     COMMERCIAL CRIME COVERAGE FORM AMENDATORY ENDORSEMENT
CA470IL       11/16     ILLINOIS CHANGES
The Craft Beverage Crime Coverage Part consists of this Declaration Form and the Commercial Crime
Coverage Form.




 CA 530 06 13                                                                                        Page 1 of   1
                                                                                          ETD 045 12 06
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000203
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 205 of 330 Page ID #231

                     COMMERCIAL CRIME COVERAGE FORM
                            (DISCOVERY FORM)
Various provisions in this policy restrict coverage.                       forged or altered, and you have our
Read the entire policy carefully to determine rights,                      written consent to defend against the
duties and what is or is not covered.                                      suit, we will pay for any reasonable
                                                                           legal expenses that you incur and
Throughout this policy the words "you" and "your"                          pay in that defense. The amount that
refer to the Named Insured shown in the Declara-                           we will pay is in addition to the Limit
tions. The words "we", "us" and "our" refer to the                         of Insurance applicable to this In-
Company providing this insurance.                                          suring Agreement.
Other words and phrases that appear in quotation                 3.   Inside The Premises - Theft of Money
marks have special meaning. Refer to Section F.                       and Securities
Definitions.
                                                                      a.   We will pay for loss of "money" and
A.   Insuring Agreements                                                   "securities" inside the "premises" or
     Coverage is provided under the following In-                          "banking premises":
     suring Agreements for which a Limit of Insur-                         (1) Resulting directly from "theft"
     ance is shown in the Declarations and applies                             committed by a person present
     to loss that you sustain resulting directly from                          inside such "premises" or
     an "occurrence" taking place at any time                                  "banking premises"; or
     which is "discovered" by you during the Policy
     Period shown in the Declarations or during the                        (2) Resulting directly from disap-
     period of time provided in the Extended Pe-                               pearance or destruction.
     riod to Discover Loss Condition E.1.g.:
                                                                      b.   We will pay for loss from damage to
     1.   Employee Theft                                                   the "premises" or its exterior result-
                                                                           ing directly from an actual or at-
          We will pay for loss of or damage to                             tempted "theft" of "money" and "se-
          "money", "securities" and "other property"                       curities", if you are the owner of the
          resulting directly from "theft" committed                        "premises" or are liable for damage
          by an "employee", whether identified or                          to it.
          not, acting alone or in collusion with other
          persons.                                                    c.   We will pay for loss of or damage to
                                                                           a locked safe, vault, cash register,
          For the purposes of this Insuring Agree-                         cash box or cash drawer located in-
          ment, "theft" shall also include forgery.                        side the "premises" resulting directly
     2.   Forgery or Alteration                                            from an actual or attempted "theft" of
                                                                           or unlawful entry into those contain-
          a.   We will pay for loss resulting directly                     ers.
               from "forgery" or alteration of checks,
               drafts, promissory notes, or similar              4.   Inside the Premises - Robbery or Safe
               written promises, orders or directions                 Burglary of Other Property
               to pay a sum certain in "money" that                   a.   We will pay for loss of or damage to
               are:                                                        "other property":
               (1) Made or drawn by or drawn                               (1) Inside the "premises" resulting
                   upon you; or                                                directly from an actual or at-
               (2) Made or drawn by one acting as                              tempted "robbery" of a "custo-
                   your agent;                                                 dian"; or

               or that are purported to have been                          (2) Inside the "premises" in a safe
               so made or drawn.                                               or vault resulting directly from an
                                                                               actual or attempted "safe bur-
               For the purposes of this Insuring                               glary".
               Agreement, a substitute check as
               defined in the Check Clearing for the                  b.   We will pay for loss from damage to
               21st Century Act shall be treated the                       the "premises" or its exterior result-
               same as the original it replaced.                           ing directly from an actual or at-
                                                                           tempted "robbery" or "safe burglary"
          b.   If you are sued for refusing to pay                         of "other property", if you are the
               any instrument covered in Paragraph                         owner of the "premises" or are liable
               2.a., on the basis that it has been                         for damage to it.

CR 00 20 05 06                              © ISO Properties, Inc., 2005                           Page 1 of 13
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000204
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 206 of 330 Page ID #232

          c.   We will pay for loss of or damage to               one of those Insuring Agreements or Cover-
               a locked safe or vault located inside              ages.
               the "premises" resulting directly from
               an actual or attempted "robbery" or           C.   Deductible
               "safe burglary".                                   We will not pay for loss resulting directly from
     5.   Outside the Premises                                    an "occurrence" unless the amount of loss
                                                                  exceeds the Deductible Amount shown in the
          a.   We will pay for loss of "money" and                Declarations. We will then pay the amount of
               "securities" outside the "premises" in             loss in excess of the Deductible Amount, up to
               the care and custody of a "messen-                 the Limit of Insurance.
               ger" or an armored motor vehicle
               company resulting directly from               D.   Exclusions
               "theft", disappearance or destruction.             1.   This insurance does not cover:
          b.   We will pay for loss of or damage to                    a.   Acts Committed by You, Your
               "other property" outside the "prem-                          Partners or Your Members
               ises" in the care and custody of a
               "messenger" or an armored motor                              Loss resulting from "theft" or any
               vehicle company resulting directly                           other dishonest act committed by:
               from an actual or attempted "rob-
               bery".                                                       (1) You; or

     6.   Computer Fraud                                                    (2) Any of your partners or "mem-
                                                                                bers";
          We will pay for loss of or damage to
          "money", "securities" and "other property"                        whether acting alone or in collusion
          resulting directly from the use of any                            with other persons.
          computer to fraudulently cause a transfer                    b.   Acts of Employees Learned of by
          of that property from inside the "prem-                           You Prior to the Policy Period
          ises" or "banking premises":
                                                                            Loss caused by an "employee" if the
          a.   To a person (other than a "messen-                           "employee" had also committed
               ger") outside those "premises"; or                           "theft" or any other dishonest act
          b.   To a place outside those "premises".                         prior to the effective date of this in-
                                                                            surance and you or any of your part-
     7.   Funds Transfer Fraud                                              ners, "members", "managers", offi-
                                                                            cers, directors or trustees, not in
          We will pay for loss of "funds" resulting di-                     collusion with the "employee",
          rectly from a "fraudulent instruction" di-                        learned of that "theft" or dishonest
          recting a financial institution to transfer,                      act prior to the Policy Period shown
          pay or deliver "funds" from your "transfer                        in the Declarations.
          account".
                                                                       c.   Acts Of Employees, Managers, Di-
     8.   Money Orders and Counterfeit Money                                rectors, Trustees or Representa-
          We will pay for loss resulting directly from                      tives
          your having accepted in good faith, in ex-                        Loss resulting from "theft" or any
          change for merchandise, "money" or                                other dishonest act committed by
          services:                                                         any of your "employees", "manag-
          a.   Money orders issued by any post of-                          ers", directors, trustees or authorized
               fice, express company or bank that                           representatives:
               are not paid upon presentation; or                           (1) Whether acting alone or in collu-
          b.   "Counterfeit money" that is acquired                             sion with other persons; or
               during the regular course of busi-                           (2) While performing services for
               ness.                                                            you or otherwise;
B.   Limit of Insurance                                                     except when covered under Insuring
     The most we will pay for all loss resulting di-                        Agreement A.1.
     rectly from an "occurrence" is the applicable                     d.   Confidential Information
     Limit of Insurance shown in the Declarations.
                                                                            Loss resulting from:
     If any loss is covered under more than one
     Insuring Agreement or Coverage, the most we                            (1) The unauthorized disclosure of
     will pay for such loss shall not exceed the                                your confidential information in-
     largest Limit of Insurance available under any                             cluding, but not limited to, pat-

CR 00 20 05 06                              © ISO Properties, Inc., 2005                            Page 2 of 13
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000205
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 207 of 330 Page ID #233

                 ents, trade secrets, processing                   j.   War and Military Action
                 methods or customer lists; or
                                                                        Loss or damage resulting from:
            (2) The unauthorized use or disclo-
                sure of confidential information                        (1) War, including undeclared or
                of another person or entity                                 civil war;
                which is held by you including,                         (2) Warlike action by a military
                but not limited to, financial in-                           force, including action in hin-
                formation, personal information,                            dering or defending against an
                credit card information or similar                          actual or expected attack, by
                non-public information.                                     any government, sovereign or
       e.   Governmental Action                                             other authority using military
                                                                            personnel or other agents; or
            Loss resulting from seizure or de-
            struction of property by order of gov-                      (3) Insurrection, rebellion, revolu-
            ernmental authority.                                            tion, usurped power, or action
                                                                            taken by governmental authority
       f.   Indirect Loss                                                   in hindering or defending
                                                                            against any of these.
            Loss that is an indirect result of an
            "occurrence" covered by this insur-               2.   Insuring Agreement A.1. does not cover:
            ance including, but not limited to,
            loss resulting from:                                   a.   Inventory Shortages

            (1) Your inability to realize income                        Loss, or that part of any loss, the
                that you would have realized                            proof of which as to its existence or
                had there been no loss of or                            amount is dependent upon:
                damage to "money", "securities"                         (1) An inventory computation; or
                or "other property".
                                                                        (2) A profit and loss computation.
            (2) Payment of damages of any
                type for which you are legally li-                      However, where you establish wholly
                able. But, we will pay compen-                          apart from such computations that
                satory damages arising directly                         you have sustained a loss, then you
                from a loss covered under this                          may offer your inventory records and
                insurance.                                              actual physical count of inventory in
                                                                        support of the amount of loss
            (3) Payment of costs, fees or other                         claimed.
                expenses you incur in estab-
                lishing either the existence or                    b.   Trading
                the amount of loss under this in-
                surance.                                                Loss resulting from trading, whether
                                                                        in your name or in a genuine or ficti-
       g.   Legal Fees, Costs and Expenses                              tious account.
            Fees, costs and expenses incurred                      c.   Warehouse Receipts
            by you which are related to any legal
            action, except when covered under                           Loss resulting from the fraudulent or
            Insuring Agreement A.2.                                     dishonest signing, issuing, cancelling
                                                                        or failing to cancel, a warehouse re-
       h.   Nuclear Hazard                                              ceipt or any papers connected with
                                                                        it.
            Loss or damage resulting from nu-
            clear reaction or radiation or radioac-           3.   Insuring Agreements A.3., A.4. and A.5.
            tive contamination, however caused.                    do not cover:
       i.   Pollution                                              a.   Accounting or Arithmetical Errors
                                                                        or Omissions
            Loss or damage caused by or re-
            sulting from pollution. Pollution                           Loss resulting from accounting or ar-
            means the discharge, dispersal,                             ithmetical errors or omissions.
            seepage, migration, release or es-
            cape of any solid, liquid, gaseous or                  b.   Exchanges or Purchases
            thermal irritant or contaminant, in-                        Loss resulting from the giving or sur-
            cluding smoke, vapor, soot, fumes,                          rendering of property in any ex-
            acids, alkalis, chemicals and waste.                        change or purchase.
            Waste includes materials to be recy-
            cled, reconditioned or reclaimed.

CR 00 20 05 06                           © ISO Properties, Inc., 2005                          Page 3 of 13
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000206
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 208 of 330 Page ID #234

       c.   Fire                                                                     (ii) Weaknesses in the
                                                                                          source code within
            Loss or damage resulting from fire,                                           your computer system.
            however caused, except:
                                                                            (2) But, this Exclusion does not ap-
            (1) Loss of or damage to "money"                                    ply under Insuring Agreement
                and "securities"; and                                           A.5. to loss of "money", "securi-
            (2) Loss from damage to a safe or                                   ties" or "other property" while
                vault.                                                          outside the "premises" in the
                                                                                care and custody of a "messen-
       d.   Money Operated Devices                                              ger" if you:
            Loss of property contained in any                                   (a) Had no knowledge of any
            money operated device unless the                                        threat at the time the con-
            amount of "money" deposited in it is                                    veyance began; or
            recorded by a continuous recording
            instrument in the device.                                           (b) Had knowledge of a threat
                                                                                    at the time the conveyance
       e.   Motor Vehicles or Equipment and                                         began, but the loss was not
            Accessories                                                             related to the threat.
            Loss of or damage to motor vehicles,                       g.   Vandalism
            trailers or semi-trailers or equipment
            and accessories attached to them.                               Loss from damage to the "premises"
                                                                            or its exterior, or to any safe, vault,
       f.   Transfer or Surrender of Property                               cash register, cash box, cash drawer
                                                                            or "other property" by vandalism or
            (1) Loss of or damage to property                               malicious mischief.
                after it has been transferred or
                surrendered to a person or                             h.   Voluntary Parting of Title to or
                place outside the "premises" or                             Possession of Property
                "banking premises":
                                                                            Loss resulting from your, or anyone
                   (a) On the basis of unauthor-                            acting on your express or implied
                       ized instructions;                                   authority, being induced by any dis-
                                                                            honest act to voluntarily part with title
                   (b) As a result of a threat to do                        to or possession of any property.
                       bodily harm to any person;
                                                                  4.   Insuring Agreement A.6. does not cover:
                   (c) As a result of a threat to do
                       damage to any property;                         a.   Credit Card Transactions
                   (d) As a result of a threat to in-                       Loss resulting from the use or pur-
                       troduce a denial of service                          ported use of credit, debit, charge,
                       attack into your computer                            access, convenience, identification,
                       system;                                              stored-value or other cards or the
                                                                            information contained on such cards.
                   (e) As a result of a threat to in-
                       troduce a virus or other ma-                    b.   Funds Transfer Fraud
                       licious instruction into your
                       computer system which is                             Loss resulting from a "fraudulent in-
                       designed to damage, de-                              struction" directing a financial institu-
                       stroy or corrupt data or                             tion to transfer, pay or deliver "funds"
                       computer programs stored                             from your "transfer account".
                       within your computer sys-                       c.   Inventory Shortages
                       tem;
                                                                            Loss, or that part of any loss, the
                   (f)   As a result of a threat to                         proof of which as to its existence or
                         contaminate, pollute or ren-                       amount is dependent upon:
                         der substandard your prod-
                         ucts or goods; or                                  (1) An inventory computation; or
                   (g) As a result of a threat to                           (2) A profit and loss computation.
                       disseminate, divulge or util-
                       ize:
                         (i)   Your confidential infor-
                               mation; or



CR 00 20 05 06                               © ISO Properties, Inc., 2005                            Page 4 of 13
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000207
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 209 of 330 Page ID #235

     5.   Insuring Agreement A.7. does not cover:                           (2) For the first 90 days after the
                                                                                effective date of such consolida-
          COMPUTER FRAUD                                                        tion, merger or purchase or ac-
          Loss resulting from the use of a computer                             quisition of assets or liabilities,
          to fraudulently cause a transfer of                                   the coverage provided by this
          "money", "securities" or "other property".                            insurance shall apply to such
                                                                                consolidated or merged entity or
E.   Conditions                                                                 such purchased or acquired as-
                                                                                sets or liabilities, provided that
     The following Conditions apply in addition to                              all "occurrences" causing or
     the Common Policy Conditions:                                              contributing to a loss involving
     1.   Conditions Applicable to all Insuring                                 such consolidation, merger or
          Agreements                                                            purchase or acquisition of as-
                                                                                sets or liabilities, must take
          a.   Additional Premises or Employees                                 place after the effective date of
                                                                                such consolidation, merger or
               If, while this insurance is in force, you                        purchase or acquisition of as-
               establish any additional "premises"                              sets or liabilities.
               or hire additional "employees", other
               than through consolidation or merger                    d.   Cooperation
               with, or purchase or acquisition of
               assets or liabilities of, another entity,                    You must cooperate with us in all
               such "premises" and "employees"                              matters pertaining to this insurance
               shall automatically be covered under                         as stated in its terms and conditions.
               this insurance. Notice to us of an in-                  e.   Duties in the Event of Loss
               crease in the number of "premises"
               or "employees" need not be given                             After you "discover" a loss or a situa-
               and no additional premium need be                            tion that may result in loss of or
               paid for the remainder of the Policy                         damage to "money", "securities" or
               Period shown in the Declarations.                            "other property" you must:
          b.   Concealment,       Misrepresentation                         (1) Notify us as soon as possible. If
               or Fraud                                                         you have reason to believe that
                                                                                any loss (except for loss cov-
               This insurance is void in any case of                            ered under Insuring Agreement
               fraud by you as it relates to this in-                           A.1. or A.2.) involves a violation
               surance at any time. It is also void if                          of law, you must also notify the
               you or any other Insured, at any                                 local law enforcement authori-
               time, intentionally conceal or misrep-                           ties.
               resent a material fact concerning:
                                                                            (2) Submit to examination under
               (1) This insurance;                                              oath at our request and give us
               (2) The property covered under this                              a signed statement of your an-
                   insurance;                                                   swers.

               (3) Your interest in the property                            (3) Produce for our examination all
                   covered under this insurance; or                             pertinent records.

               (4) A claim under this insurance.                            (4) Give us a detailed, sworn proof
                                                                                of loss within 120 days.
          c.   Consolidation - Merger or Acquisi-
               tion                                                         (5) Cooperate with us in the investi-
                                                                                gation and settlement of any
               If you consolidate or merge with, or                             claim.
               purchase or acquire the assets or li-
               abilities of, another entity:                           f.   Employee Benefit Plans

               (1) You must give us written notice                          (1) The "employee benefit plans"
                   as soon as possible and obtain                               shown in the Declarations
                   our written consent to extend                                (hereafter referred to as Plan)
                   the coverage provided by this                                are included as Insureds under
                   insurance to such consolidated                               Insuring Agreement A.1.
                   or merged entity or such pur-                            (2) If any Plan is insured jointly with
                   chased or acquired assets or li-                             any other entity under this in-
                   abilities. We may condition our                              surance, you or the Plan Ad-
                   consent by requiring payment of                              ministrator must select a Limit of
                   an additional premium; but                                   Insurance for Insuring Agree-

CR 00 20 05 06                               © ISO Properties, Inc., 2005                           Page 5 of 13
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000208
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 210 of 330 Page ID #236

                 ment A.1. that is sufficient to                            ance provides coverage for loss
                 provide a Limit of Insurance for                           sustained prior to its effective
                 each Plan that is at least equal                           date.
                 to that required if each Plan
                 were separately insured.                               (2) No later than 1 year from the
                                                                            date of that cancellation with re-
            (3) With respect to loss sustained or                           gard to any "employee benefit
                "discovered" by any such Plan,                              plans".
                Insuring Agreement A.1. is re-
                placed by the following:                           h.   Joint Insured

                 We will pay for loss of or dam-                        (1) If more than one Insured is
                 age to "funds" and "other prop-                            named in the Declarations, the
                 erty" resulting directly from                              first Named Insured will act for
                 fraudulent or dishonest acts                               itself and for every other Insured
                 committed by an "employee",                                for all purposes of this insur-
                 whether identified or not, acting                          ance. If the first Named Insured
                 alone or in collusion with other                           ceases to be covered, then the
                 persons.                                                   next Named Insured will be-
                                                                            come the first Named Insured.
            (4) If the first Named Insured is an
                entity other than a Plan, any                           (2) If any Insured, or partner,
                payment we make for loss sus-                               "member" or officer of that In-
                tained by any Plan will be made                             sured has knowledge of any in-
                to the Plan sustaining the loss.                            formation relevant to this insur-
                                                                            ance, that knowledge is consid-
            (5) If two or more Plans are insured                            ered knowledge of every In-
                under this insurance, any pay-                              sured.
                ment we make for loss:
                                                                        (3) An "employee" of any Insured is
                 (a) Sustained by two or more                               considered to be an "employee"
                     Plans; or                                              of every Insured.
                 (b) Of commingled "funds" or                           (4) If this insurance or any of its
                     "other property" of two or                             coverages is cancelled as to
                     more Plans;                                            any Insured, loss sustained by
                                                                            that Insured is covered only if it
                     resulting directly from an                             is "discovered" by you:
                     "occurrence" will be made
                     to each Plan sustaining loss                           (a) No later than 60 days from
                     in the proportion that the                                 the date of that cancellation.
                     Limit of Insurance required                                However, this extended pe-
                     for each Plan bears to the                                 riod to "discover" loss ter-
                     total Limit of Insurance of all                            minates immediately upon
                     Plans sustaining loss.                                     the effective date of any
                                                                                other insurance obtained by
            (6) The Deductible Amount applica-                                  that Insured, whether from
                ble to Insuring Agreement A.1.                                  us or another insurer, re-
                does not apply to loss sustained                                placing in whole or in part
                by any Plan.                                                    the coverage afforded un-
       g.   Extended Period to Discover Loss                                    der this insurance, whether
                                                                                or not such other insurance
            We will pay for loss that you sus-                                  provides coverage for loss
            tained prior to the effective date of                               sustained prior to its effec-
            cancellation of this insurance, which                               tive date.
            is "discovered" by you:
                                                                            (b) No later than 1 year from
            (1) No later than 60 days from the                                  the date of that cancellation
                date of that cancellation. How-                                 with regard to any "em-
                ever, this extended period to                                   ployee benefit plans".
                "discover" loss terminates im-
                mediately upon the effective                            (5) We will not pay more for loss
                date of any other insurance ob-                             sustained by more than one In-
                tained by you, whether from us                              sured than the amount we would
                or another insurer, replacing in                            pay if all such loss had been
                whole or in part the coverage                               sustained by one Insured.
                afforded under this insurance,
                whether or not such other insur-
CR 00 20 05 06                           © ISO Properties, Inc., 2005                          Page 6 of 13
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000209
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 211 of 330 Page ID #237

            (6) Payment by us to the first                                       (i)   The Limit of Insurance
                Named Insured for loss sus-                                            and Deductible Amount
                tained by any Insured, other                                           of that other insurance,
                than an "employee benefit plan",                                       whether you can collect
                shall fully release us on account                                      on it or not; or
                of such loss.
                                                                                 (ii) The Deductible Amount
       i.   Legal Action Against Us                                                   shown in the Declara-
                                                                                      tions;
            You may not bring any legal action
            against us involving loss:                                      whichever is greater. Our pay-
                                                                            ment for loss is subject to the
            (1) Unless you have complied with                               terms and conditions of this in-
                all the terms of this insurance;                            surance.
            (2) Until 90 days after you have filed                      (2) Excess Insurance
                proof of loss with us; and
                                                                            (a) When this insurance is
            (3) Unless brought within 2 years                                   written excess over other
                from the date you "discovered"                                  insurance, we will only pay
                the loss.                                                       for the amount of loss that
                 If any limitation in this Condition                            exceeds the Limit of Insur-
                 is prohibited by law, such limita-                             ance      and     Deductible
                 tion is amended so as to equal                                 Amount of that other insur-
                 the minimum period of limitation                               ance, whether you can col-
                 provided by such law.                                          lect on it or not. Our pay-
                                                                                ment for loss is subject to
       j.   Liberalization                                                      the terms and conditions of
                                                                                this insurance.
            If we adopt any revision that would
            broaden the coverage under this in-                             (b) However, if loss covered
            surance without additional premium                                  under this insurance is
            within 45 days prior to or during the                               subject to a Deductible, we
            Policy Period shown in the Declara-                                 will reduce the Deductible
            tions, the broadened coverage will                                  Amount shown in the Decla-
            immediately apply to this insurance.                                rations, by the sum total of
                                                                                all such other insurance
       k.   Other Insurance                                                     plus any Deductible Amount
            If other valid and collectible insur-                               applicable to that other in-
            ance is available to you for loss cov-                              surance.
            ered under this insurance, our obli-                   l.   Ownership of Property; Interests
            gations are limited as follows:                             Covered
            (1) Primary Insurance                                       The property covered under this in-
                 When this insurance is written                         surance is limited to property:
                 as primary insurance, and:                             (1) That you own or lease; or
                 (a) You have other insurance                           (2) That you hold for others whether
                     subject to the same terms                              or not you are legally liable for
                     and conditions as this in-                             the loss of such property.
                     surance, we will pay our
                     share of the covered loss.                         However, this insurance is for your
                     Our share is the proportion                        benefit only. It provides no rights or
                     that the applicable Limit of                       benefits to any other person or or-
                     Insurance shown in the                             ganization. Any claim for loss that is
                     Declarations bears to the                          covered under this insurance must
                     total limit of all insurance                       be presented by you.
                     covering the same loss.
                                                                   m. Policy Bridge - Discovery Replac-
                 (b) You have other insurance                         ing Loss Sustained
                     covering the same loss
                     other than that described in                       (1) If this insurance replaces insur-
                     Paragraph (1)(a), we will                              ance that provided you with an
                     only pay for the amount of                             extended period of time after
                     loss that exceeds:                                     cancellation in which to discover
                                                                            loss and which did not terminate


CR 00 20 05 06                           © ISO Properties, Inc., 2005                           Page 7 of 13
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000210
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 212 of 330 Page ID #238

                 at the time this insurance be-                         (2) Recoveries do not include any
                 came effective:                                            recovery:
                 (a) We will not pay for any loss                           (a) From insurance, suretyship,
                     that occurred during the                                   reinsurance, security or in-
                     Policy Period of that prior                                demnity taken for our bene-
                     insurance which is "discov-                                fit; or
                     ered" by you during the
                     extended period to "dis-                               (b) Of original "securities" after
                     cover" loss, unless the                                    duplicates of them have
                     amount of loss exceeds the                                 been issued.
                     Limit of Insurance and De-                    p.   Territory
                     ductible Amount of that prior
                     insurance. In that case, we                        This insurance covers loss that you
                     will pay for the excess loss                       sustain resulting directly from an
                     subject to the terms and                           "occurrence" taking place within the
                     conditions of this policy.                         United States of America (including
                                                                        its territories and possessions),
                 (b) However, any payment we                            Puerto Rico and Canada.
                     make for the excess loss
                     will not be greater than the                  q.   Transfer of Your Rights of Recov-
                     difference between the Limit                       ery Against Others to Us
                     of Insurance and Deductible
                     Amount of that prior insur-                        You must transfer to us all your
                     ance and the Limit of Insur-                       rights of recovery against any person
                     ance shown in the Declara-                         or organization for any loss you
                     tions. We will not apply the                       sustained and for which we have
                     Deductible Amount shown                            paid or settled. You must also do
                     in the Declarations to this                        everything necessary to secure
                     excess loss.                                       those rights and do nothing after loss
                                                                        to impair them.
            (2) The Other Insurance Condition
                E.1.k. does not apply to this                      r.   Valuation - Settlement
                Condition.                                              (1) The value of any loss for pur-
       n.   Records                                                         poses of coverage under this
                                                                            policy shall be determined as
            You must keep records of all prop-                              follows:
            erty covered under this insurance so
            we can verify the amount of any loss.                           (a) Loss of "money" but only up
                                                                                to and including its face
       o.   Recoveries                                                          value. We will, at your op-
                                                                                tion, pay for loss of "money"
            (1) Any recoveries, whether ef-                                     issued by any country other
                fected before or after any pay-                                 than the United States of
                ment under this insurance,                                      America:
                whether made by us or you,
                shall be applied net of the ex-                                  (i)   At face value in the
                pense of such recovery:                                                "money" issued by that
                                                                                       country; or
                 (a) First, to you in satisfaction
                     of your covered loss in ex-                                 (ii) In the United States of
                     cess of the amount paid                                          America dollar equiva-
                     under this insurance;                                            lent determined by the
                                                                                      rate of exchange pub-
                 (b) Second, to us in satisfaction                                    lished in The Wall
                     of amounts paid in settle-                                       Street Journal on the
                     ment of your claim;                                              day the loss was "dis-
                 (c) Third, to you in satisfaction                                    covered".
                     of any Deductible Amount;                              (b) Loss of "securities" but only
                     and                                                        up to and including their
                 (d) Fourth, to you in satisfaction                             value at the close of busi-
                     of any loss not covered un-                                ness on the day the loss
                     der this insurance.                                        was "discovered". We may,
                                                                                at our option:



CR 00 20 05 06                           © ISO Properties, Inc., 2005                           Page 8 of 13
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000211
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 213 of 330 Page ID #239

                     (i)   Pay the market value of                                     i.    Until the lost or
                           such "securities" or re-                                          damaged property
                           place them in kind, in                                            is actually repaired
                           which event you must                                              or replaced; and
                           assign to us all your
                           rights, title and interest                                  ii.   Unless the repairs
                           in and to those "securi-                                          or     replacement
                           ties"; or                                                         are made as soon
                                                                                             as      reasonably
                     (ii) Pay the cost of any                                                possible after the
                          Lost Securities Bond                                               loss or damage.
                          required in connection
                          with issuing duplicates                                 If the lost or damaged
                          of   the     "securities".                              property is not repaired or
                          However, we will be li-                                 replaced, we will pay on an
                          able only for the pay-                                  actual cash value basis.
                          ment of so much of the                         (2) We will, at your option, settle
                          cost of the bond as                                loss or damage to property other
                          would be charged for a                             than "money":
                          bond having a penalty
                          not    exceeding       the                         (a) In the "money" of the coun-
                          lesser of the:                                         try in which the loss or
                                                                                 damage occurred; or
                           i.    Market value of
                                 the "securities" at                         (b) In the United States of
                                 the close of busi-                              America dollar equivalent of
                                 ness on the day                                 the "money" of the country
                                 the loss was "dis-                              in which the loss or damage
                                 covered"; or                                    occurred determined by the
                                                                                 rate of exchange published
                           ii.   The Limit of Insur-                             in The Wall Street Journal
                                 ance applicable to                              on the day the loss was
                                 the "securities".                               "discovered".
                 (c) Loss of or damage to "other                         (3) Any property that we pay for or
                     property" or loss from dam-                             replace becomes our property.
                     age to the "premises" or its
                     exterior for the replacement              2.   Conditions Applicable         to   Insuring
                     cost of the property without                   Agreement A.1.
                     deduction for depreciation.
                     However, we will not pay                       a.   Termination as to Any Employee
                     more than the least of the                          This Insuring Agreement terminates
                     following:                                          as to any "employee":
                     (i)   The cost to replace the                       (1) As soon as:
                           lost or damaged prop-
                           erty with property of                             (a) You; or
                           comparable     material
                           and quality and used                              (b) Any of your partners,
                           for the same purpose;                                 "members", "managers", of-
                                                                                 ficers, directors or trustees
                     (ii) The amount you actu-                                   not in collusion with the
                          ally spend that is nec-                                "employee";
                          essary to repair or re-
                          place the lost or dam-                             learn of "theft" or any other dis-
                          aged property; or                                  honest act committed by the
                                                                             "employee" whether before or
                     (iii) The Limit of Insurance                            after becoming employed by
                           applicable to the lost or                         you.
                           damaged property.
                                                                         (2) On the date specified in a notice
                     With regard to Paragraphs                               mailed to the first Named In-
                     r.(1)(c)(i) through                                     sured. That date will be at least
                     r.(1)(c)(iii), we will not pay                          30 days after the date of mailing.
                     on a replacement cost basis
                     for any loss or damage:                                 We will mail or deliver our notice
                                                                             to the first Named Insured's last
                                                                             mailing address known to us. If

CR 00 20 05 06                            © ISO Properties, Inc., 2005                            Page 9 of 13
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000212
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 214 of 330 Page ID #240

                 notice is mailed, proof of mailing                         (1) Precious metals, precious or
                 will be sufficient proof of notice.                            semi-precious stones, pearls,
                                                                                furs, or completed or partially
        b.   Territory                                                          completed articles made of or
             We will pay for loss caused by any                                 containing such materials that
             "employee" while temporarily outside                               constitute the principal value of
             the territory specified in the Territory                           such articles; or
             Condition E.1.p. for a period of not                           (2) Manuscripts, drawings, or rec-
             more than 90 consecutive days.                                     ords of any kind, or the cost of
   3.   Conditions Applicable          to   Insuring                            reconstructing them or repro-
        Agreement A.2.                                                          ducing any information con-
                                                                                tained in them.
        a.   Deductible Amount
                                                                  5.   Conditions Applicable        to   Insuring
             The Deductible Amount does not                            Agreement A.6.
             apply to legal expenses paid under
             Insuring Agreement A.2.                                   a.   Special Limit of Insurance for
                                                                            Specified Property
        b.   Electronic and Mechanical Signa-
             tures                                                          We will only pay up to $5,000 for any
                                                                            one "occurrence" of loss of or dam-
             We will treat signatures that are pro-                         age to manuscripts, drawings, or re-
             duced or reproduced electronically,                            cords of any kind, or the cost of re-
             mechanically or by other means the                             constructing them or reproducing
             same as handwritten signatures.                                any information contained in them.
        c.   Proof of Loss                                             b.   Territory
             You must include with your proof of                            We will cover loss that you sustain
             loss any instrument involved in that                           resulting directly from an "occur-
             loss, or, if that is not possible, an af-                      rence" taking place anywhere in the
             fidavit setting forth the amount and                           world. Territory Condition E.1.p. does
             cause of loss.                                                 not apply to Insuring Agreement A.6.
        d.   Territory                                       F.   Definitions
             We will cover loss that you sustain                  1.   "Banking premises" means the interior of
             resulting directly from an "occur-                        that portion of any building occupied by a
             rence" taking place anywhere in the                       banking institution or similar safe de-
             world. Territory Condition E.1.p. does                    pository.
             not apply to Insuring Agreement A.2.
                                                                  2.   "Counterfeit money" means an imitation
   4.   Conditions Applicable to            Insuring                   of "money" that is intended to deceive
        Agreements A.4. and A.5.                                       and to be taken as genuine.
        a.   Armored Motor Vehicle Compa-                         3.   "Custodian" means you, or any of your
             nies                                                      partners or "members", or any "em-
                                                                       ployee" while having care and custody of
             Under Insuring Agreement A.5., we                         property inside the "premises", excluding
             will only pay for the amount of loss                      any person while acting as a "watchper-
             you cannot recover:                                       son" or janitor.
             (1) Under your contract with the ar-                 4.   "Discover" or "discovered" means the
                 mored motor vehicle company;                          time when you first become aware of
                 and                                                   facts which would cause a reasonable
             (2) From any insurance or indem-                          person to assume that a loss of a type
                 nity carried by, or for the benefit                   covered by this insurance has been or
                 of customers of, the armored                          will be incurred, regardless of when the
                 motor vehicle company.                                act or acts causing or contributing to such
                                                                       loss occurred, even though the exact
        b.   Special Limit of Insurance for                            amount or details of loss may not then be
             Specified Property                                        known.
             We will only pay up to $5,000 for any                     "Discover" or "discovered" also means
             one "occurrence" of loss of or dam-                       the time when you first receive notice of
             age to:                                                   an actual or potential claim in which it is
                                                                       alleged that you are liable to a third party


CR 00 20 05 06                              © ISO Properties, Inc., 2005                           Page 10 of 13
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000213
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 215 of 330 Page ID #241

        under circumstances which, if true, would                       (5) Any natural person who is a
        constitute a loss under this insurance.                             former "employee", partner,
                                                                            "member", "manager", director
   5.   "Employee":                                                         or trustee retained as a consult-
        a.   "Employee" means:                                              ant while performing services for
                                                                            you;
             (1) Any natural person:
                                                                        (6) Any natural person who is a
                 (a) While in your service and                              guest student or intern pursuing
                     for the first 30 days imme-                            studies or duties, excluding,
                     diately after termination of                           however, any such person while
                     service, unless such termi-                            having care and custody of
                     nation is due to "theft" or                            property outside the "premises";
                     any other dishonest act
                     committed by the "em-                              (7) Any "employee" of an entity
                     ployee";                                               merged or consolidated with you
                                                                            prior to the effective date of this
                 (b) Who you compensate di-                                 insurance; or
                     rectly by salary, wages or
                     commissions; and                                   (8) Any of your "managers", direc-
                                                                            tors or trustees while:
                 (c) Who you have the right to
                     direct and control while                               (a) Performing acts within the
                     performing services for you;                               scope of the usual duties of
                                                                                an "employee"; or
             (2) Any natural person who is fur-
                 nished temporarily to you:                                 (b) Acting as a member of any
                                                                                committee duly elected or
                 (a) To substitute for a perma-                                 appointed by resolution of
                     nent "employee" as defined                                 your board of directors or
                     in Paragraph a.(1), who is                                 board of trustees to perform
                     on leave; or                                               specific, as distinguished
                                                                                from general, directorial
                 (b) To meet seasonal or short-                                 acts on your behalf.
                     term work load conditions;
                                                                   b.   "Employee" does not mean any
                 while that person is subject to                        agent, broker, factor, commission
                 your direction and control and                         merchant, consignee, independent
                 performing services for you, ex-                       contractor or representative of the
                 cluding, however, any such per-                        same general character not specified
                 son while having care and cus-                         in Paragraph 5.a.
                 tody of property outside the
                 "premises";                                  6.   "Employee benefit plan" means any wel-
                                                                   fare or pension benefit plan shown in the
             (3) Any natural person who is                         Declarations that you sponsor and which
                 leased to you under a written                     is subject to the Employee Retirement In-
                 agreement between you and a                       come Security Act of 1974 (ERISA) and
                 labor leasing firm, to perform                    any amendments thereto.
                 duties related to the conduct of
                 your business, but does not                  7.   "Forgery" means the signing of the name
                 mean a temporary employee as                      of another person or organization with
                 defined in Paragraph a.(2);                       intent to deceive; it does not mean a sig-
                                                                   nature which consists in whole or in part
             (4) Any natural person who is:                        of one's own name signed with or without
                 (a) A trustee, officer, employee,                 authority, in any capacity, for any pur-
                     administrator or manager,                     pose.
                     except an administrator or               8.   "Fraudulent instruction" means:
                     manager who is an inde-
                     pendent contractor, of any                    a.   An electronic, telegraphic, cable,
                     "employee benefit plan";                           teletype, telefacsimile or telephone
                     and                                                instruction which purports to have
                                                                        been transmitted by you, but which
                 (b)     A director or trustee of                       was in fact fraudulently transmitted
                       yours while that person is                       by someone else without your
                       engaged      in   handling                       knowledge or consent;
                       "funds" or "other property"
                       of any "employee benefit                    b.   A written instruction (other than
                       plan";                                           those described in Insuring Agree-
CR 00 20 05 06                           © ISO Properties, Inc., 2005                          Page 11 of 13
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000214
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 216 of 330 Page ID #242

             ment A.2.) issued by you, which was                           (3) A series of acts whether or not
             forged or altered by someone other                                related;
             than you without your knowledge or
             consent, or which purports to have                            committed by a person acting alone
             been issued by you, but was in fact                           or in collusion with other persons, in-
             fraudulently issued without your                              volving one or more instruments,
             knowledge or consent; or                                      during the Policy Period shown in the
                                                                           Declarations, before such Policy Pe-
        c.   An electronic, telegraphic, cable,                            riod or both.
             teletype, telefacsimile, telephone or
             written instruction initially received by               c.    Under All Other Insuring Agree-
             you which purports to have been                               ments:
             transmitted by an "employee" but                              (1) An individual act or event;
             which was in fact fraudulently trans-
             mitted by someone else without your                           (2) The combined total of all sepa-
             or the "employee's" knowledge or                                  rate acts or events whether or
             consent.                                                          not related; or
   9.   "Funds" means "money" and "securities".                            (3) A series of acts or events
                                                                               whether or not related;
   10. "Manager" means a person serving in a
       directorial capacity for a limited liability                        committed by a person acting alone
       company.                                                            or in collusion with other persons, or
                                                                           not committed by any person, during
   11. "Member" means an owner of a limited li-                            the Policy Period shown in the Dec-
       ability company represented by its mem-                             larations, before such Policy Period
       bership interest, who also may serve as a                           or both.
       "manager".
                                                                15. "Other property" means any tangible
   12. "Messenger" means you, or a relative of                      property other than "money" and "securi-
       yours, or any of your partners or "mem-                      ties" that has intrinsic value. "Other prop-
       bers", or any "employee" while having                        erty" does not include computer pro-
       care and custody of property outside the                     grams, electronic data or any property
       "premises".                                                  specifically excluded under this insur-
   13. "Money" means:                                               ance.

        a.   Currency, coins and bank notes in                  16. "Premises" means the interior of that por-
             current use and having a face value;                   tion of any building you occupy in con-
             and                                                    ducting your business.

        b.   Travelers checks, register checks                  17. "Robbery" means the unlawful taking of
             and money orders held for sale to                      property from the care and custody of a
             the public.                                            person by one who has:

   14. "Occurrence" means:                                           a.    Caused or threatened to cause that
                                                                           person bodily harm; or
        a.   Under Insuring Agreement A.1.:
                                                                     b.    Committed an obviously unlawful act
             (1) An individual act;                                        witnessed by that person.
             (2) The combined total of all sepa-                18. "Safe burglary" means the unlawful taking
                 rate acts whether or not related;                  of:
                 or
                                                                     a.    Property from within a locked safe or
             (3) A series of acts whether or not                           vault by a person unlawfully entering
                 related;                                                  the safe or vault as evidenced by
                                                                           marks of forcible entry upon its exte-
             committed by an "employee" acting                             rior; or
             alone or in collusion with other per-
             sons, during the Policy Period shown                    b.    A safe or vault from inside the
             in the Declarations, before such Pol-                         "premises".
             icy Period or both.
                                                                19. "Securities" means negotiable and non-
        b.   Under Insuring Agreement A.2.:                         negotiable instruments or contracts rep-
                                                                    resenting either "money" or property and
             (1) An individual act;                                 includes:
             (2) The combined total of all sepa-                     a.    Tokens, tickets, revenue and other
                 rate acts whether or not related;                         stamps (whether represented by
                 or
CR 00 20 05 06                              © ISO Properties, Inc., 2005                          Page 12 of 13
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000215
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 217 of 330 Page ID #243

            actual stamps or unused value in a                           phone instructions communicated di-
            meter) in current use; and                                   rectly through an electronic funds
                                                                         transfer system; or
       b.   Evidences of debt issued in connec-
            tion with credit or charge cards,                      b.    By means of written instructions
            which cards are not issued by you;                           (other than those described in In-
                                                                         suring Agreement A.2.) establishing
       but does not include "money".                                     the conditions under which such
   20. "Theft" means the unlawful taking of                              transfers are to be initiated by such
       property to the deprivation of the Insured.                       financial institution through an elec-
                                                                         tronic funds transfer system.
   21. "Transfer account" means an account
       maintained by you at a financial institution           22. "Watchperson" means any person you
       from which you can initiate the transfer,                  retain specifically to have care and cus-
       payment or delivery of "funds":                            tody of property inside the "premises"
                                                                  and who has no other duties.
       a.   By means of electronic, telegraphic,
            cable, teletype, telefacsimile or tele-




CR 00 20 05 06                            © ISO Properties, Inc., 2005                         Page 13 of 13
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000216
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 218 of 330 Page ID #244

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    COMMERCIAL CRIME COVERAGE FORM
                       AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:
     COMMERCIAL CRIME COVERAGE FORM
A.   It is agreed that E. Conditions, 1. Conditions Applicable to all Insuring Agreements, j. Liberalization
     is deleted in its entirety and replaced by the following:
     j.   Liberalization
          If, within 60 days prior to the beginning of this Coverage Part or during the policy period, we make
          any changes to any forms or endorsements of this Coverage Part for which there is currently no
          separate premium charge, and that change provides more coverage than this Coverage Part, the
          change will automatically apply to this Coverage Part as of the latter of:
          a.   The date we implemented the change in your state; or
          b.   The date this Coverage Part became effective; and
          will be considered as included until the end of the current policy period. We will make no additional
          premium charge for this additional coverage during the interim.
B.   It is agreed that D. Exclusions, 1. i. Pollution is deleted in its entirety and replaced by the following:
     i.   Pollutants
          Loss or damage caused by or resulting from pollutants. Pollutants mean any solid, liquid, gaseous or
          thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals, petro-
          leum and petroleum by-products, and waste. Waste includes materials to be recycled, reconditioned
          or reclaimed. Pollutants include but are not limited to substances which are generally recognized in
          industry or government to be harmful or toxic to persons, property, or the environment regardless of
          whether injury or damage is caused directly or indirectly by the "pollutants" and whether:
          a.   You are regularly or otherwise engaged in activities which taint or degrade the environment; or
          b.   You use, generate or produce the pollutant.




                                     Includes copyrighted material of Insurance
CA 440 08 07                          Services Office, Inc., with its permission.
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000217
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 219 of 330 Page ID #245

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        ILLINOIS CHANGES
This endorsement modifies insurance provided under the following:


    COMMERCIAL CRIME COVERAGE FORM
                               ®
    CRIME EXPANDED COVERAGE (XC ) COVERAGE FORM (DISCOVERY FORM)
    EMPLOYEE THEFT AND FORGERY POLICY
    GOVERNMENT CRIME COVERAGE FORM

A. The Cancellation Common Policy Condition or                            substantial part of the underlying risk
   the Cancellation of Policy Condition is deleted                        insured; or
    in its entirety and replaced by the following:
                                                                     f.   A determination by the Director of In-
    1.   The first Named Insured shown in the Dec-                        surance that the continuation of the pol-
         larations may cancel this policy by mailing to                   icy could place us in violation of the in-
         us advance written notice of cancellation.                       surance laws of this State.
    2.   Cancellation of Policies in Effect 60 Days             4.   Notice of cancellation will state the effective
         or Less                                                     date of cancellation. The policy period will
                                                                     end on that date.
         a.   We may cancel this policy by mailing to
              you written notice stating the reason for         5.   If this policy is cancelled we will send the
              cancellation.                                          first Named Insured any premium refund
                                                                     due. If we or the first Named Insured cancel,
         b.   If we cancel for nonpayment of premi-                  the refund will be pro rata. The cancellation
              um, we will mail the notice at least 10                will be effective even if we have not offered
              days prior to the effective date of can-               a refund.
              cellation.
                                                           B. The following is added and supersedes any oth-
         c.   If we cancel for a reason other than              er provision to the contrary:
              nonpayment of premium, we will mail
              the notice at least:                              NONRENEWAL
              (1) 30 days prior to the effective date           If we decide not to renew or continue this policy,
                  of cancellation if the policy has             we will mail you and your agent or broker written
                  been in effect for less than 60               notice, stating the reason for nonrenewal, at
                  days.                                         least 60 days before the end of the policy period.
                                                                If we offer to renew or continue and you do not
              (2) 60 days prior to the effective date           accept, this policy will terminate at the end of the
                  of cancellation if the policy has             current policy period. Failure to pay the required
                  been in effect for more than 60               renewal or continuation premium when due shall
                  days.                                         mean that you have not accepted our offer.
    3.   60 Days or More                                        If we fail to mail proper written notice of nonre-
         If this policy has been in effect for more than        newal and you obtain other insurance, this policy
         60 days, we may cancel only for one or                 will end on the effective date of that insurance.
         more of the following reasons:                    C. Mailing of Notices
         a.   Nonpayment of premium;                            We will mail cancellation and nonrenewal notices
         b.   The policy was obtained through a ma-             to the last addresses known to us. Proof of mail-
              terial misrepresentation;                         ing will be sufficient proof of notice.

         c.   Any insured has violated any of the          D. Under the Commercial Crime Coverage Form,
              terms and conditions of the policy;               Commercial Crime Policy, Government Crime
                                                                Coverage Form, Government Crime Policy and
         d.   The risk originally accepted has meas-            Employee Theft And Forgery Policy, the Legal
              urably increased;                                 Action Against Us Condition is replaced by the
                                                                following:
         e.   Certification to the Director of Insurance
              of the loss of reinsurance by the insurer
              that provided coverage to us for all or a

                                     Includes copyrighted material of Insurance
CA 470 IL 11 16                       Services Office, Inc., with its permission.                     Page 1 of 2
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000218
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 220 of 330 Page ID #246

    LEGAL ACTION AGAINST US                                   2.   Until 90 days after you have filed proof of
                                                                   loss with us; and
    You may not bring any legal action against us in-
    volving loss:                                             3.   Unless brought within 2 years from the date
                                                                   you "discover" the loss. But we will extend
    1.   Unless you have complied with all the terms               this 2-year period by the number of days be-
         of this insurance; and                                    tween the date proof of loss is filed and the
                                                                   date the claim is denied in whole or in part.




                                   Includes copyrighted material of Insurance
CA 470 IL 11 16                     Services Office, Inc., with its permission.                   Page 2 of 2
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000219
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 221 of 330 Page ID #247

                THE CINCINNATI                        INSURANCE COMPANY
                                                 CINCINNATI, OHIO
                       BUSINESS AUTO COVERAGE PART DECLARATIONS
 ITEM ONE
 Attached to and forming part of POLICY NUMBER: ETA 045 12 06
 Named Insured is the same as it appears in the Common Policy Declarations.
 ITEM TWO                      SCHEDULE OF COVERAGES AND COVERED AUTOS
 This coverage part provides only those coverages where a premium or "incl" is shown in the premium column below.
 The limit of Insurance for each coverage listed is subject to all applicable policy provisions. Each of these coverages
 will apply only to those "autos" shown as covered "autos". "Autos" are shown as covered "autos" for a particular
 coverage by the entry of one or more of the symbols from the COVERED AUTO Section of the Business Auto
 Coverage Form next to the name of the coverage.
                                       COVERED AUTOS                                    LIMIT
                                      (Entry of one or more
          COVERAGES                  of the symbols from the        THE MOST WE WILL PAY FOR ANY ONE               PREMIUM
                                       COVERED AUTOS                           ACCIDENT OR LOSS
                                     Section of the Business
                                      Auto Coverage Form
                                     shows which autos are
                                          covered autos)

LIABILITY                           1                      $   1,000,000                                         INCL
PERSONAL INJURY PROTECTION                                 Separately stated in each P.I.P.
(or equivalent No-fault coverage)                          endorsement minus $                   Ded.

ADDED PERSONAL INJURY                                      Separately stated in each added P.I.P.
PROTECTION (or equivalent                                  endorsement
added No-fault coverage)
PROPERTY PROTECTION                                        Separately stated in each P. P.I.
INSURANCE (Michigan only)                                  endorsement minus $                   Ded
                                                           for each accident
AUTO. MEDICAL PAYMENTS              2
                                                           $   5,000                                             INCL
UNINSURED MOTORISTS                 2, 8, 9
                                                           $   1,000,000                                         INCL
UNDERINSURED MOTORISTS
(When not included in                                      $   SEE AA4183                                        INCL
Uninsured Motorists Coverage)       2, 8, 9
                                                           Actual cash value or cost of repair,
PHYSICAL DAMAGE                                            Whichever is less minus $ SEE AA4183
COMPREHENSIVE COVERAGE              7                      Ded. For each covered auto. But no
                                                           Deductible applies to loss caused by                  INCL
                                                           Fire or lightning. See Item Three for hired or
                                                           borrowed "autos"
                                                           Actual cash value or cost of repair,
PHYSICAL DAMAGE SPECIFIED                                  Whichever is less minus $                  Ded. For
CAUSES OF LOSS COVERAGE                                    Each covered auto. For loss caused by mischief
                                                           or vandalism. See Item Three for hired or
                                                           borrowed "autos"
PHYSICAL DAMAGE                                            Actual cash value or cost of repair,
COLLISION COVERAGE                  7                      Whichever is less minus $ SEE AA4183                  INCL
                                                           Ded for each covered auto. See Item
                                                           Three for hired or borrowed "autos".

PHYSICAL DAMAGE INSURANCE
TOWING AND LABOR                                           $                 for each disablement of a
                                                           private passenger auto

PREMIUM FOR ENDORSEMENTS
                                                                *ESTIMATED TOTAL PREMIUM
                                                                                                                 INCL

FORMS AND ENDORSEMENTS CONTAINED IN THIS COVERAGE PART AT ITS INCEPTION:
AA4183         02/06    AUTOMOBILE SCHEDULE
AA101          03/06    BUSINESS AUTO COVERAGE FORM
AA2009         01/17    CHANGES - TOWING AND LABOR
AA296          07/12    CHANGES - AUDIO, VISUAL AND DATA ELECTRONIC EQUIPMENT COVERAGE
                          Inc ludes copyrighted material of Insurance
AA 505 03 06                Services Office, Inc., with its permission. ETA 045 12 06                      Page 1 of 3
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000220
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 222 of 330 Page ID #248

FORMS AND ENDORSEMENTS CONTAINED IN THIS COVERAGE PART AT ITS INCEPTION:
AA4044IL       01/15 ILLINOIS UNINSURED MOTORISTS COVERAGE
AA4045IL       11/08 ILLINOIS UNDERINSURED MOTORISTS COVERAGE
AA4047IL       03/98 IMPORTANT NOTICE TO ILLINOIS INSUREDS DEFENSIVE DRIVING COURSE
                     DISCOUNT FOR SENIOR CITIZENS
AA4136IL       01/15 ILLINOIS CHANGES
AA4168IL       01/15 UNINSURED/UNDERINSURED MOTORISTS PROTECTION OPTION SELECTION FORM
                     - ILLINOIS
AA4263IL       04/10 OFFICE OF FOREIGN ASSETS CONTROL (OFAC) COMPLIANCE ENDORSEMENT
CA0270         08/94 ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
AA261          07/14 AUTO MEDICAL PAYMENTS COVERAGE
AA265          01/16 CINCIPLUS® BUSINESS AUTO XC® (EXPANDED COVERAGE) ENDORSEMENT

* This policy may be subject to final audit




                         Inc ludes copyrighted material of Insurance
AA 505 03 06               Services Office, Inc., with its permission. ETA 045 12 06     Page 2 of 3
                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000221
      Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 223 of 330 Page ID #249


                                      QUICK REFERENCE
                               COMMERCIAL AUTO COVERAGE PART
                                BUSINESS AUTO COVERAGE FORM
                                                 READ YOUR POLICY CAREFULLY

DECLARATIONS PAGES
      Named Insured and Mailing Address
      Policy Period
      Description of Business
      Coverages and Limits of Insurance
SECTION I - COVERED AUTOS                                                                                                              Beginning on Page
      Description of Covered Auto Designation Symbols.............................................................................1
      Owned Autos You Acquire After the Policy Begins .............................................................................1
      Certain Trailers, Mobile Equipment and
      Temporary Substitute Autos............................................................................................................... 2
SECTION II - LIABILITY COVERAGE
      Coverage............................................................................................................................................ 2
      Who is an Insured .............................................................................................................................. 2
      Coverage Extensions
           Supplementary Payments........................................................................................................... 2
           Out of State................................................................................................................................. 3
      Exclusions .......................................................................................................................................... 3
      Limit of Insurance............................................................................................................................... 5
SECTION III - PHYSICAL DAMAGE COVERAGE
      Coverage............................................................................................................................................ 7
      Exclusions .......................................................................................................................................... 7
      Limit of Insurance............................................................................................................................... 8
      Deductible............................................................................................................................................8
SECTION IV - BUSINESS AUTO CONDITIONS
      Loss Conditions
          Appraisal for Physical Damage Loss .......................................................................................... 9
          Duties in the Event of Accident, Claim, Suit or Loss................................................................... 9
          Legal Action Against Us.............................................................................................................. 9
          Loss Payment - Physical Damage Coverages............................................................................ 9
          Transfer of Rights of Recovery Against Others to Us............................................................... 10
      General Conditions
          Bankruptcy................................................................................................................................ 10
          Concealment, Misrepresentation or Fraud................................................................................ 10
          Liberalization ............................................................................................................................. 10
          No Benefit to Bailee - Physical Damage Coverages................................................................. 10
          Other Insurance ........................................................................................................................ 10
          Premium Audit........................................................................................................................... 10
          Policy Period, Coverage Territory ............................................................................................. 10
          Two or More Coverage Forms or Policies Issued by Us........................................................... 11
SECTION V - DEFINITIONS ................................................................................................................... 11
COMMON POLICY CONDITIONS
      Cancellation
      Changes
      Examination of Your Books and Records
      Inspections and Surveys
      Premiums
      Transfer of Your Rights and Duties under this Policy
ENDORSEMENTS (If Any)



                                                Inc ludes copyrighted material of Insurance
          AA 505 03 06                            Services Office, Inc., with its permission. ETA 045 12 06                                                     Page 3 of 3

                                                                     SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000222
    Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 224 of 330 Page ID #250

                                         AUTOMOBILE SCHEDULE
                                                   ITEM      THREE

Attached to and forming a part of Policy Number   ETA 045 12 06             , effective 08-06-2017
The insurance afforded for any automobile is only with respects to such and so many of the coverages as are
indicated by specific premium charge or charges indicated.


                                                     POLICY LIMITS
                                                      State: IL
Bodily Injury:   1,000,000 CSL                            Property Damage:       INCLUDED
UM/UIM:          1,000,000
Med Pay          5,000

Veh.
No. Vehicle Information
1      2010 FORD TRANSIT CONNECT S/N NM0LS7CN0AT015568                                      Class: 03499      Territory 129
       OTC-COMP DED: 500                                                  Coll Ded: 500
                                                                          COST NEW: 20,780           ZIP CODE: 62226

       BI             PD             MP              OTC            COLL            UM                           TOTAL
       702            INCL           33              63             154             59                         1,011
2      2012 AMERICAN TRAILER S/N 5N6200E1XC1035756                                          Class: 68499      Territory 129
       OTC-COMP DED: N/A                                                  Coll Ded: N/A
                                                                                                     ZIP CODE: 62226

       BI             PD             MP              OTC            COLL            UM                              TOTAL
       54             INCL           3               N/A            N/A             INCL                       57
3      2011 HYUNDAI SONATA S/N 5NPEC4AB0H2409830                                            Class: 7398       Territory 129
       OTC-COMP DED: 500                                                  Coll Ded: 500
                                                                          COST NEW: 17,574           ZIP CODE: 62226

       BI             PD             MP              OTC            COLL            UM                           TOTAL
       632            INCL           24              84             297             94                         1,131
4      2011 INTERNATIONAL 4000 S/N 1HTMMAAL8BH364081                                        Class: 33599      Territory 129
       OTC-COMP DED: 1,000                                                Coll Ded: 1,000
                                                                          COST NEW: 69,532           ZIP CODE: 62226

       BI             PD             MP              OTC            COLL            UM                           TOTAL
       1,012          INCL           33              91             376             59                         1,571
       BUSINESS AUTO EXPANDED ENDORSEMENT                                                   Class:            Territory
       OTC-COMP DED: N/A                                                  Coll Ded: N/A



       BI             PD             MP              OTC            COLL            UM                           TOTAL
                                                     100                                                       100




 AA 4183 02 06                                                                                            Page 1 of 2
                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000223
   Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 225 of 330 Page ID #251

                                  AUTOMOBILE SCHEDULE
                                             ITEM     THREE (CONTINUED)
     HIRED AND NON-OWNED                                                            Class:    Territory
     OTC-COMP DED: N/A                                          Coll Ded: N/A



     BI            PD           MP            OTC            COLL          UM                    TOTAL
     87            INCL          N/A                                       43                  130

  SYMBOLS:
  BI   -- Bodily Injury                               SPEC   -- Specified Perils
  PD   -- Property Damage                             COLL   -- Collision
  MP   -- Medical Payments                            UM     -- Uninsured Motorists
  OTC -- Other Than Collision (ACV Coverage applies   UIM    -- Underinsured Motorists
          unless Stated Amount Value is indicated)    PIP    -- Personal Injury Protection
  CAC -- Combined Additional Coverage                 T&L    -- Towing and Labor Costs
  FT&S -- Fire, Theft, and Supplemental               RR     -- Rental Reimbursement




AA 4183 02 06                                                                                Page 2 of 2
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000224
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 226 of 330 Page ID #252

                        BUSINESS AUTO COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
and what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION V -
DEFINITIONS.
                                    SECTION I - COVERED AUTOS
ITEM TWO of the Declarations shows the "autos"                        they are licensed or principally garaged
that are covered "autos" for each of your cover-                      are required to have and cannot reject
ages. The following numerical symbols describe                        Uninsured Motorists Coverage. This in-
the "autos" that may be covered "autos". The                          cludes those "autos" you acquire owner-
symbols entered next to a coverage on the Decla-                      ship of after the policy begins provided
rations designate the only "autos" that are covered                   they are subject to the same state unin-
"autos".                                                              sured motorists requirement.
A.   Description of Covered Auto Designation                     7 = SPECIFICALLY DESCRIBED "AUTOS".
     Symbols                                                         Only those "autos" described in ITEM
                                                                     THREE of the Declarations for which a
     SYMBOL            DESCRIPTION                                   premium charge is shown (and for Liabil-
     1 = ANY "AUTO".                                                 ity Coverage any "trailers" you don't own
                                                                     while attached to a power unit described
     2 = OWNED "AUTOS" ONLY. Only those                              in ITEM THREE).
         "autos" you own (and for Liability Cover-
         age any "trailers" you don't own while at-              8 = HIRED "AUTOS" ONLY. Only those
         tached to power units you own). This in-                    "autos" you lease, hire, rent or borrow.
         cludes those "autos" you acquire owner-                     This does not include any "auto" you
         ship of after the policy begins.                            lease, hire, rent, or borrow from any of
                                                                     your "employees" or partners (if you are a
     3 = OWNED        PRIVATE         PASSENGER                      partnership), members (if you are a lim-
         "AUTOS" ONLY. Only the private pas-                         ited liability company) or members of their
         senger "autos" you own. This includes                       households.
         those private passenger "autos" you ac-
         quire ownership of after the policy begins.             9 = NONOWNED "AUTOS" ONLY. Only
                                                                     those "autos" you do not own, lease, hire,
     4 = OWNED "AUTOS" OTHER THAN PRI-                               rent or borrow that are used in connec-
         VATE PASSENGER "AUTOS" ONLY.                                tion with your business. This includes
         Only those "autos" you own that are not                     "autos" owned by your "employees",
         of the private passenger type (and for Li-                  partners (if you are a partnership), mem-
         ability Coverage any "trailers" you don't                   bers (if you are a limited liability com-
         own while attached to power units you                       pany), or members of their households
         own). This includes those "autos" not of                    but only while used in your business or
         the private passenger type you acquire                      your personal affairs.
         ownership of after the policy begins.
                                                            B.   Owned Autos You Acquire After the Policy
     5 = OWNED "AUTOS" SUBJECT TO NO-                            Begins
         FAULT. Only those "autos" you own that
         are required to have No-Fault benefits in               1.   If Symbols 1, 2, 3, 4, 5, or 6 are entered
         the state where they are licensed or prin-                   next to a coverage in ITEM TWO of the
         cipally garaged. This includes those                         Declarations, then you have coverage for
         "autos" you acquire ownership of after                       "autos" that you acquire of the type de-
         the policy begins provided they are re-                      scribed for the remainder of the policy pe-
         quired to have No-Fault benefits in the                      riod.
         state where they are licensed or princi-                2.   But, if Symbol 7 is entered next to a cov-
         pally garaged.                                               erage in ITEM TWO of the Declarations,
     6 = OWNED "AUTOS" SUBJECT TO A                                   an "auto" you acquire will be a covered
         COMPULSORY UNINSURED MOTOR-                                  "auto" for that coverage only if:
         ISTS LAW. Only those "autos" you own                         a.   We already cover all "autos" that you
         that because of the law in the state where                        own for that coverage or it replaces

                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                  Page 1 of 14
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000225
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 227 of 330 Page ID #253

               an "auto" you previously owned that                2.   "Mobile equipment" while being carried or
               had that coverage; and                                  towed by a covered "auto".
          b.   You tell us within 30 days after you               3.   Any "auto" you do not own while used
               acquire it that you want us to cover it                 with the permission of its owner as a
               for that coverage.                                      temporary substitute for a covered "auto"
                                                                       you own that is out of service because of
C.   Certain Trailers, Mobile Equipment and                            its:
     Temporary Substitute Autos
                                                                       a.   Breakdown;
     If Liability Coverage is provided by this Cov-
     erage Form, the following types of vehicles                       b.   Repair;
     are also covered "autos" for Liability Cover-
     age:                                                              c.   Servicing;

     1.   "Trailers" with a load capacity of 2,000                     d.   "Loss"; or
          pounds or less designed primarily for                        e.   Destruction.
          travel on public roads.
                                  SECTION II - LIABILITY COVERAGE
                                                                                ered "auto". This exception does
A.   Coverage                                                                   not apply if the covered "auto" is
     We will pay all sums an "insured" legally must                             a "trailer" connected to a cov-
     pay as damages because of "bodily injury" or                               ered "auto" you own.
     "property damage" to which this insurance                              (2) Your "employee" if the covered
     applies, caused by an "accident" and resulting                             "auto" is owned by that "em-
     from the ownership, maintenance or use of a                                ployee" or a member of his or
     covered "auto".                                                            her household.
     We will also pay all sums an "insured" legally                         (3) Someone using a covered
     must pay as a "covered pollution cost or ex-                               "auto" while he or she is working
     pense" to which this insurance applies,                                    in a business of selling, servic-
     caused by an "accident" and resulting from                                 ing, repairing, parking or storing
     the ownership, maintenance or use of cov-                                  "autos" unless that business is
     ered "autos". However, we will only pay for the                            yours.
     "covered pollution cost or expense" if there is
     either "bodily injury" or "property damage" to                         (4) Anyone other than your "em-
     which this insurance applies that is caused by                             ployees", partners (if you are a
     the same "accident".                                                       partnership), members (if you
                                                                                are a limited liability company),
     We have the right and duty to defend any "in-                              or a lessee or borrower or any of
     sured" against a "suit" asking for such dam-                               their "employees", while moving
     ages or a "covered pollution cost or expense".                             property to or from a covered
     However, we have no duty to defend any "in-                                "auto".
     sured" against a "suit" seeking damages for
     "bodily injury" or "property damage" or a "cov-                        (5) A partner (if you are a partner-
     ered pollution cost or expense" to which this                              ship), or a member (if you are a
     insurance does not apply. We may investigate                               limited liability company), for a
     and settle any claim or "suit" as we consider                              covered "auto" owned by him or
     appropriate. Our duty to defend or settle ends                             her or a member of his or her
     when the Liability Coverage Limit of Insurance                             household.
     has been exhausted by payment of judg-
     ments or settlements.                                             c.   Anyone liable for the conduct of an
                                                                            "insured" described above but only
     1.   Who is an Insured                                                 to the extent of that liability.
          The following are "insureds":                           2.   Coverage Extensions
          a.   You for any covered "auto".                             a.   Supplementary Payments
          b.   Anyone else while using with your                            We will pay for the "insured":
               permission a covered "auto" you
               own, hire or borrow except:                                  (1) All expenses we incur.

               (1) The owner or anyone else from                            (2) Up to $2,000 for the cost of bail
                   whom you hire or borrow a cov-                               bonds (including bonds for re-
                                                                                lated traffic law violations) re-

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                   Page 2 of 14
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000226
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 228 of 330 Page ID #254

                  quired because of an "accident"                1.   Expected or Intended Injury
                  we cover. We do not have to
                  furnish these bonds.                                "Bodily injury" or "property damage"
                                                                      which may reasonably be expected to re-
              (3) The cost of bonds to release                        sult from the intentional or criminal acts of
                  attachments in any "suit" against                   the "insured" or which is in fact expected
                  the "insured" we defend, but                        or intended by the "insured", even if the
                  only for bond amounts within our                    injury or damage is of a different degree
                  Limit of Insurance.                                 or type than actually expected or in-
                                                                      tended. This exclusion does not apply to
              (4) All reasonable expenses in-                         "bodily injury" resulting from the use of
                  curred by the "insured" at our                      reasonable force to protect persons or
                  request, including actual loss of                   property.
                  earnings up to $250 a day be-
                  cause of time off from work.                   2.   Contractual
              (5) All costs taxed against the "in-                    Liability assumed under any contract or
                  sured" in any "suit" against the                    agreement.
                  "insured" we defend.
                                                                      But this exclusion does not apply to liabil-
              (6) All interest on the full amount of                  ity for damages:
                  any judgment that accrues after
                  entry of the judgment in any                        a.   Assumed in a contract or agreement
                  "suit" against the "insured" we                          that is an "insured contract" provided
                  defend, but our duty to pay in-                          the "bodily injury" or "property dam-
                  terest ends when we have paid,                           age" occurs subsequent to the exe-
                  offered to pay or deposited in                           cution of the contract or agreement;
                  court the part of the judgment                           or
                  that is within our Limit of Insur-                  b.   That the "insured" would have in the
                  ance.                                                    absence of the contract or agree-
              These payments will not reduce the                           ment.
              Limit of Insurance.                                3.   Workers' Compensation
         b.   Out-of-State Coverage Extensions                        Any obligation for which the "insured" or
              While a covered "auto" is away from                     the "insured's" insurer may be held liable
              the state where it is licensed we will:                 under any workers' compensation, dis-
                                                                      ability benefits or unemployment com-
              (1) Increase the Limit of Insurance                     pensation law or any similar law.
                  for Liability Coverage to meet
                  the limits specified by a compul-              4.   Employee Indemnification and Em-
                  sory or financial responsibility                    ployer's Liability
                  law of the jurisdiction where the                   "Bodily injury" to:
                  covered "auto" is being used.
                  This extension does not apply to                    a.   An "employee" of the "insured" sus-
                  the limit or limits specified by                         tained in the "workplace";
                  any law governing motor carri-
                  ers of passengers or property.                      b.   An "employee" of the "insured" aris-
                                                                           ing out of the performance of duties
              (2) Provide the minimum amounts                              related to the conduct of the "in-
                  and types of other coverages,                            sured's" business; or
                  such as no-fault, required of out-
                  of-state vehicles by the jurisdic-                  c.   The spouse, child, parent, brother or
                  tion where the covered "auto" is                         sister of that "employee" as a conse-
                  being used.                                              quence of Paragraph a. or b. above.

              We will not pay anyone more than                        This Exclusion applies:
              once for the same elements of loss                           (1) Whether the "insured" may be
              because of these extensions.                                     liable as an employer or in any
B.   Exclusions                                                                other capacity; and

     This insurance does not apply to any of the                           (2) To any obligation to share dam-
     following:                                                                ages with or repay someone
                                                                               else who must pay damages
                                                                               because of the injury.


                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                    Page 3 of 14
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000227
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 229 of 330 Page ID #255

        But this exclusion does not apply to "bod-                        hicle insurance law where it is li-
        ily injury" to domestic "employees" not                           censed or principally garaged.
        entitled to workers' compensation bene-
        fits or to liability assumed by the "insured"            10. Completed Operations
        under an "insured contract" other than a                     "Bodily injury" or "property damage" aris-
        contract or agreement with a labor leas-                     ing out of your work after that work has
        ing firm. For the purposes of the Cover-                     been completed or abandoned.
        age Form, a domestic "employee" is a
        person engaged in household or domes-                        In this exclusion, your work means:
        tic work performed principally in connec-
        tion with a residence premises.                              a.   Work or operations performed by
                                                                          you or on your behalf; and
   5.   Fellow Employee
                                                                     b.   Materials, parts or equipment fur-
        "Bodily injury" to any fellow "employee" of                       nished in connection with such work
        the "insured" arising out of and in the                           or operations.
        course of the fellow "employee's" em-
        ployment or while performing duties re-                      Your work includes warranties or repre-
        lated to the conduct of your business.                       sentations made at any time with respect
                                                                     to the fitness, quality, durability or per-
   6.   Care, Custody or Control                                     formance of any of the items included in
                                                                     Paragraphs a. or b. above.
        "Property damage" to or "covered pollu-
        tion cost or expense" involving property                     Your work will be deemed completed at
        owned or transported by the "insured" or                     the earliest of the following times:
        in the "insured's" care, custody or control.
        But this exclusion does not apply to liabil-                      (1) When all of the work called for in
        ity assumed under a sidetrack agree-                                  your contract has been com-
        ment.                                                                 pleted.

   7.   Handling of Property                                              (2) When all of the work to be done
                                                                              at the site has been completed if
        "Bodily injury" or "property damage" re-                              your contract calls for work at
        sulting from the handling of property:                                more than one site.
        a.   Before it is moved from the place                            (3) When that part of the work done
             where it is accepted by the "insured"                            at a job site has been put to its
             for movement into or onto the cov-                               intended use by any person or
             ered "auto"; or                                                  organization other than another
                                                                              contractor    or   subcontractor
        b.   After it is moved from the covered                               working on the same project.
             "auto" to the place where it is finally
             delivered by the "insured".                             Work that may need service, mainte-
                                                                     nance, correction, repair or replacement,
   8.   Movement of Property by Mechanical                           but which is otherwise complete, will be
        Device                                                       treated as completed.
        "Bodily injury" or "property damage" re-                 11. Pollutant
        sulting from the movement of property by
        a mechanical device (other than a hand                       "Bodily injury" or "property damage" aris-
        truck) unless the device is attached to the                  ing out of the actual, alleged or threat-
        covered "auto".                                              ened discharge, dispersal, seepage, mi-
                                                                     gration, release, escape or emission of
   9.   Operations                                                   "pollutants":
        "Bodily injury" or "property damage" aris-                   a.   That are, or that are contained in any
        ing out of the operation of:                                      property that is:
        a.   Any equipment listed in Paragraphs                           (1) Being transported or towed by,
             6.b. and 6.c. of the definition of "mo-                          handled, or handled for move-
             bile equipment"; or                                              ment into, onto or from, the cov-
        b.   Machinery or equipment that is on,                               ered "auto";
             attached to, or part of, a land vehicle                      (2) Otherwise in the course of tran-
             that would qualify under the definition                          sit by or on behalf of the "in-
             of "mobile equipment" if it were not                             sured"; or
             subject to a compulsory or financial
             responsibility law or other motor ve-

                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                 Page 4 of 14
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000228
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 230 of 330 Page ID #256

            (3) Being stored, disposed of,                          d.    At or from any premises, site or loca-
                treated or processed in or upon                           tion on which any insured or any
                the covered "auto";                                       contractors or subcontractors work-
                                                                          ing directly or indirectly on any in-
       b.   Before the "pollutants" or any prop-                          sured's behalf are performing opera-
            erty in which the "pollutants" are                            tions:
            contained are moved from the place
            where they are accepted by the "in-                           (1) If the "pollutants" are brought on
            sured" for movement into or onto the                              or to the premises, site or loca-
            covered "auto"; or                                                tion in connection with such op-
                                                                              erations by such "insured", con-
       c.   After the "pollutants" or any property                            tractor or subcontractor; or
            in which the "pollutants" are con-
            tained are moved from the covered                             (2) If the operations are to test for,
            "auto" to the place where they are fi-                            monitor, clean up, remove,
            nally delivered, disposed of or aban-                             contain, treat, detoxify or neu-
            doned by the "insured".                                           tralize, or in any way respond to,
                                                                              or assess the effects of "pollut-
       Paragraph a. of this exclusion does not                                ants".
       apply to fuels, lubricants, fluids, exhaust
       gases or other similar "pollutants" that are                 Subparagraph d.(1) does not apply to
       needed for or result from the normal                         "bodily injury" or "property damage" aris-
       electrical, hydraulic or mechanical func-                    ing out of the escape of fuels, lubricants
       tioning of the covered "auto" or its parts,                  or other operating fluids which are
       if:                                                          needed to perform the normal electrical,
                                                                    hydraulic or mechanical functions neces-
            (1) The "pollutants" escape, seep,                      sary for the operation of "mobile equip-
                migrate, or are discharged, dis-                    ment" or its parts, if such fuels, lubricants
                persed or released directly from                    or other operating fluids escape from a
                an "auto" part designed by its                      vehicle part designed to hold, store or re-
                manufacturer to hold, store, re-                    ceive them. This exception does not ap-
                ceive or dispose of such "pollut-                   ply if the fuels, lubricants or other operat-
                ants"; and                                          ing fluids are intentionally discharged,
            (2) The "bodily injury", "property                      dispersed or released, or if such fuels, lu-
                damage" or "covered pollution                       bricants or other operating fluids are
                cost or expense" does not arise                     brought on or to the premises, site or lo-
                out of the operation of any                         cation with the intent to be discharged,
                equipment listed in Paragraphs                      dispersed or released as part of the op-
                6.b. and 6.c. of the definition of                  erations being performed by such "in-
                "mobile equipment".                                 sured", contractor or subcontractor.

       However, this exception to Paragraph a.                  12. War
       does not apply if the fuels, lubricants, flu-                "Bodily injury" or "property damage" aris-
       ids, exhaust gases or other similar "pol-                    ing directly or indirectly out of:
       lutants" are intentionally discharged, dis-
       persed or released.                                          a.    War, including undeclared or civil
                                                                          war;
       Paragraphs b. and c. of this exclusion do
       not apply to "accidents" that occur away                     b.    Warlike action by a military force, in-
       from premises owned by or rented to an                             cluding action in hindering or de-
       "insured" with respect to "pollutants" not                         fending against an actual or ex-
       in or upon a covered "auto" if:                                    pected attack, by any government,
                                                                          sovereign or other authority using
            (1) The "pollutants" or any property                          military personnel or other agents; or
                in which the "pollutants" are
                contained are upset, overturned                     c.    Insurrection, rebellion, revolution,
                or damaged as a result of the                             usurped power, or action taken by
                maintenance or use of a cov-                              governmental authority in hindering
                ered "auto"; and                                          or defending against any of these.
            (2) The discharge, dispersal, seep-                 13. Racing
                age, migration, release, emis-
                sion or escape of the "pollut-                      Covered "autos" while used in any pro-
                ants" is caused directly by such                    fessional or organized racing or demoli-
                upset, overturn or damage.                          tion contest or stunting activity, or while
                                                                    practicing for such contest or activity. This

                                   Includes copyrighted material of Insurance
AA 101 03 06                        Services Office, Inc., with its permission.                   Page 5 of 14
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000229
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 231 of 330 Page ID #257

          insurance also does not apply while that                No one will be entitled to receive duplicate
          covered "auto" is being prepared for such               payments for the same elements of "loss" un-
          a contest or activity.                                  der this Coverage Form and any Medical
                                                                  Payments Coverage endorsement, Uninsured
C.   Limit of Insurance                                           Motorists Coverage endorsement or Underin-
     Regardless of the number of covered "autos",                 sured Motorists Coverage endorsement at-
     "insureds", premiums paid, claims made or                    tached to this Coverage Part.
     vehicles involved in the "accident", the most           D.   Mobile Equipment Subject to Motor Vehicle
     we will pay for the total of all damages and                 Insurance Laws
     "covered pollution cost or expense" com-
     bined, resulting from any one "accident" is the              As respects SECTION II - LIABILITY COV-
     Limit of Insurance for Liability Coverage                    ERAGE any land vehicle, which would qualify
     shown in the Declarations.                                   as "mobile equipment", except that it is sub-
                                                                  ject to a compulsory or financial responsibility
     All "bodily injury", "property damage" and                   law or other motor vehicle insurance law
     "covered pollution cost or expense" resulting                where it is licensed or principally garaged, is
     from continuous or repeated exposure to sub-                 considered a covered "auto" under SECTION
     stantially the same conditions will be consid-               II - LIABILITY COVERAGE, irrespective of the
     ered as resulting from one "accident".                       Auto Designation Symbols shown for SEC-
                                                                  TION II - LIABILITY COVERAGE in the Decla-
                                                                  rations.
                            SECTION III - PHYSICAL DAMAGE COVERAGE
                                                                       incurred each time a covered "auto" of
A.   Coverage                                                          the private passenger type is disabled.
     1.   We will pay for "loss" to a covered "auto"                   However, the labor must be performed at
          or its equipment under:                                      the place of disablement.

          a.   Comprehensive Coverage                             3.   Glass Breakage - Hitting a Bird or
                                                                       Animal - Falling Objects or Missiles
               From any cause except:
                                                                       If you carry Comprehensive Coverage for
               (1) The covered "auto's" collision                      the damaged covered "auto", we will pay
                   with another object; or                             for the following under Comprehensive
                                                                       Coverage:
               (2) The covered "auto's" overturn.
                                                                       a.   Glass breakage;
          b.   Specified Causes of Loss Cover-
               age                                                     b.   "Loss" caused by hitting a bird or
                                                                            animal; and
               Caused by:
                                                                       c.   "Loss" caused by falling objects or
               (1) Fire, lightning or explosion;                            missiles.
               (2) Theft;                                              However, you have the option of having
               (3) Windstorm, hail or earthquake;                      glass breakage caused by a covered
                                                                       "auto's" collision or overturn considered a
               (4) Flood;                                              "loss" under Collision Coverage.
               (5) Mischief or vandalism; or                      4.   Coverage Extensions
               (6) The sinking, burning, collision or                  a.   Transportation Expenses
                   derailment of any conveyance
                   transporting the covered "auto".                         We will also pay up to $20 per day to
                                                                            a maximum of $600 for temporary
          c.   Collision Coverage                                           transportation expense incurred by
                                                                            you because of the total theft of a
               Caused by:                                                   covered "auto" of the private pas-
               (1) The covered "auto's" collision                           senger type. We will pay only for
                   with another object; or                                  those covered "autos" for which you
                                                                            carry either Comprehensive or
               (2) The covered "auto's" overturn.                           Specified Causes of Loss Coverage.
                                                                            We will pay for temporary transporta-
     2.   Towing                                                            tion expenses incurred during the
          We will pay up to the limit shown in the                          period beginning 48 hours after the
          Declarations for towing and labor costs                           theft and ending, regardless of the
                                                                            policy's expiration, when the covered

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                  Page 6 of 14
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000230
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 232 of 330 Page ID #258

               "auto" is returned to use or we pay                              in hindering or defending
               for its "loss".                                                  against any of these.
          b.   Loss of Use Expenses                               2.   We will not pay for "loss" to any covered
                                                                       "auto" while used in any professional or
               For Hired Auto Physical Damage, we                      organized racing or demolition contest or
               will pay expenses for which an "in-                     stunting activity, or while practicing for
               sured" becomes legally responsible                      such contest or activity. We will also not
               to pay for loss of use of a vehicle                     pay for "loss" to any covered "auto" while
               rented or hired without a driver, un-                   that covered "auto" is being prepared for
               der a written rental contract or                        such a contest or activity.
               agreement. We will pay for loss of
               use expenses if caused by:                         3.   We will not pay for "loss" caused by or
                                                                       resulting from any of the following unless
               (1) Other than collision only if the                    caused by other "loss" that is covered by
                   Declarations indicate that Com-                     this insurance:
                   prehensive Coverage is pro-
                   vided for any covered "auto";                       a.   Wear and tear, freezing, mechanical
                                                                            or electrical breakdown; or
               (2) Specified Causes of Loss only if
                   the Declarations indicate that                      b.   Blowouts, punctures or other road
                   Specified Causes of Loss Cov-                            damage to tires.
                   erage is provided for any cov-
                   ered "auto"; or                                4.   We will not pay for "loss" to any of the
                                                                       following:
               (3) Collision only if the Declarations
                   indicate that Collision Coverage                    a.   Tapes, records, discs or other similar
                   is provided for any covered                              audio, visual or data electronic de-
                   "auto".                                                  vices designed for use with audio,
                                                                            visual or data electronic equipment.
               However, the most we will pay for
               any expenses for loss of use is $20                     b.   Any device designed or used to de-
               per day, to a maximum of $600.                               tect speed measuring equipment
                                                                            such as radar or laser detectors and
B.   Exclusions                                                             any jamming apparatus intended to
                                                                            elude or disrupt speed measurement
     1.   We will not pay for "loss" caused by or                           equipment.
          resulting from any of the following. Such
          "loss" is excluded regardless of any other                   c.   Any electronic equipment, without
          cause or event that contributes concur-                           regard to whether this equipment is
          rently or in any sequence to the "loss".                          permanently installed, that receives
                                                                            or transmits audio, visual or data
          a.   Nuclear Hazard                                               signals and that is not designed
               (1) The explosion of any weapon                              solely for the reproduction of sound.
                   employing atomic fission or fu-                     d.   Any accessories used with the elec-
                   sion; or                                                 tronic equipment described in Para-
               (2) Nuclear reaction or radiation, or                        graph c. above.
                   radioactive contamination, how-                     Exclusions 4.c. and 4.d. do not apply to:
                   ever caused.
                                                                       a.   Equipment designed solely for the
          b.   War or Military Action                                       reproduction of sound and accesso-
               (1) War, including undeclared or                             ries used with such equipment, pro-
                   civil war;                                               vided such equipment is perma-
                                                                            nently installed in the covered "auto"
               (2) Warlike action by a military                             at the time of the "loss" or such
                   force, including action in hin-                          equipment is removable from a
                   dering or defending against an                           housing unit which is permanently
                   actual or expected attack, by                            installed in the covered "auto" at the
                   any government, sovereign or                             time of the "loss", and such equip-
                   other authority using military                           ment is designed to be solely oper-
                   personnel or other agents; or                            ated by use of the power from the
                                                                            "auto's" electrical system, in or upon
               (3) Insurrection, rebellion, revolu-                         the covered "auto"; or
                   tion, usurped power or action
                   taken by governmental authority                     b.   Any other electronic equipment that
                                                                            is:

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                  Page 7 of 14
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000231
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 233 of 330 Page ID #259

               (1) Necessary for the normal op-                         b.   The cost of repairing or replacing the
                   eration of the covered "auto" or                          damaged or stolen property with
                   the monitoring of the covered                             other property of like kind and qual-
                   "auto's" operating system; or                             ity.
               (2) An integral part of the same unit               2.   An adjustment for depreciation and
                   housing any sound reproducing                        physical condition will be made in deter-
                   equipment described in Para-                         mining actual cash value in the event of a
                   graph a. above and permanently                       total "loss".
                   installed in the opening of the
                   dash or console of the covered                  3.   If a repair or replacement results in better
                   "auto" normally used by the                          than like kind or quality, we will not pay
                   manufacturer for installation of a                   for the amount of the betterment.
                   radio.                                     D.   Deductible
     5.   We will not pay for "loss" to a covered                  For each covered "auto", our obligation to pay
          "auto" due to "diminution in value".                     for, repair, return or replace damaged or sto-
C.   Limit of Insurance                                            len property will be reduced by the applicable
                                                                   deductible shown in the Declarations. Any
     1.   The most we will pay for "loss" in any one               Comprehensive Coverage deductible shown
          "accident" is the lesser of:                             in the Declarations does not apply to "loss"
                                                                   caused by fire or lightning.
          a.   The actual cash value of the dam-
               aged or stolen property as of the
               time of the "loss"; or
                            SECTION IV - BUSINESS AUTO CONDITIONS

The following conditions apply in addition to the                            (1) How, when and where the "ac-
Common Policy Conditions:                                                        cident" or "loss" occurred;
A.   Loss Conditions                                                         (2) The "insured's" name and ad-
                                                                                 dress; and
     1.   Appraisal for Physical Damage Loss
                                                                             (3) To the extent possible, the
          If you and we disagree on the amount of                                names and addresses of any
          "loss", either may demand an appraisal of                              injured persons and witnesses.
          the "loss". In this event, each party will
          select a competent appraiser. The two                         b.   Additionally, you and any other in-
          appraisers will select a competent and                             volved "insured" must:
          impartial umpire. The appraisers will state
          separately the actual cash value and                               (1) Assume no obligation, make no
          amount of "loss". If they fail to agree, they                          payment or incur no expense
          will submit their differences to the umpire.                           without our consent, except at
          A decision agreed to by any two will be                                the "insured's" own cost.
          binding. Each party will:                                          (2) Immediately send us copies of
          a.   Pay its chosen appraiser; and                                     any request, demand, order, no-
                                                                                 tice, summons or legal paper
          b.   Bear the other expenses of the ap-                                received concerning the claim or
               praisal and umpire equally.                                       "suit".
          If we submit to an appraisal, we will still                        (3) Cooperate with us in the investi-
          retain our right to deny the claim.                                    gation or settlement of the claim
                                                                                 or defense against the "suit".
     2.   Duties in the Event of Accident, Claim,
          Suit or Loss                                                       (4) Authorize us to obtain medical
                                                                                 records or other pertinent infor-
          We have no duty to provide coverage                                    mation.
          under this policy unless there has been
          full compliance with the following duties:                         (5) Submit to examination, at our
                                                                                 expense, by physicians of our
          a.   In the event of "accident", claim,                                choice, as often as we reasona-
               "suit" or "loss", you must give us or                             bly require.
               our authorized representative prompt
               notice of the "accident" or "loss". In-
               clude:

                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                   Page 8 of 14
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000232
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 234 of 330 Page ID #260

        c.   If there is "loss" to a covered "auto"                  erage Form has rights to recover dam-
             or its equipment you must also do                       ages from another, those rights are
             the following:                                          transferred to us. That person or organi-
                                                                     zation must do everything necessary to
             (1) Promptly notify the police if the                   secure our rights and must do nothing
                 covered "auto" or any of its                        after "accident" or "loss" to impair them.
                 equipment is stolen.
                                                           B.   General Conditions
             (2) Take all reasonable steps to
                 protect the covered "auto" from                1.   Bankruptcy
                 further damage. Also keep a re-
                 cord of your expenses for con-                      Bankruptcy or insolvency of the "insured"
                 sideration in the settlement of                     or the "insured's" estate will not relieve us
                 the claim.                                          of any obligations under this Coverage
                                                                     Form.
             (3) Permit us to inspect the covered
                 "auto" and records proving the                 2.   Concealment,      Misrepresentation       or
                 "loss" before its repair or dispo-                  Fraud
                 sition.                                             This Coverage Form is void in any case
             (4) Agree to examinations under                         of fraud by you at any time as it relates to
                 oath at our request and give us                     this Coverage Form. It is also void if you
                 a signed statement of your an-                      or any other "insured", at any time, inten-
                 swers.                                              tionally conceal or misrepresent a mate-
                                                                     rial fact concerning:
   3.   Legal Action Against Us
                                                                     a.   This Coverage Form;
        No one may bring a legal action against
        us under this Coverage Form until:                           b.   The covered "auto";

        a.   There has been full compliance with                     c.   Your interest in the covered "auto";
             all the terms of this Coverage Form;                         or
             and                                                     d.   A claim under this Coverage Form.
        b.   Under Liability Coverage, we agree                 3.   Liberalization
             in writing that the "insured" has an
             obligation to pay or until the amount                   If within 60 days prior to the beginning of
             of that obligation has finally been                     this Coverage Part or during the policy
             determined by judgment after trial.                     period, we make any changes to any
             No one has the right under this pol-                    forms or endorsements of this Coverage
             icy to bring us into an action to de-                   Part for which there is currently no sepa-
             termine the "insured's" liability.                      rate premium charge, and that change
                                                                     provides more coverage than this Cover-
   4.   Loss Payment - Physical Damage                               age Part, the change will automatically
        Coverages                                                    apply to this Coverage Part as of the lat-
        At our option we may:                                        ter of:

        a.   Pay for, repair or replace damaged                      a.   The date we implemented             the
             or stolen property;                                          change in your state; or

        b.   Return the stolen property, at our                      b.   The date this Coverage Part became
             expense. We will pay for any dam-                            effective; and
             age that results to the "auto" from the                 will be considered as included until the
             theft; or                                               end of the current policy period. We will
        c.   Take all or any part of the damaged                     make no additional premium charge for
             or stolen property at an agreed or                      this additional coverage during the in-
             appraised value.                                        terim.

        If we pay for the "loss", our payment will              4.   No Benefit to Bailee - Physical Damage
        include the applicable sales tax for the                     Coverages
        damaged or stolen property.                                  We will not recognize any assignment or
   5.   Transfer of Rights of Recovery Against                       grant any coverage for the benefit of any
        Others to Us                                                 person or organization holding, storing or
                                                                     transporting property for a fee regardless
        If any person or organization to or for                      of any other provision of this Coverage
        whom we make payment under this Cov-                         Form.

                                   Includes copyrighted material of Insurance
AA 101 03 06                        Services Office, Inc., with its permission.                    Page 9 of 14
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000233
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 235 of 330 Page ID #261

   5.   Other Insurance                                             b.   If this policy is issued for more than
                                                                         one year, the premium for this Cov-
        a.   For any covered "auto" you own, this                        erage Form will be computed annu-
             Coverage Form provides primary in-                          ally based on our rates or premiums
             surance. For any covered "auto" you                         in effect at the beginning of each
             don't own, the insurance provided by                        year of the policy.
             this Coverage Form is excess over
             any other collectible insurance.                  7.   Policy Period, Coverage Territory
             However, while a covered "auto"
             which is a "trailer" is connected to                   Under this Coverage Form, we cover
             another vehicle, the Liability Cover-                  "accidents" and "losses" occurring:
             age this Coverage Form provides for                    a.   During the Policy Period shown in
             the "trailer" is:                                           the Declarations; and
             (1) Excess while it is connected to a                  b.   Within the coverage territory.
                 motor vehicle you do not own.
                                                                    The coverage territory is:
             (2) Primary while it is connected to
                 a covered "auto" you own.                          a.   The United States of America;
        b.   For Hired Auto Physical Damage                         b.   The territories and possessions of
             Coverage, any covered "auto" you                            the United States of America;
             lease, hire, rent or borrow is deemed
             to be a covered "auto" you own.                        c.   Puerto Rico;
             However, any "auto" that is leased,                    d.   Canada; and
             hired, rented or borrowed with a
             driver is not a covered "auto".                        e.   Anywhere in the world if:
        c.   Regardless of the provisions of                             (1) A covered "auto" of the private
             Paragraph a. above, this Coverage                               passenger type is leased, hired,
             Form's Liability Coverage is primary                            rented or borrowed without a
             for any liability assumed under an                              driver for a period of 30 days or
             "insured contract".                                             less; and
        d.   When this Coverage Form and any                             (2) The "insured's" responsibility to
             other Coverage Form or policy cov-                              pay damages is determined in a
             ers on the same basis, either excess                            "suit" on the merits, in the United
             or primary, we will pay only our                                States of America, the territories
             share. Our share is the proportion                              and possessions of the United
             that the Limit of Insurance of our                              States of America, Puerto Rico,
             Coverage Form bears to the total of                             or Canada or in a settlement we
             the limits of all the Coverage Forms                            agree to.
             and policies covering on the same
             basis.                                                 We also cover "loss" to, or "accidents" in-
                                                                    volving, a covered "auto" while being
   6.   Premium Audit                                               transported between any of these places.
        a.   The estimated premium for this Cov-               8.   Two or More Coverage Forms or Poli-
             erage Form is based on the expo-                       cies Issued by Us
             sures you told us you would have
             when this policy began. We will                        If this Coverage Form and any other
             compute the final premium due when                     Coverage Form or policy issued to you by
             we determine your actual exposures.                    us or any company affiliated with us apply
             The estimated total premium will be                    to the same "accident", the aggregate
             credited against the final premium                     maximum Limit of Insurance under all the
             due and the first Named Insured will                   Coverage Forms or policies shall not ex-
             be billed for the balance, if any. The                 ceed the highest applicable Limit of In-
             due date for the final premium or ret-                 surance under any one Coverage Form
             rospective premium is the date                         or policy. This condition does not apply to
             shown as the due date on the bill. If                  any Coverage Form or policy issued by
             the estimated total premium exceeds                    us or an affiliated company specifically to
             the final premium due, the first                       apply as excess insurance over this Cov-
             Named Insured will get a refund.                       erage Form.




                                  Includes copyrighted material of Insurance
AA 101 03 06                       Services Office, Inc., with its permission.                   Page 10 of 14
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000234
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 236 of 330 Page ID #262

                                        SECTION V - DEFINITIONS
A.   "Accident" includes continuous or repeated                            where they are accepted by the "in-
     exposure to the same conditions resulting in                          sured" for movement into or onto the
     "bodily injury" or "property damage".                                 covered "auto"; or
B.   "Auto" means:                                                    c.   After the "pollutants" or any property
                                                                           in which the "pollutants" are con-
     1.   A land motor vehicle, "trailer" or semi-                         tained are moved from the covered
          trailer designed for travel on public roads;                     "auto" to the place where they are fi-
          or                                                               nally delivered, disposed of or aban-
     2.   Any other land vehicle that is subject to a                      doned by the "insured".
          compulsory or financial responsibility law                  Paragraph a. above does not apply to fu-
          or other motor vehicle insurance law                        els, lubricants, fluids, exhaust gases or
          where it is licensed or principally ga-                     other similar "pollutants" that are needed
          raged.                                                      for or result from the normal electrical,
     However, "auto" does not include "mobile                         hydraulic or mechanical functioning of the
     equipment".                                                      covered "auto" or its parts, if:

C.   "Bodily injury" means bodily injury, sickness or                      (1) The "pollutants" escape, seep,
     disease sustained by a person including                                   migrate, or are discharged, dis-
     death resulting from any of these.                                        persed or released directly from
                                                                               an "auto" part designed by its
D.   "Covered pollution cost or expense" means                                 manufacturer to hold, store, re-
     any cost or expense arising out of:                                       ceive or dispose of such "pollut-
                                                                               ants"; and
     1.   Any request, demand, order or statutory
          or regulatory requirement that the "in-                          (2) The "bodily injury", "property
          sured" or others test for, monitor, clean                            damage" or "covered pollution
          up, remove, contain, treat, detoxify or                              cost or expense" does not arise
          neutralize, or in any way respond to, or                             out of the operation of any
          assess the effects of "pollutants"; or                               equipment listed in Paragraphs
                                                                               6.b. or 6.c. of the definition of
     2.   Any claim or "suit" by or on behalf of a                             "mobile equipment".
          governmental authority for damages be-
          cause of testing for, monitoring, cleaning                  Paragraphs b. and c. above do not apply
          up, removing, containing, treating, de-                     to "accidents" that occur away from
          toxifying or neutralizing, or in any way re-                premises owned by or rented to an "in-
          sponding to, or assessing the effects of                    sured" with respect to "pollutants" not in
          "pollutants".                                               or upon a covered "auto" if:
     "Covered pollution cost or expense" does not                          (1) The "pollutants" or any property
     include any cost or expense arising out of the                            in which the "pollutants" are
     actual, alleged or threatened discharge, dis-                             contained are upset, overturned
     persal, seepage, migration, release, escape                               or damaged as a result of the
     or emission of "pollutants":                                              maintenance or use of a cov-
                                                                               ered "auto"; and
          a.   That are, or that are contained in any
               property that is:                                           (2) The discharge, dispersal, seep-
                                                                               age, migration, release, escape
               (1) Being transported or towed by,                              or emission of the "pollutants" is
                   handled, or handled for move-                               caused directly by such upset,
                   ment into, onto or from the cov-                            overturn or damage.
                   ered "auto";
                                                             E.   "Diminution in value" means the actual or per-
               (2) Otherwise in the course of tran-               ceived loss in market value or resale value
                   sit by or on behalf of the "in-                which results from a direct and accidental
                   sured";                                        "loss".
               (3) Being stored, disposed of,                F.   "Employee" includes a "leased worker". "Em-
                   treated or processed in or upon                ployee" does not include a "temporary
                   the covered "auto"; or                         worker".
          b.   Before the "pollutants" or any prop-          G. "Insured" means any person or organization
               erty in which the "pollutants" are               qualifying as an insured in the Who is an In-
               contained are moved from the place               sured provision of the applicable coverage.

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                Page 11 of 14
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000235
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 237 of 330 Page ID #263

     Except with respect to the Limit of Insurance,                     c.   That holds a person or organization
     the coverage afforded applies separately to                             engaged in the business of trans-
     each insured who is seeking coverage or                                 porting property by "auto" for hire
     against whom a claim or "suit" is brought.                              harmless for your use of a covered
                                                                             "auto" over a route or territory that
H.   "Insured contract":                                                     person or organization is authorized
     1.   Means:                                                             to serve by public authority.

          a.   A lease of premises;                           I.   "Leased worker" means a person leased to
                                                                   you by a labor leasing firm under an agree-
          b.   A sidetrack agreement;                              ment between you and the labor leasing firm,
                                                                   to perform duties related to the conduct of
          c.   An easement or license agreement,                   your business. "Leased worker" includes su-
               except in connection with construc-                 pervisors furnished to you by the labor leasing
               tion or demolition operations on or                 firm. "Leased worker" does not include a
               within 50 feet of a railroad;                       "temporary worker".
          d.   An obligation, as required by ordi-            J.   "Loss" means direct and accidental loss or
               nance, to indemnify a municipality,                 damage.
               except in connection with work for a
               municipality;                                  K.   "Mobile equipment" means any of the follow-
                                                                   ing types of land vehicles, including any at-
          e.   That part of any other contract or                  tached machinery or equipment:
               agreement pertaining to your busi-
               ness (including an indemnification of               1.   Bulldozers, farm machinery, forklifts and
               a municipality in connection with                        other vehicles designed for use princi-
               work performed for a municipality)                       pally off public roads;
               under which you assume the tort li-
               ability of another to pay for "bodily               2.   Vehicles maintained for use solely on or
               injury" or "property damage" to a                        next to premises you own or rent;
               third party or organization. Tort liabil-           3.   Vehicles that travel on crawler treads;
               ity means a liability that would be im-
               posed by law in the absence of any                  4.   Vehicles, whether self-propelled or not,
               contract or agreement;                                   maintained primarily to provide mobility to
                                                                        permanently mounted:
          f.   That part of any other contract or
               agreement entered into, as part of                       a.   Power cranes, shovels, loaders, dig-
               your business, pertaining to the                              gers or drills; or
               rental or lease, by you or any of your
               "employees", of any "auto". How-                         b.   Road construction or resurfacing
               ever, such contract or agreement                              equipment such as graders, scrap-
               shall not be considered an "insured                           ers or rollers.
               contract" to the extent that it obli-               5.   Vehicles not described in Paragraphs 1.,
               gates you or any of your "employ-                        2., 3., or 4. above that are not self-
               ees" to pay for "property damage" to                     propelled and are maintained primarily to
               any "auto" rented or leased by you                       provide mobility to permanently attached
               or any of your "employees".                              equipment of the following types:
     2.   Does not include that part of any contract                    a.   Air compressors, pumps and gen-
          or agreement:                                                      erators, including spraying, welding,
          a.   That indemnifies a railroad for "bodily                       building cleaning, geophysical explo-
               injury" or "property damage" arising                          ration, lighting and well servicing
               out of construction or demolition op-                         equipment; or
               erations, within 50 feet of any rail-                    b.   Cherry pickers and similar devices
               road property and affecting any rail-                         used to raise or lower workers.
               road bridge or trestle, tracks, road
               beds, tunnel, underpass or crossing;                6.   Vehicles not described in Paragraphs 1.,
               or                                                       2., 3., or 4. above maintained primarily for
                                                                        purposes other than the transportation of
          b.   That pertains to the loan, lease      or                 persons or cargo. However, self-
               rental of an "auto" to you or any     of                 propelled vehicles with the following
               your "employees", if the "auto"       is                 types of permanently attached equipment
               loaned, leased or rented with          a                 are not "mobile equipment" but will be
               driver; or                                               considered "autos":
                                                                        a.   Equipment designed primarily for:
                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                  Page 12 of 14
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000236
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 238 of 330 Page ID #264

               (1) Snow removal;                                   2.   The "insured" uses, generates or pro-
                                                                        duces the "pollutant".
               (2) Road maintenance, but not con-
                   struction or resurfacing; or               M. "Property damage" means damage to or loss
                                                                 of use of tangible property.
               (3) Street cleaning;
                                                              N.   "Suit" means a civil proceeding in which:
          b.   Cherry pickers and similar devices
               mounted on automobile or truck                      1.   Damages because of "bodily injury" or
               chassis and used to raise or lower                       "property damage"; or
               workers; and
                                                                   2.   A "covered pollution cost or expense",
          c.   Air compressors, pumps and gen-
               erators, including spraying, welding,               to which this insurance applies, are alleged.
               building cleaning, geophysical explo-                    "Suit" includes:
               ration, lighting or well servicing
               equipment.                                               a.   An arbitration proceeding in which
                                                                             such damages or "covered pollution
     However, "mobile equipment" does not in-                                costs or expenses" are claimed and
     clude land vehicles that are subject to a com-                          to which the "insured" must submit or
     pulsory or financial responsibility law or other                        does submit with our consent; or
     motor vehicle insurance law where it is li-
     censed or principally garaged. Land vehicles                       b.   Any other alternative dispute resolu-
     subject to a compulsory or financial responsi-                          tion proceeding in which such dam-
     bility law or other motor vehicle insurance law                         ages or "covered pollution costs or
     are considered "autos".                                                 expenses" are claimed and to which
                                                                             the insured submits with our con-
L.   "Pollutants" means any solid, liquid, gaseous                           sent.
     or thermal irritant or contaminant, including
     smoke, vapor, soot, fumes, acids, alkalis,               O. "Temporary worker" means a person who is
     chemicals, petroleum, petroleum products                    furnished to you to substitute for a permanent
     and their by-products, and waste. Waste in-                 "employee" on leave or to meet seasonal or
     cludes materials to be recycled, reconditioned              short-term workload conditions.
     or reclaimed. "Pollutants" include but are not
     limited to substances which are generally rec-           P.   "Trailer" includes semitrailer.
     ognized in industry or government to be                  Q. "Workplace" means that place and during
     harmful or toxic to persons, property or the                such hours to which the "employee" sustain-
     environment regardless of whether injury or                 ing "bodily injury" was assigned by you, or
     damage is caused directly or indirectly by the              any other person or entity acting on your be-
     "pollutants" and whether:                                   half, to work on the date of the "accident".
     1.   The "insured" is regularly or otherwise
          engaged in activities which taint or de-
          grade the environment; or
                 NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                                                 (Broad Form)
1.   The insurance does not apply:                                           respect to which (a) any person or
                                                                             organization is required to maintain
     A.   Under any Liability Coverage, to "bodily                           financial protection pursuant to the
          injury" or "property damage":                                      Atomic Energy Act of 1954, or any
          (1) With respect to which an "insured"                             law amendatory thereof, or (b) the
              under the policy is also an "insured"                          "insured" is, or had this policy not
              under a nuclear energy liability policy                        been issued would be, entitled to in-
              issued by Nuclear Energy Liability                             demnity from the United States of
              Insurance        Association,   Mutual                         America, or any agency thereof, un-
              Atomic Energy Liability Underwriters                           der any agreement entered into by
              or Nuclear Insurance Association of                            the United States of America, or any
              Canada, or would be an "insured"                               agency thereof, with any person or
              under any such policy but for its ter-                         organization.
              mination upon exhaustion of its limit                B.   Under any Medical Payments coverage,
              of liability; or                                          to expenses incurred with respect to
          (2) Resulting from the "hazardous prop-                       "bodily injury" resulting from the "hazard-
              erties" of "nuclear material" and with
                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                   Page 13 of 14
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000237
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 239 of 330 Page ID #265

          ous properties" of "nuclear facility" by any            used or exposed to radiation in a "nuclear re-
          person or organization.                                 actor";
     C.   Under any Liability Coverage, to "bodily                "Waste" means any waste material (a) con-
          injury" or "property damage" resulting                  taining "byproduct material" other than the
          from the "hazardous properties" of "nu-                 tailings or wastes produced by the extraction
          clear material", if:                                    or concentration of uranium or thorium from
                                                                  any ore processed primarily for its "source
          (1) The "nuclear material" (a) is at any                material" content, and (b) resulting from the
              "nuclear facility" owned by, or oper-               operation by any person or organization of
              ated by or on behalf of, an "insured"               any "nuclear facility" included under the first
              or (b) has been discharged or dis-                  two paragraphs of the definition of "nuclear
              persed therefrom;                                   facility".
          (2) The "nuclear material" is contained in              "Nuclear facility" means:
              "spent fuel" or "waste" at any time
              possessed, handled, used, proc-                     (a) Any "nuclear reactor";
              essed, stored, transported or dis-
              posed of by or on behalf of an "in-                 (b) Any equipment or device designed or
              sured"; or                                              used for (1) separating the isotopes of
                                                                      uranium or plutonium, (2) processing or
          (3) The "bodily injury" or "property dam-                   utilizing "spent fuel", or (3) handling,
              age" arises out of the furnishing by                    processing or packaging "waste";
              an "insured" of services, materials,
              parts or equipment in connection                    (c) Any equipment or device used for the
              with the planning, construction,                        processing, fabricating or alloying of
              maintenance, operation or use of                        "special nuclear material" if at any time
              any "nuclear facility", but if such fa-                 the total amount of such material in the
              cility is located within the United                     custody of the "insured" at the premises
              States of America, its territories or                   where such equipment or device is lo-
              possessions or Canada, this Exclu-                      cated consists of or contains more than
              sion (3) applies only to "property                      25 grams of plutonium or uranium 233 or
              damage" to such "nuclear facility"                      any combination thereof, or more than
              and any property thereat.                               250 grams of uranium 235;

2.   As used in this endorsement:                                 (d) Any structure, basin, excavation, prem-
                                                                      ises or place prepared or used for the
     "Hazardous properties" include radioactive,                      storage or disposal of "waste";
     toxic or explosive properties;
                                                             and includes the site on which any of the foregoing
     "Nuclear material" means "source material",             is located, all operations conducted on such site
     "special nuclear material" or "byproduct mate-          and all premises used for such operations:
     rial";
                                                             "Nuclear reactor" means any apparatus designed
     "Source material", "special nuclear material",          or used to sustain nuclear fission in a self-
     and "byproduct material" have the meanings              supporting chain reaction or to contain a critical
     given them in the Atomic Energy Act of 1954             mass of fissionable material;
     or in any law amendatory thereof;
                                                             "Property damage" includes all forms of radioac-
     "Spent fuel" means any fuel element or fuel             tive contamination of property.
     component, solid or liquid, which has been




                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                Page 14 of 14
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000238
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 240 of 330 Page ID #266

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           CHANGES - TOWING AND LABOR
This endorsement modifies insurance provided by the following:


     BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


1.   SECTION III - PHYSICAL DAMAGE COV-
     ERAGE, A. Coverage, 2. Towing is deleted
     in its entirety and replaced with:
     2.   Towing
          We will pay up to the limit shown in the
          Declarations for towing and labor costs
          incurred each time a covered "auto" is
          disabled. However, the labor must be per-
          formed at the place of disablement.




AA 2009 01 17
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000239
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 241 of 330 Page ID #267

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          CHANGES - AUDIO, VISUAL AND DATA ELECTRONIC
                     EQUIPMENT COVERAGE
This endorsement modifies insurance provided by the following:


     BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


1.   SECTION III - PHYSICAL DAMAGE COVER-                  2.    SECTION III - PHYSICAL DAMAGE COVER-
     AGE, B. Exclusions, 4. is deleted in its en-                AGE, C. Limits of Insurance, 1. is deleted in
     tirety and replaced with:                                   its entirety and replaced with:
     4.   We will not pay for "loss" to any of the fol-          1.   The most we will pay for:
          lowing:
                                                                      a.   "Loss" to any covered "auto" is the
          a.   Tapes, records, discs or similar au-                        lesser of;
               dio, visual or data electronic devices
               designed for use with audio, visual or                      (1) The actual cash value of the
               data electronic equipment.                                      damaged or stolen property as of
                                                                               the time of the "loss"; or
          b.   Any device designed or used to de-
               tect speed-measuring equipment,                             (2) The cost of repairing or replacing
               such as radar or laser detectors, and                           the damaged or stolen property
               any jamming apparatus intended to                               with other property of like kind or
               elude or disrupt speed-measuring                                quality.
               equipment.                                             b.   All electronic equipment that repro-
          c.   Any electronic equipment, without re-                       duces, receives or transmits audio,
               gard to whether this equipment is                           visual or data signals in any one
               permanently installed, that repro-                          "loss", is up to $1,000, if, at the time
               duces, receives or transmits audio,                         of "loss", such electronic equipment
               visual or data signals.                                     is:

          d.   Any accessories used with the elec-                         (1) Permanently installed in or upon
               tronic equipment described in Para-                             the covered "auto" in a housing,
               graph c. above.                                                 opening or other location that is
                                                                               not normally used by the "auto"
          Exclusions 4.c. and 4.d. do not apply to                             manufacturer for the installation
          equipment designed to be operated solely                             of such equipment;
          by use of the power from the "auto's" elec-
          trical system that, at the time of "loss", is:                   (2) Removable from a permanently
                                                                               installed housing unit as de-
          a.   Permanently installed in or upon the                            scribed in Paragraph b.1. above;
               covered "auto";                                                 or
          b.   Removable from a housing unit which                         (3) An integral part of such equip-
               is permanently installed in or upon                             ment as described in Para-
               the covered "auto";                                             graphs b.(1) and b.(2) above.
          c.   An integral part of the same unit           3.    AUDIO, VISUAL AND DATA ELECTRONIC
               housing any electronic equipment                  EQUIPMENT COVERAGE ADDED LIMITS
               described in Paragraphs a. and b.
               above; or                                         The sub-limit in Paragraph 1.b. above is in ad-
                                                                 dition to the Limit of Insurance shown in the
          d. Necessary for the normal operation                  Schedule of the Audio, Visual and Data
               of the covered "auto" or the monitor-             Equipment Coverage endorsement, if pur-
               ing of the covered "auto's" operating             chased.
               system.


AA 296 07 12
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000240
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 242 of 330 Page ID #268

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              ILLINOIS UNINSURED MOTORISTS COVERAGE
Throughout this endorsement "you" and "your" refer to the organization(s) and a natural person(s) shown as a
Named Insured on this endorsement. "You" and "your" do not refer to any other person(s) or organization(s),
including but not limited to agents, employees, servants, members, shareholders or independent contractors of
any person or organization shown as a Named Insured on this endorsement.
For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in Illinois, this en-
dorsement modifies insurance provided under the following:


    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM
    TRUCKERS COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.
This endorsement changes the Coverage Form effective on the effective date of the Coverage Form unless
another date is indicated below.

Endorsement Effective:                                     Policy Number:
  08-06-2017                                               ETA 045 12 06
Named Insured:

TJBC INC DBA 4204 MAIN STREET BREWING COMPANY
                                                  SCHEDULE
  Limit of Insurance
  $ REFER TO AA4183                            Each "Accident"

(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement).


A. Coverage                                                         that are necessary to recover from the own-
                                                                    er or operator of the "uninsured motor vehi-
    1.   We will pay all sums the "insured" is legally              cle".
         entitled to recover as compensatory dam-
         ages from the owner or operator of:                   2.   We will pay under this endorsement only if
                                                                    the limits of insurance under all applicable
         a.   An "uninsured motor vehicle" as de-                   liability bonds or policies have been partially
              fined in Paragraph F.4.a. and b. be-                  or fully exhausted by payment of judgments
              cause of "bodily injury":                             or settlements.
              (1) Sustained by the "insured"; and              3.   Any judgment for damages arising out of a
              (2) Cause by an "accident".                           "suit" brought without our written consent to
                                                                    both the "suit" and the judgment is not bind-
         b.   An "uninsured motor vehicle" as de-                   ing on us.
              fined in Paragraph F.4.c. because of
              "bodily injury" sustained by the "in-       B. Who is an Insured
              sured".                                          The following are "insureds":
         The owner's or operator's liability for these         1. If any natural persons are specifically listed
         damages must result from the ownership,                    as a Named Insured on this endorsement,
         maintenance or use of the "uninsured motor                 the following persons are "insureds":
         vehicle". The "insured" shall be required to
         prove all elements of the "insured's" claim

                                       Includes copyrighted material of ISO
AA 4044 IL 01 15                        Properties, Inc., with its permission.                       Page 1 of 4
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000241
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 243 of 330 Page ID #269

         a.   Natural persons specifically listed as a              tor vehicle" is not specifically identified in the
              Named Insured on this endorsement;                    Coverage Form or is not a newly acquired
                                                                    or replacement "motor vehicle" covered un-
         b.   "Family members" of natural persons                   der the terms of the Coverage Form.
              specifically listed as a Named Insured
              on this endorsement;                             4.   "Bodily injury" suffered by any person while
                                                                    operating or "occupying" a "motor vehicle"
         c.   Any natural person, but only for injuries             without reasonable belief that he or she is
              that occur while "occupying" an "auto"                entitled to do so.
              for which coverage is provided in the
              Coverage Form or a temporary substi-             5.   Punitive or exemplary damages.
              tute for such covered "auto". In such
              case, the covered "auto" must be out of     D. Limit of Insurance
              service because of its break down, re-           1.   Regardless of the number of policies, cov-
              pair, servicing, "loss" or destruction;               ered "autos", "insureds", premiums paid,
              and                                                   claims-made or vehicles involved in the "ac-
         d.   Any natural person, but only for dam-                 cident", the most we will pay for all damag-
              ages he or she is entitled to recover                 es, including, but not as a separate claim,
              because of "bodily injury" sustained by               damages claimed by any person or organi-
              an "insured" described in Paragraphs                  zation for care, loss of services, or death
              B.1.a., b. or c.                                      due to and arising out of any one "accident"
                                                                    is the limit of Uninsured Motorists Cover-
    2.   If an entity other than a natural person is                age shown in the Schedule or the Declara-
         listed as a Named Insured on this endorse-                 tions.
         ment, and no natural persons are listed as a
         Named Insured in the endorsement, the fol-                 We will apply the limit shown in the sched-
         lowing persons are "insureds":                             ule or the Declarations to first provide the
                                                                    separate limits required by the Illinois Safety
         a.   Any natural person, but only for injuries             Responsibility Law as follows:
              that occur while "occupying" an "auto"
              for which coverage is provided in the                 a.   $25,000 for "bodily injury" to any one
              Coverage Form or a temporary substi-                       person due to and arising out of any
              tute for such covered "auto". In such                      one "accident", and
              case, the covered "auto" must be out of               b.   $50,000 for "bodily injury" to two or
              service because of its break down, re-                     more persons due to and arising out of
              pair, servicing, "loss" or destruction.                    any one "accident".
         b.   Any natural person is an "insured", but               This provision will not change our total limit
              only for damages he or she is entitled                of insurance.
              to recover because of "bodily injury"
              sustained by an "insured" described in           2.   No one will be entitled to receive duplicate
              Paragraph B.2.a.                                      payments for the same elements of "loss"
                                                                    under this endorsement and any Liability
C. Exclusions                                                       Coverage Form.
    This insurance does not apply to any of the fol-                We will not make a duplicate payment under
    lowing:                                                         this endorsement for any element of "loss"
    1.   Any claim settled with the person(s) or or-                for which payment has been made by or for
         ganization(s) legally responsible for the "ac-             anyone who is legally liable.
         cident" or the insurer or legal representative             We will not pay for any element of "loss" if a
         of such person(s) or organization(s) without               person is entitled to receive payment for the
         our consent.                                               same element of "loss" under any personal
    2.   The direct or indirect benefit of any insurer              injury protection benefits, workers' compen-
         or self-insurer under any personal injury pro-             sation, disability benefits, pension statutes
         tection benefits, workers' compensation,                   or similar laws, including medical payments
         disability benefits, pension statutes or simi-             made under any statute.
         lar laws.                                             3.   The limit of insurance provided in this en-
    3.   "Bodily injury" sustained by an "insured"                  dorsement shall be reduced by all sums
         while the "insured" is operating, or "occupy-              available for payment to the "insured" for
         ing" a "motor vehicle" owned by, furnished                 "bodily injury" under all liability bonds or pol-
         to, or available for the regular use of a                  icies covering persons or organizations le-
         Named Insured or, if the Named Insured is                  gally liable for the "accident".
         a natural person, a spouse, or a resident
         relative of such Named Insured, if the "mo-
                                       Includes copyrighted material of ISO
AA 4044 IL 01 15                        Properties, Inc., with its permission.                         Page 2 of 4
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000242
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 244 of 330 Page ID #270

E. Changes in Conditions                                              c.   You and any other involved "insured"
                                                                           must cooperate with us in the investiga-
    The Conditions for Illinois Uninsured Motor-                           tion, settlement or defense of the claim
    ists Coverage are changed as follows:                                  or "suit". Cooperation includes, but is
    1.   With respect to an "uninsured motor vehi-                         not limited to, identifying all parties who
         cle", the Other Insurance Condition in the                        may be responsible for the "accident"
         Business Auto and Garage Coverage                                 and all insurers who may be obligated
         Forms and Other Insurance Primary and                             to provide coverage.
         Excess Insurance Provisions in the Truck-               3.   Transfer of Rights of Recovery Against
         ers and Motor Carrier Coverage Forms are                     Others to Us does not apply.
         replaced by the following:
                                                                 4.   The following Condition is added:
         If there is other applicable insurance availa-
         ble under one or more policies or provisions                 Reimbursement And Trust
         of coverage:
                                                                      If we make any payment and the "insured"
         a.   The maximum recovery under all cov-                     recovers from another party, the "insured"
              erage forms or policies combined may                    shall hold the proceeds in trust for us and
              equal but not exceed the highest appli-                 pay us back the amount we have paid.
              cable limit for any one vehicle under
              any coverage form or policy providing              5.   Legal Action Against Us is replaced by the
              coverage on either a primary or excess                  following:
              basis.                                                  No lawsuit or action whatsoever or any pro-
         b.   Any insurance we provide with respect                   ceeding in arbitration shall be brought
              to a vehicle you do not own shall be ex-                against us for the recovery of any claim un-
              cess over any other collectible unin-                   der the provisions of the Uninsured Motor-
              sured motorists insurance. We will pay                  ists Coverage of this Coverage Form unless
              only the amount by which the limit of in-               the "insured" has satisfied all of the things
              surance for this coverage exceeds the                   that "insured" is required to do under the
              limits of such other insurance.                         terms and conditions of this endorsement.
                                                                      Any claim or "suit" for Uninsured Motorists
         c.   If the coverage under this endorsement                  Coverage must be brought within two (2)
              is provided:                                            years of the date of the "accident" causing
                                                                      the "bodily injury" or one (1) year after the
              (1) On a primary basis, we will pay on-                 date the liability insurer of the "uninsured
                   ly our share of the "loss" that must               motor vehicle" becomes insolvent, whichev-
                   be paid under insurance providing                  er is later. Our subrogation rights also must
                   coverage on a primary basis. Our                   not be prejudiced.
                   share is the proportion that our lim-
                   it of insurance bears to the total of         6.   The following Condition is added:
                   all applicable limits of insurance for
                   coverage on a primary basis.                       Arbitration

              (2) On an excess basis, we will pay                     a.   If we and an "insured" do not agree:
                   only our share of the "loss" that                       (1) Whether that person is legally enti-
                   must be paid under insurance                                    tled to recover damages from a
                   providing coverage on an excess                                 party responsible for the "acci-
                   basis. Our share is the proportion                              dent"; or
                   that our limit of insurance bears to
                   the total of all applicable limits of                   (2) As to the amount of damages that
                   insurance for coverage on an ex-                                may be recovered;
                   cess basis.
                                                                           the matter may be settled by arbitration.
    2.   Duties in the Event of Accident, Claim,                           However, disputes concerning cover-
         Suit or Loss is changed by adding the fol-                        age under this endorsement may not
         lowing:                                                           be arbitrated.
         a.   You or any other involved "insured"                          The "insured" and we must mutually
              must promptly notify the police if a hit-                    agree to arbitrate the disagreements. If
              and-run driver is involved;                                  the "insured" and we do not agree to
                                                                           arbitrate, then the disagreement will be
         b.   You or any other involved "insured"                          resolved in a court having competent
              must promptly send us copies of the le-                      jurisdiction.
              gal papers if a "suit" is brought; and
                                                                           If arbitration is used, each party will se-
                                                                           lect an arbitrator. The two arbitrators
                                         Includes copyrighted material of ISO
AA 4044 IL 01 15                          Properties, Inc., with its permission.                        Page 3 of 4
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000243
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 245 of 330 Page ID #271

              will select a third. If they cannot agree               vehicle" also includes a motor home, pro-
              within 45 days as to the third arbitrator,              vided the motor home is not stationary and
              either may request that selection be                    is not being used as a temporary or perma-
              made by a judge of a court having ju-                   nent residence or office. "Motor vehicle"
              risdiction. Each party will:                            does not include a trolley, streetcar, "trailer",
                                                                      railroad engine, railroad car, motorized bicy-
              (1) Pay the expenses it incurs; and                     cle, golf cart, off-road recreational vehicle,
              (2) Bear the expenses of the third arbi-                snowmobile, fork lift, aircraft, watercraft,
                   trator equally.                                    construction equipment, farm tractor or oth-
                                                                      er vehicle designed and principally used for
         b.   Unless both parties agree otherwise,                    agricultural purposes, mobile home, vehicle
              arbitration will take place in the county               traveling on treads or rails or any similar ve-
              in which the "insured" lives. If arbitration            hicle.
              is submitted to the American Arbitration
              Association, then the American Arbitra-            3.   "Occupying" means in, upon, getting in, on,
              tion Association rules shall apply to all               out or off.
              matters except medical opinions. As to             4.   "Uninsured motor vehicle" means a land
              medical opinions, if the amount of                      "motor vehicle" or "trailer":
              damages being sought:
                                                                      a.   For which no liability bond or policy ap-
              (1) Is equal to or less than the mini-                       plies at the time of an "accident".
                   mum limit for "bodily injury" liability
                   specified by the Illinois Safety Re-               b.   For which an insuring or bonding com-
                   sponsibility Law, then the American                     pany denies coverage or is or becomes
                   Arbitration Association rules shall                     insolvent.
                   apply.
                                                                      c.   That is a hit-and-run vehicle and neither
              (2) Exceeds the minimum limit for                            the operator nor owner can be identi-
                   "bodily injury" liability specified by                  fied. The vehicle must either:
                   the Illinois Safety Responsibility
                   Law, then the rules of evidence                         (1) Hit an "insured", a covered "auto"
                   that apply in the circuit court for                             or a vehicle an "insured" is "occu-
                   placing medical opinions into evi-                              pying"; or
                   dence shall apply.                                      (2) Cause "bodily injury" to an "in-
              In all other arbitration proceedings, lo-                            sured" without hitting an "insured",
              cal rules of law as to arbitration proce-                            a covered "auto" or a vehicle an
              dure and evidence will apply. A decision                             "insured" is "occupying".
              agreed to by two of the arbitrators will                     We will only accept competent evi-
              be binding as to the amount of damag-                        dence which may include the testimony,
              es not exceeding the lesser of either:                       under oath, of a person making claim
              (1) $75,000 for "bodily injury" to any                       under this or similar coverage.
                   one person/$150,000 for "bodily in-                However, "uninsured motor vehicle" does
                   jury" to two or more persons                       not include any "motor vehicle":
                   caused by any one "accident"; or
                                                                      a.   Owned or operated by a self-insurer
              (2) The Limit of Uninsured Motorists                         under any applicable motor vehicle law,
                   Insurance shown in the Schedule                         except a self-insurer who is or be-
                   or Declarations.                                        comes insolvent and cannot provide the
F. Additional Definitions                                                  amounts required by that motor vehicle
                                                                           law.
    As used in this endorsement:
                                                                      b.   Owned by any governmental unit or
    1.   "Family member" means a natural person                            agency.
         who is related to and is a resident of the
         same household as a natural person shown                     c.   Designed for use mainly off public
         as a Named Insured on this endorsement.                           roads while not on public roads.
         Such relation may be by blood, marriage or                   d.   Owned by or furnished or available for
         adoption and may include a ward or foster                         your regular use or that of any "family
         child.                                                            member" or any other "insured".
    2.   "Motor vehicle" means a self-propelled vehi-                 e.   For which liability coverage is afforded
         cle designed for use and principally used on                      under this Coverage Form.
         public roads, including an automobile, truck,
         semi-tractor, motorcycle and bus. "Motor

                                         Includes copyrighted material of ISO
AA 4044 IL 01 15                          Properties, Inc., with its permission.                         Page 4 of 4
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000244
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 246 of 330 Page ID #272

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          ILLINOIS UNDERINSURED MOTORISTS COVERAGE
Throughout this endorsement "you" and "your" refer to the organization(s) and a natural person(s) shown as a
Named Insured on this endorsement. "You" and "your" do not refer to any other person(s) or organization(s),
including but not limited to agents, employees, servants, members, shareholders or independent contractors of
any person or organization shown as a Named insured on this endorsement.
For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in Illinois, this en-
dorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM
    TRUCKERS COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.
This endorsement changes the Coverage Form effective on the effective date of the Coverage Form unless
another date is indicated below.

Endorsement Effective:                                     Policy Number:
  08-06-2017                                               ETA 045 12 06
Named Insured:

TJBC INC DBA 4204 MAIN STREET BREWING COMPANY
                                                  SCHEDULE
  Limit of Liability

  $ REFER TO AA4183                                        Each Accident


(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)

With respect to coverage provided by this endorse-                       been partially or fully exhausted by
ment, the provisions of the Coverage Form apply                          payment of judgments or settlements;
unless modified by the endorsement.                                      or
A. Coverage                                                         b.   A "tentative settlement" has been made
                                                                         between an "insured" and a person(s)
    1.   We will pay all sums the "insured" is legally                   or organization(s) who may be legally
         entitled to recover as compensatory dam-                        responsible for the "accident", or the in-
         ages from the owner or operator of an "un-                      surer and legal representative of such
         derinsured motor vehicle". The damages                          person(s) or organization(s) and we:
         must result from "bodily injury" sustained by
         the "insured" caused by an "accident". The                      (1) Have been given a prompt written
         owner's or operator's liability for these dam-                          notice of such settlement and ad-
         ages must result from the ownership, main-                              vance payment to the "insured"
         tenance or use of the "underinsured motor                               equal to the "tentative settlement"
         vehicle". The "insured" shall be required to                            within 30 days after receipt of noti-
         prove all elements of the "insured's" claim                             fication; or
         that are necessary to recover from the
         owner or operator of the "underinsured" mo-                     (2) We and an "insured" have reached
         tor vehicle".                                                           a "settlement agreement".

    2.   We will pay under this endorsement only if            3.   Any judgment for damages arising out of a
         a. or b. below applies:                                    "suit" brought without our written consent to
                                                                    both the "suit" and the judgment is not bind-
         a.   The limits of insurance under all appli-              ing on us.
              cable liability bonds or policies have

                                       Includes copyrighted material of ISO
AA 4045 IL 11 08                        Properties, Inc., with its permission.                          Page 1 of 5
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000245
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 247 of 330 Page ID #273

B. Who is an Insured                                           3.   "Bodily injury" sustained by an "insured"
                                                                    while the "insured" is operating or "occupy-
    The following are "insureds":                                   ing" a "motor vehicle" owned by, furnished
    1.   If any natural persons are specifically listed             to, or available for the regular use of a
         as a Named Insured on this endorsement,                    Named Insured or, if the Named Insured is
         the following persons are "insureds":                      a natural person, a spouse or a resident
                                                                    relative of such Named Insured, if the "mo-
         a.   Natural persons specifically listed as a              tor vehicle" is not specifically identified in the
              Named Insured on this endorsement;                    Coverage Form or is not a newly acquired
                                                                    or replacement "motor vehicle" covered un-
         b.   "Family members" of natural persons                   der the terms of the Coverage Form.
              specifically listed as a Named Insured
              on this endorsement;                             4.   "Bodily injury" suffered by any person while
                                                                    operating or "occupying" a "motor vehicle"
         c.   Any natural person, but only for injuries             without reasonable belief that he or she is
              that occur while "occupying" an "auto"                entitled to do so.
              for which coverage is provided in the
              Coverage Form or a temporary substi-             5.   Punitive or exemplary damages.
              tute for such covered "auto". In such
              case, the covered "auto" must be out of     D. Limit of Insurance
              service because of its break down, re-           1.   Regardless of the number of policies, cov-
              pair, servicing, "loss" or destruction;               ered "autos", "insureds", premiums paid,
              and                                                   claims-made or vehicles involved in the "ac-
         d.   Any natural person, but only for dam-                 cident", the most we will pay for all dam-
              ages he or she is entitled to recover                 ages, including, but not as a separate claim,
              because of "bodily injury" sustained by               damages claimed by any person or organi-
              an "insured" described in Paragraphs                  zation for care, loss of services, or death
              B.1.a., b. or c.                                      due to and arising out of any one "accident"
                                                                    is the limit of Underinsured Motorists
    2.   If an entity other than a natural person is                Coverage shown in the Schedule or the
         listed as the Named Insured on this en-                    Declarations.
         dorsement, and no natural persons are
         listed as Named Insureds in the Declara-              2.   Except in the event of a "settlement agree-
         tions, the following persons are "insureds":               ment", the limit of insurance provided in this
                                                                    endorsement shall be reduced by all sums
         a.   Any natural person, but only for injuries             available for payment:
              that occur while "occupying" an "auto"
              for which coverage is provided in the                 a.   To the "insured" for "bodily injury" under
              Coverage Form or a temporary substi-                       all liability bonds or policies covering
              tute for such covered "auto". In such                      persons or organizations legally liable
              case, the covered "auto" must be out of                    for the "accident".
              service because of its break down, re-                b.   Under any automobile medical pay-
              pair, servicing, "loss" or destruction.                    ments coverage. However, the limit of
         b.   Any natural person is an "insured", but                    insurance provided in this endorsement
              only for damages he or she is entitled                     shall not be reduced by any sums paid
              to recover because of "bodily injury"                      or payable under Social Security dis-
              sustained by an "insured" described in                     ability benefits.
              Paragraph B.2.a.                                      No one will be entitled to receive duplicate
C. Exclusions                                                       payments for the same elements of "loss"
                                                                    under this endorsement and any Liability
    This insurance does not apply to any of the fol-                Coverage Form.
    lowing:
                                                                    We will not make duplicate payment under
    1.   Any claim settled with the person(s) or or-                this endorsement for element of "loss" for
         ganization(s) legally responsible for the "ac-             which payment has been made by or for
         cident" or the insurer or legal representative             anyone who is legally liable.
         of such person(s) or organization(s) without
         our consent.                                               We will not pay for any element of "loss" if a
                                                                    person is entitled to receive payment for the
    2.   The direct or indirect benefit of any insurer              same element of "loss" under any personal
         under any personal injury protection, work-                injury protection, workers' compensation,
         ers' compensation, disability benefits, pen-               disability benefits, pension statutes or simi-
         sion statutes or similar law.                              lar law, including medical payments made
                                                                    under any statute

                                       Includes copyrighted material of ISO
AA 4045 IL 11 08                        Properties, Inc., with its permission.                         Page 2 of 5
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000246
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 248 of 330 Page ID #274

    3.   In the event of a "settlement agreement",              2.   Duties in the Event of Accident, Claim,
         the maximum limit of insurance provided in                  Suit or Loss is changed by adding the fol-
         this endorsement shall be the amount by                     lowing:
         which the limit of insurance provided in this
         endorsement exceeds the limits of bodily in-                a.   A person seeking Underinsured Motor-
         jury liability bonds or policies applicable to                   ists Coverage must promptly notify us
         the owner or operator of the "underinsured                       in writing of a "tentative settlement" be-
         motor vehicle".                                                  tween the "insured" and a person(s) or
                                                                          organization(s) who may be legally re-
E. Changes in Conditions                                                  sponsible for the "accident", or the in-
                                                                          surer or legal representative of such
    The Conditions for Illinois Underinsured Mo-                          person(s) or organization(s) and allow
    torists Coverage are changed as follows:                              us 30 days to advance payment to that
    1.   With respect to an "underinsured motor ve-                       "insured" in an amount equal to the
         hicle", the Other Insurance Condition in                         "tentative settlement" to preserve our
         the Business Auto and Garage Coverage                            rights against the person(s) or organi-
         Forms and Other Insurance Primary and                            zation(s) who may be legally responsi-
         Excess Insurance Provisions in the Truck-                        ble for the "accident", or the insurer or
         ers and Motor Carrier Coverage Forms are                         legal representative of such person(s)
         replaced by the following:                                       or organization(s).

         If there is other applicable insurance avail-               b.   File "suit" against the person(s) or or-
         able under one or more policies or provi-                        ganization(s) who may be legally re-
         sions of coverage:                                               sponsible for the "accident" or the in-
                                                                          surer or legal representative of such
         a.   The maximum recovery under all cov-                         person(s) or organization(s), prior to the
              erage forms or policies combined may                        conclusion of a "settlement agreement".
              equal but not exceed the highest appli-                     Such "suit" cannot be abandoned or
              cable limit for any one vehicle under                       settled without giving us notice in writ-
              any coverage form or policy providing                       ing of a "tentative settlement" between
              coverage on either a primary or excess                      the "insured" and a person(s) or organi-
              basis.                                                      zation(s) who may be legally responsi-
                                                                          ble for the "accident", or the insurer or
         b.   Any insurance we provide with respect                       legal representative of such person(s)
              to a vehicle you do not own shall be ex-                    or organization(s) and allowing us 30
              cess over any other collectible underin-                    days to advance payment to that "in-
              sured motorists insurance. We will pay                      sured" in an amount equal to that set-
              only the amount by which the limit of in-                   tlement to preserve our rights against
              surance for this coverage exceeds the                       the person(s) or organization(s) who
              limits of such other insurance.                             may be legally responsible for the "ac-
         c.   If the coverage under this endorsement                      cident", or the insurer or legal represen-
              is provided:                                                tative of such person(s) or organiza-
                                                                          tion(s);
              (1) On a primary basis, we will pay
                   only our share of the "loss" that                 c.   You or any other involved "insured"
                   must be paid under insurance pro-                      must promptly send us copies of the le-
                   viding coverage on a primary ba-                       gal papers if a "suit" is brought; and
                   sis. Our share is the proportion that             d.   You and any other involved "insured"
                   our limit of insurance bears to the                    must cooperate with us in the investiga-
                   total of all applicable limits of in-                  tion, settlement or defense of the claim
                   surance for coverage on a primary                      or "suit". Cooperation includes, but is
                   basis.                                                 not limited to, identifying all parties who
              (2) On an excess basis, we will pay                         may be responsible for the "accident"
                   only our share of the "loss" that                      and all insurers who may be obligated
                   must be paid under insurance pro-                      to provide coverage.
                   viding coverage on an excess ba-             3.   The following is added to Transfer of
                   sis. Our share is the proportion that             Rights of Recovery Against Others to Us:
                   our limit of insurance bears to the
                   total of all applicable limits of in-             Transfer of Rights of Recovery Against
                   surance for coverage on an excess                 Others to Us does not apply to damages
                   basis.                                            caused by an "accident" with an "underin-
                                                                     sured motor vehicle" if we:



                                        Includes copyrighted material of ISO
AA 4045 IL 11 08                         Properties, Inc., with its permission.                        Page 3 of 5
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000247
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 249 of 330 Page ID #275

         a.   Have been given prompt written notice              6.   The following Condition is added:
              of a "tentative settlement" between an
              "insured" and a person(s) or organiza-                  Arbitration
              tion(s) who may be legally responsible                  a.   If we and an "insured" do not agree:
              for the "accident", or the insurer or legal
              representative of such person(s) or or-                      (1) Whether that person is legally enti-
              ganization(s); and                                                   tled to recover damages from a
                                                                                   party responsible for the "acci-
         b.   Fail to advance payment to the "in-                                  dent"; or
              sured" in an amount equal to the "tenta-
              tive settlement" within 30 days after re-                    (2) As to the amount of damages that
              ceipt of notification.                                               may be recovered;
         If we advance payment to the "insured" in                         the matter may be settled by arbitration.
         an amount equal to the "tentative settle-                         However, disputes concerning cover-
         ment" within 30 days after receipt of notifica-                   age under this endorsement may not
         tion:                                                             be arbitrated.
         a.   That payment will be separate from any                       The "insured" and we must mutually
              amount the "insured" is entitled to re-                      agree to arbitrate the disagreements. If
              cover under the provisions of Underin-                       the "insured" and we do not agree to
              sured Motorists Coverage; and                                arbitrate, then the disagreement will be
                                                                           resolved in a court having competent
         b.   We also have a right to recover the ad-                      jurisdiction.
              vanced payment.
                                                                           If arbitration is used, each party will se-
         However, in the event of a "settlement                            lect an arbitrator. The two arbitrators
         agreement", we shall be entitled to recover                       will select a third. If they cannot ag-
         only for amounts which exceed the limit of                        gress within 45 days as to the third arbi-
         bodily injury liability bonds or policies appli-                  trator, either may request that selection
         cable to the owner or operator of the "under-                     be made by a judge of a court having
         insured motor vehicle".                                           jurisdiction. Each party will:
    4.   The following Condition is added:                                 (1) Pay the expenses it incurs; and
         Reimbursement And Trust                                           (2) Bear the expenses of the third arbi-
         If we make any payment and the "insured"                                  trator equally.
         recovers from another party, the "insured"                   b.   Unless both parties agree otherwise,
         shall hold the proceeds in trust for us and                       arbitration will take place in the county
         pay us back the amount we have paid.                              in which the "insured" lives. Local rules
         However, in the event of a "settlement                            of law as to arbitration procedures and
         agreement", we shall be entitled to recover                       evidence will apply. A decision agreed
         only for amounts which exceed the limit of                        to by two of the arbitrators will be bind-
         bodily injury liability bonds or policies appli-                  ing as to:
         cable to the owner or operator of the "under-                     (1) Whether the "insured" is legally en-
         insured motor vehicle".                                                   titled to recover damages from a
    5.   Legal Action Against Us is replaced by the                                party responsible for the "acci-
         following:                                                                dent"; and

         No lawsuit or action whatsoever or any pro-                       (2) The amount of damages.
         ceeding in arbitration shall be brought            F.   Additional Definitions
         against us for the recovery of any claim un-
         der the provisions of the Underinsured Mo-              As used in this endorsement:
         torists Coverage of this Coverage Form
         unless the "insured" has satisfied all of the           1.   "Family member" means a natural person
         things that "insured" is required to do under                who is related to and is a resident of the
         the terms and conditions of this endorse-                    same household as a natural person shown
         ment. Any claim or "suit" for Underinsured                   as a Named Insured on this endorsement.
         Motorists Coverage must be brought within                    Such relation may be by blood, marriage or
         two (2) years of the date of the "accident"                  adoption, and may include a ward or foster
         causing the "bodily injury" or one (1) year af-              child.
         ter the date the liability insurer of the "unin-        2.   "Motor vehicle" means a self-propelled vehi-
         sured motor vehicle" becomes insolvent,                      cle designed for use and principally used on
         whichever is later. Our subrogation rights                   public roads, including an automobile, truck,
         also must not be prejudiced.
                                         Includes copyrighted material of ISO
AA 4045 IL 11 08                          Properties, Inc., with its permission.                        Page 4 of 5
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000248
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 250 of 330 Page ID #276

         semi-tractor, motorcycle and bus. "Motor                     for damages incurred because of "bodily in-
         vehicle" also includes a motor home, pro-                    jury" sustained in an "accident" involving an
         vided the motor home is not stationary and                   "underinsured motor vehicle".
         is not being used as a temporary or perma-
         nent residence or office. "Motor vehicle"               6.   "Underinsured motor vehicle" means a land
         does not include a trolley, streetcar, "trailer",            "motor vehicle" or "trailer" of any type for
         railroad engine, railroad car, motorized bicy-               which the sum of the limits of coverage
         cle, golf cart, off-road recreational vehicle,               available for payment to the "insured" under
         snowmobile, fork lift, aircraft, watercraft,                 all liability bonds or policies covering per-
         construction equipment, farm tractor or                      son(s) or organization(s) liable to the "in-
         other vehicle designed and principally used                  sured" at the time of an "accident" are less
         for agricultural purposes, mobile home, ve-                  than the Limit of Insurance for this coverage
         hicle traveling on treads or rails or any simi-              or reduced by payments to others injured in
         lar vehicle.                                                 the accident to an amount which is less than
                                                                      the Limit of Insurance for this coverage.
    3.   "Occupying" means in, upon, getting in, on,                  However, "underinsured motor vehicle"
         out or off.                                                  does not include any "motor vehicle":
    4.   "Settlement agreement" means we and an                       a.   Owned or operated by any self-insurer
         "insured" agree that the "insured" is legally                     under any applicable motor vehicle law,
         entitled to recover, from the person(s) or or-                    except a self-insurer who is or be-
         ganization(s) who may be legally responsi-                        comes insolvent and cannot provide the
         ble for the "accident", or the legal represen-                    amount required by that motor vehicle
         tative of such person(s) or organization(s),                      law.
         damages for "bodily injury" and, without ar-
         bitration, agree also as to the amount of                    b.   Owned by any governmental unit or
         damages. Such agreement is final and bind-                        agency.
         ing regardless of any subsequent judgment                    c.   Designed for use mainly off public
         or settlement reached by the "insured" with                       roads while not on public roads.
         the person(s) or organization(s) who may be
         legally responsible for the "accident", or the               d.   Which is an "uninsured motor vehicle".
         legal representative of such person(s) or or-
         ganization(s),.                                              e.   Owned by, furnished or available for the
                                                                           regular use of any "insured", other than
    5.   "Tentative settlement" means an offer from                        the named insured, or a "family mem-
         the person(s) or organization(s) who may be                       ber" of a named insured.
         legally responsible for the "accident", or the
         legal representative of such person(s) or or-                f.   For which liability coverage is afforded
         ganization(s), to compensate an "insured"                         under this Coverage Form.




                                         Includes copyrighted material of ISO
AA 4045 IL 11 08                          Properties, Inc., with its permission.                      Page 5 of 5
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000249
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 251 of 330 Page ID #277

               IMPORTANT NOTICE TO ILLINOIS INSUREDS
                   DEFENSIVE DRIVING COURSE DISCOUNT
                          FOR SENIOR CITIZENS
In accordance with Illinois law, the Secretary of State will provide documentation to those people over age 55
who have successfully completed a defensive driving course. A discount of 5% will apply to the premiums for
Bodily Injury Liability, Property Damage Liability, Medical Payments, and Collision coverages of the vehicle
principally operated by any senior citizen who presents such documentation.




AA 4047 IL 03 98
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000250
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 252 of 330 Page ID #278

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      ILLINOIS CHANGES
For a covered "auto" licensed or principally garaged in Illinois, this endorsement modifies insurance provided
under the following:
    BUSINESS AUTO COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.


A. Changes in Liability Coverage                                       b.   The deductions are for prior wear and
                                                                            tear, missing parts and rust damages
    1.   Paragraph A.1.b.(3) of the Who is an In-                           that is reflective of the general overall
         sured provision does not apply.                                    condition of the vehicle considering
    2.   Our Limit of Insurance applies except                              its age. In this event, deductions may
         that we will apply the limit shown in the                          not exceed $500.
         Declarations to first provide the separate          C. Changes in Conditions
         limits required by the Illinois Safety Re-
         sponsibility Law as follows:                             The Other Insurance condition is changed by
                                                                  the addition of the following:
         a.   $25,000 for "bodily injury" to any one
              person caused by any one "accident",                Liability Coverage provided by this Coverage
                                                                  Form for any "auto" you do not own is primary
         b.   $50,000 for "bodily injury" to two or               if:
              more persons caused by any one
              "accident", and                                     1.   The "auto" is owned or held for sale or
                                                                       lease by a new or used vehicle dealer-
         c.   $20,000 for "property damage"                            ship;
              caused by any one "accident".
                                                                  2.   The "auto" is operated by an "insured"
    This provision will not change our total Limit                     with the permission of the dealership de-
    of Insurance.                                                      scribed in Paragraph 1. while your "auto"
B. Changes in Physical Damage Coverage                                 is being repaired or evaluated; and

    The following is added to the Limit of Insur-                 3.   The Limit of Insurance for Liability Cover-
    ance provision with respect to repair or re-                       age under this policy is at least:
    placement resulting in better than like kind or                    a.   $100,000 for "bodily injury" to any one
    quality and supercedes any provision to the                             person caused by any one "accident",
    contrary:
                                                                       b.   $300,000 for "bodily injury" to two or
    3.   We may deduct for betterment if:                                   more persons caused by any one
         a.   The deductions reflect a measurable                           "accident", and
              decrease in market value attributable                    c.   $50,000 for "property damage"
              to the poorer condition of, or prior                          caused by any one "accident".
              damage to, the vehicle.




                                       Includes copyrighted material of ISO
AA 4136 IL 01 15                        Properties, Inc., with its permission.
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000251
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 253 of 330 Page ID #279

             UNINSURED/UNDERINSURED MOTORISTS
          PROTECTION OPTION SELECTION FORM - ILLINOIS
The laws of Illinois require that automobile liability insurance policies offer Uninsured/Underinsured Motorists
Coverage limits equal to the Bodily Injury Limits of the policy to which the coverage attaches. You may,
however, select coverage at a lower limit.
YOU ARE ELECTING TO PURCHASE UNINSURED MOTORISTS LIMITS LESS THAN YOUR BODILY
INJURY LIABILITY LIMITS WHEN YOU SIGN THIS FORM.
Uninsured Motorists Coverage provides for payment of certain benefits for damages caused by owners or
operators of uninsured motor vehicles because of bodily injury or death resulting therefrom.
Underinsured Motorists Coverage provides for payment of certain benefits for damages caused by owners or
operators of underinsured motor vehicles because of bodily injury or death resulting therefrom.
An Underinsured motor vehicle is a vehicle to which a bodily injury policy or bond applies at the time of the
accident but its limit for bodily injury liability is less than the limit of liability for this coverage.
Such benefits may include payments for certain medical expenses, lost wages and pain and suffering, subject
to limitations and conditions in the policy.
Uninsured/Underinsured Motorist options are available for a modest premium: PLEASE CONTACT YOUR
AGENT for the exact cost.
                                PLEASE SELECT ONE OF THE FOLLOWING:
        I select Uninsured/Underinsured Motorists Coverage at the following limits which are lower than the
        Bodily Injury Liability Limits of my policy.
                                                                  Thousand Dollars
                                                    Split Limit                      Single Limit
                       LIMITS OF LIABILITY          ¨    *25/50                  ¨       50*
                                                    ¨    50/100                  ¨       100
                                                    ¨    100/300                 ¨       300
                                                    ¨    Other                   ¨       Other


Attached to and forming a part of Policy Number ETA 045 12 06      and any subsequent renewals,
reinstatements, reissuance, replacements, substitutions or amendments of my policy unless I request
otherwise in writing
I intend that my selection will apply to me and all other persons or organizations that may be eligible for
coverage under this policy.


                        DATE


              INSURED'S SIGNATURE


NOTE:    A. *Underinsured Motorist Coverage does not apply unless Uninsured Motorist Coverage limits
              exceed the minimum Financial Responsibility Limits of $25,000 each person/$50,000 each
              occurrence or $50,000 Single Limit Liability.
         B. Please refer to form AA 4046 IL for information regarding "Uninsured Motorist Property Damage".




AA 4168 IL 01 15
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000252
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 254 of 330 Page ID #280

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            OFFICE OF FOREIGN ASSETS CONTROL (OFAC)
                    COMPLIANCE ENDORSEMENT
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
SECTION IV - BUSINESS AUTO CONDITIONS, B. General Conditions of the BUSINESS AUTO
COVERAGE FORM and SECTION V - GARAGE CONDITIONS, B. General Conditions of the GARAGE
COVERAGE FORM are amended to include the following:
Office of Foreign Assets Control (OFAC) Compliance
Whenever insurance coverage provided by this policy would be in violation of any United States economic or
trade sanctions, such insurance coverage will not be provided under this policy.




AA 4263 IL 04 10
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000253
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 255 of 330 Page ID #281

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:
     BUSINESS AUTO COVERAGE FORM
     BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM
     GARAGE COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM
     TRUCKERS COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
A.   The Cancellation Common Policy Condition is
     replaced by the following:                                       (2) 61 days or more, we will mail you at
                                                                          least 60 days written notice.
     CANCELLATION
                                                                 e.   If this policy in cancelled, we will send you
     a.   The first Named Insured shown in the Dec-                   any premium refund due. If we cancel, the
          larations may cancel this policy by mailing                 refund will be pro rata. If you cancel, the re-
          us advance written notice of cancellation.                  fund may be less than pro rata. The can-
                                                                      cellation will be effective even if we have not
     b.   When this policy is in effect 61 days or more               made or offered a refund.
          or is a renewal or continuation policy, we
          may cancel only for one or more of the fol-            f.   The effective date of cancellation stated in
          lowing reasons by mailing you written notice                the notice shall become the end of the pol-
          of cancellation stating the reasons for can-                icy period.
          cellation.
                                                                 g.   Our notice of cancellation will state the rea-
          (1) Nonpayment of premium.                                  son for cancellation.
          (2) The policy was obtained through a ma-              h.   A copy of the notice will also be sent to your
              terial misrepresentation.                               agent or broker and the loss payee.
          (3) Any "insured" has violated any of the         B.   The following is added and supersedes any pro-
              terms and conditions of the policy.                vision to the contrary:
          (4) The risk originally accepted           has         NONRENEWAL
              measurably increased.
                                                                 If we decide not to renew or continue this policy,
          (5) Certification to the Director of Insur-            we will mail you, your agent or broker and the
              ance of the loss of reinsurance by the             loss payee written notice, stating the reason for
              insurer which provided coverage to us              nonrenewal, at least 60 days before the end of
              for all or a substantial part of the               the policy period. If we offer to renew or con-
              underlying risk insured.                           tinue and you do not accept, this policy will ter-
          (6) A determination by the Director of In-             minate at the end of the current policy period.
              surance that the continuation of the               Failure to pay the required renewal or continua-
              policy could place us in violation of the          tion premium when due shall mean that you
              Illinois insurance laws.                           have not accepted our offer.

     c.   If we cancel for nonpayment of premium,                If we fail to mail proper written notice of non-
          we will mail you at least 10 days written no-          renewal and you obtain other insurance, this
          tice.                                                  policy will end on the effective date of that insur-
                                                                 ance.
     d.   If this policy is cancelled for other than non-
          payment of premium and the policy is in ef-       C.   Mailing of Notices
          fect:
                                                                 We will mail cancellation and nonrenewal no-
          (1) 60 days or less, we will mail you at               tices to the last addresses known to us. Proof
              least 30 days written notice.                      of mailing will be sufficient proof of notice.




CA 02 70 08 94                  Copyright, Insurance Services Office, Inc., 1994
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000254
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 256 of 330 Page ID #282

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    AUTO MEDICAL PAYMENTS COVERAGE
Throughout this Coverage Form "you" and "your" refer to the organization and any specifically named natural
persons shown as the Named Insured in the Business Auto or Garage Coverage Part Declarations. "You" and
"Your" do not refer to any other persons or organizations, including but not limited to agents, employees, ser-
vants, members, shareholders or independent contractors of any person or organization shown as the Named
Insured in the Business Auto or Garage Coverage Part Declarations.
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A. Coverage                                                         by or furnished or available for the regular
                                                                    use of any "family member".
    We will pay reasonable expenses incurred for
    necessary medical and funeral services to or for           4.   "Bodily injury" to your "employee" arising out
    an "insured" who sustains "bodily injury" caused                of and in the course of employment by you.
    by "accident". We will pay only those expenses                  However, we will cover "bodily injury" to your
    incurred and reported to us, for services ren-                  domestic "employees" if not entitled to
    dered within three years from the date of the                   workers' compensation benefits. For the
    "accident".                                                     purposes of this endorsement, a domestic
                                                                    "employee" is a person engaged in house-
B. Who is an Insured                                                hold or domestic work performed principally
    1.   You while "occupying" or, while a pedes-                   in connection with a residence premises.
         trian, when struck by any "auto".                     5.   "Bodily injury" to an "insured" while working
    2.   "Family members" of natural persons shown                  in a business of selling, servicing, repairing
         as Named Insureds in the Business Auto or                  or parking "autos" unless that business is
         Garage Coverage Part Declarations while                    yours.
         "occupying" or, while a pedestrian, when              6.   "Bodily injury" arising directly or indirectly out
         struck by any "auto".                                      of:
    3.   Anyone for injuries while "occupying" a cov-               a.   War, including undeclared or civil war;
         ered "auto".
                                                                    b.   Warlike action by a military force, in-
    4.   Anyone for injuries while "occupying" a tem-                    cluding action in hindering or defending
         porary substitute for a covered "auto". The                     against an actual or expected attack, by
         covered "auto" must be out of service be-                       any government, sovereign or other au-
         cause of its breakdown, repair, servicing,                      thority using military personnel or other
         loss or destruction.                                            agents; or
C. Exclusions                                                       c.   Insurrection,   rebellion,    revolution,
    This insurance does not apply to any of the fol-                     usurped power, or action taken by gov-
    lowing:                                                              ernmental authority in hindering or de-
                                                                         fending against any of these.
    1.   "Bodily injury" sustained by an "insured"
         while "occupying" a vehicle located for use           7.   "Bodily injury" to anyone using a vehicle
         as a premises.                                             without a reasonable belief that the person
                                                                    is entitled to do so.
    2.   "Bodily injury" sustained by you or any "fam-
         ily member" while "occupying" or struck by            8.   "Bodily injury" sustained by an "insured"
         any vehicle (other than a covered "auto")                  while "occupying" any covered "auto" while
         owned by or furnished or available for your                used in any professional racing or demoli-
         regular use.                                               tion contest or stunting activity, or while
                                                                    practicing for such contest or activity. This
    3.   "Bodily injury" sustained by any "family                   insurance also does not apply to any "bodily
         member" while "occupying" or struck by any                 injury" sustained by an "insured" while the
         vehicle (other than a covered "auto") owned                "auto" is being prepared for such a contest
                                                                    or activity.

                                    Includes copyrighted material of Insurance
AA 261 07 14                         Services Office, Inc., with its permission.                       Page 1 of 2
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000255
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 257 of 330 Page ID #283

D. Limit of Insurance      SEE AA4183                         1.   The Transfer of Rights of Recovery
                                                                   Against Others to Us Condition does not
   Regardless of the number of covered "autos",                    apply.
   "insureds", premiums paid, claims made or vehi-
   cles involved in the "accident", the most we will          2.   The reference in Other Insurance in the
   pay for "bodily injury" for each "insured" injured              Business Auto and Garage Coverage
   in any one "accident" is the Limit of Insurance for             Forms to "other collectible insurance" ap-
   Auto Medical Payments Coverage shown in the                     plies only to other collectible auto medical
   Declarations.                                                   payments insurance.
   No one will be entitled to receive duplicate pay-     F.   Additional Definitions
   ments for the same elements of "loss" under this
   coverage and any Liability Coverage Form, Un-              As used in this endorsement:
   insured Motorists Coverage endorsement or Un-              1.   "Family member" means a person related to
   derinsured Motorists Coverage Endorsement at-                   you by blood, marriage or adoption who is a
   tached to this Coverage Part.                                   resident of your household, including a ward
E. Changes in Conditions                                           or foster child.

   The Conditions are changed for Auto Medical                2.   "Occupying" means in, upon, getting in, on,
   Payments Coverage as follows:                                   out or off.




                                   Includes copyrighted material of Insurance
AA 261 07 14                        Services Office, Inc., with its permission.                   Page 2 of 2
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000256
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 258 of 330 Page ID #284

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          CinciPlus®
                                      BUSINESS AUTO XC®
                                    (EXPANDED COVERAGE)
                                        ENDORSEMENT
This endorsement modifies insurance provided by the following:


    BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


A. Who is an Insured - Amended                                               policy or the exhaustion of such poli-
                                                                             cy's limits of insurance.
    SECTION II - LIABILITY COVERAGE, A.
    Coverage, 1. Who is an Insured is amended                     3.   Any of your "employees" while using a
    by adding the following:                                           covered "auto" in your business or your
                                                                       personal affairs, provided you do not own,
    The following are "insureds":                                      hire or borrow that "auto".
    1.   Any subsidiary which is a legally incorpo-          B. Liability Coverage Extensions - Supple-
         rated entity of which you own a financial              mentary Payments - Higher Limits
         interest of more than 50% of the voting
         stock on the effective date of this cover-               SECTION II - LIABILITY COVERAGE, A.
         age form.                                                Coverage, 2. Coverage Extensions, a. Sup-
                                                                  plementary Payments is amended by:
         However, the insurance afforded by this
         provision does not apply to any subsidiary               1.   Replacing the $2,000 Limit of Insurance
         that is an "insured" under any other au-                      for bail bonds with $4,000 in (2); and
         tomobile liability policy, or would be an
         "insured" under such policy but for termi-               2.   Replacing the $250 Limit of Insurance for
         nation of such policy or the exhaustion of                    reasonable expenses with $500 in (4).
         such policy's limits of insurance.                  C. Amended Fellow Employee Exclusion
    2.   Any organization that is newly acquired or               SECTION II - LIABILITY COVERAGE, B. Ex-
         formed by you and over which you main-                   clusions, 5. Fellow Employee is modified as
         tain majority ownership.                                 follows:
         The insurance provided by this provision:                Exclusion 5. Fellow Employee is deleted.
         a.   Is effective on the date of acquisition        D. Hired Auto - Physical Damage
              or formation, and is afforded for 180
              days after such date;                               If hired "autos" are covered "autos" for Liability
                                                                  Coverage, then Comprehensive and Collision
         b.   Does not apply to "bodily injury" or                Physical Damage Coverages as provided un-
              "property damage" resulting from an                 der SECTION III - PHYSICAL DAMAGE
              "accident" that occurred before you                 COVERAGE of this Coverage Part are ex-
              acquired or formed the organization;                tended to "autos" you hire, subject to the fol-
         c.   Does not apply to any newly acquired                lowing:
              or formed organization that is a joint              1.   The most we will pay for "loss" to any
              venture or partnership; and                              hired "auto" is $35,000 or the actual cash
         d.   Does not apply to an insured under                       value or cost to repair or replace, which-
              any other automobile liability policy,                   ever is the least, minus a deductible.
              or would be an insured under such a                 2.   The deductible will be equal to the largest
              policy but for the termination of such                   deductible applicable to any owned "auto"


                                       Includes copyrighted material of ISO
AA 265 01 16                            Properties, Inc., with its permission.                        Page 1 of 3
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000257
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 259 of 330 Page ID #285

        for that coverage, or $1,000, whichever is                    under SECTION III - PHYSICAL DAM-
        less.                                                         AGE COVERAGE, A. Coverage, 4.
                                                                      Coverage Extensions.
   3.   Hired Auto - Physical Damage coverage
        is excess over any other collectible insur-         F.   Transportation Expense - Higher Limits
        ance.
                                                                 SECTION III - PHYSICAL DAMAGE COV-
   4.   Subject to the above limit, deductible, and              ERAGE, A. Coverage, 4. Coverage Exten-
        excess provisions we will provide cover-                 sions is amended by replacing $20 per day
        age equal to the broadest coverage appli-                with $50 per day, and $600 maximum with
        cable to any covered "auto" you insured                  $1,500 maximum in Extension a. Transporta-
        under this policy.                                       tion Expenses.
   Coverage includes loss of use of that hired au-          G. Airbag Coverage
   to, provided it results from an "accident" for
   which you are legally liable and as a result of               SECTION III - PHYSICAL DAMAGE COV-
   which a monetary loss is sustained by the                     ERAGE, B. Exclusions, 3.a. is amended by
   leasing or rental concern. The most we will                   adding the following:
   pay for any one "accident" is $1,000.                         However, the mechanical and electrical
   If a limit for Hired Auto - Physical Damage is                breakdown portion of this exclusion does not
   shown in the Schedule, then that limit replac-                apply to the accidental discharge of an airbag.
   es, and is not added to, the $35,000 limit indi-              This coverage for airbags is excess over any
   cated above.                                                  other collectible insurance or warranty.

E. Rental Reimbursement                                     H. Loan or Lease Gap Coverage

   SECTION III - PHYSICAL DAMAGE is                              1.   SECTION III - PHYSICAL DAMAGE
   amended by adding the following:                                   COVERAGE, C. Limit of Insurance is
                                                                      deleted in its entirety and replaced by the
   1.   We will pay for rental reimbursement ex-                      following, but only for private passenger
        penses incurred by you for the rental of                      type "autos" with an original loan or lease,
        an "auto" because of a "loss" to a covered                    and only in the event of a "total loss" to
        "auto". Payment applies in addition to the                    such a private passenger type "auto":
        otherwise applicable amount of each cov-
        erage you have on a covered "auto". No                        a.   The most we will pay for "loss" in any
        deductible applies to this coverage.                               one "accident" is the greater of:

   2.   We will pay only for those expenses in-                            (1) The amount due under the terms
        curred during the policy period beginning                               of the lease or loan to which
        24 hours after the "loss" and ending, re-                               your covered private passenger
        gardless of the policy's expiration, with                               type "auto" is subject, but will not
        the lesser of the following number of                                   include:
        days:                                                                   (a) Overdue lease or loan pay-
        a.   The number of days reasonably re-                                       ments;
             quired to repair the covered "auto". If                            (b) Financial penalties imposed
             "loss" is caused by theft, this number                                  under the lease due to high
             of days is added to the number of                                       mileage, excessive use or
             days it takes to locate the covered                                     abnormal wear and tear;
             "auto" and return it to you; or
                                                                                (c) Security deposits not re-
        b.   30 days.                                                                funded by the lessor;
   3.   Our payment is limited to the lesser of the                             (d) Costs for extended warran-
        following amounts:                                                           ties, Credit Life Insurance,
        a.   Necessary and actual expenses in-                                       Health, Accident or Disabil-
             curred; or                                                              ity Insurance purchased
                                                                                     with the loan or lease; and
        b.   $40 per day.
                                                                                (e) Carry-over balances from
   4.   This coverage does not apply while there                                     previous loans or leases, or
        are spare or reserve "autos" available to
        you for your operations.                                           (2) Actual cash value of the stolen
                                                                                or damaged property.
   5.   We will pay under this coverage only that
        amount of your rental reimbursement ex-                       b.   An adjustment for depreciation and
        penses which is not already provided for                           physical condition will be made in de-

                                      Includes copyrighted material of ISO
AA 265 01 16                           Properties, Inc., with its permission.                         Page 2 of 3
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000258
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 260 of 330 Page ID #286

              termining actual cash value at the                      2.   A partner, if you are a partnership;
              time of "loss".
                                                                      3.   An executive officer or insurance manag-
     2.   SECTION V - DEFINITIONS is amended                               er, if you are a corporation; or
          by adding the following, but only for the
          purposes of this Loan or Lease Gap                          4.   A member or manager, if you are a lim-
          Coverage:                                                        ited liability company.

          "Total loss" means a "loss" in which the               K. Unintentional Failure to Disclose Hazards
          cost of repairs plus the salvage value ex-                  SECTION IV - BUSINESS AUTO CONDI-
          ceeds the actual cash value.                                TIONS, B. General Conditions is amended
I.   Glass Repair - Waiver of Deductible                              by adding the following:

     SECTION III - PHYSICAL DAMAGE COV-                               If you unintentionally fail to disclose any haz-
     ERAGE, D. Deductible is amended by adding                        ards existing on the effective date of this Cov-
     the following:                                                   erage Form, we will not deny coverage under
                                                                      this Coverage Form because of such failure.
     No deductible applies to glass damage if the
     glass is repaired in a manner acceptable to us              L.   Mental Anguish Resulting from Bodily Inju-
     rather than replaced.                                            ry

J.   Duties in the Event of an Accident, Claim,                       SECTION V - DEFINITIONS, C. "Bodily inju-
     Suit or Loss - Amended                                           ry" is deleted in its entirety and replaced by
                                                                      the following:
     SECTION IV - BUSINESS AUTO CONDI-
     TIONS, A. Loss Conditions, 2. Duties in the                      "Bodily injury" means bodily injury, sickness or
     Event of Accident, Claim, Suit or Loss, a. is                    disease sustained by a person, including men-
     amended by adding the following:                                 tal anguish and death sustained by the same
                                                                      person that results from such bodily injury,
     This condition applies only when the "acci-                      sickness or disease. "Bodily injury" does not
     dent" or "loss" is known to:                                     include mental anguish or death that does not
                                                                      result from bodily injury, sickness or disease.
     1.   You, if you are an individual;




                                           Includes copyrighted material of ISO
AA 265 01 16                                Properties, Inc., with its permission.                       Page 3 of 3
                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000259
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 261 of 330 Page ID #287

                  THE CINCINNATI                           INSURANCE COMPANY
                COMMERCIAL UMBRELLA LIABILITY COVERAGE
                         PART DECLARATIONS
                                           Previous Policy Number
Attached t o and forming part of POLICY NUMBER ETD 045 12 06                      Effective Date: 08-06-2017
NAMED INSURED is the same as it appears in the Common Policy Declarations unless another entry is made here.



LIMITS OF INSURANCE
$      2 ,000,000 Each Occurrence Limit                $         2 ,000,000 Aggregate Limit
ADVANCE PREMIUM $            3,561
Applicable to Premium, if box is checked:
  ¨
  X Subject to Annual Adjustment
  ¨ Subject to Audit (see Premium Computation Endorsement for Rating Basis)
                                       SCHEDULE OF UNDERLYING INSURANCE
Insurer, Policy Number & Period:           Underlying Insurance:                              Underlying Limits:

(a) CINCINNATI CASUALTY CO                Employer's Liability                  Bodily Injury by Accident:
    EWC0451202                                                                  $       1,000,000 Each Accident
    08-06-2017 TO 08-06-2018                                                    Bodily Injury by Disease:
                                                                                $       1,000,000 Each Employee
                                                                                Bodily Injury by Disease:
                                                                                $       1,000,000 Policy Limit

(b) CINCINNATI INS. CO.                   ¨
                                          X Commercial General Liability        Bodily Injury and Property Damage Liability:
    ETD 045 12 06                           Including:                          $       1,000,000 Each Occurrence Limit
    08-06-2017 TO 08-06-2020                ¨
                                            X Products-Completed Opera-         $       2,000,000 General Aggregate Limit
                                              tions Coverage                    $       2,000,000 Products-Completed
                                                                                                      Operations Aggregate
                                            ¨ Cemetery Professional                                   Limit
                                            ¨ Druggist Professional
                                            ¨ Funeral Service Provider
                                            ¨ Pedorthists Professional
                                                           or                   Personal and Advertising Injury Limit:
                                                                                $      1,000,000 Any One Person or
                                          ¨ Business Liability Including:                            Organization
                                           ¨ Funeral Service Provider
                                           ¨ Druggist Professional
(c) CINCINNATI INS. CO.                   Automobile Liability                  Bodily Injury Liability Limit:
    ETA 045 12 06                         Including:                            $                         Each Person
    08-06-2017 TO 08-06-2020               ¨Owned Autos                         $                         Each Occurrence
                                           ¨Non-Owned Autos                     Property Damage Liability Limit:
                                           ¨Hired Autos                         $                         Each Occurrence
                                           ¨
                                           X Any Auto                                           or
                                                                                Bodily Injury Liability and / or Property Damage
                                                                                Liability or Both Combined Limit:
                                                                                $         1,000,000 Each Occurrence




                                                 ETD 045 12 06
     USC513 05 10                                                                                             Page 1 of 2
                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000260
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 262 of 330 Page ID #288

(d)                             Professional                 $
                                                             $                   Aggregate




(e) CINCINNATI INS. CO.         Employee Benefit Liability       $   1,000,000 Each Employee Limit
  ETD 045 12 06                                                  $   3,000,000 Aggregate Limit
  08-06-2017 TO 08-06-2020
(f) CINCINNATI INS. CO.         Liquor Liability                 $   1,000,000 Each Common Cause Limit
  ETD 045 12 06                                                  $   2,000,000 Aggregate Limit
  08-06-2017 TO 08-06-2020
Other




FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
US101UM      12/04   COMMERCIAL UMBRELLA - TABLE OF CONTENTS
US302        12/04   POLLUTANT EXCLUSION - OTHER THAN AUTO
US3038       09/02   PRODUCTS-COMPLETED OPERATIONS HAZARD REDEFINED
US306        12/04   AUTO LIABILITY LIMITATION
US3093       05/14   EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                     INFORMATION AND DATA-RELATED LIABILITY - WITH LIMITED BODILY INJURY
                     EXCEPTION
US349        12/04   LIQUOR LIABILITY LIMITATION
US352        12/04   PERSONAL PROPERTY CARE, CUSTODY OR CONTROL EXCLUSION
US4048IL     09/02   ILLINOIS CHANGES - KNOWN INJURY OR DAMAGE
US4062       11/05   MOBILE EQUIPMENT SUBJECT TO MOTOR VEHICLE INSURANCE LAWS -
                     LIMITATION
US407        12/04   EMPLOYEE BENEFIT LIABILITY
US4098IL     04/10   OFFICE OF FOREIGN ASSETS CONTROL (OFAC) COMPLIANCE ENDORSEMENT




                                       ETD 045 12 06
      USC513 05 10                                                                     Page 2 of 2
                                      SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000261
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 263 of 330 Page ID #289

                COMMERCIAL UMBRELLA - TABLE OF CONTENTS
Coverage Part Provision:                                                                                                                           Begins on Page:
Preamble ................................................................................................................................................................. 3
SECTION I - COVERAGE: ...................................................................................................................................... 3
       A.     Insuring Agreement ................................................................................................................................ 3
       B.     Exclusions:............................................................................................................................................... 4
              1.     Asbestos ............................................................................................................................................ 4
              2.     Breach of Contract, Failure to Perform, Wrong Description and
                     Violation of Another's Rights ............................................................................................................. 4
              3.     Contractual Liability ........................................................................................................................... 4
              4.     Damage to Impaired Property or Property Not Physically Injured................................................... 4
              5.     Damage to Property .......................................................................................................................... 4
              6.     Damage to Your Product................................................................................................................... 4
              7.     Damage to Your Work....................................................................................................................... 4
              8.     Distribution of Material in Violation of Statutes ................................................................................. 5
              9.     Electronic Chatrooms or Bulletin Boards.......................................................................................... 5
              10.    Electronic Data................................................................................................................................... 5
              11.    Employer's Liability Limitation ........................................................................................................... 5
              12.    Employment-Related Practices......................................................................................................... 5
              13.    Expected or Intended Injury .............................................................................................................. 5
              14.    Falsity, Prior Publication, Criminal Act and Media and Internet Type Businesses ......................... 6
              15.    Infringement of Copyright, Patent, Trademark or Trade Secret ...................................................... 6
              16.    Pollutant - Auto .................................................................................................................................. 6
              17.    Pollutant - Other Than Auto............................................................................................................... 7
              18.    Recall of Products, Work or Impaired Property................................................................................ 9
              19.    Unauthorized Use of Another's Name or Product............................................................................ 9
              20.    Uninsured / Underinsured Motorist................................................................................................... 9
              21.    War ..................................................................................................................................................... 9
              22.    Workers' Compensation .................................................................................................................... 9
       C.     Defense and Supplementary Payments............................................................................................... 9
SECTION II - WHO IS AN INSURED .................................................................................................................... 10
SECTION III - LIMITS OF INSURANCE................................................................................................................ 11
SECTION IV - CONDITIONS:................................................................................................................................ 12
       1.     Appeals.................................................................................................................................................... 12
       2.     Audit......................................................................................................................................................... 13
       3.     Bankruptcy............................................................................................................................................... 13
       4.     Duties in the Event of Occurrence, Claim or Suit .................................................................................. 13
       5.     First Named Insured................................................................................................................................ 13
       6.     Legal Action Against Us and Loss Payments........................................................................................ 13
       7.     Liberalization ........................................................................................................................................... 14
       8.     Maintenance of Underlying Insurance ................................................................................................... 14
       9.     Other Insurance ...................................................................................................................................... 14
       10.    Premium .................................................................................................................................................. 14
       11.    Representations ...................................................................................................................................... 14
       12.    Separation of Insureds............................................................................................................................ 14
       13.    Transfer of Rights of Recovery Against Others to Us ........................................................................... 15
       14.    When We Do Not Renew........................................................................................................................ 15
SECTION V - DEFINITIONS:................................................................................................................................. 15
       1.     "Advertisement"....................................................................................................................................... 15
       2.     "Authorized representative" .................................................................................................................... 15
       3.     "Auto" ....................................................................................................................................................... 15
       4.     "Bodily injury"........................................................................................................................................... 16
       5.     "Coverage term"...................................................................................................................................... 16
       6.     "Coverage territory"................................................................................................................................. 16
                                                            Includes copyrighted material of ISO
US 101 UM 12 04                                              Properties, Inc., with its permission.                                                      Page 1 of 22
                                                                SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000262
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 264 of 330 Page ID #290

Coverage Part Provision:                                                                                                                       Begins on Page:
    7.    "Electronic data" ...................................................................................................................................... 16
    8.    "Employee" .............................................................................................................................................. 16
    9.    "Executive officer" ................................................................................................................................... 16
    10.   "Hostile fire" ............................................................................................................................................. 16
    11.   "Impaired property" ................................................................................................................................. 16
    12.   "Insured contract".................................................................................................................................... 16
    13.   "Leased worker" ...................................................................................................................................... 17
    14.   "Loading or unloading"............................................................................................................................ 17
    15.   "Mobile equipment" ................................................................................................................................. 18
    16.   "Occurrence" ........................................................................................................................................... 18
    17.   "Personal and advertising injury"............................................................................................................ 18
    18.   "Pollutants" .............................................................................................................................................. 19
    19.   "Products-completed operations hazard" .............................................................................................. 19
    20.   "Property damage".................................................................................................................................. 19
    21.   "Subsidiary" ............................................................................................................................................. 19
    22.   "Suit" ........................................................................................................................................................ 19
    23.   "Temporary worker" ................................................................................................................................ 20
    24.   "Ultimate net loss" ................................................................................................................................... 20
    25.   "Underlying insurance" ........................................................................................................................... 20
    26.   "Underlying limit" ..................................................................................................................................... 20
    27.   "Workplace" ............................................................................................................................................. 20
    28.   "Your product" ......................................................................................................................................... 20
    29.   "Your work".............................................................................................................................................. 20
NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT ....................................................................... 21




                                                         Includes copyrighted material of ISO
US 101 UM 12 04                                           Properties, Inc., with its permission.                                                     Page 2 of 22
                                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000263
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 265 of 330 Page ID #291

      COMMERCIAL UMBRELLA LIABILITY COVERAGE FORM
Various provisions in this Coverage Part restrict                           that the "personal and advertising
this insurance. Read the entire Coverage Part                               injury" offense had been committed
carefully to determine rights, duties and what is                           or had begun to be committed, in
and is not covered.                                                         whole or in part.
Throughout this Coverage Part the words "you"                     3.   "Bodily injury" or "property damage"
and "your" refer to the Named Insured shown in                         which:
the Declarations, and any other person or organi-
zation qualifying as a Named Insured under this                        a.   Occurs during the "coverage term";
Coverage Part. The words "we", "us" and "our"                               and
refer to the Company providing this insurance.                         b.   Was not, prior to the "coverage
The word "insured" means any person or organi-                              term", known by you, per Paragraph
zation qualifying as such under SECTION II - WHO                            5. below, to have occurred;
IS AN INSURED.                                                         includes any continuation, change or re-
Other words and phrases that appear in quotation                       sumption of that "bodily injury" or "prop-
marks have special meaning. Refer to SECTION                           erty damage" after the end of the "cover-
V - DEFINITIONS.                                                       age term" in which it first became known
                                                                       by you.
SECTION I - COVERAGE
                                                                  4.   "Personal and advertising injury" caused
A.   Insuring Agreement                                                by an offense which:
     1.   We will pay on behalf of the insured the                     a.   Was committed during the "coverage
          "ultimate net loss" which the insured is                          term"; and
          legally obligated to pay as damages for
          "bodily injury", "personal and advertising                   b.   Was not, prior to the "coverage
          injury" or "property damage" to which this                        term", known by you, per Paragraph
          insurance applies:                                                5. below, to have been committed;

          a.   Which is in excess of the "underlying                   includes any continuation, change or re-
               insurance"; or                                          sumption of that "personal and advertis-
                                                                       ing injury" offense after the end of the
          b.   Which is either excluded or not in-                     "coverage term" in which it first became
               sured by "underlying insurance".                        known by you.
     2.   This insurance applies to "bodily injury",              5.   You will be deemed to know that "bodily
          "personal and advertising injury" or                         injury" or "property damage" has oc-
          "property damage" only if:                                   curred, or that a "personal and advertis-
                                                                       ing injury" offense has been committed at
          a.   The "bodily injury", "personal and                      the earliest time when any "authorized
               advertising injury" or "property dam-                   representative":
               age" is caused by an "occurrence"
               that takes place in the "coverage ter-                  a.   Reports all, or any part, of the "bodily
               ritory"; and                                                 injury", "personal and advertising in-
                                                                            jury" or "property damage" to us or
          b.   The "bodily injury" or "property dam-                        any other insurer;
               age" occurs during the policy period
               shown in the Declarations; or                           b.   Receives a written or verbal demand
                                                                            or claim for damages because of the
          c.   The "personal and advertising injury"                        "bodily injury", "personal and adver-
               results from an "occurrence" that                            tising injury" or "property damage";
               takes place during the policy period
               shown in the Declarations; and                          c.   First observes, or reasonably should
                                                                            have first observed, the "bodily in-
          d.   Prior to the "coverage term" in which                        jury" or "property damage", or the
               "bodily injury" or "property damage"                         offense that caused the "personal
               occurs, or a "personal and advertis-                         and advertising injury";
               ing injury" offense is committed, you
               did not know, per Paragraph 5. be-                      d.   Becomes aware, or reasonably
               low, that the "bodily injury" or "prop-                      should have become aware, by any
               erty damage" had occurred or had                             means, other than as described in c.
               begun to occur, in whole or in part, or                      above, that "bodily injury" or "prop-

                                        Includes copyrighted material of ISO
US 101 UM 12 04                          Properties, Inc., with its permission.                      Page 3 of 22
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000264
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 266 of 330 Page ID #292

               erty damage" had occurred or had                          and advertising injury" or "property dam-
               begun to occur, or that the "personal                     age":
               and advertising injury" offense had
               been committed or had begun to be                         a.   That the insured would have in the
               committed; or                                                  absence of the contract or agree-
                                                                              ment; or
          e.   Becomes aware, or reasonably
               should have become aware, of a                            b.   Assumed in a contract or agreement
               condition from which "bodily injury",                          that is an "insured contract", pro-
               "personal and advertising injury" or                           vided the "bodily injury", "personal
               "property damage" is substantially                             and advertising injury" or "property
               certain to occur.                                              damage" occurs subsequent to the
                                                                              execution of the contract or agree-
     6.   The amount we will pay for damages is                               ment.
          limited as described in SECTION III -
          LIMITS OF INSURANCE.                                      4.   Damage to Impaired Property or Prop-
                                                                         erty Not Physically Injured
     No other obligation or liability to pay sums or
     perform acts or services is covered, unless                         "Property damage" to "impaired property"
     expressly provided for under SECTION I -                            or property that has not been physically
     COVERAGE, C. Defense and Supplemen-                                 injured, arising out of:
     tary Payments.                                                      a.   A defect, deficiency, inadequacy or
B.   Exclusions                                                               dangerous condition in "your prod-
                                                                              uct" or "your work"; or
     This insurance does not apply to:
                                                                         b.   A delay or failure by you or anyone
     1.   Asbestos                                                            acting on your behalf to perform a
                                                                              contract or agreement in accordance
          Any liability arising out of, attributable to                       with its terms.
          or any way related to asbestos in any
          form or transmitted in any manner.                             This exclusion does not apply to the loss
                                                                         of use of other property arising out of
     2.   Breach of Contract, Failure to Perform,                        sudden and accidental physical injury to
          Wrong Description and Violation of                             "your product" or "your work" after it has
          Another's Rights                                               been put to its intended use.
          "Personal and advertising injury":                        5.   Damage to Property
          a.   Arising out of breach of contract, ex-                    "Property damage" to property owned by
               cept an implied contract to use an-                       any insured, including any costs or ex-
               other's advertising idea in your "ad-                     penses incurred by you, or any other
               vertisement";                                             person, organization or entity, for repair,
          b.   Arising out of the failure of goods,                      replacement, enhancement, restoration
               products or services to conform with                      or maintenance of such property for any
               any statement of quality or perform-                      reason, including prevention of injury to a
               ance made in your "advertisement";                        person or damage to another's property.

          c.   Arising out of the wrong description                 6.   Damage to Your Product
               of the price of goods, products or                        "Property damage" to "your product"
               services stated in your "advertise-                       arising out of it or any part of it.
               ment"; or
                                                                    7.   Damage to Your Work
          d.   Caused by or at the direction of the
               insured with the knowledge that the                       "Property damage" to "your work" arising
               act would violate the rights of an-                       out of it or any part of it and included in
               other and would inflict "personal and                     the "products-completed operations haz-
               advertising injury".                                      ard".
     3.   Contractual Liability                                          This exclusion does not apply if the dam-
                                                                         aged work or the work out of which the
          Any liability for which the insured is obli-                   damage arises was performed on your
          gated to pay damages by reason of the                          behalf by a subcontractor.
          assumption of liability in a contract or
          agreement. This exclusion does not ap-
          ply to liability for "bodily injury", "personal

                                          Includes copyrighted material of ISO
US 101 UM 12 04                            Properties, Inc., with its permission.                    Page 4 of 22
                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000265
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 267 of 330 Page ID #293

   8.   Distribution of Material in Violation of                       would have been provided by such listed
        Statutes                                                       "underlying insurance" except for the ex-
                                                                       haustion by payment of claims of its limits
        Any liability arising directly or indirectly                   of insurance, and then only for such haz-
        out of any action or omission that violates                    ards for which coverage is provided by
        or is alleged to violate:                                      such "underlying insurance", unless oth-
        a.   The Telephone Consumer Protection                         erwise excluded by this Coverage Part.
             Act (TCPA), including any amend-                     12. Employment-Related Practices
             ment of or addition to such law;
                                                                       Any liability arising from any injury to:
        b.   The CAN-SPAM Act of 2003, includ-
             ing any amendment of or addition to                       a.   A person arising out of any:
             such law; or
                                                                            (1) Refusal to employ that person;
        c.   Any statute, ordinance or regulation,
             other than the TCPA or CAN-SPAM                                (2) Termination of       that person's
             Act of 2003, that prohibits or limits                              employment; or
             the sending, transmitting, communi-                            (3) Other employment-related prac-
             cating or distribution of material or                              tices, policies, acts or omissions
             information.                                                       including but not limited to coer-
   9.   Electronic     Chatrooms       or    Bulletin                           cion,      criticism,    demotion,
        Boards                                                                  evaluation, failure to promote,
                                                                                reassignment, discipline, defa-
        "Personal and advertising injury" arising                               mation, harassment, humiliation
        out of an electronic chatroom or bulletin                               or discrimination directed at that
        board the insured hosts, owns, or over                                  person; or
        which the insured exercises control.
                                                                       b.   The spouse, child, parent, brother or
   10. Electronic Data                                                      sister of that person as a conse-
                                                                            quence of any injury to that person at
        Damages arising out of the loss of, loss                            whom any of the employment-related
        of use of, damage to, corruption of, in-                            practices described in Paragraphs
        ability to access, or inability to manipulate                       (1), (2), or (3) above is directed.
        "electronic data".
                                                                       This exclusion applies:
   11. Employer's Liability Limitation
                                                                       a.   Whether the insured may be liable
        Any liability arising from any injury to:                           as an employer or in any other ca-
        a.   An "employee" of the insured sus-                              pacity; and
             tained in the "workplace";                                b.   To any obligation to share damages
        b.   An "employee" of the insured arising                           with or repay someone else who
             out of the performance of duties re-                           must pay damages because of the
             lated to the conduct of the insured's                          injury.
             business; or                                         13. Expected or Intended Injury
        c.   The spouse, child, parent, brother or                     "Bodily injury" or "property damage"
             sister of that "employee" as a conse-                     which may reasonably be expected to re-
             quence of a. or b. above.                                 sult from the intentional or criminal acts of
        This exclusion applies:                                        the insured or which is in fact expected or
                                                                       intended by the insured, even if the injury
        a.   Whether the insured may be liable                         or damage is of a different degree or type
             as an employer or in any other ca-                        than actually intended or expected.
             pacity; and
                                                                       However, this exclusion does not apply
        b.   To any obligation to share damages                        to:
             with or repay someone else who
             must pay damages because of the                           a.   "Bodily injury" resulting from the use
             injury.                                                        of reasonable force to protect per-
                                                                            sons or property; or
        This exclusion does not apply when such
        insurance is provided by valid and col-                        b.   "Bodily injury" or "property damage"
        lectible "underlying insurance" listed in                           resulting from the use of reasonable
        the Schedule of Underlying Insurance, or                            force to prevent or eliminate danger

                                        Includes copyrighted material of ISO
US 101 UM 12 04                          Properties, Inc., with its permission.                      Page 5 of 22
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000266
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 268 of 330 Page ID #294

            in the operation of "autos" or water-              16. Pollutant - Auto
            craft.
                                                                    a.   "Bodily injury" or "property damage"
   14. Falsity, Prior Publication, Criminal Act                          arising out of the actual, alleged or
       and Media and Internet Type Busi-                                 threatened discharge, dispersal,
       nesses                                                            seepage, migration, release, emis-
                                                                         sion or escape of "pollutants":
       "Personal and advertising injury":
                                                                         (1) That are, or that are contained in
       a.   Arising out of oral or written publica-                          any property that is:
            tion of material, if done by or at the
            direction of the insured with knowl-                               (a) Being transported or towed
            edge of its falsity;                                                   by, handled, or handled for
                                                                                   movement into, onto or
       b.   Arising out of oral or written publica-                                from, an "auto" that an in-
            tion of material whose first publica-                                  sured owns, hires, borrows,
            tion took place before the later of the                                rents, leases, or that is op-
            following:                                                             erated on their behalf in any
            (1) The inception of this Coverage                                     other fashion;
                Part; or                                                       (b) Otherwise in the course of
            (2) The "coverage term" in which                                       transit by or on behalf of the
                insurance coverage is sought;                                      insured; or

       c.   Arising out of a criminal act commit-                              (c) Being stored, disposed of,
            ted by or at the direction of the in-                                  treated or processed in or
            sured; or                                                              upon an "auto" that an in-
                                                                                   sured owns, hires, borrows,
       d.   Committed by an insured whose                                          rents, leases, or that is op-
            business is:                                                           erated on their behalf in any
                                                                                   other fashion;
            (1) Advertising, broadcasting, pub-
                lishing or telecasting;                                  (2) Before the "pollutants" or any
                                                                             property in which the "pollutants"
            (2) Designing or determining con-                                are contained are moved from
                tent of web-sites for others; or                             the place where they are ac-
            (3) An Internet search, access,                                  cepted by the insured for
                content or service provider.                                 movement into or onto an "auto"
                                                                             that an insured owns, hires, bor-
            However, Paragraph d. does not                                   rows, rents, leases, or that is
            apply to Paragraphs 17.a., b., c., d.                            operated on their behalf in any
            and i. of "personal and advertising                              other fashion; or
            injury" under SECTION V - DEFINI-
            TIONS.                                                       (3) After the "pollutants" or any
                                                                             property in which the "pollutants"
            For the purposes of Paragraph d.,                                are contained are moved from
            the placing of frames, borders or                                an "auto" that an insured owns,
            links, or advertising, for you or oth-                           hires, borrows, rents, leases, or
            ers anywhere on the Internet, is not                             that is operated on their behalf
            by itself, considered the business of                            in any other fashion to the place
            advertising, broadcasting, publishing                            where they are finally delivered,
            or telecasting.                                                  disposed of or abandoned by
                                                                             the insured.
   15. Infringement of Copyright,           Patent,
       Trademark or Trade Secret                                         Paragraph (1) above does not apply
                                                                         to "bodily injury" or "property dam-
       "Personal and advertising injury" arising                         age" arising from fuels, lubricants, or
       out of the infringement of copyright, pat-                        other operating fluids, exhaust gases
       ent, trademark, trade secret or other in-                         or other similar "pollutants" that are
       tellectual property rights.                                       needed for or result from the normal
       However, this exclusion does not apply to                         electrical, hydraulic or mechanical
       infringement in your "advertisement", of                          functioning of an "auto" that an in-
       copyright, trade dress or slogan.                                 sured owns, hires, borrows, rents,
                                                                         leases, or that is operated on their


                                     Includes copyrighted material of ISO
US 101 UM 12 04                       Properties, Inc., with its permission.                      Page 6 of 22
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000267
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 269 of 330 Page ID #295

            behalf in any other fashion or its                           (1) At or from any premises, site or
            parts, if:                                                       location which is or was at any
                                                                             time owned or occupied by, or
            (a) The "pollutants" escape, seep,                               rented or loaned to, any insured.
                migrate, or are discharged, dis-
                persed or released directly from                               However, Paragraph a.(1) of this
                an "auto" part designed by its                                 exclusion does not apply to the
                manufacturer to hold, store, re-                               following if such liability is cov-
                ceive or dispose of such "pollut-                              ered by "underlying insurance"
                ants"; and                                                     listed in the Schedule of Under-
                                                                               lying Insurance, but only to the
            (b) The "bodily injury" or "property                               extent insurance is provided at
                damage" does not arise out of                                  the "underlying limit" specified in
                the operation of any equipment                                 the Schedule of Underlying In-
                listed in Paragraphs f.(2) and (3)                             surance for the "underlying in-
                of the definition of "mobile                                   surance" listed and subject to all
                equipment".                                                    its terms, limitations and condi-
            However, this exception to Para-                                   tions:
            graph (1) does not apply if the fuels,                             (a) "Bodily injury", if sustained
            lubricants, or other operating fluids,                                 within a building and
            exhaust gases or other similar "pol-                                   caused by smoke, fumes,
            lutants" are intentionally discharged,                                 vapor or soot produced by
            dispersed, emitted or released.                                        or originating from equip-
            Paragraphs (2) and (3) above do not                                    ment that is used to heat,
            apply to an "occurrence" that occurs                                   cool or dehumidify the
            away from premises owned by or                                         building, or equipment that
            rented to an insured with respect to                                   is used to heat water for
            "pollutants" not in or upon an "auto"                                  personal use by the build-
            that an insured owns, hires, borrows,                                  ing's occupants or their
            rents, leases, or that is operated on                                  guests;
            their behalf in any other fashion if:                              (b) "Bodily injury" or "property
            (a) The "pollutants" or any property                                   damage" for which you may
                in which the "pollutants" are                                      be held liable, if you are a
                contained are upset, overturned                                    contractor, and the owner
                or damaged as a result of the                                      or lessee of such premises,
                maintenance or use of an "auto"                                    site or location has been
                that an insured owns, hires, bor-                                  added to your "underlying
                rows, rents, leases, or that is                                    insurance" as an additional
                operated on their behalf in any                                    insured with respect to your
                other fashion; and                                                 ongoing operations or "your
                                                                                   work" performed for that
            (b) The discharge, dispersal, seep-                                    additional insured at that
                age, migration, release, emis-                                     premises, site or location
                sion or escape of the "pollut-                                     and such premises, site or
                ants" is caused directly by such                                   location is not and never
                upset, overturn or damage.                                         was owned or occupied by,
                                                                                   or rented or loaned to, any
       b.   Any liability caused by "pollutants"                                   insured, other than that ad-
            and arising from the operation,                                        ditional insured; or
            maintenance, use, "loading or un-
            loading" of an "auto", for which in-                               (c) "Bodily injury" or "property
            surance coverage is excluded by                                        damage" arising out of heat,
            "underlying insurance".                                                smoke or fumes from a
                                                                                   "hostile fire";
   17. Pollutant - Other Than Auto
                                                                         (2) At or from any premises, site or
       a.   "Bodily injury" or "property damage"                             location which is or was at any
            arising out of the actual, alleged or                            time used by or for any insured
            threatened discharge, dispersal,                                 or others for the handling, stor-
            seepage, migration, release, emis-                               age, disposal, processing or
            sion or escape of "pollutants":                                  treatment of waste;


                                     Includes copyrighted material of ISO
US 101 UM 12 04                       Properties, Inc., with its permission.                       Page 7 of 22
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000268
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 270 of 330 Page ID #296

           (3) Which are or were at any time                                         such insured, contractor or
               transported, handled, stored,                                         subcontractor;
               treated, disposed of, or proc-
               essed as waste by or for any in-                                  (b) "Bodily injury" or "property
               sured or any person or organi-                                        damage" sustained within a
               zation for whom you may be le-                                        building and caused by the
               gally responsible;                                                    release of gases, fumes or
                                                                                     vapors      from    materials
           (4) At or from any premises, site or                                      brought into that building in
               location on which any insured or                                      connection with operations
               any contractors or subcontrac-                                        being performed by you or
               tors working directly or indirectly                                   on your behalf by a con-
               on any insured's behalf are                                           tractor or subcontractor; or
               performing operations, if the
               "pollutants" are brought on or to                                 (c) "Bodily injury" or "property
               the premises, site or location in                                     damage" arising out of heat,
               connection with such operations                                       smoke or fumes from a
               by such insured, contractor or                                        "hostile fire"; or
               subcontractor.                                              (5) At or from any premises, site or
                  However, Paragraph a.(4) of this                             location on which any insured or
                  exclusion does not apply to the                              any contractors or subcontrac-
                  following if such liability is cov-                          tors working directly or indirectly
                  ered by "underlying insurance"                               on any insured's behalf are
                  listed in the Schedule of Under-                             performing operations, if the op-
                  lying Insurance, but only to the                             erations are to test for, monitor,
                  extent insurance is provided at                              clean up, remove, contain, treat,
                  the "underlying limit" specified in                          detoxify or neutralize, or in any
                  the Schedule of Underlying In-                               way respond to or assess the
                  surance for the "underlying in-                              effects of, "pollutants".
                  surance" listed and subject to all                  b.   "Personal and advertising injury"
                  its terms, limitations and condi-                        arising out of the actual, alleged or
                  tions:                                                   threatened discharge, dispersal,
                  (a) "Bodily injury" or "property                         seepage, migration, release, escape
                      damage" arising out of the                           or emission of "pollutants" at any
                      escape of fuels, lubricants                          time.
                      or other operating fluids                       c.   Any loss, cost or expense arising out
                      which are needed to per-                             of any:
                      form the normal electrical,
                      hydraulic or mechanical                              (1) Request, demand, order or
                      functions necessary for the                              statutory or regulatory require-
                      operation of "mobile equip-                              ment that any insured or others
                      ment" or its parts, if such                              test for, monitor, clean up, re-
                      fuels, lubricants or other                               move, contain, treat, detoxify or
                      operating fluids escape                                  neutralize, or in any way re-
                      from a vehicle part de-                                  spond to, or assess the effects
                      signed to hold, store or re-                             of, "pollutants"; or
                      ceive them. This exception
                      does not apply if the "bodily                        (2) Claim or suit by or on behalf of a
                      injury" or "property damage"                             governmental authority for dam-
                      arises out of the intentional                            ages because of testing for,
                      discharge, dispersal or re-                              monitoring, cleaning up, remov-
                      lease of the fuels, lubricants                           ing, containing, treating, detoxi-
                      or other operating fluids, or                            fying or neutralizing, or in any
                      if such fuels, lubricants or                             way responding to, or assessing
                      other operating fluids are                               the effects of, "pollutants".
                      brought on or to the prem-                           However, this Paragraph c. does not
                      ises, site or location with the                      apply to liability for damages be-
                      intent that they be dis-                             cause of "property damage" that the
                      charged, dispersed or re-                            insured would have in the absence
                      leased as part of the opera-                         of such request, demand, order or
                      tions being performed by                             statutory or regulatory requirement,

                                       Includes copyrighted material of ISO
US 101 UM 12 04                         Properties, Inc., with its permission.                     Page 8 of 22
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000269
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 271 of 330 Page ID #297

             or such claim or "suit" by or on behalf             22. Workers' Compensation
             of a governmental authority.
                                                                      Any liability or obligation of the insured
       d.    Any liability caused by "pollutants",                    under any workers' compensation, un-
             for which insurance coverage is ex-                      employment compensation, disability
             cluded by "underlying insurance".                        benefits or similar law. However, this ex-
                                                                      clusion does not apply to liability of others
   18. Recall of Products, Work or Impaired                           assumed by you under an "insured con-
       Property                                                       tract" in existence at the time of "occur-
       Any liability or damages claimed for any                       rence".
       loss, cost or expense incurred by you or             C.   Defense and Supplementary Payments
       others for the loss of use, withdrawal, re-
       call, inspection, repair, replacement, ad-                1.   We will have the right and duty to defend
       justment, removal or disposal of:                              the insured against any "suit" seeking
                                                                      damages because of "bodily injury", "per-
       a.    "Your product";                                          sonal and advertising injury" or "property
       b.    "Your work"; or                                          damage" to which this insurance applies.
                                                                      We will have no duty to defend the in-
       c.    "Impaired Property";                                     sured against any "suit" seeking dam-
                                                                      ages for "bodily injury", "personal and ad-
       if such product, work or property is with-                     vertising injury" or "property damage" to
       drawn or recalled from the market or from                      which this insurance does not apply. We
       use by any person or organization be-                          may, at our discretion, investigate any
       cause of a known or suspected defect,                          "occurrence" and settle any claim or "suit"
       deficiency, inadequacy or dangerous                            that may result when:
       condition in it.
                                                                      a.   The applicable limits of the "underly-
   19. Unauthorized Use of Another's Name                                  ing insurance" and any other insur-
       or Product                                                          ance have been exhausted by pay-
       "Personal and advertising injury" arising                           ment of claims; or
       out of the unauthorized use of another's                       b.   Damages are sought for "bodily in-
       name or product in your e-mail address,                             jury", "personal and advertising in-
       domain name or metatag or any other                                 jury" or "property damage" which are
       similar tactics to mislead another's poten-                         not covered by "underlying insur-
       tial customers.                                                     ance" or other insurance.
   20. Uninsured / Underinsured Motorist                         2.   Our right and duty to defend ends when
       Any liability or obligation to any insured or                  the applicable Limits of Insurance, as
       anyone else under any uninsured motor-                         stated in the Declarations, has been ex-
       ist, underinsured motorist, automobile no-                     hausted by payment of claims.
       fault or first party personal injury law.                 3.   We have no duty to investigate, settle or
   21. War                                                            defend any claim or "suit" other than
                                                                      those circumstances described in Para-
       Any liability, however caused, arising di-                     graph C.1. However, we do have the
       rectly or indirectly, out of:                                  right to participate in the investigation,
                                                                      settlement or defense of any claim or
       a.    War, including undeclared or civil                       "suit" to which this insurance applies. If
             war;                                                     we exercise this right, we will do so at our
       b.    Warlike action by a military force, in-                  expense.
             cluding action in hindering or de-                  4.   If there is no underlying insurer or other
             fending against an actual or ex-                         insurance obligated to do so, we will pay
             pected attack by any government,                         the following when we provide a defense:
             sovereign or authority using military
             personnel or other agents; or                            a.   All expenses we incur.
       c.    Insurrection, rebellion, revolution,                     b.   The cost of bail bonds up to $3,000.
             usurped power or action taken by                              We do not have to furnish these
             governmental authority in hindering                           bonds.
             or defending against any of these.
                                                                      c.   The cost of bonds to appeal a judg-
                                                                           ment or award in any claim or "suit"
                                                                           we defend and the cost of bonds to

                                      Includes copyrighted material of ISO
US 101 UM 12 04                        Properties, Inc., with its permission.                       Page 9 of 22
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000270
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 272 of 330 Page ID #298

             release attachments, but only for                 SECTION II - WHO IS AN INSURED
             bond amounts within the applicable
             Limits of Insurance. We do not have               1.   Except for liability arising out of the ownership,
             to furnish these bonds.                                maintenance, occupancy or use of an "auto":

        d.   Reasonable expenses incurred by                        a.   If you are designated in the Declarations
             the insured at our request to assist                        as:
             us in the investigation or defense of                       (1) An individual, you and your spouse
             the claim or "suit", including the ac-                          are insureds, but only with respect to
             tual loss of earnings.                                          the conduct of a business of which
        e.   All costs taxed against the insured in                          you are the sole owner.
             the "suit".                                                 (2) A partnership or joint venture, you
   5.   If there is no   underlying insurer obligated                        are an insured.      Your members,
        to do so, we     will pay the following for an                       partners and their spouses are also
        "occurrence"     to which this insurance ap-                         insureds, but only with respect to the
        plies, even if   we have no duty to provide                          conduct of your business.
        a defense:                                                       (3) A limited liability company, you are
        a.   Prejudgment       interest     awarded                          an insured. Your members are also
             against the insured on that part of                             insureds, but only with respect to the
             the judgment we become obligated                                conduct of your business.        Your
             to pay and which falls within the ap-                           managers are insureds, but only with
             plicable Limit of Insurance. If we                              respect to their duties as your man-
             make an offer to pay the applicable                             agers.
             Limits of Insurance, we will not pay                        (4) An organization other than a part-
             any prejudgment interest based on                               nership, joint venture, or limited li-
             the period of time after the offer.                             ability company, you are an insured.
        b.   All interest awarded against the in-                            Your "executive officers" and direc-
             sured on the full amount of any                                 tors are insureds, but only with re-
             judgment that accrues:                                          spect to their duties as your officers
                                                                             or directors. Your stockholders are
             (1) After entry of the judgment; and                            also insureds, but only with respect
                                                                             to their liability as stockholders.
             (2) Before we have paid, offered to                             Each of the following is also a
                 pay or deposited in court the                               Named Insured:
                 part of the judgment that is
                 within the applicable Limit of In-                          (a) Any "subsidiary" company of
                 surance.                                                        such organization, including any
                                                                                 "subsidiary" of such "subsidi-
   6.   The payments described in Paragraphs                                     ary":
        4. and 5. above will not reduce the Limits
        of Insurance provided by this Coverage                                     1)   Existing at the inception of
        Part when defense or supplementary                                              this Coverage Part; or
        payments provided by the "underlying in-
        surance" do not reduce their Limits of In-                                 2)   Formed or acquired on or
        surance. However, when defense or                                               after the inception of this
        supplementary payments provided by the                                          Coverage Part.
        "underlying insurance" reduce their Limits                           (b) Any other company controlled
        of Insurance then such expense pay-                                      and actively managed by such
        ments paid by us will reduce the Limits of                               organization or any "subsidiary"
        Insurance provided by this Coverage                                      thereof:
        Part.
                                                                                   1)   At the inception of this Cov-
   7.   If we are prevented by law or otherwise                                         erage Part; or
        from carrying out any of the provisions of
        SECTION I - COVERAGE, C. Defense                                           2)   If the control and active
        and Supplementary Payments, we will                                             management thereof is ac-
        pay any expense incurred with our written                                       quired on or after the incep-
        consent.                                                                        tion of this Coverage Part.
                                                                         (5) A trust, you are an insured. Your
                                                                             trustees are also insureds, but only


                                         Includes copyrighted material of ISO
US 101 UM 12 04                           Properties, Inc., with its permission.                     Page 10 of 22
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000271
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 273 of 330 Page ID #299

              with respect to their duties as trus-                         (b) The "bodily injury" or "property
              tees.                                                             damage" is sustained by a co-
                                                                                "employee" of such "employee".
     b.   Each of the following is also an insured:
                                                                        (3) Someone using an "auto" while he or
          (1) Any "employee" of yours while acting                          she is working in a business of sell-
              within the scope of their duties as                           ing, servicing, repairing, parking or
              such.                                                         storing "autos", unless that business
          (2) Any person or organization while                              is yours.
              acting as your real estate manager.                       (4) Anyone other than your "employ-
          (3) Any person or organization having                             ees", partners (if you are a partner-
              proper temporary custody of your                              ship), members (if you are a limited
              property if you die, but only:                                liability company), or a lessee or bor-
                                                                            rower or any of their "employees",
              (a) With respect to liability arising                         while moving property to or from an
                  out of the maintenance or use of                          "auto".
                  that property; and
                                                                   c.   Anyone liable for the conduct of an in-
              (b) Until your legal representative                       sured described in Paragraphs 2.a. and
                  has been appointed.                                   b. above is also an insured, but only if
                                                                        they are provided insurance coverage for
          (4) Your legal representative if you die,                     such liability by valid and collectible "un-
              but only with respect to duties as                        derlying insurance" listed in the Schedule
              such.                                                     of Underlying Insurance and then only for
2.   Only with respect to liability arising out of the                  such hazards for which coverage is pro-
     ownership, maintenance, occupancy or use of                        vided by such "underlying insurance".
     an "auto":                                               3.   At your option and subject to the terms of this
     a.   You are an insured.                                      insurance, any additional insureds not ad-
                                                                   dressed by Paragraphs 1. and 2. above cov-
     b.   Anyone else while using with your per-                   ered in the "underlying insurance" listed in the
          mission an "auto" you own, hire or borrow                Schedule of Underlying Insurance are also in-
          is also an insured except:                               sureds, but only to the extent that insurance is
                                                                   provided for such additional insureds there-
          (1) The owner or any other person or                     under.
              organization (except your "executive
              officers" or principals) from whom              No person or organization is an insured with re-
              you hire or borrow an "auto", unless            spect to the conduct of any current or past part-
              such persons or organizations are               nership, joint venture, or limited liability company
              insureds in your "underlying insur-             that is not shown as a Named Insured in the Dec-
              ance" listed in the Schedule of Un-             larations.
              derlying Insurance, and then only for
              such hazards for which coverage is              SECTION III - LIMITS OF INSURANCE
              provided by such "underlying insur-             1.   The Limits of Insurance shown in the Declara-
              ance". This exception does not ap-                   tions and the rules below fix the most we will
              ply if the "auto" is a trailer or semi-              pay regardless of the number of:
              trailer connected to an "auto" you
              own.                                                 a.   Insureds;
          (2) Your "employee", if the "auto" is                    b.   Claims made or "suits" brought; or
              owned by that "employee" or a
              member of his or her household,                      c.   Persons or organizations making claims
              unless:                                                   or bringing "suits".

              (a) Such "employee" is an insured               2.   The Aggregate Limit is the most we will pay
                  with respect to that "auto" in the               for all damages:
                  "underlying insurance" listed in                 a.   Included in the "products-completed op-
                  the Schedule of Underlying In-                        erations hazard";
                  surance, and then only for such
                  hazards for which coverage is                    b.   Because of "bodily injury" by disease
                  provided by such "underlying in-                      sustained by your "employees" arising
                  surance"; or                                          out of and in the course of their employ-
                                                                        ment by you; or


                                        Includes copyrighted material of ISO
US 101 UM 12 04                          Properties, Inc., with its permission.                     Page 11 of 22
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000272
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 274 of 330 Page ID #300

     c.   Because of "bodily injury", "personal and                           ongoing improvements, alterations,
          advertising injury" or "property damage"                            installation, demolition or mainte-
          not included within a. or b. above. How-                            nance work performed by you or on
          ever, this Aggregate Limit will not apply to                        your behalf at the same location for
          damages which are not subject to an Ag-                             the same persons or entities, no
          gregate Limit in the "underlying insur-                             matter how often or under how many
          ance".                                                              different contracts, will be deemed to
                                                                              be a single construction project.
     The Aggregate Limit applies separately to a.,
     b. and c. The Aggregate Limit described in c.             4.   Subject to the limits described in 2. and 3.
     will apply only to damages not subject to a. or                above, the Each Occurrence Limit is the most
     b. above.                                                      we will pay for the "ultimate net loss":
3.   Subject to the Limit of Insurance described in                 a.   In excess of the applicable limits of "un-
     2.c. above:                                                         derlying insurance"; or
     a.   Only in the event that "underlying insur-                 b.   If an "occurrence" is not covered by "un-
          ance" specifically listed in the Schedule of                   derlying insurance", but covered by the
          Underlying Insurance provides an annual                        terms and conditions of this Coverage
          Aggregate Limit of Insurance for dam-                          Part,
          ages that would not be subject to 2.a. or
          b. above that is applicable separately to                 Because of all "bodily injury", "personal and
          each:                                                     advertising injury" and "property damage"
                                                                    arising out of any one "occurrence".
          (1) Location owned by, or rented or
              leased to you solely with respect to                  We will not pay more than the Limit of Insur-
              damages which are the result of a                     ance shown in this Coverage Part's Declara-
              claim or "suit" for "bodily injury" or                tions for each "occurrence" because any Per-
              "property damage" which can be at-                    sonal Umbrella Liability Policy(ies) is / are at-
              tributed to operations at only a single               tached to this policy.
              location, then the Aggregate Limit               5.   Subject to the limits described in 2., 3. and 4.
              described in 2.c. above applies                       above and to the terms and conditions of the
              separately to each location owned                     "underlying insurance":
              by, or rented or leased to you.
                                                                    a.   If the limits of "underlying insurance"
          (2) Of your construction projects solely                       have been reduced by payment of
              with respect to damages which are                          claims, this Coverage Part will continue in
              the result of a claim or "suit" for "bod-                  force as excess of the reduced "underly-
              ily injury" or "property damage"                           ing insurance"; or
              which can be attributed only to on-
              going operations and only at a single                 b.   If the limits of "underlying insurance"
              construction project, then the Aggre-                      have been exhausted by payment of
              gate Limit described in 2.c. above                         claims, this Coverage Part will continue in
              applies separately to each of your                         force as "underlying insurance".
              construction projects.
                                                               6.   The Limits of Insurance of this Coverage Part
     b.   Only with respect to the application of                   apply separately to each "coverage term".
          Limits of Insurance described in 3.a.
          above, the following terms location and              SECTION IV - CONDITIONS
          construction project will have the follow-           1.   Appeals
          ing meanings:
                                                                    If the insured or any insurer who provides the
          (1) Location means premises involving                     applicable "underlying insurance" elects not to
              the same or connecting lots, or                       appeal a judgment which exceeds the "un-
              premises whose connection is inter-                   derlying limit", we may elect to do so at our
              rupted only by a street, roadway,                     own expense. We shall be liable for the tax-
              waterway or right-of-way of a rail-                   able costs and disbursements and interest in-
              road.                                                 cidental thereto, but in no event shall this pro-
          (2) Construction project means a loca-                    vision increase our liability beyond:
              tion you do not own, rent or lease                    a.   Our applicable Limits of Insurance for all
              where ongoing improvements, al-                            "ultimate net loss";
              terations, installation, demolition or
              maintenance work is performed by                      b.   Our applicable Defense and Supple-
              you or on your behalf. All connected                       mentary Payments as described in SEC-

                                         Includes copyrighted material of ISO
US 101 UM 12 04                           Properties, Inc., with its permission.                    Page 12 of 22
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000273
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 275 of 330 Page ID #301

          TION I - COVERAGE, C. Defense and                        b.   If a claim is made or "suit" is brought
          Supplementary Payments; and                                   against any insured that is likely to in-
                                                                        volve this Coverage Part, you must:
     c.   The expense of such appeal.
                                                                        (1) Immediately record the specifics of
2.   Audit                                                                  the claim or "suit" and the date re-
     If this Coverage Part is subject to Audit, as in-                      ceived; and
     dicated in the Declarations, then the following                    (2) Notify us as soon as practicable.
     Condition applies:
                                                                        This requirement will not be considered
     a.   The premium shown in the Premium                              breached unless the breach occurs after
          Computation Endorsement as Advance                            such claim or "suit" is known to an
          Premium is a deposit premium. At the                          "authorized representative".
          close of each audit period, we will com-
          pute the earned premium for that period.                 c.   You and any other involved insured must:
          If:
                                                                        (1) Immediately send us copies of any
          (1) The earned premium is less than the                           demands, notices, summonses or
              deposit premium, we will return the                           legal papers received in connection
              excess to the first Named Insured; or                         with the claim or "suit";
          (2) The earned premium is greater than                        (2) Authorize us to obtain records and
              the deposit premium, the difference                           other information;
              will be due and payable to us by the
              first Named Insured upon notice from                      (3) Cooperate with us in the investiga-
              us. The due date for audit and retro-                         tion or settlement of the claim or de-
              spective premiums is the date shown                           fense against the "suit"; and
              as the due date on the bill.                              (4) Assist us, upon our request, in the
          However, in no event will the earned                              enforcement of any right against any
          premium be less than the Minimum Pre-                             person or organization which may be
          mium stated in the Premium Computation                            liable to the insured because of in-
          Endorsement.                                                      jury or damage to which this insur-
                                                                            ance may also apply.
     b.   The first Named Insured must keep rec-
          ords of the information we need for pre-                 d.   No insured will, except at that insured's
          mium computation, and send us copies at                       own cost, voluntarily make a payment,
          such times as we may request.                                 assume any obligation, or incur any ex-
                                                                        pense, other than for first aid, without our
3.   Bankruptcy                                                         consent.
     Bankruptcy or insolvency of the insured or the           5.   First Named Insured
     insured's estate shall not relieve us of any ob-
     ligations under this Coverage Part.                           The person or organization first named in the
                                                                   Declarations will act on behalf of all other in-
4.   Duties in the Event of Occurrence, Claim or                   sureds where indicated in this Coverage Part.
     Suit
                                                              6.   Legal Action Against Us and Loss Pay-
     a.   You must see to it that we are notified as               ments
          soon as practicable of an "occurrence"
          which may result in a claim or "suit". To                a.   No legal action may be brought against
          the extent possible, notice should in-                        us unless there has been full compliance
          clude:                                                        with all the terms of this Coverage Part
                                                                        nor until the amount of the insured's obli-
          (1) How, when and where the "occur-                           gation to pay has been finally determined
              rence" took place;                                        as provided below. No person or organi-
                                                                        zation has any right under this Coverage
          (2) The names and addresses of any                            Part to bring us into any action to deter-
              injured persons and witnesses; and                        mine the liability of the insured.
          (3) The nature and location of any injury                b.   We shall be liable for payment of the "ul-
              or damage arising out of the "occur-                      timate net loss" for any "occurrence" to
              rence".                                                   which this Coverage Part applies:
          This requirement applies only when the                        (1) For "occurrences" not covered by
          "occurrence" is known to an "authorized                           "underlying insurance"; or
          representative".

                                        Includes copyrighted material of ISO
US 101 UM 12 04                          Properties, Inc., with its permission.                     Page 13 of 22
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000274
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 276 of 330 Page ID #302

          (2) In excess of the "underlying limit"                  d.   The limits of "underlying insurance" shall
              applicable to the "occurrence" only                       be deemed applicable, regardless of any
              after the insurers who provide the                        defense which the insurer who provides
              applicable "underlying insurance"                         the "underlying insurance" may assert
              have paid or become obligated to                          because of the insured's failure to comply
              pay the amount of the "underlying                         with any Condition of the policy or the in-
              limit" applicable to the "occurrence".                    ability of the insurer to pay by reason of
                                                                        bankruptcy or insolvency.
          Our payment will be made following final
          determination of the amount of the in-              9.   Other Insurance
          sured's obligation to pay either by final
          judgment against the insured or by writ-                 This insurance is excess over, and shall not
          ten agreement with the insured, the                      contribute with any other insurance, whether
          claimant, the underlying insurers and us.                primary, excess, contingent or on any other
                                                                   basis. This condition will not apply to insur-
7.   Liberalization                                                ance specifically written as excess over this
                                                                   Coverage Part.
     If, within 60 days prior to the beginning of this
     Coverage Part or during the policy period, we            10. Premium
     make any changes to any forms or endorse-
     ments of this Coverage Part for which there is                The premium for this Coverage Part shall be
     currently no separate premium charge, and                     as stated in the Declarations. The advance
     that change provides more coverage than this                  and anniversary premiums are not subject to
     Coverage Part, the change will automatically                  adjustment, except as stated in the Declara-
     apply to this Coverage Part at the latter of:                 tions, or as stated in an endorsement issued
                                                                   by us to form a part of this Coverage Part.
     a.   The date we implemented the change in
          your state; or                                           You shall maintain records of such information
                                                                   as is necessary for premium computation, and
     b.   The date this Coverage Part became ef-                   shall, if requested by us, send copies of such
          fective; and                                             records to us at the end of the "coverage
                                                                   term" and at such times during the policy pe-
     Will be considered as included until the end of               riod as we may direct.
     the current policy period. We will make no
     additional premium charge for this additional            11. Representations
     coverage during the interim.
                                                                   a.   By acceptance of this Coverage Part, you
8.   Maintenance of Underlying Insurance                                agree that the statements in the Declara-
                                                                        tions are your agreements and repre-
     a.   While this Coverage Part is in effect, the                    sentations, that this Coverage Part is is-
          insured shall maintain in force the "un-                      sued in reliance upon the truth of such
          derlying insurance" listed in the Schedule                    representations and that this Coverage
          of Underlying Insurance as collectible in-                    Part embodies all agreements existing
          surance. The terms, conditions and en-                        between you and us or any of our agents
          dorsements of "underlying insurance" will                     relating to this insurance.
          not materially change and renewals or
          replacements of "underlying insurance"                   b.   However, to the extent that the following
          will not be more restrictive in coverage.                     applies in the "underlying insurance"
                                                                        listed specifically in the Schedule of Un-
     b.   Limits of "underlying insurance" will not                     derlying Insurance, it will also apply to
          be reduced, except for any reduction or                       this Coverage Part:
          exhaustion in the aggregate limits of in-
          surance due to payment of claims which                        Based on our reliance upon your repre-
          are in accordance with SECTION I -                            sentations as to existing hazards, if un-
          COVERAGE, A. Insuring Agreement,                              intentionally you should fail to disclose all
          Paragraph 2. of this Coverage Part.                           such hazards at the inception date of this
                                                                        Coverage Part, we will not reject cover-
     c.   In the event you fail or neglect to maintain                  age under this Coverage Part based
          "underlying insurance" as required, this                      solely on such failure.
          Coverage Part will apply as though such
          "underlying insurance" was in force and             12. Separation of Insureds
          collectible at the time a claim is presented
          to us which is in accordance with SEC-                   Except with respect to the Limits of Insurance,
          TION I - COVERAGE, A. Insuring                           and any rights or duties specifically assigned
          Agreement, Paragraph 2. of this Cover-                   in this Coverage Part to the first Named In-
          age Part.                                                sured, this insurance applies:

                                        Includes copyrighted material of ISO
US 101 UM 12 04                          Properties, Inc., with its permission.                     Page 14 of 22
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000275
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 277 of 330 Page ID #303

   a.   As if each Named Insured were the only               SECTION V - DEFINITIONS
        Named Insured; and
                                                             1.   "Advertisement" means a notice that is broad-
   b.   Separately to each insured against whom                   cast or published to the general public or spe-
        claim is made or "suit" is brought.                       cific market segments about your goods,
                                                                  products or services for the purpose of at-
13. Transfer of Rights of Recovery Against                        tracting customers or supporters. "Adver-
    Others to Us                                                  tisement" includes a publicity article. For the
   a.   If the insured has rights to recover all or               purposes of this definition:
        part of any payment we have made un-                      a.   Notices that are published include mate-
        der this Coverage Part, those rights are                       rial placed on the Internet or on similar
        transferred to us. The insured must do                         electronic means of communication; and
        nothing after loss to impair them. At our
        request, the insured will bring "suit" or                 b.   Regarding web-sites, only that part of a
        transfer those rights to us and help us                        web-site that is about your goods, prod-
        enforce them.                                                  ucts or services for the purposes of at-
                                                                       tracting customers or supporters is con-
   b.   Any recoveries shall be applied as fol-                        sidered an "advertisement".
        lows:
                                                             2.   "Authorized representative" means:
        (1) First, we will reimburse anyone, in-
            cluding the insured, the amounts                      a.   If you are:
            actually paid by them that were in
            excess of our payments;                                    (1) An individual, you and your spouse
                                                                           are "authorized representatives".
        (2) Next, we will be reimbursed to the
            extent of our actual payment; and                          (2) A partnership or joint venture, your
                                                                           members, your partners, and their
        (3) Lastly, any amounts left after meet-                           spouses are "authorized representa-
            ing the obligations outlined in (1) and                        tives".
            (2) above will be distributed to any-
            one else known to us at the time a                         (3) A limited liability company, your
            recovery is made and who is legally                            members and your managers are
            entitled to such recovery.                                     "authorized representatives".

        Expenses incurred in the recovery shall                        (4) An organization other than a part-
        be apportioned among all interests in the                          nership, joint venture or limited liabil-
        ratio of their respective recoveries as fi-                        ity company, your "executive offi-
        nally settled. If there is no recovery as a                        cers" and directors are "authorized
        result of our attempts, we shall bear all of                       representatives". Provided you are
        the recovery expenses.                                             not a publicly traded organization,
                                                                           your stockholders are also "author-
   c.   If prior to an "occurrence" to which this                          ized representatives".
        Coverage Part would apply, you and the
        issuer of your applicable "underlying in-                      (5) A trust, your trustees are "authorized
        surance" listed specifically in the Sched-                         representatives".
        ule of Underlying Insurance waive any                     b.   Your "employees" assigned to manage
        right of recovery against a person or or-                      your insurance program, or assigned to
        ganization for injury or damage, we will                       give or receive notice of an "occurrence",
        also waive any rights we may have                              claim or "suit" are also "authorized repre-
        against such person or organization.                           sentatives".
14. When We Do Not Renew                                     3.   "Auto" means:
   If we decide not to renew this Coverage Part,                  a.   Any land motor vehicle, trailer or semi-
   we will mail or deliver to the first Named In-                      trailer designed for travel on public roads;
   sured shown in the Declarations written notice                      or
   of the nonrenewal not less than 30 days be-
   fore the expiration date.                                      b.   Any other land vehicle that is subject to a
                                                                       compulsory or financial responsibility law
   If notice is mailed, proof of mailing will be suf-                  or other motor vehicle insurance law
   ficient proof of notice.                                            where it is licensed or principally ga-
                                                                       raged.
                                                                  "Auto" does not include "mobile equipment".

                                       Includes copyrighted material of ISO
US 101 UM 12 04                         Properties, Inc., with its permission.                     Page 15 of 22
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000276
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 278 of 330 Page ID #304

4.   "Bodily injury" means bodily harm or injury,                  a.   It incorporates "your product" or "your
     sickness, disease, disability, humiliation,                        work" that is known or thought to be de-
     shock, fright, mental anguish or mental injury,                    fective, deficient, inadequate or danger-
     including care, loss of services or death re-                      ous; or
     sulting from any of these at any time.
                                                                   b.   You have failed to fulfill the terms of a
5.   "Coverage term" means the following individ-                       contract or agreement,
     ual increment, or if a multi-year policy period,
     increments, of time, which comprise the policy                if such property can be restored to use by:
     period of this Coverage Part:                                 a.   The repair, replacement, adjustment or
     a.   The year commencing on the Effective                          removal of "your product" or "your work";
          Date of this Coverage Part at 12:01 AM                        or
          standard time at your mailing address                    b.   Your fulfilling the terms of the contract or
          shown in the Declarations, and if a multi-                    agreement.
          year policy period, each consecutive an-
          nual period thereafter, or portion thereof if        12. "Insured contract" means:
          any period is for a period of less than 12
          months, constitute individual "coverage                  a.   A contract for a lease of premises. How-
          terms". The last "coverage term" ends at                      ever, that portion of the contract for a
          12:00 AM standard time at your mailing                        lease of premises that indemnifies any
          address shown in the Declarations on the                      person or organization for "property
          earlier of:                                                   damage" by fire or explosion to premises
                                                                        while rented to you or temporarily occu-
          (1) The day the policy period shown in                        pied by you with permission of the owner
              the Declarations ends; or                                 is not an "insured contract";
          (2) The day the policy to which this Cov-                b.   A sidetrack agreement;
              erage Part is attached is terminated
              or cancelled.                                        c.   Any easement or license agreement, ex-
                                                                        cept in connection with construction or
     b.   However, if after the issuance of this                        demolition operations on or within 50 feet
          Coverage Part, any "coverage term" is                         of a railroad;
          extended for an additional period of less
          than 12 months, that additional period of                d.   An obligation, as required by ordinance,
          time will be deemed to be part of the last                    to indemnify a municipality, except in
          preceding "coverage term".                                    connection with work for a municipality;

6.   "Coverage territory" means anywhere.                          e.   An elevator maintenance agreement;

7.   "Electronic data" means information, facts or                 f.   That part of any other contract or agree-
     programs stored as or on, created or used on,                      ment pertaining to your business, other
     or transmitted to or from computer software,                       than a contract or agreement pertaining
     including systems and applications software,                       to the rental or lease of any "auto", (in-
     hard or floppy disks, CD-ROMS, tapes, drives,                      cluding an indemnification of a municipal-
     cells, data processing devices or any other                        ity in connection with work performed for
     media which are used with electronically con-                      a municipality) under which you assume
     trolled equipment.                                                 the tort liability of another party to pay for
                                                                        "bodily injury", "property damage" or
8.   "Employee" includes a "leased worker". "Em-                        "personal and advertising injury" to a third
     ployee" does not include a "temporary                              person or organization.          Tort liability
     worker".                                                           means a liability that would be imposed
                                                                        by law in the absence of any contract or
9.   "Executive officer" means a person holding                         agreement; or
     any of the officer positions created by your
     charter, constitution, by-laws or any similar                 g.   That part of any contract or agreement
     governing document.                                                entered into, as part of your business,
                                                                        pertaining to the rental or lease, by you or
10. "Hostile fire" means one that becomes un-                           any of your "employees", of any "auto".
    controllable or breaks out from where it was                        However, such contract or agreement
    intended to be.                                                     shall not be considered an "insured con-
11. "Impaired property" means tangible property,                        tract" to the extent that it obligates you or
    other than "your product" or "your work", that                      any of your "employees" to pay for "prop-
    cannot be used or is less useful because:                           erty damage" to any "auto" rented or
                                                                        leased by you or any of your "employ-
                                                                        ees".
                                         Includes copyrighted material of ISO
US 101 UM 12 04                           Properties, Inc., with its permission.                     Page 16 of 22
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000277
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 279 of 330 Page ID #305

       Paragraphs f. and g. do not include that                          sulting firm, assumes liability for
       part of any contract or agreement:                                "personal and advertising injury"
                                                                         arising out of the insured's rendering
       (1) That indemnifies a railroad for "bodily                       or failure to render professional
           injury", "property damage" or "per-                           services, including those services
           sonal and advertising injury" arising                         listed in Paragraph (4), above;
           out of construction or demolition op-
           erations, within 50 feet of any rail-                    (6) That indemnifies a web-site designer
           road property and affecting any rail-                        or content provider, or Internet
           road bridge or trestle, tracks, road-                        search, access, content or service
           beds, tunnel, underpass or crossing.                         provider for injury or damage arising
           However, if such liability is insured by                     out of the planning, execution or fail-
           valid and collectible "underlying in-                        ure to execute Internet services.
           surance" as listed in the Schedule of                        Internet Services include but are not
           Underlying Insurance, this Para-                             limited to design, production, distri-
           graph (1) shall not apply for such                           bution, maintenance and administra-
           hazards for which insurance cover-                           tion of web-sites and web-banners;
           age is afforded by such "underlying                          hosting web-sites; registering do-
           insurance";                                                  main names; registering with search
                                                                        engines; marketing analysis; and
       (2) That indemnifies an architect, engi-                         providing access to the Internet or
           neer or surveyor for injury or damage                        other similar networks;
           arising out of:
                                                                    (7) Under which the insured, if a web-
           (a) Preparing, approving or failing to                       site designer or content provider, or
               prepare or approve maps, shop                            Internet search, access, content or
               drawings, opinions, reports, sur-                        service provider, assumes liability for
               veys, field orders, change or-                           injury or damage arising out of the
               ders or drawings and specifica-                          insured's rendering or failure to ren-
               tions; or                                                der Internet services, including those
           (b) Giving directions or instructions,                       listed in Paragraph (6), above;
               or failing to give them, if that is                  (8) That pertains to the loan, lease     or
               the primary cause of the injury                          rental of an "auto" to you or any    of
               or damage;                                               your "employees", if the "auto"      is
       (3) Under which the insured, if an archi-                        loaned, leased or rented with         a
           tect, engineer or surveyor, assumes                          driver; or
           liability for injury or damage arising                   (9) That holds a person or organization
           out of the insured's rendering or fail-                      engaged in the business of trans-
           ure to render professional services,                         porting property by "auto" for hire
           including those listed in Paragraph                          harmless for your use of an "auto"
           (2) above and supervisory, inspec-                           over a route or territory that person
           tion, architectural or engineering ac-                       or organization is authorized to serve
           tivities;                                                    by public authority.
       (4) That indemnifies an advertising, pub-           13. "Leased worker" means a person leased to
           lic relations or media consulting firm              you by a labor leasing firm under an agree-
           for "personal and advertising injury"               ment between you and the labor leasing firm
           arising out of the planning, execution              to perform duties related to the conduct of
           or failure to execute marketing com-                your business. "Leased worker" includes su-
           munications programs. Marketing                     pervisors furnished to you by the labor leasing
           communications programs include                     firm. "Leased worker" does not include a
           but are not limited to comprehensive                "temporary worker".
           marketing campaigns; consumer,
           trade and corporate advertising for             14. "Loading or unloading" means the handling of
           all media; media planning, buying,                  property:
           monitoring and analysis; direct mail;
           promotion; sales materials; design;                 a.   After it is moved from the place where it is
           presentations; point-of-sale materi-                     accepted for movement into or onto an
           als; market research; public relations                   aircraft, watercraft or "auto";
           and new product development;                        b.   While it is in or on an aircraft, watercraft
       (5) Under which the insured, if an adver-                    or "auto"; or
           tising, public relations or media con-

                                     Includes copyrighted material of ISO
US 101 UM 12 04                       Properties, Inc., with its permission.                    Page 17 of 22
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000278
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 280 of 330 Page ID #306

    c.   While it is being moved from an aircraft,                    (2) Cherry pickers and similar devices
         watercraft or "auto" to the place where it                       mounted on automobile or truck
         is finally delivered;                                            chassis and used to raise or lower
                                                                          workers; and
    but "loading or unloading" does not include
    the movement of property by means of a me-                        (3) Air compressors, pumps and gen-
    chanical device, other than a hand truck, that                        erators, including spraying, welding,
    is not attached to the aircraft, watercraft or                        building cleaning, geophysical explo-
    "auto".                                                               ration, lighting and well servicing
                                                                          equipment.
15. "Mobile equipment" means any of the follow-
    ing types of land vehicles, including any at-                However, "mobile equipment" does not in-
    tached machinery or equipment:                               clude any land vehicles that are subject to a
                                                                 compulsory or financial responsibility law or
    a.   Bulldozers, farm machinery, forklifts and               other motor vehicle insurance law in the state
         other vehicles designed for use princi-                 where it is licensed or principally garaged.
         pally off public roads;                                 Land vehicles subject to a compulsory or fi-
    b.   Vehicles maintained for use solely on or                nancial responsibility law or other motor vehi-
         next to premises you own or rent;                       cle insurance law are considered "autos".

    c.   Vehicles that travel on crawler treads;             16. "Occurrence" means:

    d.   Vehicles, whether self-propelled or not,                a.   An accident, including continuous or re-
         maintained primarily to provide mobility to                  peated exposure to substantially the
         permanently mounted:                                         same general harmful conditions, that re-
                                                                      sults in "bodily injury" or "property dam-
         (1) Power cranes, shovels, loaders, dig-                     age"; or
             gers or drills; or
                                                                 b.   An offense that results in "personal and
         (2) Road construction or resurfacing                         advertising injury".
             equipment such as graders, scrap-
             ers or rollers;                                          All damages arising from the same acci-
                                                                      dent, continuous or repeated exposure to
    e.   Vehicles not described in a., b., c. or d.                   substantially the same general harmful
         above that are not self-propelled and are                    conditions, act or offense shall be
         maintained primarily to provide mobility to                  deemed to arise from one "occurrence"
         permanently attached equipment of the                        regardless of:
         following types:
                                                                      (1) The frequency of repetition;
         (1) Air compressors, pumps and gen-
             erators, including spraying, welding,                    (2) The number or kind of media used;
             building cleaning, geophysical explo-                        or
             ration, lighting and well-servicing                      (3) The number of claimants.
             equipment; or
                                                             17. "Personal and advertising injury" means in-
         (2) Cherry pickers and similar devices                  jury, including "bodily injury", arising out of
             used to raise or lower workers;                     one or more of the following offenses:
    f.   Vehicles not described in a., b., c. or d.              a.   False arrest, detention or imprisonment;
         above maintained primarily for purposes
         other than the transportation of persons                b.   Malicious prosecution;
         or cargo.
                                                                 c.   Abuse of process;
         However, self-propelled vehicles with the
         following types of permanently attached                 d.   The wrongful eviction from, wrongful entry
         equipment are not "mobile equipment"                         into, or invasion of the right of private oc-
         but will be considered "autos":                              cupancy of a room, dwelling or premises
                                                                      that a person occupies, committed by or
         (1) Equipment designed primarily for:                        on behalf of its owner, landlord or lessor;
             (a) Snow removal;                                   e.   Defamation of character, including oral or
                                                                      written publication, in any manner, of
             (b) Road maintenance, but not con-                       material that slanders or libels a person
                 struction or resurfacing; or                         or organization or disparages a person's
             (c) Street cleaning;                                     or organization's goods, products or
                                                                      services;

                                       Includes copyrighted material of ISO
US 101 UM 12 04                         Properties, Inc., with its permission.                    Page 18 of 22
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000279
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 281 of 330 Page ID #307

    f.   Oral or written publication, in any manner,                              contractor   or   subcontractor
         of material that violates a person's right of                            working on the same project.
         privacy;
                                                                            Work that may need service, main-
    g.   The use of another's advertising idea in                           tenance, correction, repair or re-
         your "advertisement";                                              placement, but which is otherwise
                                                                            complete, will be treated as com-
    h.   Infringing upon another's copyright, trade                         pleted.
         dress or slogan in your "advertisement";
         or                                                       b.   Does not include "bodily injury" or "prop-
                                                                       erty damage" arising out of:
    i.   Discrimination, unless insurance cover-
         age therefor is prohibited by law or stat-                    (1) The transportation of property, un-
         ute.                                                              less the injury or damage arises out
                                                                           of a condition in or on a vehicle not
18. "Pollutants" mean any solid, liquid, gaseous,                          owned or operated by you, and that
    or thermal irritant or contaminant, including                          condition was created by the "load-
    smoke, vapor, soot, fumes, acids, alkalis,                             ing or unloading" of that vehicle by
    chemicals, petroleum, petroleum products                               any insured; or
    and petroleum by-products, and waste.
    Waste includes materials to be recycled, re-                       (2) The existence of tools, uninstalled
    conditioned or reclaimed. "Pollutants" in-                             equipment or abandoned or unused
    clude, but are not limited to, substances which                        materials.
    are generally recognized in industry or gov-
    ernment to be harmful or toxic to persons,                20. "Property damage" means:
    property or the environment regardless of                     a.   Physical injury to or destruction of tangi-
    whether the injury or damage is caused di-                         ble property including all resulting loss of
    rectly or indirectly by the "pollutants" and                       use.     All such loss of use shall be
    whether:                                                           deemed to occur at the time of the physi-
    a.   The insured is regularly or otherwise en-                     cal injury or destruction that caused it; or
         gaged in activities which taint or degrade               b.   Loss of use of tangible property that is
         the environment; or                                           not physically injured. All such loss of
    b.   The insured uses, generates or produces                       use shall be deemed to occur at the time
         the "pollutant".                                              of the "occurrence" that caused it.

19. "Products-completed operations hazard":                       For the purposes of this insurance, "electronic
                                                                  data" is not tangible property.
    a.   Includes all "bodily injury" and "property
         damage" occurring away from premises                 21. "Subsidiary" means any organization in which
         you own or rent and arising out of "your                 more than 50% of the outstanding securities
         product" or "your work" except:                          or voting rights representing the present right
                                                                  to vote for election of directors is owned or
         (1) Products that are still in your physical             controlled, directly or indirectly, in any combi-
             possession; or                                       nation, by one or more of the Named In-
                                                                  sureds.
         (2) Work that has not yet been com-
             pleted or abandoned.         However,            22. "Suit" means a civil proceeding in which
             "your work" will be deemed com-                      money damages because of "bodily injury",
             pleted at the earliest of the following              "personal and advertising injury" or "property
             times:                                               damage" to which this insurance applies are
                                                                  alleged. "Suit" includes:
             (a) When all of the work called for in
                 your contract has been com-                      a.   An arbitration proceeding in which such
                 pleted.                                               money damages are claimed and to
                                                                       which the insured must submit or does
             (b) When all of the work to be done                       submit with our consent;
                 at the site has been completed,
                 if your contract calls for work at               b.   Any other alternative dispute resolution
                 more than one site.                                   proceeding in which such money dam-
                                                                       ages are claimed and to which the in-
             (c) When that part of the work done                       sured submits with our consent; or
                 at a job site has been put to its
                 intended use by any person or                    c.   An appeal of a civil proceeding.
                 organization other than another


                                        Includes copyrighted material of ISO
US 101 UM 12 04                          Properties, Inc., with its permission.                    Page 19 of 22
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000280
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 282 of 330 Page ID #308

23. "Temporary worker" means a person who is                          (1) Any goods or products, other than real
    furnished to you to:                                                  property, manufactured, sold, han-
                                                                          dled, distributed or disposed of by:
    a.   Substitute for a permanent "employee"
         on leave; or                                                      (a)    You;
    b.   Meet seasonal or short-term workload                              (b)    Others trading    under    your
         conditions.                                                              name; or
24. "Ultimate net loss" means the sum actually                             (c)    A person or organization whose
    paid or payable in the settlement or satisfac-                                business or assets you have
    tion of the insured's legal obligation for dam-                               acquired; and
    ages, covered by this insurance, either by
    adjudication or compromise. "Ultimate net                         (2) Containers (other than vehicles), ma-
    loss" does not include Defense and Supple-                            terials, parts or equipment furnished in
    mentary Payments as described in SECTION                              connection with such goods or prod-
    I - COVERAGE, C. Defense and Supplemen-                               ucts.
    tary Payments of this Coverage Part.                         b.   Includes:
25. "Underlying insurance" means the insurance                        (1) Warranties or representations made
    listed in the Schedule of Underlying Insurance                        at any time with respect to the fit-
    and the insurance available to the insured                            ness, quality, durability, performance
    under all other insurance policies applicable                         or use of your product; and
    to the "occurrence". "Underlying insurance"
    also includes any type of self-insurance or                       (2) The providing of or failure to provide
    alternative method by which the insured ar-                           warnings or instructions.
    ranges for funding of legal liabilities that af-
    fords coverage that this Coverage Part cov-                  c.   Does not include vending machines or
    ers.                                                              other property rented to or located for the
                                                                      use of others but not sold.
26. "Underlying limit" means the total of the appli-
    cable limits of all "underlying insurance" less          29. "Your work":
    the amount, if any, by which the applicable                  a.   Means:
    limit of the applicable policy listed in the
    Schedule of Underlying Insurance has been                         (1) Work or operations performed by
    reduced solely by payment of loss resulting                           you or on your behalf; and
    from claims which are in accordance with
    SECTION I - COVERAGE, A. Insuring                                 (2) Materials, parts or equipment fur-
    Agreement, Paragraph 2. of this Coverage                              nished in connection with such work
    Part.                                                                 or operations.

27. "Workplace" means that place and during                      b.   Includes:
    such hours to which the "employee" sustain-                       (1) Warranties or representations made
    ing injury was assigned by you, or any other                          at any time with respect to the fit-
    person or entity acting on your behalf, to work                       ness, quality, durability, performance
    on the date of "occurrence".                                          or use of "your work"; and
28. "Your product":                                                   (2) The providing of or failure to provide
    a.   Means:                                                           warnings or instructions.




                                       Includes copyrighted material of ISO
US 101 UM 12 04                         Properties, Inc., with its permission.                     Page 20 of 22
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000281
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 283 of 330 Page ID #309

     NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:
     COMMERCIAL UMBRELLA LIABILITY COVERAGE PART

A.   SECTION I - COVERAGE, B. Exclusions is                                    such facility is located within the
     modified to add the following:                                            United States of America, its territo-
                                                                               ries or possessions or Canada, this
     This insurance does not apply to:                                         Exclusion c. applies only to "property
     1.   Any liability:                                                       damage" to such "nuclear facility"
                                                                               and any property thereat.
          a.   With respect to which an insured un-
               der the policy is also an insured un-            B.   SECTION V - DEFINITIONS is hereby modi-
               der a nuclear energy liability policy                 fied to add the following definitions:
               issued by Nuclear Energy Liability                    1.   "Hazardous properties" include radioac-
               Insurance     Association,       Mutual                    tive, toxic or explosive properties;
               Atomic Energy Liability Underwriters
               or Nuclear Insurance Association of                   2.   "Nuclear material" means "source mate-
               Canada, or any of their successors,                        rial", "special nuclear material" or "by-
               or would be an insured under any                           product material";
               such policy but for its termination
               upon exhaustion of its limit of liability;            3.   "Source material", "special nuclear mate-
               or                                                         rial" and "by-product material" have the
                                                                          meanings given them in the Atomic En-
          b.   Resulting from the "hazardous prop-                        ergy Act of 1954 or in any law amenda-
               erties" of "nuclear material" and with                     tory thereof;
               respect to which (1) any person or
               organization is required to maintain                  4.   "Spent fuel" means any fuel element or
               financial protection pursuant to the                       fuel component, solid or liquid, which has
               Atomic Energy Act of 1954, or any                          been used or exposed to radiation in a
               law amendatory thereof, or (2) the                         "nuclear reactor";
               insured is, or had this policy not                    5.   "Waste" means any waste material (a)
               been issued would be, entitled to in-                      containing "by-product material" other
               demnity from the United States of                          than the tailings or wastes produced by
               America, or any agency thereof, un-                        the extraction or concentration of uranium
               der any agreement entered into by                          or thorium from any ore processed pri-
               the United States of America, or any                       marily for its "source material" content,
               agency thereof, with any person or                         and (b) resulting from the operation by
               organization.                                              any person or organization of any "nu-
     2.   Any liability resulting from the "hazardous                     clear facility" included under the first two
          properties" of "nuclear material", if                           paragraphs of the definition of "nuclear
                                                                          facility".
          a.   The "nuclear material" (1) is at any
               "nuclear facility" owned by, or oper-                 6.   "Nuclear facility" means:
               ated by or on behalf of, an insured or                     a.   Any "nuclear reactor";
               (2) has been discharged or dis-
               persed therefrom,                                          b.   Any equipment or device designed
                                                                               or used for (1) separating the iso-
          b.   The "nuclear material" is contained in                          topes of uranium or plutonium, (2)
               "spent fuel" or "waste" at any time                             processing or utilizing "spent fuel",
               possessed, handled, used, proc-                                 (3) or handling, processing or pack-
               essed, stored, transported or dis-                              aging "waste";
               posed of by or on behalf of an in-
               sured; or                                                  c.   Any equipment or device used for
                                                                               the processing, fabricating or alloy-
          c.   The injury or damage arises out of                              ing of "special nuclear materials", if
               the furnishing by an insured of serv-                           at any time the total amount of such
               ices, materials, parts or equipment in                          material in the custody of the insured
               connection with the planning, con-                              at the premises where such equip-
               struction, maintenance, operation or                            ment or device is located consists of
               use of any "nuclear facility", but if                           or contains more than 25 grams of

                                          Includes copyrighted material of ISO
US 101 UM 12 04                            Properties, Inc., with its permission.                       Page 21 of 22
                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000282
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 284 of 330 Page ID #310

            plutonium or uranium 233 or any                       ducted on such site and all premises
            combination thereof, or more than                     used for such operations;
            250 grams of uranium 235;
                                                             7.   "Nuclear reactor" means any apparatus
       d.   Any structure, basin, excavation,                     designed or used to sustain nuclear fis-
            premises or place prepared or used                    sion in a self-supporting chain reaction or
            for the storage or disposal of                        to contain a critical mass of fissionable
            "waste";                                              material;
       and includes the site on which any of the             8.   "Property damage" includes all forms of
       foregoing is located, all operations con-                  radioactive contamination of property.




                                   Includes copyrighted material of ISO
US 101 UM 12 04                     Properties, Inc., with its permission.                   Page 22 of 22
                                      SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000283
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 285 of 330 Page ID #311

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              POLLUTANT EXCLUSION - OTHER THAN AUTO
This endorsement modifies insurance provided under the following:
     COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
     PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
     PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
SECTION I - COVERAGE, B. Exclusions (and in                            (b) If insurance is provided to the in-
the Professional Umbrella Liability Coverage Part                          sured by "underlying insurance"
and the Professional Umbrella Liability Coverage                           specifically listed in the Schedule of
Part - Claims-Made only: Subparagraph 1.) is                               Underlying Insurance at the "under-
modified as follows:                                                       lying limit" scheduled, but only to the
                                                                           extent "bodily injury" or "property
Exclusion 17. Pollutant - Other Than Auto (Ex-                             damage" coverage is provided by
clusion 1.q. in the Professional Umbrella Liability                        that "underlying insurance" specifi-
Coverage Part and the Professional Umbrella Li-                            cally listed in the Schedule of Un-
ability Coverage Part - Claims-Made) is hereby                             derlying Insurance and subject to all
deleted and replaced by the following:                                     its terms and conditions.
Pollutant - Other Than Auto                                       (5) At or from any premises, site or location
This insurance does not apply to:                                     on which any insured or any contractors
                                                                      or subcontractors working directly or indi-
a.   "Bodily injury" or "property damage" arising                     rectly on any insured's behalf are per-
     out of the actual, alleged or threatened dis-                    forming operations if the operations are to
     charge, dispersal, seepage, migration, re-                       test for, monitor, clean up, remove, con-
     lease, emission or escape of "pollutants":                       tain, treat, detoxify or neutralize, or in any
                                                                      way respond to or assess the effects of,
     (1) At or from any premises, site or location                    "pollutants".
         which is or was at any time owned or oc-
         cupied by, or rented or loaned to, any in-          b.   "Personal and advertising injury" arising out of
         sured.                                                   the actual, alleged or threatened discharge,
                                                                  dispersal, seepage, migration, release, es-
     (2) At or from any premises, site or location                cape emission of "pollutants" at any time.
         which is or was at any time used by or for
         any insured or others for the handling,             c.   Any loss, cost or expense arising out of any:
         storage, disposal, processing or treat-
         ment of waste;                                           (1) Request, demand, order or statutory or
                                                                      regulatory requirement that any insured
     (3) Which are or were at any time trans-                         or others test for, monitor, clean up, re-
         ported, handled, stored, treated, dis-                       move, contain, treat, detoxify or neutral-
         posed of, or processed as waste by or for                    ize, or in any way respond to, or assess
         any insured or any person or organiza-                       the effects of, "pollutants"; or
         tion for whom you may be legally respon-
         sible; or                                                (2) Claim or "suit" by or on behalf of a gov-
                                                                      ernmental authority for damages be-
     (4) At or from any premises, site or location                    cause of testing for, monitoring, cleaning
         on which any insured or any contractors                      up, removing, containing, treating, de-
         or subcontractors working directly or indi-                  toxifying or neutralizing, or in any way re-
         rectly on any insured's behalf are per-                      sponding to, or assessing the effects of,
         forming operations if the "pollutants" are                   "pollutants".
         brought on or to the premises, site or lo-
         cation in connection with such operations                However, this paragraph does not apply to li-
         by such insured, contractor or subcon-                   ability for damages because of "property
         tractor.                                                 damage" that the insured would have in the
                                                                  absence of such request, demand, order or
     Subparagraphs a.(1) and a.(4) do not apply:                  statutory or regulatory requirement, or such
                                                                  claim or "suit" by or on behalf of a govern-
         (a) To "bodily injury" or "property dam-                 mental authority.
             age" arising out of heat, smoke or
             fumes from a "hostile fire"; or                      d.   Any liability caused by "pollutants" ex-
                                                                       cluded by "underlying insurance".


                                       Includes copyrighted material of ISO
US 302 12 04                            Properties, Inc., with its permission.
                                         SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000284
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 286 of 330 Page ID #312

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 PRODUCTS-COMPLETED OPERATIONS HAZARD REDEFINED
This endorsement modifies insurance provided under the following:
     COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
     PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
     PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE

                                                     SCHEDULE
Description of Premises and Operations:
FOOD SERVICES




(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)
With respect to "bodily injury" or "property damage" arising out of "your products" manufactured, sold, han-
dled or distributed:
1.   On, from or in connection with the use of any premises described in the Schedule, or
2.   In connection with the conduct of any operation described in the Schedule, when conducted by you or on
     your behalf,
Paragraph a. of the definition of "Products-completed operations hazard" in SECTION V - DEFINITIONS is
replaced by the following:
     "Products-completed operations hazard":
     a.   Includes all "bodily injury" and "property damage" that arises out of "your products" if the "bodily in-
          jury" or "property damage" occurs after you have relinquished possession of those products.




                                        Includes copyrighted material of ISO
US 3038 09 02                            Properties, Inc., with its permission.
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000285
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 287 of 330 Page ID #313

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             AUTO LIABILITY LIMITATION
This endorsement modifies insurance provided under the following:
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
SECTION I - COVERAGE, B. Exclusions (and in the Professional Umbrella Liability Coverage Part and the
Professional Umbrella Liability Coverage Part - Claims-Made only: Subparagraph 1.) is modified to add the
following:
This insurance does not apply to:
Any liability arising out of the ownership, maintenance, occupancy, operation, use, "loading or unloading" of
any "auto", unless such liability is covered by valid and collectible "underlying insurance" as listed in the
Schedule of Underlying Insurance and then only for such hazards for which coverage is afforded by such
"underlying insurance".




US 306 12 04
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000286
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 288 of 330 Page ID #314

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL
 OR PERSONAL INFORMATION AND DATA-RELATED LIABILITY
        - WITH LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:


    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE

SECTION I - COVERAGE, B. Exclusions (and in the Professional Umbrella Liability Coverage Part and the
Professional Umbrella Liability Coverage Part - Claims-Made only: Subparagraph 1.) is modified to delete
Exclusion 10. Electronic Data in its entirety and replace it with the following:
This insurance does not apply to:
10. Access or Disclosure of Confidential or Personal Information and Data-Related Liability
    Any liability arising out of:
    a.   Any access to or disclosure of any person's or organization's confidential or personal information,
         including patents, trade secrets, processing methods, customer lists, financial information, credit card
         information, health information or any other type of nonpublic information; or
    b.   The loss of, loss of use of, damage to, corruption of, inability to access, or inability to manipulate
         "electronic data".
    This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses,
    forensic expenses, public relations expenses or any other loss, cost or expense incurred by you or others
    arising out of that which is described in Paragraph a. or b. above.
    However, this exclusion does not apply:
         (1) To damages because of "bodily injury", unless Paragraph a. above applies; and
         (2) When such insurance is provided by valid and collectible "underlying insurance" listed in the
              Schedule of Underlying Insurance, or would have been provided by such listed "underlying
              insurance" except for the exhaustion by payment of claims of its limits of insurance, and then only
              for such hazards for which coverage is provided by such "underlying insurance", unless otherwise
              excluded by this Coverage Part.




                                    Includes copyrighted material of Insurance
US 3093 05 14                        Services Office, Inc., with its permission.
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000287
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 289 of 330 Page ID #315

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             LIQUOR LIABILITY LIMITATION
This endorsement modifies insurance provided under the following:
     COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
     PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
     PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
SECTION I - COVERAGE, B. Exclusions (and in the Professional Umbrella Liability Coverage Part and the
Professional Umbrella Liability Coverage Part - Claims-Made only: Subparagraph 1.) is modified to add the
following:
This insurance does not apply to:
Any liability for which any insured may be held liable by reason of:
a.   Causing or contributing to the intoxication of any person;
b.   The furnishing of alcoholic beverages to a person under the legal drinking age or under the influence of
     alcohol; or
c.   Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic beverages.
If such liability is covered by valid and collectible "underlying insurance" as listed in the Schedule of Underly-
ing Insurance, this exclusion shall not apply for such hazards for which coverage is afforded by such "under-
lying insurance".




                                        Includes copyrighted material of ISO
US 349 12 04                             Properties, Inc., with its permission.
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000288
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 290 of 330 Page ID #316

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        PERSONAL PROPERTY
                CARE, CUSTODY OR CONTROL EXCLUSION
This endorsement modifies insurance provided under the following:
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
SECTION I - COVERAGE, B. Exclusions (and in the Professional Umbrella Liability Coverage Part and the
Professional Umbrella Liability Coverage Part - Claims-Made only: Subparagraph 1.) is modified to add the
following:
This insurance does not apply to:
"Property damage" to personal property not owned by an insured and in the care, custody or control of an
insured, including any costs or expenses incurred by you, or any other person, organization or entity, for re-
pair, replacement, enhancement, restoration or maintenance of such property for any reason, including pre-
vention of injury to a person or damage to another's property.




                                      Includes copyrighted material of ISO
US 352 12 04                           Properties, Inc., with its permission.
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000289
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 291 of 330 Page ID #317

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           ILLINOIS CHANGES - KNOWN INJURY OR DAMAGE
This endorsement modifies insurance provided under the following:
     COMMERCIAL UMBRELLA LIABILITY COVERAGE PART

SECTION I - COVERAGE, A. Insuring Agree-                               a.   Occurs during the "coverage term";
ment is deleted in its entirety and replaced by the                         and
following:
                                                                       b.   Was not, prior to the "coverage
A.   Insuring Agreement                                                     term", known by you, per Paragraph
                                                                            4. below, to have occurred;
     1.   We will pay on behalf of the insured the
          "ultimate net loss" which the insured is                     includes any continuation, change or re-
          legally obligated to pay as damages for                      sumption of that "bodily injury" or "prop-
          "bodily injury", "personal and advertising                   erty damage" after the end of the "cover-
          injury" or "property damage" arising out of                  age term" in which it first became known
          an "occurrence" to which this insurance                      by you.
          applies:
                                                                  4.   You will be deemed to know that "bodily
          a.   Which is in excess of the "underlying                   injury" or "property damage" has oc-
               insurance"; or                                          curred at the earliest time when any
                                                                       "authorized representative":
          b.   Which is either excluded or not in-
               sured by "underlying insurance".                        a.   Reports all, or any part, of the "bodily
                                                                            injury" or "property damage" to us or
     2.   This insurance applies to "bodily injury",                        any other insurer;
          "personal and advertising injury" or
          "property damage" only if:                                   b.   Receives a written or verbal demand
                                                                            or claim for damages because of the
          a.   The "bodily injury", "personal and                           "bodily injury" or "property damage";
               advertising injury" or "property dam-
               age" is caused by an "occurrence"                       c.   First observes the "bodily injury" or
               that takes place in the "coverage ter-                       "property damage";
               ritory"; and
                                                                       d.   Becomes aware by any means,
          b.   The "bodily injury" or "property dam-                        other than as described in c. above,
               age" occurs during the policy period                         that "bodily injury" or "property dam-
               shown in the Declarations; or                                age" had occurred or had begun to
                                                                            occur; or
          c.   The "personal and advertising injury"
               results from an "occurrence" that                       e.   Becomes aware of a condition from
               takes place during the policy period                         which "bodily injury" or "property
               shown in the Declarations; and                               damage" is substantially certain to
                                                                            occur.
          d.   Prior to the "coverage term" in which
               "bodily injury" or "property damage"               5.   The amount we will pay for damages is
               occurs you did not know, per Para-                      limited as described in SECTION III -
               graph 4. below, that the "bodily in-                    LIMITS OF INSURANCE.
               jury" or "property damage" had oc-
               curred or had begun to occur, in                   No other obligation or liability to pay sums or
               whole or in part.                                  perform acts or services is covered, unless
                                                                  expressly provided for under SECTION I -
     3.   "Bodily injury" or "property damage"                    COVERAGE, C. Defense and Supplemen-
          which:                                                  tary Payments.




                                        Includes copyrighted material of ISO
US 4048 IL 09 02                         Properties, Inc., with its permission.
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000290
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 292 of 330 Page ID #318

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         MOBILE EQUIPMENT SUBJECT TO MOTOR VEHICLE
                 INSURANCE LAWS - LIMITATION
This endorsement modifies insurance provided under the following:
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
SECTION I - COVERAGE, B. Exclusions (and in the Professional Umbrella Liability Coverage Part and the
Professional Umbrella Liability Coverage Part - Claims-Made only: Subparagraph 1.) is modified to add the
following:
This insurance does not apply to:
Any liability arising out of the ownership, maintenance, occupancy, operation, use, "loading or unloading" of
any land vehicle that would qualify under the definition of "mobile equipment" if it were not subject to a com-
pulsory or financial responsibility law or other motor vehicle insurance law, unless such liability is covered by
valid and collectible "underlying insurance" as listed in the Schedule of Underlying Insurance, and then only
for such hazards for which coverage is afforded by such "underlying insurance", unless otherwise excluded
by this Coverage Part.




                                  Includes copyrighted material of Insurance
US 4062 11 05                       Services Office, Inc., with its permission
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000291
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 293 of 330 Page ID #319

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             EMPLOYEE BENEFIT LIABILITY
This endorsement modifies insurance provided under the following:
      COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
      PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
      PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
This policy is modified to add the following:
I.    SECTION I - COVERAGE, A. Insuring Agreement(s) is modified to add the following:
      EMPLOYEE BENEFIT LIABILITY:
      We will pay on behalf of the insured the "ultimate net loss" which the insured is legally obligated to pay as
      damages because of any negligent act, error or omission of the insured or any other person for whose
      acts the insured is legally liable arising out of the administration of the insured's employee benefit pro-
      grams.
      This insurance applies only to negligent acts, errors or omissions:
      a.   Whose damages are in excess of the "underlying insurance" provided by an Employee Benefit Li-
           ability policy listed in the Schedule of Underlying Insurance; and
      b.   Which occur during the policy period.
II.   SECTION I - COVERAGE, B. Exclusions (and in the Professional Umbrella Liability Coverage Part and
      the Professional Umbrella Liability Coverage Part - Claims-Made only: Subparagraph 1.) is modified to
      add the following exclusion:
      This insurance does not apply to:
      Any liability arising out of employee benefit programs unless such liability is covered by valid and collecti-
      ble "underlying insurance" as listed in the Schedule of Underlying Insurance, and then only for such haz-
      ards for which coverage is afforded by such "underlying insurance".




US 407 12 04
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000292
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 294 of 330 Page ID #320

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            OFFICE OF FOREIGN ASSETS CONTROL (OFAC)
                    COMPLIANCE ENDORSEMENT
This endorsement modifies insurance provided under the following:
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
SECTION - IV CONDITIONS is amended to include the following:
Office of Foreign Assets Control (OFAC) Compliance
Whenever insurance coverage provided by this policy would be in violation of any United States economic or
trade sanctions, such insurance coverage will not be provided under this policy.




US 4098 IL 04 10
                                       SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000293
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 295 of 330 Page ID #321


                           The Cincinnati Insurance Company
                                         A Stock Insurance Company


           CINCINNATI DATA DEFENDER™ COVERAGE PART
                         DECLARATIONS
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES
ONLY TO "CLAIMS" FIRST MADE DURING THE "POLICY PERIOD" OR ANY
APPLICABLE EXTENDED REPORTING PERIOD. THE LIMIT OF INSURANCE TO PAY
DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE EXHAUSTED BY
"DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE
DEDUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE
AMOUNT OF ANY JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF
INSURANCE. READ THE ENTIRE POLICY CAREFULLY.
Attached to and forming part of POLICY NUMBER: ETD 045 12 06               Effective Date 08-06-2017
Named Insured is the same as it appears in the Common Policy Declarations unless another entry is made
here.

Retroactive Date:     08-06-2017
                                    Limits of Insurance and Deductible
                                   Annual
     Insuring Agreement           Aggregate                     Sublimit                    Deductible
 A     Response Expenses       $50,000                                                    $1,000
                                                 Named Malware             $50,000
                                                 Forensic IT Review        $5,000
                                                 Legal Review              $5,000
                                                 PR Services               $5,000
                                                 Regulatory Fines and      $10,000
                                                 Penalties
                                                 PCI Fines and             $10,000
                                                 Penalties
 B     Defense and Liability   $50,000                                                    $1,000
                                                 Named Malware             $50,000
 C     Identity Recovery       $25,000                                                    $250
                                                 Lost W ages and           $5,000
                                                 Child and Elder Care
                                                 Mental Health             $1,000
                                                 Counseling
                                                 Miscellaneous             $1,000
                                                 Unnamed Costs

                       TOTAL ANNUAL PREMIUM                                $186
     Optional Supplemental Extended Reporting            Optional Supplemental Extended Reporting
                  Period - Term:                                     Period - Premium:
          1   YEAR                                                         35
          2   YEAR                                                         71
          3   YEAR                                                         94
          4   YEAR                                                         118
          5   YEAR                                                         129
          6   YEAR                                                         141
FORMS AND/OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:

HC 502 01 16                                                                                     Page 1 of 2
                                                                                       ETD 045 12 06
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000294
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 296 of 330 Page ID #322

HC102      01/16 CINCINNATI DATA DEFENDER™ COVERAGE FORM
HC460IL    03/16 ILLINOIS CHANGES - CINCINNATI DATA DEFENDER™ COVERAGE PART




HC 502 01 16                                                                  Page 2 of 2
                                                                      ETD 045 12 06
                                 SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000295
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 297 of 330 Page ID #323

                CINCINNATI DATA DEFENDER™ COVERAGE FORM
                                                                 TABLE OF CONTENTS

Coverage Part Provision:                                                                                                                       Begins on Page:
Preamble.......................................................................................................................................................3
SECTION I - COVERAGES...........................................................................................................................3
A. Insuring Agreements............................................................................................................................3
      1.     Insuring Agreement A - Response Expenses ............................................................................3
      2.     Insuring Agreement B - Defense and Liability ...........................................................................5
      3.     Insuring Agreement C - Identity Recovery .................................................................................5
B. Exclusions ............................................................................................................................................5
      1.     Applicable to Insuring Agreements A and B ...................................................................................5
             a.     Criminal Investigations or Proceedings ..............................................................................5
             b.     Deficiency Correction............................................................................................................5
             c.     Extortion .................................................................................................................................5
             d.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
             e.     Non-monetary Relief..............................................................................................................6
             f.     Previously Reported Data Compromises ............................................................................6
             g.     Prior Data Compromises.......................................................................................................6
             h.     Prior or Pending Litigation ...................................................................................................6
             i.     Reckless Disregard ...............................................................................................................6
             j.     Unencrypted Data ..................................................................................................................6
             k.     Uninsurable ............................................................................................................................6
             l.     Willful Complicity...................................................................................................................6
      2.     Applicable to Insuring Agreement C................................................................................................6
             a.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
             b.     Professional or Business Identity........................................................................................6
             c.     Unreported Identity Theft......................................................................................................6
      3.     Applicable to Insuring Agreements A, B and C...............................................................................6
             a.     Nuclear....................................................................................................................................6
             b.     War ..........................................................................................................................................6
SECTION II - LIMITS OF INSURANCE AND DEDUCTIBLE .......................................................................7
SECTION III - DEFENSE AND SETTLEMENT.............................................................................................8
SECTION IV - CONDITIONS ........................................................................................................................9
      1.     Bankruptcy ....................................................................................................................................9
      2.     Due Diligence ................................................................................................................................9
      3.     Duties in the Event of a Claim or Loss .......................................................................................9
      4.     Help Line ...................................................................................................................................... 10
      5.     Legal Action Against Us .............................................................................................................10
      6.     Legal Advice ................................................................................................................................10
      7.     Office of Foreign Assets Control (OFAC) Compliance............................................................11
      8.     Other Insurance...........................................................................................................................11
      9.     Pre-Notification Consultation ....................................................................................................11
      10.    Representations .......................................................................................................................... 11
      11.    Separation of Insureds ...............................................................................................................11
      12.    Service Providers........................................................................................................................11
      13.    Services .......................................................................................................................................11
      14.    Subrogation ................................................................................................................................. 12
      15.    Valuation - Settlement ................................................................................................................ 12
      16.    When We Do Not Renew ............................................................................................................12



                                                      Includes copyrighted material of Insurance
HC 102 01 16                                           Services Office, Inc. with its permission.                                                   Page 1 of 17
                                                                SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000296
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 298 of 330 Page ID #324

                                                       TABLE OF CONTENTS (CONT'D)

Coverage Part Provision:                                                                                                                    Begins on Page:
SECTION V - EXTENDED REPORTING PERIODS...................................................................................12
SECTION VI - DEFINITIONS ......................................................................................................................13
      1.    "Affected individual".......................................................................................................................13
      2.    "Authorized representative"...........................................................................................................13
      3.    "Claim" ..........................................................................................................................................13
      4.    "Coverage term"............................................................................................................................14
      5.    "Coverage territory".......................................................................................................................14
      6.    "Data compromise liability"............................................................................................................14
      7.    "Defense costs".............................................................................................................................14
      8.    "Employee"....................................................................................................................................14
      9.    "Executive" ....................................................................................................................................15
      10.   "Identity recovery case manager"..................................................................................................15
      11.   "Identity recovery expenses".........................................................................................................15
      12.   "Identity recovery insured".............................................................................................................16
      13.   "Identity theft" ................................................................................................................................16
      14.   "Insured"........................................................................................................................................16
      15.   "Loss"............................................................................................................................................16
      16.   "Malware-related compromise" .....................................................................................................16
      17.   "Named insured" ...........................................................................................................................16
      18.   "Personal data compromise".........................................................................................................16
      19.   "Personally identifying information"...............................................................................................17
      20.   "Personally sensitive information" .................................................................................................17
      21.   "Policy period" ...............................................................................................................................17




                                                    Includes copyrighted material of Insurance
HC 102 01 16                                         Services Office, Inc. with its permission.                                                   Page 2 of 17
                                                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000297
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 299 of 330 Page ID #325

          CINCINNATI DATA DEFENDER™ COVERAGE FORM
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES ONLY TO "CLAIMS"
FIRST MADE DURING THE "POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD.
THE LIMIT OF INSURANCE TO PAY DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE
EXHAUSTED BY "DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE DE-
DUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE AMOUNT OF ANY
JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF INSURANCE. READ THE ENTIRE POLICY
CAREFULLY.

Various provisions in this Coverage Part restrict                         compromise" to "affected individuals"
coverage. Read the entire Coverage Part carefully                         as covered under coverage (3).
to determine rights, duties and what is and is not
covered.                                                                  (1) Forensic IT Review
Throughout this Coverage Part the words "you" and                              Professional information tech-
"your" refer to the "named insured" shown in the                               nologies review if needed to de-
Declarations. The words "we", "us" and "our" refer                             termine, within the constraints of
to the company providing this insurance.                                       what is possible and reasonable,
                                                                               the nature and extent of the
Other words and phrases that appear in quotation                               "personal data compromise" and
marks have special meaning. Refer to Section VI -                              the number and identities of the
Definitions.                                                                   "affected individuals".
SECTION I - COVERAGES                                                          This does not include costs to
                                                                               analyze, research or determine
A. Insuring Agreements                                                         any of the following:
    Coverage is provided under the following In-                               (a) Vulnerabilities in systems,
    suring Agreements for which an Aggregate                                        procedures or physical se-
    Limit of Insurance is shown in the Declara-                                     curity;
    tions:
                                                                               (b) Compliance with PCI or oth-
    1.   Insuring Agreement A - Response Ex-                                        er industry security stand-
         penses                                                                     ards; or
         a.   Coverage under Insuring Agreement                                (c) The nature or extent of loss
              A - Response Expenses applies only                                    or damage to data that is
              if all of the following conditions are                                not "personally identifying in-
              met:                                                                  formation" or "personally
              (1) There has been a "personal data                                   sensitive information".
                  compromise"; and                                             If there is reasonable cause to
              (2) Such "personal data compro-                                  suspect that a covered "personal
                  mise" is first discovered by you                             data compromise" may have oc-
                  during the "coverage term"; and                              curred, we will pay for costs cov-
                                                                               ered under Forensic IT Review,
              (3) Such "personal data compro-                                  even if it is eventually deter-
                  mise" took place in the "cover-                              mined that there was no covered
                  age territory"; and                                          "personal data compromise".
                                                                               However, once it is determined
              (4) Such "personal data compro-                                  that there was no covered "per-
                  mise" is reported to us within 60                            sonal data compromise", we will
                  days after the date it is first dis-                         not pay for any further costs.
                  covered by you.
                                                                          (2) Legal Review
         b.   If the conditions listed in a. above
              have been met, then we will provide                              Professional legal counsel re-
              coverage for the following expenses                              view of the "personal data com-
              when they arise directly from the                                promise" and how you should
              "personal data compromise" de-                                   best respond to it. If there is rea-
              scribed in a. above and are neces-                               sonable cause to suspect that a
              sary and reasonable. Coverages (4)                               covered "personal data com-
              and (5) apply only if there has been a                           promise" may have occurred, we
              notification of the "personal data                               will pay for costs covered under

                                     Includes copyrighted material of Insurance
HC 102 01 16                          Services Office, Inc. with its permission.                   Page 3 of 17
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000298
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 300 of 330 Page ID #326

               Legal Review, even if it is even-                                    A credit report and an
               tually determined that there was                                     electronic service au-
               no covered "personal data com-                                       tomatically monitoring
               promise". However, once it is de-                                    for activities affecting
               termined that there was no cov-                                      an individual's credit
               ered "personal data compro-                                          records. This service is
               mise", we will not pay for any fur-                                  subject to the "affected
               ther costs.                                                          individual" enrolling for
                                                                                    this service with the
           (3) Notification to Affected Indi-                                       designated service pro-
               viduals                                                              vider.
               We will pay your necessary and                                  2)   Identity  Restoration
               reasonable costs to provide noti-                                    Case Management
               fication of the "personal data
               compromise" to "affected indi-                                       As respects any "af-
               viduals".                                                            fected individual" who is
                                                                                    or appears to be a vic-
           (4) Services to Affected Individu-                                       tim of "identity theft"
               als                                                                  that may reasonably
               We will pay your necessary and                                       have arisen from the
               reasonable costs to provide the                                      "personal data com-
               following services to "affected                                      promise", the services
               individuals":                                                        of an identity restoration
                                                                                    professional who will
               (a) The following services apply                                     assist that "affected in-
                   to any "personal data com-                                       dividual" through the
                   promise".                                                        process of correcting
                                                                                    credit and other records
                   1)   Informational Materials                                     and, within the con-
                        A packet of loss pre-                                       straints of what is pos-
                        vention and customer                                        sible and reasonable,
                        support information.                                        restoring control over
                                                                                    his or her personal
                   2)   Help Line                                                   identity.
                        A toll-free telephone                         (5) PR Services
                        line for "affected indi-
                        viduals" with questions                            Professional public relations firm
                        about the "personal da-                            review of and response to the
                        ta compromise". Where                              potential impact of the "personal
                        applicable, the line can                           data compromise" on your busi-
                        also be used to request                            ness relationships.
                        additional services as                             This includes costs to implement
                        listed in (b)1) and 2)                             public relations recommenda-
                        below.                                             tions of such firm. This may in-
                        Note, calls by "affected                           clude advertising and special
                        individuals" or their rep-                         promotions designed to retain
                        resentatives to the Help                           your relationship with "affected
                        Line do not constitute                             individuals". However, we will not
                        the making of a "claim"                            pay for promotions:
                        under Insuring Agree-                              (a) Provided to any of your "ex-
                        ment B - Defense and                                   ecutives" or "employees"; or
                        Liability.
                                                                           (b) Costing more than $25 per
               (b) The following additional ser-                               "affected individual".
                   vices apply to "personal da-
                   ta compromise" events in-                          (6) Regulatory Fines and Penal-
                   volving "personally identify-                          ties
                   ing information".
                                                                           Any fine or penalty imposed, to
                   1)   Credit   Report      and                           the extent such fine or penalty is
                        Monitoring                                         legally insurable under the law of
                                                                           the applicable jurisdiction.


                                 Includes copyrighted material of Insurance
HC 102 01 16                      Services Office, Inc. with its permission.                  Page 4 of 17
                                        SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000299
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 301 of 330 Page ID #327

             (7) PCI Fines and Penalties                       3.   Insuring Agreement C - Identity Recov-
                                                                    ery
                 Any Payment Card Industry fine
                 or penalty imposed under a con-                    a.   Coverage under Insuring Agreement
                 tract to which you are a party.                         C - Identity Recovery applies only if
                 PCI Fines and Penalties do not                          all of the following conditions are met:
                 include any increased transac-
                 tion costs.                                             (1) There has been an "identity
                                                                             theft" involving the personal
   2.   Insuring Agreement B - Defense and                                   identity of an "identity recovery
        Liability                                                            insured" under this Coverage
                                                                             Part; and
        a.   Coverage under Insuring Agreement
             B - Defense and Liability applies only                      (2) Such "identity theft" is first dis-
             if all of the following conditions are                          covered by the "identity recovery
             met:                                                            insured" during the "coverage
                                                                             term"; and
             (1) During the "coverage term" or
                 any applicable Extended Report-                         (3) Such "identity theft" took place in
                 ing Period, you first receive no-                           the "coverage territory"; and
                 tice of a "claim" which:
                                                                         (4) Such "identity theft" is reported
                 (a) Arises from a "personal data                            to us within 60 days after it is
                      compromise" that:                                      first discovered by the "identity
                                                                             recovery insured".
                      1)   Took place on or after
                           the Retroactive Date                     b.   If the conditions listed in a. above
                           shown in the Declara-                         have been met, then we will provide
                           tions and before the                          the following to the "identity recovery
                           end of the "policy peri-                      insured":
                           od";
                                                                         (1) Services of an "identity recovery
                      2)   Took place in the "cov-                           case manager" as needed to re-
                           erage territory"; and                             spond to the "identity theft"; and
                      3)   Was submitted to us                           (2) Reimbursement of necessary
                           and covered under In-                             and reasonable "identity recov-
                           suring Agreement A -                              ery expenses" incurred as a di-
                           Response Expenses;                                rect result of the "identity theft".
                           and
                                                          B. Exclusions
                 (b) Is brought by one or more
                      "affected individuals" or by a           1.   Applicable to Insuring Agreements A and
                      governmental entity on be-                    B only:
                      half of one or more "affected                 This insurance does not apply to "loss" or
                      individuals"; and                             "claims" based upon, attributable to or
             (2) Such "claim" is reported to us as                  arising out of:
                 soon as practicable, but in no                     a.   Criminal Investigations or Pro-
                 event more than 60 days after                           ceedings
                 the date it is first received by
                 you.                                                    Any criminal investigations or pro-
                                                                         ceedings.
        b.   If the conditions listed in a. above
             have been met, then we will pay on                     b.   Deficiency Correction
             behalf of the "insured" "defense
             costs" and "data compromise liability"                      Costs to research or correct any defi-
             directly arising from the "claim".                          ciency. This includes, but is not lim-
                                                                         ited to, any deficiency in your sys-
        c.   All "claims" caused by a single "per-                       tems, procedures or physical security
             sonal data compromise" will be                              that may have contributed to a "per-
             deemed to have been made at the                             sonal data compromise".
             time that notice of the first of those
             "claims" is received by you.                           c.   Extortion
                                                                         Any extortion or blackmail. This in-
                                                                         cludes, but is not limited to, ransom
                                                                         payments and private security assis-
                                                                         tance.
                                   Includes copyrighted material of Insurance
HC 102 01 16                        Services Office, Inc. with its permission.                    Page 5 of 17
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000300
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 302 of 330 Page ID #328

       d.   Fraudulent, Dishonest or Criminal                      l.   Willful Complicity
            Acts
                                                                        The "insured's" intentional or willful
            Any criminal, fraudulent or dishonest                       complicity in a "personal data com-
            act, error or omission, or any inten-                       promise".
            tional or knowing violation of the law
            by the "insured".                                 2.   Applicable to Insuring Agreement C only:

       e.   Non-monetary Relief                                    This insurance does not apply to:

            That part of any "claim" seeking any                   a.   Fraudulent, Dishonest or Criminal
            non-monetary relief.                                        Acts

       f.   Previously Reported Data Com-                               Any fraudulent, dishonest or criminal
            promises                                                    act by an "identity recovery insured"
                                                                        or any person aiding or abetting an
            The same facts alleged or contained                         "identity recovery insured", or by any
            in any "claim" which has been report-                       "authorized representative" of an
            ed, or in any circumstances of which                        "identity recovery insured", whether
            notice has been given, under any in-                        acting alone or in collusion with oth-
            surance policy of which this Cover-                         ers. However, this exclusion shall not
            age Part is a renewal or replacement.                       apply to the interests of an "identity
                                                                        recovery insured" who has no
                                                                        knowledge of or involvement in such
       g.   Prior Data Compromises                                      fraud, dishonesty or criminal act.
            Any "personal data compromise" first                   b.   Professional or Business Identity
            occurring before the Retroactive Date
            shown in the Declarations, or any                           The theft of a professional or busi-
            "claim" arising from a "personal data                       ness identity.
            compromise" that first occurred prior                  c.   Unreported Identity Theft
            to the Retroactive Date shown in the
            Declarations.                                               An "identity theft" that is not reported
                                                                        in writing to the police.
       h.   Prior or Pending Litigation
                                                              3.   Applicable to Insuring Agreements A, B
            Any "claim" or other proceeding                        and C:
            against an "insured" which was pend-
            ing or existed prior to the "coverage                  This insurance does not apply to "loss" or
            term", or arising out of the same or                   "claims" based upon, attributable to or
            substantially the same facts, circum-                  arising out of:
            stances or allegations which are the
            subject of, or the basis for, such                     a.   Nuclear
            "claim" or other proceeding.                                Nuclear reaction or radiation or radi-
       i.   Reckless Disregard                                          oactive   contamination,     however
                                                                        caused.
            Your reckless disregard for the secu-
            rity of "personally identifying infor-                 b.   War
            mation" or "personally sensitive in-                        (1) War, including undeclared or civ-
            formation" in your care, custody or                               il war or civil unrest;
            control.
                                                                        (2) Warlike action by military force,
       j.   Unencrypted Data                                                  including action hindering or de-
            Any "personal data compromise" in-                                fending against an actual or ex-
            volving data that is being transmitted                            pected attack, by any govern-
            electronically, unless such data is en-                           ment, sovereign or other authori-
            crypted to protect the security of the                            ty using military personnel or
            transmission.                                                     other agents; or

       k.   Uninsurable                                                 (3) Insurrection, rebellion, revolu-
                                                                              tion, usurped power, or action
            Any amount not insurable under ap-                                taken by government authority in
            plicable law.                                                     hindering or defending against
                                                                              any of these.




                                  Includes copyrighted material of Insurance
HC 102 01 16                       Services Office, Inc. with its permission.                       Page 6 of 17
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000301
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 303 of 330 Page ID #329

SECTION II - LIMITS OF INSURANCE AND DE-                       6.   Coverage for Services to "affected indi-
DUCTIBLE                                                            viduals" is limited to costs to provide such
                                                                    services for a period of up to one year
A. Insuring Agreement A - Response Expenses:                        from the date of the notification to the "af-
   1.   The most we will pay under Insuring                         fected individuals". Notwithstanding the
        Agreement A - Response Expenses is the                      foregoing, coverage for Identity Restora-
        Response Expenses Limit of Insurance                        tion Case Management services initiated
        stated in the Declarations.                                 within such one year period may continue
                                                                    for a period of up to one year from the
   2.   The Response Expenses Limit of Insur-                       date such Identity Restoration Case Man-
        ance is an annual aggregate limit. This                     agement services are initiated.
        amount is the most we will pay for the to-
        tal of all "loss" covered under Insuring               7.   Response Expenses coverage is subject
        Agreement A - Response Expenses aris-                       to the Response Expenses Deductible
        ing out of all "personal data compromise"                   stated in the Declarations. You shall be
        events which are first discovered by you                    responsible for such deductible amount
        during the "coverage term". This limit ap-                  as respects each "personal data com-
        plies regardless of the number of "per-                     promise" covered under this Coverage
        sonal data compromise" events discov-                       Part. We may, at our option, pay any part
        ered by you during that period.                             or all of the deductible amount in order to
                                                                    respond effectively to a "personal data
   3.   A "personal data compromise" may be                         compromise" and, upon notification of the
        first discovered by you in one "coverage                    action taken, you shall promptly reimburse
        term" but cause covered "loss" in one or                    us for such part of the deductible amount
        more subsequent "coverage terms". If so,                    as has been paid by us.
        all covered "loss" arising from such "per-
        sonal data compromise" will be subject to         B. Insuring Agreement B - Defense and Liability:
        the Response Expenses Limit of Insur-                  1.   The most we will pay under Insuring
        ance applicable to the "coverage term"                      Agreement B - Defense and Liability (oth-
        when the "personal data compromise"                         er than post-judgment interest) is the Limit
        was first discovered by you.                                of Insurance stated in the Declarations.
                                                               2.   The Insuring Agreement B - Defense and
   4.   The most we will pay under Insuring                         Liability Limit of Insurance is an annual
        Agreement A - Response Expenses for                         aggregate limit. This amount is the most
        "loss" arising from any "malware-related                    we will pay for all "loss" covered under In-
        compromise" is the Named Malware sub-                       suring Agreement B - Defense and Liabil-
        limit stated in the Declarations. This sub-                 ity (other than post-judgment interest)
        limit is included within and not in addition                arising out of all "claims".
        to the Aggregate Limit of Insurance refer-
        enced in Paragraph 2. For the purpose of               3.   The most we will pay under Defense and
        the Named Malware sublimit, all "mal-                       Liability coverage for "loss" arising from
        ware-related compromises" that are                          any "malware-related compromise" is the
        caused, enabled or abetted by the same                      Named Malware sublimit stated in the
        virus or other malicious code are consid-                   Declarations. This sublimit is included
        ered to be a single "personal data com-                     within and not in addition to the Aggregate
        promise".                                                   Limit of Insurance referenced in Para-
                                                                    graph 2. For the purpose of the Named
   5.   The most we will pay under Insuring                         Malware sublimit, all "malware-related
        Agreement A - Response Expenses for                         compromises" that are caused, enabled
        Forensic IT Review, Legal Review, PR                        or abetted by the same virus or other ma-
        Services, Regulatory Fines and Penalties                    licious code are considered to be a single
        and PCI Fines and Penalties coverages                       "claim".
        for "loss" arising from any one "personal
        data compromise" is the applicable sub-                4.   The Defense and Liability Limit of Insur-
        limit for each of those coverages stated in                 ance for the Extended Reporting Periods
        the Declarations. These sublimits are part                  (if applicable) shall be part of, and not in
        of, and not in addition to, the Aggregate                   addition to, the Defense and Liability Limit
        Limit of Insurance referenced in Para-                      for the immediately preceding "coverage
        graph 2. PR Services coverage is also                       term".
        subject to a limit per "affected individual"           5.   The Insuring Agreement B - Defense and
        as described in Section I., A.1.b.(5) PR                    Liability coverage is subject to the Deduct-
        Services.                                                   ible stated in the Declarations. You shall
                                                                    be responsible for such deductible

                                   Includes copyrighted material of Insurance
HC 102 01 16                        Services Office, Inc. with its permission.                    Page 7 of 17
                                          SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000302
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 304 of 330 Page ID #330

         amount as respects each "claim" covered                  6.   Item h. (Miscellaneous Unnamed Costs)
         under this Coverage Part. We may, at our                      of the definition of "identity recovery ex-
         option, pay any part or all of the deducti-                   penses" is subject to the sublimit stated in
         ble amount to defend or effect settlement                     the Declarations. This sublimit is part of,
         of any "claim" or "loss" and, upon notifica-                  and not in addition to, the aggregate Limit
         tion of the action taken, you shall promptly                  of Insurance described in Paragraph 2.
         reimburse us for such part of the deducti-                    Coverage is limited to costs incurred with-
         ble amount as has been paid by us.                            in 12 months after the first discovery of
                                                                       the "identity theft" by the "identity recovery
C. Insuring Agreement C - Identity Recovery:                           insured".
    1.   Case Management Service is available as                  7.   Coverage under Insuring Agreement C -
         needed for any one "identity theft" for up                    Identity Recovery is subject to the Identity
         to 12 consecutive months from the incep-                      Recovery Deductible stated in the Decla-
         tion of the service. Expenses we incur to                     rations. Each "identity recovery insured"
         provide Case Management Service do not                        shall be responsible for such deductible
         reduce the Limit of Insurance available for                   amount only once during each "coverage
         "identity recovery expenses".                                 term". This deductible applies only to
    2.   Coverage under Insuring Agreement C -                         "identity recovery expenses".
         Identity Recovery is subject to the Annual          The Limits of Insurance apply separately to each
         Aggregate Limit of Insurance stated in the          "coverage term".
         Declarations per "identity recovery in-
         sured". Regardless of the number of                 SECTION III - DEFENSE AND SETTLEMENT
         "identity theft" incidents, this limit is the
         most we will pay for the total of all "loss"        The provisions contained within this Section apply
         arising out of all "identity thefts" suffered       only to Insuring Agreement B - Defense and Liabil-
         by one "identity recovery insured" which            ity.
         are first discovered by the "identity recov-        1.   We will have the right and duty to select coun-
         ery insured" during the "coverage term". If              sel and defend the "insured" against any
         an "identity theft" is first discovered in one           "claim" covered by Insuring Agreement B - De-
         "coverage term" and continues into other                 fense and Liability, regardless of whether the
         "coverage terms", all "loss" arising from                allegations of such "claim" are groundless,
         such "identity theft" will be subject to the             false or fraudulent. However, we shall have no
         aggregate Limit of Insurance applicable to               duty to defend the "insured" against any
         the "coverage term" when the "identity                   "claim" seeking damages or other relief not in-
         theft" was first discovered.                             sured by Insuring Agreement B - Defense and
    3.   Legal costs as provided under Item d. of                 Liability.
         the definition of "identity recovery expens-        2.   We may, with your written consent, make any
         es" are part of, and not in addition to, the             settlement of a "claim" which we deem rea-
         aggregate limit described in Paragraph 2.                sonable. If you withhold consent to such set-
                                                                  tlement, our liability for all "loss" resulting from
                                                                  such "claim" will not exceed the amount for
    4.   Item e. (Lost Wages) and Item f. (Child                  which we could have settled such "claim" plus
         and Elder Care Expenses) of the defini-                  "defense costs" incurred as of the date we
         tion of "identity recovery expenses" are                 proposed such settlement in writing to you.
         jointly subject to the sublimit stated in the
         Declarations. This sublimit is part of, and         3.   We shall not be obligated to pay any "loss", or
         not in addition to, the aggregate Limit of               to defend or continue to defend any "claim", af-
         Insurance described in Paragraph 2. Cov-                 ter the Insuring Agreement B - Defense and
         erage is limited to wages lost and ex-                   Liability Limit of Insurance has been exhaust-
         penses incurred within 12 months after                   ed.
         the first discovery of the "identity theft" by
         the "identity recovery insured".                    4.   We shall pay all interest on that amount of any
                                                                  judgment within the Insuring Agreement B -
    5.   Item g. (Mental Health Counseling) of the                Defense and Liability Limit of Insurance which
         definition of "identity recovery expenses"               accrues:
         is subject to the sublimit stated in the
         Declarations. This sublimit is part of, and              a.   After entry of judgment; and
         not in addition to, the aggregate limit de-              b.   Before we pay, offer to pay or deposit in
         scribed in Paragraph 2. Coverage is lim-                      court that part of the judgment within the
         ited to counseling that takes place within                    Insuring Agreement B - Defense and Lia-
         12 months after the first discovery of the                    bility Limit of Insurance or, in any case,
         "identity theft" by the "identity recovery in-                before we pay or offer to pay the entire In-
         sured".
                                      Includes copyrighted material of Insurance
HC 102 01 16                           Services Office, Inc. with its permission.                     Page 8 of 17
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000303
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 305 of 330 Page ID #331

          suring Agreement B - Defense and Liabil-                      Any subsequent "claim" arising out of any
          ity Limit of Insurance.                                       circumstance which is the subject of such
                                                                        a written notice will be deemed to have
     These interest payments shall be in addition to                    been made at the time written notice in
     and not part of the Defense and Liability Limit.                   compliance with these requirements was
SECTION IV – CONDITIONS                                                 first received by us.

1.   Bankruptcy                                                    b.   If a "claim" is brought against any "in-
                                                                        sured", you must:
     Your bankruptcy, or the bankruptcy of your es-
     tate if you are a sole proprietor, will not relieve                (1) Immediately record the specifics of
     us of our obligations under this Coverage Part.                        the "claim" and the date received;
                                                                            and
2.   Due Diligence
                                                                        (2) Provide us with written notice, as
     You agree to use due diligence to prevent and                          soon as practicable, but in no event
     mitigate "loss" covered under this Coverage                            more than 60 days after the date the
     Part. This includes, but is not limited to, com-                       "claim" is first received by you.
     plying with, and requiring your vendors to
     comply with, reasonable and industry-                              (3) Immediately send us copies of any
     accepted protocols for:                                                demands, notices, summonses or le-
                                                                            gal papers received in connection
     a.   Providing and maintaining appropriate                             with the "claim";
          physical security for your premises, com-
          puter systems and hard copy files;                            (4) Authorize us to obtain records and
                                                                            other information;
     b.   Providing and maintaining appropriate
          computer and Internet security;                               (5) Cooperate with us in the investiga-
                                                                            tion, settlement or defense of the
     c.   Maintaining and updating at appropriate                           "claim";
          intervals backups of computer data;
                                                                        (6) Assist us, upon our request, in the
     d.   Protecting transactions, such as pro-                             enforcement of any right against any
          cessing credit card, debit card and check                         person or organization which may be
          payments; and                                                     liable to you because of "loss" to
                                                                            which this insurance may also apply;
     e.   Appropriate disposal of files containing                          and
          "personally identifying information" or
          "personally sensitive information", includ-                   (7) Not take any action, or fail to take any
          ing shredding hard copy files and destroy-                        required action, that prejudices your
          ing physical media used to store electron-                        rights or our rights with respect to
          ic data.                                                          such "claim".
3.   Duties in the Event of a Claim or Loss                        c.   In the event of a "personal data compro-
                                                                        mise" covered under Insuring Agreement
     a.   If, during the "coverage term", the "in-                      A - Response Expenses, you must see
          sured" first becomes aware of any cir-                        that the following are done:
          cumstance that could reasonably be ex-
          pected to give rise to a "claim", the "in-                    (1) Notify the police if a law may have
          sured" may give written notice to us. The                         been broken.
          notice must be made as soon as practi-
          cable, but in no event more than 60 days                      (2) Notify us as soon as practicable, but
          after the date the circumstance is first dis-                     in no event more than 60 days after
          covered by the "insured", must be made                            the "personal data compromise". In-
          during the "coverage term" and must in-                           clude a description of any property
          clude:                                                            involved.

          (1) The specific details, including the                       (3) As soon as possible, give us a de-
              date, of the circumstance;                                    scription of how, when and where the
                                                                            "personal data compromise" oc-
          (2) The alleged injuries or damage sus-                           curred.
              tained or which may be sustained;
                                                                        (4) As often as may be reasonably re-
          (3) The names of potential claimants;                             quired, permit us to:
              and
                                                                            (a) Inspect the property proving the
          (4) The manner in which the "insured"                                  "personal data compromise";
              first became aware of the circum-
              stance.
                                       Includes copyrighted material of Insurance
HC 102 01 16                            Services Office, Inc. with its permission.                   Page 9 of 17
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000304
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 306 of 330 Page ID #332

              (b) Examine your books, records,                        In some cases, we may provide Case
                   electronic media and records                       Management services at our expense to
                   and hardware;                                      an "identity recovery insured" prior to a
                                                                      determination that a covered "identity
              (c) Take samples of damaged and                         theft" has occurred. Our provision of such
                   undamaged property for inspec-                     services is not an admission of liability
                   tion, testing and analysis; and                    under the policy. We reserve the right to
              (d) Make copies from your books,                        deny further coverage or service if, after
                   records, electronic media and                      investigation, we determine that a covered
                   records and hardware.                              "identity theft" has not occurred.

          (5) Send us signed, sworn proof of loss                     As respects Expense Reimbursement
              containing the information we request                   Coverage, the "identity recovery insured"
              to investigate the "personal data                       must send to us, within 60 days after our
              compromise". You must do this within                    request, receipts, bills or other records
              60 days after our request. We will                      that support his or her claim for "identity
              supply you with the necessary forms.                    recovery expenses".

          (6) Cooperate with us in the investigation        5.   Legal Action Against Us
              of the "personal data compromise" or               a.   No person or organization has a right:
              settlement of the "loss".
                                                                      (1) To join us as a party or otherwise
          (7) If you intend to continue your busi-                         bring us into a suit asking for damag-
              ness, you must resume all or part of                         es from an "insured"; or
              your operations as quickly as possi-
              ble.                                                    (2) To sue us under this Coverage Part
                                                                           unless all of its terms have been fully
          (8) Make no statement that will assume                           complied with.
              any obligation or admit any liability,
              for any loss for which we may be lia-                   A person or organization may sue us to
              ble, without our prior written consent.                 recover on an agreed settlement or on a
                                                                      final judgment against an "insured"; but
                                                                      we will not be liable for damages that are
          (9) Promptly send us any legal papers or                    not payable under this Coverage Part, or
              notices received concerning the "per-                   that are in excess of the applicable Ag-
              sonal data compromise" or "loss".                       gregate Limit of Insurance. An agreed set-
                                                                      tlement means a settlement and release
     d.   We may examine any "insured" under                          of liability signed by us, the first "named
          oath, while not in the presence of any oth-                 insured" and the claimant or the claim-
          er "insured" and at such times as may be                    ant's legal representative.
          reasonably required, about any matter re-
          lating to this insurance or the "claim" or             b.   You may not bring any legal action
          "loss", including an "insured's" books and                  against us involving "loss":
          records. In the event of an examination,
          an "insured's" answers must be signed.                      (1) Unless you have complied with all the
                                                                           terms of this insurance;
     e.   No "insured" may, except at their own
          cost, voluntarily make a payment, assume                    (2) Until 90 days after you have filed
          any obligation, or incur any expense with-                       proof of "loss" with us; and
          out our prior written consent.                              (3) Unless brought within 2 years from
4.   Help Line                                                             the date you reported the "claim" or
                                                                           "loss" to us.
     For assistance, the "identity recovery insured"
     should call the Identity Recovery Help Line                 If any limitation in this condition is prohibited by
     at 1-866-219-9831. The Identity Recovery                    law, such limitation is amended so as to equal
     Help Line can provide the "identity recovery                the minimum period of limitation provided by
     insured" with:                                              such law.

     a.   Information and advice for how to respond         6.   Legal Advice
          to a possible "identity theft"; and                    We are not your legal advisor. Our determina-
     b.   Instructions for how to submit a service               tion of what is or is not covered under this
          request for Case Management Service                    Coverage Part does not represent advice or
          and/or a claim form for Expense Reim-                  counsel from us about what you should or
          bursement Coverage.                                    should not do.


                                     Includes copyrighted material of Insurance
HC 102 01 16                          Services Office, Inc. with its permission.                   Page 10 of 17
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000305
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 307 of 330 Page ID #333

7.   Office of Foreign Assets Control (OFAC)                      tionnaire submitted in connection with this
     Compliance                                                   Coverage Part are true, accurate and com-
                                                                  plete. All such information and statements are
     Whenever insurance coverage provided by                      the basis for our issuing this Coverage Part
     this policy would be in violation of any United              and shall be considered as incorporated into
     States economic or trade sanctions, such in-                 and shall constitute a part of this Coverage
     surance coverage shall be null and void.                     Part. Misrepresentation or omission of any ma-
8.   Other Insurance                                              terial fact may be grounds for the rescission of
                                                                  this Coverage Part.
     a.   If any covered "loss" is covered by any
          other valid policy, then this Coverage Part        11. Separation of Insureds
          shall apply only in excess of the amount                Except with respect to the applicable Limit of
          of any deductible, retention and limit of in-           Insurance, and any rights or duties specifically
          surance under such other policy whether                 assigned in this Coverage Part or the policy to
          such other policy is stated to be primary,              which it is attached, to the first "named in-
          contributory, excess, contingent or other-              sured", this insurance applies separately to
          wise, unless such other policy is written               each "insured" against whom a "claim" is
          specifically excess of this Coverage Part               made.
          by reference in such other policy to this
          policy's policy number.                            12. Service Providers
     b.   When this insurance is excess, we will                  a.   We will only pay under this Coverage Part
          have no duty to defend the "insured"                         for services that are provided by service
          against any "claim" if any other insurer                     providers approved by us. You must ob-
          has a duty to defend the "insured" against                   tain our prior approval for any service pro-
          that "claim". But we will have the right to                  vider whose expenses you want covered
          associate in the defense and control of                      under this Coverage Part. We will not un-
          any "claim" that we reasonably believe is                    reasonably withhold such approval.
          likely to involve the insurance provided
          under this Coverage Part. If no other in-               b.   Prior to the Pre-Notification Consultation
          surer defends, we will undertake to do so,                   described in the Pre-Notification Consulta-
          but we will be entitled to the "insured's"                   tion Condition above, you must come to
          rights against all those other insurers.                     agreement with us regarding the service
                                                                       provider(s) to be used for the Notification
9.   Pre-Notification Consultation                                     to Affected Individuals and Services to Af-
                                                                       fected Individuals. We will suggest a ser-
     You agree to consult with us prior to the issu-                   vice provider. If you prefer to use an alter-
     ance of notification to "affected individuals".                   nate service provider, our coverage is
     We assume no responsibility under this Cov-                       subject to the following limitations:
     erage Part for any services promised to "af-
     fected individuals" without our prior agree-                      (1) Such alternate service provider must
     ment. If possible, this pre-notification consulta-                    be approved by us;
     tion will also include the designated service
     provider(s) as agreed to under Condition 12.                      (2) Such alternate service provider must
     Service Providers. You must provide the fol-                          provide services that are reasonably
     lowing at our pre-notification consultation with                      equivalent or superior in both kind
     you:                                                                  and quality to the services that would
                                                                           have been provided by the service
     a.   The exact list of "affected individuals" to                      provider we had suggested; and
          be notified, including contact information.
                                                                       (3) Our payment for services provided by
     b.   Information about the "personal data                             any alternate service provider will not
          compromise" that may appropriately be                            exceed the amount that we would
          communicated with "affected individuals".                        have paid using the service provider
                                                                           we had suggested.
     c.   The scope of services that you desire for
          the "affected individuals". For example,           13. Services
          coverage may be structured to provide
          fewer services in order to make those                   The following conditions apply as respects any
          services available to more "affected indi-              services provided to you or any "affected indi-
          viduals" without exceeding the available                vidual" or "identity recovery insured" by us, our
          Response Expenses Limit.                                designees or any service firm paid for in whole
                                                                  or in part under this Coverage Part:
10. Representations
                                                                  a.   The effectiveness of such services de-
     You represent that all information and state-                     pends on the cooperation and assistance
     ments contained in any application or ques-
                                      Includes copyrighted material of Insurance
HC 102 01 16                           Services Office, Inc. with its permission.                  Page 11 of 17
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000306
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 308 of 330 Page ID #334

         of you, "affected individuals" and "identity            agreed upon, or the other component of "loss"
         recovery insureds".                                     is due, respectively.
    b.   All services may not be available or appli-        16. When We Do Not Renew
         cable to all individuals. For example, "af-
         fected individuals" and "identity recovery              If we decide not to renew this Coverage Part,
         insureds" who are minors or foreign na-                 we will mail or deliver to the first "named in-
         tionals may not have credit records that                sured" shown in the Declarations written notice
         can be provided or monitored. Service in                of the nonrenewal not less than 30 days before
         Canada will be different from service in                the expiration date.
         the United States and Puerto Rico in ac-                If notice is mailed, proof of mailing will be suf-
         cordance with local conditions.                         ficient proof of notice.
    c.   We do not warrant or guarantee that the            SECTION V - EXTENDED REPORTING PERIODS
         services will end or eliminate all problems
         associated with the covered events.                The provisions contained within this Section apply
                                                            only to Insuring Agreement B - Defense and Liabil-
    d.   Except for the services of an "identity re-        ity.
         covery case manager" under Insuring
         Agreement C - Identity Recovery, which             1.   You shall have the right to the Extended Re-
         we will provide directly, you will have a di-           porting Periods described in this section, in the
         rect relationship with the professional ser-            event that:
         vice firms paid for in whole or in part un-
         der this Coverage Part. Those firms work                a.   You or we cancel this Coverage Part;
         for you.                                                b.   You or we refuse to renew this Coverage
14. Subrogation                                                       Part; or

    With respect to any payment under this Cov-                  c.   We renew this Coverage Part on other
    erage Part on behalf of any "insured", we shall                   than a claims-made basis or with a retro-
    be subrogated to the "insured's" rights of re-                    active date later than the Retroactive Date
    covery to the extent of such payment. The "in-                    shown in the Declarations.
    sured" shall execute all papers required and            2.   If an event as specified in Paragraph 1. has
    shall do everything necessary to secure and                  occurred, you shall have the right to the follow-
    preserve such rights, including the execution                ing:
    of such documents necessary to enable us to
    bring suit in the "insured's" name. Any recover-             a.   An Automatic Extended Reporting Period
    ies, less the cost of obtaining them, will be dis-                of 90 days after the effective date of can-
    tributed as follows:                                              cellation or nonrenewal at no additional
                                                                      premium in which to give to us written no-
    a.   To you, until you are reimbursed for any                     tice of a "claim" of which you first receive
         "loss" you sustain that exceeds the sum of                   notice during said Automatic Extended
         the applicable Aggregate Limit of Insur-                     Reporting Period for any "personal data
         ance and the Deductible Amount, if any;                      compromise" occurring on or after the
    b.   Then to us, until we are reimbursed for                      Retroactive Date shown on the Declara-
         the payment under this Coverage Part;                        tions and before the end of the "policy pe-
                                                                      riod" and which is otherwise covered by
    c.   Then to you, until you are reimbursed for                    this Coverage Part; and
         that part of the payment equal to the De-
         ductible Amount, if any.                                b.   Upon payment of the additional premium
                                                                      stated in the Declarations, a Supple-
15. Valuation - Settlement                                            mental Extended Reporting Period for the
                                                                      term stated in the Supplemental Extended
    All premiums, Limits of Insurance, Deductible                     Reporting Period Endorsement will be
    Amounts, "loss" and any other monetary                            provided immediately following the effec-
    amounts under this Coverage Part are ex-                          tive date of cancellation or nonrenewal in
    pressed and payable in the currency of the                        which to give to us written notice of a
    United States of America. If judgment is ren-                     "claim" of which you first receive notice
    dered, settlement is agreed to or another                         during said Supplemental Extended Re-
    component of "loss" under this Coverage Part                      porting Period for any "personal data
    is expressed in any currency other than United                    compromise" occurring on or after the
    States of America dollars, payment under this                     Retroactive Date shown in the Declara-
    Coverage Part shall be made in United States                      tions and before the end of the "policy pe-
    dollars at the rate of exchange published in                      riod" and which is otherwise covered by
    The Wall Street Journal on the date the final                     this Coverage Part.
    judgment is entered, settlement amount is

                                     Includes copyrighted material of Insurance
HC 102 01 16                          Services Office, Inc. with its permission.                  Page 12 of 17
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000307
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 309 of 330 Page ID #335

          To obtain the Supplemental Extended                          (3) You may have operations, interests
          Reporting Period, you must request it in                           or properties that are not insured un-
          writing and pay the additional premium                             der this policy. Individuals who have a
          due, within 60 days of the effective date of                       relationship with you through such
          cancellation or nonrenewal. The additional                         other operations, interests or proper-
          premium for the Supplemental Extended                              ties do not qualify as "affected indi-
          Reporting Period shall be fully earned at                          viduals". However, specific individu-
          the inception of the Supplemental Ex-                              als may qualify as "affected individu-
          tended Reporting Period. If we do not re-                          als" for another reason, such as be-
          ceive the written request as required, you                         ing an "employee" of the operation
          may not exercise this right at a later date.                       insured under this policy.
     c.   The Defense and Liability Limit of Insur-               c.   An "affected individual" may reside any-
          ance for the Extended Reporting Periods                      where in the world.
          shall be part of, and not in addition to, the
          Defense and Liability Limit of Insurance           2.   "Authorized representative" means a person or
          for the immediately preceding "coverage                 entity authorized by law or contract to act on
          term".                                                  behalf of an "identity recovery insured".

SECTION VI - DEFINITIONS                                     3.   "Claim":

1.   "Affected individual" means any person who is                a.   Means:
     your current, former or prospective customer,                     (1) A civil proceeding in which it is al-
     client, patient, member, owner, student, "ex-                           leged that one or more "affected indi-
     ecutive" or "employee" and whose "personally                            viduals" suffered damages arising
     identifying information" or "personally sensitive                       from:
     information" is lost, stolen, accidentally re-
     leased or accidentally published by a "personal                         (a) A "personal data compromise"
     data compromise" covered under this Cover-                                  that was covered under Insuring
     age Part. This definition is subject to the fol-                            Agreement A - Response Ex-
     lowing provisions:                                                          penses section of this Coverage
                                                                                 Part and in connection with
     a.   "Affected individual" does not include any                             which you submitted a claim to
          business or organization. Only an individ-                             us and provided notifications and
          ual person may be an "affected individu-                               services to "affected individuals"
          al".                                                                   in consultation with us pursuant
     b.   An "affected individual" must have a direct                            to Insuring Agreement A - Re-
          relationship with your interests as insured                            sponse Expenses; or
          under this policy. The following are exam-                         (b) The violation of a governmental
          ples of individuals who would not meet                                 statute or regulation arising from
          this requirement:                                                      a "personal data compromise"
          (1) If you aggregate or sell information                               that was covered under Insuring
              about individuals as part of your                                  Agreement A - Response Ex-
              business, the individuals about whom                               penses and in connection with
              you keep such information do not                                   which you submitted a claim to
              qualify as "affected individuals".                                 us and provided notifications and
              However, specific individuals may                                  services to "affected individuals"
              qualify as "affected individuals" for                              in consultation with us pursuant
              another reason, such as being an                                   to Insuring Agreement A - Re-
              "employee" of yours.                                               sponse Expenses.

          (2) If you store, process, transmit or                       (2) "Claim" includes:
              transport records, the individuals                             (a) An   arbitration proceeding in
              whose "personally identifying infor-                               which such damages are
              mation" or "personally sensitive in-                               claimed and to which the "in-
              formation" you are storing, pro-                                   sured" must submit or does
              cessing, transmitting or transporting                              submit with our consent;
              for another entity do not qualify as
              "affected individuals". However, spe-                          (b) Any other alternative dispute
              cific individuals may qualify as "af-                              resolution proceeding in which
              fected individuals" for another rea-                               such damages are claimed and
              son, such as being an "employee" of                                to which the "insured" must
              yours.                                                             submit or does submit with our
                                                                                 consent; or

                                      Includes copyrighted material of Insurance
HC 102 01 16                           Services Office, Inc. with its permission.                   Page 13 of 17
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000308
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 310 of 330 Page ID #336

              (c) A written demand for money,                      b.   With respect to Insuring Agreement B -
                   when such demand could rea-                          Defense and Liability, anywhere in the
                   sonably result in a civil proceed-                   world, however, "claims" must be brought
                   ing as described in this defini-                     in the United States (including its territo-
                   tion.                                                ries and possessions), Puerto Rico or
                                                                        Canada.
     b.   Does not include any demand or action
          brought by or on behalf of someone who                   c.   With respect to Insuring Agreement C -
          is:                                                           Identity Recovery, anywhere in the world
          (1) Your "executive";                               6.   "Data compromise liability":
          (2) Your owner or part-owner; or                         a.   Means the following, when they arise from
                                                                        a "claim":
          (3) A holder of your securities;
                                                                        (1) Damages, judgments or settlements
          in their capacity as such, whether directly,                      to "affected individuals";
          derivatively, or by class action. "Claim" will
          include proceedings brought by such indi-                     (2) Attorney's fees and other litigation
          viduals in their capacity as "affected indi-                      costs added to that part of any judg-
          viduals", but only to the extent that the                         ment paid by us, when such fees and
          damages claimed are the same as would                             costs are awarded by law or court or-
          apply to any other "affected individual".                         der; and
     c.   Does not include any demand or action                         (3) Pre-judgment interest on that part of
          brought by or on behalf of an organization,                       any judgment paid by us.
          business, institution or any other party that
          is not an "affected individual" or govern-               b.   Does not include:
          mental entity.                                                (1) Damages, judgments or settlements
4.   "Coverage term" means the following individu-                          to anyone who is not an "affected in-
     al increment, or if a multi-year "policy period",                      dividual";
     increments, of time, which comprise the "poli-                     (2) Civil or criminal fines or penalties im-
     cy period" of this Coverage Part:                                      posed by law;
     a.   The year commencing on the Effective                          (3) Punitive or exemplary damages;
          Date of this Coverage Part at 12:01 AM
          standard time at your mailing address                         (4) The multiplied portion of multiplied
          shown in the Declarations, and if a multi-                        damages;
          year "policy period", each consecutive an-
          nual period thereafter, or portion thereof if                 (5) Taxes; or
          any period is for a period of less than 12                    (6) Matters which may be deemed unin-
          months, constitute individual "coverage                           surable under the applicable law.
          terms". The last "coverage term" ends at
          12:00 AM standard time at your mailing              7.   "Defense costs":
          address shown in the Declarations on the
          earlier of:                                              a.   Means reasonable and necessary ex-
                                                                        penses resulting solely from the investiga-
          (1) The day the "policy period" shown in                      tion, defense and appeal of any "claim"
              the Declarations ends; or                                 against an "insured". Such expenses may
                                                                        be incurred by us. Such expenses may
          (2) The day the policy to which this Cov-                     include premiums for any appeal bond, at-
              erage Part is attached is terminated                      tachment bond or similar bond. However,
              or cancelled.                                             we have no obligation to apply for or fur-
     b.   However, if after the issuance of this Cov-                   nish such bond.
          erage Part, any "coverage term" is ex-                   b.   Do not include the salaries or wages of
          tended for an additional period of less                       your "employees" or "executives", or your
          than 12 months, that additional period of                     loss of earnings.
          time will be deemed to be part of the last
          preceding "coverage term".                          8.   "Employee" means any natural person, other
                                                                   than an "executive", who was, now is or will
5.   "Coverage territory" means:                                   be:
     a.   With respect to Insuring Agreement A -                   a.   Employed on a full- or part-time basis by
          Response Expenses, anywhere in the                            you;
          world.


                                       Includes copyrighted material of Insurance
HC 102 01 16                            Services Office, Inc. with its permission.                  Page 14 of 17
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000309
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 311 of 330 Page ID #337

     b.   Furnished temporarily to you to substitute                   name or identity as a result of an "identity
          for a permanent "employee" on leave or to                    theft".
          meet seasonal or short-term workload
          conditions;                                             c.   Costs for credit reports from established
                                                                       credit bureaus.
     c.   Leased to you by a labor leasing firm un-
          der an agreement between you and the                    d.   Fees and expenses for an attorney ap-
          labor leasing firm to perform duties relat-                  proved by us for the following:
          ed to the conduct of your business, but                      (1) The defense of any civil suit brought
          does not mean a temporary employee as                            against an "identity recovery insured".
          defined in Paragraph 8.b.; or
                                                                       (2) The removal of any civil judgment
     d.   Your volunteer worker, which includes                            wrongfully entered against an "identi-
          unpaid interns.                                                  ty recovery insured".
9.   "Executive" means any natural person who                          (3) Legal assistance for an "identity re-
     was, now is or will be:                                               covery insured" at an audit or hearing
     a.   The owner of a sole proprietorship that is                       by a governmental agency.
          a "named insured"; or                                        (4) Legal assistance in challenging the
     b.   A duly elected or appointed:                                     accuracy of the "identity recovery in-
                                                                           sured's" consumer credit report.
          (1) Director;
                                                                       (5) The defense of any criminal charges
          (2) Officer;                                                     brought against an "identity recovery
                                                                           insured" arising from the actions of a
          (3) Managing Partner;                                            third party using the personal identity
          (4) General Partner;                                             of the "identity recovery insured".

          (5) Member (if a limited liability compa-               e.   Actual lost wages of the "identity recovery
              ny);                                                     insured" for time reasonably and neces-
                                                                       sarily taken away from work and away
          (6) Manager (if a limited liability compa-                   from the work premises. Time away from
              ny); or                                                  work includes partial or whole work days.
                                                                       Actual lost wages may include payment
          (7) Trustee,                                                 for vacation days, discretionary days,
          of a "named insured".                                        floating holidays and paid personal days.
                                                                       Actual lost wages does not include sick
10. "Identity recovery case manager" means one                         days or any loss arising from time taken
     or more individuals assigned by us to assist an                   away from self-employment. Necessary
     "identity recovery insured" with communica-                       time off does not include time off to do
     tions we deem necessary for re-establishing                       tasks that could reasonably have been
     the integrity of the personal identity of the                     done during non-working hours.
     "identity recovery insured". This includes, with
     the permission and cooperation of the "identity              f.   Actual costs for supervision of children or
     recovery insured", written and telephone                          elderly or infirm relatives or dependents of
     communications with law enforcement authori-                      the "identity recovery insured" during time
     ties, governmental agencies, credit agencies                      reasonably and necessarily taken away
     and individual creditors and businesses.                          from such supervision. Such care must be
                                                                       provided by a professional care provider
11. "Identity recovery expenses" means the follow-                     who is not a relative of the "identity recov-
     ing when they are reasonable and necessary                        ery insured".
     expenses that are incurred as a direct result of
     an "identity theft" suffered by an "identity re-             g.   Actual costs for counseling from a li-
     covery insured":                                                  censed mental health professional. Such
                                                                       care must be provided by a professional
     a.   Costs for re-filing applications for loans,                  care provider who is not a relative of the
          grants or other credit instruments that are                  "identity recovery insured".
          rejected solely as a result of an "identity
          theft".                                                 h.   Any other reasonable costs necessarily
                                                                       incurred by an "identity recovery insured"
     b.   Costs for notarizing affidavits or other                     as a direct result of the "identity theft".
          similar documents, long distance tele-
          phone calls and postage solely as a result                   (1) Such costs include:
          of your efforts to report an "identity theft"
          or amend or rectify records as to your true


                                      Includes copyrighted material of Insurance
HC 102 01 16                           Services Office, Inc. with its permission.                  Page 15 of 17
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000310
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 312 of 330 Page ID #338

               (a) Costs by the "identity recovery             14. "Insured" means:
                    insured" to recover control over
                    his or her personal identity.                   a.   With respect to Insuring Agreement A -
                                                                         Response Expenses any "named in-
               (b) Deductibles or service fees from                      sured".
                    financial institutions.
                                                                    b.   With respect to Insuring Agreement B -
           (2) Such costs do not include:                                Defense and Liability:
               (a) Costs to avoid, prevent or detect                     (1) Any "named insured"; and
                    "identity theft" or other loss.
                                                                         (2) Any "employee" or "executive" of a
               (b) Money lost or stolen.                                     "named insured", but:
               (c) Costs that are restricted or ex-                          (a) Only for the conduct of the
                    cluded elsewhere in this Cover-                               "named insured's" business with-
                    age Part or policy.                                           in the scope of his or her em-
                                                                                  ployment or duties as an "execu-
12. "Identity recovery insured" means the follow-                                 tive"; and
    ing:
                                                                             (b) Such "employee" or "executive"
    a.     When the entity insured under this Cover-                              shall not be an "insured" to the
           age Part is a sole proprietorship, the                                 extent his or her actions or
           "identity recovery insured" is the individual                          omissions are criminal, fraudu-
           person who is the sole proprietor of the                               lent, dishonest or constitute an
           "named insured".                                                       intentional or knowing violation of
    b.     When the "named insured" under this                                    the law.
           Coverage Part is a partnership, the "iden-               c.   With respect to Insuring Agreement C -
           tity recovery insureds" are the current                       Identity Recovery any "named insured".
           partners.
                                                               15. "Loss" means:
    c.     When the "named insured" under this
           Coverage Part is a corporation or other                  a.   With respect to Insuring Agreement A -
           form of organization, other than those de-                    Response Expenses:
           scribed in a. or b. above, the "identity re-
           covery insureds" are all individuals having                   Those expenses enumerated in Section I,
           an ownership position of 20% or more of                       A., Paragraph 1.b.
           the insured entity. However, if and only if              b.   With respect to Insuring Agreement B -
           there is no one who has such an owner-                        Defense and Liability:
           ship position, then the "identity recovery
           insured" shall be:                                            (1) "Defense costs"; and
           (1) The chief executive of the insured en-                    (2) "Data compromise liability".
               tity; or
                                                                    c.   With respect to Insuring Agreement C -
           (2) As respects a religious institution, the                  Identity Recovery, "identity recovery ex-
               senior ministerial employee.                              penses".
    d.     The legally recognized spouse of any in-            16. "Malware-related compromise" means a "per-
           dividual described in a., b. or c. above.                sonal data compromise" that is caused, ena-
                                                                    bled or abetted by a virus or other malicious
    An "identity recovery insured" must always be                   code that, at the time of the "personal data
    an individual person. The "named insured" un-                   compromise", is named and recognized by the
    der this Coverage Part is not an "identity re-                  CERT® Coordination Center, McAfee®, Se-
    covery insured".                                                cunia, Symantec or other comparable third
13. "Identity theft" means the fraudulent use of                    party monitors of malicious code activity.
    "personally identifying information". This in-             17. "Named insured" means the entity or entities
    cludes fraudulently using such information to                   shown in the Declarations as a Named In-
    establish credit accounts, secure loans, enter                  sured.
    into contracts or commit crimes.
                                                               18. "Personal data compromise" means the loss,
    "Identity theft" does not include the fraudulent                theft, accidental release or accidental publica-
    use of a business name, d/b/a or any other                      tion of "personally identifying information" or
    method of identifying a business activity.                      "personally sensitive information" as respects
                                                                    one or more "affected individuals". If the loss,
                                                                    theft, accidental release or accidental publica-
                                                                    tion involves "personally identifying infor-
                                        Includes copyrighted material of Insurance
HC 102 01 16                             Services Office, Inc. with its permission.                  Page 16 of 17
                                               SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000311
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 313 of 330 Page ID #339

   mation", such loss, theft, accidental release or                   identifying information" or "personally
   accidental publication must result in or have                      sensitive information" has been lost, sto-
   the reasonable possibility of resulting in the                     len, accidentally released or accidentally
   fraudulent use of such information. This defini-                   published, even if there is no firm proof.
   tion is subject to the following provisions:
                                                                 d.   All incidents of "personal data compro-
   a.   At the time of the loss, theft, accidental re-                mise" that are discovered at the same
        lease or accidental publication, the "per-                    time or arise from the same cause will be
        sonally identifying information" or "per-                     considered one "personal data compro-
        sonally sensitive information" need not be                    mise".
        at the insured premises but must be in the
        direct care, custody or control of:                 19. "Personally identifying information" means in-
                                                                 formation, including health information, that
        (1) You; or                                              could be used to commit fraud or other illegal
                                                                 activity involving the credit, access to health
        (2) A professional entity with which you                 care or identity of an "affected individual" or
            have a direct relationship and to                    "identity recovery insured". This includes, but
            which you (or an "affected individual"               is not limited to, Social Security numbers or
            at your direction) have turned over                  account numbers.
            (directly or via a professional trans-
            mission or transportation provider)                  "Personally identifying information" does not
            such information for storage, pro-                   mean or include information that is otherwise
            cessing, transmission or transporta-                 available to the public, such as names and
            tion of such information.                            addresses.
   b.   "Personal data compromise" includes dis-            20. "Personally sensitive information" means pri-
        posal or abandonment of "personally iden-                vate information specific to an individual the
        tifying information" or "personally sensitive            release of which requires notification of "af-
        information" without appropriate safe-                   fected individuals" under any applicable law.
        guards such as shredding or destruction,                 "Personally sensitive information" does not
        subject to the following provisions:
                                                                 mean or include "personally identifying
        (1) The failure to use appropriate safe-                 information".
            guards must be accidental and not
            reckless or deliberate; and                     21. "Policy period" means the cumulative total of
                                                                 each individual "coverage term" comprising
        (2) Such disposal or abandonment must                    the period of time from the inception date of
            take place during the time period for                this Coverage Part shown in the Declarations
            which this Coverage Part is effective.               to the expiration date shown in the Declara-
                                                                 tions, or its earlier cancellation or termination
   c.   "Personal data compromise" includes sit-                 date.
        uations where there is a reasonable
        cause to suspect that such "personally




                                     Includes copyrighted material of Insurance
HC 102 01 16                          Services Office, Inc. with its permission.                  Page 17 of 17
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000312
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 314 of 330 Page ID #340

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     ILLINOIS CHANGES - CINCINNATI DATA
                         DEFENDERTM COVERAGE PART
This endorsement modifies insurance provided under the following:

                                      TM
    CINCINNATI DATA DEFENDER               COVERAGE PART

A. SECTION II - LIMITS OF INSURANCE AND                          7.   Office of Foreign Assets Control
   DEDUCTIBLE is amended to delete in their                           (OFAC) Compliance
   entirety subparagraphs 1. and 2. of Paragraph
   B. and replace them with the following:                            Whenever insurance coverage provided
                                                                      by this policy would be in violation of any
    1.   The most we will pay under Insuring                          United States economic or trade sanc-
         Agreement B - Defense and Liability (oth-                    tions, such insurance coverage will not be
         er than pre and post-judgment interest) is                   provided.
         the Limit of Insurance stated in the Decla-
         rations.                                           E. SECTION IV - CONDITIONS is amended to
                                                               delete in its entirety Condition 8. and replace it
    2.   The Insuring Agreement B - Defense and                  with the following:
         Liability Limit of Insurance is an annual
         aggregate limit. This amount is the most                8.   Other Insurance
         we will pay for all "loss" covered under In-                 If any "loss" resulting from any "claim" is
         suring Agreement B - Defense and Liabil-                     insured by any other valid policy, we shall
         ity (other than pre and post-judgment in-                    not be liable under this policy for a greater
         terest) arising out of all "claims".                         proportion of such "loss" than the applica-
B. SECTION III - DEFENSE AND SETTLEMENT                               ble Limit of Insurance stated in the Decla-
    is amended to delete in its entirety Paragraph                    rations bears to the total applicable limit of
    4. and replace it with the following:                             liability of all valid and collectible insur-
                                                                      ance against such "loss", unless such
    4.   We shall pay all interest on that amount of                  other insurance is purchased specifically
         any judgment within the Insuring Agree-                      to apply in excess of the Limit of Liability
         ment B - Defense and Liability Limit of In-                  stated in the Declarations of this policy.
         surance which accrues:
                                                            F.   SECTION IV - CONDITIONS is amended to
         a.   Before entry of judgment; or                       delete in its entirety Condition 10. and replace
                                                                 it with the following:
         b.   After entry of judgment, but before
              we pay, offer to pay or deposit in                 10. Representations
              court that part of the judgment within
              the Insuring Agreement B - Defense                      You represent that all information and
              and Liability Limit of Insurance or, in                 statements contained in any application or
              any case, before we pay or offer to                     questionnaire submitted in connection
              pay the entire Insuring Agreement B -                   with this Coverage Part are true, accurate
              Defense and Liability Limit of Insur-                   and complete. All such information       and
              ance.                                                   statements are the basis for our issuing
                                                                      this Coverage Part and shall be consid-
         These interest payments shall be in addi-                    ered as incorporated into and shall consti-
         tion to and not part of the Defense and Li-                  tute a part of this Coverage Part. Misrep-
         ability Limit.                                               resentation or omission of any material
                                                                      fact may be grounds for the rescission of
C. The following is added to SECTION IV -                             the policy if such misrepresentation is
   CONDITIONS, 5. Legal Action Against Us:                            made with actual intent to deceive or ma-
    The 2 year period for legal action against us is                  terially affects either the acceptance of the
    extended by the number of days between the                        risk or the hazard assumed by the com-
    date the proof of "loss" is filed with us and the                 pany.
    date we deny the "claim" in whole or in part.           G. SECTION VI - DEFINITIONS is amended to
D. SECTION IV - CONDITIONS is amended to                       delete definition 6. "Data compromise liability"
   delete in its entirety Condition 7. and replace it            in its entirety and replace it with the following:
    with the following:
                                    Includes copyrighted material of Insurance
HC 460 IL 03 16                      Services Office, Inc., with its permission.                      Page 1 of 2
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000313
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 315 of 330 Page ID #341

    6.   "Data compromise liability":                                      (3) Punitive or exemplary damages;
         a.   Means the following, when they arise                         (4) The multiplied portion of multi-
              from a "claim":                                                   plied damages;
              (1) Damages, judgments or settle-                            (5) Taxes; or
                  ments to "affected individuals";
                  and                                                      (6) Matters which may be deemed
                                                                                uninsurable under the applicable
              (2) Attorney's fees and other litiga-                             law.
                  tion costs added to that part of
                  any judgment paid by us, when              H. The following is added to definition 7. "De-
                  such fees and costs are award-                fense costs" in SECTION VI - DEFINITIONS:
                  ed by law or court order.                       "Defense costs":
         b.   Does not include:                                   c.   Do not include the salaries of our employ-
              (1) Damages, judgments or settle-                        ees or the salaries of your staff attorneys.
                  ments to anyone who is not an              I.   The term spouse is replaced by the following:
                  "affected individual";
                                                                  Spouse or party to a civil union recognized un-
              (2) Civil or criminal fines or penalties            der Illinois law.
                  imposed by law;




                                     Includes copyrighted material of Insurance
HC 460 IL 03 16                       Services Office, Inc., with its permission.                    Page 2 of 2
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000314
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 316 of 330 Page ID #342


                           The Cincinnati Insurance Company
                                           A Stock Insurance Company


        CINCINNATI NETWORK DEFENDER™ COVERAGE PART
                        DECLARATIONS
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES
ONLY TO "CLAIMS" FIRST MADE DURING THE "POLICY PERIOD" OR ANY
APPLICABLE EXTENDED REPORTING PERIOD. THE LIMIT OF INSURANCE TO PAY
DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE EXHAUSTED BY
"DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE
DEDUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE
AMOUNT OF ANY JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF
INSURANCE. READ THE ENTIRE POLICY CAREFULLY.
Attached to and forming part of POLICY NUMBER: ETD 045 12 06           Effective Date 08-06-2017
Named Insured is the same as it appears in the Common Policy Declarations unless another entry is made
here.
Retroactive Date:      08-06-2017
                                       Limits of Insurance and Deductible
                                         Annual
       Insuring Agreement               Aggregate                   Sublimit               Deductible
  A      Computer Attack              $100,000                                           $10,000
                                                      Data Re-creation      $5,000
                                                      Loss of Business      $10,000
                                                      Public Relations      $5,000
 B       Network Security Liability   $100,000                                           $10,000



                         TOTAL ANNUAL PREMIUM                                  $300


      Optional Supplemental Extended Reporting              Optional Supplemental Extended Reporting
                   Period - Term:                                       Period - Premium:
           1 YEAR                                                         134
           2 YEAR                                                         269
           3 YEAR                                                         358
           4 YEAR                                                         448
           5 YEAR                                                         492
           6 YEAR                                                         537
FORMS AND/OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
HC103         01/16 CINCINNATI NETWORK DEFENDER™ COVERAGE FORM
HC461IL       03/16 ILLINOIS CHANGES - CINCINNATI NETWORK DEFENDER™ COVERAGE PART




HC 503 01 16                                                                                  Page 1 of 2
                                                                                      ETD 045 12 06
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000315
  Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 317 of 330 Page ID #343




HC 503 01 16                                                                Page 2 of 2
                                                                    ETD 045 12 06




                               SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000316
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 318 of 330 Page ID #344

         CINCINNATI NETWORK DEFENDER™ COVERAGE FORM
                                                                 TABLE OF CONTENTS
Coverage Part Provision:                                                                                                                       Begins on Page:
Preamble.......................................................................................................................................................3
SECTION I - COVERAGES...........................................................................................................................3
A. Insuring Agreements............................................................................................................................3
      1.     Insuring Agreement A - Computer Attack...................................................................................3
      2.     Insuring Agreement B - Network Security Liability ...................................................................3
B. Exclusions ............................................................................................................................................4
      1.     Criminal Investigations or Proceedings .....................................................................................4
      2.     Deficiency Correction ...................................................................................................................4
      3.     Extortion ........................................................................................................................................4
      4.     Fines or Penalties .........................................................................................................................4
      5.     Fraudulent, Dishonest or Criminal Acts .....................................................................................4
      6.     Information Technology Products ..............................................................................................4
      7.     Infrastructure Failure ....................................................................................................................4
      8.     Non-monetary Relief .....................................................................................................................4
      9.     Nuclear ...........................................................................................................................................4
      10.    Previously Reported Claims ........................................................................................................4
      11.    Prior Network Security Incidents ................................................................................................4
      12.    Prior or Pending Litigation...........................................................................................................4
      13.    Property Damage or Bodily Injury ...............................................................................................4
      14.    War .................................................................................................................................................4
      15.    Willful Complicity ..........................................................................................................................4
SECTION II - LIMITS OF INSURANCE AND DEDUCTIBLE .......................................................................4
SECTION III - DEFENSE AND SETTLEMENT.............................................................................................5
SECTION IV - CONDITIONS ........................................................................................................................6
      1.     Bankruptcy ....................................................................................................................................6
      2.     Due Diligence ................................................................................................................................6
      3.     Duties in the Event of a Claim or Loss .......................................................................................6
      4.     Legal Action Against Us ...............................................................................................................7
      5.     Office of Foreign Assets Control (OFAC) Compliance..............................................................7
      6.     Other Insurance.............................................................................................................................7
      7.     Representations ............................................................................................................................7
      8.     Separation of Insureds .................................................................................................................7
      9.     Services .........................................................................................................................................7
      10.    Subrogation ...................................................................................................................................8
      11.    Valuation - Settlement ..................................................................................................................8
      12.    When We Do Not Renew ..............................................................................................................8
SECTION V - EXTENDED REPORTING PERIODS.....................................................................................8
SECTION VI - DEFINITIONS ........................................................................................................................9
      1.     "Actual cash value" .........................................................................................................................9
      2.     "Bodily injury"...................................................................................................................................9
      3.     "Business income loss"...................................................................................................................9
      4.     "Claim" ............................................................................................................................................9
      5.     "Computer attack"...........................................................................................................................9
      6.     "Coverage term"..............................................................................................................................9
      7.     "Coverage territory".........................................................................................................................9
      8.     "Data re-creation costs" ................................................................................................................ 10
      9.     "Data restoration costs".................................................................................................................10
      10.    "Defense costs".............................................................................................................................10
      11.    "Employee"....................................................................................................................................10



                                                      Includes copyrighted material of Insurance
HC 103 01 16                                           Services Office, Inc., with its permission.                                                  Page 1 of 11
                                                                SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000317
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 319 of 330 Page ID #345

                                                     TABLE OF CONTENTS (CONT'D)
Coverage Part Provision:                                                                                                                  Begins on Page:
    12.   "Executive" ....................................................................................................................................10
    13.   "Extra expense".............................................................................................................................10
    14.   "Insured"........................................................................................................................................10
    15.   "Loss"............................................................................................................................................11
    16.   "Named insured" ...........................................................................................................................11
    17.   "Network security incident"............................................................................................................11
    18.   "Network security liability settlement costs" ..................................................................................11
    19.   "Period of restoration" ...................................................................................................................11
    20.   "Policy period" ...............................................................................................................................11
    21.   "Property damage"........................................................................................................................11
    22.   "System restoration costs" ............................................................................................................11




                                                  Includes copyrighted material of Insurance
HC 103 01 16                                       Services Office, Inc., with its permission.                                                  Page 2 of 11
                                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000318
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 320 of 330 Page ID #346

      CINCINNATI NETWORK DEFENDER™ COVERAGE FORM
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES ONLY TO "CLAIMS"
FIRST MADE DURING THE "POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD.
THE LIMIT OF INSURANCE TO PAY DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE
EXHAUSTED BY "DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE DE-
DUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE AMOUNT OF ANY
JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF INSURANCE. READ THE ENTIRE POLICY
CAREFULLY.

Various provisions in this Coverage Part restrict                         (2) Data Re-creation
coverage. Read the entire Coverage Part carefully to
determine rights, duties and what is and is not cov-                          We will pay your necessary and
ered.                                                                         reasonable   "data   re-creation
                                                                              costs".
Throughout this Coverage Part the words "you" and
"your" refer to the "named insured" shown in the                          (3) System Restoration
Declarations. The words "we", "us" and "our" refer to                         We will pay your necessary and
the company providing this insurance.                                         reasonable "system restoration
Other words and phrases that appear in quotation                              costs".
marks have special meaning. Refer to Section VI -                         (4) Loss of Business
Definitions.
                                                                              We will pay your actual "business
SECTION I - COVERAGES                                                         income loss" and your necessary
A. Insuring Agreements                                                        and reasonable "extra expenses".

    Coverage is provided under the following Insur-                       (5) Public Relations
    ing Agreements for which an Aggregate Limit of                            If you suffer covered "business in-
    Insurance is shown in the Declarations:                                   come loss", we will pay for the
    1.   Insuring Agreement A - Computer Attack                               services of a professional public
                                                                              relations firm to assist you in
         a.   Coverage under Insuring Agreement A                             communicating your response to
              - Computer Attack applies only if all of                        the "computer attack" to the me-
              the following conditions are met:                               dia, the public and your custom-
                                                                              ers, clients or members.
              (1) There has been a "computer at-
                  tack"; and                                    2.   Insuring Agreement B - Network Securi-
                                                                     ty Liability
              (2) Such "computer attack" is first
                  discovered by you during the "pol-                 a.   Coverage under Insuring Agreement B
                  icy period"; and                                        - Network Security Liability applies only
                                                                          if all of the following conditions are
              (3) Such "computer attack" occurred                         met:
                  in the "coverage territory"; and
                                                                          (1) During the "coverage term" or any
              (4) Such "computer attack" is report-                           applicable Extended Reporting
                  ed to us as soon as practicable,                            Period, you first receive notice of
                  but in no event more than 60 days                           a "claim" which arises from a
                  after the date it is first discovered                       "network security incident" that:
                  by you.
                                                                              (a) Took place on or after the
         b.   If all of the conditions in a. above have                             Retroactive Date shown in
              been met, then we will provide you the                                the Declarations and before
              following coverages for "loss" directly                               the end of the "policy period";
              arising from such "computer attack".                                  and
              (1) Data Restoration                                            (b) Took place in the "coverage
                  We will pay your necessary and                                    territory"; and
                  reasonable   "data   restoration                        (2) Such "claim" is reported to us as
                  costs".                                                     soon as practicable, but in no
                                                                              event more than 60 days after the
                                                                              date it is first received by you.


                                     Includes copyrighted material of Insurance
HC 103 01 16                          Services Office, Inc., with its permission.                     Page 3 of 11
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000319
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 321 of 330 Page ID #347

        b.   If the conditions listed in a. above have         10. Previously Reported Claims
             been met, then we will pay on behalf of
             the "insured" the "insured's" necessary                The same facts alleged or contained in any
             and reasonable "defense costs" and                     "claim" which has been reported, or in any
             "network security liability settlement                 circumstances of which notice has been
             costs" directly arising from the "claim".              given, under any insurance policy of which
                                                                    this Coverage Part is a renewal or re-
        c.   All "claims" caused by a single "net-                  placement.
             work security incident" will be deemed
             to have been made at the time that no-            11. Prior Network Security Incidents
             tice of the first of those "claims" is re-             Any "network security incident" first occur-
             ceived by you.                                         ring before the Retroactive Date shown in
B. Exclusions                                                       the Declarations or any "claim" arising from
                                                                    a "network security incident" that first oc-
   This insurance does not apply to "loss" or                       curred prior to the Retroactive Date shown
   "claims" based upon, attributable to or arising                  in the Declarations.
   out of:
                                                               12. Prior or Pending Litigation
   1.   Criminal Investigations or Proceedings
                                                                    Any "claim" or other proceeding against an
        Any criminal investigations or proceedings.                 "insured" which was pending or existed pri-
                                                                    or to the "coverage term", or arising out of
   2.   Deficiency Correction                                       the same or substantially the same facts,
        Costs to research or correct any deficiency.                circumstances or allegations which are the
                                                                    subject of, or the basis for, such "claim" or
   3.   Extortion                                                   other proceeding.
        Any threat, extortion or blackmail. This in-           13. Property Damage or Bodily Injury
        cludes, but is not limited to, ransom pay-
        ments and private security assistance.                      "Property damage" or "bodily injury".

   4.   Fines or Penalties                                     14. War
        Any fines or penalties.                                     a.   War, including undeclared or civil war
                                                                         or civil unrest;
   5.   Fraudulent, Dishonest or Criminal Acts
                                                                    b.   Warlike action by military force, includ-
        Any criminal, fraudulent or dishonest act,                       ing action hindering or defending
        error or omission, or any intentional or                         against an actual or expected attack,
        knowing violation of the law by the "in-                         by any government, sovereign or other
        sured".                                                          authority using military personnel or
                                                                         other agents; or
   6.   Information Technology Products
                                                                    c.   Insurrection,  rebellion,   revolution,
        The propagation or forwarding of malware,                        usurped power, or action taken by
        including viruses, worms, Trojans, spyware                       government authority in hindering or
        and keyloggers in connection with hard-                          defending against any of these.
        ware or software created, produced or
        modified by you for sale, lease or license to          15. Willful Complicity
        third parties.
                                                                    The "insured's" intentional or willful com-
   7.   Infrastructure Failure                                      plicity in a covered "loss" event or your
                                                                    reckless disregard for the security of your
        Failure or interruption of or damage to the                 computer system or data.
        internet, an internet service provider, or any
        computer or computer system that is not            SECTION II - LIMITS OF INSURANCE AND DE-
        owned or leased by you and operated un-            DUCTIBLE
        der your control.
                                                           A. Insuring Agreement A - Computer Attack
   8.   Non-monetary Relief
                                                               1.   The most we will pay under Insuring
        That part of any "claim" seeking any non-                   Agreement A - Computer Attack for Data
        monetary relief.                                            Re-creation coverage for "loss" (including
                                                                    "business income loss" and "extra ex-
   9.   Nuclear                                                     pense" related to data re-creation activities)
        Nuclear reaction or radiation or radioactive                arising from any one "computer attack" is
        contamination, however caused.                              the Data Re-creation Sublimit stated in the
                                                                    Declarations. This sublimit is part of, and

                                    Includes copyrighted material of Insurance
HC 103 01 16                         Services Office, Inc., with its permission.                   Page 4 of 11
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000320
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 322 of 330 Page ID #348

        not in addition to, the Computer Attack Ag-             3.   The Network Security Liability Aggregate
        gregate Limit of Insurance stated in Para-                   Limit of Insurance for the Extended Report-
        graph 4. below.                                              ing Periods (if applicable) shall be part of,
                                                                     and not in addition to, the Network Security
   2.   The most we will pay under Insuring                          Liability Aggregate Limit of Insurance for
        Agreement A - Computer Attack for Loss of                    the immediately preceding "coverage term".
        Business coverage for "loss" arising from
        any one "computer attack" is the Loss of                4.   The Insuring Agreement B - Network Secu-
        Business Sublimit stated in the Declara-                     rity Liability coverage is subject to the Net-
        tions. This sublimit is part of, and not in ad-              work Security Liability Deductible stated in
        dition to, the Computer Attack Aggregate                     the Declarations. You shall be responsible
        Limit of Insurance stated in Paragraph 4.                    for the applicable deductible amount as re-
        below.                                                       spects "loss" arising from each "claim"
                                                                     covered under this Coverage Part. We
   3.   The most we will pay under Insuring                          may, at our option, pay any part or all of the
        Agreement A - Computer Attack for Public                     deductible amount to defend or effect set-
        Relations coverage for "loss" arising from                   tlement of any "claim" or "loss" and, upon
        any one "computer attack" is the Public Re-                  notification of the action taken, you shall
        lations Sublimit stated in the Declarations.                 promptly reimburse us for such part of the
        This sublimit is part of, and not in addition                deductible amount as has been paid by us.
        to, the Computer Attack Aggregate Limit of
        Insurance stated in Paragraph 4. below.            The Limits of Insurance apply separately to each
                                                           "coverage term".
   4.   The Computer Attack Aggregate Limit of
        Insurance is an annual aggregate limit.            SECTION III - DEFENSE AND SETTLEMENT
        This amount is the most we will pay for the
        total of all "loss" covered under Insuring         The provisions contained within this Section apply
        Agreement A - Computer Attack arising out          only to Insuring Agreement B - Network Security
        of all "computer attack" events which are          Liability.
        first discovered by you during the "cover-         1.   We will have the right and duty to select counsel
        age term". This limit applies regardless of             and defend the "insured" against any "claim"
        the number of "computer attack" events                  covered by Insuring Agreement B - Network
        first discovered during the "coverage term".            Security Liability, regardless of whether the alle-
   5.   A "computer attack" may be first discov-                gations of such "claim" are groundless, false or
        ered by you in one "coverage term" but it               fraudulent. However, we shall have no duty to
        may cause covered "loss" in one or more                 defend the "insured" against any "claim" seek-
        subsequent "coverage terms". If so, all                 ing damages or other relief not insured by Insur-
        covered "loss" arising from such "computer              ing Agreement B - Network Security Liability.
        attack" will be subject to the Computer At-        2.   We may, with your written consent, make any
        tack Aggregate Limit of Insurance applica-              settlement of a "claim" which we deem reason-
        ble to the "coverage term" when the "com-               able. If you withhold consent to such settlement,
        puter attack" was first discovered by you.              our liability for all "loss" resulting from such
   6.   The Computer Attack coverage is subject                 "claim" will not exceed the amount for which we
        to the Computer Attack Deductible stated in             could have settled such "claim" plus "defense
        the Declarations. You shall be responsible              costs" incurred as of the date we proposed such
        for the applicable deductible amount as re-             settlement in writing to you.
        spects "loss" arising from each "computer          3.   We shall not be obligated to pay any "loss", or
        attack" covered under this Coverage Part.               to defend or continue to defend any "claim", af-
B. Insuring Agreement B - Network Security                      ter the Insuring Agreement B - Network Security
   Liability                                                    Liability Limit of Insurance has been exhausted.

   1.   Except for post-judgment interest, the most        4.   We shall pay all interest on that amount of any
        we will pay under Insuring Agreement B -                judgment within the Insuring Agreement B -
        Network Security Liability is the Network               Network Security Liability Limit of Insurance
        Security Liability Aggregate Limit of Insur-            which accrues:
        ance stated in the Declarations.                        a.   After entry of judgment; and
   2.   The Network Security Liability Aggregate                b.   Before we pay, offer to pay or deposit in
        Limit of Insurance is an annual aggregate                    court that part of the judgment within the
        limit. This amount is the most we will pay                   Insuring Agreement B - Network Security
        for the total of all "loss" covered under In-                Liability Limit of Insurance or, in any case,
        suring Agreement B - Network Security Li-                    before we pay or offer to pay the entire In-
        ability (other than post-judgment interest)
        arising out of all "claims".

                                    Includes copyrighted material of Insurance
HC 103 01 16                         Services Office, Inc., with its permission.                    Page 5 of 11
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000321
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 323 of 330 Page ID #349

          suring Agreement B - Network Security Li-                   (2) Provide us with written notice, as soon
          ability Limit of Insurance.                                      as practicable, but in no event more
                                                                           than 60 days after the date the "claim"
     These interest payments shall be in addition to                       is first received by you.
     and not part of the Network Security Liability
     Limit of Insurance.                                              (3) Immediately send us copies of any
                                                                           demands, notices, summonses or le-
SECTION IV - CONDITIONS                                                    gal papers received in connection with
1.   Bankruptcy                                                            the "claim";

     Your bankruptcy, or the bankruptcy of your es-                   (4) Authorize us to obtain records and
     tate if you are a sole proprietor, will not relieve                   other information;
     us of our obligations under this Coverage Part.                  (5) Cooperate with us in the investigation,
2.   Due Diligence                                                         settlement or defense of the "claim";

     You agree to use due diligence to prevent and                    (6) Assist us, upon our request, in the en-
     mitigate "loss" covered under this Coverage                           forcement of any right against any per-
     Part. This includes, but is not limited to, comply-                   son or organization which may be lia-
     ing with, and requiring your vendors to comply                        ble to you because of "loss" to which
     with, reasonable and industry-accepted proto-                         this insurance may also apply; and
     cols for:                                                        (7) Not take any action, or fail to take any
     a.   Providing and maintaining appropriate                            required action, that prejudices your
          physical security for your premises, com-                        rights or our rights with respect to such
          puter systems and hard copy files;                               "claim".

     b.   Providing and maintaining appropriate                  c.   In the event of a "computer attack" covered
          computer and Internet security; and                         under Insuring Agreement A - Computer
                                                                      Attack, you must see that the following are
     c.   Maintaining and updating at appropriate in-                 done:
          tervals backups of computer data.
                                                                      (1) Notify the police if a law may have
3.   Duties in the Event of a Claim or Loss                                been broken.
     a.   If, during the "coverage term", the "insured"               (2) Notify us as soon as practicable, but in
          first becomes aware of any circumstance                          no event more than 60 days after the
          that could reasonably be expected to give                        "computer attack". Include a descrip-
          rise to a "claim", the "insured" may give                        tion of any property involved.
          written notice to us. The notice must be
          made as soon as practicable, but in no                      (3) As soon as possible, give us a descrip-
          event more than 60 days after the date the                       tion of how, when and where the
          circumstance is first discovered by the "in-                     "computer attack" occurred.
          sured", must be made during the "coverage                   (4) As often as may be reasonably re-
          term" and must include:                                          quired, permit us to:
          (1) The specific details, including the date,                    (a) Inspect the property proving the
              of the circumstance;                                             "computer attack";
          (2) The alleged injuries or damage sus-                          (b) Examine your books, records,
              tained or which may be sustained;                                electronic media and records and
          (3) The names of potential claimants; and                            hardware;

          (4) The manner in which the "insured" first                      (c) Take samples of damaged and
              became aware of the circumstance.                                undamaged property for inspec-
                                                                               tion, testing and analysis; and
          Any subsequent "claim" arising out of any
          circumstance which is the subject of such a                      (d) Make copies from your books,
          written notice will be deemed to have been                           records, electronic media       and
          made at the time written notice in compli-                           records and hardware.
          ance with these requirements was first re-                  (5) Send us signed, sworn proof of loss
          ceived by us.                                                    containing the information we request
     b.   If a "claim" is brought against any "insured",                   to investigate the "computer attack".
          you must:                                                        You must do this within 60 days after
                                                                           our request. We will supply you with
          (1) Immediately record the specifics of the                      the necessary forms.
              "claim" and the date received; and

                                      Includes copyrighted material of Insurance
HC 103 01 16                           Services Office, Inc., with its permission.                   Page 6 of 11
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000322
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 324 of 330 Page ID #350

          (6) Cooperate with us in the investigation               the minimum period of limitation provided by
              or settlement of the "computer attack".              such law.
          (7) If you intend to continue your business,        5.   Office of Foreign Assets Control (OFAC)
              you must resume all or part of your                  Compliance
              operations as quickly as possible.
                                                                   Whenever insurance coverage provided by this
          (8) Make no statement that will assume                   policy would be in violation of any United States
              any obligation or admit any liability, for           economic or trade sanctions, such insurance
              any "loss" for which we may be liable,               coverage shall be null and void.
              without our prior written consent.
                                                              6.   Other Insurance
          (9) Promptly send us any legal papers or
              notices received concerning the "com-                a.   If any covered "loss" is covered by any oth-
              puter attack" or "loss".                                  er valid policy, then this Coverage Part
                                                                        shall apply only in excess of the amount of
     d.   We may examine any "insured" under oath,                      any deductible, retention and limit of insur-
          while not in the presence of any other "in-                   ance under such other policy whether such
          sured" and at such times as may be rea-                       other policy is stated to be primary, contrib-
          sonably required, about any matter relating                   utory, excess, contingent or otherwise, un-
          to this insurance or the "claim" or "loss", in-               less such other policy is written specifically
          cluding an "insured's" books and records.                     excess of this Coverage Part by reference
          In the event of an examination, an "in-                       in such other policy to this policy's policy
          sured's" answers must be signed.                              number.
     e.   No "insured" may, except at their own cost,              b.   When this insurance is excess, we will
          voluntarily make a payment, assume any                        have no duty to defend the "insured"
          obligation, or incur any expense without our                  against any "claim" if any other insurer has
          prior written consent.                                        a duty to defend the "insured" against that
                                                                        "claim". But we will have the right to asso-
4.   Legal Action Against Us                                            ciate in the defense and control of any
     a.   No person or organization has a right:                        "claim" that we reasonably believe is likely
                                                                        to involve the insurance provided under this
          (1) To join us as a party or otherwise bring                  Coverage Part. If no other insurer defends,
              us into a suit asking for damages from                    we will undertake to do so, but we will be
              an "insured"; or                                          entitled to the "insured's" rights against all
                                                                        those other insurers.
          (2) To sue us under this Coverage Part
              unless all of its terms have been fully         7.   Representations
              complied with.
                                                                   You represent that all information and state-
          A person or organization may sue us to re-               ments contained in any application or question-
          cover on an agreed settlement or on a final              naire submitted in connection with this Cover-
          judgment against an "insured"; but we will               age Part are true, accurate and complete. All
          not be liable for damages that are not pay-              such information and statements are the basis
          able under this Coverage Part, or that are               for our issuing this Coverage Part and shall be
          in excess of the applicable Aggregate Limit              considered as incorporated into and shall con-
          of Insurance. An agreed settlement means                 stitute a part of this Coverage Part. Misrepre-
          a settlement and release of liability signed             sentation or omission of any material fact may
          by us, the first "named insured" and the                 be grounds for the rescission of this Coverage
          claimant or the claimant's legal representa-             Part.
          tive.
                                                              8.   Separation of Insureds
     b.   You may not bring any legal action against
          us involving "loss":                                     Except with respect to the applicable Limit of In-
                                                                   surance, and any rights or duties specifically
          (1) Unless you have complied with all the                assigned in this Coverage Part or the policy to
              terms of this insurance;                             which it is attached, to the first "named insured",
                                                                   this insurance applies separately to each "in-
          (2) Until 90 days after you have filed proof             sured" against whom "claim" is made.
              of "loss" with us; and
                                                              9.   Services
          (3) Unless brought within 2 years from the
              date you reported the "claim" or "loss"              The following conditions apply as respects any
              to us.                                               services provided to you by any service firm
                                                                   provided or paid for in whole or in part under
     If any limitation in this condition is prohibited by          this Coverage Part:
     law, such limitation is amended so as to equal

                                       Includes copyrighted material of Insurance
HC 103 01 16                            Services Office, Inc., with its permission.                    Page 7 of 11
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000323
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 325 of 330 Page ID #351

    a.   The effectiveness of such services de-             1.   You shall have the right to the Extended Report-
         pends on your cooperation and assistance.               ing Periods described in this section, in the
                                                                 event that:
    b.   We do not warrant or guarantee that the
         services will end or eliminate all problems             a.   You or we cancel this Coverage Part;
         associated with the covered events.
                                                                 b.   You or we refuse to renew this Coverage
10. Subrogation                                                       Part; or
    With respect to any payment under this Cover-                c.   We renew this Coverage Part on other than
    age Part on behalf of any "insured", we shall be                  a claims-made basis or with a retroactive
    subrogated to the "insured's" rights of recovery                  date later than the Retroactive Date shown
    to the extent of such payment. The "insured"                      in the Declarations.
    shall execute all papers required and shall do
    everything necessary to secure and preserve             2.   If an event as specified in Paragraph 1. has oc-
    such rights, including the execution of such                 curred, you shall have the right to the following:
    documents necessary to enable us to bring suit               a.   An Automatic Extended Reporting Period of
    in the "insured's" name. Any recoveries, less the                 90 days after the effective date of cancella-
    cost of obtaining them, will be distributed as fol-               tion or nonrenewal at no additional premi-
    lows:                                                             um in which to give to us written notice of a
    a.   To you, until you are reimbursed for any                     "claim" of which you first receive notice dur-
         "loss" you sustain that exceeds the sum of                   ing said Automatic Extended Reporting Pe-
         the applicable Aggregate Limit of Insurance                  riod for any "network security incident" oc-
         and the Deductible Amount, if any;                           curring on or after the Retroactive Date
                                                                      shown in the Declarations and before the
    b.   Then to us, until we are reimbursed for the                  end of the "policy period" and which is oth-
         payment under this Coverage Part;                            erwise covered by this Coverage Part; and
    c.   Then to you, until you are reimbursed for               b.   Upon payment of the additional premium
         that part of the payment equal to the De-                    stated in the Declarations, a Supplemental
         ductible Amount, if any.                                     Extended Reporting Period for the term
                                                                      stated in the Supplemental Extended Re-
11. Valuation - Settlement                                            porting Period Endorsement will be provid-
    All premiums, Limits of Insurance, Deductible                     ed immediately following the effective date
    Amounts, "loss" and any other monetary                            of cancellation or nonrenewal in which to
    amounts under this Coverage Part are ex-                          give to us written notice of a "claim" of
    pressed and payable in the currency of the                        which you first receive notice during said
    United States of America. If judgment is ren-                     Supplemental Extended Reporting Period
    dered, settlement is agreed to or another com-                    for any "network security incident" occurring
    ponent of "loss" under this Coverage Part is ex-                  on or after the Retroactive Date shown in
    pressed in any currency other than United                         the Declarations and before the end of the
    States of America dollars, payment under this                     "policy period" and which is otherwise cov-
    Coverage Part shall be made in United States                      ered by this Coverage Part.
    dollars at the rate of exchange published in The                  To obtain the Supplemental Extended Re-
    Wall Street Journal on the date the final judg-                   porting Period, you must request it in writ-
    ment is entered, settlement amount is agreed                      ing and pay the additional premium due,
    upon, or the other component of "loss" is due,                    within 60 days of the effective date of can-
    respectively.                                                     cellation or nonrenewal. The additional
12. When We Do Not Renew                                              premium for the Supplemental Extended
                                                                      Reporting Period shall be fully earned at
    If we decide not to renew this Coverage Part,                     the inception of the Supplemental Extended
    we will mail or deliver to the first "named in-                   Reporting Period. If we do not receive the
    sured" shown in the Declarations written notice                   written request as required, you may not
    of the nonrenewal not less than 30 days before                    exercise this right at a later date.
    the expiration date.
                                                                 c.   The Network Security Liability Limit for the
    If notice is mailed, proof of mailing will be suffi-              Extended Reporting Periods shall be part
    cient proof of notice.                                            of, and not in addition to, the Network Se-
                                                                      curity Liability Limit for the immediately pre-
SECTION V - EXTENDED REPORTING PERIODS                                ceding "coverage term".
The provisions contained within this Section apply
only to Insuring Agreement B - Network Security
Liability.


                                     Includes copyrighted material of Insurance
HC 103 01 16                          Services Office, Inc., with its permission.                    Page 8 of 11
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000324
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 326 of 330 Page ID #352

SECTION VI - DEFINITIONS                                               (1) An unauthorized person or persons; or
1.   "Actual cash value" means replacement cost                        (2) An authorized person or persons for
     less a deduction that reflects depreciation, age,                     unauthorized purposes; or
     condition and obsolescence.
                                                                  b.   Malware Attack - meaning damage to the
2.   "Bodily injury" means bodily harm or injury,                      "insured's" computer systems or data con-
     sickness, disease, disability, humiliation, shock,                tained therein arising from malicious code,
     fright, mental anguish or mental injury, including                including viruses, worms, Trojans, spyware
     care, loss of services or death resulting from                    and keyloggers. This does not mean dam-
     any of these at any time.                                         age from shortcomings or mistakes in legit-
                                                                       imate electronic code or damage from code
3.   "Business income loss" means the sum of the:                      installed on the "insured's" computer sys-
     a.   Net income (net profit or loss before in-                    tem during the manufacturing process; or
          come taxes) that would have been earned                 c.   Denial of Service Attack - meaning a delib-
          or incurred; and                                             erate act to prevent third parties from gain-
     b.   Continuing normal and necessary operating                    ing access to the "insured's" computer sys-
          expenses incurred, including "employee"                      tem through the internet in a manner in
          and "executive" payroll,                                     which they are legally entitled.

     actually lost by you during the "period of restora-     6.   "Coverage term" means the following individual
     tion".                                                       increment, or if a multi-year "policy period", in-
                                                                  crements, of time, which comprise the "policy
4.   "Claim":                                                     period" of this Coverage Part:
     a.   Means a civil proceeding against an "in-                a.   The year commencing on the Effective
          sured" in which damages are alleged. The                     Date of this Coverage Part at 12:01 AM
          proceeding must be based upon an allega-                     standard time at your mailing address
          tion that a negligent security failure or                    shown in the Declarations, and if a multi-
          weakness with respect to a computer or                       year "policy period", each consecutive an-
          other electronic hardware that is owned or                   nual period thereafter, or portion thereof if
          leased by the "insured" and operated under                   any period is for a period of less than 12
          the "insured's" control allowed a "network                   months, constitute individual "coverage
          security incident" to happen.                                terms". The last "coverage term" ends at
                                                                       12:00 AM standard time at your mailing ad-
     b.   "Claim" includes:                                            dress shown in the Declarations on the ear-
                                                                       lier of:
          (1) An arbitration or alternative dispute
                resolution proceeding that the "in-                    (1) The day the "policy period" shown in
                sured" is required to submit to or does                    the Declarations ends; or
                submit to with our consent; or
                                                                       (2) The day the policy to which this Cover-
          (2) A written demand for money, when                             age Part is attached is terminated or
                such demand could reasonably result                        cancelled.
                in a civil proceeding as described in
                this definition.                                  b.   However, if after the issuance of this Cov-
                                                                       erage Part, any "coverage term" is extend-
     c.   Does not include any demand or action                        ed for an additional period of less than 12
          brought by or on behalf of someone who is:                   months, that additional period of time will
                                                                       be deemed to be part of the last preceding
          (1) Your "executive";
                                                                       "coverage term".
          (2) Your owner or part-owner; or
                                                             7.   "Coverage territory" means:
          (3) A holder of your securities,
                                                                  a.   With respect to Insuring Agreement A -
          in their capacity as such, whether directly,                 Computer Attack:
          derivatively, or by class action.
                                                                       Anywhere in the world, but "loss" must in-
5.   "Computer attack" means one of the following                      volve a computer or other electronic hard-
     involving a computer or other electronic hard-                    ware that is owned or leased by the "in-
     ware that is owned or leased by you and oper-                     sured" and operated under the "insured's"
     ated under your control:                                          control within the United States (including
                                                                       its territories and possessions), Puerto Rico
     a.   Unauthorized Access - meaning the gaining                    or Canada.
          of access to the "insured's" computer sys-
          tem by:                                                 b.   With respect to Insuring Agreement B -
                                                                       Network Security Liability:

                                      Includes copyrighted material of Insurance
HC 103 01 16                           Services Office, Inc., with its permission.                   Page 9 of 11
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000325
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 327 of 330 Page ID #353

          Anywhere in the world, however, "claims"              b.   Do not include the salaries or wages of
          must be brought in the United States (in-                  your "employees" or "executives", or your
          cluding its territories and possessions),                  loss of earnings.
          Puerto Rico or Canada.
                                                            11. "Employee" means any natural person, other
8.   "Data re-creation costs":                                  than an "executive", who was, now is or will be:
     a.   "Data re-creation costs" means the costs of           a.   Employed on a full- or part-time basis by
          an outside professional firm hired by you to               you;
          research, re-create and replace data that
          has been lost or corrupted and for which              b.   Furnished temporarily to you to substitute
          there is no electronic source available or                 for a permanent "employee" on leave or to
          where the electronic source does not have                  meet seasonal or short-term workload con-
          the same or similar functionality to the data              ditions;
          that has been lost or corrupted.                      c.   Leased to you by a labor leasing firm under
     b.   "Data re-creation costs" also means your                   an agreement between you and the labor
          actual "business income loss" and your                     leasing firm to perform duties related to the
          necessary and reasonable "extra expens-                    conduct of your business, but does not
          es" arising from the lack of the lost or cor-              mean a temporary employee as defined in
          rupted data during the time required to re-                Paragraph b.; or
          search, re-create and replace such data.              d.   Your volunteer worker, which includes un-
     c.   "Data re-creation costs" does not mean                     paid interns.
          costs to research, re-create or replace:          12. "Executive" means any natural person who was,
          (1) Software programs or operating sys-               now is or will be:
              tems that are not commercially availa-            a.   The owner of a sole proprietorship that is a
              ble; or                                                "named insured"; or
          (2) Data that is obsolete, unnecessary or             b.   A duly elected or appointed:
              useless to you.
                                                                     (1) Director;
9.   "Data restoration costs":
                                                                     (2) Officer;
     a.   Means the costs of an outside professional
          firm hired by you to replace electronic data               (3) Managing Partner;
          that has been lost or corrupted. In order to
          be considered "data restoration costs",                    (4) General Partner;
          such replacement must be from one or
                                                                     (5) Member (if a limited liability company);
          more electronic sources with the same or
          similar functionality to the data that has                 (6) Manager (if a limited liability company);
          been lost or corrupted.                                         or
     b.   Do not include costs to research, restore or               (7) Trustee,
          replace:
                                                                     of a "named insured".
          (1) Software programs or operating sys-
              tems that are not commercially availa-        13. "Extra expense" means the additional cost you
              ble; or                                           incur to operate your business during the "peri-
                                                                od of restoration" over and above the cost that
          (2) Data that is obsolete, unnecessary or             you normally would have incurred to operate
              useless to you.                                   your business during the same period had no
                                                                "computer attack" occurred.
10. "Defense costs":
                                                            14. "Insured" means:
     a.   Means reasonable and necessary expens-
          es resulting solely from the investigation,           a.   With respect to Insuring Agreement A -
          defense and appeal of any "claim" against                  Computer Attack any "named insured".
          an "insured". Such expenses may be in-
          curred by us. Such expenses may include               b.   With respect to Insuring Agreement B -
          premiums for any appeal bond, attachment                   Network Security Liability:
          bond or similar bond. However, we have no
          obligation to apply for or furnish such bond.
                                                                     (1) Any "named insured"; and
                                                                     (2) Any "employee" or "executive" of a
                                                                          "named insured", but:
                                                                          (a) Only for the conduct of the
                                                                               "named insured's" business within
                                     Includes copyrighted material of Insurance
HC 103 01 16                          Services Office, Inc., with its permission.                   Page 10 of 11
                                            SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000326
 Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 328 of 330 Page ID #354

                    the scope of his or her employ-                   (2) Punitive or exemplary damages;
                    ment or duties as an "executive";
                    and                                               (3) The multiplied portion of multiplied
                                                                           damages;
              (b) Such "employee" or "executive"
                    shall not be an "insured" to the ex-              (4) Taxes; or
                    tent his or her actions or omis-                  (5) Matters which may be deemed unin-
                    sions are criminal, fraudulent, dis-                   surable under the applicable law.
                    honest or constitute an intentional
                    or knowing violation of the law.         19. "Period of restoration" means the period of time
                                                                 that begins at the time that the "computer at-
15. "Loss" means:                                                tack" is discovered by you and continues until
    a.   With respect to Insuring Agreement A -                  the earlier of:
         Computer Attack:                                        a.   The date that all data restoration, data re-
         Those expenses enumerated in Section I,                      creation and system restoration directly re-
         A., Paragraph 1.b.                                           lated to the "computer attack" has been
                                                                      completed; or
    b.   With respect to Insuring Agreement B -
         Network Security Liability:                             b.   The date on which such data restoration,
                                                                      data re-creation and system restoration
         (1) "Defense costs"; and                                     could have been completed with the exer-
                                                                      cise of due diligence and dispatch.
         (2) "Network security liability settlement
              costs".                                        20. "Policy period" means the cumulative total of
16. "Named insured" means the entity or entities                 each individual "coverage term" comprising the
    shown in the Declarations as a Named Insured.                period of time from the inception date of this
                                                                 Coverage Part shown in the Declarations to the
17. "Network security incident" means one or more                expiration date shown in the Declarations, or its
    of the following:                                            earlier cancellation or termination date.
    a.   The unintended propagation or forwarding            21. "Property damage" means:
         of malware, including viruses, worms, Tro-
         jans, spyware and keyloggers. Malware                   a.   Physical injury to or destruction of tangible
         does not include shortcomings or mistakes                    property including all resulting loss of use;
         in legitimate electronic code.                               or

    b.   The unintended abetting of a denial of ser-             b.   Loss of use of tangible property that is not
         vice attack against one or more other sys-                   physically injured.
         tems.                                               22. "System restoration costs":
    c.   The loss, release or disclosure of business             a.   Means the costs of an outside professional
         data that is owned by or proprietary to a                    firm hired by you to do any of the following
         third party. This does not include personally                in order to restore your computer system to
         identifying information or other information                 its pre- "computer attack" level of function-
         that is sensitive or personal to individuals.                ality:
18. "Network security liability settlement costs":                    (1) Replace or reinstall computer software
    a.   Means the following, when they arise from                         programs;
         a "claim":                                                   (2) Remove any malicious code; and
         (1) Damages, judgments or settlements;                       (3) Configure or correct the configuration
              and                                                          of your computer system.
         (2) Attorney's fees and other litigation                b.   Does not include:
              costs added to that part of any judg-
              ment paid by us, when such defense                      (1) Costs to increase the speed, capacity
              fees and costs are awarded by law or                         or utility of your computer system;
              court order; and
                                                                      (2) Labor of your "employees" or "execu-
         (3) Pre-judgment interest on that part of                         tives";
              any judgment paid by us.
                                                                      (3) Any costs in excess of the "actual cash
    b.   Do not include:                                                   value" of your computer system; or
         (1) Civil or criminal fines or penalties im-                 (4) Costs to repair or replace hardware.
              posed by law;


                                      Includes copyrighted material of Insurance
HC 103 01 16                           Services Office, Inc., with its permission.                 Page 11 of 11
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000327
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 329 of 330 Page ID #355

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                ILLINOIS CHANGES - CINCINNATI NETWORK
                      DEFENDERTM COVERAGE PART
This endorsement modifies insurance provided under the following:

                                            TM
    CINCINNATI NETWORK DEFENDER                  COVERAGE PART

A. SECTION II - LIMITS OF INSURANCE AND                     B. SECTION III - DEFENSE AND SETTLEMENT
   DEDUCTIBLE is amended to delete in its en-                  is amended by deleting Paragraph 4. in its en-
   tirety Paragraph B. and replace it with the fol-              tirety and replacing it with the following:
    lowing:
                                                                 4.    We shall pay all interest on that amount of
    B. Insuring Agreement B - Network Secu-                            any judgment within the Insuring Agree-
       rity Liability                                                  ment B - Network Security Liability Limit
                                                                       of Insurance which accrues:
         1.   Except for pre and post-judgment in-
              terest, the most we will pay under In-                   a.   Before entry of judgment; or
              suring Agreement B - Network Secu-
              rity Liability is the Network Security                   b.   After entry of judgment but before we
              Liability Aggregate Limit of Insurance                        pay, offer to pay or deposit in court
              stated in the Declarations.                                   that part of the judgment within the
                                                                            Insuring Agreement B - Network Se-
         2.   The Network Security Liability Aggre-                         curity Liability Limit of Insurance or, in
              gate Limit of Insurance is an annual                          any case, before we pay or offer to
              aggregate limit. This amount is the                           pay the entire Insuring Agreement B -
              most we will pay for the total of all                         Network Security Liability Limit of In-
              "loss"    covered   under    Insuring                         surance.
              Agreement B - Network Security Lia-
              bility (other than pre and post-                         These interest payments shall be in addi-
              judgment interest) arising out of all                    tion to and not part of the Network Securi-
              "claims".                                                ty Liability Limit of Insurance.

         3.   The Network Security Liability Aggre-         C. The following is added to SECTION IV -
              gate Limit of Insurance for the Ex-              CONDITIONS, 4. Legal Action Against Us:
              tended Reporting Periods (if applica-              The 2 year period for legal action against us is
              ble) shall be part of, and not in addi-            extended by the number of days between the
              tion to, the Network Security Liability            date the proof of "loss" is filed with us and the
              Aggregate Limit of Insurance for the               date we deny the "claim" in whole or in part.
              immediately preceding "coverage
              term".                                        D. SECTION IV - CONDITIONS is amended to
                                                               delete in its entirety Condition 5. and replace it
         4.   The Insuring Agreement B - Network                 with the following:
              Security Liability coverage is subject
              to the Network Security Liability De-              5.    Office of Foreign Assets Control
              ductible stated in the Declarations.                     (OFAC) Compliance
              You shall be responsible for the ap-
                                                                      Whenever insurance coverage provided by
              plicable deductible amount as re-
                                                                      this policy would be in violation of any Unit-
              spects "loss" arising from each
                                                                      ed States economic or trade sanctions,
              "claim" covered under this Coverage
                                                                      such insurance coverage will not be pro-
              Part. We may, at our option, pay any                    vided.
              part or all of the deductible amount to
              defend or effect settlement of any            E. SECTION IV - CONDITIONS is amended to
              "claim" or "loss" and, upon notifica-            delete in its entirety Paragraph 6. and replace
              tion of the action taken, you shall                it with the following:
              promptly reimburse us for such part
              of the deductible amount as has been               6.    Other Insurance
              paid by us.                                              If any "loss" resulting from any "claim" is
                                                                       insured by any other valid policy, we shall
                                                                       not be liable under this policy for a greater

                                    Includes copyrighted material of Insurance
HC 461 IL 03 16                      Services Office, Inc., with its permission.                       Page 1 of 2
                                           SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000328
Case 3:20-cv-00815-DWD Document 1-3 Filed 08/21/20 Page 330 of 330 Page ID #356

          proportion of such "loss" than the applica-              c. Do not include the salaries of our employ-
          ble Limit of Insurance stated in the Decla-              ees or the salaries of your staff attorneys.
          rations bears to the total applicable limit of
          liability of all valid and collectible insur-       H. SECTION VI - DEFINITIONS is amended by
          ance against such "loss", unless such                  deleting definition 18. "Network security liability
          other insurance is purchased specifically                settlement costs" in its entirety and replacing it
          to apply in excess of the Limit of Liability             with the following:
          stated in the Declarations of this policy.               18. "Network      security   liability     settlement
F.   SECTION IV - CONDITIONS is amended to                             costs":
     delete in its entirety Condition 7. and replace it                a.   Means the following, when they arise
     with the following:                                                    from a "claim":
     7.   Representations                                                   (1) Damages, judgments or settle-
          You represent that all information and                                 ments; and
          statements contained in any application or
                                                                            (2) Attorney's fees and other litiga-
          questionnaire submitted in connection                                  tion costs added to that part of
          with this Coverage Part are true, accurate                             any judgment paid by us, when
          and complete. All such information and                                 such defense fees and costs are
          statements are the basis for our issuing                               awarded by law or court order.
          this Coverage Part and shall be consid-
          ered as incorporated into and shall consti-                  b.   Do not include:
          tute a part of this Coverage Part. Misrep-
          resentation or omission of any material                           (1) Civil or criminal fines or penalties
          fact may be grounds for the rescission of                              imposed by law;
          the policy      if such misrepresentation                         (2) Punitive or exemplary damages;
          is made with actual intent to deceive or
          materially affects either the acceptance of                       (3) The multiplied portion of multi-
          the risk or the hazard assumed by the                                  plied damages;
          company.
                                                                            (4) Taxes; or
G. The following is added to definition 10. “De-
   fense costs” in SECTION VI – DEFINITIONS:                                (5) Matters which may be deemed
                                                                                 uninsurable under the applicable
     “Defense costs”:                                                            law.




                                      Includes copyrighted material of Insurance
HC 461 IL 03 16                        Services Office, Inc., with its permission.                          Page 2 of 2
                                             SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000329
